Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 1 of 714 PageID #:
                                   50286




                          EXHIBIT 11
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 2 of 714 PageID #:
                                   50287
                EXHIBIT 11: DEFENDANTS’ TRIAL EXHIBIT LIST



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE



  LIQWD, INC. and OLAPLEX LLC,             )
                                           )
  Plaintiffs,                              )
                                           )
  v.                                       )   C.A. No. 17-14-JFB-SRF
                                           )
  L’ORÉAL USA, INC., L’ORÉAL USA           )
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.,   )
  and REDKEN 5TH AVENUE NYC, LLC,          )
                                           )
  Defendants.                              )


                             EXHIBIT 11
                       DEFENDANTS’ TRIAL EXHIBIT LIST




                                       1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 3 of 714 PageID #:
                                   50288
                    EXHIBIT 11: DEFENDANTS’ TRIAL EXHIBIT LIST

          Pursuant to D. Del. Local Rule 16.3(c)(7), Defendants provide the following list of exhibits

they intend to offer at trial, along with Plaintiffs’ objections thereto.1 Although the parties initially

agreed to submit a joint trial exhibit list, Plaintiffs changed their position the day before the filing

deadline for the Proposed Pre-Trial Order and indicated separate lists were to be submitted.

Defendants understand from discussions with Plaintiffs’ counsel that the parties intend to continue

to work together to submit a combined single exhibit list as soon as it can be finalized and before

the pretrial conference. Defendants continue to review their exhibit list to remove duplicative or

unnecessary exhibits for various reasons, including exhibits identified on Plaintiffs’ list.




   1
       A key for Plaintiffs’ objection codes is provided at the end of this Exhibit.
                                                       2
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 4 of 714 PageID #:
                                                        50289

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                                Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                    Declaration Of Sara Lim In Support Of Olaplex's Motion For
                                                                                                                                  No Objection
     1        1/11/2017                                             A Preliminary Injunction
                                                                    Online article entitled "Olaplex: The Science Behind the
                                                                                                                                  No Objection
     2        4/1/2015                                              Strand"
     3        6/3/2014                                              Document headed "Meche Salon Los Angeles"                     No Objection
                                                                                                                                  No Objection
     4        8/22/2016                                             Declaration Under 37 C.F.R. Section 1.132 By Dean Christal
                                                                    United States Patent, Patent No.: US 9,498,419 B2 w/o
                                                                                                                                  No Objection
     5        11/22/2016                                            certificate of correction
                                                                    United States Patent Application Publication US
                                                                                                                                  No Objection
     6        2/5/2015                                              2015/0034117 A1
                                                                    Modern Salon article entitled "Hero Complex: An Interview
                                                                                                                                  No Objection
     7        9/17/2015                                             with Dean Christal of Olaplex"
                                                                    E‐mail dated 5‐8‐14 re "Allure magazine Breakthroughs
                                                                                                                                  No Objection
     8        5/8/2014     OLA_0000015590      OLA_0000015590       feature"
                                                                    Document headed "3/23/2017, (4) santy olaplex ‐ Facebook
                                                                                                                                  No Objection
     9        4/14/2015                                             Search"
                                                                    Document headed "3/24/2017, Olaplex ‐ We would like you
                                                                                                                                  No Objection
    9A        8/8/2014                                              to meet Joe Santy from… | Facebook
    10        8/13/2016    OLA_0000025375      OLA_0000025376       E‐mails dated 8‐13‐16 re "Monday's launch email"              No Objection
                                                                    E‐mails dated 12‐3‐12 and 12‐6‐12 re "Working Agreement
                                                                                                                                  No Objection
    11        12/6/2012    OLA_0000025876      OLA_0000025878       11‐30‐12/5% Updated"
    12        3/20/2017                                             First Amended Complaint                                       No Objection
    13        5/20/2014    OLA_0000000027      OLA_0000000031       LiQWD Inc. License Agreement to Olaplex, LLC                  No Objection
                                                                    Declaration Of Tiffany Walden In Support Of Olaplex's
                                                                                                                                  No Objection
    14        1/11/2017                                             Motion For A Preliminary Injunction
                                                                    Document headed "3/21/2017, Tiffany Walden ‐ Olaplex ‐
                                                                                                                                  No Objection
    15        3/21/2017                                             Vanguard Law Magazine"
                                                                    Document entitled "(19) Korean Intellectual Property Office
                                                                    (KR), (12) Unexamined Published Patent Application (A)"
    16        1/14/2003                                             2003‐003970 to Kim et al.                                     No Objection
                                                                    E‐mails dated 12‐7‐12 and 12‐29‐14 re "Agreement with
                                                                                                                                  No Objection
    17        12/29/2014   OLA_0000025883      OLA_0000025885       Chemist #1/Olaplex"



                                                                  Page 1
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 5 of 714 PageID #:
                                                        50290

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                                Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                    E‐mails dated 12‐6‐12, 11‐14‐15, and 10‐23‐16 re "Working
                                                                                                                                  No Objection
    18        10/23/2016   OLA_0000025890      OLA_0000025891       Agreement 12‐6‐2012"
    19        12/6/2012    OLA_0000025886      OLA_0000025889       Mutual Non‐Disclosure Agreement dated 12‐6‐12                 No Objection
    20        7/17/2013    OLA_0000025879      OLA_0000025882       Mutual Non‐Disclosure Agreement dated 7‐17‐13                 No Objection
                                                                    Document: Pressly and Hawker Patent Assignment dated 8‐
                                                                                                                                  No Objection
    21        5/16/2014    OLA_0000000131      OLA_0000000134       28‐2014
    22        2/24/2017                                             Document entitled "Intellectual Property Theft                No Objection
                                                                                                                                  No Objection
    23        3/15/2016    OLA_0000024712      OLA_0000024713       Email from A. Sutin gto T. Walden, dated March 15, 2016
                                                                                                                                  No Objection
    24        4/13/2015                                             Article entitled "How Does Olaplex Hair Treatment Work?"
                                                                    Declaration Of Craig Hawker, Ph.D. In Support Of Olaplex's
                                                                                                                                  No Objection
    25        1/12/2017                                             Motion For A Preliminary Injunction
                                                                    Provisional Application For United States Letters Patent By
                                                                    Eric D. Pressly and Craig J. Hawker For Hair Treatment
    26                                                              Compositions And Methods                                      No Objection
                                                                    Letter to Dean Christal from Personal Care Products Council
                                                                                                                                  No Objection
    27        10/6/2014    OLA_0000023756      OLA_0000023757       dated 10‐6‐2014
                                                                    U.S. Patent Number 9,095,518 entitled "Methods For Fixing
                                                                                                                                  No Objection
    28        8/4/2015                                              Hair And Skin"
    29        12/6/2012    OLA_0000025886      OLA_0000025889       Mutual Non‐Disclosure Agreement                               FO, H, AU
                                                                    Document labeled 29261 dated 3‐10‐2014 re: Hair swatche,
                                                                    untreated, control sample, "Fractured and exhibited
    30        3/10/2014    OLA_0000015035      OLA_0000015040       'necking' failure after tensile test"                         No Objection
    31        1/25/2017    OLA_0000017608      OLA_0000017608       Emails dated 1‐25‐17 re "another"                             No Objection
                                                                    Declaration of Edward T. Borish, Ph.D., in support of
                                                                                                                                  H
    32        1/12/2017                                             Olaplex's Motion For a Preliminary Injunction

                                                                    Exhibit G to Declaration of Edward T. Borish, Ph.D., in       No Objection
    33                                                              support of Olaplex's Motion For a Preliminary Injunction

                                                                    Exhibit E to Declaration of Edward T. Borish, Ph.D., in       No Objection
    34                                                              support of Olaplex's Motion For a Preliminary Injunction
    35                                                              Intentionally Left Blank


                                                                  Page 2
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 6 of 714 PageID #:
                                                        50291

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                    Exhibit C to Declaration of Edward T. Borish, Ph.D., in      No Objection
    36                                                              support of Olaplex's Motion For a Preliminary Injunction

                                                                    Exhibit D to Declaration of Edward T. Borish, Ph.D., in      No Objection
    37                                                              support of Olaplex's Motion For a Preliminary Injunction

                                                                    Copy from the file history for the '419 patent for declaration H
    38        10/26/2015                                            under 37 CFR Section 1.132 of Eric D. Pressly
    39                                                              Intentionally Left Blank
    40                                                              Intentionally Left Blank
    41        1/11/2017                                             Intentionally Left Blank
    42                                                              Exhibit A (CV of N. Mody)                                      No Objection
                                                                                                                                No Objection
    43                                                              Notebook brought by Ms. Mody to deposition 5‐1‐2018
   44A        3/20/2017                                             Notice of Subpoena re: Eric Pressly                         No Objection
                                                                    E‐mail thread beginning with an e‐mail from Eric Pressly to
                                                                    Dean Christal dated December 7, 2012, subject: Re: Working
    45        12/29/2014   OLA_0000025883      OLA_0000025885       agreement 12‐6‐2012                                         No Objection
                                                                                                                                 No Objection
    46        4/3/2017                                              Hand drawing by Dr. Pressly from deposition on 4‐3‐2017
    47                                                              Intentionally Left Blank

                                                                    E‐mail from Dean Christal to Eric Pressly dated 9‐5‐2016,    No Objection
    48        9/5/2016     OLA_0000015682      OLA_0000015683       subject: Small change in last paragraph, with attachment
    49                                                              Intentionally Left Blank
    54                                                              Intentionally Left Blank                                     N/A
    55                                                              Intentionally Left Blank                                     N/A
    56                                                              Intentionally Left Blank                                     N/A
    57                                                              Intentionally Left Blank                                     N/A
    58                                                              Intentionally Left Blank                                     N/A
    59                                                              Intentionally Left Blank                                     N/A
    60                                                              Intentionally Left Blank                                     N/A
    61                                                              Intentionally Left Blank                                     N/A


                                                                  Page 3
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 7 of 714 PageID #:
                                                        50292

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                               Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.
    62                                                              Intentionally Left Blank                                     N/A
    64                                                              Intentionally Left Blank                                     N/A
    65                                                              Intentionally Left Blank                                     N/A
    86        10/3/2016    LO_USA0000374       LO_USA0000376        Document re: Bond Ultim8 Launch Details                      No Objection
                                                                    Email from N. Vissat to D. Mann and Z. Baris, dated 10‐31‐
                                                                                                                                 No Objection
    87        10/31/2016   LO_USA0000416       LO_USA0000417        2016
                                                                    Declaration of W. Todd Schoettelkotte in Support of
                                                                    Defendant's Opposition to Plaintiffs' renewed motion for
    88        4/7/2017                                              preliminary injunction                                       H
    89        5/15/2017                                             Printout from SalonCentric website                           No Objection

                                                                    Document entitled "Olaplex, LLC QTY & Sales Report for USA No Objection
    90        12/31/2016                                            ‐‐ Aurora Beauty Sup April 1, 2015 ‐ December 31, 2016"
                                                                    Document entitled "Bond Expert | Lightener and Color
                                                                                                                               No Objection
    91        8/20/2015    LO_USA0000271       LO_USA0000273        Additive"
                                                                                                                                 No Objection
    92        2/14/2016    LO_USA0000110       LO_USA0000111        Document entitled "PPD Bonder Target Pad: July 2016"
                                                                    Document entitled: "A New Market Category: The Bond
                                                                                                                                 No Objection
    93        6/17/2015    LO_USA0000084       LO_USA0000087        Builders"
    94        7/29/2015    LO_USA0000366       LO_USA0000377        Chart re: Hair Protecting Additives                          No Objection
    95        11/26/2016   LO_USA0000211       LO_USA0000211        Document entitled "Redken: #1 Big Bet: PH Bonder"            No Objection
    96                                                              Intentionally Left Blank                                     N/A
    97        6/30/2015                                             Kline Group report June 2015                                 H; FO
                                                                    Defendants' First Supplemental Objections and Responses
                                                                                                                                 No Objection
   99         5/18/2017                                             to Plaintiffs' First Set of Interrogatories
   103                                                              Intentionally Left Blank
                                                                    Emails ending with email from F. Sow to G. Provot et al.;
                                                                    subject: IMG‐20150203‐00048.jpg / BRAZILIAN BOND BUILD       H; CP; FO
   104        2/10/2015    LO_USA0000864       LO_USA0000865        3R
                                                                    Document entitled "Officialization Intl." re Redken pH
                                                                                                                                 No Objection
   106        6/15/2016    LO_USA0000144       LO_USA0000158        Bonder Step 1

                                                                    Rebuttal Declaration of Nisha Mody, Ph.D., in Support of     No Objection
   113        5/25/2017                                             Olaplex's Motion for a Preliminary Injunction


                                                                  Page 4
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 8 of 714 PageID #:
                                                        50293

Trial Exh./    Document     Begin Bates No.   End Bates No.                                Description                                 Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
   113A                                                         Intentionally Left Blank                                         N/A

                                                                Supplemental Declaration of Nisha Mody, Ph.D., in Support        No Objection
   114        4/26/2018                                         of Olaplex's Motion for a Preliminary Injunction
                                                                Exhibit W to Declaration re: screen shot of webpage from
                                                                                                                                 No Objection
   115                                                          Reddit
                                                                Plaintiff's First Supplemental Objections and Response to
                                                                                                                                 No Objection
   116        4/30/2018                                         Defendants' Fifth Interrogatory
                                                                Exhibit G to declaration re: chart entitled "Olaplex Sales, By
                                                                                                                                 No Objection
   117                                                          y Year ‐ Top 25 Distributors (2015‐2018)
                                                                Exhibit B to declaration re: Chart Projected Sales 2015‐2016
                                                                                                                                 No Objection
   118                                                          of various Bonder products
                                                                Defendants' Objections and Responses to Plaintiffs' Second
                                                                                                                                 H; 105
   119A       5/10/2017                                         Interrogatory
                                                                Supplemental declaration of Edward T. Borish, Ph.D. in
                                                                support of Olaplex’s renewed motion for a preliminary            H
   120A       4/26/2018                                         injunction

                                                                Exhibit B to declaration; copy of Rebuttal declaration of
                                                                                                                                 H
                                                                Edward T. Borish, Ph.D. in support of Olaplex’s renewed
   121A       5/25/2017                                         motion for preliminary injunction, Volume 1 of 2
   122A                                                         Intentionally Left Blank
    123                                                         Intentionally Left Blank                                         N/A
                                                                Exhibit AF‐28 to Declaration; Document re: webpage of
                                                                                                                                 FO, H
   124A       5/8/2017                                          Uberliss ingredients
                                                                Document of webpage entitled, "U/Blog A look into the
                                                                                                                                 H; FO
   125A       6/1/2016                                          science behind the Uberliss Bond Treatment"
   126A                                                         Intentionally Left Blank

                                                                Document entitled Cosmetics ‐ Cosing [EC Regulation (v.2)]       H; FO; CP
   127A       3/29/2018                                         re: bis‐aminopropyl diglycol dimaleate
                                                                                                                                 COMP
   128A       8/4/2015                                          United States Patent 9095518 with certificate of correction



                                                              Page 5
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 9 of 714 PageID #:
                                                        50294

Trial Exh./     Document      Begin Bates No.      End Bates No.                            Description                                Plaintiffs'
Deposition        Date                                                                                                                 Objection
 Exh. No.
                                                                                                                                   H
   129A       1/14/2003                                              Korean Patent Publication No. 2003‐003970 to Kim et al.
                                                                     Appendix 2 to declaration entitled Olaplex v. L'Oreal USA
                                                                                                                                   H
   130A                                                              Documents Considered
   131A       4/27/2018                                              Schoettelkotte Decl. Exhibit "G"                              H; FO
    132                                                              Intentionally Left Blank                                      N/A
                                                                     Declaration of W. Todd Schoettelkotte in Support of
                                                                     Defendant's Opposition to Plaintiffs' renewed motion for
   133        5/21/2018                                              preliminary injunction                                        H
                                                                     Declaration of Nisha Mody, Ph.D., in Support of Olaplex's
                                                                                                                                   No Objection
   134A       1/11/2017                                              Motion For a Preliminary Injunction

                                                                     Rebuttal Declaration of Nisha Mody, Ph.D., in Support of      No Objection
   135A       5/25/2017                                              Olaplex's Motion for a Preliminary Injunction

                                                                     Supplemental Declaration of Nisha Mody, Ph.D., In Support     No Objection
   136A       4/26/2018                                              of Olaplex's Renewed Motion for a Preliminary Injunction
                                                                     Shop By Brand, 149 Brands, from
                                                                                                                                   H; FO; REL
   137A       5/7/2018                                               www.cosmoprofbeauty.com
                                                                     Email dated 9‐6‐2016 FWD: Our new shelf with image of
                                                                                                                                   No Objection
   137        9/6/2016      OLA_0000064068      OLA_0000064072       shelf attached
                                                                     Shop By Category, Hair Color from
                                                                                                                                   No Objection
   138                                                               www.cosmoprofbeauty.com
                                                                     Declaration Of Tiffany Walden In Support Of Olaplex's
                                                                                                                                   No Objection
   138A       1/11/2017                                              Motion For A Preliminary Injunction
    139                                                              Filter by Brand www.cosmoprofbeauty.com                       H; FO; CP; REL
                                                                     Email from L. Bobitt to J. Schwartz et al. dated 11‐22‐2016
                                                                                                                                   No Objection
   139A       11/22/2016    OLA_0000064056      OLA_0000064056       re: Another Basher
                                                                     Products Found (19), search for "bonders" from
              5/3/2018                                               www.cosmoprofbeauty.com                                       H; FO; CP; REL
   140A       (5/22/2018)
                                                                     Moroccanoil ChromaTech Salon Package from
              5/7/2018                                               www.cosmoprofbeauty.com                                       H; FO; CP; REL
   141A       (6/12/2018)


                                                                   Page 6
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 10 of 714 PageID #:
                                                         50295

Trial Exh./     Document      Begin Bates No.      End Bates No.                            Description                               Plaintiffs'
Deposition        Date                                                                                                                Objection
 Exh. No.
                                                                     Celeb Luxury BondFix Conditioner from
                                                                                                                                  H; FO; CP; REL,
              5/7/2018                                               www.cosmoprofbeauty.com
                                                                                                                                  NVP, DIS, AU, FO, H
   142A       (6/12/2018)

                                                                     Schwarzkopf Professional BlondMe Bond Enforcing Premium      H; FO; CP; REL
   143A       5/7/2018                                               Lightener 9+ from www.cosmoprofbeauty.com
                                                                     Schwarzkopf Professional BlondMe ‐ Keratin Restore
                                                                     Bonding Conditioner ‐ All Blondes from
   144A       5/7/2018                                               www.cosmoprofbeauty.com                                      H; FO; CP; REL
                                                                     Wella, WellaPlex Large Kit from
                                                                                                                                  H; FO; CP; REL
   145A       5/7/2018                                               www.cosmoprofbeauty.com
                                                                     Review by Ms.J@Catch 22 Salon re: Wellaplex, 03/27/18
                                                                                                                                  H; FO; CP; REL
   146A       5/7/2018                                               from www.cosmoprofbeauty.com
                                                                                                                                  H; FO; CP; REL,
                                                                     Farouk Transformation Bonder Formula A for
                                                                                                                                  NVP, DIS, AU, FO, H
   147        5/7/2018                                               Virgin/Resistant Hair from www.cosmoprofbeauty.com
                                                                     Email from H. Kunetx to L. Marino dated 4‐8‐2016; Subject:
                                                                                                                                  No Objection
   147A       4/8/2016      LO_USA0002623       LO_USA0002626        "Re: Bond protectors"
                                                                     Farouk Transformation Bonder Formula B for
                                                                     Colored/Chemical Treated Hair from                           H; FO; CP; REL
   148A       5/7/2018                                               www.cosmoprofbeauty.com
    148       11/26/2016    LO_USA0002698       LO_USA0002749        Redken presentation                                          No Objection
                                                                     Matrix Bond Ultim8 Travel Kit from
                                                                                                                                  H; FO; CP
   149A       5/7/2018                                               www.cosmoprofbeauty.com
                                                                                                                                  H; FO; CP; REL,
                                                                     Farouk Transformation Bonder Formula C for Highlighted,
                                                                                                                                  NVP, DIS, AU, FO, H
   150A       5/7/2018                                               Porous/Fine Hair from www.cosmoprofbeauty.com
                                                                     Schwarzkopf Professional IGORA Bond Sealer from
                                                                                                                                  H; FO; CP; REL
   151A       5/7/2018                                               www.cosmoprofbeauty.com
                                                                     Goldwell USA BondPro+ Salon Kit from
                                                                                                                                  H; FO; CP; REL
   152A       5/7/2018                                               www.cosmoprofbeauty.com
                                                                     Reviews, Best Bond Builder by BellasDad, 01/12/17 from
                                                                                                                                  H; FO; CP; REL
   153A       5/7/2018                                               www.cosmoprofbeauty.com



                                                                   Page 7
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 11 of 714 PageID #:
                                                         50296

Trial Exh./     Document      Begin Bates No.      End Bates No.                             Description                                 Plaintiffs'
Deposition        Date                                                                                                                   Objection
 Exh. No.
                                                                     Document entitled "Olivia Project Executive Summary"
              4/23/2017                                              dated 4‐30‐2015                                                 No Objection
   155        (4/30/2015)   LO_USA0007909       LO_USA0007915

                                                                     Heavy Lifting: Olaplex Takes the Breakage out of Lifting ‐      H, FO
   156A       9/4/2014                                               Career ‐ Modern Salon from www.modernsalon.com
              2/19/2016                                              Email from J. Santy to Darcy Christal et al. dated 2‐19‐2016;
                                                                                                                                     H, REL
    157       (2/15/2018)   OLA_0000014030      OLA_0000014035       subject: "FAQs Section 1"
   157A       2/15/2018                                              US Patent Pub. No. US 2018/0042830 A1                           No Objection
    158       7/10/2014                                              Olaplex Instagram Post                                          H, FO, Q
   158A       8/31/2017                                              US Patent Pub. No. US 2017/0246094 A1                           No Objection
                                                                                                                                     H, FO, REL
   159A       9/1/2016      OLA_0000015687      OLA_0000015692       Email ‐ Here's the Word Files for the Artwork You Requested
    160       11/7/2013     OLA_0000063745      OLA_0000063747       Email ‐ Dr. Oz Magazine                                         H, REL
                                                                     Declaration of Benny D. Freeman, Ph.D. In Support of
                                                                     Defendants' Opposition to Plaintiffs' Motion for a              H
   160A       5/21/2018                                              Preliminary Injunction
                                                                     Presentation ‐ Olaplex The Future of Chemical Services          H; Incorrect
   161        5/16/2006     OLA_0000063641      OLA_0000063663       (Hefford Decl. Exhibit "N")                                     Descriptor; REL
                                                                     Hefford Decl. Exhibit N: United States Patent Ogawa et al,
                                                                                                                                     H
   161A       5/16/2006                                              7044986 B2
    162       2/19/2016     OLA_0000014040      OLA_0000014041       Email ‐ Tweaked Salon Menu                                      REL
   162A                                                              Chapter 6: Sequestrants in Food by Thomas E. Furia              NVP, DIS, FO, H

                                                                     Defendants' Notice of Deposition of Olaplex, LLC Persuant to No Objection
    163       4/5/2018                                               Rule 30 (b) (6) ‐ Related to Motion for Preliminary Injunction
   163A                                                              Freeman Decl. Exhibit "B" : cv of Benny Freeman                FO, H

   164                                                               Excerpt of Rough Draft, Joe Santy May 14, 2018, Deposition
                                                                     Document entitled: "L'oreal Professionnel Smartbond‐
                                                                                                                                No Objection
   164A       7/28/2016     LO_USA0008237       LO_USA0008244        Communications Desk" dated 7‐28‐2016

                                                                     Declaration Of Tiffany Walden In Support Of Olaplex's           No Objection
   165        4/26/2018                                              Renewed Motion For Preliminary Injunction


                                                                   Page 8
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 12 of 714 PageID #:
                                                        50297

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                                Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                    Trademark/Service Mark Statement of Use for "Bond
                                                                                                                                  No Objection
   166        3/10/2014                                             Multiplier"
                                                                    Document: Olaplex Distributor List from Olaplex Website
                                                                                                                                  H, FO
   167A       5/7/2018                                              dated 5‐7‐2018
                                                                                                                                  No Objection
    167                    DOLDEN 0001         DOLDEN 0015          Text messages between Roger Dolden and Dean Christal
   168A       6/10/2018                                             Printout from the Bartlett, Pringle & Wolf website            H, FO, REL
                                                                    Email from R. Dolden to F. Roze dated 9‐2‐2015; subject:
                                                                                                                                  No Objection
   168C       5/13/2015    LO_USA0028275       LO_USA0028277        Project Olivia ‐ Confidential
                                                                                                                                  Late addition by
                                                                                                                                  L'Oreal on May 12,
                                                                                                                                  2019 after May 8,
                                                                                                                                  2019 deadline for
                                                                                                                                  updated exhibit
                                                                                                                                  list; H; FO
   168D       5/15/2018                                             Olaplex Net Sales, by Year – Top 25 Distributors
                                                                    Declaration of Lisa Lorden in Support of Olaplex's Renewed
                                                                                                                               No Objection
   169A       6/4/2018                                              Motion for Preliminary Injunction

                                                                    Defendants' Second Set of Interrogatories to Plaintiffs       No Objection
   170A       4/5/2018                                              Related to Motion for Preliminary Injunction
                                                                    Email from R. Dolden to S. Habif et al. dated 10‐15‐2015;
                                                                                                                                  No Objection
   170        10/15/2015   LO_USA0026934       LO_USA0026935        subject: Olaplex IP
                                                                    Email from Dean Christal to R. Dolden dated 6/11/15;
                                                                                                                                  No Objection
   171B       6/11/2015    LO_USA0004298       LO_USA0004300        subject: Project Olivia
                                                                    Email from S. Habif to R. Dolden dated 10‐15‐2015; subject:
                                                                                                                                  No Objection
   171        10/15/2015   LO_USA0049928       LO_USA0049928        RE: Olaplex IP
   172                                                              Intentionally Left Blank
                                                                                                                               No Objection
   173A       5/16/2017                                             Certificate of Correction for U.S. Patent No. 9,498,419
                                                                    Freeman Declaration Exhibit J‐ Robbins, Chemical and
                                                                                                                               H
   174A                                                             Physical Behavior of Human Hair" dated 2012
                                                                    Freeman Declaration Exhibit K‐ Johnson, Hair and Hair Care
                                                                                                                               H
   175A                                                             dated 1997


                                                                  Page 9
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 13 of 714 PageID #:
                                                        50298

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                    Email from H. Kunetz to R. Dolden dated 3‐30‐2015; subject:
                                                                                                                                   No Objection
    175       3/30/2015   LO_USA0029197       LO_USA0029199         Confidential: Olaplex
   176A                                                             Intentionally Left Blank
                                                                    Freeman Declaration Exhibit I‐ Society of Cosmetic
                                                                                                                                   FO, H, REL
   177A                                                             Chemists, Monograph, Permanent Hair Dyes, dated
    177       7/4/2015    LO_USA0026528       LO_USA0026539         Project Olivia presentation dated 7‐4‐2015                     No Objection
                                                                    Email from R. Dolden to P. Sharnsky dated 4‐16‐2015;
                                                                                                                                   No Objection
   178        4/16/2015   LO_USA0028233       LO_USA0028233         subject: Project Olivia

                                                                    Email frm D. Allard to R. Dolden dated 5‐20‐2015; subject:
                                                                                                                               No Objection
                                                                    Olivia meeting May 19th ‐ R&I assessment, with attachment
   181        5/20/2015   LO_USA0035071       LO_USA0035074         (R&I assessment following Olivia meeting on May 19th)

                                                                    Email from V. Niz to F. Cerventes et al. dated 5‐22‐2015;
                                                                    subject: Project Olivia ‐ Summary of Confidentiality
   182        5/22/2015   LO_USA0035264       LO_USA0035270         Requirements and Data Room‐Clean Room Access                   No Objection

                                                                    Email from R. Dolde to A. Verhulst‐Santos et al. dated 4‐29‐   No Objection
   186        4/29/2015   LO_USA0028663       LO_USA0028664         2015; subject: RE: Project Olivia Status ‐‐‐ Confidential
                                                                    Email from R. Dolden to H. Kunetz dated 5‐13‐2015; subject:
                                                                                                                                   No Objection
   187        5/13/2015   LO_USA0028264       LO_USA0028273         Project Olivia ‐ Confidential
   188        5/15/2015   OLA_0000065778      OLA_0000065783        Confidentiality Agreement dated 5‐15‐2015                      No Objection
   189        5/15/2015                                             Confidentiality Agreement dated 5‐15‐2015                      No Objection
                                                                    Email from R. Dolden to F. Roze dated 4‐30‐2015; subject:
                                                                                                                                   No Objection
   190        4/30/2015   LO_USA0026738       LO_USA0026740         FW: Project Olivia Status ‐‐‐ Confidential
                                                                    Email from K. O'Rourke to R. Dolden dated 6‐29‐2015;
                                                                                                                                   No Objection
   192        6/29/2015   LO_USA0035379       LO_USA0035380         subject: RE: Olaplex
                                                                    Email from M. Gringauz to S. Habif et al. dated 5‐19‐2015;
                                                                    subject: Project Olivia Summary of Confidentiality             No Objection
   193        5/19/2015   LO_USA0060088       LO_USA0060093         Requirements
                                                                    Email from R. Dolden to V. Pivet et al. dated 5‐22‐2015;
                                                                    subject: Project Olivia ‐ Meeting with Owner/Scientist ‐
   194        9/2/2015    LO_USA0028284       LO_USA0028306         Strictly Confidential                                          No Objection



                                                                 Page 10
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 14 of 714 PageID #:
                                                        50299

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                    Email from R. Dolden to D. Christal dated 6‐11‐2015;
                                                                                                                                No Objection
   195        6/11/2015   LO_USA0028218       LO_USA0028220         subject: Project Olivia
                          LO_USA0030672       LO_USA0030672         Email from H. Kunetx to R. Dolden dated 6‐17‐2015; subject:
                                                                                                                                No Objection
   196        6/17/2015   LO_USA0059967       LO_USA0059984         FW: update data
                                                                    Emails ending with email from R. Dolden to K. O'Rourke
                                                                    dated 7‐1‐2015; subject: FW: Olivia BP V 1‐1‐0 with
   197        7/1/2015    LO_USA0066944       LO_USA0066970         attachment (Project Olivia dated 7‐1‐2015)                  No Objection

                                                                    Email frm M. Zellner to K. Hamilton et al. dated 8‐27‐2014; No Objection
   199        8/27/2014   LO_USA0008197       LO_USA0008197         subject: Olaplex Crosslinker.pptx with attachment
                                                                    Email from M. Soliman to C. Goget et al. dated 6‐10‐2015;
                                                                    subject: Topline EV1506‐0296: Olaplex 3x MTT ‐ Maleic Acid
   201        6/10/2015   LO_USA0039744       LO_USA0039746         and Diamine Investigation                                   No Objection
                                                                    Email from K. Hamilton to C. Goget dated 6‐10‐2015;
                                                                                                                                No Objection
   202        6/10/2015   LO_USA0065454       LO_USA0065456         subject: RE: AU1506‐0031 ‐ Request for Cysteic Acid

                                                                    Email from C. Goget to K. Hamilton dated 6‐22‐2015;             No Objection
   203        6/22/2015   LO_USA0039233       LO_USA0039235         subject: TR: "BONDING" project ‐ Action plan for next weel
                                                                    Email from F. Boulinaeu to S. Loisel‐Joubert et al. dated 6‐22‐
                                                                    2015; subject: RE: maleic acid ‐ diamine
   204        6/22/2015   LO_USA0065361       LO_USA0065362         (monoethanolamine) in bleach                                    No Objection
                                                                    Email from F. Boulinaeu to G. Provot et al. dated 7‐17‐2015;
                                                                    subject: Analytical chemistry action plan for Bonding ‐ 17 Jul
   205        7/17/2015   LO_USA0063822       LO_USA0063823         2015                                                            No Objection
   206        9/8/2015    LO_USA0039877       LO_USA0039894         Presentation entitled "Bonding September 2015"                  No Objection
   207                                                              U.S. Provisional Patent Application No. 62/259564               No Objection
   211        9/10/2018   LO_USA0067926       LO_USA0068083         Laboratory Notebook L10005 (Danielski)                          No Objection
   212        8/25/2018   LO_USA0022327       LO_USA0022419         Laboratory Notebook L11145(Boulineau)                           No Objection
                                                                    Email from C. Goget to K. Hamilton dated 1‐15‐2015;
                                                                                                                                    No Objection
   213        1/15/2015   LO_USA0039236       LO_USA0039239         subject: TR: Discussion on hydrolyzed bismaleimido

                                                                    Memo re: Formation of sulfur‐nitrogen bonds with diamines No Objection
   214        7/23/2015   LO_USA0067297       LO_USA0067303         and cystine under oxidative bleaching dated 7‐23‐2015



                                                                 Page 11
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 15 of 714 PageID #:
                                                        50300

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                     Email from K. Hamilton to H. Lam et al. dated 4‐15‐2015;
                                                                                                                                    No Objection
   215        4/15/2015    LO_USA0039453       LO_USA0039456         subject: RE: FOX ‐ RM and safety Action Plan
                                                                     Email from C. Goget to Jean‐Marc Ascione et al dated 1‐5‐
                                                                     2015; subject: TR: Cysteic acid level changes with             No Objection
   216        1/5/2015     LO_USA0065366       LO_USA0065383         attachment

                                                                     Email from F. Boulineau to C. Shaw dated 5‐1‐2015; subject:
                                                                     Olaplex 1st generation analytical report with attachment    No Objection
                                                                     (Memo dated 5‐1‐2015 AU1408‐0043‐Ananlysis of Olaplex
   217        5/1/2015     LO_USA0063799       LO_USA0063809         No1 and No2 (First Generation)

                                                                     Notice of Second Amended Subpoena Duces Tecum and Ad No Objection
   220        10/18/2018                                             Testificandum to the University of California, Santa Barbara
                                                                                                                                    No Objection
   221        6/23/1958    UCSB000013          UCSB000019            General University Policy Regarding Academic Appointees
                                                                                                                                    No Objection
   222        7/1/2014     UCSB000020          UCSB000036            General University Policy Regarding Academic Appointees
                                                                     Email from C. Hawker to E. Pressly dated 1‐9‐2015; subject:
                                                                                                                                    H; FO; REL
   223        1/9/2015     UCSB000386          UCSB000386            Checks
                                                                     Email from C. Hawker to E. Pressly dated 1‐26‐2015; subject:
                                                                     Re: LIQ 100 CIP ‐ the Examiner indicated that claim 9 Is
                                                                     allowable, and would search for some additions specific
                                                                     compounds too ‐ please
   224        1/26/2015    UCSB000886          UCSB000889            review and respond                                             No Objection
                                                                     Guidance for Faculty and Other Academic Employees on
                                                                     Issues Related to Intellectual Property and Consulting dated   No Objection
   225        3/3/2003     UCSB000150          UCSB000166            3‐3‐2003
   226        8/1/2014     UCSB000167          UCSB000171            Disclosure and Record of Invention Form                        H; FO; REL
   227                     UCSB000236          UCSB000237            UCSB State Oath of Allegiance                                  H; FO; REL
                                                                                                                                    H; FO; REL
   228        11/16/2011   UCSB000238          UCSB000240            Amendment to Patent Acknowledgment/Agreement
                                                                     Emails ending with C. Hawker to C. Hawker dated 11‐18‐
                                                                                                                                    No Objection
   229        11/18/2014   UCSB000425          UCSB000426            2014; subject: Fw: Working Agreement 12‐6‐2012



                                                                  Page 12
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 16 of 714 PageID #:
                                                        50301

Trial Exh./    Document      Begin Bates No.      End Bates No.                               Description                                Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.
                                                                      Email from C. Hawker to D. Christal dated 11‐14‐2015;
                                                                                                                                     No Objection
   230        11/14/2015   UCSB000704          UCSB000705             subject: Fwd: Serendipity
   231        2/19/2015    UCSB000241          UCSB000250             2015 Dreyfus Prize                                             No Objection
   232                     UCSB000251          UCSB000272             Presentation entitled "Central Role of Chemistry"              No Objection
   233                     UCSB000342          UCSB000372             Presentation entitled "Olaplex Hair Care System"               No Objection
   234                     UCSB000373          UCSB000384             Presentation entitled "New Hair Care System"                   No Objection
                                                                      Email from C. Hawker to J. Schwartz dated 6‐1‐2015;
                                                                                                                                     H; FO; REL
   235        6/1/2015     UCSB000389          UCSB000389             subject: Facilities use
                                                                      Email from C. Hawker dated 12‐23‐2014: Fw: Olaplex RIPT
                                                                                                                                     No Objection
   236        12/23/2014   UCSB000412          UCSB000421             test results with attachments
   237        2/24/2010    UCSB000197          UCSB000208             Business and Finance Bulletin G‐39                             H; FO; REL
   238                     UCSB000596          UCSB000610             Copy of Claims in LIQ 100 CIP PCT                              No Objection
                                                                      Email from E. Pressly to D. Christal dated 6‐26‐2013;
                                                                                                                                     No Objection
   239        6/26/2013    OLA_0000025911      OLA_0000025912         subject: Fwd: Disclosure of External Activity
                                                                      Declaration of Benny D. Freeman, Ph.D. In Support of
                                                                                                                                     No Objection
   240        10/10/2018                                              Defendants' Opening Brief on Claim Construction
                                                                      Article from Bhind the Chair entitled "This Could (And Will)
                                                                                                                                     No Objection
   240A                    BTC_PL 000681.001   BTC_PL 000681.002      Change Everything"
    241                                                               Freeman Decl. Exhibit "A" Materials Considered                 H

                                                                      Email from M. Rector ‐Gable to Mary‐behindthechair.com         H; REL
   241A       1/28/2015    BTC_PL 0006898      BTC_PL 0006899         dated 1‐28‐15; subject: Fwd: Consulting Services Agreement
                                                                      Consulting Services Agreement between BehindTheChair
                                                                                                                                     H; REL; BER
   242                     BTC_PL 006900       BTC_PL 006906          and Olaplex
                                                                      Email from D. Christal to Mary Rect‐Gable dated 8‐20‐2014;
                                                                                                                                     H; REL
   243        8/20/2014    BTC_PL 007098       BTC_PL 007100          subject: Olaplex Agreement
                                                                      Email from Mart@behindthechair to L. Zehil dated 11‐13‐
                                                                                                                                     H; REL
   244        11/13/2014   BTC_PL 204060       BTC_PL 204063          14; subject: Re: Letter of Intent

                                                                      Email from lou@palmcapitaladvisors to Mary Rector‐Gable        H; FO; REL
   245        8/23/2014    BTC_PL 204136       BTC_PL 204137          dated 8‐23‐2014; subject: Re: Fwd: Letter of Intent

                                                                      Email from Mary Rector‐Gable to Lou Capital Advisors dated H; FO; REL
   246        8/24//2014   BTC_PL 204420       BTC_PL 204421          8‐24‐2014; subject: Fwd: Consulting Services Agreement


                                                                   Page 13
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 17 of 714 PageID #:
                                                        50302

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.
                                                                     Email from lou to Mary Rector‐Gable dated 8‐23‐2014;
                                                                                                                                     H; FO; REL
   247        8/23/2014    BTC_PL 204138       BTC_PL 204140         subject: Re: Fwd: LLC‐
                                                                     Email from Mary Rector‐Gable to Dana dated 5‐12‐2014;
                                                                                                                                     H; FO; REL; CP
   248        5/12/2014    BTC_PL_001668       BTC_PL_001672         subject: Fwd: Olaplex
                                                                     Email from G. Auer to D. Christal dated 10‐5‐2016; subject:
                                                                                                                                     H; FO
   250        10/5/2016    OLA_0000016485      OLA_0000016487        copy I just sent in a word doc
                                                                     Email from G. Auer to T. Walden dated 8‐23‐2016; subject:
                                                                                                                                     H; REL
   251        8/23/2016    OLA_0000024719      OLA_0000024723        Re: Olaplex's special ofer for you.
   252        12/11/2018                                             Resume of Gregory Auer                                          H; FO; REL

                                                                     Email from D. Christal to M. Berkshire dated 9‐11‐2016;         No Objection
   253        9/11/2016    OLA_0000015667      OLA_0000015668        subject: Fwd: New usage email blast. Please review
   254        8/26/2016    OLA_0000013587      OLA_0000013587        Email from G. Auer to D. Christal dated 8‐26‐2016               H; FO; REL
                                                                                                                                     No Objection
   271        12/5/2018                                              Defendants' Notice of Deposition of Vanessa Schneider
   272        12/6/2018                                              Vanessa Schneider LinkedIn profile                              No Objection

                                                                     Email from V. Schnieder to T. Waldon dated 6‐7‐2016;            No Objection
   273        5/7/2016     OLA_0000077099      OLA_0000077149        subject: Re: Employee Handbook and Related Documetns
                                                                                                                                     No Objection
   274                     OLA_0000095691      OLA_0000095695        Olaplex LLC nondisclosure agreement and assignment
                                                                     Email from kimberly@olaplex.com to martine Olaplex dated
                                                                                                                                     No Objection
   275        8/16/2015    OLA_0000023295      OLA_0000023298        8‐16‐2015; subject: Fwd: Relaxer Piece
                                                                     Email from D. Christal to AB McDonald dated 6‐21‐2015;
                                                                     subject: Fwd: An important discussion I think it is important
   276        6/21/2015    OLA_0000016060      OLA_0000016062        for you to see.                                                 No Objection
   277        4/1/2016     OLA_0000077106      OLA_0000077148        Olaplex LLC Employee Handbook April 2016                        No Objection
   278                     LO_USA0038876       LO_USA0038879         Facebook post                                                   H; FO; AU
   280        12/12/2018                                             Dustin Stone Twitter Account                                    No Objection
   281        12/12/2018                                             Dustin Stone LinkedIn profile                                   No Objection
                                                                     Email from T. Waldon to D. Stone dated 10‐3‐2016; subject:
                                                                                                                                     No Objection
   282        10/3/2016    OLA_00000953591     OLA_00000953634       Welcome to Olaplex ‐ Dustin Stone
                                                                     Email from J. Iturralde to J. Schwartz dated 10‐6‐2015;
                                                                                                                                     No Objection
   283        10/6/2015    OLA_0000071533      OLA_0000071533        subject: RE: Stylist comments about Charlotte


                                                                  Page 14
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 18 of 714 PageID #:
                                                        50303

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                             Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
                                                                     Email from D. Stone to Martine Olaplex dated 12‐16‐2015;
                                                                                                                                No Objection
   284        12/16/2015   OLA_0000074726      OLA_0000074727        subject: Re:
   285        9/9/2016                                               September 2016 Brazilian B3 Salon Geek Post                H
                                                                     Emails ending with email from T. Waldon to Martine
                                                                                                                                No Objection
   286        11/22/2016   OLA_0000024572      OLA_0000024581        Olaplex; subject: Re: Salon Outreach Update
                                                                     September 2016 Olaplex new directions of use: am I the
                                                                                                                                No Objection
   287        9/7/2016                                               only one who's not happy? Salon Geek Post
                                                                                                                                No Objection
   290        12/5/2018                                              Defendants' Notice of Deposition of Jordan Alexander
   291        12/11/2018                                             Jordan Alexander LinkedIn profile                          No Objection
   292        11/29/2017   OLA_0000067577      OLA_0000067580        Witness Statement of Jordan Alexander                      No Objection
   293        4/1/2016     OLA_0000077106      OLA_0000077147        Olaplex LLC Employee Handbook                              No Objection

                                                                     Email from J. Alexander to T. Walden dated 4‐28‐2016;       No Objection
   294        4/28/2016    OLA_0000093494      OLA_0000093498        subject: Re: Employee Handbook and Related Documents
                                                                     Email from J. Alexander to Darcy Christal dated 7‐15‐2015;
                                                                                                                                 No Objection
   295        7/15/2015    OLA_0000023103      OLA_0000023105        subject: Re: Olaplex Contact Form | Ivy
                                                                     Article entitled "Speed Up Highlighting Without
                                                                                                                                 No Objection
   296A                    OLA_0000067480      OLA_0000067480        Compromising Quality" from behindthechair.com
                                                                     Email from J. Alexander to E. Pressly dated 8‐7‐2015;
                                                                                                                                 No Objection
   297        8/7/2015     OLA_0000017720      OLA_0000017720        subject: Response
                                                                     Email from Ab McDonald to Martine Olaplex dated 5‐23‐
                                                                                                                                 No Objection
   298        5/23/2015    OLA_0000016695      OLA_0000016697        2015; subject: Re: KNOCK OFF POST
                                                                     Email from rececca@olaplex to Mason Berkshire dated 5‐16‐
                                                                     2016; subject: Re: Outgoing emails to distribtors regarding
   299        5/16/2016    OLA_0000082661      OLA_0000082661        passwords                                                   No Objection
                                                                     Email frm K. Helmers to D. Christal dated 9‐21‐2015;
                                                                                                                                 No Objection
   300        9/21/2015    OLA_0000016618      OLA_0000016620        subject: Fwd: Reply From Nubond
   301        6/15/2014                                              Instagram post by Jordan Alexander                          No Objection
                                                                     Email from J. Morehouse to dean@liqwd christal dated 11‐7‐
                                                                                                                                 H; CP, REL
   302        11/7/2013    OLA_0000063745      OLA_0000063745        2013; subject: Dr. Oz magazine

                                                                     Email from JSanty3@aol.com to bpchampion@gmail.com         H; CP
   303        9/18/2014    OLA_0000067892      OLA_0000067892        dated 9‐18‐2014; subject: Olaplex and Perming


                                                                  Page 15
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 19 of 714 PageID #:
                                                        50304

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                               Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                     Email from Joe Santy to D. Christal dated 1‐24‐2015;
                                                                                                                                   No Objection
   304        1/24/2015    OLA_0000015102      OLA_0000015102        subject: Re: First text Olaplex vs. BB
                                                                     Emails from kimberly@olaplex.com to Martine Olaplex
                                                                                                                                   H; FO
   305        8/16/2015    OLA_0000023295      OLA_0000023298        dated 8‐16‐2015; subject: Fwd: Relaxer Piece
                                                                     Emails from D. Christal to jsanty3@aol.com dated 7‐17‐
                                                                                                                                   No Objection
   306        7/17/2013    OLA_0000063667      OLA_0000063668        2013; subject: Re: Liqwd Perm NDA

                                                                     Email from D. Christal to J. Mesry dated 9‐1‐2016; subject:   H; REL
   307        9/1/2016     OLA_0000015687      OLA_0000015687        Fwd: Here's the word files for the artwork you requested.

                                                                     Email from J. Schwartz to D. Christal dated 9‐24‐2014;        H; FO
   308        9/24/2014    OLA_0000015331      OLA_0000015339        subject: FW: Sarasota Exam Results and OLAPLEX Results
   331        11/27/2018                                             Subpoena to Testify at a Deposition in a Civil Action         No Objection
   332        2/27/2014                                              Instagram post                                                No Objection
   333        2/23/2014    OLA_0000067373      OLA_0000067373        Instagram post by Tracey Cunningham                           No Objection
                                                                     Email from T. Cunningham to Dean@Liqwd.com dated 2‐18‐
                                                                                                                                   No Objection
   334        2/18/2014    OLA_0000109311      OLA_0000109312        2014; subject: Re: Colorists in your salon
                                                                     Email from T. Cunningham to dean@liqwd.com dated 2‐21‐
                                                                                                                                   No Objection
   335        2/21/2014    OLA_0000109313      OLA_0000109313        2014; subject: Re: Your Olaplex #post
                                                                     "This Could (And Will) Change Everything," article by Mary
                                                                                                                                   No Objection
   336                     OLA_0000024543      OLA_0000024543        Rector‐Gable in behindthechair.com
                                                                     Email from T. Cunniham to dean@liqwd.com dated 5‐14‐
                                                                                                                                   No Objection
   337        5/14/2014    OLA_0000107060      OLA_0000107061        2014; subject: Re: Can you READ NOW!
   338        2/26/2014                                              Instagram post by Tracey Cunningham                           No Objection
                                                                     Wordpress post "Tracey Cunningham on Chrissy Teigen's
                                                                                                                                   No Objection
   339        2/21/2014                                              Hair"
   340        2/21/2014    OLA_0000067402      OLA_0000067402        Instagram post by Tracey Cunningham                           No Objection
   341        2/18/2014                                              Instagram post by Tracey Cunningham                           No Objection
   342        3/3/2014                                               Instagram post by Tracey Cunningham                           No Objection
   343        3/6/2014     OLA_0000067388      OLA_0000067388        Instagram post by Tracey Cunningham                           No Objection
   344        3/8/2014     OLA_0000067397      OLA_0000067397        Instagram post by Tracey Cunningham                           No Objection

                                                                     Article "Hero Complex: An Interview with Dean Christal of     No Objection
   345        9/17/2015    LO_USA0072107       LO_USA0072110         Olaplex," by Anne Moratto dated 9‐17‐2015


                                                                  Page 16
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 20 of 714 PageID #:
                                                        50305

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                     Email from T. Cunningham to dean@liqwd.com dated 2‐18‐
                                                                                                                                    No Objection
   346        2/18/2014    OLA_0000106215      OLA_0000106215        2014; subject: Re: Colorists in your salon
   347        3/26/2014    OLA_0000067379      OLA_0000067379        Instagram post by Tracey Cunningham                            No Objection
   348        4/25/2014                                              Instagram post by Tracey Cunningham                            No Objection
   349        5/5/2014                                               Instagram post by Tracey Cunningham                            No Objection
   350        5/6/2014                                               Instagram post by Tracey Cunningham                            No Objection
   351        5/14/2018                                              Second amended complaint                                       No Objection
                                                                     Plaintiffs' Answering Brief in Opposition to Defendants'
                                                                                                                                    No Objection
   352        10/26/2018                                             Motion for Redactions

                                                                     Email from T. Walden to paul.ziobro@wsj.com dated 11‐22‐ No Objection
   353        11/22/2016   OLA_0000077009      OLA_0000077039        2016; subject: Olaplex suing L'Oreal for Patent Infringement
                                                                     Defendants' Notice of Deposition of Plaintiffs Pursuant to
                                                                                                                                  No Objection
   354        11/21/2018                                             Rule 30(b)(6)
                                                                                                                                    No Objection
   355        1/6/2017     OLA_0000024562      OLA_0000024563        Email from T. Walden to D. Christal; subject: Re: L'Oreal suit
                                                                     Email from M, McKenna to E. Pressly dated 1‐4‐2017;
                                                                                                                                    No Objection
   356        1/4/2017     OLA_0000017609      OLA_0000017610        subject: Re: Checking in, NYE edition

                                                                     Article entitled "L'Oreal sued by California startup over      No Objection
   357        11/23/2016                                             patent" in www.marketwatch.com dated 11‐23‐2016

                                                                     Email from T. Walden to A. Maslo et al. dated 4‐28‐2016;       No Objection
   358        4/28/2016    OLA_0000082785      OLA_0000082840        subject: Employee Handbook and Related Documents
   359        12/1/2009                                              16 C.F.R. § 225.5 Disclosure of material connections           No Objection
                                                                     Email from E. Holz to dean@olaplex.com dated 3‐5‐2015;
                                                                                                                                    No Objection
   360        3/5/2015     OLA_0000106909      OLA_0000106916        subject: Re: HAIR FORUMS ‐ CORRECTED
                                                                     Email from E. Holz to dean@olaplex.com dated 3‐9‐2015;
                                                                                                                                    No Objection
   361        3/9/2015     OLA_0000106917      OLA_0000106924        subject: Re: HAIR FORUMS
                                                                     Email from T. Walden to Darcy Christal dated 8‐9‐2016;
                                                                                                                                    No Objection
   362        8/9/2016     OLA_0000098285      OLA_0000098226        subject: Re: Advocate Guide
                                                                     Email from D. Christal to T. Walden dated 3‐7‐2016; subject:
                                                                                                                                    No Objection
   363        3/7/2016     OLA_0000097873      OLA_0000097874        Re: Two Social Media Posts
   364                     OLA_0000075795      OLA_0000075795        Olaplex's Sales and Gross Profit (Excel)                       No Objection


                                                                  Page 17
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 21 of 714 PageID #:
                                                        50306

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                  Plaintiffs'
Deposition       Date                                                                                                                     Objection
 Exh. No.
                                                                     Olaplex Income Statement from April 2015 to December
                                                                                                                                      COMP; H; FO
   364A                                                              2015
                                                                     Olaplex Income Statement from April 2015 to December
                                                                                                                                      COMP; H; FO
   364B                                                              2015

                                                                     Emails ending with email from T. Walden to D. Christal;          No Objection
   365        10/24/2016   OLA_0000097503      OLA_0000097503        subject: olaplex Sales for 2016 ‐ Units and Dollars.xlsx
   366                     OLA_0000075799      OLA_0000075799        Olaplex Sales revenues                                           No Objection
                                                                     Email from jeff@olaplex.com to Sarah Lim dated 8‐16‐2015;
                                                                                                                                      No Objection
   367        8/16/2015    OLA_0000064224      OLA_0000064224        subject: Fwd: Earthly Body/Colorphlex
                                                                     Email from J. Iturralde to M. Heines, J. Schwartz, S. Gaspard,
                                                                                                                                      No Objection
   368        5/4/2016     OLA_0000019657      OLA_0000019659        M. Spinks, J. Franklin, dated May 4, 2016
                                                                     Email from D. Christal to A. Povalej dated 8‐7‐2015; subject:
                                                                                                                                      No Objection
   369        8/7/2015     OLA_0000015991      OLA_0000016003        Re: Olaplex/Sexy hair Patent Infringement
                                                                     Expert Report and Declaration of Karl Kronenberger on
                                                                                                                                      No Objection
   400        5/27/2017                                              behalf of Plaintiff BehindTheChair.com
   403                     SC0001419           SC0001429             SalonCentric Sales Data                                          No Objection
                                                                     Email from P. Schiraldi to B. Fontaine "RE: Bonder Survey
                                                                                                                                      No Objection
   411        8/16/2016    LO_USA0073581       LO_USA0073582         Results ‐ update"
                                                                     Charts entitled "Olaplex Performance" and "PPD Bonder
                                                                                                                                      No Objection
   423                     SC0000981           SC0001010             Performance"
                                                                     Email: FW: presentations for the OLIVIA Meeting ‐ ALERT
                                                                     with attachment entitled Project Olivia Investment
   431        7/1/2015     LO_USA0026569       LO_USA0026670         Committee July 1, 2015                                           No Objection
   436        5/9/2016     LO_USA0040038       LO_USA0040075         Email: FW: Bond protectors                                       No Objection
                                                                     Email from K. Funk to B. Fontaine Re: "Agenda ‐ Olaplex Call
                                                                                                                                      No Objection
   471A       9/15/2014    OLA_0000080520      OLA_0000080521        2014 09 15"
   472A       12/17/2018                                             Page "Who We Are" from www.saloncentric.com                      No Objection
    474       10/25/2016   OLA_0000089877      OLA_0000089889        Email from J. Schwartz to S. Orzel Re: "SC Contract"             No Objection
                                                                                                                                      No Objection
   475        4/6/2015     LO_USA0035575       LO_USA0035576         Email from P. Sharnsky to R. Dolden "RE: Project Olivia"
                                                                     Email from R. Dolden to K. O'Rourke "Fwd: Olivia: next
                                                                                                                                      No Objection
   476        4/15/2015    LO_USA0007916       LO_USA0007917         steps"



                                                                  Page 18
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 22 of 714 PageID #:
                                                        50307

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                                                                                 No Objection
   503        8/22/2014    LO_USA0064698       LO_USA0064699         Email from K. Hamilton Re: "Olaplex Update Meeting Recap"
                                                                     Email from K. Hamilton to C. Goget "RE: Olaplex Update
                                                                                                                                 No Objection
   504        9/16/2014    LO_USA0065164       LO_USA0065167         Meeting Recap 12 Sept 2014"
                                                                     Email from T. Re to K. Hamilton, H. Lam, C. Goget, F.
                                                                                                                                 No Objection
   506        4/10/2015    LO_USA0039285       LO_USA0039289         Boulineau "RE: FOX ‐ RM and safety Action Plan"
   507        12/14/2016   LO_USA0039907       LO_USA0039907         Material listings                                           No Objection
                                                                     Bonding Protection Routine for Stronger Reinforced Cared
   508        10/12/2016   LO_USA0039957       LO_USA0039982         for Hair
   509        1/13/2016    LO_USA0064029       LO_USA0064030         Chart of Bonding Test with Bleach                           No Objection
                                                                     Email from K. Hamilton to C. Goget "FW: Olaplex data for
                                                                                                                                 No Objection
   511        8/18/2014    LO_USA0064683       LO_USA0064685         TCEP"

                                                                     Stylist Workshop‐ Bonding Additive w/Treatment Formula      No Objection
   513        7/20/2015    LO_USA0067470       LO_USA0067497         #'s: Additive: 37462 RDK, Treatment: 1129634IN3
                                                                                                                                 No Objection
   514        8/27/2014    LO_USA0008203       LO_USA0008203         Email from K. Hamilton Re: "Olaplex Update Meeting Recap"
                                                                                                                                   No Objection
   515        4/22/2010    LO_USA0074958       LO_USA0074980         Hair Fiber Transformation Evaluation of Bis‐Maleimides
                                                                     Defendants' Objections and Responses to Plaintiffs' Fifth Set
                                                                                                                                   H; 105
   516        12/20/2018                                             of Interrogatories (Nos. 13‐20)
   517        8/23/2018    LO_USA0021275       LO_USA0021458         Laboratory Notebook L11455 (Hamilton 2)                       No Objection

                                                                     Expert Report of Benny D. Freeman, PhD on Non‐              FO, H, REL
   518        2/12/2019                                              Infringement of U.S. Patent Nos. 9,498,419 AND 9,668,954
                                                                     Exhibit 182 to Expert Report of Benny D. Freeman, PhD on
                                                                     Non‐Infringement ‐ List of Additional Documents and
   519        2/12/2019                                              Materials Considered                                        FO, H

                                                                     Expert Report of Benny D. Freeman, PhD on Invalidity of U.S. FO, H, REL
   520        1/29/2019                                              Patent Nos. 9,498,419 AND 9,668,954

                                                                     Exhibit 86 to Expert Report of Benny D. Freeman, PhD on     FO, H
   521        1/29/2019                                              Invalidity ‐ List of Documents and Materials Considered


                                                                  Page 19
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 23 of 714 PageID #:
                                                        50308

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                             Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
                                                                     Exhibit 1 to Expert Report of Benny D. Freeman, PhD on
                                                                                                                                No Objection
   522        11/22/2016                                             Invalidity ‐ U.S. Patent 9,498,419
                                                                     Exhibit 2 to Expert Report of Benny D. Freeman, PhD on
                                                                                                                                No Objection
   523        6/6/2017                                               Invalidity ‐ U.S. Patent 9,668,954
                                                                     Exhibit 117 to Expert Report of Benny D. Freeman, PhD on
                                                                                                                                H
   524        8/4/2015                                               Invalidity ‐ U.S. Patent 9,095,518
                                                                     Exhibit 84 to Expert Report of Benny D. Freeman, PhD on
                                                                                                                                FO, H
   525                                                               Invalidity ‐ Freeman CV
                                                                     Exhibit 51 to Expert Report of Benny D. Freeman, PhD on
                                                                                                                                H
   526        5/16/2006                                              Invalidity ‐ U.S. Patent 7,044,986

                                                                     Exhibit 48 to Expert Report of Benny D. Freeman, PhD on    H
   527        12/19/2002                                             Invalidity ‐ U.S. Patent Application 2002/0189034
                                                                     Expert Report of Peter Smith Regarding Digital Computer
                                                                                                                                H
   530        1/29/2019                                              Forensics
   531                     OLA_0000106926      OLA_0000106931        HAIR FORUMS .xls                                           H; FO
   532                                                               Exhibits A to I‐12 to Smith Expert Report                  H; COMP; FO
                                                                                                                                H; COMP; FO
   533                     OLA_0000019116      OLA_0000019116        Spreadsheet of Social Media Manager contact information
                                                                     Attachment to E. Holz email identifying IG account names
                                                                                                                                H; COMP; FO
   534                     OLA_0000019117      OLA_0000019117        and passwords (Excel)
                                                                     Email from E. Holz to D. Christal Re: "ABCH Article
                                                                                                                                H; COMP; FO
   535        3/21/2015    OLA_0000106943      OLA_0000106958        Screenshots"
                                                                     Email from A. McDonald to Martine@olaplex.com "Re:
                                                                                                                                No Objection
   536        5/23/2015    OLA_0000016695      OLA_0000016697        KNOCK OFF POST"
   603        11/22/2016                                             United States Patent Number 9,498,419                      No Objection
                                                                     Document entitled "Demande de Brevet D'Invention" (in
                                                                                                                                No Objection
   605                     PABST002507         PABST002553           French), Pub. No. 3007642
                                                                     Document entitled "权利要求书" (Patent Claim) (in
                                                                                                                                No Objection
   606                     PABST000408         PABST000409           Mandarin), HK3570
                                                                                                                                No Objection
   607        8/28/2014                                              Assignment from E. Pressly and C. Hawker to Liqwd, Inc.
                                                                     United States Patent Application Publication No.
                                                                                                                                No Objection
   608        2/5/2015                                               2015/0034117


                                                                  Page 20
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 24 of 714 PageID #:
                                                        50309

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
   610        5/6/2014                                               Instagram post by Tracey Cunningham                           No Objection
                                                                     Email from D. Christal to slim@olaplex.com Re: "Olaplex       H; FO; COMP; REL;
   611        6/1/2014                                               new directions"                                               DIS
                                                                     Text messages between Tracey Cunningham and Dean
                                                                                                                                   H; FO; Q
   612        3/4/2014     OLA_0000100397      OLA_0000100449        Christal
                                                                     Email from D. Christal to T. Cunningham Re: "Olaplex
                                                                                                                                   H; FO; COMP
   613        2/15/2014    OLA_0000099886      OLA_0000099886        packaging"
                                                                     Email from D. Christal to T. Cunningham Re" Olaplex
                                                                                                                                   No Objection
   614        3/14/2014    OLA_0000109315      OLA_0000109315        agreementy"
                                                                                                                                   No Objection
   615        5/1/2014     LO_USA0010391       LO_USA0010392         LAUNCHPAD article "The Power of One," by Amy Dodds
                                                                     Email from D. Christal to C. Cunningham Re: "Read ASAP for
                                                                                                                                   No Objection
   616        4/9/2014     OLA_0000015593      OLA_0000015593        Launchpad"
                                                                     Email from D. Christal to T. Cunningham Re: "Letter of
                                                                                                                                   No Objection
   617        3/23/2014    OLA_0000107856      OLA_0000107856        Intent"
                                                                     Email from D. Christal to T. Cunningham Re: "Olaplex/Liqwd
                                                                                                                                   No Objection
   618        2/17/2016    OLA_0000110731      OLA_0000110731        deal"
                                                                     Email from D. Christal to T. Cunningham "Re: Google Alert ‐
                                                                                                                                   H; FO; REL
   619        1/28/2016    OLA_0000024021      OLA_0000024022        Tracey Cunningham"
   621        12/5/2018                                              Defendants' Notice of Deposition of Tyler Krebs               No Objection
   622        12/17/2018                                             Tyler Krebs LinkedIn profile                                  No Objection
                                                                     Email from jeff@olaplex.com to M. Spinks, S. Murphy "Re:
                                                                                                                                   No Objection
   623        9/19/2018    OLA_0000098496      OLA_0000098497        [EXT] Fwd: #4 and #5"
   731        12/15/2018                                             Jeff Schwartz LinkedIn profile                                H; CP
                                                                     Email from T. Walden to J. Schwartz "Re: Employee
                                                                                                                                   H; CP
   732        5/5/2016     OLA_0000084704      OLA_0000084705        Handbook and Related Documents"
   733        12/2/2015    SC0000248           SC0000250             Email from J. Schwartz to S. Orzel "Re: Store Sale"           H; FO
                                                                     Email from Darcy Christal to J. Schwartz "Fwd: KNOCK OFF
                                                                                                                                   H; FO
   734        5/21/2015    OLA_0000020368      OLA_0000020369        POST"
                                                                     Email from J. Schwartz to P. Palladino, S. Massie Ree:
                                                                                                                                   No Objection
   735        2/16/2015    OLA_0000022020      OLA_0000022020        "Olaplex Knock‐off"
                                                                     Email from K. Helmers to J. Schwartz Re: "Knock off
                                                                                                                                   H; FO
   736        6/24/2015    OLA_0000020220      OLA_0000020220        comparisons ‐ Invitation to collaborate"



                                                                  Page 21
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 25 of 714 PageID #:
                                                        50310

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                     Email from J. Schwartz to M. Spinks "RE: resending from
                                                                                                                                     H; FO
   737        4/20/2015    OLA_0000092270      OLA_0000092272        original date sent 04/09/2015"
                                                                     Email from J. Schwartz to J. Franklin, J. Iturralde, M. Brwona,
                                                                     R. Boyd, F. Fulco, M. Heines, and D. Christal Re: "FHI          H; FO
   738        12/17/2015   OLA_0000073472      OLA_0000073472        NeoBond"
                                                                     Defendants' Notice of Deposition of Plaintiffs Pursuant to
                                                                                                                                     No Objection
   739        11/21/2018                                             Rule 30(b)(6)
                                                                                                                                    No Objection
   740                                                               Thermo Scientific Instructions BM(PEG)2 and BM(PEG)3
                                                                                                                                  No Objection
   741        6/1/2014     LO_USA0008192       LO_USA0008196         Material Safety Data Sheet for Olaplex Bond Multiplier No. 1
                                                                     Langmuir paper: "Improved Methodology for the
                                                                     Preparation of Water‐Soluble Maleimide‐Functionalized
   742        7/4/1905                                               Small Gold Nanopartides"                                     No Objection
   743        8/29/2014    LO_USA0010810       LO_USA0010868         International Application No. PCT/US2014/049388              No Objection
                                                                     Email from E. Pressly to E. Kimble, J. Goff Re: "Alternate
                                                                                                                                  No Objection
   744        7/15/2014    OLA_0000080790      OLA_0000080790        Olaplex recipe"
                                                                                                                                    No Objection
   745        12/1/2014    LO_USA0010745       LO_USA0010749         Material Safety Data Sheet Olaplex Bond Multiplier No. 1
                                                                     Pressly Declaration (Keratin Treatment Formulations and
                                                                                                                                    No Objection
   746        5/15/2015    LO_USA0068275       LO_USA0068284         Methods)
   747        11/22/2016                                             United States Patent 9,498,419                                 No Objection
                                                                     Email from D. Christal to E. Pressly "Re: Henkel bonding vs.
                                                                                                                                    No Objection
   748        8/27/2015    OLA_0000015922      OLA_0000015922        Olaplex"
                                                                     DS Laboratories Material Data Sheet for RO. TOPIA FRACTAL
                                                                                                                                    No Objection
   749        4/1/2015                                               ENERGIZER
                                                                     "The Power of Thiol‐ene Chemistry" published in Journal of
                                                                                                                                    H; DIS; REL
   752        11/6/2009                                              Polymer Science
                                                                     "Thiol‐click chemistry: a multifaceted toolbox for small
                                                                     molecule and polymer synthesis" published in Chemical
   753        2/9/2010                                               Society Reviews                                                H; DIS; REL; FO
   754        8/1/2014     LO_USA0010810       LO_USA0010868         International application no. PCT/US2014/049388                H; FO; REL
                                                                     International Application No. PCT/US2014/049388;
                                                                                                                                    H; FO; REL
   755        2/5/2015                                               Internatonal Pub. No. WO 2015/017768 A1


                                                                  Page 22
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 26 of 714 PageID #:
                                                        50311

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                                                                                    H; FO
   756        6/1/2014                                               Material Safety Data Sheet Olaplex Bond Multiplier No. 1
                                                                     Email from C. Hawker to E. Khoschel "Re: Emailing Behind
                                                                                                                                    H; FO
   757        12/12/2014   UCSB000815          UCSB000821            The Chair ‐ Articles: Hair Colour Technology"
   758        11/6/2014    UCSB001241          UCSB001242            Email from C. Hawker to P. Allen Re: Olaplex                   H; FO
   759        12/18/2014                                             Email from C. Hawker to E. Pressly "Fw: Barry Arkles"          H; FO
   760                                                               Intentionally Left Blank

                                                                     UCSB Presentation "Success stories in commercial functional H; FO
   761                     UCSB000273          UCSB000341            materials ‐ from hair care to pharmaceuticals"
   762                     UCSB000251          UCSB000272            UCSB Presentation "Central Role of Chemistry"               H; FO
                                                                                                                                    No Objection
   800        5/14/2014    OLA_0000100184      OLA_0000100186        Email from D. Christal to M. Rector‐Gable Re: My Letter‐‐

                                                                     Confidential Binding Settlement Term Sheet between             No Objection
   801        12/2/2017    OLA_0000067603      OLA_0000067620        Behind the Chair and Christal, Olaplex and Liqwd
   802        7/10/2014                                              Olaplex Instagram Post re Joe Santy                            No Objection
                                                                     Email from D. Christal to P. Sharnsky Re: "Exchange with
                                                                                                                                    No Objection
   803        10/11/2014   OLA_0000095575      OLA_0000095576        Lanza/Olaplex"
                                                                     Email from D. Christal to P. Sharnsky "Fwd: Big Sexy Patent
                                                                                                                                    No Objection
   804        7/22/2015    OLA_0000097251      OLA_0000097251        Infringment"
   805        12/20/2017                                             Witness Statement of Dean Christal                             No Objection
                                                                     Email from J. Schwartz to M. Spinks "RE: resending from
                                                                                                                                    No Objection
   806        4/20/2015    OLA_0000092270      OLA_0000092272        original date sent 04/09/2015"
                                                                     Email from D. hristal to Olaplex employees Re: "Letter to
                                                                                                                                    No Objection
   807        10/7/2015    OLA_0000015867      OLA_0000015869        post starting tomorrow early"
   808                                                               Tracey Cunningham Instagram posts                              No Objection
                                                                     Email from S. Reiss to D. Christal "RE: OLAPLEX and Modern
                                                                                                                                    No Objection
   809        8/13/2015    OLA_0000014434      OLA_0000014437        Salon"
                                                                     Email from D. Christal to S. Reiss "Re: OLAPLEX story picked
                                                                                                                                    No Objection
   810        9/18/2015    OLA_0000024064      OLA_0000024067        up by Google Alert ‐ hair salon"
                                                                     Email from D. Christal to T. Cunningham Re: "Read ASAP for
                                                                                                                                    No Objection
   811        4/9/2014     OLA_0000015593      OLA_0000015593        Launchpad"



                                                                  Page 23
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 27 of 714 PageID #:
                                                        50312

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                     Declaration of Dean Christal in Support of Defendants'
                                                                     Motion for Summary Adjudication in Behind the Chair            No Objection
   812        1/27/2017    OLA_0000067413      OLA_0000067416        Litigation
                                                                                                                                    No Objection
   813        6/11/2015                                              Email from R. Dolden to D. Christal Re: "Project Olivia"
                                                                     Subpoena to to E. Holz to Testify at a Deposition in a Civil
                                                                                                                                    No Objection
   850        12/18/2018                                             Action
   851        12/20/2018                                             Evanice Holz LinkedIn profile                                  No Objection
                                                                     Email from E. Holz to Dean and Darcy Christal Re: "Olaplex
                                                                                                                                    H
   852        2/21/2015    OLA_0000106892      OLA_0000106896        mentions on blogs & forums"
                                                                     Email from E. Holz to D. Christal Re: HAIR FORUMS ‐
                                                                                                                                    H; COMP
   853        3/5/2015     OLA_0000106909      OLA_0000106916        CORRECTED with attachment
                                                                     Email from E. Holz to Dean and Darcy Christal Re "30+ NEW
                                                                                                                                    H
   854        3/13/2015    OLA_0000106925      OLA_0000106931        GROUPS & FORUMS" with attachment
                                                                     Email from E. Holz to Dean and Darcy Christal Re: "ABCH
                                                                                                                                    H; Q
   855        3/21/2015    OLA_0000106943      OLA_0000106958        Article Screenshots" with attachment
                                                                     Email from E. Holz to Darcy Christal Re: Social Media
                                                                                                                                    H
   856        6/16/2015    OLA_0000014644      OLA_0000014647        Reports
                                                                     Email from E. Holz to M.Berkshire Re: [PICS] Khloe
                                                                     Kardashian Blonde ‐ star Shows Off Bright New Hair Style ‐     H
   857        4/8/2015     OLA_0000016703      OLA_0000016704        Hollywood Life
   858        4/27/2015    OLA_0000018705      OLA_0000018705        Email from E. Holz to T. Katz Re: "Files Shared"               H
                                                                     Email from martine@olaplex.com to E. Holz Re: "HAIR
                                                                                                                                    H
   859        5/30/2015    OLA_0000018145      OLA_0000018146        FORUM/GROUP ASSIGNMENT SHEET"
                                                                     Email from E. Holz to Slim@olaplex.com Re: "Ets Excel.xlsx ‐
                                                                                                                                    H
   860        6/19/2015    OLA_0000018564      OLA_0000018566        Invitation to edit"
                                                                     Email from E. Holz to J. Schwartz Re: "ET Response to 'The
                                                                                                                                    H
   861        10/6/2015    OLA_0000134324      OLA_0000134325        Photo'"
   862        3/21/2015                                              SalonGeek posts                                                H; FO; DIS; AU
   863        3/22/2015                                              Reddit FancyFollicles website printout                         H; FO; DIS; AU
   864        3/21/2015                                              hairbrained Archive: "Olaplex for the win!! :)"                H; FO; DIS; AU
   865        4/1/2016     OLA_0000083122      OLA_0000083164        Olaplex LLC Employee Handbook                                  No Objection
   866                                                               Exhibit A to Freeman Invalidity Report                         FO, H
   867                                                               Exhibit B to Freeman Invalidity Report                         H


                                                                  Page 24
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 28 of 714 PageID #:
                                                        50313

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                              Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
   868                                                               Exhibit C to Freeman Invalidity Report                       COMP, FO, H
   869                                                               Exhibit D to Freeman Invalidity Report                       COMP, FO, H
   870                                                               Exhibit E to Freeman Invalidity Report                       COMP, FO, H
   871                                                               Exhibit F to Freeman Invalidity Report                       COMP, FO, H
   872                                                               Exhibit G to Freeman Invalidity Report                       COMP, FO, H
   873                                                               Exhibit H to Freeman Invalidity Report                       COMP, FO, H
   874                                                               Exhibit I to Freeman Invalidity Report                       COMP, FO, H
   875        2/12/2019                                              Expert Report of Leigh Fatzinger                             H
                                                                     Defendants' Answer and Defenses to Plaintiff's Third
                                                                                                                                  H
   876        2/8/2019                                               Amended Complaint and Amended Counterclaims
                                                                     Expert Report of Peter Smith Regarding Digital Computer
                                                                                                                                  H
   877        1/29/2019                                              Forensics
   878        4/27/2015    OLA_0000018705      OLA_0000018705        Email from E. Holz to T. Katz Re: "Files Shared"             H; FO
                                                                     Zevastian MIA NYC LA (@zevastianbeautyplace) Instagram
                                                                                                                                  H; FO; DIS; AU
   879                                                               profile
                                                                     Tracey Cunningham (@traceycunningham1) Instagram
                                                                                                                                  H; FO; DIS; AU
   880                                                               profile
   881        1/29/2019                                              Rhonda Harper Expert Report                                  H

                                                                     Email from E. Holz to dean@olaplex.com and Darcy Christal    H; FO; Q
   882        3/13/2015    OLA_0000100862      OLA_0000100868        Re: "30+ NEW GROUPS & FORUMS" with attachment
                                                                     Subpoena to V. Laris to Testify at a Deposition in a Civil
                                                                                                                                  No Objection
   883        11/27/2018                                             Action
   884        12/4/2017    OLA_0000067601      OLA_0000067602        Witness Statement of Vicki Laris                             No Objection
                                                                     Email from V. Laris to info@olaplex.com Re: Interested in
                                                                                                                                  No Objection
   885        3/6/2014     OLA_0000114858      OLA_0000114858        product
   886        3/7/2014     OLA_0000116817      OLA_0000116818        Email from V. Laris to info@olaplex.com Re: Olaplex          No Objection
   887        3/21/2014    OLA_0000114707      OLA_0000114709        Email from V. Laris to info@olaplex.com Re: Olaplex          No Objection
   888        4/5/2014     OLA_0000114304      OLA_0000114306        Email from V. Laris to info@olaplex.com Re: Olaplex          No Objection
   889        5/9/2014     OLA_0000116979      OLA_0000116981        email from V. Laris to info@olaplex.com Re: Olaplex          No Objection
   890        6/2/2014     OLA_0000116912      OLA_0000116914        Email from V. Laris to info@olaplex.com Re: Olaplex          No Objection
   891        6/13/2014    OLA_0000111077      OLA_0000111080        Email from V. Laris to info@olaplex.com Re: Olaplex          No Objection
                                                                                                                                  No Objection
   892        10/30/2014   OLA_0000015191      OLA_0000015191        Email from V. Laris to D. Christal Re: "Salon west Tampa"


                                                                  Page 25
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 29 of 714 PageID #:
                                                        50314

Trial Exh./    Document      Begin Bates No.      End Bates No.                                Description                            Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
   893        11/11/2013                                             vlaris11 Instagram post                                      H; FO; AU; DIS
                                                                                                                                  H; FO; AU; DIS;
   894        11/11/2013                                             vlaris11 Instagram post                                      COMP
   900        1/29/2019                                              Opening Expert Report of Douglas D. Schoon, M.S.             No Objection
   901        2/2/2012     LO_USA0008859       LO_USA0008874         U.S. Patent Application 2012/0024309                         H; FO
   902        8/4/2015     LO_USA0009520       LO_USA0009542         U.S. Patent 9,095,518                                        COMP
   903        2/26/2019                                              Innovation Awards ‐ Schoon Scientific                        No Objection
   904        3/11/2016                                              Olaplex Facebook post                                        H; FO; CP
                                                                     Email from K. Hamilton to C. Goget RE: "Olaplex Update
                                                                                                                                  H; FO
   905        9/16/2014    LO_USA0065164       LO_USA0065167         Meeting Recap 12 Sept 2014" and attachment
   906        8/23/2018    LO_USA0021096       LO_USA0021274         Laboratory Notebook L11363 (Hamilton 1)                      H; FO
                                                                     Email from A. Lahaye Re: "Olaplex experiment ‐ Need your
                                                                                                                                  H; FO
   907        5/26/2015    LO_USA0039163       LO_USA0039165         input ASAP"
   908        8/25/2018    LO_USA0022327       LO_USA0022419         Laboratory Notebook L11145 (Boulineau)                       H; FO
                                                                                                                                  MIL; H; REL; 403;
                                                                                                                                  CP; Incomplete
                                                                                                                                  Description of
                                                                                                                                  Redacted
    909       6/27/2018    OLA_0000065453      OLA_0000065504        Final Written Decision PGR2017‐00012                         Document
    910       11/21/2018                                             Subpoena to Testify at a Deposition in a Civil Action        No Objection
    911       4/15/2014                                              vtgesther Instagram post                                     H; FO; DIS
   911A                                                              James Pooley Bio                                             H; MIL
    912       12/20/2017   OLA_0000067563      OLA_0000067574        Witness Statement of Dean V. Christal                        No Objection
   912A       3/2/2019                                               James Pooley, PLC ‐ Services                                 H; MIL
                                                                     Declaration of Esther Vasquez in Support of Non‐Party
                                                                     Esther Vasquez's Portion of Joint Stipulation Re:∙
                                                                     Defendants' Motion to Compel Non‐Party Esther Vasquez to
                                                                     Comply with Subpoena Duces Tecum and to Testify at
   913        1/28/2019                                              Deposition                                                   No Objection
   914        6/21/2014                                              vtgesther Instagram post                                     No Objection
                                                                     Protecting Trade Secrets from Cyber and Other Threats from
                                                                                                                                  H
   914A                                                              create.org
    915       6/23/2014                                              vtgesther Instagram post                                     No Objection
    916       4/13/2018                                              Witness Statement of Esther Vasquez                          No Objection


                                                                  Page 26
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 30 of 714 PageID #:
                                                        50315

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.
   916A       12/20/2017   OLA_0000067563      OLA_0000067574        Witness Statement of Dean V. Christal                           No Objection
    917       6/27/2014    OLA_0000108805      OLA_0000108805        Email to info@olaplex.com Re: Silicone?                         H; FO
                                                                     Email to orders@olaplex.com Re: Olaplex Questions
                                                                                                                                     H; FO
   918        10/1/2014    OLA_0000108816      OLA_0000108819        answered
   920        2/12/2019                                              Expert Report of Thomas Schultz, PH.D.                          H; MIL
                                                                     Utility Patent for Keratin Treatment Formulations and
                                                                                                                                     No Objection
   921                     OLA_0000094755      OLA_0000094804        Methods
   922        1/29/2019                                              Opening Expert Report of Douglas D. Schoon, M.S.                No Objection
   923        2/28/2018                                              Report and Recommendation re Motions to Dismiss                 H; REL
                                                                     Powerpoint: "Project Olivia Investment Committee ‐ June
                                                                                                                                     No Objection
   924        6/18/2015    LO_USA0002413       LO_USA0002430         18, 2015"
   925        8/23/2018    LO_USA0021096       LO_USA0021274         Laboratory Notebook L11363 (Hamilton 1)                         H; FO
                                                                                                                                     No Objection
   926        8/27/2014    LO_USA0008203       LO_USA0008203         Email from K. Hamilton Re: Olaplex Update Meeting Recap
                                                                     Maritime Beauty website: Olaplex No. 3 Hair Perfector
                                                                                                                                     No Objection
   927        8/5/2014                                               100ml product page
                                                                                                                                 No Objection
   928        4/1/2017                                               Material Safety Data Sheet for Olaplex Bond Perfector No. 3
   929        8/27/2014    LO_USA0038996       LO_USA0039007         Email from B. Fontaine to C. Goget re MSDS                  No Objection
                                                                                                                                     No Objection
   930        11/21/2018                                             Subpoena to A. Gold Testify at a Deposition in a Civil Action
                                                                                                                                     H, MIL, REL, 403
   930A       6/27/2018    OLA_0000065453      OLA_0000065482        Excerpt from PTAB Final Written Decision PGR2017‐00012
    931       2/27/2019                                              Memorandum Order re Gold Deposition                             No Objection
    932       1/30/2019                                              Alan Gold Witness Statement                                     No Objection
    933       8/23/2013                                              alangoldgroup Instagram post                                    No Objection
    934       6/20/2014                                              Emails and Witness Statement of Alan Gold                       H; FO; COMP
    950       1/29/2019                                              Export Report of Professor Dominique Hanssens                   No Objection

                                                                     Declaration of Dr. Dominique M. Hanssens in Support of          No Objection
   951        6/20/2016                                              Plaintiff's Reply to Motion for Preliminary Injunction
                                                                                                                                     No Objection
   952        2/12/2019                                              Expert Rebuttal Report of ∙Professor Dominique Hanssens



                                                                  Page 27
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 31 of 714 PageID #:
                                                        50316

Trial Exh./    Document      Begin Bates No.      End Bates No.                               Description                              Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                     Article: "Effects of Product Trial on Consumer Expectations, H; FO
   953        6/1/1985                                               Demand, and Prices" by Patricia Goering
                                                                     Declaration of Dominique M. Hanssens in Support of
                                                                     Defendant's Opposition to Plaintiff's Motion for Class
   954        8/12/2011                                              Certification                                                No Objection
                                                                     Empirical Generalizations about Marketing Impact, edited
                                                                                                                                  No Objection
   955                                                               by Dominique M. Hanssens
                                                                                                                                   H; CP; LR
   956        5/15/2018                                              Excerpt from Videotaped Deposition of Tiffany Walden
                                                                                                                                   H; CP; LR
   957        12/18/2018                                             Excerpt from Videotaped Deposition of Jeff Schwartz
                                                                     Exhibit B‐1 to Expert Report of Pete Smith ‐ Lorealpro
                                                                                                                                   H; FO; AU; CP
   958        7/20/2016                                              Instagram Page
                                                                     Email correspondence between M. Rector‐Gable and D.
                                                                                                                                   H; FO; REL
   959        8/20/2014    BTC_PL 007098       BTC_PL 007098         Christal Re: Olaplex Agreement
                                                                     Declaration of Dean Christal in Support of Defendants'
                                                                                                                                   No Objection
   960        4/13/2017                                              Motion for Summary Adjudication
                                                                     Declaration of Dr. Hanssens in Support of Defendant's
                                                                     Opposition to Plaintiff's Motion for Class Certification in
   961        5/7/2012                                               Altamura v L'Oreal USA                                        H; FO; REL
   962        2/12/2019                                              Second Expert Report of George G. Strong, Jr.                 No Objection

                                                                     Kline Report: Salon Hair Care: World Market Analysis and      H; FO
   963        9/20/2016    LO_USA0003439       LO_USA0003544         Opportunities ‐ Published September 2016
                                                                     Kline Report: Salon Hair Care: U.S. Market Analysis and
                                                                                                                                   H; FO
    964       5/1/2018                                               Opportunities ‐ Published May 2018
    965       1/29/2019                                              Expert Report of George G. Strong, Jr.                        No Objection
    966       3/5/2019                                               3 by 3 matrix drawn by George at deposition                   H; FO
   1000       1/29/2019                                              Opening Expert Report of Edward T. Borish, Ph.D.              H, REL
                                                                     Rebuttal Expert Report of W. Todd Schoettelkotte Relating
                                                                                                                                   H
  1000A       2/12/2019                                              to Olaplex's Damages
   1001                                                              Intentionally Left Blank



                                                                  Page 28
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 32 of 714 PageID #:
                                                        50317

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                              Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.

                                                                     Defendants' Sixth Supplemental Objections and Responses
                                                                                                                                 H
                                                                     to Interrogatory No. 2 and First Supplemental Objections
  1001A       12/21/2018                                             and Responses to Plaintiffs' Interrogatory Nos. 9 and 24
   1002                                                              Eslabondexx Bleach product page                             H; FO
  1002A                                                              Table LO_USA0075976.xlsx (34 pages)                         No Objection
                                                                                                                                 H; FO
   1003                                                              Table LO_USA0075977.xslx ‐ pH‐Bonder 2016 (34 pages)
   1004                                                              Eslabondexx Bleach ‐ 500gr ‐ product page                   H; FO
  1004A       5/20/2014    OLA_0000000027      OLA_0000000031        LiQWD Inc. License Agreement to Olaplex, LLC                No Objection
  1005A                                                              Intentionally Left Blank
                                                                     Amendment No. 1 to Liqwd Inc. License Agreement to
                                                                                                                                 No Objection
   1005       11/1/2016    OLA_0000000032      OLA_0000000048        Olaplex, LLC
                                                                                                                                 NVP, DIS, AU, FO, H
   1006                                                              Uberliss Bond Trial Kit website page
                                                                     Powerpoint: "Project Olivia Investment Committee, July 1,
                                                                                                                                 No Objection
  1006A       7/1/2015     LO_USA0026570       LO_USA0026594         2015"
   1007       1/31/2019                                              U.S. Patent Application 2019/0029945                        H; FO; REL
   1008       2/12/2019                                              Rebuttal Expert Report of Edward T. Borish, Ph.D.           H
   1009                    LO_USA0010257       LO_USA0010275         Exhibit 9 to Invalidity Report of Freeman                   H
   1010                    LO_USA0075041       LO_USA0075259         Exhibit 15 to Invalidity Report of Freeman                  H

                                                                     Fulcrum Financial Inquiry LLP's Report in connection with   H
  1010A       1/29/2019                                              Liqwd, Inc. and Olaplex LLC vs. L'Oreal USA, Inc., et al.

                                                                     Testimony of David Mark Haddleton, Day 3, In the High
                                                                                                                                 No Objection
                                                                     Court of Justice Business and Propert Courts of England and
   1011       4/26/2018                                              Wales Intellectual Prperty Lists Patents Court

                                                                     Defendants' Sixth Supplemental Objections and Responses
                                                                                                                                 H
                                                                     to Interrogatory No. 2 and First Supplemental Objections
  1011A       12/21/2018                                             and Responses to Plaintiffs' Interrogatory Nos. 9 and 24




                                                                  Page 29
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 33 of 714 PageID #:
                                                        50318

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                     Exhibit 17 to Invalidity Report of Freeman ‐ International
                                                                     Patent Application Pub. No. WO 2008/072672 (“Watanabe          H
   1012                    LO_USA0075919       LO_USA0075975         672”)
                                                                     Defendants' Answer and Defenses to Plaintiffs' Second
                                                                                                                                    H
  1012A       1/11/2019                                              Amended Complaint and Counterclaims

                                                                     Exhibit 13 to Invalidity Report of Freeman ‐ U.S. Patent        H
   1013                    LO_USA0070057       LO_USA0070079         Application Publication No. US 2009/0126756 (“Syed”)
  1013A       2/12/2019                                              Second Expert Report of George G. Strong, Jr.                   No Objection
   1014                    LO_USA0075743       LO_USA0075745         Exhibit 17 to Invalidity Report of Freeman                      AU, FO, H, REL
   1015                                                              Intentionally Left Blank
   1016                                                              Intentionally Left Blank
   1017                                                              Intentionally Left Blank
                                                                     Exhibit 26 to Invalidity Report of Freeman ‐ U.S. Patent No.
                                                                                                                                     H
   1018       5/29/1969    LO_USA0075788       LO_USA0075801         3,634,022 (“Robbins”)
                                                                     "Endgroup Analysis of Isolated Poly (methyl methacrylate)
                                                                                                                                     H; FO; REL
   1019       9/16/1969                                              from Graft Copolymers of Wool"
                                                                     "Reduction of human hair by cysteamine and ammonium
                                                                     thioglycolate: A correlation of amino acid analysis and single‐
   1020       7/1/1996                                               fiber tensile kinetic data"                                     H; FO
                                                                     U.S. Patent No. 3,472,604 (Exhibit 6 to Expert Report of
                                                                                                                                     H
  1021A       10/14/1969   LO_USA0070499       LO_USA0070503         Benny Freeman)
                                                                     Polymerization into Human Hair, Clarence Robbins et al.
                                                                                                                                     H; FO
   1022                    LO_USA0075746       LO_USA0075760         (Exhibit 25 to Expert Report of Benny Freeman)
                                                                     "The Thiol‐Michael Addition Click Reaction: A Powerful and
                                                                     Widely Used Tool in Materials Chemistry" ‐ Ex. 36 to
  1023A                    LO_USA0075788       LO_USA0075801         Invalidity Report of Freeman                                    H; FO
   1025       2/12/2019                                              Expert report of Peter N. Golder, Ph.D.                         H
                                                                                                                                    No Objection
   1026       7/1/2015     LO_USA0041358       LO_USA0041382         Powerpont: "Project Olivia Investment Committee, 7/1/15"

                                                                     Exhibit 23 to George Strong Expert Report: Comparison of       No Objection
   1027                                                              Olaplex and L'Oréal Margins, Q2 2015 ‐ Q3 2018



                                                                  Page 30
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 34 of 714 PageID #:
                                                        50319

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                     Amendment No. 1 to Liqwd Inc. License Agreement to
                                                                                                                                    No Objection
   1028       11/1/2016    OLA_0000000032      OLA_0000000048        Olaplex, LLC

                                                                     Article in the Strategic Management Journal, 1998, entitled
                                                                                                                                 No Objection
                                                                     "First‐Mover (Dis)advantages: Retrospective and Link With
   1029                                                              the Resource‐Based View," by Lieberman and Montgomery
                                                                                                                                    No Objection
   1030       7/6/2017                                               Memorandum Order re Motion for Preliminary Injunction
                                                                     Report and Recommendation re Motion for Preliminary
                                                                                                                                    No Objection
   1031       10/15/2018                                             Injunction

                                                                     United States Court of Appeals for the Federal Circuit,        No Objection
   1032       1/16/2018                                              Notice of Entry of Judgment Accompanied by Opinion
                                                                                                                                    No Objection
   1033       5/16/2017                                              Excerpt of Deposition Transcript of Todd Schoettelkotte

                                                                     Rebuttal Declaration of Edward T. Borish, Ph.D. in Support of H
   1034       5/25/2017                                              Olaplex's Motion for a Preliminary Injunction
   1035       5/11/2017                                              Excerpt of Deposition Transcript of Leslie Marino             No Objection
   1036       5/11/2017                                              Excerpt of Deposition Transcript of Leslie Marino             No Objection
                                                                                                                                    No Objection
   1050       3/3/2019                                               Email chain between C. Tallman and T. Walden re deposition
                                                                     Subpoena to C. Tallman to Testify at a Deposition in a Civil
                                                                                                                                    No Objection
   1051       12/3/2018                                              Action
   1052       5/3/2014                                               Text messages between C. Tallman and D. Christal               No Objection
                                                                     Courtney Tallman Hair (@courtneytallmanhair) Instagram
                                                                                                                                    No Objection
   1053       4/11/2014                                              post
                                                                     Courtney Tallman Hair (@courtneytallmanhair) Instagram
                                                                                                                                    No Objection
   1054                                                              post
                                                                     Courtney Tallman Hair (@courtneytallmanhair) Instagram
                                                                                                                                    No Objection
   1055       4/13/2014                                              post
                                                                     Courtney Tallman Hair (@courtneytallmanhair) Instagram
                                                                                                                                    No Objection
   1056       4/18/2014                                              post



                                                                  Page 31
                       Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 35 of 714 PageID #:
                                                           50320

Trial Exh./    Document        Begin Bates No.      End Bates No.                             Description                              Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                       Courtney Tallman Hair (@courtneytallmanhair) Instagram
                                                                                                                                   No Objection
   1057       5/2/2014                                                 post
                                                                       Courtney Tallman Hair (@courtneytallmanhair) Instagram
                                                                                                                                   No Objection
   1058       5/7/2014                                                 post
   1059       6/21/2014                                                Email chain between C. Tallman and D. Christal              No Objection
   1060       3/20/2018                                                Email chain between C. Tallman and R. Boakes                H; FO
                                                                                                                             No Objection
   1070       11/3/2011                                                Nondisclosure Agreeement between LiQWD and Gelest NDA
                                                                       Gelest Process Document, BISAMINOPROPYL DIGLYCOL
                                                                                                                             H; FO; REL
   1071       8/16/2016                                                DIMALEATE‐ XG‐2820, Version 1
                                                                       Gelest Process Document, BISAMINOPROPYL DIGLYCOL
                                                                                                                             H; FO; REL
   1072       11/10/2016                                               DIMALEATE‐ XG‐2820, Version 2
                                                                       Gelest Process Document, BISAMINOPROPYL DIGLYCOL
                                                                                                                             H; FO; REL
   1073       12/14/2018                                               DIMALEATE‐ XG‐2820, Version 3

                                                                       Alternative Process document for XG‐2820, 20wt% 2,2'‐
   1074       10/21/2014                                               ethylenedioxy bis(ethylaimnonium)‐bis (hemi‐maleate)        H; FO; REL
                                                                                                                                   H; FO; REL; COMP
   1075       1/6/2014       GELEST 0005         GELEST 0134           Batch of Gelest Invoices, Shipped to Cosway or Liqwd
                                                                       Batch of emails from dave@olaplex.com to Gelest enclosing
                                                                                                                                   H; FO; REL; COMP
   1076       7/25/2018      GELEST 0135         GELEST 0235           Purchase Orders
                                                                       Batch of emails between Olaplex, Cosway and Gelest re:
                                                                                                                                   H; FO; REL; COMP
   1077                      GELEST 0236         GELEST 0325           product shipments
                                                                       Batch of emails between Olaplex, Cosway and Gelest re:
                                                                                                                                   H; FO; REL; COMP
   1078                      GELEST 0236         GELEST 0435           product shipments and POs
                                                                       Batch of emails between Olaplex, Cosway and Gelest re:
                                                                                                                                   No Objection
   1079                      GELEST 0436         GELEST 0535           product shipments and POs
                                                                       Batch of emails between Olaplex, Cosway and Gelest re:
                                                                                                                                   H; FO; REL; COMP
   1080                      GELEST 0536         GELEST 0610           product shipments and POs
   1081       3/26/2015                                                Olaplex FAQ on www.olaplex.com                              No Objection
                                                                                                                                   No Objection
   1082       12/1/2014                                                Material Safety Data Sheet Olaplex Bond Multiplier No. 1
                                                                                                                                   No Objection
   1083       6/2014                                                   Material Safety Data Sheet Olaplex Bond Perfector No. 2


                                                                    Page 32
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 36 of 714 PageID #:
                                                        50321

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                                                                                    H
   1084       7/15/2014   OLA_0000080790      OLA_0000080790        Email from E. Pressly to Gelest re "Alternate Olaplex recipe"

                                                                    Certified copy of U.S. Provisional patent application           H
   1085       8/1/2014    LO_USA0010810       LO_USA0010868         61/903,239 in Internation App. No. PCT/US2014/0493883
                                                                    Emails, Instagram posts, and text messages between T.
                                                                                                                                    No Objection
   1086                                                             Walden and S. Conde
                                                                    Email from S. Conde to R. Boakes Re: L'Oreal ‐ Smartbond ‐
                                                                                                                                    No Objection
   1087       3/19/2018                                             Olaplex
                                                                    Email from S. Conde to R. Boakes Re: L'Oreal ‐ Smartbond ‐
                                                                                                                                    H; FO
   1088       3/19/2018                                             Olaplex
   1089       3/27/2014                                             semamariehair Instagram post                                    No Objection
   1090       6/1/2014                                              semamariehair Instagram post                                    No Objection
                                                                    Cosway batch records for Olaplex Bond Multiplier Batch
                                                                                                                                    No Objection
  1090A       6/20/2014                                             Code 4F1709
   1091       6/1/2014                                              semamariehair Instagram post                                    No Objection
                                                                    Cosway batch records for Olaplex Bond Multiplier Batch
                                                                                                                                    No Objection
  1091A       8/25/2014                                             Code 4H2617
   1092       6/18/2014                                             semamariehair Instagram post                                    No Objection
                                                                    Cosway batch records for Olaplex Bond Multiplier Batch
                                                                                                                                    No Objection
  1092A       9/2/2014                                              Code 4I0320
   1093       4/1/2014                                              semamariehair Instagram post                                    No Objection
                                                                    Cosway batch records for Olaplex Bond Multiplie Batch
                                                                                                                                    No Objection
  1093A       4/5/2017                                              Code 7D0616
   1094       5/22/2014                                             semamariehair Instagram post                                    No Objection
                                                                    Cosway batch records for Olaplex BondPerfetcor and Hair
                                                                                                                                    H; CP
  1094A       2/3/2015                                              Protector Multiplier Batch Code 5B0516
                                                                    Screenshot of S. Conde Text Messages Dated "Wednesday,
                                                                                                                                    H; REL
  1095A       12/5/18,                                              Dec. 5," "Tuesday, Jan. 29""
   1095       1/9/2017                                              Invoice #187786 to Olaplex from Cosway                          H; FO
                                                                    Email from S. Conde to R. Boakes Re: L'Oreal ‐ Smartbond ‐
                                                                                                                                    H; FO
  1096A       4/9/2018                                              Olaplex




                                                                 Page 33
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 37 of 714 PageID #:
                                                        50322

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                              Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.
                                                                 E‐mail dated 4/22/2014 from Maggie Martinez to Susan
                                                                 McCarthy; Michelle Pienkos Mora attaching spreadsheets (
   1096       4/22/2014                                          without attachments)                                         H; FO; CP
   1097       5/1/2014                                           Cosway spreadsheets re Open orders status                    H; FO
                                                                                                                              H; FO
   1098       5/6/2014                                           Email from D. Christal to S. McCarthy: Re: Hair perfector
                                                                                                                              H; FO
   1099       5/27/2014                                          Email from Darcy Christal to S. McCarthy Re: "Fwd: Labels"
  1100B                                                          Intentionally Left Blank
  1100A       1/29/2019                                          Rhonda Harper Expert Report                                  H
                                                                 Email from L. Sandoval to S. McCarthy Re: Olaplex MSDS
                                                                                                                              H; FO
   1100       7/11/2014                                          sheets
                                                                 Tracey Cunningham (@traceycunningham1) Instagram
                                                                                                                              H; FO
  1101A                                                          profile
                                                                 Material Safety Data Sheet for Olaplex Bond Perfector No.
                                                                                                                              No Objection
   1101       7/1/2014                                           2/ Olaplex Hair Perfector No. 3t
                                                                 Defendants' Answer and Defenses to Plaintiffs' Second
                                                                                                                              H
  1102A       1/11/2019                                          Amended Complaint and Counterclaims
                                                                 Email from M. Mora to M. Martinez, R. Camacho, W. Mina,
                                                                                                                              No Objection
   1102       7/21/2014                                          E. Garcia Re: 545‐6500
  1103A       9/29/2013                                          38 surprising facts about trust in social media              H
   1103       7/24/2014                                          Email from M. Martinez to S. McCarthy re: GELEST             No Objection
  1104A                                                          Influence of social media in travel                          H
   1104       11/7/2014                                          Email from M. Martinez to Olaplex: FW: 545‐6500              No Objection
   1105       11/7/2014                                          Gelest Packing List for shipment to Cosway                   No Objection
   1106       11/11/2014                                         Email from M. Martinez to D. Kaprielien Re: 545‐6500         No Objection
   1107       11/18/2014                                         Email from P. Russo to S. McCarthy Re: Olaplex               No Objection
                                                                 Email from D. Simon to Cosway employees Re: Olaplex 545‐
                                                                                                                              No Objection
   1108       2/3/2015                                           7035
   1109       9/4/2014                                           Invoice #168649 to Olaplex from Cosway                       No Objection
   1110       9/5/2014                                           Invoice #168669 to Olaplex from Cosway                       No Objection
   1111       8/6/2014                                           Invoice #168034 to Olaplex from Cosway                       No Objection
   1112       9/4/2014                                           Invoice #168648 to Olaplex from Cosway                       No Objection
   1113       7/17/2015                                          Invoice #175768 to Olaplex from Cosway                       No Objection


                                                              Page 34
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 38 of 714 PageID #:
                                                        50323

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                     Email string between S. McCarthy and D. Christal and T.
                                                                                                                                   H; FO
   1114       8/23/2016    OLA_0000094471      OLA_0000094471        Walden Re: Cosway agreement

                                                                     Polymer Development Batch Sheets, Reaction Batch Sheets, H; FO; COMP
   1116       6/27/2013    GELEST 0611         GELEST 0672           Record Sheets, Final Product Analysis Forms, and Invoices
                                                                                                                               H; FO; CP; 403
                                                                                                                               (cumulative, see,
   3000       6/10/2015    LO_USA0000010       LO_USA0000013         Presentation: "A New Market Category: The Bond Builders" e.g., TX 924 )
   3001       5/4/2015     LO_USA0000104       LO_USA0000108         Document RE: "Olaplex Competitors"                        H; FO; CP; 403
   3002       1/28/2016    LO_USA0000190       LO_USA0000200         Presentation: "Competitive Landscape"                     H; FO; CP; 403
                                                                                                                                   H; FO; CP; 403
   3003       1/8/2016     LO_USA0000261       LO_USA0000262         Document RE: "Launch of Treatment/Additive 'Virgin'"
   3004       6/17/2016    LO_USA0000281       LO_USA0000315         Presentation: "Bonding: A Growing Category"                   H; FO; CP; 403
   3005       7/22/2016    LO_USA0000356       LO_USA0000359         Document RE: "Competitive Cheat Sheets"                       H; FO; CP; 403
                                                                     Document RE: "Competitive Update: Growing Olaplex
                                                                                                                                   H; FO; CP; 403
   3006       8/18/2015    LO_USA0000371       LO_USA0000371         Competitors"

                                                                     Document RE: "Haircare additives that prevent bonds in hair H; FO; CP; 403
   3007       1/5/2016     LO_USA0000389       LO_USA0000389         from breaking while lightening and coloring in salon"
                                                                                                                                   H; FO; CP; 403
   3008       1/26/2017    LO_USA0000405       LO_USA0000415         Document RE: "Claims Concurrence Bonders, Pro Market"
   3009       10/28/2016   LO_USA0000418       LO_USA0000418         Document RE: "Bond Competitive Overview"                      H; FO; CP; 403
   3010       4/12/2016    LO_USA0000465       LO_USA0000466         Document RE: "Competitive Comparison"                         H; FO; CP; 403
                                                                     Document RE: "Bondifyer: Environment Concurrentiel
                                                                                                                                   H; FO; CP; 403
   3011       11/9/2015    LO_USA0000474       LO_USA0000493         Claims"
   3012       8/28/2015    LO_USA0000563       LO_USA0000563         Document RE: "Key Points"                                     No Objection
                                                                                                                                   H; FO; CP; 403; REL
   3013       8/12/2015    LO_USA0000584       LO_USA0000593         Document RE: "Keratin Complex Vital Shot"
                                                                     Email from D. Burakov to A. Potin and others dated Aug. 18,
                                                                                                                                   H; FO; CP
   3014       8/18/2015    LO_USA0000594       LO_USA0000594         2015, subject: "Olaplex like products"
   3015       8/18/2015    LO_USA0000595       LO_USA0000609         PowerPoint RE: "Olaplex like Products 2015"                   H; FO; CP
   3016       6/17/2015    LO_USA0000635       LO_USA0000638         Document RE: "Additive for Chemical Services"                 H; FO; CP
   3017       6/17/2015    LO_USA0000684       LO_USA0000685         Document RE: "Olivia ‐ Like Products"                         H; FO; CP
   3018       9/23/2015    LO_USA0000749       LO_USA0000759         Document RE: "Competitive Landscape"                          H; FO; CP


                                                                  Page 35
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 39 of 714 PageID #:
                                                        50324

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                                                                                   No Objection
   3019       7/18/2016    LO_USA0000876       LO_USA0000877         Letter from Olaplex LLC to customers dated July 19, 2016
                                                                                                                                 Incorrect
                                                                     Myra A. Hoshowski, Conditioning of Hair, Hair and Hair Care Description; H; FO;
   3020       7/15/2016    LO_USA0001013       LO_USA0001123         65‐104 (Dale H. Johnson ed., 1997)                          CP
                                                                                                                                 H; FO; CP; 403
                                                                                                                                 (cumulative, see,
                                                                                                                                 e.g., TX 3040 )
   3021       10/30/2015   LO_USA0001072       LO_USA0001105         StreetLink: New Product Releases
                                                                     TrendVision Reports: Overview of Hair‐Protecting Additives H; FO; 403
   3022       4/17/2016    LO_USA0001318       LO_USA0001386         (April 2016)                                                (cumulative)
   3023       4/15/2016    LO_USA0001583       LO_USA0001583         Document RE: "Bond Landscape"                               H; FO; CP
                                                                                                                                 H; FO; CP; 403
                                                                                                                                 (cumulative, see,
                                                                                                                                 e.g., TX 3040 )
   3024       12/19/2016   LO_USA0001601       LO_USA0001631         StreetLink: The Bonding Additives Market Expands, Again
                                                                                                                                   H; FO; CP; Incorrect
                                                                     StreetLink "Olaplex 1st Imitator: An Open Letter From
                                                                                                                                   Description
   3025       11/21/2014   LO_USA0001898       LO_USA0001921         Olaplex's D. Christal"
                                                                     TrendVision Reports: Overview of Hair‐Protecting Additives    H; FO; 403
   3026       6/5/2015     LO_USA0002356       LO_USA0002399         (May 2015)                                                    (cumulative)
                                                                     Email chain ending with email from R. Dolden to D. Christal
                                                                                                                                   H; FO; 403; Privacy
                                                                     dated June 19, 2015, subject: "RE: Income
                                                                                                                                   Privilege
   3027       6/19/2015    LO_USA0002402       LO_USA0002404         Statement/Licensing/Liqwd Inc IP"
                                                                     Email chain ending with email from R. Dolden to D. Christal
                                                                                                                                   No Objection
   3028       8/31/2015    LO_USA0002405       LO_USA0002408         dated Aug. 31, 2015, RE: Meeting Dates
                                                                     Email chain ending with email from R. Dolden to D. Christal
                                                                                                                                   H; FO
   3029       6/13/2015    LO_USA0002409       LO_USA0002409         dated June 13, 2015, RE: Olivia
                                                                     Email from R. Dolden to D. Christal dated Sept. 1, 2015,
                                                                                                                                   No Objection
   3030       9/1/2015     LO_USA0002411       LO_USA0002411         subject: "Today"
                                                                     Email from D. Christal to R. Dolden dated May 19, 2015,
                                                                                                                                   H; FO; CP
   3031       5/19/2015    LO_USA0002412       LO_USA0002412         Subject: Copy of Costed BOM's with margins
   3032       5/4/2015     LO_USA0002431       LO_USA0004646         PowerPoint RE: "Olaplex Brand Snapshot, April 2015"           No Objection



                                                                  Page 36
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 40 of 714 PageID #:
                                                        50325

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                            Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
                                                                     Email chain ending with email from D. Christal to R. Dolden
                                                                     dated June 15, 2015, subject: "Income
   3033       6/15/2015    LO_USA0002462       LO_USA0002463         Statement/Licensing/Liqwd Inc IP                            H; FO

                                                                     Email from D. Christal to R. Dolden and M. Gringauz dated No Objection
   3034       5/18/2015    LO_USA0002466       LO_USA0002466         May 18, 2015, subject: "NDA for Meeting Tomorrow"
                                                                     Email chain ending with email from D. Christal to R. Dolden,
                                                                                                                                  H; FO
   3035       6/11/2015    LO_USA0002495       LO_USA0002497         dated June 11, 2015, RE: Project Olivia
                                                                     Email chain ending with from D. Christal to R. Dolden, dated
                                                                                                                                  H; FO
   3036       6/11/2015    LO_USA0002498       LO_USA0002500         June 11, 2015, RE: Project Olivia

                                                                     Email from R. Dolden to D. Christal, M. Gringauz, and R.   No Objection
   3037       5/23/2015    LO_USA0002506       LO_USA0002511         Dolden, dated May 23, 2015, attaching Rodger D liq.pdf
                                                                                                                                H; FO; REL
   3038       9/9/2016     LO_USA0002817       LO_USA0002889         Document RE: "Quantitative Professional Blind Use Test"
                                                                     Presentation RE: "pH‐Bonder, Bond Protecting Additive,
                                                                                                                                H; FO
   3039       7/22/2016    LO_USA0002890       LO_USA0002933         Trainer's Guide"
   3040       11/23/2015   LO_USA0002934       LO_USA0002960         StreetLink, Nov. 23, 2015 issue                            H; FO
                                                                                                                                H; FO; 403
                                                                                                                                (cumulative, see,
                                                                                                                                e.g., TX 3039)
   3041       7/22/2016    LO_USA0002961       LO_USA0003004         Presentation: "pH‐Bonder, Bond Protecting Additive"
   3042       7/31/2016    LO_USA0004226       LO_USA0004253         Document RE: "NYTS, Matrix Bond Ultim8"                     H; FO
   3043                                                              Intentionally Left Blank
   3044                                                              Intentionally Left Blank
   3045                                                              Intentionally Left Blank
   3046                                                              Intentionally Left Blank
   3047                                                              Intentionally Left Blank
                                                                     Email from R. Dolden to D. Christal dated Sept. 1, 2015,
                                                                                                                                 No Objection
   3048       9/1/2015     LO_USA0004276       LO_USA0004276         subject: "Today"
                                                                     Email chain ending with email from R. Dolden to D. Christal
                                                                                                                                 No Objection
   3049       8/31/2015    LO_USA0004277       LO_USA0004280         dated Aug. 31, 2015, RE: Meeting Dates




                                                                  Page 37
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 41 of 714 PageID #:
                                                        50326

Trial Exh./    Document     Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                    Email chain ending with email from R. Dolden to D. Christal
                                                                    dated June 19, 2015, subject: "RE: Income                     H; FO
   3050       6/19/2015   LO_USA0004281       LO_USA0004283         Statement/Licensing/Liqwd Inc IP"
                                                                    Email chain ending with email from R. Dolden to D. Christal
                                                                                                                                  H; FO
   3051       6/13/2015   LO_USA0004284       LO_USA0004284         dated June 13, 2015, RE: Olivia
                                                                    Email chain ending with email from R. Dolden to D. Christal
                                                                                                                                  H; FO; CP
   3052       5/24/2015   LO_USA0004285       LO_USA0004285         dated May 24, 2015, RE: Rodger D liq.pdf
                                                                    Email chain ending with email from D. Christal to R. Dolden
                                                                                                                                  No Objection
   3053       8/27/2015   LO_USA0004286       LO_USA0004288         dated Aug. 27, 2015, RE: Meeting Dates
                                                                    Email chain ending with email from D. Christal to R. Dolden
                                                                                                                                  403 (cumulative)
   3054       8/20/2015   LO_USA0004289       LO_USA0004291         dated Aug. 20, 2015, RE: Meeting Dates
                                                                    Email chain ending with email from D. Christal to R. Dolden
                                                                                                                                  403 (cumulative)
   3055       8/7/2015    LO_USA0004292       LO_USA0004292         dated Aug. 7, 2015, RE: August 20?
                                                                    Email chain ending with email from D. Christal to R. Dolden
                                                                                                                                  403 (cumulative)
   3056       8/10/2015   LO_USA0004293       LO_USA0004294         dated Aug. 10, 2015, RE: August 24
                                                                    Email chain ending with email from D. Christal to R. Dolden
                                                                                                                                  403 (cumulative)
   3057       8/10/2015   LO_USA0004295       LO_USA0004296         dated Aug. 10, 2015, RE: August 20?

                                                                    Email chain ending with email from D. Christal to R. Snyder   H; FO; REL
   3058       7/24/2015   LO_USA0004297       LO_USA0004297         dated July 24, 2015, Subject: Rodger Dolden L’Oréal
                                                                    Email from D. Christal to M. Gringauz and R. Dolden dated     H; FO; CP; 403
   3059       5/23/2015   LO_USA0004301       LO_USA0004307         May 23, 2015, Subject: Rodger D liq.pdf                       (cumulative)
                                                                    Email chain ending with email from D. Christal to R. Dolden
                                                                                                                                  H; FO; 403
                                                                    dated June 21, 2015, RE: Income Statement/Licensing/Liqwd
                                                                                                                                  (cumulative)
   3060       6/21/2015   LO_USA0004309       LO_USA0004311         Inc IP
                                                                    Email from D. Christal to R. Dolden dated May 19, 2015,       H; FO; 403
   3061       5/19/2015   LO_USA0004312       LO_USA0004312         Subject: Copy of Costed BOM's with margins                    (cumulative)
                                                                    Email chain ending with email from D. Christal to R. Dolden   H; FO; 403
   3062       6/10/2015   LO_USA0004313       LO_USA0004314         dated June 10, 2015, Subject: Olaplex                         (cumulative)
                                                                    Email chain ending with email from D. Christal to R. Dolden
                                                                                                                                  H; FO; 403
                                                                    dated June 21, 2015, RE: Income Statement/Licensing/Liqwd
                                                                                                                                  (cumulative)
   3063       6/21/2015   LO_USA0004315       LO_USA0004317         Inc IP




                                                                 Page 38
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 42 of 714 PageID #:
                                                        50327

Trial Exh./    Document     Begin Bates No.      End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                    Email chain ending with email from D. Christal to R. Dolden    No Objection
   3064       5/14/2015   LO_USA0004318       LO_USA0004319         dated May 14, 2015, RE: Project Olivia ‐ Confidential
                                                                    Email chain ending with email from D. Christal to R. Dolden
                                                                    dated June 21, 2015, RE: Income Statement/Licensing/Liqwd      H; FO
   3065       6/21/2015   LO_USA0004320       LO_USA0004322         Inc IP
                                                                    Email chain ending with email from D. Christal to R. Dolden
                                                                    dated June 22, 2015, Subject: FWD: Olaplex Surveys ‐
   3066       6/22/2015   LO_USA0004323       LO_USA0004324         Results to date                                                No Objection
                                                                    Document RE: Olaplex User Survey, Results April 30‐May 3,
                                                                                                                                   No Objection
   3067       5/4/2015    LO_USA0004325       LO_USA0004337         2015
                                                                    Email chain ending with email from R. Dolden to S. Habif, H.
                                                                    Kunetz, J. Pahin, H. Toutain, J. Ascione, F. Cervantes, C.
                                                                                                                                   H; FO; CP
                                                                    Goget, and Y. Land, dated May 1, 2015, attaching OLIVIA RI
   3068       5/1/2015    LO_USA00049690      LO_USA00049691        Review pre DD April 29 v3
                                                                    Email chain ending with email from R. Dolden to S. Habif
                                                                                                                                   No Objection
   3069       6/9/2015    LO_USA00072680      LO_USA00072686        dated June 9, 2015, Subject: FWD: Olivia
   3070                                                             Intentionally Left Blank

                                                                    Email chain ending with email from R. Dolden to H. Kunetz, No Objection
   3071       5/22/2015   LO_USA0007880       LO_USA0007885         dated May 22, 2015, attaching Detailed Notes of May 19
                                                                    Email chain ending with email from B. Fontaine to L. Marino,
                                                                    P. Schiraldi, L. Morris, G. Meggo, P. Sharnsky, A. Lopez, P.
                                                                                                                                 H; FO; CP
                                                                    Palladino, S. Newton‐Smith, V. Stults, S. Orzel, and P.
   3072       9/9/2016    LO_USA0008584       LO_USA0008584         Parenty, dated September 9, 2016

                                                                    Email chain ending with email from K. Tucker to Lisa Morris,   H; FO; CP
   3073       9/9/2016    LO_USA0008585       LO_USA0008585         M. Ryan, and M. Arce, dated September 9, 2016
                                                                    Korean Patent Application Pub. No. KR2003‐0003970 to Kim
                                                                                                                                   H
   3074       1/14/2003   LO_USA0008708       LO_USA0008720         et al.
   3075       6/16/2006   LO_USA0008721       LO_USA0008726         U.S. Patent No. 7,044,986 to Ogawa                             H
   3076       7/14/1966   LO_USA0008727       LO_USA0008728         German Patent Application No. DE 1220969                       A; REL; 403
                                                                                                                                   A; REL; 403
   3077       7/14/1966   LO_USA0008729       LO_USA0008735         Translation of German Patent Application No. DE 1220969


                                                                 Page 39
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 43 of 714 PageID #:
                                                         50328

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
   3078       6/2/2006     LO_USA0008736       LO_USA0008748         Korean Patent Application Pub. No. KR 2006‐0059564            H
                                                                     Translation of Korean Patent Application Pub. No. KR 2006‐
                                                                                                                                   A; REL; 403
   3079       6/2/2006     LO_USA0008749       LO_USA0008761         0059564
   3080                                                              Intentionally Left Blank
   3081       10/15/2013   LO_USA0008843       LO_USA0008852         U.S. Patent No. 8,556,992 (“DeGeorge”)                        H
   3082       3/19/2002    LO_USA0008853       LO_USA0008858         U.S. Patent No. 6,358,502 (“Tanabe”)                          H
                                                                     U.S. Patent Application Pub. No. US 2013/0034515A1
                                                                                                                                   H
   3083       2/7/2013     LO_USA0008875       LO_USA0008895         (“Stone”)
                                                                     U.S. Patent Application Pub. No. US 2002/0189034
                                                                                                                                   H
   3084       12/19/2002   LO_USA0008988       LO_USA0008996         (“Kitabata”)
   3085       6/22/1993    LO_USA0008997       LO_USA0009001         U.S. Patent No. 5,221,286 (“Singleton”)                       H
                                                                     International Patent Application Pub. No. WO 2014/207097
                                                                                                                                   REL; 403
   3086       12/31/2014   LO_USA0009002       LO_USA0009057         (“Wahler”)
                                                                                                                                   H
   3087       6/19/2008    LO_USA0009058       LO_USA0009069         U.S. Patent Application Pub. No. 2008/0141468 (“Cotteret”)
                                                                                                                                   A; REL; 403
   3088       3/16/2016    LO_USA0009070       LO_USA0009075         Material Safety Data Sheet FIBREPLEX No 1 bond booster
                                                                     Fibreplex No. 1 Product Label (“Fibreplex Label”),
                                                                     LO_USA0009076, and Schwarzkopf Professional Launches
                                                                     Fibreplex, estetica.it (2/28/2018),
                                                                     http://estatica.it/int/a/schwarzkopf‐professional‐launches‐
   3089       2/28/2018    LO_USA0009077       LO_USA0009082         fibreplex                                                     AU, FO, H, REL, 403
                                                                     J. Alan Swift, Fundamentals of Human Hair Science (Hilda
                                                                                                                                   FO, H
   3090       1997         LO_USA0009083       LO_USA0009176         Butler ed., 1997)
                                                                     Keith C. Brown & Stanley Pohl, Permanent Hair Dyes,
                                                                                                                                   FO, H, REL
   3091                    LO_USA0009194       LO_USA0009234         Society of Cosmetic Chemists, Monograph
   3092       3/2/1999     LO_USA0009236       LO_USA0009249         U.S. Patent No. 5,877,204 (“Davison”)                         H
                                                                     Edward James Morgan & Ernest Friedmann, C. Interaction of
                                                                     Maleic Acid with Thiol Compounds, 32(4) Biochem. J. 733
   3093       1938         LO_USA0009250       LO_USA0009259         (1938)                                                        REL; 403; FO
                                                                     Excerpts of CTFA Cosmetic Ingredient Handbook (John A.
                                                                     Wenninger & G.N. McEwen eds., Cosmetic, Toiletry, and
   3094       1992         LO_USA0009486       LO_USA0009493         Fragrance Ass’n 2d ed. 1992)                                  BE, CP, FO, H
   3095                                                              Intentionally Left Blank


                                                                  Page 40
                       Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 44 of 714 PageID #:
                                                           50329

Trial Exh./    Document        Begin Bates No.      End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                       Justin W. Chan et al., Nucleophile‐Initiated Thiol‐Michael
                                                                       Reactions: Effect of Organocatalyst, Thiol, and Ene, 43
   3096       2010           LO_USA0009580       LO_USA0009587         Macromolecules 6381 (2010)                                   REL; 403
   3097       9/2015         LO_USA0009591       LO_USA0009591         Document RE: Fibreplex No. 1 Bond Booster                    A; REL; 403; FO
                                                                       Matthew J. Kade, Daniel J. Burke, & Craig J. Hawker, The
                                                                       Power of Thiol‐ene Chemistry, 48 J. Polym. Sci. Part A:
   3098       2010           LO_USA0009592       LO_USA0009599         Polym. Chem. 743 (2010)                                      REL; 403
                                                                       Steven Isaacman & Michael Isaacman, Just Click It: New
                                                                       Chemical Reactions for Cosmetic Applications, Cosmetics &
   3099       5/31/2013      LO_USA0009601       LO_USA0009606         Toiletries (May 31, 2013)                                    REL; 403
                                                                       Hartmuth C. Kolb et al., Click Chemistry: Diverse Chemical
                                                                       Function from a Few Good Reactions, 40 Angew. Chem. Int.
   3100       2001           LO_USA0009607       LO_USA0009624         Ed. 2004 (2001)                                              REL; 403
                                                                       Devatha P. Nair et al., The Thiol‐Michael Addition Click
                                                                       Reaction: A Powerful and Widely Used Tool in Materials
   3101       2014           LO_USA0009660       LO_USA0009680         Chemistry, 26 Chem. Mater. 724 (2014)                        REL; 403
                                                                                                                                    REL; 403
   3102       2011           LO_USA0009681       LO_USA0009699         William H. Brown et al., Organic Chemistry (5th ed. 2011)
   3103                                                                Intentionally Left Blank

                                                                       Max Feughelman, Morphology and Properties of Hair, Hair      REL; 403
   3104       1997           LO_USA0010078       LO_USA0010091         and Hair Care 1‐12 (Dale H. Johnson ed. 1997)
                                                                       Keith C. Brown, Hair Coloring, Hair and Hair Care 191‐215
                                                                                                                                    FO, H
   3105       1997           LO_USA0010137       LO_USA0010153         (Dale H. Johnson ed., 1997)
   3106                                                                Intentionally Left Blank
   3107                                                                Intentionally Left Blank
                                                                       Riki Canari & Aharon M. Eyal, Effect of pH on Dicarboxylic
                                                                       Acids Extraction by Amine‐Based Extractants, 42 Ind. Eng.
   3108       2003           LO_USA0010376       LO_USA0010383         Chem. Res. 1293 (2003)                                       REL; 403
                                                                       Steven S. Zumdahl, Chemistry 621‐22 (D.C. Heath and
                                                                                                                                    REL; 403
   3109       1986           LO_USA0010384       LO_USA0010387         Company 1986)
   3110                                                                Intentionally Left Blank
                                                                       European Patent Application Pub. No. EP 0978272
                                                                                                                                    REL; 403; FO
   3111       9/2/2000       LO_USA0010671       LO_USA0010682         (“Nagase”)


                                                                    Page 41
                       Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 45 of 714 PageID #:
                                                           50330

Trial Exh./    Document        Begin Bates No.      End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
   3112       5/2013         LO_USA0010687       LO_USA0010692         Be Your Mood, Mintel Database Entry                          A; REL; 403
   3113                                                                Intentionally Left Blank
                                                                       Thomas Clausen et al., Hair Preparations, Ullmann’s
                                                                                                                                    REL; 403
   3114       2012           LO_USA0010750       LO_USA0010795         Encyclopedia of Industrial Chemistry 204‐47 (2012)
                                                                       Ulf Akerstrom, Statement of the Use of Maleic Acid, Letter
                                                                                                                                    REL; 403
   3115       12/1/2017      LO_USA0010809       LO_USA0010809         from Hardford AB
   3116                                                                Intentionally Left Blank
   3117       9/2/2015       LO_USA0010873       LO_USA0010873         14‐4285D‐1 INNO SEQ with BONDING Step 2 EDR                  A; REL; 403; FO
   3118                                                                Intentionally Left Blank
   3119                                                                Intentionally Left Blank
   3120                                                                Intentionally Left Blank
                                                                       14‐4285D‐1 INNO SEQ with BONDING Step 2 PEC Test
                                                                                                                                    A; REL; 403; FO
   3121       10/16/2015     LO_USA0010958       LO_USA0010959         Summary
                                                                       14‐4285D‐3 INNO SEQ with BONDING ADDITIVE Step 1 and
                                                                                                                                    A; REL; 403; FO
   3122       9/10/2015      LO_USA0010962       LO_USA0010963         Step 2 EDR
                                                                                                                             A; REL; 403; FO
   3123       11/6/2015      LO_USA0010985       LO_USA0010985         14‐4285D‐7 INNO L'OREAL ADDITIVE P4 C8 v P4 C3 EDR
                                                                       144285C16R INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3124       9/30/2015      LO_USA0010988       LO_USA0010989         ‐ 1st Recheck PEC Test Summary
                                                                       14‐4285D6X INNO L`OREAL ADDITIVE System vs System P12
                                                                                                                             A; REL; 403; FO
   3125       4/14/2016      LO_USA0010991       LO_USA0010993         vs P4 Expert Test Summary
                                                                       Email from K. Dreher to G. David dated 3‐18‐2016; Re:
                                                                       EV1603‐0405 ‐ Study request Sensorial (37567 RDK,
   3126       3/18/2016      LO_USA0010994       LO_USA0010997         1129634IN2, 37817 RDK)                                A; REL; 403; FO
   3127       9/11/2015      LO_USA0010998       LO_USA0011018         14‐4285D‐1 INNO SEQ with BONDING Results              A; REL; 403; FO
                                                                       14‐4285D10R INNO ADDITIVES BOOSTERS P12C18 v P4C8
                                                                                                                             A; REL; 403; FO
   3128       11/3/2016      LO_USA0011019       LO_USA0011038         EV1608‐0566 Results
                                                                       14‐4285D10 INNO ADDITIVES BOOSTERS P12C18 v P4C8
                                                                                                                             A; REL; 403; FO
   3129       11/3/2016      LO_USA001103        LO_USA001142          EV1608‐0566 Expert Test Summary
                                                                       14‐4285F‐2 INNO ADDITIVES BOOSTERS BONDING EV1602‐
                                                                                                                             A; REL; 403; FO
   3130       3/8/2016       LO_USA0011043       LO_USA0011059         0125 Results
   3131       9/30/2015      LO_USA0011060       LO_USA0011072         144285C16R INNO L'OREAL ADDITIVE Results              A; REL; 403; FO
                                                                       144285C10S INNO L`OREAL BONDING System Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3132       7/31/2015      LO_USA0011078       LO_USA0011079         EDR


                                                                    Page 42
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 46 of 714 PageID #:
                                                        50331

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                            Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.
   3133       3/13/2015    LO_USA0011087       LO_USA0011089         14‐4285P3S Test Results                                 A; REL; 403; FO
                                                                     14‐4285D‐4 INNO L`OREAL ADDITIVE System vs System PEC
                                                                                                                             A; REL; 403; FO
   3134       10/28/2015   LO_USA0011091       LO_USA0011094         Test Summary
   3135       10/19/2015   LO_USA0011095       LO_USA0011125         14‐4285C17S INNO L'OREAL BONDING Results                A; REL; 403; FO
                                                                     14‐4285F‐3 INNO ADDITIVES BOOSTERS BONDING ‐Diluted
                                                                                                                             A; REL; 403; FO
   3136       7/11/2016    LO_USA0011126       LO_USA0011142         P12C8 vs diluted P4C8 EV1603‐0405 Results
                                                                     14‐4285D8R INNO L`OREAL ADDITIVE System vs System
                                                                                                                             A; REL; 403; FO
   3137       2/2/2016     LO_USA0011143       LO_USA0011145         P12C8 v O rcks PEC Test Summary
                                                                     14‐4285D7R INNO L`OREAL ADDITIVE P4 C8 v P4 C3 2
                                                                                                                             A; REL; 403; FO
   3138       12/2/2015    LO_USA0011146       LO_USA0011148         returns PEC Test Summary
                                                                                                                             A; REL; 403; FO
   3139       8/24/2015    LO_USA0011151       LO_USA0011181         Report PPE‐CE‐US‐15‐004 Bonding Additive with Treatment
   3140       3/7/2016     LO_USA0011182       LO_USA0011187         AR Bonding Screening P4 APTES C8 EV1602‐0368            A; REL; 403; FO
                                                                                                                          A; REL; 403; FO
   3141       7/14/2015    LO_USA0011188       LO_USA0011188         14‐4285C5S ‐INNO L'OREAL ADDITIVE step 1 and 2 EDR
   3142                                                              Intentionally Left Blank
   3143                                                              Intentionally Left Blank                             N/A
   3144       2/13/2015    LO_USA0011221       LO_USA0011222         14‐4285P2S INNO LOreal Regimen2 vs Olaplex EDR       A; REL; 403; FO
   3145       8/12/2015    LO_USA0011223       LO_USA0011223         144285C13S INNO LOREAL ADDITIVE STEP 1 and 2 EDR     A; REL; 403; FO
   3146                                                              Intentionally Left Blank
   3147       2/24/2015    LO_USA0011226       LO_USA0011241         14‐4285P‐1 L'Oreal additive vs Olaplex Results       A; REL; 403; FO
                                                                     14‐4285D‐6 + D‐6R INNO L`OREAL ADDITIVE System vs
                                                                                                                          A; REL; 403; FO
   3148       10/19/2016   LO_USA0011242       LO_USA0011247         System P12 vs P4 Expert Test Summary
                                                                     14‐4285D7R1 INNO L'OREAL ADDITIVE P4 C8 vs P4 C3
                                                                                                                          A; REL; 403; FO
   3149       11/18/2015   LO_USA0011248       LO_USA0011255         Results
   3150                                                              Intentionally Left Blank
                                                                     14‐4285D‐8R INNO BONDING vs OLAPLEX w SEQ Steps 1
                                                                                                                          A; REL; 403; FO
   3151       12/11/2015   LO_USA0011258       LO_USA0011258         and 2 rcks EDR
                                                                     Email from K. Dreher to G. David dated 2/3/2016; Re:
                                                                     EV1602‐0125 ‐ Study request Sensorial (37817 RDK,    A; REL; 403; FO
   3152       2/3/2016     LO_USA0011260       LO_USA0011263         1129634IN2)
                                                                     14‐4285F‐1 INNO ADDITIVES BOOSTERS BONDING EV1602‐
                                                                                                                          A; REL; 403; FO
   3153       2/4/2016     LO_USA0011264       LO_USA0011264         0029 EDR
   3154       8/12/2015    LO_USA0011265       LO_USA0011266         144285C12S INNO LOREAL ADDITIVE STEP 1 and 2 EDR     A; REL; 403; FO


                                                                  Page 43
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 47 of 714 PageID #:
                                                        50332

Trial Exh./    Document      Begin Bates No.      End Bates No.                           Description                            Plaintiffs'
Deposition       Date                                                                                                            Objection
 Exh. No.
                                                                     14‐4285F3R INNO ADDITIVES BOOSTERS BONDING ‐Diluted
                                                                                                                             A; REL; 403; FO
   3155       7/11/2016    LO_USA0011267       LO_USA0011287         P12C8 vs diluted P4C8 EV1603‐0405 Results
                                                                     144285C16R INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3156       9/17/2015    LO_USA0011290       LO_USA0011290         ‐ 3 Rechecks EDR
   3157                                                              Intentionally Left Blank
   3158                                                              Intentionally Left Blank
   3159       7/8/2015     LO_USA0011296       LO_USA0011297         14‐4285C‐3 INNO LOREAL ADDITIVE STEP 2 ONLY EDR         A; REL; 403; FO
                                                                     144285C14R INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3160       9/2/2015     LO_USA0011298       LO_USA0011298         ‐ 3 Rechecks EDR
   3161                                                              Intentionally Left Blank                                N/A
   3162       4/26/2016    LO_USA0011302       LO_USA0011303         Bonding System DECODE                                   A; REL; 403; FO
                                                                     14‐4285F‐3 INNO ADDITIVES BOOSTERS BONDING ‐Diluted
                                                                                                                             A; REL; 403; FO
   3163       3/22/2016    LO_USA0011304       LO_USA0011305         P12C8 vs diluted P4C8 EV1603‐0405 EDR
   3164       7/24/2015    LO_USA0011306       LO_USA0011306         Hair Color Evaluation Form, Project 14‐4285A18 PEC      A; REL; 403; FO
   3165       12/2/2015    LO_USA0011308       LO_USA0011310         Expert / Professional Evaluations Chart                 A; REL; 403; FO
   3166       7/24/2015    LO_USA0011311       LO_USA0011311         Hair Color Evaluation Form, Project 44285C552           A; REL; 403; FO
   3167                                                              Intentionally Left Blank
   3168       7/23/2015    LO_USA0011313       LO_USA0011314         14‐4285C8S INNO LOREAL ADDITIVE STEP 1 and 2 EDR        A; REL; 403; FO
                                                                     144285C9SR INNO L`OREAL BONDING System Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3169       7/31/2015    LO_USA0011315       LO_USA0011316         EDR
   3170       9/10/2015    LO_USA0011317       LO_USA0011318         14‐4285D‐2 INNO SEQ with BONDING Step 2 EDR             A; REL; 403; FO
                                                                     Result comparison chart for 14‐4285C8S, 144285C14S,
                                                                                                                             A; REL; 403; FO
   3171       10/16/2015   LO_USA0011319       LO_USA0011322         144285C16S
   3172       4/16/2015    LO_USA0011323       LO_USA0011328         Olaplex Expert Evaluation Characterization              A; REL; 403; FO
                                                                     14‐4285D8R INNO L`OREAL ADDITIVE System vs System
                                                                                                                             A; REL; 403; FO
   3173       8/8/2016     LO_USA0011329       LO_USA0011349         Results
                                                                                                                        A; REL; 403; FO
   3174       3/23/2016    LO_USA0011350       LO_USA0011370         14‐4285F2R INNO ADDITIVES BOOSTERS BONDING Results
   3175                                                              Intentionally Left Blank                           N/A
                                                                     14‐4285D6R INNO L`OREAL ADDITIVE System vs System
                                                                                                                        A; REL; 403; FO
   3176       5/23/2016    LO_USA0011372       LO_USA0011391         P12 vs P4 Results
   3177                                                              Intentionally Left Blank                           N/A
                                                                                                                             A; REL; 403; FO
   3178       2/27/2015    LO_USA0011393       LO_USA0011394         14‐4285P3 INNO LOreal Regimen CE15021‐0287 Base EDR


                                                                  Page 44
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 48 of 714 PageID #:
                                                        50333

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                                 Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
   3179                                                              Intentionally Left Blank
                                                                     Email from K. Hamilton to M. Applebaum et al. dated
                                                                     2/9/2015; subject: CE1502‐0082‐ Request Tests‐ Hair Color
                                                                     (37149 RDK‐US4764, 1129564IN1‐US4764, 1082614RK3‐
                                                                     1082614RK3, 1082626RK2‐1082626RK2, 178914 U‐437013
   3180       2/9/2015     LO_USA0011397       LO_USA0011400         U, 1152406‐1152406)                                         A; REL; 403; FO
                                                                     Questionnaire: ADDBASES15, Post Color Treatments 2015
                                                                                                                                 A; REL; 403; FO
   3181       6/4/2015     LO_USA0011401       LO_USA0011422         5/28/2015 Screen 6
   3182                                                              Intentionally Left Blank
   3183       9/8/2016     LO_USA0011426       LO_USA0011474         Evaluation screen results Step 1 P4 + Step 2's              A; REL; 403; FO
                                                                     Report PPE‐CE‐US‐15‐003 Bonding Additive Workshop July
                                                                                                                                 A; REL; 403; FO
   3184       8/27/2015    LO_USA0011475       LO_USA0011502         2015
   3185                                                              Intentionally Left Blank                                    N/A
                                                                                                                                 A; REL; 403; FO
   3186       9/9/2015     LO_USA0011513       LO_USA0011518         14‐4285C INNO L`OREAL Bonding Step 2 Comparison Results
   3187                                                              Intentionally Left Blank                                    N/A
   3188                                                              Intentionally Left Blank                                    N/A
   3189       10/30/2015   LO_USA0011523       LO_USA0011546         144285C14S Product Comparison Results                       A; REL; 403; FO
   3190       9/30/2015    LO_USA0011547       LO_USA0011565         144285C14R INNO L'OREAL ADDITIVE P4 C3 Results              A; REL; 403; FO
   3191       8/14/2015    LO_USA0011568       LO_USA0011584         14‐4285C‐8 Product Comparison Results                       A; REL; 403; FO
   3192       8/5/2015     LO_USA0011585       LO_USA0011607         14‐4285C8S Olaplex System Results                           A; REL; 403; FO
                                                                     14‐4285F‐4 INNO ADDITIVES BOOSTERS Diluted P4+ C8 vs
                                                                                                                                 A; REL; 403; FO
   3193       9/14/2016    LO_USA0011608       LO_USA0011623         diluted P12+C18 Results
   3194       7/7/2015     LO_USA0011624       LO_USA0011625         14‐4285C‐INNO L'OREAL ADDITIVE step 1 and 2 EDR             A; REL; 403; FO
                                                                     144285C12R INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                                 A; REL; 403; FO
   3195       8/11/2015    LO_USA0011626       LO_USA0011626         ‐ 3 RCKS EDR
                                                                                                                                 A; REL; 403; FO
   3196       10/20/2015   LO_USA0011627       LO_USA0011628         14‐4285D‐4 INNO L'OREAL ADDITIVE System v System EDR
   3197       9/17/2015    LO_USA0011629       LO_USA0011629         144285C16S INNO LOREAL ADDITIVE STEP 1 and 2 EDR            A; REL; 403; FO
                                                                     14‐4285D‐6 INNO L`OREAL ADDITIVE System vs System P12
                                                                                                                                 A; REL; 403; FO
   3198       6/29/2016    LO_USA0011630       LO_USA0011633         vs P4 Expert Test Summary
                                                                     144285C16S INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                                 A; REL; 403; FO
   3199       9/25/2015    LO_USA0011636       LO_USA0011638         PEC Test Summary
   3200       8/24/2015    LO_USA0011639       LO_USA0011640         144285C14S INNO LOREAL ADDITIVE STEP 1 and 2 EDR            A; REL; 403; FO


                                                                  Page 45
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 49 of 714 PageID #:
                                                        50334

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                             Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.
   3201                                                              Intentionally Left Blank
   3202                                                              Intentionally Left Blank
   3203                                                              Intentionally Left Blank
   3204       8/8/2016     LO_USA0011742       LO_USA0011751         AR Bonding Next Gen Screening                         A; REL; 403; FO
                                                                     144285C10S INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                           A; REL; 403; FO
   3205       8/31/2015    LO_USA0011752       LO_USA001154          PEC Test Summary
                                                                                                                           A; REL; 403; FO
   3206       4/6/2016     LO_USA0011755       LO_USA0011775         14‐4285F1R INNO ADDITIVES BOOSTERS BONDING Results
                                                                     14‐4285D‐8 INNO LOREAL ADDITIVE System vs. System P12
                                                                                                                           A; REL; 403; FO
   3207       10/11/2016   LO_USA0011776       LO_USA0011781         vs Olaplex PEC Test Summary
   3208       9/17/2015    LO_USA0011786       LO_USA0011786         144285C16S INNO LOREAL ADDITIVE STEP 1 and 2 EDR      A; REL; 403; FO
                                                                                                                               A; REL; 403; FO
   3209       12/23/2015   LO_USA0011787       LO_USA0011787         14‐4285D‐9 INNO L'OREAL ADDTIVE P12 C18 v P12 C8 EDR
   3210                                                              Intentionally Left Blank
                                                                                                                               A; REL; 403; FO
   3211       8/5/2015     LO_USA0011801       LO_USA0011818         144285C10S INNO L'OREAL ADDITIVE step 1 and 2 Results
   3212                                                              Intentionally Left Blank
                                                                     14‐4285C10 INNO L`OREAL Bonding Step 2 Comparison
                                                                                                                               A; REL; 403; FO
   3213       8/22/2015    LO_USA0011823       LO_USA0011839         Results
                                                                                                                               A; REL; 403; FO
   3214       8/31/2015    LO_USA0011847       LO_USA0011868         144285C12S INNO ADDITIVE System Steps 1 and 2 Results
                                                                     Email from K. Dreher to G. David dated 8/24/2016 Re:
                                                                                                                               A; REL; 403; FO; H;
                                                                     EV1608‐0566 ‐ Study request Sensorial (38437 RDK,
                                                                                                                               BE
   3215       8/24/2016    LO_USA0011870       LO_USA0011873         1129634IN26)
                                                                     14‐4285D‐6 INNO L`OREAL ADDITIVE System vs System P12
                                                                                                                               A; REL; 403; FO
   3216       11/3/2015    LO_USA0011874       LO_USA0011875         vs P4 EDR
                                                                     144285C17S INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                               A; REL; 403; FO
   3217       10/19/2015   LO_USA0011876       LO_USA0011906         Results
                                                                                                                               A; REL; 403; FO
   3218       3/11/2016    LO_USA0011907       LO_USA0011916         AR Bonding Screening P4 C8 and Carbodilite EV1602‐0367
                                                                     14‐4285P1 INNO LOreal Regimen vs Olaplex ‐ Bleach CE1502‐
                                                                                                                               A; REL; 403; FO
   3219       2/13/2015    LO_USA0011917       LO_USA0011918         00082 (Base) EDR
                                                                     14‐4285F‐2 INNO ADDITIVES BOOSTERS BONDING EV1602‐
                                                                                                                               A; REL; 403; FO
   3220       3/14/2016    LO_USA0011919       LO_USA0011920         0025 Chart


                                                                  Page 46
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 50 of 714 PageID #:
                                                        50335

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
   3221       8/12/2015    LO_USA0011922       LO_USA0011945         144285C10S Product Comparison Results                       A; REL; 403; FO
   3222       8/6/2015     LO_USA0011946       LO_USA0011968         144285C11S INNO LOREAL Steps 1 and 2 Results                A; REL; 403; FO
                                                                     Email from K. Dreher to G. David dated 8‐5‐2016 Re: EV1608‐
                                                                                                                                 A; REL; 403; FO; H;
                                                                     0181 ‐ Study request Sensorial (37567 RDK, 1129634IN2,
                                                                                                                                 BE
   3223       8/5/2016     LO_USA0011969       LO_USA0011972         US4764)
   3224       8/3/2016     LO_USA0011973       LO_USA0011992         14‐4285D‐9 INNO L'OREAL P12 C18 vs P12 C8 Results           A; REL; 403; FO
                                                                     14‐4285F‐2(R) INNO ADDITIVES BOOSTERS BONDING
                                                                                                                                 A; REL; 403; FO
   3225       4/8/2016     LO_USA0011993       LO_USA0011997         EV1602‐0125 Expert Test Summary
   3226                                                              Intentionally Left Blank
   3227       2/13/2015    LO_USA0012017       LO_USA0012018         14‐4285P2 INNO LOreal Regimen2 vs Olaplex EDR               A; REL; 403; FO
   3228       5/24/2016    LO_USA0012019       LO_USA0012043         AR Swatch Session 5 Chart                                   A; REL; 403; FO
                                                                     14‐4285F‐5 INNO ADDITIVES BOOSTERS Diluted P4+ C8 vs
                                                                                                                                 A; REL; 403; FO
   3229       10/6/2016    LO_USA0012044       LO_USA0012063         diluted P12+C18 Results
                                                                     14‐4285D6R INNO L`OREAL ADDITIVE System vs System
                                                                                                                                 A; REL; 403; FO
   3230       5/23/2016    LO_USA0012064       LO_USA0012066         P12 vs P4 RCK Expert Test Summary
   3231                                                              Intentionally Left Blank
   3232                                                              Intentionally Left Blank
   3233       8/14/2015    LO_USA0012078       LO_USA0012079         14‐4285C‐7 INNO LOREAL BONDING STEP 2 EDR                   A; REL; 403; FO
   3234       8/14/2015    LO_USA0012080       LO_USA0012081         14‐4285C‐8 INNO LOREAL BONDING STEP 2 EDR                   A; REL; 403; FO
   3235       7/14/2015    LO_USA0012082       LO_USA0012094         14‐4285C‐4 Product Comparison Results                       A; REL; 403; FO
                                                                     14‐4285F‐5 INNO ADDITIVES BOOSTERS Diluted P4+ C8 vs
                                                                                                                                 A; REL; 403; FO
   3236       9/19/2016    LO_USA0012099       LO_USA0012100         diluted P12+C18 EV1608‐0569
                                                                     14‐4285F‐2 INNO ADDITIVES BOOSTERS BONDING EV1602‐
                                                                                                                                 A; REL; 403; FO
   3237       2/4/2016     LO_USA0012101       LO_USA0012102         0125 EDR
   3238       10/21/2015   LO_USA0012103       LO_USA0012113         144285C17R Product Comparison Results                       A; REL; 403; FO
   3239       7/17/2015    LO_USA0012114       LO_USA0012122         144285C5SR INNO L'OREAL ADDITIVE System Results             A; REL; 403; FO
   3240       10/19/2015   LO_USA0012123       LO_USA0012138         INNO ADDITIVE Comparison charts                             A; REL; 403; FO
                                                                     14‐4285D‐8 INNO L'OREAL ADDITIVE System vs System P12
                                                                                                                                 A; REL; 403; FO
   3241       12/23/2015   LO_USA0012139       LO_USA0012141         vs O PEC Test Summary
   3242       2/13/2015    LO_USA0012144       LO_USA0012145         14‐4285P1S INNO LOreal Regimen vs Olaplex EDR               A; REL; 403; FO
                                                                     Questionnaire: ADDBASE15, Post Color Treatments 2015
                                                                                                                                 A; REL; 403; FO
   3243       7/28/2015    LO_USA0012146       LO_USA0012169         6/29/15 screen 8
                                                                                                                                 A; REL; 403; FO
   3244       11/17/2015   LO_USA0012170       LO_USA0012173         Document entitled Bonding All Metiers ‐ Expert Evaluation


                                                                  Page 47
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 51 of 714 PageID #:
                                                        50336

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                   Plaintiffs'
Deposition       Date                                                                                                                     Objection
 Exh. No.
                                                                     14‐4285C11 INNO L`OREAL Bonding Step 2 Comparison
                                                                                                                                    A; REL; 403; FO
   3245       8/22/2015    LO_USA0012174       LO_USA0012190         Results
                                                                     14‐4285D‐9 INNO L`OREAL ADDITIVE P12 +C18 vs P12 +C8
                                                                                                                                    A; REL; 403; FO
   3246       1/19/2016    LO_USA0012191       LO_USA0012193         PEC Test Summary
   3247                                                              Intentionally Left Blank                                       N/A
                                                                     14‐4285D‐5 INNO L'OREAL ADDITIVE SYSTEM TO SYSTEM
                                                                                                                                    A; REL; 403; FO
   3248       10/26/2015   LO_USA0012195       LO_USA0012195         P11C19 P4C8
                                                                     14‐4285D10 INNO ADDITIVES BOOSTERS P12/C18 v P4/C8
                                                                                                                                    A; REL; 403; FO
   3249       8/26/2016    LO_USA0012196       LO_USA0012197         EV1608‐0566 EDR
                                                                     14‐4285F‐1, F1R INNO ADDITIVES BOOSTERS BONDING
                                                                                                                                    A; REL; 403; FO
   3250       4/6/2016     LO_USA0012198       LO_USA0012202         EV1602‐0029 Expert Test Summary
                                                                     Email from K. Dreher to G. David dated 3‐22‐2016 Re:
                                                                     EV1603‐0891 ‐ Study request Sensorial (37567 RDK,              A; REL; 403; FO; H;
   3251       3/22/2016    LO_USA0012203       LO_USA0012206         1129634IN2, 37817 RDK)                                         BE
                                                                     144285C14R INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                                    A; REL; 403; FO
   3252       9/2/2015     LO_USA0012207       LO_USA0012207         ‐ 3 Rechecks EDR

                                                                     14‐4285F‐3 INNO ADDITIVES BOOSTERS BONDING ‐Diluted            A; REL; 403; FO
   3253       8/1/2016     LO_USA0012208       LO_USA0012212         P12C8 vs diluted P4C8 EV1603‐0405 Expert Test Summary
   3254       1/13/2016    LO_USA0012213       LO_USA0012246         Step 1 P4 + Step 2's Evaluation chart                          A; REL; 403; FO
                                                                     144285C16R INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                                    A; REL; 403; FO
   3255       9/17/2015    LO_USA0012247       LO_USA0012247         ‐ 3 Rechecks EDR
   3256       4/26/2016    LO_USA0012248       LO_USA0012302         14‐4285D‐6 P12 vs P4 RESULTS                                   A; REL; 403; FO
                                                                                                                                    A; REL; 403; FO
   3257       8/13/2015    LO_USA0012303       LO_USA0012324         144285C12S Product Comparison Steps 1 and 2 Results
   3258       2/9/2016     LO_USA0012326       LO_USA0012347         AR BondingSystems chart                                        A; REL; 403; FO
                                                                     Copy of 14‐4285D‐1 INNO SEQ with BONDING Step 2 PEC
                                                                                                                                    A; REL; 403; FO
   3259       9/8/2015     LO_USA0012350       LO_USA0012351         Test Summary
                                                                     Result Topline Stylist Workshop Project dated July 14, 2015,
                                                                                                                                    A; REL; 403; FO
   3260       8/14/2015    LO_USA0012352       LO_USA0012353         Project Orch# ‐ 2014‐4285/A
   3261       10/28/2015   LO_USA0012354       LO_USA0012381         14‐4285D‐4 P11+C8 v P4+C* Comparison Results                   A; REL; 403; FO
   3262       8/13/2015    LO_USA0012382       LO_USA0012396         14‐4285C‐9 INNO L'OREAL Bonding step 2 Results                 A; REL; 403; FO
                                                                                                                                    A; REL; 403; FO
   3263       8/13/2015    LO_USA0012397       LO_USA0012418         144285C13S INNO L'OREAL ADDITIVE step 1 and 2 Results


                                                                  Page 48
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 52 of 714 PageID #:
                                                        50337

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                             Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.
                                                                                                                               A; REL; 403; FO
   3264       2/2/2016     LO_USA0012419       LO_USA0012446         14‐4285C17S INNO L'OREAL ADDITIVE Step 1 and 2 Results
   3265       2/24/2015    LO_USA0012447       LO_USA0012464         14‐4285P‐2 Additive Comparison Results                    A; REL; 403; FO
                                                                                                                               A; REL; 403; FO
   3266       7/15/2015    LO_USA0012465       LO_USA0012485         14‐4285C5S INNO L'OREAL ADDITIVE Step 1 and 2 Results
   3267       3/24/2015    LO_USA0012486       LO_USA0012503         14‐4285P‐3 Additive Comparison Results                    A; REL; 403; FO
                                                                     14‐4285D10 INNO ADDITIVES BOOSTERS P12C18 v P4C8
                                                                                                                               A; REL; 403; FO
   3268       11/3/2016    LO_USA0012504       LO_USA0012508         EV1608‐0566 Expert Test Summary
                                                                     Email from K. Dreher to G. David dated 8‐5‐2016 Re: FW:
                                                                     EV1608‐0182 ‐ Study request Sensorial (37567 RDK,         A; REL; 403; FO; H;
   3269       8/5/2016     LO_USA0012509       LO_USA0012512         1129634IN2, 112963IN26)                                   BE
   3270       8/3/2016     LO_USA0012513       LO_USA0012532         14‐4285D‐9 INNO L'OREAL P12 C18 vs P12 C8 RESULTS         A; REL; 403; FO

                                                                     14‐4285F‐4 INNO ADDITIVES BOOSTERS Diluted P4+ C8 vs      A; REL; 403; FO
   3271       10/3/2016    LO_USA0012533       LO_USA0012535         diluted P12+C18 EV1608‐0569 Expert Test Summary
                                                                                                                               A; REL; 403; FO
   3272       9/25/2015    LO_USA0012536       LO_USA0012568         144285C16R System Additive Step 1 and Step 2 Results
   3273       8/14/2015    LO_USA0012569       LO_USA0012570         14‐4285C11 INNO LOREAL ADDITIVE STEP 2 EDR                A; REL; 403; FO
   3274       7/13/2015    LO_USA0012571       LO_USA0012582         Step 1 P4 + Additives Screening Results                   A; REL; 403; FO
                                                                     14‐4285D‐9 INNO L`OREAL ADDITIVE P12 +C18 vs P12 +C8
                                                                                                                               A; REL; 403; FO
   3275       1/19/2016    LO_USA0012583       LO_USA0012610         Results
   3276       10/20/2015   LO_USA0012611       LO_USA0012618         Additives Comparison Result Chart                         A; REL; 403; FO
                                                                                                                               A; REL; 403; FO
   3277       8/22/2015    LO_USA0012620       LO_USA0012625         14‐4285C INNO L`OREAL Bonding Step 2 Comparison Results
                                                                     14‐4285D‐6 INNO L'OREAL ADDITIVE SYSTEM TO SYSTEM
                                                                                                                               A; REL; 403; FO
   3278       3/9/2016     LO_USA0012628       LO_USA0012648         P12 vs P4 Results
                                                                     14‐4285D‐5 INNO L'OREAL ADDITIVE System v System
                                                                                                                               A; REL; 403; FO
   3279       10/23/2015   LO_USA0012649       LO_USA0012650         P11C19 P4C8 EDR
                                                                     144285C5SR INNO L'OREAL ADDITIVE System Comparison
                                                                                                                               A; REL; 403; FO
   3280       8/5/2015     LO_USA0012651       LO_USA0012660         Results
                                                                     14‐4285D7R1 INNO L'OREAL ADDITIVE P4 C8 vs P4 C3
                                                                                                                               A; REL; 403; FO
   3281       12/16/2015   LO_USA0012678       LO_USA0012689         Comparison Results
                                                                     14‐4285C‐6 INNO L'OREAL Bonding step 2 Comparison
                                                                                                                               A; REL; 403; FO
   3282       7/20/2015    LO_USA0012690       LO_USA0012704         Results


                                                                  Page 49
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 53 of 714 PageID #:
                                                        50338

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                             Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.
   3283       8/24/2015    LO_USA0012736       LO_USA0012737         144285C14S INNO LOREAL ADDITIVE STEP 1 and 2 EDR        A; REL; 403; FO
   3284       8/14/2015    LO_USA0012738       LO_USA0012756         14‐4285C‐7 BONDING Step 2 Comparison Results            A; REL; 403; FO
                                                                     144285C7SR INNO L`OREAL ADDITIVE System Steps 1 and 2 ‐
                                                                                                                             A; REL; 403; FO
   3285       7/23/2015    LO_USA0012763       LO_USA0012764         3 EDR

                                                                     14‐4285F‐5 INNO ADDITIVES BOOSTERS Diluted P4 C8 vs     A; REL; 403; FO
   3286       10/25/2016   LO_USA0012769       LO_USA0012772         diluted P12 C18 EV1608‐0569 Expert Test Summary
   3287                                                              Intentionally Left Blank                                N/A
                                                                     14‐4285D10 INNO ADDITIVES P12+C18 v P4+C8 EV1608‐
                                                                                                                             A; REL; 403; FO
   3288       10/6/2016    LO_USA0012805       LO_USA0012833         0566 Comparison Results
                                                                     14‐4285D10 INNO ADDITIVES P12C18 v P4C8 EV1608‐0566
                                                                                                                             A; REL; 403; FO
   3289       11/3/2016    LO_USA0012834       LO_USA0012862         Comparison Results
   3290                                                              Intentionally Left Blank                                N/A
                                                                     14‐4285F2R INNO ADDITIVES BOOSTERS BONDING EV1602‐
                                                                                                                             A; REL; 403; FO
   3291       3/15/2016    LO_USA0012868       LO_USA0012870         0125 RCK Expert Test Summary
                                                                     144285C2R INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3292       7/23/2015    LO_USA0012873       LO_USA0012874         EDR
   3293       5/17/2016    LO_USA0012875       LO_USA0012923         Bonding Project Status Report                           A; REL; 403; FO
                                                                     14‐4285C‐9 INNO L`OREAL Bonding Step 2 Comparison
                                                                                                                             A; REL; 403; FO
   3294       8/22/2015    LO_USA0012925       LO_USA0012941         Results
   3295                                                              Intentionally Left Blank                                N/A
                                                                     14‐4285D‐3 Inno L'Oreal Additive System Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3296       9/25/2015    LO_USA0012943       LO_USA0012963         Comparison Results
                                                                     144285C14R INNO BONDING STEP 1 AND STEP 2
                                                                                                                             A; REL; 403; FO
   3297       9/25/2015    LO_USA0012964       LO_USA0012996         Comparison Results
                                                                     14‐4285D‐9 INNO L`OREAL ADDITIVE P12 +C18 vs P12 +C8
                                                                                                                             A; REL; 403; FO
   3298       10/12/2016   LO_USA0012997       LO_USA0013000         EV1608‐0182 Expert Test Summary

                                                                     14‐4285F‐5 INNO ADDITIVES BOOSTERS Diluted P4+ C8 vs    A; REL; 403; FO
   3299       9/19/2016    LO_USA0013003       LO_USA0013004         diluted P12+C18 on DAMP HAIR EV1608‐0569 EDR
   3300                                                              Intentionally Left Blank                                N/A
   3301       7/16/2015    LO_USA0013022       LO_USA0013038         14‐4285C‐5 INNO Bonding Test                            A; REL; 403; FO
   3302       8/21/2015    LO_USA0013039       LO_USA0013040         14‐4285C12 INNO LOREAL ADDITIVE STEP 2 ONLY EDR         A; REL; 403; FO
   3303       12/30/2015   LO_USA0013041       LO_USA0013061         14‐4285C8S INNO Bonding Additive Results                A; REL; 403; FO


                                                                  Page 50
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 54 of 714 PageID #:
                                                        50339

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                              Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.
   3304       7/9/2015     LO_USA0013062       LO_USA0013071         14‐4285C‐3 INNO Bonding Test Results                       A; REL; 403; FO
   3305       10/17/2016   LO_USA0013072       LO_USA0013091         14‐4285H‐1 INNO Bonding Test Results                       A; REL; 403; FO
   3306                                                              Intentionally Left Blank
   3307       11/23/2015   LO_USA0013116       LO_USA0013127         14‐4285D7R1 INNO L'OREAL ADDITIVE P4 C8 vs P4 C3           A; REL; 403; FO
   3308       7/13/2015    LO_USA0013128       LO_USA0013138         14‐4285C‐4 INNO L'OREAL Bonding step 2 RESULTS             A; REL; 403; FO
                                                                                                                                A; REL; 403; FO
   3309       10/12/2016   LO_USA0013139       LO_USA0013140         14‐4285H‐1 INNO Bonding Test Results EV1610‐0168 EDR
                                                                     14‐4285F1R INNO ADDITIVES BOOSTERS BONDING
                                                                                                                                A; REL; 403; FO
   3310       4/6/2016     LO_USA0013141       LO_USA0013143         EV1602‐0029
                                                                                                                          A; REL; 403; FO
   3311       9/15/2016    LO_USA0013144       LO_USA0013172         14‐4285D10 INNO ADDITIVES BOOSTERS P12+C18 v P4+C8
                                                                     14‐4285D‐3 INNO SEQ with BONDING ADDITIVE Step 1 and
                                                                                                                          A; REL; 403; FO
   3312       9/25/2015    LO_USA0013173       LO_USA0013174         Step 2
   3313       9/25/2015    LO_USA0013175       LO_USA0013202         144285C16S System Additive Step 1 and Step 2         A; REL; 403; FO
   3314       8/31/2015    LO_USA0013203       LO_USA0013205         144285C12S INNO L`OREAL ADDITIVE steps 1 and 2       A; REL; 403; FO
                                                                                                                           A; REL; 403; FO
   3315       8/8/2016     LO_USA0013206       LO_USA0013225         14‐4285D‐9 INNO L'OREAL P12 C18 vs P12 C8 EV1608‐0182
   3316       8/14/2015    LO_USA0013230       LO_USA0013231         14‐4285C‐6 INNO LOREAL ADDITIVE STEP 2                A; REL; 403; FO
   3317       9/25/2015    LO_USA0013232       LO_USA0013260         144285C14S SYSTEM INNO BONDING Results                A; REL; 403; FO
                                                                                                                                A; REL; 403; FO
   3318       10/30/2015   LO_USA0013263       LO_USA0013288         144285C16S INNO L'OREAL ADDITIVE step 1 and 2 RESULTS
   3319       2/27/2015    LO_USA0013289       LO_USA0013290         14‐4285P3S INNO LOreal Anti‐Olaplex EDR shade              A; REL; 403; FO
                                                                     14‐4285F‐1 INNO ADDITIVES BOOSTERS BONDING EV1602‐
                                                                                                                                A; REL; 403; FO
   3320       4/26/2016    LO_USA0013291       LO_USA0013307         0029
                                                                     14‐4285F‐2 INNO ADDITIVES BOOSTERS BONDING EV1602‐
                                                                                                                                A; REL; 403; FO
   3321       3/8/2016     LO_USA0013308       LO_USA0013309         0125
                                                                     14‐4285D‐8 INNO BONDING vs OLAPLEX w SEQ Steps 1 and
                                                                                                                                A; REL; 403; FO
   3322       12/11/2015   LO_USA0013311       LO_USA0013312         2
   3323       7/14/2015    LO_USA0013313       LO_USA0013314         14‐4285C‐5 INNO LOREAL ADDITIVE STEP 2                     A; REL; 403; FO
                                                                     Email from K. Hamilton G. David dated 2‐12‐2015 ; subject: A; REL; 403; FO; H;
   3324       2/12/2015    LO_USA0013315       LO_USA0013317         CE1502‐0084                                                BE
                                                                     14‐4285D‐8 INNO L'OREAL ADDITIVE v OLAPLEX w SEQ
                                                                                                                                A; REL; 403; FO
   3325       8/8/2016     LO_USA0013320       LO_USA0013347         steps1 and 2
   3326       12/2/2015    LO_USA0013350       LO_USA0013359         14‐4285D7R2 INNO L'OREAL ADDITIVE P4 C8 vs P4 C3           A; REL; 403; FO


                                                                  Page 51
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 55 of 714 PageID #:
                                                        50340

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                               Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.
                                                                     Email from K. Dreher to G. Davis dated 8‐24‐2016; subject   A; REL; 403; FO; H;
   3327       8/24/2016    LO_USA0013360       LO_USA0013364         "EV1608‐0569 ‐ Study request Sensorial"                     BE
   3328       8/22/2015    LO_USA0013365       LO_USA0013387         14‐4285C7S INNO L`OREAL Bonding Steps 1‐ 2                  A; REL; 403; FO
                                                                     14‐4285F‐4 INNO ADDITIVES BOOSTERS Diluted P4+ C8 vs
                                                                                                                                 A; REL; 403; FO
   3329       8/31/2016    LO_USA0013388       LO_USA0013389         diluted P12+C18 EV1608‐0569 EDR
   3330       8/14/2015    LO_USA0013390       LO_USA0013391         14‐4285C‐9 INNO LOREAL ADDITIVE STEP 2 EDR                  A; REL; 403; FO
   3331       3/19/2015    LO_USA0013392       LO_USA0013397         14‐4285P3S Proto 1 vs Proto 2                               A; REL; 403; FO
                                                                     14‐4285H‐1 INNO Bonding Back Bar Layer vs Rinse EV1610‐
                                                                                                                                 A; REL; 403; FO
   3332       11/18/2016   LO_USA0013398       LO_USA0013401         0168 Expert Test Summary
   3333       8/5/2015     LO_USA0013402       LO_USA0013411         144285C8SR Olaplex Steps 1 and 2                            A; REL; 403; FO
   3334       9/27/2015    LO_USA0013412       LO_USA0013428         14‐4285D‐3 Inno SEQ with Bonding Additive Results           A; REL; 403; FO
                                                                     144285C11S INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                                 A; REL; 403; FO
   3335       8/31/2015    LO_USA0013462       LO_USA0013464         PEC Test Summary
                                                                     144285C17S INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                                 A; REL; 403; FO
   3336       10/16/2015   LO_USA0013466       LO_USA0013468         PEC Test Summary
                                                                                                                                 A; REL; 403; FO
   3337       8/5/2015     LO_USA0013469       LO_USA0013478         14‐4285C7SR INNO L'OREAL ADDITIVE step 1 and 2 Results
                                                                     144285C14R INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                                 A; REL; 403; FO
   3338       9/30/2015    LO_USA0013479       LO_USA0013482         ‐ 3 Rechecks PEC Test Summary
   3339       3/28/2016    LO_USA0013483       LO_USA0013496         AR Bonding with LLC (Aptes) Results                         A; REL; 403; FO
   3340       8/21/2015    LO_USA0013500       LO_USA0013500         14‐4285C12 INNO L'OREAL Bonding step 2                      A; REL; 403; FO
                                                                     14‐4285E‐5 INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                                 A; REL; 403; FO
   3341       10/1/2015    LO_USA0013503       LO_USA0013504         in RKCF SEQ REDS BASE EDR
                                                                     14‐4285G1T INNO Additives Boosters BONDING P16C8 vs
                                                                                                                                 A; REL; 403; FO
   3342       4/20/2016    LO_USA0013506       LO_USA0013522         P4C8 in Bleach EV1603‐0746 Results
                                                                     14‐4285G‐1 INNO Additives Boosters BONDING P16C8 vs
                                                                                                                                 A; REL; 403; FO
   3343       3/22/2016    LO_USA0013523       LO_USA0013523         P4C8 in Bleach EV1603‐0746
                                                                                                                           A; REL; 403; FO
   3344       8/12/2015    LO_USA0013524       LO_USA0013524         144285C13S INNO LOREAL ADDITIVE STEPs 1 and 2 EDR
                                                                     144285C9SR INNO L`OREAL BONDING System Steps 1 and 2
                                                                                                                           A; REL; 403; FO
   3345       7/31/2015    LO_USA0013526       LO_USA0013526         EDR
   3346       4/1/2015     LO_USA0013527       LO_USA0013527         Additive Academy testing results                      A; REL; 403; FO
                                                                     14‐4285E‐9 INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                           A; REL; 403; FO
   3347       11/25/2015   LO_USA0013528       LO_USA0013528         any PREFERENCE Kit Base EDR


                                                                  Page 52
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 56 of 714 PageID #:
                                                        50341

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                               Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.

                                                                     14‐4285G‐1 INNO Additives Boosters BONDING P16C8 vs         A; REL; 403; FO
   3348       4/20/2016    LO_USA0013529       LO_USA0013531         P4C8 in Bleach EV1603‐0746 Expert Hair Summary
                                                                                                                                 A; REL; 403; FO
   3349       8/22/2015    LO_USA0013532       LO_USA0013554         14‐4285C7S INNO L`OREAL Bonding Steps 1‐ 2 RESULTS
                                                                     144285C16S System Additive Step 1 and Step 2 System
                                                                                                                                 A; REL; 403; FO
   3350       10/14/2015   LO_USA0013555       LO_USA0013588         RESULTS
                                                                                                                                 A; REL; 403; FO
   3351       8/22/2015    LO_USA0013589       LO_USA0013611         14‐4285C7S INNO L`OREAL Bonding Steps 1‐ 2 RESULTS
   3352       6/4/2015     LO_USA0013612       LO_USA0013625         Document entitled Olivia Project dated June 4, 2015         Duplicate Exhibit
   3353       10/30/2015   LO_USA0013627       LO_USA0013648         144285C12S INNO ADDITIVE System RESULTS                     A; REL; 403; FO
                                                                     14‐4285E‐8 INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                                 A; REL; 403; FO
   3354       11/25/2015   LO_USA0013649       LO_USA0013650         any shade in RKCG EDR
                                                                     144285C12S INNO L`OREAL ADDITIVE steps 1 and 2 PEC
                                                                                                                                 A; REL; 403; FO
   3355       8/31/2015    LO_USA0013651       LO_USA0013653         Test Summary
                                                                     Document entitled "Additives‐Boosters_ Alternative to
                                                                     OLAPLEX‐ Evaluation and charactierization OLAPLEX against   A; REL; 403; FO
   3356       10/14/2015   LO_USA0013660       LO_USA0013667         FIBERPLEX
                                                                     Document entitled "Additives‐Boosters_ Alternative to
                                                                     OLAPLEX‐ Evaluation and charactierization: P4 + C8 [1,9%
   3357       10/12/2015   LO_USA0013671       LO_USA0013679         maleic acid + MEA] specifications                           A; REL; 403; FO
                                                                     Document entitled "Additives‐Boosters_ Alternative to
                                                                     OLAPLEX‐ Evaluation and charactierization: P4 + C3 [1,9%
   3358       9/10/2015    LO_USA0013680       LO_USA0013688         maleic acid] specifications vs Bleach alone                 A; REL; 403; FO
                                                                     Document entitled "Bonding Additive and Post Treament
                                                                                                                                 A; REL; 403; FO
   3359       7/16/2015    LO_USA0013689       LO_USA0013696         Evaluation"
                                                                                                                                 A; REL; 403; FO
   3360       8/13/2015    LO_USA0013697       LO_USA0013718         144285C12S INNO L'OREAL ADDITIVE step 1 and 2 RESULTS
                                                                                                                                 A; REL; 403; FO
   3361       2/6/2015     LO_USA0013719       LO_USA0013733         Post Color Treatments 2015 Questionanaire: ADDBASE15
   3362       4/6/2015     LO_USA0013734       LO_USA0013749         Additive + Post Color Treatments Results                    A; REL; 403; FO
   3363       8/11/2015    LO_USA0013750       LO_USA0013775         144285C10S INNO ADDITIVE System RESULTS                     A; REL; 403; FO




                                                                  Page 53
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 57 of 714 PageID #:
                                                        50342

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                     Document entitled "Additives‐Boosters_ Alternative to
                                                                     OLAPLEX‐ Evaluation and charactierization P4 + C8 [1,9%
   3364       10/14/2015   LO_USA0013776       LO_USA0013784         maleic acid + MEA] vs Olaplex                                A; REL; 403; FO
   3365       10/14/2015   LO_USA0013785       LO_USA0013796         144285C16R INNO L'OREAL ADDITIVE RESULTS                     A; REL; 403; FO
                                                                     14‐4285E5S INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                                  A; REL; 403; FO
   3366       10/1/2015    LO_USA0013797       LO_USA0013797         in RKCF n SEQ REDS SHADE EDR
                                                                     144285C12S INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                                  A; REL; 403; FO
   3367       8/11/2015    LO_USA0013798       LO_USA0013798         EDR
   3368       7/8/2015     LO_USA0013799       LO_USA0013800         14‐4285C2 INNO LOREAL ADDITIVE STEP 1 and 2 EDR              A; REL; 403; FO
                                                                                                                                  Duplicate Exhibit
   3369       6/4/2015     LO_USA0013801       LO_USA0013814         Document entitled Olivia Project Formula Screening Results
   3370       7/16/2015    LO_USA0013815       LO_USA0013815         Hair Color Evaluation Form Project 14‐4285 2S                A; REL; 403; FO
                                                                     Email from G. David to K. Dreher et al. dated 3‐18‐2016;
                                                                     subject: RE:EV1603‐0746 ‐ Study Reqquest Sensorial           A; REL; 403; FO; H;
   3371       3/18/2016    LO_USA0013827       LO_USA0013831         (1129634IN2, 37938 RDK, 37817 RDK)                           BE
                                                                     14‐4285E7S INNO L`OREAL ADDITIVE P4C8 and Olaplex vs
                                                                                                                                  A; REL; 403; FO
   3372       10/19/2015   LO_USA0013832       LO_USA0013839         no additive
   3373       8/1/2015     LO_USA0013840       LO_USA0013860         14‐4285C8S INNO Bonding Additive Results                     A; REL; 403; FO
                                                                     14‐4285E‐3 INNO L'OREAL ADDITIVE SYSTEM steps 1 and 2
                                                                                                                                  A; REL; 403; FO
   3374       9/29/2015    LO_USA0013861       LO_USA0013862         P4+C8 EDR
                                                                     144285C910S INNO L`OREAL BONDING System Steps 1 and
                                                                                                                                  A; REL; 403; FO
   3375       7/31/2015    LO_USA0013866       LO_USA0013867         2 EDR
   3376       10/21/2015   LO_USA0013868       LO_USA0013861         Document entitled Bonding Performances                       A; REL; 403; FO
                                                                     14‐4285E‐4 INNO L`OREAL ADDITIVE SYSTEM steps 1 and 2
                                                                                                                                  A; REL; 403; FO
   3377       12/23/2015   LO_USA0013873       LO_USA0013875         any Shade RKCF BASE PEC Test Summary
                                                                                                                           A; REL; 403; FO
   3378       8/6/2015     LO_USA0013876       LO_USA0013898         144285C11S INNO L'OREAL ADDITIVE step 1 and 2 RESULT
                                                                     14‐4285E‐4 INNO L`OREAL ADDITIVE SYSTEM steps 1 and 2
                                                                                                                           A; REL; 403; FO
   3379       11/23/2015   LO_USA0013899       LO_USA0013901         any Shade RKCF BASE PEC Test Summary
   3380                                                              Intentionally Left Blank
   3381       7/16/2015    LO_USA0013914       LO_USA0013915         14‐4285C2S INNO LOREAL ADDITIVE STEP 1 and 2 EDR      A; REL; 403; FO
                                                                     14‐4285C9S INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                           A; REL; 403; FO
   3382       8/31/2015    LO_USA0013917       LO_USA0013919         PEC Test Summary



                                                                  Page 54
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 58 of 714 PageID #:
                                                        50343

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                            Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.
                                                                     14‐4285E7S INNO L`OREAL ADDITIVE Steps 1 and 2 w RKCF
                                                                                                                             A; REL; 403; FO
   3383       10/30/2015   LO_USA0013920       LO_USA0013920         SEQ REDS shade EDR
                                                                     14‐4285S13 P12 C8 in Cream Bleach vs Cream Bleach alone
                                                                                                                             A; REL; 403; FO
   3384       6/29/2016    LO_USA0013921       LO_USA0013922         EDR
                                                                     144285C11S INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3385       8/31/2015    LO_USA0013923       LO_USA0013925         PEC Test Summary
                                                                                                                           A; REL; 403; FO
   3386       8/13/2015    LO_USA0013927       LO_USA0013948         144285C13S INNO L'OREAL ADDITIVE step 1 and 2 RESULTs
                                                                     144285C10S INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                           A; REL; 403; FO
   3387       8/31/2015    LO_USA0013949       LO_USA0013951         PEC Test Summary
                                                                                                                             A; REL; 403; FO
   3388       2/9/2015     LO_USA0013952       LO_USA0013979         Questionnaire: ADDBASE15, Post Color Treatments 2015
                                                                     Document entitled Additives‐Boosters‐ Alternative to
                                                                     OLAPLEX ‐Evaluation and characterization: Olaplex
                                                                                                                             A; REL; 403; FO
                                                                     specification, P4+C3 [1,9%] specifications, P4+C4
   3389       8/18/2015    LO_USA0013981       LO_USA0014001         [1,9%maleic acid + 5%glcerine] specifications
   3390       7/16/2015    LO_USA0014003       LO_USA0014003         Image of head of hair                                   A; REL; 403; FO
   3391                                                              Intentionally Left Blank
                                                                                                                             A; REL; 403; FO
   3392       8/12/2015    LO_USA0014014       LO_USA0014036         14‐4285C‐2 INNO L'OREAL ADDITIVE step 1 and 2 RESULTS
   3393       9/10/2015    LO_USA0014048       LO_USA0014069         144285C12S INNO ADDITIVE System RESULTS                 A; REL; 403; FO
                                                                     14‐4285E3S INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3394       9/29/2015    LO_USA0014070       LO_USA0014070         in Color SHADE EDR
                                                                     14‐4285E‐1 INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3395       9/24/2015    LO_USA0014071       LO_USA0014071         in Color EDR
   3396                                                              Intentionally Left Blank
   3397       8/12/2015    LO_USA0014101       LO_USA0014124         144285C11S INNO ADDITIVE System RESULTS                 A; REL; 403; FO
                                                                                                                           A; REL; 403; FO
   3398       8/12/2015    LO_USA0014131       LO_USA0014156         14‐4285C2S INNO L'OREAL ADDITIVE step 1 and 2 RESULTS
   3399                                                              Intentionally Left Blank
   3400       8/12/2015    LO_USA0014160       LO_USA0014183         144285C10S INNO ADDITIVE System RESULTS               A; REL; 403; FO
                                                                     14‐4285G1T INNO BONDING P16C8 vs P4C8 Treatment
                                                                                                                           A; REL; 403; FO
   3401       4/20/2016    LO_USA0014184       LO_USA0014186         Expert Hair Summary



                                                                  Page 55
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 59 of 714 PageID #:
                                                        50344

Trial Exh./    Document      Begin Bates No.      End Bates No.                           Description                            Plaintiffs'
Deposition       Date                                                                                                            Objection
 Exh. No.
                                                                     144285C10S INNO L`OREAL BONDING System Steps 1 and 2
                                                                                                                          A; REL; 403; FO
   3402       7/31/2015    LO_USA0014189       LO_USA0014190         EDR
                                                                                                                             A; REL; 403; FO
   3403       10/16/2015   LO_USA0014191       LO_USA0014213         14‐4285E‐4 INNO L`OREAL ADDITIVE SYSTEM RESULTS
                                                                     14‐4285G‐1 INNO BONDING P16C8 vs P4C8 in Bleach
                                                                                                                             A; REL; 403; FO
   3404       4/19/2016    LO_USA0014214       LO_USA0014235         EV1603‐0746 9 results
                                                                     14‐4285E‐8 INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3405       12/4/2015    LO_USA0014236       LO_USA0014238         any shade in RKCG PEC Test Summary
                                                                     Document entitled Product Performance Evaluation ‐
                                                                                                                             A; REL; 403; FO
   3406       6/23/2015    LO_USA0014248       LO_USA0014251         Bonding Taskforce US/FR Headtrials
                                                                     14‐4285E4 INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3407       9/29/2015    LO_USA0014257       LO_USA0014258         Base EDR
                                                                     14‐4285E‐6 INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3408       10/5/2015    LO_USA0014259       LO_USA0014260         in RKCF SEQ REDS BASE EDR
                                                                     14‐4285G‐1 INNO BONDING P16C8 vs P4C8 in Bleach
                                                                                                                             A; REL; 403; FO
   3409       4/4/2016     LO_USA0014261       LO_USA0014279         EV1603‐0746 RESULT
   3410       12/3/2015    LO_USA0014280       LO_USA0014303         14‐4285E‐8 INNO L`OREAL ADDITIVE SYSTEM RESULT          A; REL; 403; FO
                                                                     14‐4285E4S INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3411       9/29/2015    LO_USA0014306       LO_USA0014306         in Color SHADE EDR
                                                                     14‐4285E‐1 INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3412       9/28/2015    LO_USA0014307       LO_USA0014308         in RKCF SEQ EDR
                                                                     Document entitled Additives‐Boosters‐ Alternative to
                                                                     OLAPLEX ‐ Evaluation and characterization P9+C8         A; REL; 403; FO
   3413       10/12/2015   LO_USA0014309       LO_USA0014317         specifications
                                                                     144285C12R INNO L`OREAL ADDITIVE System Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3414       8/11/2015    LO_USA0014319       LO_USA0014319         ‐ 3 RCKS EDR
                                                                     14‐4285E‐4 INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3415       10/8/2015    LO_USA0014320       LO_USA0014321         any shade RKCF BASE EDR
                                                                     14‐4285E6S INNO L'OREAL ADDITIVE SYSTEM Steps 1 and 2
                                                                                                                             A; REL; 403; FO
   3416       10/5/2015    LO_USA0014322       LO_USA0014323         in RKCF n SEQ REDS SHADE EDR
                                                                     Document entitled Additives‐Boosters‐ Alternative to
                                                                     OLAPLEX ‐Evaluation and characterization: Olaplex
                                                                                                                             A; REL; 403; FO
                                                                     specification, P4+C3 [1,9%] specifications, P4+C4
   3417       8/25/2015    LO_USA0014337       LO_USA0014357         [1,9%maleic acid + 5%glcerine] specifications


                                                                  Page 56
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 60 of 714 PageID #:
                                                        50345

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                             Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
   3418       8/12/2015    LO_USA0014358       LO_USA0014359         144285C12S INNO LOREAL ADDITIVE STEP 1 and 2 EDR           A; REL; 403; FO
   3419       10/21/2015   LO_USA0014362       LO_USA0014365         Document ‐ Bonding Performances                            A; REL; 403; FO
                                                                                                                                A; REL; 403; FO
   3420       8/5/2015     LO_USA0014366       LO_USA0014388         14‐4285C8S INNO L`OREAL Bonding Steps 1‐ 2 RESULTS
                                                                                                                                A; REL; 403; FO
   3421       8/12/2015    LO_USA0014389       LO_USA0014406         14‐4285C9S INNO L'OREAL ADDITIVE step 1 and 2 RESULTS
                                                                                                                                A; REL; 403; FO
   3422       12/4/2015    LO_USA0014409       LO_USA0014432         14‐4285E‐9 INNO L`OREAL ADDITIVE SYSTEM RESULTS
                                                                     14‐4285C‐2 INNO L`OREAL ADDITIVE steps 1 and 2 PEC Test
                                                                                                                                A; REL; 403; FO
   3423       8/31/2015    LO_USA0014443       LO_USA0014444         Summary
   3424       7/9/2015     LO_USA0014445       LO_USA0014462         14‐4285C‐1 INNO L`OREAL ADDTIVE RESULTS                    A; REL; 403; FO
   3425       4/21/2016    LO_USA0014464       LO_USA0014466         Document‐ Bonding ‐ P4 / P16 / P12                         A; REL; 403; FO
   3426       7/16/2015    LO_USA0014467       LO_USA0014494         14‐4285A16 INNO L`OREAL ADDTIVE RESULTS                    A; REL; 403; FO
                                                                                                                                A; REL; 403; FO
   3427       8/5/2015     LO_USA0014499       LO_USA0014516         144285C10S INNO L'OREAL ADDITIVE step 1 and 2 RESULTS
                                                                                                                                A; REL; 403; FO
   3428       5/28/2015    LO_USA0014517       LO_USA0014544         Questionnaire: ADDBASE15, Post Color Treatments 2015
   3429       7/28/2015    LO_USA0014545       LO_USA0014546         14‐4285C9S INNO LOREAL ADDITIVE STEP 1 and 2 EDR           A; REL; 403; FO
   3430       6/3/2016     LO_USA0014694       LO_USA0014701         HCS16‐030 Processing Time Bonding vs Olaplex               A; REL; 403; FO
   3431       5/25/2016    LO_USA0018074       LO_USA0018075         Microbiological Study Results MU1604‐0279                  A; REL; 403; FO
   3432                                                              Intentionally Left Blank

                                                                     Email from T. Carothers to D. Velkov dated 7‐13‐2016;      A; REL; 403; FO
   3433       7/13/2016    LO_USA0018096       LO_USA0018097         subject: RE: Ad‐Hoc Survey for Bonding Professional Quanti
                                                                                                                                A; REL; 403; FO
   3434       7/7/2015     LO_USA0018098       LO_USA0018104         SDS‐ Non‐Hazardous Cosmetic/Personal Care Products
   3435       8/24/2018    LO_USA0018105       LO_USA0018106         Microbiological Study Results MU1604‐0216                  A; REL; 403; FO
                                                                     Email from J. Pannullo to R. Iancau dated 4‐18‐2016;
                                                                                                                                A; REL; 403; FO
   3436       4/18/2016    LO_USA0018107       LO_USA0018107         subject: FW Purchase order 4200385583 approved
   3437       8/24/2018    LO_USA0018108       LO_USA0018109         Microbiological Study Results MU1604‐0218                  A; REL; 403; FO
   3438       12/9/2015    LO_USA0018110       LO_USA0018117         SDS Performance Additive P4 + AHA                          A; REL; 403; FO




                                                                  Page 57
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 61 of 714 PageID #:
                                                        50346

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                             Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
                                                                     Email from D. Ferreira to M. Nashed dated 4‐8‐2016;
                                                                     subject: DIALOG: DC1603‐1803 Response for 1129686MX2‐      A; REL; 403; FO; H;
                                                                     MATRIX ‐ 2015‐4558/B ‐ RM or FP Safety approvale (VISA)    BE
   3439       4/8/2016     LO_USA0018130       LO_USA0018131         for efficacy tests in humans
                                                                     L'Oreal Absolut Repair Regimen, Study ETU‐FT‐14‐001,
                                                                                                                                A; REL; 403; FO
   3440       12/22/2014   LO_USA0018404       LO_USA0018433         Orchestrat # 2009‐6904/A
                                                                     Microbiological Study Result MU1604‐0217 (Formula no.
                                                                                                                                A; REL; 403; FO
   3441       8/24/2018    LO_USA0018468       LO_USA0018469         1129686MX2)
                                                                                                                                A; REL; 403; FO
   3442       10/28/2015   LO_USA0018634       LO_USA0018635         Microbiological Study Results (Formula No. 1129634IN1)
                                                                     Test Report ‐ Sensory Properties of P1 Additive in
                                                                     Chromatics vs. Chromatics Alone (Study #COS‐CAP‐2015‐      A; REL; 403; FO
   3443       12/30/2015   LO_USA0018636       LO_USA0018644         0787)
                                                                                                                                A; REL; 403; FO
   3444       10/6/2015    LO_USA0018645       LO_USA0018646         Microbiological Study Results (Formula No. 37477 RDK)
                                                                                                                                A; REL; 403; FO
   3445       12/15/2015   LO_USA0018659       LO_USA0018660         Microbiological Study Results (Formula No. 1129634IN2)
   3446       9/8/2016     LO_USA0018685       LO_USA0018700         Bonding for Hair Color (Project No. TF16‐005)              A; REL; 403; FO
                                                                                                                                A; REL; 403; FO
   3447       4/16/2015    LO_USA0018703       LO_USA0018704         Microbiological Study Results (Formula No. 37149 RDK)

                                                                     Analytical Request ‐ AU1503‐0157, Requested 3‐27‐2015,     A; REL; 403; FO
   3448       6/22/2015    LO_USA0018734       LO_USA0018734         Product/RN Name: Glycerin Additive for Bleach
   3449       8/23/2017    LO_USA0018799       LO_USA0018801         Sodium Relaxer + Bonding Performance Synthesis             A; REL; 403; FO

                                                                     Sensory Study Report ‐ Solon Study ‐ Sensory Properties of A; REL; 403; FO
   3450       9/23/2016    LO_USA0018802       LO_USA0018810         P12 Additive in Color Fusion vs. Color Fusion Alone
                                                                     Evaluation of the impact of P12/C8 on fiber integrity in a
                                                                                                                                A; REL; 403; FO
   3451       2/3/2017     LO_USA0018811       LO_USA0018820         bleach application using tensile test
                                                                     Test Report ‐ Sensory Properties of Bleach Powder with
                                                                     Additive 37326 RFK Compared to Bleach Alone (Study #COS‐
   3452       8/26/2015    LO_USA0018821       LO_USA0018826         CAP‐2015‐0573)                                             A; REL; 403; FO
                                                                                                                                A; REL; 403; FO
   3453       4/29/2015    LO_USA0018883       LO_USA0018884         Microbiological Study Results (Formula No. 37149 RDK)


                                                                  Page 58
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 62 of 714 PageID #:
                                                        50347

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                     Test Report ‐ Sensory Properties of P4 in Blonde Glam
                                                                     Cream Bleach vs. Blonde Glam Cream Bleach Alone (Study
   3454       3/21/2016    LO_USA0018901       LO_USA0018909         #COS‐CAP‐2016‐0237)                                         A; REL; 403; FO
                                                                     Report A comparison of anti‐breakage properties of bleach
                                                                                                                                 A; REL; 403; FO
   3455       5/5/2015     LO_USA0018966       LO_USA0018977         dated 5‐5‐2015

                                                                     Test Report ‐ Sensory Properties of Bonding Additive P4 in A; REL; 403; FO
   3456       3/21/2016    LO_USA0019047       LO_USA0019055         Color Gels vs. Color Gels Alone (Study #COS‐CAP‐2016‐0235)
                                                                     Test Report ‐ Sensory Properties of P4 Additive 37817 RDK
                                                                     in Masters Results vs. Masters Results Alone (Study #COS‐
   3457       6/2/2016     LO_USA0019074       LO_USA0019082         CAP‐2016‐0415)                                             A; REL; 403; FO
                                                                     Report A comparison of anti‐breakage properties of bleach
                                                                                                                                A; REL; 403; FO
   3458       5/5/2015     LO_USA0019098       LO_USA0019009         dated 5‐5‐2015

                                                                     Inno Bonding 2.0‐ Relaxers: Relaxer + Bonding Treatment    A; REL; 403; FO
   3459       6/23/2017    LO_USA0019110       LO_USA0019114         Modified P12/C8 versus Relaxer + Bonding P4/C8
                                                                     Test Report ‐ Sensory Properties of Bonding Additive P4 in
                                                                     Color Fusion vs. Color Fusion Alone (Study #COS‐CAP‐2016‐ A; REL; 403; FO
   3460       3/14/2016    LO_USA0019151       LO_USA0019159         0043)
                                                                                                                                 A; REL; 403; FO
   3461       12/29/2015   LO_USA0019178       LO_USA0019179         Microbiological Study Results (Formula No. 37477 RDK)
                                                                                                                                 A; REL; 403; FO
   3462       12/29/2015   LO_USA0019218       LO_USA0019219         Microbiological Study Results (Formula No. 37462 RDK)

                                                                     Relaxer with Bonding Additive and Treatment (Formula #s ‐ A; REL; 403; FO
   3463       2/22/2016    LO_USA0019298       LO_USA0019321         Additive: 37817 RDK (P4) ‐ Treatment: 1129634IN2 (C8))
                                                                     Report of Fiber Integrity of Tresses treated with bleach and
                                                                                                                                  A; REL; 403; FO
   3464       4/30/2015    LO_USA0019322       LO_USA0019333         bleach plus additives dated 4‐30‐2015
                                                                                                                                 A; REL; 403; FO
   3465       4/22/2015    LO_USA0019345       LO_USA0019346         Microbiological Study Results (Formula No. 37149 RDK)

                                                                     Test Report ‐ Sensory Properties of Bleach with Performance A; REL; 403; FO
   3466       10/27/2015   LO_USA0019430       LO_USA0019438         Additive P4 vs. Bleach Alone (Study #COS‐CAP‐2015‐0594)



                                                                  Page 59
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 63 of 714 PageID #:
                                                        50348

Trial Exh./    Document      Begin Bates No.      End Bates No.                               Description                                   Plaintiffs'
Deposition       Date                                                                                                                       Objection
 Exh. No.
                                                                     Test Report ‐ Sensory Properties of Flash Lift Powder
                                                                     Compared to Flash Lift with Booster (Study #COS‐CAP‐2015‐ A; REL; 403; FO
   3467       6/18/2015    LO_USA0019466       LO_USA0019477         0460)

                                                                     Test Report ‐ Sensory Properties of P4 Additive 37817 RDK          A; REL; 403; FO
   3468       5/16/2016    LO_USA0019516       LO_USA0019524         in Majirel vs. Majirel Alone ( Study #COS‐CAP‐2016‐0312)

                                                                     Bonding Additive w/Treatment (Formula #s ‐ Additive:               A; REL; 403; FO
   3469       12/7/2015    LO_USA0019612       LO_USA0019637         37567 RDK (P12) ‐ Treatment: 1129634IN2 (C8))
                                                                     Bonding Additive w/Treatment (Formula #s ‐ Additive 37462
                                                                     RDK ‐ Treatment: 112963IN) (Study #: ETU‐CE‐15‐004;
   3470       7/14/2015    LO_USA0019656       LO_USA0019686         Orchestra #: 2014‐4285/A)                                          A; REL; 403; FO
   3471                                                              Intentionally Left Blank
                                                                     Report Evaluation of Fiber Integrity of swatches treated
                                                                     with Eagle highlift base plus bonding actives versus               A; REL; 403; FO
   3472       8/13/2018    LO_USA0019706       LO_USA0019725         SOCOLOR
   3473                                                              Intentionally Left Blank
                                                                     Sodium Relaxer + Bonding + In‐Shower Performance
                                                                                                                                        A; REL; 403; FO
   3474       8/10/2017    LO_USA0019731       LO_USA0019732         Synthesis
   3475                                                              Intentionally Left Blank

                                                                     Sensory Properties of Flash Lift Pwder Compared to Flash           A; REL; 403; FO
   3476       6/18/2015    LO_USA0019802       LO_USA0019813         Lift with Booster (Test date 3‐31‐2015 to 4‐17‐2015)
                                                                     Test Report ‐ Sensory Properties of P4 Additive in Color
                                                                     Fusion Extra Lift vs Color Fusion Extra Lift Alone (Test date 9‐
   3477       12/18/2015   LO_USA0019851       LO_USA0019859         29‐2015 to 10‐1‐2015)                                              A; REL; 403; FO
                                                                     Test Report ‐ Sensory Properties of P13 Additive in Bleach
                                                                     Powder vs. Bleach Powder Alone (Study #COS‐CAP‐2016‐               A; REL; 403; FO
   3478       3/31/2016    LO_USA0019885       LO_USA0019893         0242)
                                                                     Test Report ‐ Sensory Properties of P4 in Blonde Glam
                                                                     Cream Bleach vs. Blonde Glam Cream Bleach Alone (Study
   3479       3/21/2016    LO_USA0019899       LO_USA0019907         #COS‐CAP‐2016‐0237)                                                A; REL; 403; FO




                                                                  Page 60
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 64 of 714 PageID #:
                                                        50349

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.

                                                                     Test Report Sensory Properties of P12 in Bleach Powder vs. A; REL; 403; FO
   3480       4/7/2016     LO_USA0019919       LO_USA0019927         Bleach Powder Alone (Study #COS‐CAP‐2016‐0283)
                                                                     The evaluation of the impact of the new P4+C8 system on
                                                                     the hair's mechanical properties when introduced during
   3481       3/18/2016    LO_USA0019946       LO_USA0019957         ableach application                                        A; REL; 403; FO
                                                                     Bonding Additive w/Treatment (Formula #s: Additive: 37462
                                                                     RDK; Treatment: 1129634IN3; Study #: PPE‐CE‐15‐003;
   3482       9/18/2015    LO_USA0019970       LO_USA0019997         Orchestra #: 2014‐4285/A)                                  A; REL; 403; FO

                                                                     Sensory Properties of P12 Additive in Blonde Dimensions vs. A; REL; 403; FO
   3483       11/4/2016    LO_USA0019998       LO_USA0020006         Blonde Dimensions Alone (Study #COS‐CAP‐2016‐0984)

                                                                     Test Report ‐ Sensory Properties of P4 Additive 37817 RDK      A; REL; 403; FO
   3484       5/16/2016    LO_USA0020103       LO_USA0020111         in Majirel vs. Majirel Alone ( Study #COS‐CAP‐2016‐0312)

                                                                     Test Report ‐ Sensory Properties of Bonding Additive P4 in A; REL; 403; FO
   3485       3/21/2016    LO_USA0020112       LO_USA0020120         Color Gels vs. Color Gels Alone (Study #COS‐CAP‐2016‐0235)
                                                                     Evaluation of Fiber Integrity of swatches treated with
                                                                     Schwartzkopf BlondeMe 9 level bleach plus P4 bonding
   3486       8/16/2018    LO_USA0020125       LO_USA0020141         additive versus Fiberplex                                  A; REL; 403; FO

                                                                     Test Report ‐ Sensory Properties of P4 Additive 90285 MX in A; REL; 403; FO
   3487       7/7/2016     LO_USA0020142       LO_USA0020150         Socolor vs. Socolor Alone (Study #COS0‐CAP‐2016‐0416)
                                                                                                                                    A; REL; 403; FO
   3488       1/11/2016    LO_USA0020153       LO_USA0020154         Microbiological Study Results (Formula No. 1129634IN8)
                                                                     Evaluation of fiber integrity of tresses treated with bleach
                                                                                                                                    A; REL; 403; FO
   3489       5/27/2015    LO_USA0020200       LO_USA0020218         alone vs. those with bleach plus additives
                                                                                                                                    A; REL; 403; FO
   3490       10/23/2015   LO_USA0020240       LO_USA0020241         Microbiological Study Results (Formula No. 37462 RDK)
                                                                     The evaluation of the impact of the new P4+C8 system on
                                                                     the hairs' mechanical properties when introduced during a
   3491       3/15/2016    LO_USA0020242       LO_USA0020253         bleach application                                             A; REL; 403; FO



                                                                  Page 61
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 65 of 714 PageID #:
                                                        50350

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.
                                                                     Test Report ‐ Sensory Properties of Bonding Additive P4 in
                                                                     Shades EQ vs. Shades EQ Alone ( Study #COS‐CAP‐2016‐            A; REL; 403; FO
   3492       1/8/2016     LO_USA0020262       LO_USA0020270         0039)

                                                                     Test Report ‐ Sensory Properties of P9 Additive in Flash Lift   A; REL; 403; FO
   3493       12/31/2015   LO_USA0020303       LO_USA0020311         vs. Flash Lift Alone (Study #COS‐CAP‐2015‐0894
   3494                                                              Intentionally Left Blank
                                                                                                                                     A; REL; 403; FO
   3495       11/3/2015    LO_USA0020322       LO_USA0020323         Microbiological Study Results (Formula No. 1129634IN8)
                                                                     Redken Additive + Opale 32 Treatment (Formula #s:
                                                                     Additive: 37149 RDK; Treatment: 1129601 RK; Study #: ETU‐
   3496       5/6/2015     LO_USA0020324       LO_USA0020357         CE‐15‐001; Orchestra #: 2015‐1883/A)                            A; REL; 403; FO
   3497                                                              Intentionally Left Blank
                                                                     Test Report ‐ Sensory Properties of P4 Additive in Color
                                                                     Fusion Extra Lift vs. Color Fusion Extra Lift Alone (Study
   3498       12/18/2015   LO_USA0020505       LO_USA0020513         #COS‐CAP‐2015‐0890)                                             A; REL; 403; FO
   3499                                                              Intentionally Left Blank
                                                                     Test Report ‐ Sensory Properties of Bonding Additive P4 in
                                                                     Chromatics vs. Chromatics Alone (Study #COS‐CAP‐2016‐           A; REL; 403; FO
   3500       2/16/2016    LO_USA0020651       LO_USA0020659         0040)
                                                                     Test Report ‐ Sensory Properties of Bonding Additive P4 in
                                                                     Color Fusion vs. Color Fusion Alone (Study #COS‐CAP‐2016‐       A; REL; 403; FO
   3501       3/14/2016    LO_USA0020668       LO_USA0020676         0043)
                                                                     Test Report ‐ Sensory Properties of Bonding Additive P4 in
                                                                     Shades EQ vs. Shades EQ Alone ( Study #COS‐CAP‐2016‐            A; REL; 403; FO
   3502       1/8/2016     LO_USA0020731       LO_USA0020739         0039)
                                                                     Evaluation of fiber integrity of tresses treated with bleach
                                                                     along vs. those with bleach plus additives using single fiber
   3503       4/30/2015    LO_USA0020740       LO_USA0020751         tensile measurements                                            A; REL; 403; FO

                                                                     Product Performance Evaluation (PPE) Test Report Sensory
                                                                                                                                     A; REL; 403; FO
                                                                     Properties of Bonding Additive P4 in Chromatics vs.
   3504       2/16/2016    LO_USA0020752       LO_USA0020760         Chromatics Alone (Study # COS‐CAP‐2016‐0040)



                                                                  Page 62
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 66 of 714 PageID #:
                                                        50351

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                              Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                     Product Performance Evaluation ‐ Evaluation of the Fiber
                                                                     Integrity Treated with Perm Products by Means of Tensile     A; REL; 403; FO
   3505       9/14/2016    LO_USA0020777       LO_USA0020783         Test Report

                                                                     Bonding for Relaxers [PPE: [Expert Science] Professional
                                                                                                                                  A; REL; 403; FO
                                                                     Bonding Task Force Project N°TF16‐007 Formulas #s
   3506       10/10/2016   LO_USA0020786       LO_USA0020811         Additive: 1200591 (P4) Treatment: 1129686MX2 (C8)]

                                                                     Product Performance Evaluation (PPE) Test Report Sensory
                                                                                                                                  A; REL; 403; FO
                                                                     Properties of P4 Additive 37817 RDK in Masters Results vs.
   3507       6/2/2016     LO_USA0020815       LO_USA0020823         Masters Results Alone (Study # COS‐CAP‐2016‐0415)
   3508       6/13/2016    LO_USA0020867       LO_USA0020867         Stability Certificate (Formula No. 1200591)                  A; REL; 403; FO
                                                                                                                                  A; REL; 403; FO
   3509       10/6/2015    LO_USA0020907       LO_USA0020908         Microbiological Study Results (Formula No. 1129634IN2)

                                                                     Bonding Additive w/ Treatment (Formula #'s: Additive:
                                                                                                                                  A; REL; 403; FO
                                                                     37462 RDK Treatment: 1129634IN1/1129634IN5 Study #:
   3510       9/28/2015    LO_USA0020957       LO_USA0020983         ETU‐PPE‐15‐006 Orchestra #: 2014‐4285/A)
   3511                                                              Intentionally Left Blank                                     N/A
   3512       11/3/2015    LO_USA0021459       LO_USA0021655         Lab Notebook L11580 (Dreher 1)                               H; FO; 403
   3513       8/3/2015     LO_USA0021656       LO_USA0021847         Lab Notebook L11533 (Hamilton 3)                             H; FO; 403
   3514       1/25/2017    LO_USA0021848       LO_USA0021906         Lab Notebook L11794 (Kluck)                                  H; FO
   3515       3/16/2016    LO_USA0021907       LO_USA0021977         Lab Notebook L11639 (Darakjy 3)                              H; FO
   3516       7/27/2015    LO_USA0021978       LO_USA0022154         Lab Notebook L11521 (Riva Manocha 1)                         H; FO
   3517       9/30/2015    LO_USA0022155       LO_USA0022326         Lab Notebook L11559 (Kluck)                                  H; FO
   3518       1/29/2015    LO_USA0022420       LO_USA0022591         Lab Notebook L11411 (Kluck)                                  H; FO
   3519       10/24/2016   LO_USA0022592       LO_USA0022786         Lab Notebook L11751 (Dreher 6)                               H; FO; 403
   3520       2/25/2016    LO_USA0022787       LO_USA0022886         Lab Notebook L11630 (Riva Manocha 2)                         H; FO
   3521       9/2/2016     LO_USA0022887       LO_USA0023080         Lab Notebook L11734 (Dreher 5)                               H; FO; 403
   3522       7/25/2016    LO_USA0023081       LO_USA0023267         Lab Notebook L11722 (Dreher 4)                               H; FO; 403
   3523       3/11/2016    LO_USA0023268       LO_USA0023453         Lab Notebook L11638 (Dreher 3)                               H; FO; 403
   3524       7/27/2015    LO_USA0023454       LO_USA0023639         Lab Notebook L11520 (Darakjy 1)                              H; FO
   3525       1/29/2016    LO_USA0023640       LO_USA0023824         Lab Notebook L11616 (Dreher 2)                               H; FO; 403



                                                                  Page 63
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 67 of 714 PageID #:
                                                        50352

Trial Exh./    Document     Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.

                                                                    Email from R. Dolden to H. Kunetz dated 7‐24‐2015; subject: No Objection
   3526       7/24/2015   LO_USA0023987       LO_USA0023992         FW L'Oreal is against Olaplex ‐ serious (local) issue
                                                                    Email chain ending with email from R. Dolden to D. Allard,
                                                                    dated May 7, 2015, attaching Olivia Request List ‐ pre due  No Objection
   3527       5/7/2015    LO_USA0024119       LO_USA0024120         diligence
   3528       6/10/2015   LO_USA0026509       LO_USA0026517         Document Entitled "Olivia US Sales Assumptions"             H; FO; CP

                                                                    Email chain ending with email from R. Dolden to D. Staatz     H; FO; CP
   3529       5/26/2015   LO_USA0026518       LO_USA0026520         dated May 26, 2015; Subject: FW: Olivia ‐ Confidential
                                                                    Email chain ending with email from R. Dolden to H. Kunetz,
                                                                    N. Hieronimus, A. Verhulst‐Santos, A. Evrard, V. Pivet, F.
                                                                    Roze, A. Pagliano, P. Parenty, and B. Fontaine, dated April
                                                                    15, 2015, Subject: Olivia Owner's Intention/Structure ‐
   3530       4/15/2015   LO_USA0026521       LO_USA0026522         Confidential                                                  No Objection
   3531       4/28/2015   LO_USA0026523       LO_USA0026527         Document Entitled "Olivia R&I Synthesis ‐ PreDD"              H; FO; CP

                                                                    Email chain ending with email from R. Dolden to H. Kunetz H; FO
   3532       6/1/2015    LO_USA0026554       LO_USA0026555         dated June 1, 2015; Subject: FW: Project Olivia
                                                                    Email chain ending with email from R. Dolden to A.
                                                                    Kerschner, M. Fluck, and D. Morgan, dated May 1, 2015,
                                                                                                                                 No Objection
                                                                    Subject: FW: Pre DD R&I assessment check, attaching OLIVIA
   3533       5/1/2015    LO_USA0026556       LO_USA0026561         RI Review pre DD April 29 v3
                                                                    Email chain ending with email from R. Dolden to S. Habif, H.
                                                                    Kunetz, J. Pahin, H. Toutain, J. Ascione, F. Cervantes, C.
                                                                    Goget, and Y. Land, dated May 1, 2015, Subject: FW: Pre DD
                                                                    R&I assessment check, attaching OLIVIA RI Review pre DD
   3534       5/1/2015    LO_USA0026562       LO_USA0026568         April 29 v3                                                  H; FO




                                                                 Page 64
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 68 of 714 PageID #:
                                                        50353

Trial Exh./    Document     Begin Bates No.      End Bates No.                               Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.

                                                                    Email chain ending with email from R. Dolden to I. Poidevin,
                                                                    K. Balleret, D. Nelly, S. Beache‐Terrade, N. Gerault, M.
                                                                    Rigaud, V. Laloy, J. Lili, A. Levon Dean, C. Duvert, J. Boschet,
                                                                    A. Evrard, A. Theret, A. De La Sauzay, L. Boussaa, F. Roze,
                                                                    and C. Duvert dated July 1, 2015, Subject: FW: presentations
   3535       7/1/2015    LO_USA0026569       LO_USA0026569         for hte OLIVIA Meeting ‐ ALERT                                   H; FO; CP
   3536       7/1/2015    LO_USA0026646       LO_USA0026670         Document Entitled: "Project Olivia: L’Oréal"                     H; FO
                                                                    Email chain ending with email from R. Dolden to D. Allard
                                                                    dated April 29, 2015, Subject: FW: Project Olivia ‐              H; FO
   3537       4/29/2015   LO_USA0026671       LO_USA0026671         Confidential
                                                                                                                                     H; FO; 403
                                                                                                                                     (cumulative, see,
                                                                                                                                     e.g., TX 3536)
   3538       7/1/2015    LO_USA0026672       LO_USA0026696         Document Entitled: "Project Olivia: L’Oréal"
   3539       7/1/2015    LO_USA0026697       LO_USA0026697         Document Entitled: "Comparative Value Creation"                  H; FO; CP
                                                                    Email chain ending with email from R. Dolden to R. Dolden,
                                                                    dated April 17, 2015, Subject: FW: Project Olivia ‐ Our Call H; FO
   3540       4/17/2015   LO_USA0026698       LO_USA0026699         Today
                                                                                                                                     H; FO; CP; 403
                                                                                                                                     (cumulative, see,
                                                                                                                                     e.g., TX 3539)
   3541       7/1/2015    LO_USA0026725       LO_USA0026725         Document Entitled: "Comparative Value Creation"

                                                                    Email chain ending with email from R. Dolden to D. Staats
                                                                                                                                    No Objection
                                                                    dated May 26, 2015, Subject: FW: Project Olivia ‐ Meeting
   3542       5/26/2015   LO_USA0026726       LO_USA0026727         with Owner Scientist ‐ Strictly Confidential
                                                                    Document Entitled: "Project Olivia, Detailed Notes of May
                                                                                                                                    403 (cumulative)
   3543       5/22/2015   LO_USA0026728       LO_USA0026732         19 Meeting ‐ Strictly Confidential"

                                                                    Email chain ending with email from R. Dolden to D. Allard, H; FO
   3544       5/13/2015   LO_USA0026733       LO_USA0026735         dated May 13, 2015, Subject: FW: Project Olivia Next Week




                                                                 Page 65
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 69 of 714 PageID #:
                                                        50354

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                               Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.

                                                                    Document Entitled: "Project Olivia, Notes of September 1      403 (cumulative)
   3545       9/2/2015    LO_USA0026736       LO_USA0026737         Meeting with Dean Christal, Confidential"
                                                                    Email chain ending with email from R. Dolden to H. Kunetz,
                                                                    F. Roze, and M. Gringauz, dated April 30, 2015, Subject: FW:
                                                                                                                                  H; FO
                          LO_USA0026738       LO_USA0026740         Project Olivia Status ‐‐ Confidential, attaching Olivia avril
   3546       4/30/2015   LO_USA002674001     LO_USA002670007       2015 mod2
                                                                                                                                  H; FO; CP; 403
                                                                                                                                  (cumulative, see,
                                                                                                                                  e.g., TX 3539 and
   3547       7/1/2015    LO_USA0026766       LO_USA0026766         Document Entitled: "Comparative Value Creation"               TX 3541)
                                                                    Email from R. Dolden to H. Kunetz, D. Morgan, M. Flick, and
                                                                    A. Kerschner, dated June 3, 2015, Subject: FW: US Sales
                                                                                                                                  H; FO; CP
                                                                    Build Page from BP, attaching Olivia pre‐Due Diligence BP V0‐
   3548       6/3/2015    LO_USA0026797       LO_USA0026798         8‐6 US Sales Build Page
                                                                    Email chain ending with email from R. Dolden to A. Pagliano
                                                                    and F. Roze, dated June 26, 2015, Subject: FWD: Olivia ‐‐‐
   3549       6/26/2015   LO_USA0026799       LO_USA0026800         Challenge to the Brand                                        H; FO
                                                                    Email chain ending with email from R. Dolden to H. Kunetz
                                                                                                                                  No Objection
   3550       6/13/2015   LO_USA0026801       LO_USA0026802         dated June 13, 2015, Subject: FWD: Olivia

                                                                    Email chain ending with email from R. Dolden to H. Kunetz,
                                                                                                                                 No Objection
                                                                    dated July 1, 2015, Subject: FWD: Olivia scenarios Buy or
   3551       7/1/2015    LO_USA0026807       LO_USA0026822         Make.xlsx, attaching Olivia scenarios Buy or Make
                                                                    Email chain ending with email from R. Dolden to S. Habif
                                                                    dated April 16, 2015, Subject: FWD: Olivia Owner's
   3552       4/16/2015   LO_USA0026850       LO_USA0026852         Intention/Structure ‐ Confidential                           H; FO
                                                                    Email chain ending with email from R. Dolden to R. Dolden
                                                                    dated September 2, 2015, Subject: FWD: Project Olivia ‐‐‐
                                                                                                                                 H; FO
                                                                    Notes of Yesterday's Meeting with Dean Christal ‐‐‐
   3553       9/2/2015    LO_USA0026853       LO_USA0026854         confidential




                                                                 Page 66
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 70 of 714 PageID #:
                                                        50355

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                    Email chain ending with email from R. Dolden to J. Agon
                                                                                                                                   No Objection
                                                                    dated May 23, 2015, Subject: FWD: Project Olivia ‐ Meeting
   3554       5/23/2015   LO_USA0026855       LO_USA0026856         with Owner/Scientist ‐ Strictly Confidential
                                                                    Document Entitled: "Project Olivia, Detailed Notes of May
                                                                                                                                   No Objection
   3555       5/22/2015   LO_USA0026857       LO_USA0026861         19 Meeting ‐ Strictly Confidential"
                                                                    Document Entitled: "Olaplex, LLC, Profit & Loss, January
                                                                                                                                   No Objection
   3556       5/21/2015   LO_USA0026862       LO_USA0026864         through December 2014"
                                                                    Document Entitled: "Forecast ‐ Olaplex International Sales ‐
                                                                                                                                   No Objection
   3557       5/21/2015   LO_USA0026865       LO_USA0026876         Per Month / Per Customer / Per Region"
                                                                    Chart listing Item No., Description, Quantity, and Cost of
                                                                                                                                   No Objection
   3558       5/21/2015   LO_USA0026877       LO_USA0026878         Olaplex Products

                                                                    Email chain ending with email from R. Dolden to A.          H; FO
   3559       6/13/2015   LO_USA0026879       LO_USA0026880         Kerschner dated June 13, 2015, Subject: FWD: US Olivia
                                                                    Email chain ending with email from R. Dolden to D. Christal
                                                                                                                                No Objection
   3560       8/20/2015   LO_USA0026881       LO_USA0026883         dated Aug. 20, 2015, Subject: Meeting Dates

                                                                    Email from R. Dolden to V. Pivet, H. Kunetz, S. Habif, F.
                                                                    Cervantes, D. Allard, J. Ascione, A. Verhulst‐Santos, J.
                                                                    Chabot, F. Roze, D. Morgan, M. Fluck, and A. Kerschner,
                                                                    dated June 8, 2015, attaching Hair Protecting Additives
   3561       6/8/2015    LO_USA0026889       LO_USA0026889         Report and Hair Protecting Additives                      H; FO; CP
                                                                    Document Entitled: "Trendvision Reports: Overview of Hair
                                                                                                                              H; FO
   3562       6/5/2015    LO_USA0026890       LO_USA0026933         Protecting Additives through May 2015"

                                                                    Email chain ending with email from R. Dolden to F. Roze and
                                                                    H. Kunetz dated April 8, 2015, Subject: Olaplex (Project
   3563       4/8/2015    LO_USA0026937       LO_USA0026949         Olivia), attaching draft Olivia V1.pptx                     H; FO

                                                                    Email chain ending with email from K. O'Rourke to H.
                                                                    Kunetz, M. Fluck, and D. Morgan, dated May 21, 2015,
                                                                    Subject: Olivia ‐ Documents for 11 am meeting, attaching
   3565       5/21/2015   LO_USA0028183       LO_USA0028198         20150521110213, 201521110319, and 201505221110248              No Objection


                                                                 Page 67
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 71 of 714 PageID #:
                                                        50356

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                  Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.
                                                                    Document Entitled: "Forecast ‐ Olaplex International Sales ‐
                                                                                                                                 No Objection
   3566       5/21/2015   LO_USA0028187       LO_USA0028198         Per Month / Per Customer / Per Region"
                                                                    Email from R. Dolden to H. Kunetz dated May 16, 2015,
                                                                                                                                 H; FO
   3567       5/16/2015   LO_USA0028199       LO_USA0028199         Subject: Olivia BSG

                                                                    Email chain ending with email from R. Doldent to V. Pivet, J.
                                                                                                                                     H; FO
                                                                    Chabot, D. Morget, P. Parenty, H. Kunetz, M. Fluck, A.
   3568       5/5/2015    LO_USA0028205       LO_USA0028207         Kerschner dated May 5, 2015, Subject: Olivia Project Timing
                                                                    Email chain ending with email from R. Dolden to H. Kunetz
                                                                    dated April 15, 2015, Subject: Olivia Owner's
   3569       4/15/2015   LO_USA0028216       LO_USA0028217         Intention/Structure ‐ Confidential                               No Objection
                                                                    Email from R. Dolden to S. Habif, J. Ascione, F. Cervantes, D.
                                                                    Allard, H. Kunetz, and V. Pivet, dated May 15, 2015, Subject:    H; FO
   3570       5/15/2015   LO_USA0028224       LO_USA0028224         Project Olivia
                                                                    Email from R. Dolden to H. Kunetz dated May 12, 2015,
                                                                                                                                     No Objection
   3571       5/12/2015   LO_USA0028226       LO_USA0028226         Subject: Project Olivia
                                                                    Email from R. Dolden to S. Habif, and M. Gringauz, dated
                                                                                                                                     H; FO
   3572       4/29/2015   LO_USA0028227       LO_USA0028227         April 29, 2015, Subject: Project Olivia
                                                                    Email from R. Dolden to S. Habif, H. Kunetz, A. Verhulst‐
                                                                    Santos, and F. Roze, dated April 28, 2015, Subject: Project      H; FO
   3573       4/28/2015   LO_USA0028229       LO_USA0028229         Olivia
                                                                    Email from R. Dolden to P. Sharnsky dated April 18, 2015,
                                                                                                                                     No Objection
   3574       4/18/2015   LO_USA0028230       LO_USA0028230         Subject: Project Olivia
                                                                    Email from R. Dolden to D. Allard, F. Roze, S. Habif, F.
                                                                    Cervantes, H. Kunetz, and M. Gringauz, dated May 4, 2015,
   3575       5/4/2015    LO_USA0028232       LO_USA0028232         Subject: Project Olivia                                          H; FO
                                                                    Email from R. Dolden to P. Sharnsky dated May 12, 2015,
                                                                                                                                     No Objection
   3576       5/12/2015   LO_USA0028259       LO_USA0028259         Subject: Project Olivia ‐ Confidential

                                                                    Email from R. Dolden to D. Allard, S. Habif, and M. Gringauz, H; FO
   3577       4/29/2015   LO_USA0028263       LO_USA0028263         dated April 29, 2015, Subject: Project Olivia ‐ Confidential

                                                                    Email from R. Dolden tto C. Dumais, P. parenty, H. Kunetz        H; FO
   3578       4/22/2015   LO_USA0028274       LO_USA0028274         dated April 22, 2015, Subject: Project Olivia ‐ Confidential


                                                                 Page 68
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 72 of 714 PageID #:
                                                        50357

Trial Exh./    Document     Begin Bates No.      End Bates No.                               Description                                  Plaintiffs'
Deposition       Date                                                                                                                     Objection
 Exh. No.
                                                                    Email from R. Dolden to R. Dolden dated May 5, 2015,
                                                                                                                                      No Objection
   3579       5/5/2015    LO_USA0028279       LO_USA0028279         Subject: Project Olivia ‐ Notes on R&I Meeting
                                                                    Email from R. Dolden to R. Dolden dated Sept. 2, 2015,
                                                                    Subject: Project Olivia ‐‐ Notes of September 1 Meeting with
   3580       9/2/2015    LO_USA0028280       LO_USA0028281         Dean Christal ‐‐‐ Confidential                                    H; FO
                                                                    Email from R. Dolden to R. Dolden dated Sept. 2, 2015,
                                                                    Subject: Project Olivia ‐‐ Notes of September 1 Meeting with
   3581       9/2/2015    LO_USA0028282       LO_USA0028282         Dean Christal ‐‐‐ Confidential                                    H; FO
                                                                    Email from R. Dolden to J. Ascione, D. Allard, S. Habif, V.
                                                                    Pivet, F. Roze, H. Kunetz, and F. Cervantes, dated June 9,
   3582       6/9/2015    LO_USA0028307       LO_USA0028307         2015, Subject: Project Olivia Patent                              No Objection
                                                                    Email from R. Dolden to D. Allard dated May 8, 2015,
                                                                                                                                      H; FO
   3583       5/8/2015    LO_USA0028310       LO_USA0028310         Subject: Project Olivia Next Week

                                                                    Email from R. Dolden to N. Hieronimus, A. Verhulst‐Santos,
                                                                    F. Roze, C. Mulliez, L. Attal, J. Ascione, A. Evrard, A. Pagliano, H; FO
                                                                    M. Dubrule, and M. Gringauz, dated April 18, 2015, Subject:
   3584       4/18/2015   LO_USA0028312       LO_USA0028312         Project Olivia Status ‐‐‐ Confidential

                                                                    Document Entitled: "Project Olivia, Notes of September 1          403 (cumulative)
   3585       9/2/2015    LO_USA0028314       LO_USA0028315         Meeting with Dean Christal, Confidential"

                                                                    Email from R. Dolden to L. Schmitt dated June 17, 2015,
                                                                                                                                      H; FO; CP
                                                                    Subject: Project Olivia Unbudgeted Opportunities, attaching
   3586       6/17/2015   LO_USA0028316       LO_USA0028316         Olivia Opportunities Risks.pptx
                                                                    Document Entitled: "Olivia ‐ Opportunities & Risks Not
                                                                                                                                      H; FO; CP
   3587       6/17/2015   LO_USA0028317       LO_USA0028318         Reflected in BP"
                                                                    Email chain ending with email from R. Dolden to D. Christal       H; FO; 403
   3588       8/10/2015   LO_USA0028319       LO_USA0028319         dated Aug. 10, 2015, Subject: RE: August 20?                      (cumulative)
                                                                    Email chain ending with email from R. Dolden to D. Christal       H; FO; 403
   3589       8/10/2015   LO_USA0028321       LO_USA0028323         dated Aug. 10, 2015, Subject: RE: August 24                       (cumulative)
                                                                    Email chain ending with email from R. Dolden to A.
                                                                    Kerschner dated June 16, 2015, Subject: RE: Income
   3590       6/16/2015   LO_USA0028339       LO_USA0028343         Statement/licensing/Liqwd Inc IP                                  H; FO; Privacy


                                                                 Page 69
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 73 of 714 PageID #:
                                                        50358

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                   Plaintiffs'
Deposition       Date                                                                                                                     Objection
 Exh. No.
   3591                                                             Intentionally Left Blank                                        N/A
   3592                                                             Intentionally Left Blank                                        N/A
                                                                    Email from R. Dolden to P. Sharnsky dated April 15, 2015,
                                                                                                                                    H; FO
   3593       4/15/2015   LO_USA0028380       LO_USA0028381         Subject: RE: Olivia: next steps

                                                                    Email from R. Dolden to N. Milosh, L. Schmitt, A. Pagliano, P.
                                                                    Parenty, H. Kunetz, D. Morgan, M. Fluck, R. Rabinowitz, J.
                                                                    Huether, C. Carillon, F. Cervantes, M. Gringauz, A.
                                                                    Kerschner, dated May 13, 2015, Subject: RE: Olivia ‐
                                                                    Confidential, attaching Olivia Owner's Intention/Structure,
   3594       5/13/2015   LO_USA0028442       LO_USA0028463         Olivia RI Review pre DD April 29 v3, and draft Olivia V1       No Objection

                                                                    Email chain ending with email from R. Dolden to V. Pivet      H; FO
   3595       5/13/2015   LO_USA0028479       LO_USA0028479         dated May 13, 2015, Subject: RE: Olivia Business Planning
                                                                    Email chain ending with email from R. Dolden to D. allard
                                                                    dated May 7, 2015, Subject: RE: Olivia Initial Seller Request H; FO
   3596       5/7/2015    LO_USA0028480       LO_USA0028480         List

                                                                    Email chain ending with email from J. Gianni to D. Staats and
                                                                                                                                    H; FO; CP
                                                                    R. Dolden dated June 25, 2015, Subject: RE: Olivia draft,
   3597       6/25/2015   LO_USA0028481       LO_USA0028481         attaching Project Olivia_Discussion materials_v56.pdf
   3598       6/26/2015   LO_USA0028482       LO_USA0028506         Document Entitled: "Project Olivia, L’Oréal"                    H; FO; CP
                                                                    Email chain ending with email from R. Dolden to F.
                                                                    Cervantes dated May 20, 2015, Subject: RE: Olivia meeting
   3599       5/20/2015   LO_USA0028508       LO_USA0028509         May 19th ‐ R&I assessment                                       H; FO
                                                                    Email from R. Dolden to M Gringauz, D. Allard, and F.
                                                                    Cervantes, dated May 25, 2015, Subject: RE: Olivia meeting
   3600       5/25/2015   LO_USA0028510       LO_USA0028510         R&I assessment ‐ Executive summary                              H; FO; CP
                                                                    Email chain ending with email from R. Dolden to A.
                                                                    Kerschner dated June 14, 2015, Subject: RE: Olivia
   3601       6/14/2015   LO_USA0028511       LO_USA0028514         Opportunities & Risks ‐ Urgent Request                          H; FO
                                                                    Email chain ending with email from R. Dolden to V. Pivet, H.
                                                                    Kunetz dated June 14, 2015, Subject: RE: Olivia
   3602       6/14/2015   LO_USA0028518       LO_USA0028519         Opportunities & Risks                                           H; FO


                                                                 Page 70
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 74 of 714 PageID #:
                                                        50359

Trial Exh./    Document     Begin Bates No.      End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                    Document Entitled: "Olivia Applications as a % of Total
                                                                                                                                 H; FO; CP
   3603       6/12/2015   LO_USA0028520       LO_USA0028520         Bleach/Color Applications"
                                                                    Email chain ending with email from R. Dolden to A. Verhulst‐
                                                                    Santos, dated April 16, 2015, Subject: RE: Olivia Owner's    H; FO; 403
   3604       4/16/2015   LO_USA0028528       LO_USA0028530         Intention/Structure ‐ Confidential                           (cumulative)

                                                                    Email chain ending with email from R. Dolden to V. Pivet, D.   H; FO
   3605       5/5/2015    LO_USA0028531       LO_USA0028533         Morgan dated May 5, 2015, Subject: Olivia Project Timing
                                                                    Email chain ending with email from R. Dolden to S. Habif, H.
                                                                    Kunetz, J. Pahin, H. Toutain, J. Ascione, F. Cervantes, C.
                                                                                                                                   H; FO
                                                                    Goget, Y. Land dated May 1, 2015, Subject: RE: Pre DD R&I
   3606       5/1/2015    LO_USA0028551       LO_USA0028552         assessment deck
                                                                    Email chain ending with email from R. Dolden to N. Milosh
                                                                                                                                   H; FO
   3607       6/2/2015    LO_USA0028553       LO_USA0028554         dated June 2, 2015, Subject: RE: Project Olivia
                                                                    Email chain ending in email from R. Dolden to S. Habif dated
                                                                                                                                   H; FO
   3608       6/7/2015    LO_USA0028555       LO_USA0028557         June 7, 2015, Subject: RE: Project Olivia
                                                                    Email chain ending with email from R. Dolden to S. Habif
                                                                                                                                   H; FO
   3609       6/1/2015    LO_USA0028558       LO_USA0028559         dated June 1, 2015, Subject: RE: Project Olivia
                                                                    Email from R. Dolden to J. Ascione, F. Cervantes, D. Allard,
                                                                    H. Kunetz, V. Pivet, and A. Kerschner, dated June 2, 2015,
   3610       6/2/2015    LO_USA0028560       LO_USA0028561         Subject: RE: Project Olivia                                    H; FO
                                                                    Email chain ending with R. Dolden to P. Sharnsky dated
                                                                                                                                   H; FO
   3611       3/20/2016   LO_USA0028562       LO_USA0028562         March 20, 2016, Subject: RE: Project Olivia
                                                                    Email chain ending with email from R. Dolden to D. Christal
                                                                                                                                   H; FO; 403
                                                                    dated May 13, 2015, Subject: RE: Project Olivia ‐
                                                                                                                                   (cumulative)
   3612       5/13/2015   LO_USA0028566       LO_USA0028566         Confidential
                                                                    Email chain ending with email from R. Dolden to S. habif
                                                                    dated April 29, 2015, Subject: RE: Project Olivia ‐            H; FO
   3613       4/29/2015   LO_USA0028567       LO_USA0028567         Confidential

                                                                    Email chain ending with email from R. Dolden to A.
                                                                                                                                   H; FO
                                                                    Kerschner dated May 22, 2015, Subject: Re Project Olivia ‐
   3614       5/22/2015   LO_USA0028569       LO_USA0028570         Meeting with Owner Scientist ‐ Strictly Confidential



                                                                 Page 71
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 75 of 714 PageID #:
                                                        50360

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                   Plaintiffs'
Deposition       Date                                                                                                                     Objection
 Exh. No.

                                                                    Email chain ending with email from R. Dolden to M.
                                                                    Gringauz dated April 27, 2015, Subject: Re: Project Olivia ‐ RI
   3615       4/27/2015   LO_USA0028573       LO_USA0028573         Specific Clean Team Guidelinesv2 ‐ Confidential                   H; FO; CP
                                                                    Email chain ending with email from R. Dolden to C. Carillon,
                                                                    M. Fluck dated June 3, 2015, Subject: RE: Project Olivia ‐‐‐      H; FO
   3616       6/3/2015    LO_USA0028588       LO_USA0028591         Supply Chain
                                                                    Email from R. Dolden to R. Dolden, dated April 17, 2015,
                                                                                                                                      No Objection
   3617       4/17/2015   LO_USA0028606       LO_USA0028607         Subject: RE: Project Olivia ‐ Our Call Today
                                                                    Email from R. Dolden to N. Milosh, dated June 2, 2015,
                                                                                                                                      H; FO
   3618       6/2/2015    LO_USA0028647       LO_USA0028647         Subject: RE: Project Olivia Plan B?
                                                                    Email from R. Dolden, N. Hieronimus, L. Attal, A. Evrard, A.
                                                                    Verhulst‐Santos, J. Ascione, F. Roze, M. Gringauz, S. Habif,
                                                                                                                                      H; FO; CP
                                                                    and H. Kunetz, dated May 5, 2015, Subject: RE: Project
   3619       5/5/2015    LO_USA0028654       LO_USA0028656         Olivia Status ‐‐‐ Confidential
                                                                                                                                      H; FO; CP
   3620       6/23/2015   LO_USA0029173       LO_USA0029178         Document Entitled: "PPD US, Full 2014 Fully Allocated P/L"

                                                                    Email from J. Chabot to L. Schmitt, N. Milosh, R. Dolden, A.
                                                                    Kerschner, V. Pivet, dated June 30, 2015, Subject: Cancel &
   3621       6/30/2015   LO_USA0029179       LO_USA0029194         replace Olivia scenarios Buy or Make.xlsx                         H; FO

                                                                    Email chain ending with email from B. Fontaine to H. Kunetz,
                                                                                                                                      H; FO
                                                                    R. Dolden, P. Parenty dated Aug. 18, 2015, Subject: FW:
   3622       8/18/2015   LO_USA0029204       LO_USA0029205         Phone discussion with Dean from Olaplex
                                                                    Email chain ending with email from P. Sharnsky to R. Dolden
                                                                                                                                      No Objection
   3623       6/22/2015   LO_USA0029482       LO_USA0029482         dated June 22, 2015, Subject: FW: Olaplex
                                                                    Email chain ending with email from F. Cervantes to M.
                                                                    Gringauz dated May 20, 2015, Subject: FW: Olivia meeting
   3624       5/20/2015   LO_USA0030581       LO_USA0030583         May 19th ‐ R&I assessment                                         H; FO; CP
                                                                    Document Entitled: "Project Olivia ‐ Summary of
                                                                                                                                      H; FO
   3625       5/20/2015   LO_USA0030584       LO_USA0030588         Confidential Requirements"




                                                                 Page 72
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 76 of 714 PageID #:
                                                        50361

Trial Exh./    Document     Begin Bates No.      End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                    Email chain ending with email from H. Kunetz to D. morgan No Objection
   3626       6/28/2015   LO_USA0030589       LO_USA0030590         and R. Dolden dated June 28, 2015, Subject: FWD: Olaplex
                                                                                                                                   No Objection
   3627       7/22/2015   LO_USA0030591       LO_USA0030591         Document Entitled: "OLIVIA project, Meeting of 21.07.2015"
                                                                    Email chain ending with email from A. Kerschner to J.          Incorrect bate‐
                                                                    Chabot dated May 26, 2015, Subject: FW: Project Olivia ‐‐‐     stamp range; H;
   3628       5/26/2015   LO_USA0030602       LO_USA0030655         Supply Chain                                                   FO; CP
                                                                    Document Entitled: "Project Olivia, International Business
                                                                                                                                   H; FO; CP; Q
   3629       5/26/2015   LO_USA0030606       LO_USA0030655         Plan, v 0‐5‐3"
                                                                    Email chain ending with email from P. Parenty to R. Dolden,
                                                                    H. Kunetz, D. Morgan, B. Fontaine, V. Pivet, dated May 4,
   3630       5/4/2015    LO_USA0030675       LO_USA0030676         2015, Subject: FW: Project Olivia Report                       H; FP; CP
   3631       5/4/2015    LO_USA0030677       LO_USA0030678         Document Entitled: "Project Olivia Report"                     H; FO; CP; Q
   3632       5/4/2015    LO_USA0030679       LO_USA0030697         Document Entitled: "Project Olivia Report"                     H; FO; CP; Q
   3633       5/4/2015    LO_USA0030698       LO_USA0030721         Document Entitled: "Project Olivia Report"                     H; FO; CP; Q
                                                                    Email chain ending with email from H. Kunetz to S. Habif,
                                                                    dated April 15, 2015, Subject: FWD: Olivia Owner's
   3634       4/15/2015   LO_USA0030726       LO_USA0030728         Intention/Structure ‐ Confidential                             H; FO
                                                                    Email from H. Kunetz to V. Pivet to J. Chabot dated June 24,
                                                                    2015, Subject: MS assumption, attaching market potential
   3635       6/24/2015   LO_USA0031910       LO_USA0031913         inc straight v3.xlsx                                           H; FO
                                                                    Email from B. Fontaine to H. Kunetz, R. Dolden, P. Parenty,
                                                                    and D. Morgan, dated August 18, 2015, Subject: Olaplex
   3636       8/18/2015   LO_USA0032966       LO_USA0032966         patent system                                                  H; FO

                                                                    Email from D. Allard to R. Dolden, M. Gringauz, and F.
                                                                    Cervantes, dated May 22, 2015, Subject: Olivia meeting R&I H; FO; CP
                                                                    assessment ‐ Executive summary, attaching R&I executive
   3637       5/22/2015   LO_USA0035067       LO_USA0035068         summary Olivia meeting May 19th
                                                                    Email from D. Allard to R. Dolden, H. Kunetz, M. Gringauz,
                                                                    and F. Cervantes, dated May 20, 2015, Subject: Olivia
                                                                                                                               H; FO
                                                                    meeting May 19th ‐ R&I assessment, attaching R&I
   3638       5/20/2015   LO_USA0035071       LO_USA0035074         assessment Olivia meeting May 19th


                                                                 Page 73
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 77 of 714 PageID #:
                                                        50362

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                    Email from J. Chabot to V. Pivet, H. Kunetz, R. Dolden, A.
                                                                    Kerschner dated June 11, 2015, Subject: Olivia International
   3639       6/11/2015   LO_USA0035075       LO_USA0035075         BP v8 150611.xlsx                                            H; FO; CP
                                                                                                                                 Incorrect bate‐
                                                                    Document Entitled: "Project Olivia, International Business   stamp range; H;
   3640       6/11/2015   LO_USA0035076       LO_USA0035039         Plan, v 0‐5‐3"                                               FO; Q

                                                                    Email from A. Kerschner to D. Morgan, V. Pivet, H. Kunetz,
                                                                                                                                   H; FO
                                                                    M. Fluck, J. Chabot, R. Dolden dated June 12, 2015, Subject:
   3641       6/12/2015   LO_USA0035140       LO_USA0035143         Olivia Opportunities & Risks ‐ Urgent Request
                                                                    Email from H. Kunetz to S. Habif dated April 7, 2015,
                                                                                                                                   H; FO
   3642       4/7/2015    LO_USA0035258       LO_USA0035258         Subject: Project Olivia: Feedback on patents
                                                                    Email from R. Dolden to R. Dolden dated May 5, 2015,
                                                                                                                                   No Objection
   3643       5/5/2015    LO_USA0035259       LO_USA0035259         Subject: Project Olivia ‐ Notes on R&I Meeting
                                                                    Email from M. Gringauz to R. Dolden and S. Habif dated
                                                                    April 27, 2015, Subject: Project Olivia ‐ RI Specific Clean
   3644       4/27/2015   LO_USA0035260       LO_USA0035263         Team Guidelinesv2 ‐ Confidential                               H; FO

                                                                    Email from S. Habif to H. Kunetz, R. Dolden, J. Pahin, H.
                                                                    Toutain, J. Ascione, F. Cervantes, C. Goget, and Y. Land,      H; FO
                                                                    dated May 1. 2015, Subject: Pre DD R&I assessment deck,
   3645       5/1/2015    LO_USA0035271       LO_USA0035276         attaching OLIVIA RI Review pre DD April 29 v3 .pptx

                                                                    Email from M. Gringauz to R. Dolden, dated July 8, 2015,
                                                                                                                                   H; FO
                                                                    Subject: Project Olivia Permission List clean 6‐01‐15,
   3646       7/8/2015    LO_USA0035277       LO_USA0035279         attaching Project Olivia Permission List clean 6‐01‐15.docx
                                                                                                                                   H; FO; 403
   3647       7/1/2015    LO_USA0035280       LO_USA0035304         Document Entitled: "Project Olivia, L’Oréal"                   (cumulative)

                                                                    Email from M. Gringauz to S. Habif, F. Cervantes, R. Dolden,
                                                                    and T. Sarakatsannis, dated May 19, 2015, Subject: Project
                                                                    Olivia Summary of Confidentiality Requirements, attaching
   3648       5/19/2015   LO_USA0035305       LO_USA0035310         Project Olivia Summary of Confidentiality Requirements       H; FO



                                                                 Page 74
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 78 of 714 PageID #:
                                                        50363

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                                                                                   H; FO; 403
   3649       7/1/2015    LO_USA0035311       LO_USA0035335         Document Entitled: "Project Olivia, L’Oréal"                   (cumulative)

                                                                    Email chain ending in email from V. Pivet to H. Kunetz, J.
                                                                    Chabot dated June 23, 2015, Subject: RE: Copy of 150623
   3650       6/23/2015   LO_USA0035352       LO_USA0035352         market potential inc straight comments hugo.xlsx               H; FO; CP
                                                                    Email from H. Kunetz to S. Habif, F. Roze, P. Parenty, V.
                                                                    Pivet, and R. Dolden dated March 23, 2015, Subject: RE:        H; FO
   3651       3/23/2015   LO_USA0035353       LO_USA0035354         Confidential: Olaplex

                                                                    Email from A. Pagliano to R. Dolden and F. Roze, dated July    H; FO
   3652       6/26/2015   LO_USA0035466       LO_USA0035469         26, 2015, Subject: RE: Olivia ‐‐‐ Challenge to the Brand
                                                                                                                                   H; FO; 403
   3653       6/30/2015   LO_USA0035473       LO_USA0035497         Project Olivia Discussion Materials 2015 0701.pdf              (cumulative)
                                                                    Email chain ending with email from K. O'Rourke to R. Dolden
                                                                    dated May 20, 2015, Subject: RE: Olivia meeting May 19th ‐
   3654       5/20/2015   LO_USA0035500       LO_USA0035501         R&I assessment                                                 H; FO
                                                                    Email chain ending with email from K. O'Rourke to R. Dolden
                                                                    dated May 20, 2015, Subject: RE: Olivia meeting May 19th ‐
   3655       5/20/2015   LO_USA0035502       LO_USA0035503         R&I assessment                                                 H; FO
                                                                    Email chain ending with email from D. Allard to M. Gringauz,
                                                                    R. Dolden dated May 21, 2015, Subject: RE: Olivia meeting
   3656       5/21/2015   LO_USA0035504       LO_USA0035504         May 19th ‐ R&I assessment                                      H; FO
                                                                    Email chain ending with email from M. Gringauz to R.
                                                                    Dolden, F. Cervantes, dated May 20, 2015, Subject: RE:
   3657       5/20/2015   LO_USA0035505       LO_USA0035506         Olivia meeting May 19th ‐ R&I assessment                       H; FO; CP
                                                                    Email from M. Gringauz to R. Dolden, F. Cervantes, H.
                                                                    Kunetz, D. Allard, and K. O'Rourke, dated May 20, 2015,
                                                                                                                                   H; FO
                                                                    attaching Project Olivia Summary of Confidentiality
   3658       5/20/2015   LO_USA0035505       LO_USA0035511         Requirements

                                                                    Email from F. Cervantes to M. Gringauz, R. Dolden, H.          H; FO; 403
                                                                    Kunetz, D. Allard, and K. O'Rourke, dated May 20, 2015,        (cumulative)
   3659       5/20/2015   LO_USA0035512       LO_USA0035513         Subject: RE: Olivia meeting May 19th ‐ R&I assessment


                                                                 Page 75
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 79 of 714 PageID #:
                                                        50364

Trial Exh./    Document     Begin Bates No.      End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                    Email chain ending with email from D. Allard to F. Cervantes,
                                                                                                                                  H; FO
                                                                    M. Gringauz, R. Dolden dated May 20, 2015, Subject: RE:
   3660       5/20/2015   LO_USA0035514       LO_USA0035515         Olivia meeting May 19th ‐ R&I assessment

                                                                    Email chain ending with email from F. Cervantes to D. Allard,
                                                                                                                                  H; FO
                                                                    M. Gringauz, R. Dolden dated May 20, 2015, Subject: RE:
   3661       5/20/2015   LO_USA0035516       LO_USA0035516         Olivia meeting May 19th ‐ R&I assessment

                                                                    Email chain ending with email from M. Gringauz to R.
                                                                    Dolden, D. Allard, K. O'Rourke, dated May 20, 2015, Subject:
   3662       5/20/2015   LO_USA0035517       LO_USA0035517         RE: Olivia meeting May 19th ‐ R&I assessment                   H; FO
                                                                    Email chain ending with email from H. Kunetz to M.
                                                                    Gringauz, dated May 20, 2015, Subject: RE: Olivia meeting
   3663       5/20/2015   LO_USA0035518       LO_USA0035518         May 19th ‐ R&I assessment                                      H; FO; CP
                                                                    Email chain ending with email from M. Gringauz to D. Allard
                                                                    and R. Dolden dated May 21, 2015, Subject: RE: Olivia
   3664       5/21/2015   LO_USA0035519       LO_USA0035519         meeting May 19th ‐ R&I assessment                              H; FO
                                                                    Email chain ending with email from M. Gringauz to H.
                                                                    Kunetz dated May 20, 2015, Subject: RE: Olivia meeting May
   3665       5/20/2015   LO_USA0035521       LO_USA0035521         19th ‐ R&I assessment                                          H; FO; CP

                                                                    Email chain ending with email from M. Gringauz to D. Allard
                                                                    and R. Dolden dated May 24, 2015, Subject: RE: Olivia       H; FO; CP; 403
   3666       5/24/2015   LO_USA0035524       LO_USA0035524         meeting R&I assessment ‐ Executive summary                  (cumulative)

                                                                    Email chain ending with email from H. Kunetz to R. Dolden      H; FO
   3667       5/22/2015   LO_USA0035525       LO_USA0035525         dated May 22, 2015, Subject: RE: Olivia Memo ‐ Draft

                                                                    Email chain ending with email from R. Dolden to R. Dolden      H; FO
   3668       6/4/2015    LO_USA0035527       LO_USA0035530         dated June 4, 2015, Subject: RE: Olivia One Time Costs
                                                                    Email chain ending with email from S. habif to R. Dolden
                                                                    dated May 4, 2015, Subject: RE: Pre DD R&I assessment          H; FO
   3669       5/4/2015    LO_USA0035550       LO_USA0035551         deck


                                                                 Page 76
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 80 of 714 PageID #:
                                                        50365

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.

                                                                    Email chain ending with email from S. Habif to R. Dolden        H; FO
   3670       6/9/2015    LO_USA0035552       LO_USA0035554         dated June 9, 2015, Subject: RE: Project Olivia

                                                                    Email chain ending with email from H. Kunetz to R. Dolden H; FO
   3671       6/2/2015    LO_USA0035564       LO_USA0035565         dated June 2, 2015, Subject: RE: Project Olivia
                                                                    Email from S. Habif to R. Dolden, J. Ascione, F. Cervantes, D.
                                                                    Allard, H. Kunetz, and V. Pivet, dated June 1, 2015, Subject:
   3672       6/1/2015    LO_USA0035566       LO_USA0035566         RE: Project Olivia                                             H; FO
                                                                    Email from S. Habif to R. Dolden and M. Gringauz, dated
                                                                                                                                   H; FO
   3673       4/29/2015   LO_USA0035567       LO_USA0035567         April 29, 2015, Subject: RE: Project Olivia

                                                                    Email chain ending with email from H. Kunetz to R. Dolden       H; FO
   3674       4/28/2015   LO_USA0035568       LO_USA0035568         dated April 28, 2015, Subject: RE: Project Olivia

                                                                    Email chain ending with email from P. Sharnsky to R. Dolden     No Objection
   3675       4/18/2015   LO_USA0035573       LO_USA0035573         dated April 18, 2015, Subject: RE: Project Olivia
                                                                    Email from D. Allard to R. Dolden dated April 29, 2015,
                                                                                                                                    H; FO
   3676       4/29/2015   LO_USA0035577       LO_USA0035577         Subject: RE: Project Olivia ‐ Confidential
                                                                    Email chain ending with email from S. habif to R. Dolden and
                                                                    D. Allard dated April 29, 2015, Subject: RE: Project Olivia ‐   H; FO; 403
   3677       4/29/2015   LO_USA0035578       LO_USA0035578         Confidential                                                    (cumulative)
                                                                    Email from R. Dolden to R. Dolden dated April 17, 2015,
                                                                                                                                    No Objection
   3678       4/17/2015   LO_USA0035580       LO_USA0035581         Subject: RE: Project Olivia ‐ Our Call Today
                                                                    Email from D. Staats to R. Dolden, M. Gringauz, and J.
                                                                    Gianni, dated June 29, 2015, Subject: RE: Project Olivia Earn
   3679       6/29/2015   LO_USA0035856       LO_USA0035863         Out, attaching LOI Draft                                        H; FO
                                                                    Email chain ending with email from F> Cervantes to M.
                                                                    Gringauz dated May 19, 2015, Subject: RE: Project Olivia
   3680       5/19/2015   LO_USA0037107       LO_USA0037108         Summary of Confidentiality Requirements                         H; FO

                                                                    Email from M. Gringauz to F. Cervantes, T. Srakatsannis, R.
                                                                                                                                    H; FO
                                                                    Dolden, and S. Habif, dated May 19, 2015, Subject: RE:
   3681       5/19/2015   LO_USA0037109       LO_USA0037110         Project Olivia Summary of Confidentiality Requirements


                                                                 Page 77
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 81 of 714 PageID #:
                                                        50366

Trial Exh./    Document     Begin Bates No.      End Bates No.                               Description                                 Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.
                                                                    Email from A. Kerschner to K. O'Rourke dated June 3, 2015,
                                                                                                                               H; FO
   3682       6/3/2015    LO_USA0038577       LO_USA0038578         Subject: US Sales Build Page from BP
   3683       6/26/2015   LO_USA0038579       LO_USA0038586         Document Entitled: "Project Olivia"                        H; FO

                                                                    Email from D. Allard to L. Attal, S. Habif, J. Ascione, J. Pahin,
                                                                    A. Evrard, dated May 26, 2015, Subject: Olivia meeting with H; FO; CP
                                                                    Owner / Scientist on May 19th‐ R&I assessment Executive
   3684       5/26/2015   LO_USA0038587       LO_USA0038587         summary ‐ Strictly confidential

                                                                    Document Entitled: "R&I Executive Summary Following              H; FO; CP
   3685       5/26/2015   LO_USA0038588       LO_USA0038589         Olivia Meeting on May 19th, Strictly Confidential"

                                                                    Email from R. Dolen to M. Gringauz and D. Allard, dated May
                                                                    26, 2015, Subject: FW: Olivia meeting with Owner/Scientist
                                                                    on may 19th ‐ R&I assessment Executive summary ‐ Strictly
                                                                    confidential, attaching R&I executive summary Olivia
   3686       5/26/2015   LO_USA0038590       LO_USA0038592         meeting May 19th.docx                                       H; FO

                                                                    Email from D. Allard to L. Attal, S. Habif, J. Ascione, J. Pahin,
                                                                    A. Evrard, A. Verhulst‐Santos, N. Hieronimus, V. Pivet, F.
                                                                    Roze, H. Kunetz, P. Parenty, D. Morgan, C. Mulliez, L.
                                                                    Schmitt, N. Milosh, dated May 26, 2015, Subject: Olivia
                                                                    meeting with Owner/Scientist on Ma 19th ‐ R&I assessment
                                                                    Executive summary ‐ strictly confidential, Olivia meeting
                                                                    with Owner Scientist on May 19th‐ R&I assessment.msg,
                                                                    dated May 26, 2015, attaching R&I executive summary
   3687       5/26/2015   LO_USA0038593       LO_USA0038595         Olivia meeting May 19th.docx                                      H; FO
                                                                    Email from M. Gringauz to R. Dolden dated May 26, 2015,
                                                                    Subject: RE: Olivia meeting with Owner/Scientist on May
                                                                                                                                      H; FO
                                                                    19th‐R&I assessment Executive summary ‐ Strictly
   3688       5/26/2015   LO_USA0038596       LO_USA0038596         confidential
                                                                    Email from A. Evrard to R. Dolden dated July 21, 2015,
                                                                                                                                      H; FO
   3689       7/21/2015   LO_USA0038597       LO_USA0038603         Subject: TR: Reunion Olivia ‐ 21 juillet 2015



                                                                 Page 78
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 82 of 714 PageID #:
                                                        50367

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                  Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.

                                                                    Email from C. Deschryver to F. hernandez, J. Townsend, J.
                                                                    Caetano, R. Hrymoc and others, dated jan. 13, 2016,
   3690       1/13/2016   LO_USA0038604       LO_USA0038605         Subject: RE: Monthly TKO meeting: Bonder                    H; FO; CP
                                                                    Email from C. Shum to F. Boulineau, A. Chin, A. Potin, C.
                                                                    Goget dated Feb. 16, 2016, Subject: Bonder OFF ‐ June       H; FO
   3691       2/16/2016   LO_USA0038606       LO_USA0038606         timing
                                                                    Email from C. Deschryver to F. Hernandez, J. Townsend, J.
                                                                    Caetano, R. Hrymoc and others, dated Dec. 8, 2015, Subject:
   3692       12/8/2015   LO_USA0038607       LO_USA0038607         Monthly TKO meeting: Bonder                                 H; FO; CP

                                                                    Email from C. Deschryver to A. Delaune, J. mill, F. Saudrais,
                                                                                                                                     No Objection
                                                                    L. Escrouzailles, and others, dated Dec. 8, 2015, Subject: FW:
   3693       12/8/2015   LO_USA0038608       LO_USA0038611         PROJECT KICK‐OFF: Redken pH Bonder. July 2016 PAM
   3694       12/8/2015   LO_USA0038612       LO_USA0038612         Image of Redken pH Bonder                                        H; FO
   3695       12/8/2015   LO_USA0038613       LO_USA0038613         Image of Redken pH Bonder                                        H; FO
                                                                    Email chain ending with email from N. Lim to C. Masclet, C.
                                                                    Deschryver and others, dated Dec. 9, 2015, Subject: RE:
   3696       12/9/2015   LO_USA0038614       LO_USA0038615         Monthly TKO meeting: Bonder                                      H; FO; CP
                                                                                                                                     H; FO; CP
   3697       12/8/2015   LO_USA0038616       LO_USA0038620         Document Entitled: "Functional Risk Analysis Checklist "
                                                                    Email from A. Chin to N. Lim, C. Masclet, C. Deschryver and
                                                                    others, dated Dec. 9, 2015, Subject: RE: Monthly TKO
   3698       12/9/2015   LO_USA0038621       LO_USA0038627         meeting: Bonder                                                  H; FO
                                                                    Email chain ending with email from M. Crim to C. Goget
                                                                    dated Sept. 9, 2016, Subject: RE: Stylists Response to
   3699       9/9/2016    LO_USA0038913       LO_USA0038917         pHBonder from OLAPLEX Forum                                      H; FO; 403; AU
                                                                                                                                     H; FO; 403; AU; CP
   3700       9/8/2016    LO_USA0038918       LO_USA0038918         Facebook thread begun by Sarah Marie Brown
                                                                                                                                     H; FO; 403; AU; CP
   3701       9/8/2016    LO_USA0038919       LO_USA0038919         Facebook thread begun by Sarah Marie Brown ‐ continued
                                                                                                                                     H; FO; 403; AU; CP
   3702       8/31/2016   LO_USA0038920       LO_USA0038920         Facebook thread begun by Ashley Medina



                                                                 Page 79
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 83 of 714 PageID #:
                                                        50368

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                                                                                H; FO; 403; AU; CP
   3703       8/31/2016    LO_USA0038921       LO_USA0038921         Facebook thread begun by Ashley Medina ‐ continued
                                                                     Article: "L’Oréal sued over haircare product by California
                                                                                                                                H; FO; REL
   3704       11/23/2016   LO_USA0038961       LO_USA0038964         start‐up"
                                                                     Email chain ending with email from M. Degeorge to M. Crim,
                                                                                                                                H; FO; CP
   3705       7/23/2014    LO_USA0038965       LO_USA0038965         dated July 23, 2014, Subject: Olaplex MSDS
   3706                                                              Intentionally Left Blank

                                                                     Email from C. Shaw to K. Leung, A. Elsen, E. Badman, F.      H; FO
   3707       8/22/2014    LO_USA0038971       LO_USA0038995         Boulineau dated Aug. 22, 2014, Subject: RE: olaplex slides
                                                                     Material Safety Data Sheet for Olaplex Bond Multiplier No. 1
                                                                                                                                  H; FO
   3708       8/21/2014    LO_USA0039003       LO_USA0039007         dated June 2014

                                                                     Email from M. Zellner to K. hamliton, M. Degeorge, M.
                                                                                                                                   H; FO; CP
                                                                     Soliman, A. Elsen, C. Goget, H. Bryant, K. Leung, C. Shaw,
   3709       8/27/2014    LO_USA0039008       LO_USA0039008         dated Aug. 27, 2014, Subject: FW: Olaplex Crosslinker.pptx
   3710       8/27/2014    LO_USA0039009       LO_USA0039012         Document Entitled: "Olaplex"                                  H; FO; CP
   3711                                                              Intentionally Left Blank
                                                                     Email from K. Hamilton to K. Leung Re: Olaplex Update
                                                                                                                                   No Objection
   3712       8/27/2014    LO_USA0039131       LO_USA0039131         Meeting Recap
                                                                     Email from C. Goget to M. Kanji, F. Legrand, dated Oct. 9,
                                                                                                                                   H; FO
   3713       10/9/2014    LO_USA0039132       LO_USA0039135         2014, Subject: Olaplex slides for JPA meeting

                                                                     Email from K. Hamilton to F. Boulineau, dated January 14,     H; FO
   3714       1/14/2015    LO_USA0039157       LO_USA0039160         2015, Subject: FW: Discussion on hydrolyzed bismaleimido
   3715                                                              Intentionally Left Blank
   3716                    LO_USA0039227       LO_USA0039227         Facebook thread beginning with Jennifer Boyce                 H; FO; CP; Q; AU
                                                                     Email from C. Goget to S. habif, F. Legrand, J. Ascione and
                                                                     others dated Aug. 6, 2015, Subject: RE: BONDING PROJECT :
                                                                                                                                   H; FO
                                                                     main outcomes of our 2 days and action plan for the next
   3717       8/6/2015     LO_USA0039228       LO_USA0039232         weeks.msg
                                                                     Email thread ending with email from C. Goget to K.
                                                                     Hamilton, F. Boulineau, dated June 22, 2015, Subject: TR:
   3718       6/22/2015    LO_USA0039233       LO_USA0039233         "BONDING" project ‐ Action plan for next week                 H; FO


                                                                  Page 80
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 84 of 714 PageID #:
                                                        50369

Trial Exh./    Document     Begin Bates No.      End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.
                                                                                                                                 No Objection
   3719       8/4/2014    LO_USA0039240       LO_USA0039249         Document Entitled: "CMO Alert, Brand Snapshot Olaplex"
   3720                                                             Intentionally Left Blank
                                                                    Document Entitled: "Material Safety Data Sheet, Finished
                                                                    Product Name: Olaplex Bond Perfector No. 2/Olaplex Hair
   3721       6/2014      LO_USA0039255       LO_USA0039259         Perfector No. 3"                                             H; FO
   3722       12/9/2015   LO_USA0039260       LO_USA0039271         Scan of Olaplex boxes 1st and 2nd gen                        H; FO
                                                                                                                                H; FO
   3723       8/25/2014   LO_USA0039272       LO_USA0039284         Document Entitled: "Olaplex, Project Update 25 Aug. 2014"
                                                                    Email chain ending with mail from K. Hamilton to G. Provot,
                                                                    F. Boulineau dated Aug. 27, 2015, Subject: FW: BONDING
                                                                                                                                H; FO
                                                                    PROJECT : main outcomes of our 2 days and action plan for
   3724       8/27/2015   LO_USA0039290       LO_USA0039298         the next weeks.msg
   3725                                                             Intentionally Left Blank
   3726                                                             Intentionally Left Blank
                                                                    Email from C. Goget to A. Grevillot and others, dated
                                                                    November 4, 2015, Subject: RE: Bonding ‐ Sourcing of 3‐
   3727       11/4/2015   LO_USA0039307       LO_USA0039320         butoxypropylamine                                           H; FO

                                                                    Email from C. Goget to F. Legrand, K. Hamilton, F. Boulineau,
                                                                                                                                  H; FO
                                                                    and M. Soliman, dated June 23, 2015, Subject: RE:
   3728       6/23/2015   LO_USA0039321       LO_USA0039322         "BONDING" project ‐ Action plan for next week
                                                                    Email from M. DeGeorge, A. Lahaye, S. Habif, J. Ascione, M.
                                                                    Kanji, C. Goget, A. Potin, M. Applebaum, E. De La Bandera, K.
                                                                                                                                  H; FO
                                                                    Hamilton, F. Boulineau, dated May 29, 2015, Subject: Re:
   3729       5/29/2015   LO_USA0039323       LO_USA0039326         Olaplex lab screening
   3730                                                             Intentionally Left Blank
   3731                                                             Intentionally Left Blank
                                                                    Email from A. Potin, dated August 9, 2015, Subject: RE:
                                                                    BONDING PROJECT: main outcomes of our 2 days and action
   3732       8/9/2015    LO_USA0039362       LO_USA0039366         plan for the next weeks                                       H; FO
   3733                                                             Intentionally Left Blank
   3734                                                             Intentionally Left Blank



                                                                 Page 81
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 85 of 714 PageID #:
                                                        50370

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.

                                                                     Email from A. Lahaye, to C. Goget, A. Potin, M. DeGeorge, F.
                                                                                                                                     H; FO
                                                                     Boulineau, K. Hamilton, dated May 28, 2015, Subject: RE:
   3735       5/28/2015    LO_USA0039399       LO_USA0039408         Olaplex lab screening, with attachments
                                                                     Email from A. Potin, dated June 10, 2015, Subject: RE: Olivia ‐
                                                                                                                                     H; FO; CP
   3736       6/10/2015    LO_USA0039440       LO_USA0039440         Summary from last week + pending results
                                                                     Email from A. Lahaye to F. Boulineau, dated August 21,
                                                                     2015, Subject: FW: BONDING PROJECT ‐stylist workshop            H; FO; CP
   3737       8/21/2015    LO_USA0039442       LO_USA0039442         (Aug 17) debrief
                                                                     Email from S. Habif to C. Goget, J. Ascione, F. Legrand, M.
                                                                     Kanji, A. Potin, D. Velkov, F. Boulineau, A. Mahadeshwar,
                                                                                                                                     H; FO; CP
                                                                     dated June 7, 2015, Subject: RE: Olivia ‐ Summary from last
   3738       6/7/2015     LO_USA0039447       LO_USA0039447         week + pending results

                                                                     Email from C. Goget to S. Habif, J. Ascione, F. Legrand, M.    Misstated bate‐
                                                                     Kanji, A. Potin, D. Velkov, F. Boulineau, a. Mahadeshwar, F.   stamp range; H;
                                                                     Pataut, dated June 10, 2015, Subject: RE: FOX ‐ RM and         FO; CP
   3739       6/10/2015    LO_USA0039453       LO_USA0039446         safety Action Plan, with attachments

                                                                     November 22, 2016, The Financial Times article, “L’Oréal       H; FO; REL
   3740       11/23/2016   LO_USA0040971       LO_USA0040972         sued over haircare product by Californian start‐up"
                                                                     Email from K. O'Rourke dated Sept. 15, 2016, Subject: May
                                                                                                                                    H; FO; REL
   3741       9/15/2016    LO_USA0040977       LO_USA0040978         2016 Market and Sell Through
   3742                                                              Intentionally Left Blank
   3743                                                              Intentionally Left Blank

                                                                     Email from R. Dolden to F. Roze dated Sept. 2, 2015,      No Objection
   3744       9/2/2015     LO_USA0041123       LO_USA0041125         Subject: Project Olivia ‐ Confidential with attachment
                                                                     Email from R. Dolden to P. Sharnsky dated March 20, 2016,
                                                                                                                               H; FO
   3745       3/20/2016    LO_USA0041126       LO_USA0041127         Subject: Re: Project Olivia
                                                                     Email from R. Dolden to D. Christal dated March 21, 2016,
                                                                                                                               H; FO
   3746       3/21/2016    LO_USA0041128       LO_USA0041128         Subject: Call




                                                                  Page 82
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 86 of 714 PageID #:
                                                        50371

Trial Exh./    Document      Begin Bates No.      End Bates No.                               Description                                    Plaintiffs'
Deposition       Date                                                                                                                        Objection
 Exh. No.
                                                                     Email from R. Dolden to R. Dolden dated Sept. 2, 2015,
                                                                     Subject: Fwd Project Olivia ‐‐‐ Notes of Yesterday's Meeting
   3747       9/2/2015     LO_USA0041129       LO_USA0041130         with Dean Cristal ‐ confidential                             H; FO

                                                                     Email from R. Dolden to S. Habif, M. Kanji, F. Cervantes            H; FO
   3748       10/15/2015   LO_USA0041131       LO_USA0041132         dated Oct. 15, 2015, Subject: Olaplex IP with attachment
                                                                     Project Olivia Notes September 1 Meeting with Dean Cristal
                                                                                                                                         403 (cumulative)
   3749       9/2/2015     LO_USA0041134       LO_USA0041135         Confidential
                                                                     Email from R. Dolden to P. Sharnsky dated March 20, 2016,
                                                                                                                                         H; FO
   3750       3/20/2016    LO_USA0041136       LO_USA0041136         Subject: Re: Project Olivia
   3751       9/2/2015     LO_USA0041137       LO_USA0041138         Olivia Notes September 1 Meeting with Dean Cristal                  403 (cumulative)

                                                                     Email from R. Dolden to R. Dolden dated September 2,
                                                                     2015, Subject: Project Olivia ‐‐‐ Notes of September 1
   3752       9/2/2015     LO_USA0041139       LO_USA0041140         Meeting with Dean Cristal ‐ Confidential                            H; FO
                                                                     Email from R. Dolden to R. Dolden dated Sept. 2, 2015,
                                                                     Subject: Project Olivia ‐‐‐ Notes of Yesterday's Meeting with
   3753       9/2/2015     LO_USA0041141       LO_USA0041141         Dean Cristal ‐confidential                                          H; FO
                                                                     Email from R. Dolden to D. Christal dated August 27, 2015,
                                                                                                                                         403 (cumulative)
   3754       8/27/2015    LO_USA0041142       LO_USA0041144         Subject RE: Meeting Dates
   3755                                                              Intentionally Left Blank                                            N/A
                                                                     Email from R. Dolden to D. Christal dated August 20, 2015,          H; FO; 403
   3756       8/20/2015    LO_USA0041148       LO_USA0041150         Subject: RE: Meeting Dates                                          (cumulative)
                                                                     Email from R. Dolden to D. Christal dated August 7, 2015,           H; FO; 403
   3757       8/7/2015     LO_USA0041151       LO_USA0041151         Subject: August 20?                                                 (cumulative)
                                                                     Email from R. Dolden to D. Christal dated August 10, 2015,          H; FO; 403
   3758       8/10/2015    LO_USA0041158       LO_USA0041159         Subject: August 24                                                  (cumulative)
                                                                     Email frm R. Dolden to H. Kunetz dated August 19, 2015,
                                                                                                                                         H; FO
   3759       8/19/2015    LO_USA0041160       LO_USA0041160         Subject: Re: Olaplex patent system
                                                                     Email from R. Dolden to D. Christal dated June 9, 2015,
                                                                     Subject: Re: L'Oreal is against Olaplex ‐ serious (local) issue ‐
   3760       7/9/2015     LO_USA0041195       LO_USA0041197         Confidential                                                        No Objection




                                                                  Page 83
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 87 of 714 PageID #:
                                                        50372

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.

                                                                    Email from R. Dolden to V. Pivet, H. Kunetz, S. Habif, F.
                                                                    Cervantes, D. Allard, J. Ascione, A. Verhulst‐Santos, J.
                                                                    Chabot, F. Roze, D. Morgan, M. Fluck, and A. Kerschner,
                          LO_USA0046802       LO_USA0046846         dated June 8, 2015, Subject: Hair Protecting Additives ‐
   3761       6/8/2015    LO_USA0000467       LO_USA0000468         Trend Vision Report, with attachments                         H; FO; COMP

                                                                    Email from R. Dolden to M. Gringauz and D. Allard, dated
                                                                    May 26, 2015, Subject: FW: Olivia meeting with                H; FO
                                                                    Owner/Scientist on May 19th ‐ R&I assessment Executive
   3762       5/26/2015   LO_USA0048286       LO_USA0048288         summary ‐ Strictly confidential, with attachment

                                                                    Email from R. Dolden to H. Kunetz dated April 15, 2015,       No Objection
   3763       4/15/2015   LO_USA0049404       LO_USA0049405         Subject: Olivia Owner's Intention/Structure ‐ Confidential

                                                                    Email fom R. Dolden to D. Morgan, P. Sharnsky, H. Kunetz      H; FO
   3764       5/22/2015   LO_USA0049423       LO_USA0049424         dated May 22, 2015, Subject: RE: OLAPLEX PROJECTION
                                                                    Email from R. Dolden dated May 8, 2015, Subject: RE:
                                                                                                                                  H; FO
   3765       5/8/2015    LO_USA0049646       LO_USA0049648         Project Olivia Status ‐ Confidential
                                                                    Email from R. Dolden to D. Morgan dated May 8, 2015,
                                                                                                                                  H; FO
   3766       5/8/2015    LO_USA0049649       LO_USA0049649         Subject: Re: Olivia BP
                                                                    Email from R. Doldne to D. Morgan, M. Fluck, B. Fontaine
                                                                                                                                  H; FO
   3767       5/8/2015    LO_USA0049650       LO_USA0049650         dated May 8, 2015, Subject: RE: Olivia BP
                                                                    Email from R. Dolen to D. Allard dated May 7, 2015, Subject
                                                                                                                                  No Objection
   3768       5/7/2015    LO_USA0049651       LO_USA0049651         FW: Olivia Initial Seller Request List
                                                                    Email from R. Dolden to N. Milosh dated May 8, 2015,
                                                                                                                                  H; FO
   3769       5/8/2015    LO_USA0049652       LO_USA0049652         Subject: RE: Olivia
                                                                    Email from R. Dolden to D. Allard, dated May 7, 2015,
                                                                                                                                  H; FO
   3770       5/7/2015    LO_USA0049653       LO_USA0049653         Subject: RE: Olivia Initial Seller Request List
   3771                                                             Intentionally Left Blank                                      N/A
   3772                                                             Intentionally Left Blank                                      N/A
                                                                    Email from R. Dolden to R. Dlden dated May 5, 2015,
                                                                                                                                  No Objection
   3773       5/5/2015    LO_USA0049655       LO_USA0049655         Subject: Project Olivia ‐ Notes on R&I Meeting



                                                                 Page 84
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 88 of 714 PageID #:
                                                        50373

Trial Exh./    Document     Begin Bates No.      End Bates No.                             Description                                   Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.
                                                                    Email from R. Dolden dated May 5, 2015, Subject: RE:
                                                                                                                                   H; FO
   3774       5/5/2015    LO_USA0049656       LO_USA0049658         Project Olivia Status ‐Confidential
                                                                    Email from R. Dolden to A. Evrard dated May 5, 2015,
                                                                                                                                   H; FO
   3775       5/5/2015    LO_USA0049659       LO_USA0049661         Subject: Re: Project Olivia Status ‐ Confidential
                                                                    Email from R. Dolden to A. Evrard dated May 5, 2015,
                                                                                                                                   H; FO
   3776       5/5/2015    LO_USA0049666       LO_USA0049668         Subect: RE: Project Olivia Status ‐Confidential
                                                                    Email from R. Dolden dated May 5, 2015, Subject: RE: Olivia
                                                                                                                                   H; FO
   3777       5/5/2015    LO_USA0049673       LO_USA0049675         Project Timing

                                                                    Email from R. Dolden to S. Habif and M. Gringauz, dated        H; FO
   3778       4/29/2015   LO_USA0049677       LO_USA0049677         April 29, 2015, Subject: RE: Project Olivia ‐ Confidential
                                                                    Email from R. Dolden to S. Habif dated April 29 2015,
                                                                                                                                   H; FO
   3779       4/29/2015   LO_USA0049678       LO_USA0049678         Subject: RE: Project Olivia ‐ Confidential
   3780                                                             Intentionally Left Blank                                       N/A
                                                                    Email from R. Dolden to A. Kershner, M. Fluck, and
                                                                    D.Morgan, dated May 1, 2015, Subject: FW: Pre DD R&I
   3781       5/1/2015    LO_USA0049683       LO_USA0049688         assessment deck, with attachment                               H; FO
                                                                    Email from R. Dolden to A. Kerschner, M. Fluck, D. Morgan      H; FO; 403
                                                                    dated May 1, 2015, Subject: FW: Pre DD R&I assessment          (cumulative, see,
   3782       5/1/2015    LO_USA0049683       LO_USA0049688         deck, with attachment                                          e.g., 3781)
                                                                    Email from R. Dolden to S. Habif, H. Kunetz dated april 28,
                                                                                                                                   H; FO
   3783       4/28/2015   LO_USA0049689       LO_USA0049689         2015, Subject: Project Olivia
                                                                    Email from R. Dolden to S. Habif dated May 1, 2015, Subject:
                                                                                                                                   H; FO; CP
   3784       5/1/2015    LO_USA0049690       LO_USA0049691         FW: Pre DD R&I assessment deck
                                                                    Email from R. Dolden to D. Allard dated April 29, 2015,
                                                                                                                                   H; FO
   3785       4/29/2015   LO_USA0049692       LO_USA0049692         Subject: FW: Project Olivia ‐ Confidential
                                                                    Email from R. Dolden to S. Habif dated April 29, 2015,         H; FO; 403
   3786       4/29/2015   LO_USA0049693       LO_USA0049693         Subject: Project Olivia                                        (cumulative)
                                                                    Email from R. Dolden dated April 29, 2015, Subject: RE:
                                                                                                                                   H; FO
   3787       4/29/2015   LO_USA0049696       LO_USA0049697         Project Olivia Status ‐ Confidential

                                                                    Email from R. Dolden to D. Allard, S. Habif, and M. Gringauz, H; FO
   3788       4/29/2015   LO_USA0049698       LO_USA0049698         dated April 29, 2015, Subject: Project Olivia ‐ Confidential



                                                                 Page 85
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 89 of 714 PageID #:
                                                        50374

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.
                                                                     Email from R. Dolden to H. Junetz, F. Roze, M. Gringauz
                                                                     dated April 30, 2015, Subject: FW: Project Olivia Status ‐      H; FO; CP
   3789       4/30/2015    LO_USA0049702       LO_USA0049704         Confidential
                                                                     Email from R. Dolden to M. Gringauz dated April 27, 2015,
                                                                     Subject: Re: Project Olivia ‐ RI Specific Clean Team
   3790       4/27/2015    LO_USA0049705       LO_USA0049705         Guidelinesv2 ‐ Confidential                                     H; FO
                                                                     Email from R. Dolden to A. Kerschnr, D. Morgan, M. Fluck
                                                                                                                                     H; FO
   3791       4/27/2015    LO_USA0049707       LO_USA0049707         dated April 27, 2015, Subect: Re: Olivia
                                                                     Email from R. Dolden to C. Dumas dated April 22, 2015,
                                                                                                                                     H; FO
   3792       4/22/2015    LO_USA0049716       LO_USA0049716         Subject: Project Olivia ‐ Confidential
                                                                     Email from R. Dolden to R. Dolden dated April 17, 2015,
                                                                                                                                     No Objection
   3793       4/17/2015    LO_USA0049721       LO_USA0049722         Subject: RE: Project Olivia ‐ Our Call Today
                                                                     Email from R. Dolden to P. Sharnsky dated April 16, 2015,
                                                                                                                                     No Objection
   3794       4/16/2015    LO_USA0049723       LO_USA0049723         Subject: Project Olivia
                                                                     Email from R. Dolden to F. Roze dated April 8, 2015,
                                                                                                                                     H; FO
   3795       4/8/2015     LO_USA0049724       LO_USA0049736         SubjectL Olaplex (Project Olivia)

                                                                     Email from S. Habif to R. Dolden, M. Kanji, and F. Cervantes,   H; FO
   3796       10/15/2015   LO_USA0049928       LO_USA0049928         dated October 15, 2015, Subject: RE: Olaplex IP
                                                                     Email from P. Sharnsky to R. Dolden dated Mar. 20, 2016,
                                                                                                                                     H; FO
   3797       3/20/2016    LO_USA0049929       LO_USA0049929         Subject: RE: Project Olivia
                                                                     Email from J. Chabot dated June 20, 2015, Subject: Ollivia
                                                                                                                                     H; FO
   3798       6/30/2015    LO_USA0050096       LO_USA0050109         scenarios Buy or Make, with attachment
                                                                     Email from K. O'Rourke to R. Dolden dated June 29, 2015,
                                                                                                                                     No Objection
   3799       6/29/2015    LO_USA0050110       LO_USA0050111         Subject RE: Olaplex
                                                                     Email from J. Chabot dated June 29, 2015, Subject TR: Olivia
                                                                                                                                     H; FO
   3800       6/29/2015    LO_USA0050112       LO_USA0050128         scenarios Buy or Make, with attachment

                                                                     Email from J. Chabot to R. Dolden, A. Kerschner, M. Fluck, D.
                                                                                                                                   H; FO
                                                                     Morgan, V. Pivet, H. Kunetz dated June 29, 2015, Subject
   3801       6/29/2015    LO_USA0050129       LO_USA0050145         Olivia scenarios Buy or Make, with attachment




                                                                  Page 86
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 90 of 714 PageID #:
                                                        50375

Trial Exh./    Document     Begin Bates No.      End Bates No.                               Description                                 Plaintiffs'
Deposition       Date                                                                                                                    Objection
 Exh. No.
                                                                    Email from D. Allard to L. Attal, S. Habif, J. Ascione, J. Pahin,
                                                                    A. Evrard, F. Cervantes, R. Dolden, M. Gringauz, F. Deroy,
                                                                    and S. Vermelle, dated May 26, 2015, Subject: Olivia
                                                                    meeting with Owner/Scientist on May 19th ‐ R&I
                                                                    assessment Executive summary ‐Strictly confidential, with
   3802       5/26/2015   LO_USA0052527       LO_USA0052529         attachment                                                        H; FO

                                                                    Email from S. Habif to R. Dolden, J. Ascione, F. Cervantes, D.
                                                                    Allard, H. Kunetz, V. Pivet, and A. Kerschner, dated June 5,
   3803       6/5/2015    LO_USA0053868       LO_USA0053870         2015, Subject: RE: Project Olivia                                H; FO
                                                                    Email M. Gringauz to R. Dolden, D. Allard, K. O'Rourke dated
                                                                    May 20, 2015, Subject: RE: Olivia meeting May 19th ‐ R&I         H; FO; 403
   3804       5/20/2015   LO_USA0056057       LO_USA0056057         assessment                                                       (cumulative)
                                                                    Email from N. Milosh to R. Dolden dated June 4, 2015,
                                                                                                                                     H; FO
   3805       6/4/2015    LO_USA0056059       LO_USA0056060         Subject RE: Olivia Plan B? ‐ Confidential
                                                                    Email from D. Allard to R. Dolden dated May 8, 2015,
                                                                    Subject: RE: Olivia Initial Seller Request List, with            No Objection
   3806       5/8/2015    LO_USA0056074       LO_USA0056075         attachment

                                                                    Email from H. Kunetz to J. Ascione, S. Habif, R. Dolden, V.
                                                                                                                                H; FO
                                                                    Pivet, F. Roze, A. Verhulst‐Santos, and Z. Roman, dated May
   3807       5/1/2015    LO_USA0056203       LO_USA0056205         1, 2015, Subject: Re: Project Olivia Status ‐Confidential

                                                                    Email from M. Gringauz to H. Kunetz, D. Allard, R. Dolden,
                                                                    and F. Cervantes, dated May 20, 2015, Subject: RE: Olivia
   3808       5/20/2015   LO_USA0056208       LO_USA0056208         meeting May 19th ‐ R&I assessment                                H; FO
                                                                    Email from M. Gringauz to D. Allard, and R. Dolden, dated
                                                                    May 21, 2015, Subject: RE: Olivia meeting May 19th ‐ R&I         H; FO; 403
   3809       5/21/2015   LO_USA0056212       LO_USA0056212         assessment                                                       (cumulative)
                                                                    Eamil from S. Habif to R. Dolden, J. Ascione, F. Cervantes, D.
                                                                    Allard, H. Kunetz, and V. Pivet, dated June 9, 2015, Subject:
   3810       6/9/2015    LO_USA0057364       LO_USA0057366         Re: Project Olivia                                               H; FO




                                                                 Page 87
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 91 of 714 PageID #:
                                                        50376

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                    Email from M. Gringauz to R. Dolden and D. Allard, dated
                                                                    May 26, 2015, Subject: Re: Olivia meeting with
                                                                                                                                    H; FO
                                                                    Owner/Scientist on May 19th ‐ R&I assessment Executive
   3811       5/26/2015   LO_USA0057377       LO_USA0057377         summary ‐ Strictly confidential
                                                                                                                                    H; FO; 403
   3812       6/18/2015   LO_USA0059967       LO_USA0059984         Presentation: Project Olivia June 18, 2015                      (cumulative)


                                                                    Email from D. Allard to L. Attal, S. Habif, J. Ascione, J. Pahin,
                                                                    A. Evrard, A. Verhulst‐Santos, N. Hieronimus, V. Pivet, F.
                                                                    Roze, H. Kunetz, P. Parenty, D. Morgan, C. Mulliez, L.
                                                                    Schmitt, N. Milosh, F. Cervantes, R. Dolden, M. Gringauz, F.
                                                                    Deroy, and S. Vermelle, dated May 26, 2015, Subject: Olivia
                                                                    meeting with Owner/Scientist on May 19th R&I asessment H; FO; 403
   3813       5/26/2015   LO_USA0060030       LO_USA0060032         Executive summary ‐ Strictly confidential, with attachment (cumulative)
                                                                                                                                    H; FO; 403
                                                                    Email from S. Habif to R. Dolden, D. Allard, M. Gringauz
                                                                                                                                    (cumulative)
   3814       4/29/2015   LO_USA0060039       LO_USA0060039         dated April 29 2015, Subject: RE: Project Olivia ‐ Confidential

                                                                    Email from D. Allard to R. Dolden, M. Gringauz, F. Cervantes    H; FO; 403
                                                                    dated May 22, 2015, Subject: Olivia meeting R&I                 (cumulative)
   3815       5/22/2015   LO_USA0060045       LO_USA0060046         assessment ‐ Executive summary, with attachment
                                                                    Email from M. Gringauz to D. Allard, R. Dolden, H. Kunetz
                                                                    dated May 20, 2015, Subject: RE: Olivia meeting May 19th ‐      H; FO; 403
   3816       5/20/2015   LO_USA0060052       LO_USA0060052         R&I assessment                                                  (cumulative)
                                                                    Email from H. Kunetz to M. Gringauz, D. Allard, R. Dolden, F.
                                                                    Cervantes dated May 20, 2015, Subject Re: Olivia meeting
   3817       5/20/2015   LO_USA0060053       LO_USA0060053         May 19th ‐ R&I assessment                                       H; FO
                                                                    Email from D. Allard to F. Cervantes, M. Gringauz, R. Dolden
                                                                    dated May 20, 2015, Subject: Re: Olivia meeting May 19th ‐
   3818       5/20/2015   LO_USA0060054       LO_USA0060055         R&I assessment                                                  H; FO
                                                                    Email from F. Cervantes to M. Gringauz, R. Dolden, D. Allard,
                                                                    K. O'Rourke dated May 20, 2015, Subject: RE: Olivia             H; FO; 403
   3819       5/20/2015   LO_USA0060076       LO_USA0060076         meeting May 19th ‐ R&I assessment                               (cumulative)


                                                                 Page 88
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 92 of 714 PageID #:
                                                        50377

Trial Exh./    Document     Begin Bates No.      End Bates No.                              Description                                   Plaintiffs'
Deposition       Date                                                                                                                     Objection
 Exh. No.
                                                                    Email from K. O'Rourke to R. Dolden dated May 11, 2015,
                                                                                                                                    No Objection
   3820       5/11/2015   LO_USA0060083       LO_USA0060087         Subject: RE: Project Olivia Status ‐ Confidential

                                                                    Email from M. Gringauz to F. Cervantes, T. Sarakatsannis, R.
                                                                                                                                 H; FO
                                                                    Dolden, S. Habif dated May 19, 2015, Subject: RE: Project
   3821       5/19/2015   LO_USA0060097       LO_USA0060098         Olivia Summary of Confidentiality Requirements

                                                                    Email from V. Niz dated May 22, 2015, Subject: Project
                                                                                                                                    H; FO
                                                                    Olivia ‐ Summary of Confidentiality Requirements and Data
   3822       5/22/2015   LO_USA0060099       LO_USA0060105         Room‐Clean Room Access, with attachments
   3823                                                             Intentionally Left Blank                                        N/A
                                                                    Email from D. Morgan, to P. Sharnsky, R. Dolden, H. Kunetz,
                                                                    and B. Fontaine, dated May 21, 2015, Subject: Re: OLAPLEX
   3824       5/21/2015   LO_USA0060108       LO_USA0060109         PROJECTION                                                      H; FO
                                                                    Email from F. Cervantez to M. Gringauz, D. Allard, R. Dolden,
                                                                    S. Habif, H. Kunetz, K. O'Rourke dated May 20, 2015,
                                                                                                                                    H; FO
                                                                    Subject: FW: Olivia meeting My 19th ‐ R&I assessement,
   3825       5/20/2015   LO_USA0060112       LO_USA0060119         with attachment
                                                                    Email from D. Allard to R. Dolden, S. Habif, and M. Gringauz
                                                                                                                                    H; FO; 403
                                                                    dated April 29, 2015, Subject: Re: Project Olivia ‐
                                                                                                                                    (cumulative)
   3826       4/29/2015   LO_USA0062242       LO_USA0062242         Confidential
                                                                    Email from P. Sharnsky to R. Dolden dated April 6, 2015,
                                                                                                                                    H; FO
   3827       4/6/2015    LO_USA0062308       LO_USA0062309         Subject: RE Project Olivia
   3828       5/15/2015   LO_USA0062774       LO_USA0062786         Presentation: Prohect Olivia 15/05/2015                         H; FO
   3829       5/12/2015   LO_USA0062787       LO_USA0062791         OLIVIA R&I Synthesis ‐ PreDD                                    H; FO; CP
   3830                                                             Intentionally Left Blank                                        N/A
   3831                                                             Intentionally Left Blank

                                                                    Email from F. Legrand to C. Goget dated 2‐16‐2016 Re: FW H; FO
   3832       2/19/2016   LO_USA0063798       LO_USA0063798         MEA Residual analysis of bonding project (AU1602‐0120)
                                                                    Email from F. Boulineau to C. Shaw et al. dated 5‐1‐2015 RE
                                                                    Olaplex 1st generation analytical report w attachment
   3833       5/1/2015    LO_USA0063799       LO_USA0063809         (Memo 5‐1‐2015)                                             H; FO



                                                                 Page 89
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 93 of 714 PageID #:
                                                        50378

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.

                                                                     Email from G. Provot to A. Potin et al. dated 4‐25‐2016;
                                                                     subject: RE Notification MILOR BONDING PROJECT
                                                                     VISUALISATION DE L'ACIDE MALEIQUE ET DE LA MEA
                                                                     MARQUES PAR ANALYSE NANOSIMS DE CHEVEUX
   3834       4/25/2016    LO_USA0063810       LO_USA0063812         DECOLORES SELON LE PROTOCOLE OLAPLEX STEP 1                    H; FO
   3835                                                              Intentionally Left Blank
   3836                                                              Intentionally Left Blank
   3837                                                              Intentionally Left Blank
                                                                     Email fro K. Norwood to S. Habif et al. dated 7‐24‐2015;
                                                                                                                                    H; FO
   3838       7/24/2015    LO_USA0064166       LO_USA0064168         subject: RE: BONDING: next steps instrumental
   3839                                                              Intentionally Left Blank
   3840                                                              Intentionally Left Blank
   3841                                                              Intentionally Left Blank
                                                                     Email from C. Goget to F. Legrand dated 11‐20‐2015;
                                                                     subject: TR Bonding Meeting with Advanced Research &           H; FO
   3842       11/20/2015   LO_USA0065138       LO_USA0065159         Applied Research
                                                                     Email from R. Rughani to Jean‐Thierry Simonnet et al., dated
                                                                     9‐29‐2015; subject: Re Olaplex _Next steps with                H; FO
   3843       9/29/2015    LO_USA0065160       LO_USA0065163         attachment
   3844                                                              Intentionally Left Blank
   3845                                                              Intentionally Left Blank
   3846       7/29/2015    LO_USA0065173       LO_USA0065180         Document entitled Bonding Project Managemnt                    No Objection
                                                                     Email from C. Shaw to K. Leung et al. dated 8‐22‐2014;
                                                                                                                                    H; FO
   3847       8/22/2014    LO_USA0065181       LO_USA0065205         subject: RE olaplex slides with attachment
   3848                                                              Intentionally Left Blank
                                                                     Email from J. Hobby to M. Applebaum et al. dated 3‐18‐
                                                                                                                                    H; FO
   3849       8/26/2018    LO_USA0065788       LO_USA0065788         2016; subject: Professional Bonding Brands
   3850                                                              Intentionally Left Blank
   3851                                                              Intentionally Left Blank
   3852       1/25/2016    LO_USA0065845       LO_USA0065852         Claims ‐ Bonding Summary Chart                                 H; FO; Q
                                                                     Email from K. Dreher to R. Iancau dated 7‐25‐2016; subject:
                                                                     RE: HCS16‐030 Bonding vs. Olaplex Daily Cell _ Step 1 + 2      H; FO
   3853       7/25/2016    LO_USA0065921       LO_USA0065924         Quantities


                                                                  Page 90
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 94 of 714 PageID #:
                                                        50379

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
   3854                                                              Intentionally Left Blank
   3855                    LO_USA0066572       LO_USA0066574         D. Christal notes provided at May 2015 meeting              Q; H.
                                                                                                                                H; FO; REL
   3856       4/29/2015    LO_USA0067312       LO_USA0067313         Microbiological Study Results (Formula No. 1129601RK)
                                                                     Product Performance Evaluation (PPE) Test Report Sensory
                                                                     Properties of P12 in Bleach Powder vs. Bleach Powder Alone
   3857       4/7/2016     LO_USA0067314       LO_USA0067322         (Study # COS‐CAP‐2016‐0283)                                H; FO; REL
                                                                     Comparison of Anti‐Breakage Properties of Bleach with
                                                                                                                                H; FO; REL
   3858       5/5/2015     LO_USA0067323       LO_USA0067334         Additives Report (CAP‐MCI‐US‐1504‐0006)
   3859                                                              Intentionally Left Blank
   3860                                                              Intentionally Left Blank
   3861                                                              Intentionally Left Blank
   3862                                                              Intentionally Left Blank
   3863                                                              Intentionally Left Blank
   3864                                                              Intentionally Left Blank
                                                                                                                                 H; FO; REL
   3865       8/10/2015    LO_USA0067464       LO_USA0067465         Microbiological Study Results (Formula No. 1129634IN3)
                                                                                                                                 H; FO; REL
   3866       6/22/2015    LO_USA0067466       LO_USA0067467         Microbiological Study Results (Formula No. 1129601RK)
                                                                                                                                   No Objection
   3867       12/15/2015   LO_USA0067468       LO_USA0067469         Microbiological Study Results (Formula No. 37558 RDK1)
   3868                                                              Intentionally Left Blank
                                                                     Product Performance Evaluation (PPE) Sensory Properties of
                                                                     P 12 Additive in Color Fusion vs. Color Fusion Alone (Study #
   3869       9/23/2016    LO_USA0067507       LO_USA0067515         COS‐CAP‐2016‐0726)                                            H; FO; REL
                                                                     Relaxer with Bonding Additive and Treatment [Formula #'s
                                                                     Additive: 37567 RDK (P12) Treatment: 1129601RK(C1)            H; FO; REL
   3870       7/25/2016    LO_USA0067516       LO_USA0067541         1129681RK4 (C8)]
   3871                                                              Intentionally Left Blank
   3872                                                              Intentionally Left Blank
   3873                                                              Intentionally Left Blank
   3874                                                              Intentionally Left Blank




                                                                  Page 91
                       Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 95 of 714 PageID #:
                                                           50380

Trial Exh./    Document        Begin Bates No.      End Bates No.                              Description                                   Plaintiffs'
Deposition       Date                                                                                                                        Objection
 Exh. No.
                                                                       Product Performance Evaluation (PPE) Sensory Properties of
                                                                       P 12 Additive in Majirel vs. Majirel Alone (Study # COS‐CAP‐
   3875       10/26/2016     LO_USA0067604       LO_USA0067612         2016‐0982)                                                   H; FO; REL

                                                                       Bonding Additive w/ Treatment (Formula #'s: Additive:
                                                                                                                                         H; FO; REL
                                                                       37462 RDK Treatment: 1129634IN1/1129634IN5 Study #:
   3876       9/28/2015      LO_USA0067613       LO_USA0067639         ETU‐PPE‐15‐006 Orchestra #: 2014‐4285/A)

                                                                       Bonding Additive w/ Treatment [Formula #s Additive: 37567         H; FO; REL
   3877       2/16/2016      LO_USA0067643       LO_USA0067668         RDK (P12) Treatment: 1129634IN2 (C8)]
                                                                       Product Performance Evaluation Hair Instrumental
                                                                       Evaluation ‐ France Evaluation of the Impact of P12/C8 on
                                                                                                                                         H; FO; REL
                                                                       Fiber Integrity in a Bleach Application Report (HEV‐INS‐FR‐
   3878       2/3/2017       LO_USA0067669       LO_USA0067678         17‐0058)
   3879       5/20/2014      LO_USA0067679       LO_USA0067765         Lab Notebook L11315 (Badman)                                      H; FO; REL
   3880       5/20/2014      LO_USA0067766       LO_USA0067925         Lab Notebook L11314 (Badman)                                      H; FO; REL
   3881       6/17/2013      LO_USA0068084       LO_USA0068252         Lab Notebook L11161 (Pauker)                                      H; FO; REL
                                                                       Excerpts of CTFA Cosmetic Ingredient Handbook (John A.
                                                                       Wenninger & G.N. McEwen eds., Cosmetic, Toiletry, and
   3882       1992           LO_USA0068271       LO_USA0068274         Fragrance Ass’n 2d ed. 1992) (“CTFA II”)                          BE, CP, FO, H
                                                                       Simone Aparecida de Franca et al., Types of Hair Dye and
                                                                       Their Mechanisms of Action, 2 Cosmetics 2015 (“Aparecida
   3883       2015           LO_USA0068287       LO_USA0068304         de Franca”)                                                       H; FO
                                                                       Sudhakar Mhaskar et al., Hair Breakage Index: An
                                                                       alternative tool for damage assessment of human hair, 62 J.
   3884       2011           LO_USA0068340       LO_USA0068346         Cosmet. Sci. 203 (2011) (“Mhaskar”)                               H; FO
                                                                       Amended Grounds of Invalidity of the First and Second
                                                                       Defendants in the matter of Liqwd, Inc. v. L’Oréal (U.K.) Ltd.,
                                                                                                                                         H; FO
                                                                       Claim No. HP‐2016‐000056 (“UK Amended Invalidity
   3885       4/4/2017       LO_USA0068495       LO_USA0068678         Grounds”)
                                                                       Catzy Blonde, Mintel Database Entry and Box Translation
                                                                                                                                         AU, COMP, FO, H
   3886       7/2007         LO_USA0068679       LO_USA0068689         (“Mintel I”)




                                                                    Page 92
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 96 of 714 PageID #:
                                                         50381

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                     A.D. Pomogailo et al., Macromolecular Metal Carboxylates
                                                                                                                                   H; FO
                                                                     and Their Nanocomposites, 139 Springer Series in Materials
   3887       2010         LO_USA0068898       LO_USA0068916         Sci. 7 (2010) (“Pomogailo”)
                                                                     Basil Dmuchovsky et al., The Mechanism of the Base‐
                                                                     Catalyzed Addition of Thiols to Maleic Anhydride, 86 J. Am.
   3888       1964         LO_USA0068934       LO_USA0068937         Chem. Soc. 2874 (1964)                                        H; FO
                                                                     European Patent Application Pub. No. 298684 (“Suita‐
                                                                                                                                   H; FO
   3889       1/11/1989    LO_USA0068938       LO_USA0068948         Mangano”)
                                                                     John Halal, Hair Structure and Chemistry Simplified
                                                                                                                                   H
   3890       2009         LO_USA0069072       LO_USA0069393         (Cengage Learning 5th ed. 2009) (“Halal”)
   3891       9/18/2018    LO_USA0069563       LO_USA0069581         U.S. Patent No. 10,076,478                                    H; FO
                                                                                                                               H
   3892       9/8/2005     LO_USA0069806       LO_USA0069822         U.S. Patent Application Pub. No. US 2005/0193501 (“Chan”)
                                                                     U.S. Patent Application Pub. No. US 2008/0066773
                                                                                                                               H
   3893       3/20/2008    LO_USA0069937       LO_USA0070010         (“Anderson”)
                                                                     U.S. Patent Application Pub. No. US 2012/0024309A1
                                                                                                                               H
   3894       2/2/2012     LO_USA0070176       LO_USA0070191         (“Pratt”)
                                                                                                                                   H
   3895       7/19/2012    LO_USA0070192       LO_USA0070212         U.S. Patent Application Pub. No. 2012/0180807 (“Flohr”)
   3896       11/19/2015   LO_USA0070394       LO_USA0070410         U.S. Application Pub. No. 2015/0328102
   3897       8/6/1685     LO_USA0070573       LO_USA0070578         U.S. Patent No. 4,532,950 (“Lang”)                            H
   3898       10/15/1996   LO_USA0070646       LO_USA0070660         U.S. Patent No. 5,565,216 (“Cowsar”)                          H
   3899       5/11/2004    LO_USA0070761       LO_USA0070772         U.S. Patent No. 6,732,744 (“Olshavsky”)                       H
   3900       7/13/2010    LO_USA0070877       LO_USA0070895         U.S. Patent No. 7,754,794 (“Chen”)                            H
   3901       11/22/2016   LO_USA0071020       LO_USA0071035         U.S. Patent No. 9,498,419 (“’419 patent”)                     No Objection
   3902       6/6/2017     LO_USA0071036       LO_USA0071054         U.S. Patent No. 9,668,954                                     No Objection
   3903                                                              Intentionally Left Blank                                      N/A
                                                                     International Patent Application Pub. No. WO 2014/118212
                                                                                                                                   H; REL
   3904       8/7/2014     LO_USA0071854       LO_USA0071872         (“Burchbuckler”)

                                                                     Charles Q. Yang & Yun Lu, In‐situ Polymerization of Maleic
                                                                     Acid and Itaconic Acid and Crosslinking of Cotton Fabric,
   3905       1999         LO_USA0071995       LO_USA0072002         69(10) Textile Res. J. 782 (1999) (“Yang I”)                  H, REL


                                                                  Page 93
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 97 of 714 PageID #:
                                                         50382

Trial Exh./    Document      Begin Bates No.       End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                                                                                   H; FO; REL
   3906       12/8/2019    LO_USA0072073        LO_USA0072075         December 8, 2016 IPWatchdog article by Steve Brachman
                                                                                                                                   H; FO; REL
   3907       11/23/2016   LO_USA0072076        LO_USA0072080         November 23, 2016, MarketWatch article by Nick Kostov
                                                                                                                                   H; FO; REL
   3908       11/24/2016   LO_USA0072085‐L‐91   LO_USA0072085‐L‐91    November 24, 2016, Cosmopolitan article by Victoria Jowett

                                                                      November 28, 2016, cosmeticsbuisness.com article,“Olaplex H; FO; REL
   3909       11/28/2016   LO_USA0072092        LO_USA0072098         sues L’Oréal over ‘slavish knockoffs,’”
   3910       11/2/2018    LO_USA0072124        LO_USA0072127         Copy of Olaplex website                                   H; FO; CP
                                                                                                                                   H; FO
   3911       6/23/2015    LO_USA0072749        LO_USA0072749         Email from R. Dolden to H. Kunetx RE Olivia BP Approval
   3912       4/14/2015    LO_USA0072807        LO_USA0072810         FW OLAPLEX Tested Again.msg                                  No Objection
   3913       10/8/2015    LO_USA0072813        LO_USA0072814         Fwd Olaplex .msg                                             H; FO
                                                                      Email from C. Gebhart to M. Glenn, dated September 8,
                                                                                                                                   H; FO
   3914       9/8/2016     LO_USA0073912        LO_USA0073914         2016
                                                                                                                                   403 (cumulative)
   3915       5/18/2015    LO_USA0074040        LO_USA0074045         Confidentiality Agreement executed by L'Oreal and Olaplex
                                                                                                                                   403 (cumulative,
                                                                                                                                   see, e.g., TX 3912)
   3916       4/14/2015    LO_USA0074100        LO_USA0074103         FW OLAPLEX Tested Again.msg
                                                                                                                                   H; FO; AU; CP
   3917       8/19/2016    LO_USA0074261        LO_USA0074263         Olaplex’s and its “idonthairyou” posts on social media

                                                                      Contract Research Services Report on Anti‐Breakage
   3918       12/18/2018   LO_USA0074925        LO_USA0074934         Assessment of Bleach Formulations, dated March 20, 2015 No Objection
                                                                      Chemistry of Natural Protein Fibers (R. S. Asquith ed.)
                                                                                                                              H; FO
   3919       1977         LO_USA0075041        LO_USA0075259         (“Asquith”) (1977)
                                                                      Citraconic Acid, National Center for Biotechnology
                                                                      Information, PubChem Open Chemistry Database,
                                                                                                                              H; FO
                                                                      https://pubchem.ncbi.nlm.nih.gov/compound/Citraconic_ac
   3920       12/21/2018   LO_USA0075270        LO_USA0075301         id (“NCBI ‐ Citraconic Acid”)




                                                                   Page 94
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 98 of 714 PageID #:
                                                         50383

Trial Exh./    Document      Begin Bates No.      End Bates No.                               Description                                   Plaintiffs'
Deposition       Date                                                                                                                       Objection
 Exh. No.

                                                                     Charles E. Hoyle et al., Thiol‐click chemistry: a multifaceted
                                                                     toolbox for small molecule and polymer synthesis, 39 Chem.
   3921       2010         LO_USA0075302       LO_USA0075335         Soc. Rev. 1355 (2010) (“Hoyle”)                                    H, REL
                                                                     Trefor A. Evans et al., A statistical analysis of hair breakage.
                                                                     II. Repeated grooming experiments, 61 J. Cosmet. Sci. 439
   3922       2010         LO_USA0075336       LO_USA0075352         (2010) (“Evans”)                                                   H; FO
                                                                     Pierangelo Gobbo & Mark S. Workentin, Improved
                                                                     Methodology for the Preparation of Water‐Soluble
                                                                                                                                        H; FO
                                                                     Maleimide‐Functionalized Small Gold Nanoparticles,
   3923       2012         LO_USA0075405       LO_USA0075411         Langmuir, 12357‐63 (2012) (“Gobbo”)
                                                                     Hans‐Martin Haake et al., Hair Breakage–How to measure
                                                                                                                                        DIS; FO; REL; 403
   3924       2009         LO_USA0075412       LO_USA0075421         and counteract, 60 J. Cosmet. Sci. 143 (2009)
                                                                     Japanese Unexamined Patent Application Pub. No. JP 2008‐
                                                                                                                                        H
   3925       7/3/2008     LO_USA0075701       LO_USA0075702         150308 (“Watanabe 308”) with translation

                                                                     Maleamic Acid, National Center for Biotechnology
                                                                                                                                        H; FO
                                                                     Information, PubChem Open Chemistry Database,
   3926       12/21/2018   LO_USA0075720       LO_USA0075742         https://pubchem.ncbi.nlm.nih.gov/compound/5280451
                                                                     BM(PEG)2 and BM(PEG)3, ThermoScientific Instructions
                                                                                                                                        H; FO
   3927       2012         LO_USA0075743       LO_USA0075745         (“ThermoScientific Instructions”)
                                                                     V.N.E. Robinson, A study of damaged hair, 27 J. Soc. Cosmet.
                                                                                                                                        H; FO
   3928       1976         LO_USA0075761       LO_USA0075771         Chem. 155 (1976) (“Robinson”)
   3929       4/19/1960    LO_USA0075780       LO_USA0075787         U.S. Patent No. 2,933,365 (“Moore”)                                H
   3930                    LO_USA0075976       LO_USA0075976         L'Oreal USA Sales Revenue Spreadsheet                              H, FO
                                                                     Email from G. Auer to D. Christal and J. Schwartz, dated July
                                                                                                                                        No Objection
   3931       7/29/2016    OLA _0000016580     OLA _0000016580       29, 2016
                                                                     Prosecution History for U.S. Patent No. 9,668,954
                                                                                                                                        No Objection
   3932                    OLA_0000000306      OLA_0000001680        (15/415,464)
                                                                     Labmuffin 2015 How Does OlaPlex Hair Treatment
                                                                                                                                        403; H; BE
   3933       2015         OLA_0000003173      OLA_0000003180        Work.PDF
                                                                                                                                        mistates bates
                                                                                                                                        range; No
   3934       8/16/2015    OLA_00000064224     OLA_00000064224       Email from J. Schwartz to S. Lim, dated August 16, 2015            Objection


                                                                  Page 95
                      Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 99 of 714 PageID #:
                                                          50384

Trial Exh./     Document      Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition        Date                                                                                                                    Objection
 Exh. No.
                                                                                                                                    No Objection
   3935       8/21/2015     OLA_00000073810     OLA_00000073810       Email from J. Schwartz to S. Orzel, dated August 21, 2015
   3936                                                               Intentionally Left Blank
                                                                      Prosecution History for U.S. Patent No. 9,498,419
                                                                                                                                    No Objection
   3937                     OLA_0000008436      OLA_0000009384        (15/087,415)
   3938                                                               Intentionally Left Blank                                      N/A
   3939                                                               Intentionally Left Blank                                      N/A
   3940                                                               Intentionally Left Blank                                      N/A
   3941                                                               Intentionally Left Blank                                      N/A
   3942                                                               Intentionally Left Blank                                      N/A
   3943                                                               Intentionally Left Blank                                      N/A
   3944                                                               Intentionally Left Blank                                      N/A
                                                                      Email from Evanice Holz to Jeff Schwartz dated 10‐6‐2015;
                                                                                                                                    REL; MIL; 403
   3945       10/6/2015     OLA_0000014324      OLA_0000014325        subject RE: ET Response to 'The Photo'
                                                                      Email from J. Alexander to D. Christal, D. Christal, and E.
                                                                                                                                    REL; MIL; 403
   3946       10/3/2015     OLA_0000014328      OLA_0000014328        Pressley re: Maleic Message
                                                                      Email from G. McKovich to D. Christal, dated August 11,
                                                                                                                                    REL; MIL; 403
   3947       8/11/2015     OLA_0000014459      OLA_0000014460        2015
   3948       7/13/2015     OLA_0000014569      OLA_0000014572        Safety Data Sheet Sexyhair Bond Maker                         H; FO; REL
                                                                                                                                    Misstated Bates‐
                                                                      Email from D. Christal to M. Rector‐Gable, dated May 19,      stamp range; H;
   3949       5/19/2014     OLA_0000014656      OLA_0000014656        2014, Letter of Intent                                        FO; REL
                                                                      Email from M. Rector‐Gable to D. Christal, dated April 24,    H; FO; REL; MIL;
   3950       April         OLA_0000014826      OLA_0000014828        2015 Re: Bond Builder                                         403

                                                                      Email from A. McDonald to D. Christal and D. Christal, dated H; REL; FO
   3951       4/3/2015      OLA_0000014921      OLA_0000014924        April 3, 2015 re: Olaplex Contact Form Brittany
                                                                      Email from J. Alexander to martine@olaplex.com et al.;
                                                                                                                                   H; REL; FO
   3952       3/19/2015     OLA_0000015004      OLA_0000015007        subject Fwd: OLAPLEX Tested Again

                            OLA_0000015008      OLA_0000015008        Email from E. Holz to D. Christal dated 3‐21‐2015; subject:   REL; FO; 403; MIL
   3953       3/21/2015     OLA_00001106944     OLA_00001106958       Re: ABCH Article Screenshots, with attachments
   3954                     OLA_0000015193      OLA_0000015197        Olaplex FAQ                                                   REL; FO



                                                                   Page 96
                       Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 100 of 714 PageID #:
                                                            50385

Trial Exh./    Document        Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                      Objection
 Exh. No.
                                                                       Email from B. Le Poer Trench to dean@olaplex.com dated
                                                                       8/7/2014; subject: Re: Allure Magazine ‐ Olaplex Bond           REL; FO; H; MIL;
   3955       8/7/2014       OLA_0000015425      OLA_0000015463        Multiplier (June 2014)                                          403
   3956                      OLA_0000015551      OLA_0000015551        Olaplex Bond Multiplier No. 1 Labeling                          CP
                                                                                                                                       REL; FO; MIL
   3957       May            OLA_0000015590      OLA_0000015592        Email from D. Christal to A. Owens, dated May 8, 2014
                                                                                                                                       REL; FO; MIL; 403;
   3958                      OLA_0000015614      OLA_0000015614        Email from D. Christal to Bertrand                              CP
                                                                                                                                       REL; FO; MIL; 403;
   3959       6/28/2016      OLA_0000015823      OLA_0000015823        Email from D. Christal to E. Pressly, dated June 28, 2016       CP
                                                                       Email from D. Christal to A. Dodds, and J. Schwartz, dated
                                                                       October 1, 2015 Re: Olaplex a Readers Choice Award              REL; H; MIL; CP
   3960       October        OLA_0000015874      OLA_0000015875        Winner
                                                                                                                                       REL; H; MIL; CP;
                                                                       Email from D. Christal to S. Lim, dated August 4, 2015 Re:
                                                                                                                                       403
   3961       August         OLA_0000016004      OLA_0000016007        Modern Salon Answers ‐ Time Sensitive please review
                                                                                                                                       REL; H; MIL; 403
   3962       7/23/2015      OLA_0000016031      OLA_0000016031        Email form D. Christal to J. Franklin, dated July 23, 2015
                                                                       Email from D. Christal to Andre Nizetich; subject: Olaplex
                                                                                                                                       REL; CP; MIL
   3963       6/16/2015      OLA_0000016098      OLA_0000016099        Coupon with attachment
                                                                       Email from T. Katz to D. Christal dated May 7, 2015, Subject:
                                                                       Plan of attack, with attachment: Short‐term and long‐term       REL; CP; MIL; H;
                                                                       approach to responding to the shortfall in social media         403
   3964       5/7/2015       OLA_0000016130      OLA_0000016134        coverage
                                                                       Email from D. Christal to J. Alexander Re: Olaplex Tested
                                                                                                                                       REL; CP; MIL; 403
   3965       3/20/2015      OLA_0000016147      OLA_0000016150        Again
                                                                       Email from D. Christal to A. Nizetich, dated September 27,
                                                                                                                                       REL; H; MIL; 403
   3966       9/27/2014      OLA_0000016360      OLA_0000016363        2014
                                                                                                                                       REL; H; MIL; 403;
   3967       9/24/2014      OLA_0000016368      OLA_0000016369        Email from D. Christal to Andre Nizetich Re: Olaplex/ABCH       CP
   3968                      OLA_0000016831      OLA_0000016831        Olaplex Advertisement "Never Break a Client's Hair"             REL; MIL; 403; CP
                                                                       Email from Andre Nizetich to D. Christal FWD: ABCH              REL; MIL; 403; CP;
   3969       9/27/2014      OLA_0000017548      OLA_0000017551        Reports OLAPLEX is the Real Deal                                H



                                                                    Page 97
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 101 of 714 PageID #:
                                                          50386

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                  Plaintiffs'
Deposition       Date                                                                                                                     Objection
 Exh. No.
                                                                     Email from Mike Nave to Dean Christal RE: FW: Sarasota
                                                                                                                                 REL; MIL; 403; H
   3970       9/23/2014    OLA_0000017552      OLA_0000017561        Exam Results and Olaplex Results
                                                                     Degradation of Phenol and Salyciylic Acid by Ultraviolet
                                                                     Radiation/Hydrogen Peroxide/Oxygen, Wa. Res. Vol. 29, No.
   3971       1995         OLA_0000017664      OLA_0000017670        10, pp. 2346‐2353, 1995                                     REL; H; FO
   3972                                                              Intentionally Left Blank
   3973                    OLA_0000017798      OLA_0000017803        LIQ 103 ‐ Proposed Amendments to Claims                     CP; FO
                                                                                                                                 DIS; Misstated
                                                                                                                                 Bates‐stamp range
   3974                    OLA_0000017804      OLA_0000017804        Untitled attachment
   3975                    OLA_0000017805      OLA_0000017812        LIQ 103 PCT ‐ Proposed Claim Amendments                     CP; FO
   3976       8/23/2015    OLA_0000017813      OLA_0000017813        Email thread between C. Hawker to E. Pressly                REL; CP; FO; H
                                                                     Email from E. Pressly to C. Hawker; subject: Can you take a
                                                                                                                                 CP; FO
   3977       6/22/2015    OLA_0000017814      OLA_0000017814        look before we meet tomorrow?
                                                                     LIQ 100 CIP CON ‐ Proposed Kit Claims for New Continuation
                                                                                                                                 CP; FO
   3978                    OLA_0000017815      OLA_0000017820        Application attachment
                                                                                                                                    CP; FO
   3979       9/16/2015    OLA_0000017821      OLA_0000017821        Email from E. Pressly to J. Alexander Re: N‐Acetyle Cysteine
   3980       3/11/1997    OLA_0000017822      OLA_0000017826        U.S. Patent No. 5,609,860 to Tabata et al.                     H
   3981       9/16/2015    OLA_0000017827      OLA_0000017827        Email from J. Alexander to E. Pressly                          REL; CP; H; FO
                                                                     Email from E. Pressly to D. Christal, dated May 18, 2015,
                                                                                                                                    CP
   3982       May          OLA_0000017828      OLA_0000017830        attaching Olivia Illustrative Discussion Points
                                                                     Email from E. Pressly to D. Christal Re: Meeting questions
                                                                     referencing Attachments Olivia Illustrative Discussion         CP
   3983       5/18/2015    OLA_0000017828      OLA_0000017830        Points.docx
                                                                                                                                    REL
   3984       9/16/2015    OLA_0000017831      OLA_0000017844        Email from E. Pressly to J. Alexander Re: N‐Acetyl Cysteine
   3985       3/12/2015    OLA_0000017845      OLA_0000017845        Email from E. Pressly to C. Hawker Re: Patent look             CP; REL
   3986                    OLA_0000017846      OLA_0000017850        Draft claims                                                   CP; REL; FO
   3987       3/12/2015    OLA_0000017851      OLA_0000017851        Email from C. Hawker to E. Pressly                             CP; REL; FO
                                                                                                                                    Misstated Bates‐
   3988                    OLA_0000018415      OLA_0000018415        Image of Olaplex Logo with company address                     stamp range; DIS
                                                                     Email from E. Holz to E. Holz attaching ScreenShot 2015‐04‐
                                                                                                                                 REL; FO; MIL
   3989       4/9/2015     OLA_0000018689      OLA_0000018690        09 at 12.47.27 PM


                                                                  Page 98
                      Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 102 of 714 PageID #:
                                                           50387

Trial Exh./     Document      Begin Bates No.      End Bates No.                              Description                                 Plaintiffs'
Deposition        Date                                                                                                                    Objection
 Exh. No.
                                                                      Email from E. Holz to Sara Lim FWD: ABCH Article
                                                                                                                                     REL; 403; MIL
   3990       3/21/2015     OLA_0000018698      OLA_0000018698        Screenshots
                                                                      Email from E. Holz to T. Katz, dated April 27, 2015, attaching
                                                                      Olaplex April Social.key; International Social Media
   3991       4/27/2015     OLA_0000018705      OLA_0000018117        Manager, Fake IG Accounts.                                     REL; 403; MIL
   3992                                                               Intentionally Left Blank                                       N/A
                                                                                                                                   REL; H; MIL; FO; CP
   3993       4/21/2015     OLA_0000020107      OLA_0000020107        Email from J. Franklin to J. Schwartz, dated August 21, 2015
                                                                      Email from J. Schwartz to J. Iturralde, B. Mouton, and J.
                                                                                                                                   REL; FO; CP
   3994       10/17/2016    OLA_0000020645      OLA_0000020645        Franklin, dated October 17, 2016
                                                                                                                                   REL; FO; MIL; CP
   3995       8/18/2016     OLA_0000020652      OLA_0000020652        Email from J. Schwartz to J. Franklin, dated August 18, 2016
                                                                      Email from J. Schwartz to S. Gaspard, dated January 16,
                                                                                                                                   REL; MIL; H
   3996       1/16/2016     OLA_0000021092      OLA_0000021093        2016
                                                                                                                                      REL; MIL; FO; 403
   3997       1/15/2016     OLA_0000022907      OLA_0000022917        Email from J. Alexander to J. Santy, dated January 15, 2016
                                                                                                                                      REL; MIL; FO; 403
   3998       7/16/2015     OLA_0000023002      OLA_0000023004        Email from J. Alexander to D. Tobojka, dated July 16, 2015
                                                                                                                               REL; CP
   3999       April         OLA_0000023067      OLA_0000023067        Email from J. Alexander to J. Teyke, dated April 3, 2015
                                                                      Email from J. Alexander to anb@olaplex.com FWD Revised:
                                                                                                                               REL; MIL
   4000       3/19/2015     OLA_0000023069      OLA_0000023069        Olaplex USA Distributors
                                                                      Email from J. Alexander to Pannos Salon, dated March 31,
                                                                                                                               REL; CP
   4001       3/31/2015     OLA_0000023070      OLA_0000023070        2015
                                                                                                                                      Misstates Bates‐
                                                                      Email from Kimberly@olaplex.com to
                                                                                                                                      stamp range;
   4002       8/16/2015     OLA_0000023925      OLA_0000023998        Martine@olaplex.com, dated August 16, 2015 re: perms
                                                                      Email from D. Christal to exam@haircolorist.com Re: ABCH
                                                                                                                                      REL; MIL; H
   4003       9/28/2014     OLA_0000024530      OLA_0000024532        Reports OLAPLEX is the Real Deal
                                                                      Email from D. Christal to D. Christal, dated August 18, 2014,
                                                                                                                                      REL; H; FO
   4004       8/18/2014     OLA_0000024542      OLA_0000024544        attaching article from BTC "On Paper"
                                                                      Email from D. Christal to Greg Auer Re: OU Post and Article
                                                                                                                                      MIL; REL; FO
   4005       11/23/2016    OLA_0000024724      OLA_0000024726        as JPEG
   4006       11/23/2016    OLA_0000024727      OLA_0000024728        Email from Dean Christal to Greg Auer Re: OU v 3                MIL; REL; FO


                                                                   Page 99
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 103 of 714 PageID #:
                                                         50388

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                              Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                                                                                  REL; MIL; H; FO;
   4007       11/23/2016   OLA_0000024729      OLA_0000024734        Email from D. Christal to J. Schwartz, dated 11/13/2016      403
                                                                                                                                  REL; MIL; H
   4008       10/1/2015    OLA_0000025490      OLA_0000025494        Email from D. Christal to S. Orzel, dated October 1, 2015
   4009                    OLA_0000025952      OLA_0000025955        Mutual Non‐Disclosure Agreement                              Q
   4010                                                              Intentionally Left Blank
   4011       8/29/2014    OLA_0000039172      OLA_0000039256        U.S Application No. 62/000,340                               REL; FO
                                                                     Website Screen shot How Does Olaplex Hair Treatment
                                                                                                                                  REL; FO
   4012       4/13/2015    OLA_0000045754      OLA_0000045761        Work? From www.labmuffin.com
                                                                                                                                  REL; FO
   4013       9/14/2016    OLA_0000049937      OLA_0000049970        PCT/US2015/031166 Preliminary Report on Patentability
                                                                     Letter from Bereskin & Parr to Candadian IPO dated
                                                                     7/4/2016 Re: CA Application No. 2.916,985 Voluntary
   4014       7/4/2016     OLA_0000052855      OLA_0000052877        Amendment to the application                                 REL; FO; H
   4015       7/23/2013    OLA_0000063665      OLA_0000063665        Email from J. Santy to D. Christal, dated July 23, 2013      REL
   4016       7/17/2013    OLA_0000063666      OLA_0000063666        Email from D. Christal to J. Santy, dated July 17, 2013      REL; H
   4017       7/19/2013    OLA_0000063670      OLA_0000063670        Email from D. Christal to J. Santy, dated July 19, 2013      REL; H
   4018       7/17/2013    OLA_0000063673      OLA_0000063673        Email from D. Christal to J. Santy, dated July 17, 2013      REL
                                                                     Email from D. Christal to J. Morehouse and J. Santy, dated
                                                                                                                                  CP; REL; H
   4019       10/15/2013   OLA_0000063742      OLA_0000063742        October 15, 2013
   4020       10/28/2013   OLA_0000063744      OLA_0000063744        Email from D. Christal, dated October 28, 2013             REL; CP
   4021                    OLA_0000063757      OLA_0000063760        Olaplex Technical Fast Facts                               FO; CP; H
                                                                                                                                Misstates Bates‐
                                                                     November 28, 2016 cosmeticsdesign.com article by Deanna stamp range; H;
   4022       11/28/2016   OLA_0000063922      OLA_0000063949        Utroske                                                    REL; FO
   4023       2/2/2017     OLA_0000064043      OLA_0000064043        Email from Steve Orzel to Jeff Schwartz Re: Amika          REL; H
                                                                     Email from Jeff Schwartz to Darcy Christal Re: Olaplex
                                                                                                                                MIL; REL; 403
   4024       10/13/2016   OLA_0000064211      OLA_0000064212        Contact Form ‐ Jan Grozowski
                                                                     Email from Jeff Schwartz to Stacy Gaspard et al. Re Dennis
                                                                                                                                MIL; REL
   4025       1/16/2016    OLA_0000065017      OLA_0000065017        Bernard Olaplex Knock‐off 4Plex
                                                                     Email from S. Gaspard to J. Schwartz, dated January 16,
                                                                                                                                REL; MIL
   4026       1/16/2016    OLA_0000065019      OLA_0000065019        2016
              6/27/2018                                                                                                           H, MIL, REL, 403
   4027                    OLA_0000065453      OLA_0000065504        PGR2017‐00012 (Paper 102) ‐ FINAL WRITTEN DECISION


                                                                  Page 100
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 104 of 714 PageID #:
                                                         50389

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                            Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.

              8/29/2017                                              PGR2017‐00012 (Paper 27) ‐ Patent Owner's Motion for      H, MIL, REL
   4028                    OLA_0000065505      OLA_0000065518        Additional Discovery (37 C.F.R. 42.51(b)(2) and 42.224)
              9/27/2017                                                                                                        MIL, REL
   4029                    OLA_0000065519      OLA_0000065533        PGR2017‐00012 (Paper 37) ‐ Conduct of the Proceeding
                                                                     PGR2017‐00012 (Paper 44) ‐ CONFIDENTIAL LIQWD PATENT
              10/20/2017                                                                                                       H, MIL, REL
   4030                    OLA_0000065534      OLA_0000065545        OWNER RESPONSE
                                                                     PGR2017‐00012 (Paper 55) ‐ PETITIONERS REPLY TO PATENT
              1/26/2018                                                                                                        H, MIL, REL
   4031                    OLA_0000065646      OLA_0000065677        OWNERS RESPONSE
                                                                     PGR2017‐00012 (Paper (70) ‐ Patent Owner's Motion for
              3/20/2018                                                                                                        H, MIL, REL
   4032                    OLA_0000065678      OLA_0000065697        Observations on Cross‐Examination
                                                                     PGR2017‐00012 (Paper 72) ‐ Patent Owner's Motion to
              3/20/2018                                                                                                        H, MIL, REL
   4033                    OLA_0000065698      OLA_0000065720        Exclude Petitioner's Evidence

              3/27/2018                                              PGR2017‐00012 (Paper 77) ‐ Patent Owner's Corrected       H, MIL, REL
   4034                    OLA_0000065721      OLA_0000065737        Motion for Observations on Cross‐Examination
                                                                     PGR2017‐00012 (Paper 80) ‐ Petitioner's Opposition to
              3/27/2018                                                                                                        H, MIL, REL
   4035                    OLA_0000065738      OLA_0000065754        Patent Owner's Motino to Exclude Evidence
                                                                     PGR2017‐00012 (Paper 85) ‐ Patent Owner's Reply In
              4/3/2018                                                                                                         H, MIL, REL
   4036                    OLA_0000065755      OLA_0000065762        Support of its Motion to Exclude Evidence

              4/3/2018                                               PGR2017‐00012 (Paper 86) ‐ PETITIONERS RESPONSE TO        H, MIL, REL
   4037                    OLA_0000065763      OLA_0000065777        PATENT OWNERS CORRECTED MOTION FOR OBSERVATIONS
   4038       1/11/2018    OLA_0000065784      OLA_0000065951        PGR2017‐00012 (Exhibit 1027) ‐ Pressly Deposition         H, MIL
   4039       1/12/2018    OLA_0000065952      OLA_0000066072        PGR2017‐00012 (Exhibit 1028) ‐ Christal Declaration       H, MIL
                                                                     PGR2017‐00012 (Exhibit 1036) ‐ Lab Notebook L11363        BE, CP, H, MIL, REL,
              7/24/2014
   4040                    OLA_0000066073      OLA_0000066250        (Hamilton 1)                                              403
                                                                     PGR2017‐00012 (Exhibit 1041) ‐ Declaration of Melanie
              1/26/2018                                                                                                        H, MIL
   4041                    OLA_0000066251      OLA_0000066257        Crim
                                                                     PGR2017‐00012 (Exhibit 2010) ‐ Patent Owners Discovery
              8/29/2017                                                                                                        H, MIL, REL
   4042                    OLA_0000066258      OLA_0000066262        Requests to Petitioner




                                                                  Page 101
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 105 of 714 PageID #:
                                                         50390

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                     PGR2017‐00012 (Exhibit 2012) ‐ E‐mail dated May 13, 2015
                                                                     from Roger Dolden (Executive Vice President for L'Oral USA,
              8/29/2017                                                                                                            M,BE
                                                                     Inc.) to Dean Christal (CEO of Liqwd, Inc.) regarding Project
   4043                    OLA_0000066263      OLA_0000066274        Olivia
                                                                     Declaration of Eric D. Pressly, Ph.D. in PGR2017‐00012,
              10/19/2017                                                                                                           H, MIL
   4044                    OLA_0000066275      OLA_0000066280        dated October 19, 2017
              10/19/2017                                                                                                          H, MIL
   4045                    OLA_0000066275      OLA_0000066280        PGR2017‐00012 (Exhibit 2022) ‐ Eric Pressly Declaration
                                                                     Declaration of Dean Christal in PGR2017‐00012, dated
              10/18/2017                                                                                                          H
   4046                    OLA_0000066281      OLA_0000066287        October 18, 2017
              10/18/2017                                                                                                          H, MIL
   4047                    OLA_0000066281      OLA_0000066287        PGR2017‐00012 (Exhibit 2023) ‐ Dean Christal Declaration
              10/20/2017                                                                                                          H, MIL
   4048                    OLA_0000066288      OLA_0000066414        PGR2017‐00012 (Exhibit 2025) ‐ Edward Borish Declaration
                                                                     PGR2017‐00012 (Exhibit 2038) ‐ Dye Impact Study dated
              7/20/2016                                                                                                           MIL
   4049                    OLA_0000066415      OLA_0000066418        July 20, 2016
                                                                     PGR2017‐00012 (Exhibit 2039) ‐ Impact of Dyes in Bonding
              7/22/2016                                                                                                           MIL
   4050                    OLA_0000066419      OLA_0000066421        Additive P4, dated June 21, 2016
                                                                     PGR2017‐00012 (Exhibit 2040) ‐ Dreher 30b6 Deposition
              5/22/2017                                                                                                           H, MIL
   4051                    OLA_0000066422      OLA_0000066448        Excerpts 20170522
   4052       3/6/2018     OLA_0000066449      OLA_0000066528        PGR2017‐00012 (Exhibit 2056) ‐ Crim deposition               H, MIL
   4053       9/19/2017    OLA_0000066529      OLA_0000066531        PGR2017‐00012 (Exhibit 3001) ‐                               MIL, REL
                                                                     PGR2018‐00025 (Paper 3) ‐ PETITION FOR POST‐GRANT
              2/1/2018                                                                                                            H, MIL, REL, 403
   4054                    OLA_0000066835      OLA_0000066937        REVIEW OF U.S. PATENT 9,668,954
                                                                     PGR2018‐00025 (Exhibit 1036) ‐ Lab Notebook L11363           BE, CP, H, MIL, REL,
              7/24/2014
   4055                    OLA_0000066938      OLA_0000067115        (Hamilton 1)                                                 403
                                                                     PGR2018‐00025 (Exhibit 1037) ‐ Declaration of Melanie
              1/26/2018                                                                                                           H, MIL
   4056                    OLA_0000067116      OLA_0000067122        Crim

                                                                     PGR2018‐00025 (Paper 11) ‐Denying‐In‐Part and Granting‐In‐
              8/9/2018                                                                                                            H, MIL, REL
                                                                     Part Petitioner's Motion to Seal and For Protective Order 35
   4057                    OLA_0000067123      OLA_0000067128        U.S.C. sec. 326; 37 C.F.R. secs. 42.14, 42.54
                                                                     PGR2018‐00025 (Paper 9) ‐Patent Owner Liqwd's
              5/21/2018                                                                                                           H, MIL, REL
   4058                    OLA_0000067129      OLA_0000067187        Preliminary Response under 37 CFR 42.207


                                                                  Page 102
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 106 of 714 PageID #:
                                                         50391

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                   Plaintiffs'
Deposition       Date                                                                                                                      Objection
 Exh. No.
                                                                     PGR2018‐00025 (Paper 12) ‐Decision Institution of Post‐
              8/10/2018                                                                                                              H, MIL, REL, 403
   4059                    OLA_0000067188      OLA_0000067225        Grant Review
   4060       8/10/2018    OLA_0000067226      OLA_0000067232        PGR2018‐00025 (Paper 13) ‐Scheduling Order                      MIL, REL
                                                                     Website screenshot Color Cut & Style Connection Center,
                                                                                                                                     H; REL; 403; MIL
   4061                    OLA_0000067542      OLA_0000067542        Olaplex
                                                                     Email from D. Christal to D. Christal re: Norman Ingraham,
                                                                                                                                     H; REL; 403
   4062       8/17/2016    OLA_0000067900      OLA_0000067900        dated August 17, 2016
                                                                     Email from Jeff Schwartz to Franklin Jill Re FHI Olaplex
                                                                                                                                     REL; 403; MIL
   4063       8/21/2015    OLA_0000073811      OLA_0000073811        Knockoff
   4064                    OLA_0000075801      OLA_0000075801        Olaplex's Sales and Gross Profit (Excel)                        REL; 403; MIL

                                                                     Email form T. Walden to D. Christal and D. Christal, dated      REL
   4065       10/12/2016   OLA_0000077606      OLA_0000077613        October 12, 2016, attaching Olaplex VP of Education
                                                                     Email from Steve Orzel to Jeff Schwartz Re: Oalplex Knock
                                                                                                                                     REL; 403; MIL; H
   4066       10/1/2015    OLA_0000078461      OLA_0000078461        Off
                                                                     Email from T. Ryan to D. Christal, dated January 20, 2015,
                                                                     attaching JettMG ‐ Deck ‐ Capabilities Oct2014,
                                                                                                                                     REL; H
                                                                     SMM_Proposal_Olaplex, and Schwarzkopf Professional
   4067       1/20/2015    OLA_0000080102      OLA_0000080146        Canada Audit V6
                                                                     Email from D. Christal to S. Orzel, dated October 1, 2015 re:
                                                                                                                                     REL; 403; MIL; H
   4068       10/1/2015    OLA_0000081100      OLA_0000081100        Olaplex Knock Off
                                                                     Email from S. Orzel to J. Schwartz, dated August 21, 2015 re:
                                                                                                                                     REL; 403; MIL; H
   4069       8/21/2015    OLA_0000087093      OLA_0000087093        FHI Olaplex Knock off
                                                                     Email from M. Spinks to J. Schwartz, dated April 24, 2015,
                                                                                                                                     REL; 403; H
   4070       4/24/2015    OLA_0000088089      OLA_0000088092        attaching Tom re: Olaplex letter
                                                                     Email from J. Schwartz to M. Spinks, dated April 20, 2015 re:
                                                                                                                                     REL; H; 403
   4071       4/20/2015    OLA_0000092270      OLA_0000092272        resending from origial date sent 4/09/2015
                                                                     Email from R. Dolden to V. buehler, M. Gringauze, D.
                                                                     Hernand, and R. Dolden, dated May 21, 2015 re: L'O ‐
   4072       5/21/2015    OLA_0000095960      OLA_0000095975        confidentiality Agreement                                       CP; 403; H
                                                                     Email from D. Hernand to M. Gringauz, V. Buehler, and R.
                                                                     Dolden, dated May 19, 2015 re: L'O ‐ confidentiality            CP; 403; H
   4073       5/19/2015    OLA_0000095976      OLA_0000095989        Agreement



                                                                  Page 103
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 107 of 714 PageID #:
                                                         50392

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                     Email from M. Gringauz to V. Buehler, D. Hernand, and R.
                                                                     Dolden, dated May 19, 2015 re: L'O ‐ confidentiality          CP; 403; H
   4074       5/19/2015    OLA_0000096058      OLA_0000096064        Agreement
                                                                     Email from V. Buehler to D. Hernand, M. Gringauz, and R.
                                                                     Dolden, dated May 18, 2015 re: L'O ‐ confidentiality          CP; 403; H
   4075       5/18/2015    OLA_0000096132      OLA_0000096149        Agreement
                                                                     Email from M. Gringauz to D. Hernand, V. Buehler, and R.
                                                                     Dolden, dated May 15, 2015 re: L'O ‐ confidentiality          CP; 403; H
   4076       5/15/2015    OLA_0000096150      OLA_0000096154        Agreement
                                                                     Email from M. Gringauz to V. Buehler, D. Hernand, and R.
                                                                     Dolden, dated May 19, 2015 re: L'O ‐ confidentiality          CP; 403; H
   4077       5/19/2015    OLA_0000096181      OLA_0000096195        Agreement
                                                                     Email from D. Christal to P. Signori, dated August 30, 2016
                                                                                                                                   REL; 403; H
   4078       8/30/2016    OLA_0000097142      OLA_0000097142        re: Loreal smart bond
                                                                     Email from D. Christal to P. Signori, dated August 30, 2016
                                                                                                                                   REL; 403; H
   4079       8/30/2016    OLA_0000097208      OLA_0000097208        re: Loreal smart bond
                                                                     Email from T. Walden to D. Christal re: olaplex Sales for
                                                                                                                                   CP; 403
   4080       10/24/2016   OLA_0000097503      OLA_0000097503        2016 ‐ Units and Dollars
                                                                     Email from T. Walden to J. Schwarts and D. Christal re:
                                                                                                                                   REL; H; 403; CP
   4081                    OLA_0000097544      OLA_0000097548        Gebhart
                                                                     Deposition of Dean Christal, taken in Behind the Chair.com
                                                                                                                                   REL; 403; MIL
   4082       2/3/2017     OLA_0000098873      OLA_0000099049        litigation, dated February 3, 2017
                                                                     Email from M. Rector‐Gable to D. Christal, dated August 24,
                                                                                                                                   REL; 403; MIL; H
   4083       8/24/2014    OLA_0000100044      OLA_0000100044        2014 Re: Consulting Services Agreement

                                                                     Consulting Agreement between BehindTheChair.com and
                                                                     Olaplex LLC, marked at the deposition of Mary Rector‐Gable
   4084                    OLA_0000100045      OLA_0000100051        in the Behind the Chair litigation                         REL; 403; MIL; H
                                                                     Email from D. Christal to M. Rector‐Gable, dated April 22,
                                                                     2014, re: Wednesday, 23rd ‐ Beverly Hills, marked at the
                                                                                                                                REL; 403; MIL; H
                                                                     deposition of Mary Rector‐Gable in the Behind the Chair
   4085       4/22/2014    OLA_0000100052      OLA_0000100053        litigation




                                                                  Page 104
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 108 of 714 PageID #:
                                                         50393

Trial Exh./    Document     Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                    Email from D. Christal to M. Rector‐Gable, dated May 12,
                                                                    2014, re: Olaplex, marked at the deposition of Dean Christal
   4086       5/12/2014   OLA_0000100182      OLA_0000100182        in the Behind the Chair litigation                           REL; 403; MIL; H

                                                                    behindthechair.com color issue, marked at the deposition of   REL; 403; MIL; H
   4087                   OLA_0000100191      OLA_0000100196        D. Chirstal in the Behind the Chair litigaiton
                                                                    Email from M. Rector‐Gable to D. Schmidtbauer, dated April
                                                                    9, 2014, marked at the deposition of Dan Schmidtbaer in the
   4088       4/9/2014    OLA_0000100380      OLA_0000100389        Behind the Chair litigation                                   REL; 403; MIL; H
                                                                    Email from D. Christal to T. Cunningham, dated February 15,
                                                                    2014, marked at the deposition of Tracey Cunningham in
   4089       2/15/2014   OLA_0000100395      OLA_0000100396        the Behind the Chair litigation                               REL; 403; MIL; H
                                                                    Text messages between D. Christal and T. Cunningham,
                                                                    marked at the deposition of Tracey Cunningham in the
   4090       3/4/2014    OLA_0000100397      OLA_0000100580        Behind the Chair litigation                                   REL; 403; MIL; H
   4091                                                             Intentionally Left Blank                                      N/A
                                                                                                                                  Misstates Bates‐
   4092       1/3/2015    OLA_0000100449      OLA_0000100449        Text Messages between D. Christal and S. Lim                  stamp range
                                                                    Email from D. Christal to T. Cunningham, dated March 23,
                                                                    2014, re: He still keeps communicating, marked at the
                                                                                                                                  REL; 403; MIL; H
                                                                    deposition of Tracey Cunningham in the Behind the Chair
   4093       3/23/2014   OLA_0000100471      OLA_0000100473        litigation

                                                                    Email from D. Christal to A. Dodds, dated March 10, 2014,
                                                                                                                              REL; 403; MIL; H
                                                                    re:Beauty Launchpad Magazine, marked at the deposition of
   4094       3/10/2014   OLA_0000100474      OLA_0000100475        Tracey Cunningham in the Behind the Chair litigation

                                                                    Email from B. Le Poer Trench to D. Christal, dated August 8,
                                                                                                                                 REL; 403; MIL; H
                                                                    2014, re: Colorist feedback, marked at the deposition of
   4095       8/8/2014    OLA_0000100504      OLA_0000100504        Tracey Cunningham in the Behind the Chair litigation

                                                                    Email from B. Trench to T. Cunningham, dated August 10,
                                                                                                                                REL; 403; MIL; H
                                                                    2014 re: Allure Quote Approval, marked at the deposition of
   4096       8/10/2014   OLA_0000100506      OLA_0000100506        Tracy Cunningham in the Behind the Chair litigation


                                                                 Page 105
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 109 of 714 PageID #:
                                                         50394

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.

                                                                     Email from D. Christal toT. Cunninghan, dated October 21,
                                                                                                                                 REL; 403; MIL; H
                                                                     2014, re: Olaplex agreementy, marked at the deposition of
   4097       10/21/2014   OLA_0000100512      OLA_0000100513        Tracey Cunningham in the Behind the Chair litigation
                                                                     Email from C. Hawker to D. Christal and E. Pressly, dated
                                                                                                                                 REL; 403; H
   4098       10/6/2014    OLA_0000100560      OLA_0000100561        October 6, 2014 re: Serendipity
                                                                     Email from M. Rector=Gable to L. Zehil, dated June 25, 2014
                                                                     re: LLC, marked at the deposition of L. Zehil in the Behind
   4099       6/25/2014    OLA_0000100644      OLA_0000100646        the Chair litigation                                        REL; 403; MIL; H

                                                                     Email from L. Zehill to M. Rector‐Gable, dated August 21,
                                                                     2014, re: Olaplex Agreemetn, marked at the deposition of
   4100       8/21/2014    OLA_0000100674      OLA_0000100676        Louis Zehill in the Behind the Chair litigation                REL; 403; MIL; H

                                                                     Email from D. Christal to B. Le Poer Trench, dated August 8,
                                                                                                                                  REL; 403; MIL; H
                                                                     2014, re Colorist feedback, marked at the deposition of
   4101       8/8/2014     OLA_0000100729      OLA_0000100729        Dean Christal in the Behind the Chair litigation
                                                                     Defendant Dean Christal's Objections and Responses to
                                                                     Plaintiff BehindtheChair.com, Inc.'s Form Interrogatories,
                                                                                                                                  REL; 403; MIL; H
                                                                     marked at the deposition of D. Christal in the Behnd the
   4102       10/14/2015   OLA_0000100761      OLA_0000100785        Chair litigation

                                                                     Email from K. Cote‐Favaro to Sales@liqwd.com, dated April
                                                                     28, 2014, re: It's a Small World After All… but not at BTC at REL; 403; MIL; H
                                                                     Premier Orlando!, marked at the deposition of D. Christal in
   4103       4/28/2014    OLA_0000100793      OLA_0000100897        the Behind the Chair litigation

                                                                     Declaration of C. Steven Baker in Support of Defendants’   REL; 403; MIL; H
   4104       4/6/2017     OLA_0000101054      OLA_0000101079        Motion for Summary Judgment in Behind the Chair litigation
                                                                     Behind the Chair articles, marked at the deposition of
                                                                                                                                REL; 403; MIL; H
   4105       1/8/2016     OLA_0000101080      OLA_0000101084        Kronenberger in the Behind the Chair litigation

                                                                     Expert Report of Dr. Larry Chiagouris, marked at the           REL; 403; MIL; H
   4106       6/9/2017     OLA_0000101237      OLA_0000101287        depositio of M Chiagouris in the Behind the Chair litigation


                                                                  Page 106
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 110 of 714 PageID #:
                                                         50395

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                     Deposition of Mary Rector‐Gable, taken in the Behind the
                                                                                                                                   REL; 403; MIL; H
   4107       2/23/2015    OLA_0000101334      OLA_0000101634        Chair litigation
                                                                     Deposition of Dean Christal, dated June 19, 2015, taken in
                                                                                                                                   REL; 403; MIL; H
   4108       6/19/2015    OLA_0000101635      OLA_0000101910        the Behind the Chair litigation
                                                                     Deposition of Tracey Cunningham, dated December 13,
                                                                                                                                   REL; 403; MIL; H
   4109       12/13/2016   OLA_0000102148      OLA_0000102375        2016, in the Behind the Chair Litigation
                                                                     Email from D. Christal to M. Rector‐Gable, dated August 20,
                                                                                                                                   REL; 403; MIL
   4110       8/20/2014    OLA_0000102717      OLA_0000102717        2014
                                                                     Mary Rector‐Gable, This Could (and Will) Change Everything,
                                                                                                                                   REL; 403; MIL; CP
   4111       May          OLA_0000103529      OLA_0000103530        Behindthechair.com, May 2014, at 30
   4112                    OLA_0000104351      OLA_0000104354        HAIR FORUMS Spreadsheet                                       REL; 403; MIL; CP
   4113                    OLA_0000104355      OLA_0000104355        Burner Accounts Spreadsheet                                   REL; 403; MIL; CP
   4114                    OLA_0000104355      OLA_0000104360        HAIR FORUMS Spreadsheet                                       REL; 403; MIL; CP
                                                                     Email from Dean Christal to Ab McDonald Re: Dead forums
                                                                                                                                   REL; 403; MIL
   4115       9/18/2015    OLA_0000106408      OLA_0000106408        or problem with forums assigned to me
                                                                     Email from E. Holz to D. Christal and D. Christal, dated
                                                                     March 9, 2015, attaching Hair Forums, Att123964, Hair
   4116       3/9/2015     OLA_0000106917      OLA_0000106924        Forums.numbers, and ATT123967                                 REL; 403; MIL
                                                                     Email from S. Sanner to info@olaplex.com, dated May 31,
                                                                                                                                   REL; 403; MIL
   4117       8/30/2016    OLA_0000108714      OLA_0000108714        2014
   4118                    OLA_0000109817      OLA_0000109817        New Olaplex Usage Instructions                                H; CP
                                                                     Email from Dean Christal to Tracey Cunningam RE Allure UK
                                                                                                                                   REL; 403; MIL
   4119       8/8/2014     OLA_0000109861      OLA_0000109861        quote
                                                                                                                                   REL; 403; MIL
   4120       3/23/2014    OLA_0000111990      OLA_0000111990        Email from C. basye to info@olaplex, dated May 26, 2014
                                                                     Email from B, Matter to info@olaplex.com, dated May 19,
                                                                                                                                   REL; 403; MIL
   4121       5/31/2014    OLA_0000112321      OLA_0000112321        2014
                                                                                                                              REL; 403; MIL
   4122       5/19/2014    OLA_0000112335      OLA_0000112335        Email from Merry to info@olaplex.com, dated May 19, 2014
                                                                     Email from K. Diaz to info@olaplex.com, dated April 27,
                                                                                                                              REL; 403; MIL
   4123       5/19/2014    OLA_0000113247      OLA_0000113247        2014
                                                                                                                                   REL; 403; MIL
   4124       3/5/2014     OLA_0000115360      OLA_0000115361        Email from A. Dodds to D. Christal, dated March 5, 2014
   4125                    OLA_0000117204      OLA_0000117204        Excel Export Spreadsheey (export 20170411_141723              REL; 403; COMP


                                                                  Page 107
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 111 of 714 PageID #:
                                                         50396

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                     CA Application No. 2,947,303 4th Protest and Submission of
                                                                                                                                  REL; H
   4126       9/14/2018    OLA_0000118059      OLA_0000118096        Prior Art
   4127       2/1/2019     OLA_0000119302      OLA_000020147         U.S. Application No. 15/290,593                              REL
                                                                     Declaration of Dean Christal in PGR2018‐00025, dated
                                                                                                                                  H; MIL
   4128       10/31/2018   OLA_0000120770      OLA_0000120776        October 31, 2018
   4129       10/31/2018   OLA_0000120770      OLA_0000120776        PGR2018‐00025 (Exhibit 2046) ‐Christal Declaration           H, MIL
                                                                     PGR2018‐00025 (Exhibit 2061) ‐Wickett Deposition
                                                                                                                                  H, MIL
   4130       10/24/2018   OLA_0000120777      OLA_0000120890        transcript
                                                                     PGR2018‐00025 (Exhibit 2067) ‐ Dolden Project Olivia Notes
                                                                                                                                  H, MIL
   4131       5/5/2015     OLA_0000120891      OLA_0000120891        on R&I Meeting, May 5, 2015
                                                                     PGR2018‐00025 (Exhibit 2068) ‐ Project Olivia Investment
                                                                                                                                  MIL
   4132       6/18/2015    OLA_0000120892      OLA_0000120909        Committee ‐ June 18, 2015
                                                                     PGR2018‐00025 (Exhibit 2069) ‐ Email from K. O'Rourke to
                                                                                                                                  MIL
   4133       6/29/2015    OLA_0000120910      OLA_0000120911        R. Dolden, dated June 29, 2015

                                                                     PGR2018‐00025 (Exhibit 2070) ‐ HIGHLY CONFIDENTIAL
                                                                                                                               MIL
                                                                     Defendants Third Supplemental Objections and Responses
   4134       5/8/2018     OLA_0000120912      OLA_0000120942        to Plaintiffs Interrogatory No. 2, dated May 8, 2018
                                                                     PGR2018‐00025 (Exhibit 2071) ‐ Email from R. Dolden to D.
                                                                                                                               MIL
   4135       4/16/2015    OLA_0000120943      OLA_0000120945        Morgan, dated April 16, 2015
   4136       11/16/2018   OLA_0000120946      OLA_0000121136        PGR2018‐00025 (Exhibit 2072) ‐Borish Declaration          H, MIL
                                                                                                                                  H, MIL, REL
   4137       11/16/2018   OLA_0000121137      OLA_0000121228        PGR2018‐00025 (Paper 23) ‐Patent Owner’s Response
                                                                                                                                  H; REL; 403; MIL
   4138       2/4/2016     OLA_0000121270      OLA_0000121275        Email from D. Christal to D. Russell, dated February 4, 2016
   4139       4/24/2015    PABST000210         PABST000254           U.S. Application No. 62/152,220                              REL; MIL
   4140       7/9/2018     PABST001982         PABST001985           Letter from R. Monheit datyed July 9, 2018                   FO, REL
                                                                     New Zealand(NZ)Hair Treatment Compositions & Methods
                                                                     Application Folder LIQ 103 (Foreign)                         REL; 403
   4141                    PABST003642         PABST004085
                                                                     Japan(JP)Hair Treatment Compositions&Methods Liqwd Inc
                                                                                                                            REL; 403
   4142                    PABST005680         PABST006081           Vol 2 LIQ 103 (Foreign)
                                                                     Mexico(MX)Hair Treatment Compositions&Methods Liqwd
                                                                                                                            REL; 403
   4143                    PABST007494         PABST007827           Inc. Application Folder LIQ 103 (Foreign)


                                                                  Page 108
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 112 of 714 PageID #:
                                                         50397

Trial Exh./    Document      Begin Bates No.      End Bates No.                              Description                               Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                     Australia (AU)Hair Treatment Compositions & Methods           REL; 403
   4144                    PABST010979         PABST011362           Liqwd Inc Application Fodler (LIQ 103 (Foreign)
                                                                                                                                   REL; 403
   4145                    PABST011363         PABST011644           LIQ 103 NZ (References firm 3rd Party Submission).pdf

                                                                     Singapore (SG) Hair Treatment Compositions&Methods            REL; 403
   4146                    PABST012193         PABST012566           Liqwd Inc. Application Folder LIQ 103 (Foreign)

                                                                     New Zealand(NZ)Hair Treatment Compositions&Methods            REL; 403
   4147                    PABST013130         PABST013722           Vol 2.Application Folder LIQ 103 (Foreign)
                                                                     Australi(AU)Hair Treatment Compositions&Methods Liqwd
                                                                                                                                   REL; 403
   4148                    PABST013723         PABST013943           Inc. Application Folder LIQ 103 (Foreign)
                                                                     Canada(CA)HairTreatment Compositions&Methods Liqwd
                                                                                                                                   REL; 403
   4149                    PABST014480         PABST015163           Vol 1.pdf

                                                                     EI Salvador (SV) Hair Treatment Compositions & Methods        REL; 403
   4150                    PABST016921         PABST017139           Liqwd Inc. Application Folder LIQ 103 (Foreign)
                                                                     (EAPO) Eurasian Patent Organization Hair Treatment
                                                                                                                                   REL; 403
   4151                    PABST017140         PABST017407           Compositions Application Folder LIQ 103 (Foreign)
                                                                     Europe(EP)HairTreatment Compositions & Methods Liqwd
                                                                                                                                   REL; 403
   4152                    PABST017408         PABST017729           Vol 1 Application Folder LIQ 103 (Foreign)
                                                                     Exhibit 762 to the 12/20/2018 deposition of Craig J.Hawker,
                                                                                                                                   H; A; REL; 403; BE
   4153       12/20/2018   UCSB000251          UCSB000272            entitled “Central Role of Chemistry,”

                                                                     Exhibit 761 to the 12/20/2018 deposition of Craig J.Hawker,
                                                                                                                                   H; A; REL; 403; BE
                                                                     entitled, “Success stories in commercial functional materials
   4154       12/20/2018   UCSB000273          UCSB000341            – from hair care to pharmaceuticals,”
                                                                     Presentation‐ Success stories in commercial functional
                                                                     materials ‐ from hair care to pharmaceuticals, Craig J.       H; A; CP; REL; 403
   4155       7/8/1905     UCSB000273          UCSB000241            Hawker




                                                                  Page 109
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 113 of 714 PageID #:
                                                          50398

Trial Exh./    Document       Begin Bates No.      End Bates No.                              Description                              Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                      Email from Craig Hawker to Ezat Khoshdel Re: Emailing:
                                                                                                                                   H; A; CP; REL; 403
                                                                      Behind the Chair ‐Articles Hair Colour Technology (Exhibit
   4156       12/12/2014    UCSB000815          UCSB000821            757 to the 12/20/2018 deposition of Craig J.Hawker)
   4157
                                                                                                                                   NVP; DIS; REL; 403;
   4158       7/25/2017                                               U.S. Patent No. 9,713,583                                    FO
                                                                                                                                   NVP; DIS; REL; 403;
   4159       5/1/2015                                                U.S. Application No. 62/155,900                              FO
                                                                                                                                   NVP; DIS; REL; 403;
   4160       5/1/2015                                                U.S. Application No. 62/155931                               FO
                                                                                                                                   NVP; DIS; REL; 403;
   4161       11/24/2015                                              U.S. Application No. 62/259564                               FO
                                                                      John Halal, Hair Structure and Chemistry Simplified
                                                                                                                                   NVP, DIS, FO, H
   4162       2009                                                    (Cengage Learning, 5th ed. 2009)
   4163                                                               Intentionally Left Blank
   4164                                                               Intentionally Left Blank
                                                                                                                                 REL; 403; FO; NVP;
   4165       5/16/2006                                               US 7,044,986                                               DIS
                                                                      "Hair Dye Composition" Korean Patent Publication No. 2003‐ REL; 403; FO; NVP;
   4166       1/14/2003                                               0003970                                                    DIS
   4167                                                               Intentionally Left Blank
                                                                                                                                   REL; 403; FO; NVP;
                                                                      Jerry March, Advanced Organic Chemistry – Reactions,
                                                                                                                                   DIS
   4168                                                               Mechanisms, and Structure (John Wiley & Sons 4th ed.).
                                                                      National Center for Bioltechnology Information PubChem       REL; 403; FO; NVP;
   4169       12/22/2006;                                             Database entry for “Hydrogen maleate”                        DIS
                                                                      National Center for Bioltechnology Information PubChem       REL; 403; FO; NVP;
   4170       9/16/2004;                                              Database entry for "Maleate"                                 DIS
                                                                      National Center for Bioltechnology Information PubChem       REL; 403; FO; NVP;
   4171       9/16/2004;                                              Database entry for "Maleic Acid"                             DIS
                                                                                                                                   REL; 403; FO; NVP;
   4172       10/8/2018                                               Olaplex Website The Olaplex Difference                       DIS



                                                                   Page 110
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 114 of 714 PageID #:
                                                         50399

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.
                                                                 Bea McMonagle, Chemists Turned Hair Gurus Responsible
                                                                                                                               REL; 403; FO; NVP;
                                                                 for a Blonder Hollywood Target Perms and Straighteners,
                                                                                                                               DIS
   4173       9/18/2016                                          Forbes.com
   4174                                                          Intentionally Left Blank                                      N/A
   4175                                                          Intentionally Left Blank
                                                                 Liqwd's response to an examination report and amended
                                                                 description and claims in New Zealand Patent Application      REL; 403; FO; NVP;
   4176       9/21/2017                                          No. 725652                                                    DIS
                                                                                                                                REL; 403; FO; NVP;
                                                                 “Response to Written Opinion Dated 25 May 2017” filed by
                                                                                                                                DIS
   4177       5/25/2017                                          Liqwd in Singapore Patent Application No. 11201609005Q
                                                                 Filing receipt for Israeli Patent Application No. 248989 filed REL; 403; FO; NVP;
   4178       11/15/2016                                         by Liqwd                                                       DIS
                                                                                                                               REL; 403; FO; NVP;
                                                                 “Memorandum in Response to Official Action of June 5,
                                                                                                                               DIS
   4179       6/5/2017                                           2017,” filed in Israeli Patent Application No. 248989
                                                                 “Response – Advanced Examination” filed by Liqwd, Inc. in     REL; 403; FO; NVP;
   4180       12/6/2017                                          Canadian Patent Application No. 2,947,303                     DIS
                                                                 “LIQWD’s response” in Korean Patent Cancellation              REL; 403; FO; NVP;
   4181       8/17/2018                                          proceeding 2017 So 45                                         DIS
                                                                 “Amendment and Response to Office Action” from File
                                                                                                                               FO, H
   4182       8/23/2016                                          History for U.S. App. No. 15/087,415
                                                                                                                               REL; 403; FO; NVP;
                                                                 “Request to Amend a Complete Specification,” filed by
                                                                                                                               DIS
   4183       9/29/2017                                          Liqwd, Inc. in Australian Patent Application No. 2015258904
                                                                 Declaration of Edward T. Borish, PH.D. in Support of
                                                                                                                               FO, H
   4184       1/12/2017                                          Olaplex’s Motion for a Preliminary Injunction
                                                                 Patent Owner’s Preliminary Response filed by Liqwd, Inc. in   REL; 403; FO; NVP;
   4185       4/29/2017                                          PGR2017‐00012                                                 DIS
   4186                                                          Intentionally Left Blank
                                                                 "Preliminary Amendment" from 1File History for U.S. App.      REL; 403; FO; NVP;
   4187       4/17/2018                                          No. 15/940,150                                                DIS




                                                              Page 111
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 115 of 714 PageID #:
                                                          50400

Trial Exh./    Document      Begin Bates No.   End Bates No.                              Description                                  Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                  Excerpt of transcripts of proceedings in the High Court of
                                                                  Justice, Business and Property Courts of England and Wales,      REL; 403; FO; NVP;
                                                                  in the matter of Liqwd, Inc. v. L’Oréal (U.K.) Ltd., Claim No.   DIS
   4188       4/25/2018                                           HP‐2016‐000056
                                                                  Raymond E. Davis et al., Modern Chemistry (Holt, Rinehart        REL; 403; FO; NVP;
   4189       1999                                                & Winston 1999)                                                  DIS

                                                                  André O. Barel et al., Handbook of Cosmetic Science and          DIS, FO, H
   4190       2009                                                Technology (Informa Healthcare USA, Inc. 3rd ed. 2009)

                                                                  Y.K. Kamath et al., Hair Breakage by Combing and
                                                                                                                               REL; 403; FO; NVP;
                                                                  Brushing—A Comment on: T.A. Evans and K. Park, A
                                                                                                                               DIS
                                                                  Statistical Analysis of Hair Breakage. II. Repeated Grooming
   4191       2010                                                Experiments, J. Cosmet. Sci., 41, 439‐456 (2010)
                                                                                                                               REL; 403; FO; NVP;
   4192       5/3/2016                                            US 9,326,926                                                 DIS
   4193       5/16/2014                                           U.S. Patent Provisional Application No. 61/994,709           No Objection
                                                                  Dale H. Johnson, Hair and Hair Care, Vol. 17 (Marcel Dekker,
                                                                                                                               DIS, FO, H
   4194       1997                                                Inc. 1997)
                                                                                                                                   REL; 403; FO; NVP;
                                                                  Donald Voet et al., Fundamentals of Biochemistry – Life at
                                                                                                                                   DIS
   4195       2008                                                the Molecular Level (John Wiley & Sons, Inc., 3rd ed. 2008)
                                                                  Sudhakar Mhaskar et al., Hair Breakage Index: An
                                                                  Alternative Tool for Damage Assessment of Human Hair, J.         REL; 403; FO; NVP;
   4196       2011                                                Cosmet. Sci., 62, 203‐207 (2011)                                 DIS

                                                                  Manuel Gamez‐Garcia, Understanding the Micro‐Physical
                                                                  and Mechanical Properties of the Hair Cuticle Via Damage         REL; 403; FO; NVP;
   4197       2006                                                Analysis, J. Cosmet. Sci., 57, 423‐424 (2006)                    DIS
                                                                                                                               REL; 403; FO; NVP;
                                                                  Sigrid B. Ruetsch et al., Photodegradation of Human Hair: An
                                                                                                                               DIS
   4198       2000                                                SEM Study, J. Cosmet. Sci., 51, 103‐125 (2000)
   4199                                                           Intentionally Left Blank



                                                               Page 112
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 116 of 714 PageID #:
                                                          50401

Trial Exh./    Document      Begin Bates No.   End Bates No.                              Description                               Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
                                                                  Lidia M. Jankowska et al., The Relationships Between Ionic
                                                                  and Non‐Ionic Diffusion of Sulfonamides Across the Rabbit     REL; 403; FO; NVP;
   4200       1983                                                Cornea                                                        DIS
                                                                  Richard J. Lewis, Sr., Hawley’s Condensed Chemical            REL; 403; FO; NVP;
   4201       1997                                                Dictionary (John Wiley & Sons, Inc. 13th ed. 1997)            DIS
                                                                  “Examination report No. 2 for standard patent application"
                                                                  issued by the Australian government For Application No.       REL; 403; FO; NVP;
   4202       10/26/2017                                          2015258904                                                    DIS
                                                                  Office action in Israeli patent application number 248989     REL; 403; FO; NVP;
   4203       3/4/2018                                            filed by Liqwd with translation                               DIS

                                                                  “Notification of the First Office Action” from the State
                                                                                                                                 REL; 403; FO; NVP;
                                                                  Intellectual Property Office of the People’s Republic of China
                                                                                                                                 DIS
                                                                  in Chinese patent application number 201580026038.9 filed
   4204       12/18/2017                                          by Liqwd with translation

                                                                  “Notice of Cancellation Grounds” issued by the Korean
                                                                  Intellectual Property Tribunal and Appeal Board regarding     REL; 403; FO; NVP;
   4205       5/17/2018                                           Korean Patent No. 1787310 with translation                    DIS
                                                                  Sukhvinder S. Sandhu et al., A Simple and Sensitive Method
                                                                  Using Protein Loss Measurements to Evaluate Damage to         REL; 403; FO; NVP;
                                                                  Human Hair During Combing, J. Soc. Cosmet. Chem., 46, 39‐     DIS
   4206       1995                                                52 (1995)
                                                                  Manuel Gamez‐Garcia et al., Patterns of Light Interference
                                                                  Produced by Damaged Cuticle Cells in Human Hair, J.           REL; 403; FO; NVP;
   4207       2007                                                Cosmet. Sci., 58, 269‐282 (2007)                              DIS
                                                                                                                                REL; 403; FO; NVP;
                                                                  M.L. Tate et al., Quantification and Prevention of Hair
                                                                                                                                DIS
   4208       1993                                                Damage, J.Soc. Cosmet. Chem., 44, 347‐371 (1993)
                                                                  "Further Examination Report" by the New Zealand               REL; 403; FO; NVP;
   4209       5/22/2018                                           Intellectual Property Office, re No. 175402                   DIS
                                                                  "Response to Written Opinion Dated 30 November 2017"
                                                                                                                                REL; 403; FO; NVP;
                                                                  filed by Liqwd in Singapore Patent Application No.
                                                                                                                                DIS
   4210       11/30/2017                                          11201609005Q


                                                               Page 113
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 117 of 714 PageID #:
                                                         50402

Trial Exh./    Document     Begin Bates No.   End Bates No.                                 Description                               Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
   4211                                                          Intentionally Left Blank                                      N/A
                                                                                                                               H; BE; REL; 403; FO;
   4212       9/26/2017                                          Plaintiffs' Confidential Reply Brief in 2017‐2295 (Fed. Cir.) NVP; DIS
                                                                 "Decision of Refusal" issued by Japan Patent Office re 2016‐ REL; 403; FO; NVP;
   4213       7/31/2018                                          572832 with translation                                       DIS

                                                                 Redline comparison between Olaplex's International Patent
                                                                 Application (PCT/US2015/031166) and Olaplex's US Patent AU; REL; 403; FO;
   4214                                                          Application 14/713,885                                    NVP; DIS
                                                                                                                           REL; 403; FO; NVP;
   4215       5/1/2018                                           "Opinion" filed in Japan Patent Office re 2016‐572832     DIS
                                                                                                                                AU; NVP; DIS
   4216       10/30/2018                                         "Hair Internal Structure Strength", TRI Princeton Website
   4217       10/30/2018                                         "Repeated Grooming", TRI Princeton Website                     AU; NVP; DIS
                                                                 "Response ‐ Advanced Examination" filed by Liqwd in
                                                                                                                                AU; NVP; DIS
   4218       3/21/2018                                          Canadian Patent Application 2,947,303
                                                                 "Declaration Under 37 C.F.R. 1,132" in US Patent Application
                                                                                                                                FO, H
   4219       10/26/2015                                         14/713,885 by Eric Pressly
   4220                                                          Intentionally Left Blank                                       N/A
   4221                                                          Intentionally Left Blank                                       N/A
   4222                                                          Intentionally Left Blank                                       N/A
   4223                                                          Intentionally Left Blank                                       N/A
   4224                                                          Intentionally Left Blank                                       N/A
   4225                                                          Intentionally Left Blank                                       N/A
                                                                 Ingredients List for Olaplex Bond Multiplier No. 1,
                                                                 https://www.adiflagstore.it/media/wysiwyg/Olaplex/MSDS/
                                                                                                                                AU
                                                                 Olaplex_Bond_Multiplier_No._1_Ingredient_List_Word,
   4226       12/3/2014                                          Cosway Company, Inc.
                                                                 Olaplex Distributor Info,
                                                                 https://web.archive.org/web/20150317081328/https://ola         AU
   4227       3/11/2019                                          plex.com/pages/distributors
   4228       5/16/2014                                          US Provisional Application 61/994,709                          No Objection
                                                                 Liqwd v. L'Oreal UK Court Transcript, dated April 25, 2018     AU; CP; FO; REL;
   4229       4/25/2018                                          (excerpts)                                                     403; H


                                                              Page 114
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 118 of 714 PageID #:
                                                          50403

Trial Exh./    Document      Begin Bates No.   End Bates No.                              Description                                  Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
   4230                                                           Intentionally Left Blank                                       N/A
   4231       6/30/2018                                           L’Oréal 2018 Half‐Yearly Financial Report                      NVP; DIS; FO
                                                                  Provisional Application for United States Letters Patent by E.
                                                                  Pressly and C. Hawker for Hair Treatment Compositions and
   4232       5/15/2014                                           Methods ‐ (61/994,709)                                         No Objection

                                                                  "Amendment and Response to Office Action," for Keratin           FO, H
   4233       8/23/2016                                           Treatment Formulations And Methods ‐ (15/087,415)
                                                                  "Second Preliminary Amendment," for Keratin Treatment
                                                                                                                                   H
   4234       5/10/2016                                           Formulations and Methods (15/087,415)
                                                                                                                                   FO, H
   4235       10/26/2015                                          Declaration Under 37 C.F.R. 1.132 of E. Pressly (14/713,885)
                                                                                                                                   FO, H
   4236       8/22/2016                                           Declaration Under 37 C.F.R. 1.132 of D. Christal (15,087,415)
   4237       8/17/2016                                           Applicant‐Initiated Interview Summary (15/087,415)               FO, H
   4238       9/7/2016                                            Applicant‐Initiated Interview Summary (15/087,415)               FO, H
   4239       9/20/2016                                           Notice of Allowability (15/087,415)                              H
                                                                  Distributor List from Olaplex's website,
                                                                                                                                   No Objection
   4240       4/4/2017                                            https://olaplex.com/pages/distributors
                                                                  Complaint for Patent Infringement filed in Central District of
                                                                                                                                   H; BE
   4241       11/22/2016                                          California, Liqwd Inc. and Olaplex LLC
                                                                                                                                   No Objection
   4242       3/31/2016                                           Request for Filing a Continuation Application (14/713,885)
                                                                                                                                   REL; 403; LO; NVP;
   4243       2002                                                Webster's Third International New Dictionary (2002)              DIS
                                                                  The Academic Press Dictionary of Science and Technology          REL; 403; LO; NVP;
   4244       1992                                                (1992)                                                           DIS
                                                                                                                                   REL; 403; LO; NVP;
   4245       2011                                                American Heritage Science Dictionary (2011)                      DIS
                                                                  John Corbett, Hair Colorants: Chemistry and Toxicology
                                                                                                                                   DIS, FO, H
   4246       1998                                                1998
   4247                                                           Intentionally Left Blank




                                                               Page 115
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 119 of 714 PageID #:
                                                          50404

Trial Exh./    Document      Begin Bates No.   End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.
                                                                  L.J. Kirschenbaum, X. Qu, E.T. Borish, Oxygen Radicals from
                                                                  Photoirradiated Human Hair: An ESR and Fluorescence
   4248       2000                                                Study (May/June 2000)                                          FO, H
                                                                  Opinion of the Scientific Committee on Cosmetic Products
                                                                  and Non‐Food Products Intended for Consumers Concerning
   4249       4/23/2004                                           Acid Blue 9                                                    AU, FO, H, REL, 403
                                                                  Opinion of the Scientific Committee on Cosmetic Products
                                                                  and Non‐Food Products Intended for Consumers Concerning
   4250       4/23/2004                                           Acid Yellow 23                                                 AU, FO, H, REL, 403
                                                                  Simone Aparecida de Franca et al., Types of Hair Dye and
                                                                                                                                 DIS, AU, FO, H, REL
   4251       2015                                                Their Mechanisms of Action (2015)
                                                                                                                                 REL; 403; NVP; DIS;
   4252       7/10/1997                                           PCT Publication No. WO 97/24106                                AU; FO
                                                                                                                                 REL; 403; NVP; DIS;
   4253       11/22/2001                                          U.S. Pub. No. 20010042276                                      AU; FO
   4254       10/18/1994                                          U.S. Patent No. 5,356,438                                      DIS, H
   4255       5/16/2006                                           U.S. Patent No. 7,044,986                                      H
   4256       1/14/2003                                           KR Pat. No. 2003‐0003970                                       H
                                                                  Declaration Of W. Todd Schoettelkotte In Support Of
                                                                  Defendant's Opposition To Plaintiffs' Motion For Preliminary
   4257                                                           Injunction                                                     H
                                                                  "How it works: Olaplex" https://olaplex.com/pages/how‐it‐
                                                                                                                                 No Objection
   4258                                                           works
                                                                  "Matrix BOND Ultim8 Bond Protecting System Delivers 8
                                                                  Bond‐Protecting Benefits"                                      REL; 403; AU; FO;
                                                                  https://www.modernsalon.com/article/78281/matrix‐bond‐         NVP; DIS
   4259       10/14/2016                                          ultim8‐bond‐protecting‐system‐...page
                                                                  "Redken pH‐Bonder Promotes Bond Integrity During Color
                                                                  and Lightening Services"                                       REL; 403; AU; FO;
                                                                  https://www.modernsalon.com/product/39850/redken‐ph‐           NVP; DIS
   4260       9/30/2016                                           bonder‐promotes‐bond‐integrity‐...page
   4261                                                           Smartbond Kit ‐ Steps For Use                                  AU
                                                                  "Why ColorpHlex is Better Than Olaplex"                        REL; 403; H; FO;
   4262       7/23/2016                                           http://wendyosalon.com/2017/01/peace‐love‐hair/                AU; NVP; DIS


                                                               Page 116
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 120 of 714 PageID #:
                                                         50405

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                               Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.
                                                                 "sallys salon: Olaplex vs. Colorphlex"
                                                                 https://sallysunisexhairdressers.wordpress.com/2015/10/2     REL; 403; H; FO;
   4263       10/28/2015                                         8/olaplexvscolorphlex/                                       AU; NVP; DIS
                                                                 "ColorpHlex: Better than Olaplex? | Connieology"
                                                                 https://connieology.com/2016/06/14/colorphlexbetterthan      REL; 403; H; FO;
   4264       6/14/2014                                          olaplex/                                                     AU; NVP; DIS
                                                                 "Why One Hairstylist Won't Use This Revolutionary Repair
                                                                 Product | Byrdie"                                            REL; 403; H; FO;
   4265       9/13/2015                                          http://www.byrdie.com/drawbackofolaplex#                     AU; NVP; DIS
                                                                 "Olaplex vs B3" http://thebeautyboxsalon.com/olaplex‐vs‐     REL; 403; H; FO;
   4266                                                          b3/                                                          AU; NVP; DIS

                                                                 "Hair Color Without Damage? Brazilian Bond Builder vs.
                                                                                                                               REL; 403; H; FO;
                                                                 Olaplex"
                                                                                                                               AU; NVP; DIS
                                                                 https://www.naturallycurly.com/curlreading/curlproducts/
   4267                                                          haircolorwithoutdamagebrazilianb3vsolaplexsi/
                                                                                                                               REL; 403; H; FO;
   4268       1/19/2017                                          "Olaplex VS Brazilian Bond Builder" Online Article            AU; NVP; DIS
                                                                 Article Entitled "I'm a Hair Color Addict: This is What Saved REL; 403; H; FO;
   4269                                                          My Hair" by R. Adler                                          AU; NVP; DIS
                                                                 Article Entitled "What you NEED to know about your hair       REL; 403; H; FO;
   4270       4/3/2017                                           and Science" from hairbyMelindaK                              AU; NVP; DIS
                                                                 Article Entitled "OLAPLEX and BOND ANGEL comparisons" REL; 403; H; FO;
   4271       12/13/2016                                         by Nutree Professional                                        AU; NVP; DIS
                                                                 Article Entitled "Olaplex™ and Bondplex™: Finally, products REL; 403; H; FO;
   4272       9/15/2015                                          that can repair." by M. Rose                                  AU; NVP; DIS
                                                                 Article Entitled "This Product Is Why The Kardashians Can
                                                                                                                               REL; 403; H; FO;
                                                                 Dye Their Hair So Often Without It Falling Out" by D.
                                                                                                                               AU; NVP; DIS
   4273       3/19/2016                                          Guercio
                                                                 allentownhairsalon.com, "Zerran edges out Olaplex in our      REL; 403; H; FO;
   4274                                                          testing"                                                      AU; NVP; DIS
                                                                                                                               REL; 403; H; FO;
   4275       6/25/2015                                          Mr. & Mrs. Haircare, "A Revolution in Colouring Services"     AU; NVP; DIS



                                                              Page 117
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 121 of 714 PageID #:
                                                          50406

Trial Exh./     Document     Begin Bates No.   End Bates No.                             Description                              Plaintiffs'
Deposition        Date                                                                                                            Objection
 Exh. No.
                                                                                                                              REL; 403; H; FO;
   4276       July/August                                         The Colorist Magazine, "Building Bonds"                     AU; NVP; DIS
                                                                  BehindtheChair.com, "Innovative New Products to SAVE        REL; 403; H; FO;
   4277       7/16/2015                                           Your Clients' Hair!"                                        AU; NVP; DIS
                                                                                                                              REL; 403; H; FO;
   4278                                                           BehindTheChair.com's Facebook Page, About Section           AU; NVP; DIS
                                                                  HJI, "Secret Strengths: Strengthening Additives" September REL; 403; H; FO;
   4279       9/1/2015                                            2015                                                        AU; NVP; DIS
                                                                  Kline Group, "Bond Multipliers Rev Up the U.S. Salon Hair
                                                                                                                              REL; 403; H; FO;
                                                                  Care Market’s Growth to a Five‐year
                                                                                                                              AU; NVP; DIS
   4280       4/22/2016                                           High"
                                                                                                                              REL; 403; H; FO;
   4281       11/8/2016                                           "Product Roundup: Bond Builders" by E. Jakaitis             AU; NVP; DIS
                                                                                                                              REL; 403; H; FO;
   4282       11/1/2016                                           Modern Salon, "Color Strong"                                AU; NVP; DIS
                                                                  Beauty Launchpad Magazine (December 2016), Document REL; 403; H; FO;
   4283       Dec.                                                Entitled: "Color"                                           AU; NVP; DIS
                                                                  Beauty Launchpad Magazine (December 2015), Document REL; 403; H; FO;
   4284       Dec.                                                Entitled: "Color"                                           AU; NVP; DIS
                                                                  Ultrabondseal.com, Page Entitled: "Brand Story: Ur Back Bar REL; 403; H; FO;
   4285                                                           Solution"                                                   AU; NVP; DIS
                                                                  Keratincomplex.com, Page Entitled: "Bond Rebuilder          REL; 403; H; FO;
   4286                                                           Services"                                                   AU; NVP; DIS
                                                                                                                        REL; 403; H; FO;
                                                                  Niophlex No.01 100mL Product Page, at
                                                                                                                        AU; NVP; DIS
   4287                                                           http://www.niphlex.com/assortment/nioplex‐no‐01‐100ml
                                                                                                                              REL; 403; H; FO;
                                                                  Bondi Bond Repair System Product Page, at
                                                                                                                              AU; NVP; DIS
   4288                                                           http//stores.colorexpress.org/bondi‐bond‐repair‐system/

                                                                  Color Brilliance Absolute Perfection Booster Step 1 Product REL; 403; H; FO;
                                                                  Page, at http://www.sallybeauty.com/step‐one‐booster/       AU; NVP; DIS
   4289                                                           SBS‐405017,default,pd.html



                                                               Page 118
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 122 of 714 PageID #:
                                                         50407

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                               Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.
                                                                 Quadraplex Product Page, at                                   REL; 403; H; FO;
   4290                                                          http//oligoprofessional.com/en/quadraplex‐2/                  AU; NVP; DIS
                                                                 Wella SP Liquid Hair 100mL Product Page, at                   REL; 403; H; FO;
   4291                                                          www.beautybay.com/haircare/wellsap/liquidhair/                AU; NVP; DIS
                                                                 Gkhair Shield Additive+ Product Page, at                      REL; 403; H; FO;
   4292                                                          https://www.gkhair.com/p/shield‐additive                      AU; NVP; DIS
                                                                                                                               REL; 403; H; FO;
                                                                 Goldwell BondPro+ Product Page, at
                                                                                                                               AU; NVP; DIS
   4293                                                          http://www.goldwell.us/products/color/system/bondpro/
                                                                 Uberliss.com, Bond Treatment FAQ,                             REL; 403; H; FO;
   4294                                                          https://uberliss.com/pages/bond‐treatment‐faq                 AU; NVP; DIS
                                                                                                                               REL; 403; H; FO;
                                                                 8XPowder Product Page, at
                                                                                                                               AU; NVP; DIS
   4295                                                          https://en.trussprofessional.com/product/details/208
                                                                 Document Entitled: "Brazilian Professionals is the ONLY
                                                                 authorized online retailer to sell authentic Brazilian Bond
                                                                 Builder products.", at
                                                                 http://brazilianbondbuilder.com/AuthorizedRetailers.html?i    REL; 403; H; FO;
   4296                                                          frame=true&width=600&height=300                               AU; NVP; DIS
                                                                 Document Entitled: "US Distributors, colorpHlex", at          REL; 403; H; FO;
   4297                                                          http://colorphlex.com/distributors/                           AU; NVP; DIS
                                                                 Olaplex.com, Page Entitled: "OLAPLEX ‐ Prevent Damage,        REL; 403; H; FO;
   4298                                                          Repair Hair"                                                  AU; NVP; DIS

                                                                 Twitter.com, Tweet by @olaplex Entitled: "April G.
                                                                                                                               REL; 403; H; FO;
                                                                 comparied Olaplex & 5 other 'bond builders' LIVE on
                                                                                                                               AU; NVP; DIS
                                                                 Perisdcope yesterday," at
   4299       3/15/2016                                          https://twitter.com/olaplex/status/709763840284565504

                                                                 ModernSalon.com, Article Entitled: "Hero Complex: An
                                                                                                                               REL; 403; H; FO;
                                                                 Interview with Dean Christal of Olaplex" by A. Moratto, at
                                                                                                                               AU; NVP; DIS
                                                                 https://www.modernsalon.com/article/32793/hero‐
   4300       9/17/2015                                          complex‐an‐interview‐with‐dean‐christa



                                                              Page 119
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 123 of 714 PageID #:
                                                         50408

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.
                                                                 Olaplex.com, Page Entitled: "Distributor List" at               REL; 403; H; FO;
   4301                                                          https://olaplex.com/pages/distributors                          AU; NVP; DIS
                                                                                                                                 REL; 403; H; FO;
                                                                 Chart Comparting Statements In Dr. N. Mody's Rebuttal
                                                                                                                                 AU; NVP; DIS
   4302       6/5/2017                                           Declaration (D.I. 97) With Evidence Obtained in This Case
   4303       5/16/2018                                          Declaration Of Steven Orzel, dated May 16, 2018                 H; FO
                                                                 Declaration Of Benny D. Freeman, Ph.D. In Support Of
                                                                 Defendants’ Opposition To Plaintiffs’ Motion For A
   4304       5/21/2018                                          Preliminary Injunction, dated May 21, 2018                      FO, H
                                                                 Exhibit A to Declaration Of Benny D. Freeman, Ph.D. In
                                                                 Support Of Defendants’ Opposition To Plaintiffs’ Motion For
                                                                                                                                 FO, H, REL
                                                                 A Preliminary Injunction, dated May 21, 2018, "List of
   4305       5/21/2018                                          Materials Considered"
                                                                 Exhibit B to Declaration Of Benny D. Freeman, Ph.D. In
                                                                 Support Of Defendants’ Opposition To Plaintiffs’ Motion For
                                                                                                                                 FO, H, REL
                                                                 A Preliminary Injunction, dated May 21, 2018, "Curriculum
   4306       5/21/2018                                          Vitae of Dr. Benny D. Freeman"
                                                                 Exhibit C to Declaration Of Benny D. Freeman, Ph.D. In
                                                                 Support Of Defendants’ Opposition To Plaintiffs’ Motion For
                                                                                                                                 FO, H, REL
                                                                 A Preliminary Injunction, dated May 21, 2018, "List of Expert
   4307       5/21/2018                                          Witness Cases"
                                                                 Exhibit D to Declaration Of Benny D. Freeman, Ph.D. In
                                                                 Support Of Defendants’ Opposition To Plaintiffs’ Motion For
                                                                 A Preliminary Injunction, dated May 21, 2018, "The Science
                                                                 of Hair Care" Scan of bookCharles Zviak, Chapter 8:
                                                                 “Oxidative Coloring” from “The
   4308       5/21/2018                                          Science of Hair Care” (1986)                                    FO, H




                                                              Page 120
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 124 of 714 PageID #:
                                                         50409

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                              Plaintiffs'
Deposition       Date                                                                                                            Objection
 Exh. No.

                                                                 Exhibit E to Declaration Of Benny D. Freeman, Ph.D. In
                                                                 Support Of Defendants’ Opposition To Plaintiffs’ Motion For
                                                                 A Preliminary Injunction, dated May 21, 2018, "LOh, I. and
                                                                 Hong, S., “Low temperature preparation of ultrafine
                                                                 LiCoO2 powders by the sol‐del method,” 32 J. MAT. SCI.
                                                                 3177‐
   4309       5/21/2018                                          3182 (1997)                                                 FO, H, REL

                                                                 Exhibit F to Declaration Of Benny D. Freeman, Ph.D. In
                                                                 Support Of Defendants’ Opposition To Plaintiffs’ Motion For
                                                                 A Preliminary Injunction, dated May 21, 2018, Fey, G.T. et
                                                                 al., “Electroanalytical studies on sol‐gel derived
   4310       5/21/2018                                          LiNi0.8Co0.2O2,” 82 MAT. CHEM. PHYS. 5‐15 (2003)            H, REL
   4311                                                          Intentionally Left Blank

                                                                 Exhibit H to Declaration Of Benny D. Freeman, Ph.D. In
                                                                 Support Of Defendants’ Opposition To Plaintiffs’ Motion For
                                                                 A Preliminary Injunction, dated May 21, 2018, Charles Zviak
                                                                 and Jean Milléquant, Chapter 7: “Hair Bleaching” and
                                                                 Chapter 9: “Oxidation Coloring” from “The Science of Hair
   4312       5/21/2018                                          Care” (2nd ed.) (Eds. Bouillon & Wilkinson) (2005)          COMP, FO, H

                                                                 Exhibit I to Declaration Of Benny D. Freeman, Ph.D. In
                                                                 Support Of Defendants’ Opposition To Plaintiffs’ Motion For
                                                                 A Preliminary Injunction, dated May 21, 2018, Keith Brown
                                                                 and Stanley Pohl, “Permanent Hair Dyes,” Society of
   4313       5/21/2018                                          Cosmetic Chemists Monograph (1996)                          FO, H, REL
   4314                                                          Intentionally Left Blank
   4315                                                          Intentionally Left Blank




                                                              Page 121
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 125 of 714 PageID #:
                                                         50410

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
                                                                 Exhibit L to Declaration Of Benny D. Freeman, Ph.D. In
                                                                 Support Of Defendants’ Opposition To Plaintiffs’ Motion For
                                                                 A Preliminary Injunction, dated May 21, 2018L.J. Wolfram,
                                                                 “The Reactivity of Human Hair: A Review,” Hair Research
   4316       5/21/2018                                          (Ed. Orfanos) (1981)                                        FO, H
   4317                                                          Intentionally Left Blank

                                                                 Declaration of W. Todd Schoettelkotte In Support Of
                                                                                                                                H; FO
                                                                 Defendants' Opposition To Plaintiffs' Renewed Motion For
   4318       5/21/2018                                          Preliminary Injunction, dated May 21, 2018

                                                                 Appendix 3 to Declaration of W. Todd Schoettelkotte In
                                                                                                                                H; FO
                                                                 Support Of Defendants' Opposition To Plaintiffs' Renewed
   4319       5/21/2018                                          Motion For Preliminary Injunction, dated May 21, 2018
                                                                 Liqwd, Inc. v. L'Oréal USA, Inc. , 2018 U.S. App. LEXIS 1078
                                                                                                                                No Objection
   4320       1/16/2018                                          (Fed. Cir. Jan. 16, 2018)
                                                                 Olaplex.com, Page Entitled: "OLAPLEX ‐ Prevent Damage,         DIS; AU; H; FO; REL;
   4321       5/16/2018                                          Repair Hair"                                                   MIL

                                                                 Product Search For "Bonder" on Cosmoprofbeauty.com,
                                                                                                                     REL; AU; H; FO
                                                                 https://www.cosmoprofbeauty.com/search?q=bonder&bac
   4322       5/21/2018                                          kToSearchPage=true&viewallproduct=true


                                                                                                                                REL; H; AU; FO
                                                                 Webpage Entitled: "The Wella Professionals Heritage" at
   4323       5/16/2018                                          http://www.wella.com/professional/en‐US/family‐history#/

                                                                 Wella.com, Page Entitled: "WellaPlex OPTI pH SYSTEM" at
                                                                                                                                REL; AU; H; FO
                                                                 wella.com/professional/en‐US/products/color‐
   4324       5/21/2018                                          information/wellaplex_bond_builder
                                                                                                                                REL; AU; H; FO; DIS
   4325       5/21/2018                                          Document Entitled: "Wella: WellaPlex Large Kit"




                                                              Page 122
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 126 of 714 PageID #:
                                                         50411

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.

                                                                 "How The Top 1000 Online Retailers Performed In 2017"
                                                                 Online Article,                                                 REL; AU; H; FO
                                                                 https://www.digitalcommerce360.com/2018/04/27/how‐
   4326       4/27/2018                                          the‐top‐1000‐online‐retailers‐performed‐in‐2017/

                                                                  Excerpts From The Computer‐Aided Transcripts Of
                                                                                                                              DIS; CP; REL; H; FO;
                                                                 Proceedings In The High Court Of Justice, Business And
                                                                                                                              AU
                                                                 Property Courts Of England And Wales, In The Matter Of
   4327       4/25/2018                                          Liqwd, Inc. V. L’Oréal (U.K.) Ltd., Claim No. Hp‐2016‐000056
                                                                 Document Entitled: “Examination report No. 2 for standard
                                                                 patent application,” and dated October
                                                                 26, 2017, issued by the Australian government in             DIS; REL; H; FO; AU
                                                                 connection with an Australian patent
   4328       10/26/2017                                         application filed by Liqwd, Inc.

                                                                 Document Re. Canadian Patent Application No. 2,947,303,         DIS; REL; H; FO; AU
   4329       12/21/2017                                         Title: Keratin Treatment Formulations and Methods

                                                                 Copy Of The Record In L’Oreal Usa, Inc., V. Liqwd, Inc., Case   NVP, DIS, AU,
                                                                 No. PGR2017‐00012 (P.T.A.B.) Up To And Including The            COMP, CP, FO, H,
                                                                 Institution Decision On July 19, 2017 And The Supplemental      MIL, REL, 403
   4330       2017‐2018                                          Institution Decision On May 10, 2018
                                                                 Screenshot Of Olaplex’s Website, viewed on September 23,
                                                                                                                                 DIS; REL; H; FO; AU
   4331       9/23/2016                                          2016
                                                                 Office action in Israeli patent application number 248989
                                                                                                                                 DIS; REL; H; FO; AU
   4332       3/4/2018                                           filed by Liqwd, Inc., dated March 4, 2018

                                                                 “Notification of the First Office Action” from the State
                                                                 Intellectual Property Office of the People’s Republic of China
                                                                 (“SIPO”) in Chinese patent application number
                                                                 201580026038.9 filed by Liqwd, Inc., dated December 18,
   4333       12/18/2017                                         2017, and a certified translation thereof.                     DIS; REL; H; FO; AU
   4334                                                          Intentionally Left Blank


                                                              Page 123
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 127 of 714 PageID #:
                                                         50412

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                              Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.
   4335                                                          U.S. Provisional Patent Application No. 61/994,709           No Objection
                                                                 “The Power of One” from Beauty Launchpad magazine
                                                                                                                              DIS; REL; H; FO; AU
   4336       5/1/2014                                           dated May 2014

                                                                 “Notice of Cancellation Grounds” dated May 17, 2017,
                                                                 issued by the Korean Intellectual Property Tribunal and
                                                                 Appeal Board regarding Korean Patent No. 1787310 owned
   4337       5/17/2017                                          by LIQWD Incorporated, and a certified translation thereof DIS; REL; H; FO; AU
                                                                 Expert Report of Benny D. Freeman, Ph.D. on Invalidity of
                                                                 U.S. Patent Nos. 9,498,419 and 9,668,954, dated January 29, FO, H, REL
   4338       1/29/2019                                          2019

                                                                 Charles Zviak & Rodney P.R. Dawber, Hair Structure,
                                                                                                                              FO, H
                                                                 Function, and Physicochemical Properties,The Science of
   4339       1986                                               Hair Care (Charles Zviak ed., 1st ed. 1986) (“Zviak II”)
   4340       4/28/2015                                          U.S. Patent No. 9,018,150 (“Rizk”)                           H
                                                                                                                              DIS; REL; H; FO; AU;
   4341       3/31/2005                                          U.S. Patent Application Pub. No. US 2005/0069516             MIL
                                                                                                                              DIS; REL; H; FO; AU;
   4342       1/26/2012                                          U.S. Patent Application Pub No. US 2012/0021025              MIL

                                                                 Charles Q. Yang & Xiaohong Gu, Polymerization of Maleic
                                                                 Acid and Itaconic Acid Studied by FT‐Raman Spectroscopy,
   4343       5/1/2000                                           81 J. App. Poly. Sci. 223 (2001) (“Yang II”)                 H, REL
   4344       1/8/2019                                           Report and Recommendation, D.I. 602                          REL; 403
   4345                                                          File History for U.S. Patent No. 9,498,419                   No Objection
   4346                                                          File History for U.S. Patent No. 9,668,954                   No Objection
   4347                                                          Intentionally Left Blank
   4348                                                          File History for U.S. Patent No. 9,326,926                   Comp
   4349       5/16/2014                                          U.S. Provisional Patent Application No. 61/994,709           No Objection.

                                                                 Markman Hearing Transcript dated November 1, 2018, in        No Objection
   4350       11/1/2018                                          Liqwd, Inc. v. L'Oréal USA, Inc., No. 1:17‐cv‐0014‐JFB‐SRF
   4351       9/24/2018                                          Joint Claim Construction Chart, D.I. 404‐1, at Ex. A         No Objection


                                                              Page 124
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 128 of 714 PageID #:
                                                         50413

Trial Exh./    Document     Begin Bates No.   End Bates No.                               Description                                Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.
                                                                 Excerpts of Raymond E. Davis et al., Modern Chemistry
                                                                                                                                 H; FO; DIS; MIL; CP
   4352                                                          (Holt, Rinehart & Winston 1999)

                                                                 Excerpts of Richard J. Lewis, Sr., Hawley’s Condensed           H; FO; DIS; MIL; CP
   4353                                                          Chemical Dictionary (John Wiley & Sons, Inc. 13th ed. 1997)
   4354       1/29/2019                                          Curriculum vitae of Benny D. Freeman, Ph.D                      FO, H
                                                                 List of Cases Involving Deposition or Trial Testimony of
                                                                                                                                 H; FO; MIL
   4355       1/29/2019                                          Benny D. Freeman, Ph.D
                                                                 List of Documents and Materials Considered in connection
                                                                 with Expert Report of Benny D. Freeman, PhD dated Jan. 29,      H; FO; MIL
   4356       1/29/2019                                          2019

                                                                 Lidia M. Jankowska et al., The Relationships Between Ionic
                                                                                                                             H; FO; MIL
                                                                 and Non‐Ionic Diffusion of Sulfonamindes Across the Rabbit
   4357       10/8/2018                                          Cornea (1986) (“Jankowska”), D.I. 421, JP Decl. Ex. AW
                                                                 Maleic Acid, National Center for Biotechnology Information,
                                                                 PubChem Open Chemistry Database,
                                                                 https://pubchem.ncbi.nlm.nih.gov/compound/444266
   4358       10/10/2018                                         (“NCBI ‐ Maleic Acid”), D.I. 421, JP Decl. Ex. O            H; FO; MIL

                                                                 Hydrogen Maleate, National Center for Biotechnology
                                                                 Information, PubChem Open Chemistry Database,           H; FO; MIL
                                                                 https://pubchem.ncbi.nlm.nih.gov/compound/11966254,
   4359       10/10/2018                                         D.I. 421, JP Decl. Ex. M
                                                                 Maleate, National Center for Biotechnology Information,
                                                                 PubChem Open Chemistry Database,
                                                                                                                         H; FO; MIL
                                                                 https://pubchem.ncbi.nlm.nih.gov/compound/5288227, D.I.
   4360       10/10/2018                                         421, JP Decl. Ex. N
   4361                                                          Intentionally Left Blank

                                                                 Excerpts of Donald Voet et al., Fundamentals of
                                                                 Biochemistry – Life at the Molecular Level (John Wiley &
   4362       10/10/2018                                         Sons, Inc., 3rd ed. 2008), D.I. 421, JP decl. Ex. AR (“Voet”)   H; FO; MIL; CP



                                                              Page 125
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 129 of 714 PageID #:
                                                         50414

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                                   Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                 Y.K. Kamath et al., Hair Breakage by Combing and
                                                                 Brushing—A Comment on: T.A. Evans and K. Park, A
                                                                 Statistical Analysis of Hair Breakage. II. Repeated Grooming
                                                                 Experiments, J. Cosmet. Sci., 41, 439‐456 (2010), 62 J.
                                                                 Cosmet. Sci. 579 (2011), filed as Exhibit 1015 in the matter
                                                                 of L’Oréal USA, Inc. v. Liqwd, Inc., Case No. PGR2018‐00025
                                                                 (P.T.A.B.), concerning the ’954 patent, D.I. 421, JP decl. Ex.
   4363       6/9/2011                                           AN (“Kamath”)                                                     H; FO; MIL
                                                                 Manuel Gamez‐Garcia, Understanding the Micro‐Physical
                                                                 and Mechanical Properties of the Hair Cuticle Via Damage
                                                                                                                                   H; FO; MIL
                                                                 Analysis, 57 J. Cosmet. Sci. 423 (2006), D.I. 421, JP Decl. Ex.
   4364       11/16/2006                                         AT (“Gamez‐Garcia I”)
                                                                 Sigrid B. Ruetsch et al., Photodegradation of Human Hair: An
                                                                 SEM Study, 51 J. Cosmet. Sci. 103 (2000), D.I. 421, JP Decl.
   4365       1/31/2000                                          Ex. AU (“Ruetsch”)                                                H; FO; MIL
   4366                                                          Intentionally Left Blank
                                                                 Excerpts of André O. Barel et al., Handbook of Cosmetic
                                                                 Science and Technology (Informa Healthcare USA, Inc. 3rd
                                                                 ed. 2009), filed as Exhibit 1017 in the matter of L’Oréal USA,
                                                                 Inc. v. Liqwd, Inc., Case No. PGR2018‐00025 (P.T.A.B.),
                                                                 concerning the ’954 patent, D.I. 421, JP Decl. Ex. AM
   4367       10/10/2018                                         (“Barel”)                                                         BE, CP, FO, H, MIL
                                                                 Manuel Gamez‐Garcia et al., Patterns of Light Interference
                                                                 Produced by Damaged Cuticle Cells in Human Hair, 58 J.
                                                                                                                                   H; FO; MIL
                                                                 Cosmet. Sci. 269 (2007), D.I. 421 JP Decl. Ex. BE (“Gamez‐
   4368       10/10/2018                                         Garcia II”)

                                                                 Sukhvinder S. Sandhu et al., A Simple and Sensitive Method
                                                                 Using Protein Loss Measurements to Evaluate Damage to      H; FO; MIL
                                                                 Human Hair During Combing, 46 J. Soc. Cosmet. Chem. 39
   4369       10/10/2018                                         (1995), D.I. 421, JP Decl. Ex. BD (“Sandhu”)
                                                                 M.L. Tate et al., Quantification and Prevention of Hair
                                                                 Damage, 44 J.Soc. Cosmet. Chem. 347 (1993), D.I. 421, JP
   4370       10/10/2018                                         Decl. Ex. BF (“Tate”)                                      H; FO; MIL


                                                              Page 126
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 130 of 714 PageID #:
                                                         50415

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                                  Plaintiffs'
Deposition       Date                                                                                                                 Objection
 Exh. No.
                                                                 Internet Archive Website preservation of “Olaplex.com”         AU; REL; DIS; H; CP;
   4371       6/28/2014                                          website as of June 28, 2014                                    COMP; FO
                                                                 B(l)ack to Blonde—A Boxed Haircolor Story,
                                                                 Behindtheechair.com (November 5, 2014),
                                                                                                                                H; AU; FO
                                                                 https://behindthechair.com/articles/b‐l‐ack‐to‐blonde‐a‐
   4372       11/5/2014                                          boxed‐haircolor‐story/

                                                                 2,2’‐(Ethylenedioxy)bis(ethymaleimide), Alfa Chemistry,        AU; H; FO
   4373       1/29/2019                                          https://www.alfa‐chemistry.com/cas_115597‐84‐7.htm
                                                                 2,2′‐(Ethylenedioxy)bis(ethylamine), Sigma‐Aldrich,
                                                                 https://www.sigmaaldrich.com/catalog/product/aldrich/38        AU; H; FO
   4374       1/29/2019                                          5506?lang=en&region=US
                                                                 Material Safety Data Sheet Olaplex Bond Multiplier No. 1
                                                                                                                                DIS; AU; H; FO
   4375                                                          dated December 2014
                                                                 Fumaric Acid, National Center for Biotechnology
                                                                 Information, PubChem Open Chemistry Database,
                                                                                                                                AU; H; FO
                                                                 https://pubchem.ncbi.nlm.nih.gov/compound/fumaric_acid
   4376       1/19/2019                                          (“NCBI ‐ Fumaric Acid”)
                                                                 Itaconic Acid, National Center for Biotechnology
                                                                 Information, PubChem Open Chemistry Database,
                                                                                                                                AU; H; FO
                                                                 https://pubchem.ncbi.nlm.nih.gov/compound/Itaconic_acid
   4377       1/12/2019                                          (“NCBI ‐ Itaconic Acid”)
   4378       8/4/2015                                           U.S. Patent No. 9,095,518 (“the ’518 patent”)                  REL

                                                                 Deposition Transcript of Edward Borish, Ph.D (5/2/2018), at    AU, FO, REL
   4379       3/29/2018                                          Ex. 127, Cosmetics ‐ CosIng [EC Regulation (v.2)],
                                                                 Excerpts from the computer‐aided transcripts of
                                                                 proceedings in the High Court of Justice, Business and
                                                                 Property Courts of England and Wales, in the matter of
                                                                 Liqwd, Inc. v. L’Oréal (U.K.) Ltd., Claim No. HP‐2016‐000056   DIS; CP; REL; H; FO;
   4380       5/2/2018                                           (5/2/2018), D.I. 608, Ex. C                                    AU
                                                                 International Patent Application Pub. No. WO 2015/017768
                                                                                                                                DIS; REL; AU; FO; H
   4381       2/5/2015                                           (“WO ’768”)



                                                              Page 127
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 131 of 714 PageID #:
                                                         50416

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                                Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.

                                                                 Defendants First Supplemental Objections and Responses to
                                                                                                                               H; COMP
                                                                 Plaintiffs’ First Set of Interrogatories (No. 1), Deposition
   4382       5/22/2017                                          Transcript of Kimberly Dreher (5/22/2017), at Ex. 99
                                                                 Defendants’ First Supplemental Objections and Responses
                                                                                                                               H
   4383       12/20/2018                                         to Plaintiffs’ Nineteenth Interrogatory
                                                                 Defendants’ Objections and Responses to Plaintiffs’ Fifth Set
                                                                                                                               H
   4384       12/3/2018                                          of Interrogatories (Nos. 13‐20)

                                                                 Certified Copy of Priority Document for International Patent
                                                                 Application No. PCT/EP2014/063505, priority document
                                                                 numbered FR 1356138, filed June 26, 2013, copy of English
   4385       6/26/2013                                          translation, and certification of translation                DIS, AU, COMP, H

                                                                 Certified Copy of Priority Document for International Patent
                                                                 Application No. PCT/EP2014/063505, priority document
                                                                 numbered FR 1356139, filed June 26, 2013, copy of English
   4386       6/26/2013                                          translation, and certification of translation                DIS, AU, COMP, H

                                                                 Charles Ziviak, Oxidation Coloring, The Science of Hair Care   DIS, FO, H
   4387                                                          263‐277 (C. Bouillon & J. Wilkinson eds., 1986)

                                                                 World Intellectual Property Organization, Document Made
                                                                                                                                No Objection
                                                                 Available Under the Patent Cooperation Treaty,
   4388       11/12/2013                                         International Application No. PCT/US2014/049388
                                                                                                                              DIS; AU; FO; H; REL;
                                                                 Third party observation ‐ GB 1605346.4, filed in Application
                                                                                                                              COMP; CP
   4389       10/24/2028                                         No. GB1605346.4 on 10/24/2028 and Exhibit E47 thereto
                                                                 Excerpts from the computer‐aided transcripts of
                                                                 proceedings in the High Court of Justice, Business and
                                                                 Property Courts of England and Wales, in the matter of
                                                                 Liqwd, Inc. v. L’Oréal (U.K.) Ltd., Claim No. HP‐2016‐000056 DIS; CP; REL; H; FO;
   4390       4/26/2018                                          (4/26/2018)                                                  AU



                                                              Page 128
                      Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 132 of 714 PageID #:
                                                           50417

Trial Exh./     Document      Begin Bates No.   End Bates No.                             Description                                Plaintiffs'
Deposition        Date                                                                                                               Objection
 Exh. No.
                                                                   Michael J. Paterson & Aleksandar Jovanovic, On the
                                                                   synthesis of N‐maleoyl amino acids in aqueous media:          DIS; AU; H; FO; REL;
   4391       11/16/2010                                           cautionary tales for the unwary traverller                    MIL
                                                                   Chantal Bolduc & Jerry Shapiro, Hair Care Products: Waving,
                                                                   Straightening, Conditioning, and Coloring, 19 Clinics in
   4392                                                            Dermatology 431 (2001)                                        DIS, FO, H
   4393       1/29/2019                                            Rhonda Harper Expert Report, dated January 29, 2019           H; FO; MIL
                                                                   Appendix A to Rhonda Harper Expert Report dated Jan. 29,
                                                                                                                                 H; FO; MIL
   4394       1/29/2019                                            2019: Professional History
   4395       1/29/2019                                            Rhonda Harper CV                                              H; FO; MIL
   4396       1/29/2019                                            R. Harper Expert Testimony Experience                         H; FO; MIL
   4397       9/28/2015                                            “Global Trust in Advertising,” Nielsen, 2015                  H; FO; MIL
                                                                                                                                 H; FO; MIL
   4398       Sept.                                                Pew Research Center’s Internet Project, September 2014
                                                                   “38 Surprising Facts about Trust in Social Media,” Barn
                                                                                                                                 H; FO; MIL
   4399       9/29/2013                                            Raisers LLC, 2013
   4400                                                            Marketing‐dictionary.org                                      H; FO; MIL
                                                                   Salongeek.com, "UK version of a Olaplex?", at
                                                                   https://salongeek.com/threads/uk‐version‐of‐a‐                H; FO; MIL
   4401       3/21/2015                                            olaplex.284959/
   4402       1/29/2019                                            Expert Report of David Nolte, dated January 29, 2019          H; FO; MIL
   4403       1/29/2019                                            David Nolte CV                                                H; FO; MIL
                                                                   Document Entitled: "Olaplex Performance During Damage
                                                                                                                                 H; FO; MIL
   4404       1/29/2019                                            Period"
                                                                                                                                 H; FO; MIL
   4405       1/29/2019                                            Document Entitled: "Analysis of Olaplex Sales, by SKU"
                                                                   Document Entitled: "Comparison of L'Oreal Projections to
                                                                                                                                 H; FO; MIL
   4406                                                            Actual Sales"
                                                                   Document Entitled: "2016 Registration Document Annual
                                                                                                                                 H; FO; MIL
   4407                                                            Financial Report; Integrated Report"
   4408                                                            https://www.klinegroup.com/ Webpage                           H; FO; MIL
                                                                   Expert Report of Peter Smith Regarding Digital Computer
                                                                                                                                 H; FO; MIL
   4409                                                            Forensics, dated January 29, 2019
   4410                                                            Peter Smith Curriculum Vitae                                  H; FO; MIL


                                                                Page 129
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 133 of 714 PageID #:
                                                      50418

Trial Exh./   Document   Begin Bates No.   End Bates No.                              Description                                 Plaintiffs'
Deposition      Date                                                                                                              Objection
 Exh. No.
                                                              Ex. B to Smith Expert Report ‐ Report of content from the
                                                                                                                              H; FO; MIL; REL; AU
   4411                                                       Instagram.com accounts
                                                                                                                              H; FO; MIL; REL; AU
   4412                                                        Ex. B‐1 to Smith Expert Report ‐Instagram Screen Capture
                                                                                                                              H; FO; MIL; REL; AU
   4413                                                       Ex. B‐2 to Smith Expert Report ‐Instagram Screen Capture
                                                                                                                              H; FO; MIL; REL; AU
   4414                                                       Ex. B‐3 to Smith Expert Report ‐ Instagram Screen Capture
                                                                                                                              H; FO; MIL; REL; AU
   4415                                                       Ex. B‐4 to Smith Expert Report ‐ Instagram Screen Capture
                                                                                                                              H; FO; MIL; REL; AU
   4416                                                       Ex. B‐5 to Smith Expert Report ‐ Instagram Screen Capture
                                                                                                                              H; FO; MIL; REL; AU
   4417                                                       Ex. B‐6 to Smith Expert Report ‐ Instagram Screen Capture
                                                                                                                              H; FO; MIL; REL; AU
   4418                                                       Ex. B‐7 to Smith Expert Report ‐ Instagram Screen Capture
                                                                                                                              H; FO; MIL; REL; AU
   4419                                                       Ex. B‐8 to Smith Expert Report ‐ Instagram Screen Capture
                                                                                                                              H; FO; MIL; REL; AU
   4420                                                       Ex. B‐9 Smith Expert Report ‐ Instagram Screen Capture
                                                              Ex. C to Smith Expert Report ‐ Olaplex’s Facebook page on
                                                                                                                              H; FO; MIL; REL; AU
   4421                                                       February 21, 2016
                                                              Ex. D to Smith Expert Report ‐ Report of captured postings
                                                                                                                              H; FO; MIL; REL; AU
   4422                                                       on BeautyHeaven.com
                                                              Ex. D‐1 to Smith Expert Report Beauty ‐Heaven.com Screen
                                                                                                                              H; FO; MIL; REL; AU
   4423                                                       Captures
                                                              A report of captured postings that met either search criteria
                                                                                                                              H; FO; MIL; REL; AU
   4424                                                       on HairDyeForum.com
                                                              Ex. E to Smith Expert Report ‐ HairDyeForum.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4425                                                       captures
                                                              Ex. F to Smith Expert Report ‐ Report of captured postings
                                                                                                                              H; FO; MIL; REL; AU
   4426                                                       on Forums.LongHairCommunity.com
                                                              Ex. F‐1 to Smith Expert Report ‐
                                                                                                                              H; FO; MIL; REL; AU
   4427                                                       Forums.LongHairCommunity.com screen captures


                                                           Page 130
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 134 of 714 PageID #:
                                                      50419

Trial Exh./   Document   Begin Bates No.   End Bates No.                              Description                                 Plaintiffs'
Deposition      Date                                                                                                              Objection
 Exh. No.
                                                              Ex. G to Smith Expert Report ‐ Report of captured postings
                                                                                                                              H; FO; MIL; REL; AU
   4428                                                       on Loveyourcurls.com
                                                              Ex. G‐1 to Smith Expert Report ‐ Loveyourcurls.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4429                                                       captures
                                                              Ex. G‐2 to Smith Expert Report ‐ Loveyourcurls.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4430                                                       captures
                                                              Ex. H to Smith Expert Report ‐ Report of captured postings
                                                                                                                              H; FO; MIL; REL; AU
   4431                                                       on Reddit.com
                                                                                                                              H; FO; MIL; REL; AU
   4432                                                       Ex. H1‐H9 to Smith Expert Report ‐Screen captures
                                                              Ex. I to Smith Expert Report ‐ Report of captured postings on
                                                                                                                              H; FO; MIL; REL; AU
   4433                                                       Salongeek.com
                                                              Ex. I‐1 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4434                                                       captures
                                                              Ex. I‐2 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4435                                                       captures
                                                              Ex. I‐3 to Smith Expert Report‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4436                                                       captures
                                                              Ex. I‐4 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4437                                                       captures
                                                              Ex. I‐5 to Smith Expert Report ‐Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4438                                                       captures
                                                              Ex. I‐6 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4439                                                       captures
                                                              Ex. I‐7 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4440                                                       captures
                                                              Ex. I‐8 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4441                                                       captures
                                                              Ex. I‐9 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4442                                                       captures
                                                              Ex. I‐10 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4443                                                       captures
                                                              Ex. I‐11 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                              H; FO; MIL; REL; AU
   4444                                                       captures


                                                           Page 131
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 135 of 714 PageID #:
                                                         50420

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.
                                                                 Ex. I‐12 to Smith Expert Report ‐ Salongeek.com screen
                                                                                                                            H; FO; MIL; REL; AU
   4445                                                          captures
                                                                 chemjobber.blogspot.com/2017/01/this‐loreal‐suit‐seems‐
                                                                                                                            H; DIS; FO; Q; REL
   4446                                                          bad‐for‐them.html
   4447       1/31/2017                                          PGR2017‐00012 (Paper 1) ‐ Power of Attorney                MIL, REL
                                                                 PGR2017‐00012 (Paper 2) ‐ PETITION FOR POST‐GRANT
                                                                                                                            H, MIL, REL, 403
   4448       1/31/2017                                          REVIEW OF U.S. PATENT 9,498,419
                                                                 PGR2017‐00012 (Paper 3) ‐ PATENT OWNER POWER OF
                                                                                                                            MIL, REL
   4449       2/21/2017                                          ATTORNEY PURSUANT TO 37 C.F.R. SEC. 42.10(b)

                                                                 PGR2017‐00012 (Paper 4) ‐ PATENT OWNER MANDATORY           H, MIL, REL
   4450       2/21/2017                                          NOTICES PURSUANT TO 37 C.F.R. SEC. 42.8(a)(2)
                                                                                                                            H, MIL, REL
   4451       2/21/2017                                          PGR2017‐00012 (Paper 5) ‐ Updated Mandatory Notices
                                                                                                                            MIL, REL
   4452       2/23/2017                                          PGR2017‐00012 (Paper 6) ‐ Notice of Accord Filing Date
                                                                 PGR2017‐00012 (Paper 7) ‐ Patent Owner's Preliminary
                                                                                                                            H, MIL, REL
   4453       4/30/2017                                          Response Under 37 CFR 42.207
   4454                                                          Intentionally Left Blank                                   N/A
   4455                                                          Intentionally Left Blank                                   N/A
   4456                                                          Intentionally Left Blank                                   N/A
   4457                                                          Intentionally Left Blank                                   N/A
   4458                                                          Intentionally Left Blank                                   N/A
   4459                                                          Intentionally Left Blank                                   N/A
   4460                                                          Intentionally Left Blank                                   N/A
   4461                                                          Intentionally Left Blank                                   N/A
   4462                                                          Intentionally Left Blank                                   N/A
                                                                 PGR2017‐00012 (Paper 17) ‐ DECISION Institution of Post‐
                                                                                                                            H, MIL, REL, 403
   4463       7/19/2017                                          Grant Review
   4464       7/19/2017                                          PGR2017‐00012 (Paper 18) ‐ Scheduling Order                MIL, REL
                                                                                                                            H, MIL, REL
   4465       7/27/2019                                          PGR2017‐00012 (Paper 19) ‐ Submission of New Exhibit
   4466       7/27/2019                                          PGR2017‐00012 (Paper 20) ‐ Exhibit List                    MIL, REL
   4467       7/27/2019                                          PGR2017‐00012 (Paper 21) ‐ Certificate of Service          MIL, REL


                                                              Page 132
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 136 of 714 PageID #:
                                                         50421

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                             Plaintiffs'
Deposition       Date                                                                                                           Objection
 Exh. No.
                                                                 PGR2017‐00012 (Paper 22) ‐ Patent Owner LIQWDS
                                                                                                                            H, MIL, REL
   4468       8/2/2017                                           Objections to Evidence under 37 C.F.R. 42.64(b)(1)
                                                                 PGR2017‐00012 (Paper 23) ‐ Patent Owner LIQWDs List of
                                                                                                                            H, MIL, REL
   4469       8/15/2017                                          Proposed Motions
                                                                 PGR2017‐00012 (Paper 24) ‐ Patent Owner's Objections to
                                                                                                                            H, MIL, REL
   4470       8/23/2017                                          Petitioner's Supplemental Evidence
                                                                 PGR2017‐00012 (Paper 25) ‐ Order Conduct of the
                                                                                                                            H, MIL, REL
   4471       8/24/2017                                          Proceeding
                                                                 PGR2017‐00012 (Paper 26) ‐ Order Conduct of the
                                                                                                                            H, MIL, REL
   4472       8/24/2017                                          Proceeding
                                                                 PGR2017‐00012 (Paper 28) ‐ PATENT OWNERS UPDATED
                                                                                                                            H, MIL, REL
   4473       8/29/2017                                          EXHIBIT LIST (as of August 29, 2017)
                                                                 PGR2017‐00012 (Paper 29) ‐ Motion to Seal Patent Owner's
                                                                 Motion for Additional Evidence and Related Confidential    H, MIL, REL
   4474       8/30/2017                                          Exhibits
                                                                 PGR2017‐00012 (Paper 30) ‐ Petitioner's Motion for
                                                                                                                            H, MIL, REL
   4475       8/31/2017                                          Supplemental Information
                                                                 PGR2017‐00012 (Paper 31) ‐ Petitioners Opposition to
                                                                                                                            H, MIL, REL
   4476       9/5/2017                                           Patent Owners Motion for Additional Discovery
                                                                 PGR2017‐00012 (Paper 32) ‐ Petitioners Objections to
                                                                                                                            H, MIL, REL
   4477       9/6/2017                                           Patent Owners Evidence
                                                                 PGR2017‐00012 (Paper 33) ‐ Patent Owner's Opposition to
                                                                 Petitoner's Motion for Supplemental Information Under 37
   4478       9/7/2017                                           C.F.R. 42.223                                              H, MIL, REL
                                                                 PGR2017‐00012 (Paper 34) ‐ Patent Owners Notice of
                                                                                                                            MIL, REL
   4479       9/11/2017                                          Deposition of Arun Nandagiri
                                                                 PGR2017‐00012 (Paper 35) ‐ Patent Owner's Contingent
                                                                                                                            MIL, REL
   4480       9/26/2017                                          Notice of Deposition of Jina Bang

                                                                 PGR2017‐00012 (Paper 36) ‐ Patent Owner's Contingent       MIL, REL
   4481       9/26/2017                                          Notice of Deposition of David Joshua Sherman
                                                                 PGR2017‐00012 (Paper 38) ‐ Motion to Seal (1) Order
                                                                 Regarding Conduct of Proceeding (Paper 37) and (2) Related
   4482       9/28/2017                                          Exhibit 3001                                               H, MIL, REL


                                                              Page 133
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 137 of 714 PageID #:
                                                         50422

Trial Exh./    Document     Begin Bates No.   End Bates No.                            Description                              Plaintiffs'
Deposition       Date                                                                                                           Objection
 Exh. No.
                                                                                                                            MIL, REL
   4483       10/3/2017                                          PGR2017‐00012 (Paper 39) ‐ Conduct of the Proceeding
                                                                 PGR2017‐00012 (Paper 40) ‐ Patent Owner's Amended
                                                                                                                            MIL, REL
   4484       10/9/2017                                          Notice of Deposition of Jina Bang
                                                                 PGR2017‐00012 (Paper 41) ‐ Patent Owner's Notice of
                                                                                                                            MIL, REL
   4485       10/9/2017                                          Deposition of David Joshua Sherman
                                                                 PGR2017‐00012 (Paper 42) ‐ Patent Owner Liqwd Inc's
                                                                                                                            MIL, REL
   4486       10/9/2017                                          Updated Exhibit List
                                                                 PGR2017‐00012 (Paper 43) ‐ PETITIONERS UPDATED
                                                                                                                            H, MIL, REL
   4487       10/10/2017                                         EXHIBIT LIST
                                                                 PGR2017‐00012 (Paper 45) ‐ MOTION TO SEAL (1) PATENT
                                                                 OWNERS RESPONSE (PAPER 44) AND (2) RELATED EXHIBITS
                                                                                                                            H, MIL, REL
                                                                 2022, 2023, 2025, 2038, 2039, AND 2040 AND FOR
   4488       10/21/2017                                         PROTECTIVE ORDERS
                                                                 PGR2017‐00012 (Paper 46) ‐ PETITIONERS OBJECTIONS TO
                                                                                                                            H, MIL, REL
   4489       10/27/2017                                         PATENT OWNERS EVIDENCE
                                                                 PGR2017‐00012 (Paper 47) ‐ Petitioners Contingent Notice
                                                                                                                            MIL, REL
   4490       11/28/2017                                         of Deposition of Thomas Dispenza
                                                                 PGR2017‐00012 (Paper 48) ‐ Petitioners Contingent Notice
                                                                                                                            MIL, REL
   4491       11/30/2017                                         of Deposition of Edward Borish, Ph.D.
                                                                 PGR2017‐00012 (Paper 49) ‐ Petitioners Amended Notice of
                                                                                                                            MIL, REL
   4492       12/7/2017                                          Deposition of Thomas Dispenza
                                                                 PGR2017‐00012 (Paper 50) ‐ Petitioners Amended Notice of
                                                                                                                            MIL, REL
   4493       12/14/2017                                         Deposition of Edward Borish, Ph.D
                                                                 PGR2017‐00012 (Paper 51)‐ PETITIONERS NOTICE OF
                                                                                                                            MIL, REL
   4494       12/27/2017                                         DEPOSITION OF ERIC PRESSLY
                                                                 PGR2017‐00012 (Paper 52) ‐ PETITIONERS NOTICE OF
                                                                                                                            MIL, REL
   4495       12/27/2017                                         DEPOSITION OF DEAN CHRISTAL
                                                                 PGR2017‐00012 (Paper 53) ‐ PETITIONERS AMENDED
                                                                                                                            MIL, REL
   4496       1/10/2018                                          NOTICE OF DEPOSITION OF ERIC PRESSLY

                                                                 PGR2017‐00012 (Paper 54) ‐ MOTION TO SEAL PETITIONER
                                                                 S REPLY AND RELATED EXHIBITS 1024, 1027, 1028, 1036,
   4497       1/26/2018                                          AND 1041 AND FOR PROTECTIVE ORDER                    H, MIL, REL


                                                              Page 134
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 138 of 714 PageID #:
                                                         50423

Trial Exh./    Document     Begin Bates No.   End Bates No.                            Description                              Plaintiffs'
Deposition       Date                                                                                                           Objection
 Exh. No.
                                                                 PGR2017‐00012 (Paper 57) ‐ PETITIONERS UPDATED
                                                                                                                           H, MIL, REL
   4498       1/26/2018                                          EXHIBIT LIST
                                                                 PGR2017‐00012 (Paper 58) ‐ Patent Owner Liqwd's
                                                                 Objections under 37 C.F.R. 42.64(b)(1) to Evidence
   4499       2/2/2018                                           Submitted in Support of Petitioner's Reply                MM
                                                                 PGR2017‐00012 (Paper 59) ‐ PETITIONERS UPDATED
                                                                                                                           H, MIL, REL
   4500       2/8/2018                                           MANDATORY NOTICES

                                                                 PGR2017‐00012 (Paper 60) ‐ PATENT OWNER LIQWD, INCS       MIL, REL
   4501       2/12/2018                                          CONTINGENT NOTICE OF DEPOSITION OF MELANIE CRIM

                                                                 PGR2017‐00012 (Paper 61) ‐ PATENT OWNER LIQWD, INCS
   4502       2/12/2018                                          CONTINGENT NOTICE OF DEPOSITION OF ARUN NANDAGIRI         MIL, REL
                                                                 PGR2017‐00012 (Paper 62) ‐ ORDER Conduct of the
                                                                                                                           H, MIL, REL
   4503       2/13/2018                                          Proceeding
                                                                 PGR2017‐00012 (Paper 63) ‐ Amended Contingent Notice of
                                                                                                                           MIL, REL
   4504       2/16/2018                                          Deposition of Melanie Crim
                                                                 PGR2017‐00012 (Paper 64) ‐ Amended Contingent Notice of
                                                                                                                           MIL, REL
   4505       2/16/2018                                          Deposition of Arun Nandagiri
                                                                 PGR2017‐00012 (Paper 65) ‐ Patent Owner's Updated
                                                                                                                           MIL, REL
   4506       2/22/2018                                          Amended Notice of Deposition of Arun NandagiriI
                                                                 PGR2017‐00012 (Paper 66) ‐ Patent Owner's Updated
                                                                                                                           MIL, REL
   4507       2/23/2018                                          Amended Notice of Deposition of Melanie Crim
                                                                 PGR2017‐00012 (Paper 67) ‐ NOTICE OF SCHEDULING
                                                                                                                           MIL, REL
   4508       3/9/2018                                           STIPULATION
                                                                 PGR2017‐00012 (Paper 68) ‐ Patent Owner's Notice of
                                                                                                                           MIL, REL
   4509       3/12/2018                                          Continued Deposition of Arun Nandagiri
                                                                 PGR2017‐00012 (Paper (69) ‐ Patent Owner Rule 42.70
                                                                                                                           H, MIL, REL
   4510       3/20/2018                                          Request for Oral Argument
                                                                 PGR2017‐00012 (Paper 71)‐ PETITIONERS REQUEST FOR
                                                                                                                           H, MIL, REL
   4511       3/20/2018                                          ORAL ARGUMENT
                                                                 PGR2017‐00012 (Paper 73) ‐ PETITIONERS MOTION TO
                                                                                                                           H, MIL, REL
   4512       3/20/2018                                          EXCLUDE EVIDENCE PURSUANT TO 37 C.F.R. 42.64(c)



                                                              Page 135
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 139 of 714 PageID #:
                                                         50424

Trial Exh./    Document     Begin Bates No.   End Bates No.                              Description                                 Plaintiffs'
Deposition       Date                                                                                                                Objection
 Exh. No.
                                                                 PGR2017‐00012 (Paper 74) ‐ Motion to Seal (1) Patent
                                                                 Owner's Motion for Observations on Cross‐Examination
                                                                 (PAPER 70), (2) Patent Owner's Motion to Exclude
                                                                 Petitioner's Evidence (PAPER 72), and (3) Related Exhibit
   4513       3/21/2018                                          2056 and for a Protective Order                                 H, MIL, REL
                                                                 PGR2017‐00012 (Paper 75) ‐ Patent Owner Liqwd's Updated
                                                                                                                                 H, MIL, REL
   4514       3/21/2018                                          Exhibit List
                                                                 PGR2017‐00012 (Paper 76) ‐ Notice of Scheduling
                                                                                                                                 MIL, REL
   4515       3/27/2018                                          Stipulation
                                                                 PGR2017‐00012 (Paper 78) ‐ Motion to Seal Patent Owner's
                                                                 Corrected Motion for Observations on Cross‐Examination          H, MIL, REL
   4516       3/27/2018                                          (Paper 77) and for Protective Order
                                                                 PGR2017‐00012 (Paper 79) ‐ Patent Owner's Opposition to
                                                                 Petitioner's Motion to Exclude Evidence under 37 C.F.R.         H, MIL, REL
   4517       3/27/2018                                          42.64(c)
                                                                 PGR2017‐00012 (Paper 81) ‐ ORDER Conduct of the
                                                                                                                                 H, MIL, REL
   4518       3/28/2018                                          Proceeding

                                                                 PGR2017‐00012 (Paper 82) ‐ PETITIONERS OPPOSITION TO            BE, CP, H, MIL, REL
   4519       3/29/2018                                          PATENT OWNERS MOTION TO EXCLUDE EVIDENCE
                                                                 PGR2017‐00012 (Paper 83) ‐ PETITIONERS UPDATED
                                                                                                                                 H, MIL, REL
   4520       3/29/2018                                          EXHIBIT LIST
   4521       4/2/2018                                           PGR2017‐00012 (Paper 84) ‐ ORDER Trial Hearing                  H, MIL, REL

                                                                 PGR2017‐00012 (Paper 87) ‐ PETITIONERS REPLY TO PATENT          H, MIL, REL
   4522       4/3/2018                                           OWNERS OPPOSITION TO MOTION TO EXCLUDE
                                                                 PGR2017‐00012 (Paper 88) ‐ Patent Owner's Motion to Seal
                                                                 its Reply In Support of its Motion to Exclude Evidence (Paper
   4523       4/3/2018                                           85) and for a Protective Order                                  H, MIL, REL
                                                                 PGR2017‐00012 (Paper 89) ‐ PETITIONERS UPDATED
                                                                                                                                 H, MIL, REL
   4524       4/3/2018                                           EXHIBIT LIST
                                                                 PGR2017‐00012 (Paper 90) ‐ MOTION TO SEAL PETITIONERS
                                                                 RESPONSE TO PATENT OWNERS CORRECTED MOTION FOR
   4525       4/3/2018                                           OBSERVATIONS (PAPER 86)                                         H, MIL, REL


                                                              Page 136
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 140 of 714 PageID #:
                                                         50425

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.
                                                                 PGR2017‐00012 (Paper 91) ‐ Patent Owner Motion Seeking
                                                                 Remedy Regarding Protective Order Violation Concerning
   4526       4/4/2018                                           Sealed Exhibit 2025                                    H, MIL, REL

                                                                 PGR2017‐00012 (Paper 92) ‐ Patent Owner's Updated             H, MIL, REL
   4527       4/6/2018                                           Mandatory Notices Pursuant to 37 C.F.R. 42.8(a)(3) & (b)(2)
                                                                 PGR2017‐00012 (Paper 93) ‐ Patent Owner Liqwd Inc.'s
                                                                                                                               MIL, REL
   4528       4/6/2018                                           Updated Exhibit List
                                                                 PGR2017‐00012 (Paper 94) ‐ Oral Hearing 37 C.F.R. sec
                                                                                                                               MIL, REL
   4529       4/10/2018                                          42.70
                                                                 PGR2017‐00012 (Paper 95) ‐ PETITIONERS UPDATED
                                                                                                                               H, MIL, REL
   4530       4/10/2018                                          EXHIBIT LIST
                                                                 PGR2017‐00012 (Paper 96) ‐ PETITIONERS OPPOSITION TO
                                                                 PATENT OWNERS MOTION SEEKING REMEDY REGARDING
                                                                                                                               H, MIL, REL
                                                                 PROTECTIVE ORDER VIOLATION CONCERNING SEALED
   4531       4/10/2018                                          EXHIBIT 2025
                                                                 PGR2017‐00012 (Paper 97) ‐ ORDER Conduct of the
                                                                                                                               H, MIL, REL
   4532       4/30/2018                                          Proceeding
   4533       4/11/2018                                          PGR2017‐00012 (Paper 98) ‐ Hearing Transcript                 H, MIL, REL, 403
                                                                                                                               MIL, REL
   4534       5/10/2018                                          PGR2017‐00012 (Paper 99) ‐ Conduct of the Proceeding
                                                                 PGR2017‐00012 (Paper 100) ‐ Patent Owner Liqwd, Inc.'s
                                                                 Supplemental Response Pursuant to Board's May 10, 2018        H, MIL, REL
   4535       5/24/2018                                          Order
                                                                 PGR2017‐00012 (Paper 101) ‐ Petitioners Reply to Patent
                                                                                                                               H, MIL, REL
   4536       5/31/2018                                          Owners Supplemental Response

                                                                 PGR2017‐00012 (Paper 103) ‐ Patent Owner's Notice of        H, MIL, REL, 403
   4537       7/10/2018                                          Appeal to the U.S. Court of Appeals for the Federal Circuit
                                                                 PGR2017‐00012 (Paper 104) ‐ JOINT MOTION TO SEAL FINAL
                                                                 WRITTEN DECISION (PAPER 102) AND FOR PROTECTIVE             H, MIL, REL
   4538       7/13/2018                                          ORDER
                                                                                                                               No Objection
   4539       11/22/2016                                         PGR2017‐00012 (Exhibit 1001) ‐ U.S. Patent No. 9,498,419


                                                              Page 137
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 141 of 714 PageID #:
                                                         50426

Trial Exh./    Document     Begin Bates No.   End Bates No.                            Description                               Plaintiffs'
Deposition       Date                                                                                                            Objection
 Exh. No.
                                                                                                                             H, MIL
   4540       5/16/2006                                          PGR2017‐00012 (Exhibit 1002) ‐ U.S. Patent No. 7,044,986
                                                                 PGR2017‐00012 (Exhibit 1003) ‐ German Patent Publication
                                                                                                                             H, MIL
   4541                                                          DE 1220969
                                                                 PGR2017‐00012 (Exhibit 1004) ‐ Certified translation of
                                                                                                                             BE, H, MIL
   4542       11/25/1964                                         German Patent Publication DE 1220969
                                                                 PGR2017‐00012 (Exhibit 1005) ‐U.S. Patent Publication No.
                                                                                                                             H, MIL
   4543       12/19/2002                                         2002/0189034
                                                                 PGR2017‐00012 (Exhibit 1006) ‐Korean Patent Publication
                                                                                                                             H, MIL
   4544                                                          KR2006‐0059564
                                                                 PGR2017‐00012 (Exhibit 1007) ‐Certified translation of
                                                                                                                             BE, H, MIL, REL
   4545       12/30/2016                                         Korean Patent Publication KR2006‐0059564
                                                                 PGR2017‐00012 (Exhibit 1008) ‐Declaration of Arun
                                                                                                                             H, MIL
   4546       1/30/2017                                          Nandagiri
                                                                 PGR2017‐00012 (Exhibit 1009) ‐Declaration under 37 C.F.R.
                                                                                                                             H, MIL
   4547       10/26/2015                                         1.132 of Eric D. Pressly, Ph.D.
                                                                 PGR2017‐00012 (Exhibit 1010) ‐Response to Office Action
                                                                                                                             H, MIL
   4548       8/23/2016                                          submitted August 23, 2016
                                                                 PGR2017‐00012 (Exhibit 1011) ‐Notice of Allowance and
                                                                                                                             H, MIL
   4549       9/26/2016                                          attachments mailed September 26, 2016
                                                                 PGR2017‐00012 (Exhibit 1012) ‐Thomas Clausen et al., Hair
                                                                                                                             H, MIL
   4550       6/28/1905                                          Preparations
                                                                 PGR2017‐00012 (Exhibit 1013) ‐Declaration under 37 C.F.R.
                                                                                                                             H, MIL
   4551       9/7/2016                                           1.132 of Eric D. Pressly, Ph.D.
                                                                 PGR2017‐00012 (Exhibit 1014) ‐Office Action mailed May
                                                                                                                             H, MIL
   4552       5/23/2016                                          23, 2016
                                                                 PGR2017‐00012 (Exhibit 1015) ‐JOHN CORBETT, HAIR
                                                                                                                             H, MIL
   4553       6/20/1905                                          COLORANTS
                                                                 PGR2017‐00012 (Exhibit 1016) ‐Curriculum Vitae of Arun
                                                                                                                             H, MIL, REL
   4554                                                          Nandagiri
                                                                 PGR2017‐00012 (Exhibit 1017) ‐WEBSTERS THIRD
                                                                                                                             CP, MIL, REL
   4555       6/24/1905                                          INTERNATIONAL NEW DICTIONARY 40
                                                                 PGR2017‐00012 (Exhibit 1018) ‐Certified translation of
                                                                                                                             H, MIL
   4556                                                          Korean Patent Publication KR2006‐0059564


                                                              Page 138
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 142 of 714 PageID #:
                                                         50427

Trial Exh./    Document     Begin Bates No.   End Bates No.                            Description                                Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.
   4557                                                          PGR2017‐00012 (Exhibit 1019) ‐Sitch Declaration              H, MIL
   4558                                                          PGR2017‐00012 (Exhibit 1020) ‐Sherman Declaration            H, MIL
                                                                 PGR2017‐00012 (Exhibit 1021) ‐Printout from New York
                                                                                                                              H, MIL, REL
   4559       12/12/2017                                         State licensing website
                                                                 PGR2017‐00012 (Exhibit 1022) ‐Printout from the Olaplex
                                                                                                                              H, MIL, REL
   4560       12/12/2017                                         Website
                                                                 PGR2017‐00012 (Exhibit 1023) ‐Technical and Training
                                                                                                                              H, MIL, REL
   4561                                                          Manual for Chromastics Hair Color Products
                                                                 PGR2017‐00012 (Exhibit 1025) ‐Dispenza Deposition
                                                                                                                              H, MIL
   4562       10/13/2017                                         Transcript
                                                                                                                              H, MIL
   4563       1/5/2018                                           PGR2017‐00012 (Exhibit 1026) ‐Borish Deposition Transcript
   4564       2/20/2007                                          PGR2017‐00012 (Exhibit 1029) ‐U.S. Patent 7,179,302          H, MIL
                                                                 PGR2017‐00012 (Exhibit 1030) ‐U.S. Patent Publication
                                                                                                                              H, MIL
   4565       2/2/2012                                           2012/0024309
   4566       1/10/1978                                          PGR2017‐00012 (Exhibit 1031) ‐U.S. Patent 4,067,345          H, MIL
   4567       2/6/1979                                           PGR2017‐00012 (Exhibit 1032) ‐U.S. Patent 4,138,478          H, MIL
                                                                 PGR2017‐00012 (Exhibit 1033) ‐U.S. Patent Publication
                                                                                                                              H, MIL
   4568       2/5/2015                                           US2015/0034119
   4569       8/4/2015                                           PGR2017‐00012 (Exhibit 1034) ‐U.S. Patent 9,095,518          H, MIL
                                                                 PGR2017‐00012 (Exhibit 1035) ‐PCT Publication
                                                                                                                              H, MIL
   4570       3/16/2017                                          WO2017041908
                                                                 PGR2017‐00012 (Exhibit 1037) ‐U.S. Patent Publication
                                                                                                                              H, MIL
   4571       11/22/2001                                         2001/0042276
                                                                 PGR2017‐00012 (Exhibit 1038) ‐C.R. Robbins, Chemical and
                                                                                                                              H, MIL
   4572                                                          Physical Behavior of Human Hair
                                                                 PGR2017‐00012 (Exhibit 1039) ‐Table 3.4, pKa values of
                                                                                                                              CP, H, MIL
   4573       1/23/2018                                          some amino acids
                                                                 PGR2017‐00012 (Exhibit 1040) ‐Rebuttal Declaration of
                                                                                                                              H, MIL
   4574       1/26/2018                                          Arun Nandagiri
                                                                 PGR2017‐00012 (Exhibit 1042) ‐CTFA Cosmetic Ingredient
                                                                                                                              CP, H, MIL
   4575       6/14/1905                                          Handbook
                                                                 PGR2017‐00012 (Exhibit 1043) ‐Daniel C. Harris,
                                                                                                                              H, MIL
   4576       6/13/1905                                          Quantitative Chemical Analysis


                                                              Page 139
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 143 of 714 PageID #:
                                                         50428

Trial Exh./    Document     Begin Bates No.   End Bates No.                                Description                                     Plaintiffs'
Deposition       Date                                                                                                                      Objection
 Exh. No.
   4577       10/15/2013                                         PGR2017‐00012 (Exhibit 1044) ‐U.S. Patent 8,556,992                 H, MIL
                                                                 PGR2017‐00012 (Exhibit 1047) ‐Signed Protective Order
                                                                                                                                     H, MIL, REL
   4578                                                          Acknowledgments‐ Arun Nandagiri
   4579                                                          PGR2017‐00012 (Exhibit 2001) ‐Claims Listing                        MIL
                                                                 PGR2017‐00012 (Exhibit 2002)Complaint filed January 5,
                                                                 2017, in Liqwd, Inc. et al. v. L'Oral USA, Inc., et al., Case No.
   4580       1/5/2017                                           1:17‐cv‐00014‐SLR (D. Del.)                                         MIL

                                                                 PGR2017‐00012 (Exhibit 2003)Plaintiffs Opening Brief in
                                                                 Support of Motion for Preliminary Injunction, Redacted‐
                                                                 Public version, filed January 18, 2017, in Liqwd, Inc. et al. v.
   4581       1/18/2017                                          L'Oral USA, Inc., et al., Case No. 1:17‐cv‐0014‐SLR (D. Del.) BE, CP, H, MIL, REL

                                                                 PGR2017‐00012 (Exhibit 2004) ‐ August 25, 2016 Third Party
                                                                                                                            H, MIL
                                                                 Submission regarding Singleton U.S. Patent No. 5,221,286
   4582       8/25/2016                                          and Berkemer German Laid‐Open Application DE 1 220 969

                                                                 PGR2017‐00012 (Exhibit 2005) ‐ August 29, 2016 Third Party H, MIL
   4583       8/29/2016                                          Submission regarding Ogawa U.S. Patent No. 7,044,986

                                                                 PGR2017‐00012 (Exhibit 2065) ‐ September 14, 2016 Third
                                                                 Party Submission regarding Singleton U.S. Patent No.
                                                                 5,221,286, Kitabata U.S. Patent Publ. No. 2002/0189034,
   4584       9/14/2016                                          and Berkemer German Laid‐Open Application DE 1 220 969              H, MIL
                                                                 PGR2017‐00012 (Exhibit 2007) ‐ September 23, 2016 Third
                                                                 Party Submission regarding Wahler PCT Publication No.               H, MIL
   4585       9/23/2016                                          WO2014/207097
                                                                 PGR2017‐00012 (Exhibit 2008) ‐ October 13, 2016
                                                                                                                                     H, MIL
   4586       10/13/2016                                         Supplemental Notice of Allowance
                                                                 PGR2017‐00012 (Exhibit 2009) ‐ Complaint filed November
                                                                 22, 2016, in Liqwd, Inc. et al. v. L'Oral USA, Inc., et al., Case
   4587       11/22/2016                                         No. 2:16‐cv‐08708 (C.D. Cal.)                                       MIL




                                                              Page 140
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 144 of 714 PageID #:
                                                         50429

Trial Exh./    Document     Begin Bates No.   End Bates No.                               Description                                     Plaintiffs'
Deposition       Date                                                                                                                     Objection
 Exh. No.

                                                                 PGR2017‐00012 (Exhibit 2011) ‐ Order dated July 6, 2017
                                                                                                                                    H, MIL, REL, 403
                                                                 denying preliminary injunction in Liqwd, Inc. et al. v. L'Oral
   4588       7/6/2017                                           USA, Inc., et al., Case No. 1:17‐cv‐0014‐SLR (D. Del.)

                                                                 PGR2017‐00012 (Exhibit 2013) ‐ Advertisements for Copy
                                                                                                                         COMP, MIL
                                                                 Products (Matrix Bond Ultim8, L'Oral Professionnel
   4589                                                          Smartbond, and Redken pH‐Bonder) mentioning maleic acid

                                                                 PGR2017‐00012 (Exhibit 2014) ‐ Order dated February 13,
                                                                 2017 setting discovery in connection with preliminary              H, MIL, REL
                                                                 injunction motion in Liqwd, Inc. et al. v. L'Oral USA, Inc., et
   4590       2/13/2017                                          al., Case No. 1:17‐cv‐0014‐SLR (D. Del.).
                                                                 PGR2017‐00012 (Exhibit 2015) ‐ Patent Owners 1st
                                                                 Amended Rule 30(b)(6) Deposition Notice dated May 2,
                                                                                                                                    H, MIL, REL
                                                                 2017 in Liqwd, Inc. et al. v. L'Oral USA, Inc., et al., Case No.
   4591       5/2/2017                                           1:17‐cv‐0014‐SLR (D. Del.)
                                                                 PGR2017‐00012 (Exhibit 2016) ‐ E‐mail string including
                                                                 August 13, 2017 e‐mail from Petitioners Lead Counsel
                                                                                                                                    H, MIL, REL
                                                                 refusing to provide additional discovery requested by Patent
   4592       8/13/2017                                          Owners Counsel.
                                                                 PGR2017‐00012 (Exhibit 2021) ‐ Declaration of Thomas
                                                                                                                                    H, MIL
   4593       10/17/2017                                         DISPENZA
                                                                 PGR2017‐00012 (Exhibit 2024) ‐ Ex. 2024 Utility application,
                                                                                                                                    MIL
   4594                                                          filed May 15, 2015 (U.S.S.N. 14/713,885)
   4595       1/17/2017                                          PGR2017‐00012 (Exhibit 2026) ‐ Borish C.V.                         MIL, REL
   4596       6/19/1905                                          PGR2017‐00012 (Exhibit 2027) ‐ Brown Chapter (1997)                H, MIL
                                                                 PGR2017‐00012 (Exhibit 2028) ‐ FMC Webinar, The Science
                                                                                                                                    H, MIL
   4597       4/24/2013                                          of Persulfate Activation (April 24, 2013)

                                                                 PGR2017‐00012 (Exhibit 2029) ‐ Bolduc, C. et al., Hair Care H, MIL
   4598       6/23/1905                                          Products ‐ Waving, Straightening, Conditioning, and Coloring
                                                                 PGR2017‐00012 (Exhibit 2030) ‐ Robbins Chapter 6 ‐‐
                                                                                                                              H, MIL
   4599       7/4/1905                                           Interactions of Shampoo and Conditioner In...


                                                              Page 141
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 145 of 714 PageID #:
                                                         50430

Trial Exh./    Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                     PGR2017‐00012 (Exhibit 2031) ‐ Redken Curvaeous
                                                                                                                                 MIL
   4600                                                              Conditioner Label
                                                                     PGR2017‐00012 (Exhibit 2032) ‐ Matrix Biolage Advanced
                                                                                                                                 MIL
   4601                                                              Shampoo Label
                                                                     PGR2017‐00012 (Exhibit 2033) ‐ Pureology Conditioner
                                                                                                                                 MIL
   4602                                                              Label
                                                                     PGR2017‐00012 (Exhibit 2034) ‐ Maleic Acid Safety Data
                                                                                                                                 MIL
   4603       1/14/2011                                              Sheet Vertellus 2011
                                                                     PGR2017‐00012 (Exhibit 2035) ‐ Matrix Bond Ultim8 Bottle
                                                                                                                                 MIL
   4604                                                              Instructions & Ingredients (2016)

                                                                     PGR2017‐00012 (Exhibit 2036) ‐ Matrix Bond Ultim8          MIL
   4605                                                              Package Bond Protecting System Directions (Nov. 2016)
                                                                     PGR2017‐00012 (Exhibit 2037) ‐ Analyze, Inc. Lab Report re
                                                                                                                                MIL
   4606       12/16/2016                                             Maleic Acid

                                                                     PGR2017‐00012 (Exhibit 2041) ‐ Redken pH‐BONDER #1          MIL
   4607                                                              bond protecting additive Instructions and Ingredient List
                                                                     PGR2017‐00012 (Exhibit 2042) ‐ Redken ph‐Bonder Package
                                                                                                                                 MIL
   4608                    OLA_0000027279      OLA_0000027284        Instructions
                                                                     PGR2017‐00012 (Exhibit 2043) ‐ L'Oreal Professionel
                                                                                                                                 MIL
   4609                                                              Smartbond Step 1 Bottle Label
                                                                     PGR2017‐00012 (Exhibit 2044) ‐ L'Oral Professionnel
                                                                                                                                 MIL
   4610                                                              Smartbond Package Instructions
                                                                     PGR2017‐00012 (Exhibit 2045) ‐ Robbins Chapter 5 ‐
                                                                                                                                 H, MIL
   4611       7/4/1905                                               Bleaching and Oxidation of Human Hair (Chem...
                                                                     PGR2017‐00012 (Exhibit 2046) ‐ Nandagiri Deposition
                                                                                                                                 H, MIL
   4612       10/6/2017                                              Transcript from Oct. 6, 2017
                                                                     PGR2017‐00012 (Exhibit 2051) ‐ Printout of website
                                                                                                                                 H, MIL, REL
   4613       2/28/2018                                              http://Brialab.com (dated February 28, 2018)

                                                                     PGR2017‐00012 (Exhibit 2052) ‐ H.N. Po et al., The
                                                                     Henderson‐Hasselbalch Equation: Its History and Limitation,
   4614       11/2001                                                J. of Chem. Educ., 78 (11):1499‐1503 (2001)                 H, MIL, REL


                                                                  Page 142
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 146 of 714 PageID #:
                                                         50431

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.

                                                                 PGR2017‐00012 (Exhibit 2053) ‐ Deposition transcript of H, MIL
   4615       10/12/2017                                         David Sherman, dated October 12, 2017 in PGR 201700012

                                                                 PGR2017‐00012 (Exhibit 2054) ‐ Deposition transcript of Jina H, MIL
   4616       10/11/2017                                         Bang, dated October 11, 2017 in PGR 201700012

                                                                 PGR2017‐00012 (Exhibit 2055) ‐ Deposition transcript of     H, MIL
   4617       3/2/2018                                           Arun Nandagiri, dated March 2, 2018 in PGR 201700012

                                                                 PGR2017‐00012 (Exhibit 2057) ‐ Deposition transcript of     H, MIL
   4618       3/14/2018                                          Arun Nandagiri, dated March 14, 2018 in PGR 201700012
                                                                 PGR2017‐00012 (Exhibit 2058) ‐ Signature page and errata
                                                                 of Thomas Dispenza for December 27, 2017 deposition         H, MIL
   4619       12/27/2017                                         transcript
                                                                 PGR2017‐00012 (Exhibit 2059) ‐ Signature page and errata
                                                                 of Edward Borish, Ph.D. for January 5, 2018 deposition      H, MIL
   4620       1/22/2018                                          transcript
                                                                 PGR2017‐00012 (Exhibit 2062) ‐ Patent Owners Submission
                                                                 of Supplemental Evidence Under 37 C.F.R. 42.64(b)(2),
   4621       11/13/2017                                         served November 13, 2017                                    H, MIL, REL
                                                                 PGR2017‐00012 (Exhibit 2063) ‐ Blackburn Declaration
                                                                 Regarding Exhibits 2028, 2031 2037, and 2041 2044, served
   4622       11/13/2017                                         November 13, 2017                                           H, MIL
                                                                 PGR2017‐00012 (Exhibit 2064) ‐ Redken pH ‐ BONDER
                                                                                                                             MIL
   4623                                                          Package Instructions
   4624       9/26/2017                                          PGR2017‐00012 (Exhibit 3002) ‐                              MIL, REL
   4625       2/6/2018                                           PGR2017‐00012 (Exhibit 3003) ‐                              MIL, REL, 403
                                                                 PGR2018‐00025 (Paper 1) ‐ LOREAL USA, INC.'s POWER OF
                                                                                                                             MIL, REL
   4626       2/1/2018                                           ATTORNEY
                                                                 PGR2018‐00025 (Paper 2) ‐MOTION TO SEAL PETITION AND
                                                                 RELATED EXHIBITS 1036 AND 1037 AND FOR PROTECTIVE
   4627       2/1/2018                                           ORDER                                                       H, MIL, REL



                                                              Page 143
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 147 of 714 PageID #:
                                                         50432

Trial Exh./    Document     Begin Bates No.   End Bates No.                            Description                                Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.
                                                                 PGR2018‐00025 (Paper 4) ‐Redacted PETITION FOR POST‐         BE, CP, H, MIL, REL,
   4628       2/1/2018                                           GRANT REVIEW OF U.S. PATENT 9,668,954                        403
                                                                                                                              MIL, REL
   4629       2/21/2018                                          PGR2018‐00025 (Paper 5) ‐Notice of Accord Filing Date
                                                                 PGR2018‐00025 (Paper 6) ‐Patent Owner Rule 42.10(b)
                                                                                                                              MIL, REL
   4630       2/22/2018                                          Power of Attorney
                                                                 PGR2018‐00025 (Paper 7) ‐Patent Owner Rule 42.8(a)(2)
                                                                                                                              H, MIL, REL
   4631       2/22/2018                                          Mandatory Notices
                                                                 PGR2018‐00025 (Paper 8) ‐Patent Owner Updated
                                                                                                                              H, MIL, REL
   4632       4/20/2018                                          42.8(a)(3) and (b)(2) Mandatory Disclosures
                                                                 PGR2018‐00025 (Paper 10) ‐Petitioners Updated Mandatory
                                                                                                                              H, MIL, REL
   4633       7/12/2018                                          Notices
                                                                 PGR2018‐00025 (Paper 14) ‐Patent Owner Rule 42.64(b)(1)
                                                                                                                              H, MIL, REL
   4634       8/24/2018                                          Evidence Objections
                                                                 PGR2018‐00025 (Paper 15) ‐Petitioners Objections to Patent
                                                                                                                              H, MIL, REL
   4635       8/24/2018                                          Owners Evidence
                                                                 PGR2018‐00025 (Paper 16) ‐ORDER Conduct of the
                                                                                                                              H, MIL, REL
   4636       10/2/2018                                          Proceeding
                                                                 PGR2018‐00025 (Paper 17) ‐PETITIONERS UPDATED EXHIBIT
                                                                                                                              H, MIL, REL
   4637       10/10/2018                                         LIST
                                                                 PGR2018‐00025 (Paper 18) ‐STIPULATION AND PROPOSED
                                                                                                                              H, MIL, REL
   4638       10/10/2018                                         MODIFIED PROTECTIVE ORDER
                                                                 PGR2018‐00025 (Paper 19) ‐Patent Owner Notice of
                                                                                                                              MIL, REL
   4639       10/12/2018                                         Deposition of R. Randall Wickett, Ph.D.
                                                                 PGR2018‐00025 (Paper 20) ‐Patent Owner Amended Notice
                                                                                                                              MIL, REL
   4640       10/12/2018                                         of Deposition of R. Randall Wickett, Ph.D.
                                                                 PGR2018‐00025 (Paper 21) ‐Granting Parties' Request For
                                                                 Modified Protective Order 35 U.S.C. § 326; 37 C.F.R. §§
   4641       10/17/2018                                         42.14, 42.54                                                 MIL, REL
                                                                 PGR2018‐00025 (Paper 22) ‐Order Conduct of the
                                                                                                                              H, MIL, REL
   4642       10/30/2018                                         Proceeding
                                                                 PGR2018‐00025 (Paper 24) ‐Patent Owner's Motion to Seal
                                                                 (1) Patent Owner's Response (Paper 23) and (2) Related
   4643       11/20/2018                                         Exhibits 2046, 2061, and 2067‐2072                           H, MIL, REL


                                                              Page 144
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 148 of 714 PageID #:
                                                         50433

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                                 Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
                                                                 PGR2018‐00025 (Paper 25) ‐Patent Owner's Updated Exhibit
                                                                                                                                H, MIL, REL
   4644       11/21/2018                                         List
                                                                 PGR2018‐00025 (Paper 26) ‐Petitioners Objections to Patent
                                                                                                                                H, MIL, REL
   4645       11/26/2018                                         Owners Evidence
                                                                 PGR2018‐00025 (Paper 27) ‐Joint Statement to the Board
                                                                                                                                H, MIL, REL, 403
   4646       12/12/2018                                         for December 13, 2018 Conference
                                                                 PGR2018‐00025 (Paper 28) ‐ORDER ‐ Conduct of the
                                                                 Proceeding; Granting Petitioner Authorization to File Motion
   4647       12/14/2018                                         37 C.F.R. 42.5; 37 C.F.R. 42.20(b)                             H, MIL, REL, 403
                                                                 PGR2018‐00025 (Paper 29) ‐Joint Stipulation Regarding
                                                                                                                                H, MIL, REL, 403
   4648       12/21/2018                                         Protective Order Violations
                                                                                                                                H, MIL, REL
   4649       12/21/2018                                         PGR2018‐00025 (Paper 30) ‐Petitioner's Updated Exhibit List
                                                                 PGR2018‐00025 (Paper 31) ‐Petitioner's Notice of
                                                                                                                                MIL, REL
   4650       12/21/2018                                         Deposition of Edward Borish, Ph.D.
                                                                 PGR2018‐00025 (Paper 32) ‐Petitioner's Notice of
                                                                                                                                MIL, REL
   4651       12/21/2018                                         Deposition of Dean Christal
                                                                 PGR2018‐00025 (Paper 33) ‐Order ‐ Conduct of the
                                                                 Proceeding Granting Petitioner Authorization to File Motion
   4652       1/7/2019                                           for Additional Discovery                                       H, MIL, REL
                                                                 PGR2018‐00025 (Paper 34) ‐Petitioners Request for
                                                                                                                                H, MIL, REL
   4653       1/7/2019                                           Additional Discovery
                                                                                                                            H, MIL, REL
   4654       1/9/2019                                           PGR2018‐00025 (Paper 35) ‐Petitioners Updated Exhibit List
                                                                 PGR2018‐00025 (Paper 36) ‐Petitioner's Contingent Notice
                                                                                                                            MIL, REL
   4655       1/10/2019                                          of Deposition of Eric Pressly
                                                                 PGR2018‐00025 (Paper 37) ‐Petitioner's Updated Notice of
                                                                                                                            MIL, REL
   4656       1/10/2019                                          Deposition of Edward Borish
                                                                 PGR2018‐00025 (Paper 38) ‐Petitioner's Updated Notice of
                                                                                                                            MIL, REL
   4657       1/10/2019                                          Deposition of Dean Christal

                                                                 PGR2018‐00025 (Paper 39) ‐Patent Owner's Opposition to         H, MIL, REL
   4658       1/14/2019                                          Petitioner's Motion for Additional Discovery



                                                              Page 145
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 149 of 714 PageID #:
                                                         50434

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.

                                                                 PGR2018‐00025 (Paper 40) ‐Patent Owner's Opposition to        H, MIL, REL
   4659       1/17/2019                                          Petitioner's Motion for Additional Discovery
                                                                 PGR2018‐00025 (Paper 41) ‐Petitioner's Reply in Support Of
                                                                 Petitioners Motion for Additional Discovery Under 37 C.F.R.
   4660       1/18/2019                                          42.51(B)(2)                                                   H, MIL, REL
                                                                 PGR2018‐00025 (Paper 42) ‐Decision Granting Petitioners
                                                                                                                               H, MIL, REL, 403
   4661       1/25/2019                                          Motion for Additional Discovery.
                                                                 PGR2018‐00025 (Paper 43) ‐PETITIONERS NOTICE OF
                                                                                                                               MIL, REL
   4662       1/25/2019                                          DEPOSITION OF ERIC PRESSLY
                                                                                                                             H, MIL, REL
   4663       2/15/2019                                          PGR2018‐00025 (Paper 44) ‐Petitioner's updated Exhibit List
                                                                 PGR2018‐00025 (Paper 45) ‐Motion to Seal Petitioner's
                                                                                                                             H, MIL, REL
   4664       2/15/2019                                          Reply and Related Exhibits
                                                                                                                             H, MIL, REL
   4665       2/22/2019                                          PGR2018‐00025 (Paper 47) ‐Petitioner's Updated Exhibit List
                                                                 PGR2018‐00025 (Paper 48) ‐Patent Owner Liqwd, Inc's
                                                                 Objections to Petitioner's Reply Evidence under 37 CFR
   4666       2/25/2019                                          42.64 (b)(1)                                                H, MIL, REL

                                                                 PGR2018‐00025 (Paper 49) ‐Patent Owner Liqwd, Inc.'s          MIL, REL
   4667       2/26/2019                                          Notice of Deposition of R. Randall Wickett, Ph.D.
                                                                                                                               H, MIL, REL
   4668       2/27/2019                                          PGR2018‐00025 (Paper 50) ‐Petitioner's Updated Exhibit List
                                                                 PGR2018‐00025 (Paper 51) ‐Order ‐ Conduct of the
                                                                                                                               H, MIL, REL
   4669       3/7/2019                                           Proceeding ‐ 37 CFR 42.5
                                                                 PGR2018‐00025 (Paper 52) ‐Petitioner's Supplemental Brief
                                                                                                                               H, MIL, REL
   4670       3/11/2019                                          on 37 C.F.R. 42.23(b)
                                                                 PGR2018‐00025 (Paper 53) ‐Patent Owner's Supplemental
                                                                                                                               H, MIL, REL
   4671       3/18/2019                                          Brief regarding 37 C.F.R. 42.23(b)
                                                                 PGR2018‐00025 (Paper 54) ‐Patent Owner's Oral Hearing
                                                                                                                               H, MIL, REL
   4672       3/22/2019                                          Request
                                                                 PGR2018‐00025 (Paper 57) ‐Petitioner Request for Oral
                                                                                                                               H, MIL, REL
   4673       3/22/2019                                          Argument


                                                              Page 146
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 150 of 714 PageID #:
                                                         50435

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.
                                                                 PGR2018‐00025 (Paper 59) ‐Patent Owner's Motion to Seal
                                                                                                                          H, MIL, REL
   4674       3/26/2019                                          Papers 55 and 56 and Exhibit 2080
                                                                 PGR2018‐00025 (Paper 60) ‐Patent Owner's Authorized Sur‐
                                                                                                                          H, MIL, REL
   4675       3/26/2019                                          Reply to Petitioner's Reply

                                                                 PGR2018‐00025 (Paper 62) ‐Motion to Seal Petitioner's         H, MIL, REL
   4676       3/29/2019                                          Motion to Exclude Evidence Pursuant to 37 C.F.R. 42.64(c)
                                                                 PGR2018‐00025 (Paper 63) ‐Petitioner's Objections to
                                                                                                                               H, MIL, REL
   4677       3/29/2019                                          Patent Owners Evidence
                                                                 PGR2018‐00025 (Paper 64) ‐Opposition to Patent Owner's
                                                                                                                               H, MIL, REL, 403
   4678       3/29/2019                                          Motion to Exclude Evidence
                                                                 PGR2018‐00025 (Paper 65) ‐Petitioner's Response to Patent
                                                                                                                               H, MIL, REL
   4679       3/29/2019                                          Owner's Motion for Observations
                                                                 PGR2018‐00025 (Paper 66) ‐Order Authorizing filling of Crim
                                                                                                                               H, MIL, REL
   4680       4/1/2019                                           Deposition
                                                                 PGR2018‐00025 (Paper 68) ‐ORDER Granting Request for
                                                                                                                               H, MIL, REL
   4681       4/3/2019                                           Oral Argument
                                                                 PGR2018‐00025 (Paper 69) ‐Liqwd's Motion to Seal Exhibit
                                                                                                                               H, MIL, REL
   4682       4/3/2019                                           2084
                                                                 PGR2018‐00025 (Paper 70) ‐Patent Owner's Updated Exhibit
                                                                                                                               H, MIL, REL
   4683       4/3/2019                                           List
                                                                 PGR2018‐00025 (Paper 71) ‐Patent Owner's Updated Exhibit
                                                                                                                               H, MIL, REL
   4684       4/4/2019                                           List
                                                                 PGR2018‐00025 (Paper 72) ‐Petitioner's Updated Exhibit
                                                                                                                               H, MIL, REL
   4685       4/4/2019                                           List.
                                                                 PGR2018‐00025 (Paper 75) ‐Order Granting Request for Oral
                                                                                                                               H, MIL, REL
   4686       4/4/2019                                           Argument
                                                                 PGR2018‐00025 (Exhibit 1001) ‐ U.S. Patent No. 9,668,954
                                                                                                                               No Objection
   4687       6/6/2017                                           to Pressly
                                                                 PGR2018‐00025 (Exhibit 1003) ‐ German Patent Publication
                                                                                                                               H, MIL
   4688                                                          DE 1220969

                                                                 PGR2018‐00025 (Exhibit 1004) ‐ Certified translation of       H, MIL
   4689                                                          German Patent Publication DE 1220969 (Berkemer)


                                                              Page 147
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 151 of 714 PageID #:
                                                         50436

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.
                                                                 PGR2018‐00025 (Exhibit 1005) ‐ Korean Patent Publication
                                                                                                                              H, MIL
   4690                                                          KR2006‐0059564

                                                                 PGR2018‐00025 (Exhibit 1006) ‐ Certified translation of      H, MIL, REL
   4691       6/2/2006                                           Korean Patent Publication KR2006‐0059564 (KR564)
                                                                 PGR2018‐00025 (Exhibit 1007) ‐ U.S. Patent No. 6,358,502
                                                                                                                              H, MIL
   4692       3/19/2002                                          to Tanabe
                                                                 PGR2018‐00025 (Exhibit 1008) ‐ U.S. Patent Publication No.
                                                                                                                              H, MIL
   4693       2/7/2013                                           2013/0034515 to Stone
                                                                 PGR2018‐00025 (Exhibit 1009) ‐ U.S. Patent Publication No.
                                                                                                                              H, MIL
   4694       2/2/2012                                           2012/0024309 to Pratt
                                                                 PGR2018‐00025 (Exhibit 1010) ‐ U.S. Patent No. 7,044,986
                                                                                                                              H, MIL
   4695       5/16/2006                                          to Ogawa
                                                                 PGR2018‐00025 (Exhibit 1011) ‐ Thomas Clausen et al., Hair
                                                                                                                              H, MIL
   4696       6/28/1905                                          Preparations
                                                                 PGR2018‐00025 (Exhibit 1012) ‐ DECLARATION OF R.
                                                                                                                              H, MIL
   4697       1/31/2018                                          RANDALL WICKETT, PH.D.
                                                                 PGR2018‐00025 (Exhibit 1013) ‐ Curriculum Vitae of R.
                                                                                                                              H, MIL, REL
   4698                                                          Randall Wickett, Ph.D.

                                                                 PGR2018‐00025 (Exhibit 1015) ‐ Y. K. Kammath & C.
                                                                 Robbins, Hair breakage by combing and brushingA comment H, MIL
                                                                 on: T. A. Evans and K. Park, A statistical analysis of hair
   4699       6/9/2011                                           Breakage. II. Repeated Grooming Experiments
                                                                 PGR2018‐00025 (Exhibit 1017) ‐ RR Wickett & J Jachowicz,
                                                                 Measuring Hair in Handbook of Cosmetic Science and
                                                                                                                             H, MIL
                                                                 Technology, 694‐724 (Andre O. Barel et al. eds., 3d ed.
   4700       7/1/1905                                           2009)
                                                                 PGR2018‐00025 (Exhibit 1020) ‐ Provisional Application
                                                                                                                             MIL
   4701                                                          61/994,709

                                                                 PGR2018‐00025 (Exhibit 1023) ‐ CTFA Cosmetic Ingredient      CP, H, MIL
   4702       6/14/1905                                          Handbook (John A. Wenninger et al. eds., 2d ed. 1992)



                                                              Page 148
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 152 of 714 PageID #:
                                                          50437

Trial Exh./    Document      Begin Bates No.   End Bates No.                              Description                                   Plaintiffs'
Deposition       Date                                                                                                                   Objection
 Exh. No.
                                                                  PGR2018‐00025 (Exhibit 1025) ‐ Trefor A. Evans, Fatigue
                                                                  testing of hairA statistical approach to hair breakage, 60 J.
   4703       2009                                                Cosmet. Sci. 599‐616 (2009)                                     H, MIL, REL
                                                                  PGR2018‐00025 (Exhibit 1027) ‐ Daniel C. Harris,
                                                                                                                                  H, MIL
   4704       1991                                                Quantitative Chemical Analysis (3d ed. 1991)
                                                                  PGR2018‐00025 (Exhibit 1028) ‐ Korean Patent Publication
                                                                                                                                  H, MIL
   4705                                                           KR2003‐0003970
                                                                  PGR2018‐00025 (Exhibit 1029) ‐ Certified Translation of
                                                                                                                                  H, MIL
   4706       1/14/2003                                           Korean Patent Publication KR2003‐0003970
                                                                  PGR2018‐00025 (Exhibit 1030) ‐ As‐filed specification of U.S.
                                                                                                                                  MIL
   4707                                                           Patent Application No. 14/713,885
                                                                  PGR2018‐00025 (Exhibit 1031) ‐ As‐filed specification of U.S.
                                                                                                                                  MIL
   4708                                                           Patent Application No. 15/087,415
                                                                  PGR2018‐00025 (Exhibit 1032) ‐ As‐filed specification of U.S.
                                                                                                                                  MIL
   4709                                                           Patent Application No. 15/290,593
                                                                  PGR2018‐00025 (Exhibit 1033) ‐ As‐filed specification of U.S.
                                                                                                                                  MIL
   4710                                                           Patent Application No. 15/415,464
                                                                  PGR2018‐00025 (Exhibit 1034) ‐ U.S. Patent No. 5,221,286
                                                                                                                                  H, MIL
   4711       6/22/1993                                           to Singleton
                                                                  PGR2018‐00025 (Exhibit 1035) ‐ PCT Publication WO
                                                                                                                                  H, MIL
   4712       12/31/2014                                          2014/207097 to Wahler
                                                                  PGR2018‐00025 (Exhibit 1038) ‐ Transcript of Deposition of
                                                                                                                                  H, MIL
   4713       12/13/2017                                          Thomas Dispenza
                                                                  PGR2018‐00025 (Exhibit 1039) ‐ Transcript of Deposition of
                                                                                                                                  H, MIL
   4714       1/5/2018                                            Edward T. Borish, Ph.D
                                                                                                                                  H, MIL
   4715       2/20/2007                                           PGR2018‐00025 (Exhibit 1041) ‐ U.S. Patent No. 7,179,302
                                                                                                                                  H, MIL
   4716       1/10/1978                                           PGR2018‐00025 (Exhibit 1042) ‐ U.S. Patent No. 4,067,345
                                                                                                                             H, MIL
   4717       2/6/1979                                            PGR2018‐00025 (Exhibit 1043) ‐ U.S. Patent No. 4,138,478
                                                                  PGR2018‐00025 (Exhibit 1044) ‐ U.S. Patent Publication No.
                                                                                                                             H, MIL
   4718       2/5/2015                                            2015/0034119



                                                               Page 149
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 153 of 714 PageID #:
                                                         50438

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                               Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.
                                                                 PGR2018‐00025 (Exhibit 1045) ‐ Table 3.4, pKa values of
                                                                                                                              CP, H, MIL
   4719       1/23/2018                                          some amino acids ‐ Biochemistry NCBI Bookshelf

                                                                 PGR2018‐00025 (Exhibit 1046) ‐ C.R. Robbins, Chemical and
                                                                                                                              H, MIL
                                                                 Physical Behavior of Human Hair, DOI 10.1007/978‐3‐642‐
   4720                                                          25611‐0_2, # Springer‐Verlag Berlin Heidelberg 2012
                                                                 PGR2018‐00025 (Exhibit 1047) ‐ Transcript of September 27,
                                                                                                                              H, MIL, REL
   4721       9/27/2018                                          2018 Teleconference
                                                                 PGR2018‐00025 (Exhibit 1048) ‐ Public version of Exhibit     BE, CP, H, MIL, REL,
   4722                                                          1036‐ Laboratory Notebook                                    403
                                                                 PGR2018‐00025 (Exhibit 1049) ‐ Transcript of December 6,
                                                                                                                              H, MIL, REL
   4723       12/6/2018                                          2018, Teleconference
                                                                 PGR2018‐00025 (Exhibit 1050) ‐ Transcript of December 13,
                                                                                                                              H, MIL, REL
   4724       12/13/2018                                         2018, Teleconference
                                                                 PGR2018‐00025 (Exhibit 1051) ‐ Ex. 1051
                                                                                                                              H, MIL, REL
   4725       1/4/2019                                           Teleconference_01042019
                                                                 PGR2018‐00025 (Exhibit 1052) ‐ Olaplex Facebook Post‐ A
                                                                                                                              H, MIL, REL
   4726       10/8/2015                                          Letter from Dean Christal
                                                                 PGR2018‐00025 (Exhibit 1055) ‐ Transcript of Deposition of
                                                                                                                              H, MIL, REL
   4727       1/29/2019                                          Eric Pressly, Ph.D
                                                                                                                            H, MIL, REL, 403
   4728       1/29/2019                                          PGR2018‐00025 (Exhibit 1056) ‐ Affidavit of Jeffrey Jaime
                                                                 PGR2018‐00025 (Exhibit 1057) ‐ Affidavit of Jose Manuel M.
                                                                                                                            H, MIL, REL, 403
   4729       1/29/2019                                          Martinez
                                                                                                                            H, MIL, REL, 403
   4730       1/29/2019                                          PGR2018‐00025 (Exhibit 1058) ‐ Affidavit of Anthony Fuller
                                                                 PGR2018‐00025 (Exhibit 1059) ‐ MINTEL database entry‐ Be
                                                                                                                            FO, H, MIL
   4731                                                          Your Mood Permanent Hair Colour
                                                                 PGR2018‐00025 (Exhibit 1060) ‐ MINTEL database entry‐
                                                                                                                            FO, H, MIL
   4732                                                          Catzy Hair Colourant




                                                              Page 150
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 154 of 714 PageID #:
                                                          50439

Trial Exh./    Document      Begin Bates No.   End Bates No.                              Description                                  Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.

                                                                  PGR2018‐00025 (Exhibit 1063) ‐ V. Signori & D.M. Lewis,
                                                                  FTlR investigation of the damage produced on human hair
                                                                  by weathering and bleaching processes: implementation of
                                                                  different sampling techniques and data processing, 19 Intl J.
   4733       6/19/1905                                           Cosmetic Sci. 1, 1‐13 (1997).                                    H, MIL
                                                                  PGR2018‐00025 (Exhibit 1064) ‐ Email string regarding
                                                                                                                                   H, MIL, REL
   4734       1/30/2019                                           scheduling of deposition of Eric Pressly, Ph.D.
                                                                  PGR2018‐00025 (Exhibit 1065) ‐ Practical Modern Hair
                                                                  Science i‐ii, 117‐156 (Trefor Evans & R. Randall Wickett eds.,   H, MIL
   4735       7/4/1905                                            2012).
                                                                  PGR2018‐00025 (Exhibit 1066) ‐ REDACTED_Petioner's
                                                                                                                                   BE, CP, H, MIL, REL
   4736       2/15/2019                                           Reply to Patent Owner Response

                                                                  PGR2018‐00025 (Exhibit 1067) ‐ REDACTED Version of               BE, H, MIL
   4737       2/15/2019                                           Exhibit 1062‐Reply Declaration of R. Randall Wickett, Ph.D

                                                                  PGR2018‐00025 (Exhibit 1068) ‐ Redacted version of Exhibit BE, H, MIL
   4738       2/1/2019                                            1053‐Transcript of Deposition of Edward T. Borish, Ph.D
                                                                  PGR2018‐00025 (Exhibit 1073) ‐ Redacted Version of Paper
                                                                  58‐ Petitioner's Motion to Exclude Evidence Pursuant to 37
   4739       3/22/2019                                           C.F.R. 42.64(c)                                              BE, CP, H, MIL, REL
                                                                  PGR2018‐00025 (Exhibit 2001) ‐Listing of claims 1‐16 and 18‐
                                                                                                                               MIL
   4740                                                           30 of U.S. Patent No. 9,668,954
                                                                  PGR2018‐00025 (Exhibit 2002) ‐Pressly et al. U.S. Patent No.
                                                                                                                               MIL
   4741       11/22/2016                                          9,498,419
                                                                  PGR2018‐00025 (Exhibit 2003) ‐Liqwd v. L'Oreal Federal
                                                                                                                               MIL, REL, 403
   4742       1/16/2018                                           Circuit decision, dated January 26, 2018
                                                                  PGR2018‐00025 (Exhibit 2004) ‐Liqwd v. L'Oreal UK Trial
                                                                                                                               CP, MIL, REL
   4743       4/26/2018                                           Testimony (day 3)
                                                                                                                                   H, MIL
   4744       1997                                                PGR2018‐00025 (Exhibit 2005) ‐Brown Chapter 7 (1997)
   4745       2001                                                PGR2018‐00025 (Exhibit 2006) ‐Bolduc Article (2001)              H, MIL



                                                               Page 151
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 155 of 714 PageID #:
                                                          50440

Trial Exh./    Document      Begin Bates No.   End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
                                                                                                                              H, MIL
   4746       2012                                                PGR2018‐00025 (Exhibit 2007) ‐Robbins Chapter 5 (2012)
                                                                                                                              H, MIL
   4747       12/19/2002                                          PGR2018‐00025 (Exhibit 2008) ‐Kitabata U.S. Patent Publ.
                                                                                                                              H, MIL
   4748       7/4/1905                                            PGR2018‐00025 (Exhibit 2009) ‐Robbins Chapter 9 (2012)
                                                                                                                              MIL
   4749                                                           PGR2018‐00025 (Exhibit 2010) ‐Joico bleach powder label
                                                                  PGR2018‐00025 (Exhibit 2011) ‐Clairol Professional Basic
                                                                                                                              MIL
   4750                                                           White bleach powder label
                                                                  PGR2018‐00025 (Exhibit 2012) ‐Onyebuagu et al. U.S.
                                                                                                                              H, MIL
   4751       2/17/2011                                           Patent Publ. 2011‐0038818
                                                                  PGR2018‐00025 (Exhibit 2013) ‐March 31, 2016 Prel. Amdt.
                                                                                                                              H, MIL
   4752       3/31/2016                                           from '415 application file history
                                                                  PGR2018‐00025 (Exhibit 2014) ‐January 24, 2017 Prel.
                                                                                                                              H, MIL
   4753       1/24/2017                                           Amdt. from '593 application file history
                                                                  PGR2018‐00025 (Exhibit 2017) ‐August 25, 2016 Third Party
                                                                                                                              H, MIL
   4754       8/25/2016                                           Submission from '415 application file history

                                                                  PGR2018‐00025 (Exhibit 2018) ‐September 14, 2016 Third      H, MIL
   4755       9/14/2016                                           Party Submission from '415 application file history
                                                                  PGR2018‐00025 (Exhibit 2019) ‐December 12, 2017
                                                                                                                              MIL
   4756       12/12/2017                                          Certificate of Correction

                                                                  PGR2018‐00025 (Exhibit 2020) ‐September 26, 2016 Notice H, MIL
   4757       9/26/2016                                           of Allowance from '415 application file history

                                                                  PGR2018‐00025 (Exhibit 2021) ‐Arun Nandagiri declaration H, MIL
   4758       1/30/2017                                           dated January 30, 2017 from PGR2017‐00012
                                                                                                                              H, MIL
   4759       7/4/1905                                            PGR2018‐00025 (Exhibit 2022) ‐Robbins Chapter 6 (2012)
                                                                  PGR2018‐00025 (Exhibit 2024) ‐Matrix Light Master bleach
                                                                                                                              MIL
   4760                                                           label



                                                               Page 152
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 156 of 714 PageID #:
                                                          50441

Trial Exh./    Document      Begin Bates No.   End Bates No.                             Description                                   Plaintiffs'
Deposition       Date                                                                                                                  Objection
 Exh. No.
                                                                  PGR2018‐00025 (Exhibit 2025) ‐Redken Flash Lift bleach
                                                                                                                                 MIL
   4761                                                           label
                                                                                                                            MIL
   4762                                                           PGR2018‐00025 (Exhibit 2026) ‐Redken Up to 7 bleach label
                                                                  PGR2018‐00025 (Exhibit 2027) ‐L'Oreal Quick Blue bleach
                                                                                                                            MIL
   4763                                                           label
                                                                  PGR2018‐00025 (Exhibit 2028) ‐Evans article (Nov./Dec.
                                                                                                                            H, MIL
   4764       2010                                                2010)
                                                                  PGR2018‐00025 (Exhibit 2031) ‐Wickett Declaration dated
                                                                                                                            H, MIL
   4765       1/31/2018                                           January 31, 2018 from PGR2018‐00023
                                                                                                                                 MIL, REL
   4766                                                           PGR2018‐00025 (Exhibit 2032) ‐ Borish Curriculum Vitae
                                                                  PGR2018‐00025 (Exhibit 2033) ‐Zviak/Millquant Chapter 7:
                                                                  Hair Bleaching from THE SCIENCE OF HAIR CARE (Bouillon C,
   4767       2005                                                Wilkinson J, eds., 2d edn. 2005).                              H, MIL
                                                                  PGR2018‐00025 (Exhibit 2034) ‐ Felthouse et al, Maleic
                                                                  Anhydride, Maleic Acid, and Fumaric Acid from the
                                                                                                                                 H, MIL
                                                                  KIRKOTHMER ENCYCLOPEDIA OF CHEMICAL TECHNOLOGY
   4768                                                           (first published October 18, 2001)
                                                                  PGR2018‐00025 (Exhibit 2035) ‐ Final Report on the Safety
                                                                  Assessment of Maleic Acid, lntl J. of Toxicology, 26 (Suppl.
   4769       3/5/2007                                            2):125130 (2007)                                               H, MIL
                                                                  PGR2018‐00025 (Exhibit 2036) ‐ Maleic Acid Safety Data
                                                                                                                                 MIL
   4770       1/14/2011                                           Sheet Vertellus (2011)
                                                                  PGR2018‐00025 (Exhibit 2037) ‐ October 20, 2015 Interview
                                                                                                                                 H, MIL
   4771       10/20/2015                                          Summary from 885 appl. file history
                                                                  PGR2018‐00025 (Exhibit 2038) ‐ October 29, 2015 Pressly
                                                                                                                                 H, MIL
   4772       10/26/2015                                          declaration from 885 appl. file history
                                                                  PGR2018‐00025 (Exhibit 2039) ‐ December 28, 2015 Notice
                                                                                                                                 H, MIL
   4773       12/28/2015                                          of Allowance from 885 appl. file history
                                                                  PGR2018‐00025 (Exhibit 2040) ‐ August 6, 2018 Amendment
                                                                                                                                 H, MIL
   4774       8/6/2018                                            from 455 appl. file history.
                                                                  PGR2018‐00025 (Exhibit 2041) ‐ August 6, 2018 Pressly
                                                                                                                                 H, MIL
   4775       8/3/2018                                            Declaration from 455 application file history


                                                               Page 153
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 157 of 714 PageID #:
                                                          50442

Trial Exh./    Document      Begin Bates No.   End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.
                                                                  PGR2018‐00025 (Exhibit 2042) ‐ August 10, 2017 Notice of
                                                                                                                              H, MIL
   4776       8/10/2018                                           Allowance from 455 application file history
                                                                  PGR2018‐00025 (Exhibit 2043) ‐Excerpt from YOUTUBE
                                                                  video entitled How Does SMARTBOND technology work? By
                                                                  L'Oral Professionnel, available at:                         MIL
                                                                  https://youtu.be/LMyB5fiel1g?t=31 [last visited
   4777       10/18/2018                                          10/18/2018]
                                                                  PGR2018‐00025 (Exhibit 2044) ‐ Redken pH‐Bonder
                                                                                                                              MIL
   4778                                                           Technical Guide (August 2016)
                                                                  PGR2018‐00025 (Exhibit 2045) ‐ Matrix Bond Ultim8
                                                                                                                              MIL
   4779                                                           Techniques Guide
                                                                  PGR2018‐00025 (Exhibit 2047) ‐Matrix Bond Ultim8 bottle
                                                                                                                              MIL
   4780                                                           instructions
                                                                  PGR2018‐00025 (Exhibit 2048) ‐Matrix Bond Ultim8 package
                                                                                                                              MIL
   4781                                                           instructions
                                                                  PGR2018‐00025 (Exhibit 2049) ‐ Lab Report from Analyze,
                                                                                                                              MIL
   4782       12/16/2016                                          Inc.
                                                                  PGR2018‐00025 (Exhibit 2050) ‐ Redken pH‐Bonder bottle
                                                                                                                              MIL
   4783                                                           instructions
                                                                  PGR2018‐00025 (Exhibit 2051) ‐Redken pH‐Bonder package
                                                                                                                              MIL
   4784                                                           instructions
                                                                  PGR2018‐00025 (Exhibit 2052) ‐ L'Oral Professionnel
                                                                                                                              MIL
   4785                                                           Smartbond bottle instructions
                                                                  PGR2018‐00025 (Exhibit 2053) ‐ L'Oral Professionnel
                                                                                                                              MIL
   4786                                                           Smartbond package instructions
                                                                  PGR2018‐00025 (Exhibit 2054) ‐ Pressly et al. U.S. Patent
                                                                                                                              MIL
   4787       9/18/2018                                           No. 10,076,478

                                                                  PGR2018‐00025 (Exhibit 2055) ‐ Wolfram, The Reactivity of H, MIL
   4788       1981                                                Human Hair. A Review in HAIR RESEARCH (1981)
                                                                  PGR2018‐00025 (Exhibit 2056) ‐ Dubief et al., Chapter 4 Hair
                                                                  Care Products from THE SCIENCE OF HAIR CARE (Bouillon C,
   4789       2005                                                Wilkinson J, eds., 2d edn. 2005).                            H, MIL



                                                               Page 154
                     Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 158 of 714 PageID #:
                                                          50443

Trial Exh./    Document      Begin Bates No.   End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                               Objection
 Exh. No.

                                                                  PGR2018‐00025 (Exhibit 2057) ‐ Deposition Transcript of H, MIL
   4790       10/6/2017                                           Arun Nandagiri dated October 6, 2017 from PGR201700012

                                                                  PGR2018‐00025 (Exhibit 2058) ‐ Types of Professional
                                                                  Haircolor Services (Redken),                                  H, MIL
                                                                  https://www.redken.com/haircolor/types‐of‐professional‐
   4791       6/2/2018                                            haircolor‐services (obtained June 2, 2018)
                                                                  PGR2018‐00025 (Exhibit 2059) ‐ Corbett, Hair Colorants:
                                                                  Chemistry and Toxicology, Cosmetic Science Monographs
   4792       1998                                                Number 2 (1998)                                               H, MIL
                                                                  PGR2018‐00025 (Exhibit 2060) ‐Corbett, The Chemistry of
                                                                  Hair‐care Products, J. Socy of Dyers and Colourists
   4793       1976                                                92(8):285303 (1976)                                           H, MIL

                                                                  PGR2018‐00025 (Exhibit 2062) ‐ Franbourg et al., Chapter 12
                                                                                                                                H, MIL
                                                                  Evaluation of Product Efficacy from THE SCIENCE OF HAIR
   4794       2005                                                CARE (Bouillon C, Wilkinson J, eds., 2d edn. 2005).
                                                                  PGR2018‐00025 (Exhibit 2063) ‐ Harris, Chapter 9,
                                                                  Monoprotic Acid‐Base Equilibria from QUANTITATIVE
   4795       2007                                                CHEMICAL ANALYSIS (7th ed. 2007).                             H, MIL
                                                                  PGR2018‐00025 (Exhibit 2064) ‐Public Version of October
                                                                                                                                BE, H, MIL
   4796       10/24/2018                                          24, 2018 Wickett Deposition Transcript
                                                                  PGR2018‐00025 (Exhibit 2065) ‐CRC Handbook of Chemistry
                                                                                                                                CP, H, MIL, REL
   4797                                                           & Physics (85th Ed. 2005)
                                                                  PGR2018‐00025 (Exhibit 2066) ‐Harris, Chapter 10,
                                                                  Polyprotic Acid‐Base Equilibria from QUANTITATIVE
   4798       2007                                                CHEMICAL ANALYSIS (7th ed. 2007).                             H, MIL
                                                                  PGR2018‐00025 (Exhibit 2076) ‐ O'Brien Email dated
                                                                                                                                H, MIL, REL
   4799       1/10/2019                                           January 10, 2019
                                                                  PGR2018‐00025 (Exhibit 2077) ‐Certified English Translation
                                                                                                                                H, MIL
   4800       8/29/2017                                           of Omitted Text from Ex. 1005
                                                                  PGR2018‐00025 (Exhibit 2078) ‐Prior Ex. 1018 from
                                                                                                                                H, MIL
   4801                                                           PGR2017‐00012 (2nd KR'564 Translation)


                                                               Page 155
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 159 of 714 PageID #:
                                                         50444

Trial Exh./    Document     Begin Bates No.   End Bates No.                             Description                                Plaintiffs'
Deposition       Date                                                                                                              Objection
 Exh. No.

                                                                 PGR2018‐00025 (Exhibit 2079) ‐Bang Deposition transcript      H, MIL
   4802       10/11/2017                                         dated October 11, 2017 from PGR2017‐00012

                                                                 PGR2018‐00025 (Exhibit 2081) ‐REDACTED Liqwd Motion to        BE, CP, H, MIL, REL
   4803       3/22/2019                                          Exclude Petitioner Evidence (Sealed in Paper 55)
                                                                 PGR2018‐00025 (Exhibit 2082) ‐REDACTED Liqwd Motion for
                                                                 Observations on Cross‐Examination of Dr. Wickett (Sealed is
   4804       3/22/2019                                          Paper 56)                                                     BE, CP, H, MIL, REL
                                                                 PGR2018‐00025 (Exhibit 2083) ‐REDACTED version of
                                                                                                                               BE, H, MIL
   4805       3/15/2019                                          Wickett Deposition transcript dated March 15, 2019
   4806                                                          https://olaplex.com/pages/patents                             REL; MIL
   4807                                                          https://www.arsova.com/products                               REL; H; FO

                                                                 PLAINTIFFS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES
                                                                                                                               H; REL; FO
                                                                 TO
   4808       3/24/2017                                          DEFENDANTS’ FIRST SET OF INTERROGATORIES (NOS. 1–3)

                                                                 PLAINTIFFS’ OBJECTIONS AND RESPONSES TO DEFENDANTS’
                                                                                                                     H; REL; FO
                                                                 SECOND SET OF INTERROGATORIES RELATED TO MOTION
   4809       4/26/2018                                          FOR PRELIMINARY INJUNCTION(NOS. 4‐6)
                                                                 PLAINTIFFS’ FIRST SUPPLEMENTAL OBJECTIONS AND
                                                                                                                     H; REL; FO
   4810       4/3/2018                                           RESPONSE TO DEFENDANTS’ FIFTH INTERROGATORY
                                                                 PLAINTIFFS’ FIRST SUPPLEMENTAL OBJECTIONS AND
                                                                                                                     H; REL; FO
   4811       5/7/2018                                           RESPONSE TO DEFENDANTS’ INTERROGATORY NO. 6

                                                                 PLAINTIFFS’ SECOND SUPPLEMENTAL OBJECTIONS AND                H; REL; FO
   4812       5/13/2018                                          RESPONSE TO DEFENDANTS’ FIFTH INTERROGATORY

                                                                 PLAINTIFFS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES
                                                                                                                               H; REL; FO
                                                                 TO
   4813       7/20/2018                                          DEFENDANTS’ FOURTH AND SIXTH INTERROGATORIES
                                                                 PLAINTIFFS’ THIRD SUPPLEMENTAL OBJECTIONS AND
                                                                                                                               H; REL; FO
   4814       8/29/2018                                          RESPONSE TO DEFENDANTS’ FIFTH INTERROGATORY


                                                              Page 156
                    Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 160 of 714 PageID #:
                                                         50445

Trial Exh./    Document      Begin Bates No.      End Bates No.                            Description                            Plaintiffs'
Deposition       Date                                                                                                             Objection
 Exh. No.

                                                                     PLAINTIFFS’ FOURTH SUPPLEMENTAL OBJECTIONS AND           H; REL; FO
   4815       11/13/2018                                             RESPONSE TO DEFENDANTS’ FIFTH INTERROGATORY

                                                                     PLAINTIFFS’ OBJECTIONS AND RESPONSES TO              H; REL; FO
   4816       10/30/2018                                             DEFENDANTS’ THIRD SET OF INTERROGATORIES (NOS. 7‐20)

                                                                     PLAINTIFFS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES
                                                                                                                              H; REL; FO
                                                                     TO
   4817       1/4/2019                                               DEFENDANTS’ THIRD SET OF INTERROGATORIES (NO. 13)
                                                                     PLAINTIFFS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES
                                                                     TO
                                                                     DEFENDANTS’ THIRD SET OF INTERROGATORIES NOS. 7, 9,
   4818       2/15/2019                                              10, 16, 18 AND 20                                        H; REL; FO
                                                                     PLAINTIFFS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES
                                                                     TO
                                                                     DEFENDANTS’ THIRD SET OF INTERROGATORIES NOS. 11,
   4819       2/22/2019                                              13, 14, 15 AND 17                                        H; REL; FO

                                                                     PLAINTIFFS’ OBJECTIONS AND RESPONSES TO DEFENDANTS’ H; REL; FO
   4820       1/4/2019                                               FOURTH SET OF INTERROGATORIES (NOS. 21‐25)

                                                                     PLAINTIFFS’ OBJECTIONS AND RESPONSES TO DEFENDANTS’ H; REL; FO
   4821       1/4/2019                                               FIRST SET OF REQUESTS FOR ADMISSION (NOS. 1‐50)
                                                                     PLAINTIFFS’ FIRST SUPPLEMENTAL OBJECTIONS AND
                                                                     RESPONSES TO DEFENDANTS’ FIRST SET OF REQUESTS FOR H; REL; FO
   4822       2/15/2019                                              ADMISSION NOS. 19, 20 AND 44‐46
                                                                     PLAINTIFFS’ SUPPLEMENTAL OBJECTIONS AND RESPONSES
                                                                     TO
                                                                     DEFENDANTS’ FIRST SET OF REQUESTS FOR ADMISSION
   4823       2/22/2019                                              NOS. 8, 9, 33, 34 & 47                              H; REL; FO
                                                                                                                              H; FO; REL
   4824       12/13/2016   LO_USA0072099       LO_USA0072101         December 13, 2016, Chem.Info article by Meagan Parrish
   4825                                                              Claim Chart A: Ogawa (’419 Patent (claims 1, 10))        FO, H


                                                                  Page 157
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 161 of 714 PageID #:
                                                      50446

Trial Exh./   Document   Begin Bates No.   End Bates No.                               Description                                 Plaintiffs'
Deposition      Date                                                                                                               Objection
 Exh. No.

                                                              Claim Chart A‐1: Ogawa in view of Berkemer and KR ’564           FO, H, BE, 403
   4826                                                       (’419 patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart A‐2: Ogawa in view of Berkemer, KR ’564, and
                                                                                                                               FO, H, BE, 403
   4827                                                       Evans (’954 patent (claims 24‐26))
                                                              Claim Chart A‐3: Ogawa in view of Berkemer, KR ’564, and
                                                                                                                               FO, H, BE, 403
   4828                                                       Tanabe (’954 patent (claims 12, 13, 19))
                                                              Claim Chart A‐4: Ogawa in view of Berkemer, KR ’564,
                                                                                                                               FO, H, BE, 403
   4829                                                       Tanabe, and Evans (’954 patent (claims 14‐16))
                                                              Claim Chart A‐5: Ogawa in view of Berkemer, KR ’564,
                                                                                                                               FO, H, BE, 403
   4830                                                       Tanabe, and Stone (’954 patent (claim 20))
                                                              Claim Chart B‐1: Kim in view of Ogawa (’419 patent (claims
                                                                                                                               FO, H, BE, 403
   4831                                                       1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart B‐2: Kim in view of Ogawa and Evans (’954
                                                                                                                               FO, H, BE, 403
   4832                                                       patent (claims 24‐26))
                                                              Claim Chart B‐3: Kim in view of Ogawa and Tanabe (’954
                                                                                                                               FO, H, BE, 403
   4833                                                       patent (claims 12, 13, 19))
                                                              Claim Chart B‐4: Kim in view of Ogawa, Tanabe, and Evans
                                                                                                                               FO, H, BE, 403
   4834                                                       (’954 patent (claims 14‐16))
                                                              Claim Chart B‐5: Kim in view of Ogawa, Tanabe, and Stone
                                                                                                                               FO, H, BE, 403
   4835                                                       (’954 patent (claim 20))
                                                              Claim Chart C‐1: Kitabata in view of Berkemer and KR ’564
                                                                                                                               FO, H, BE, 403
   4836                                                       (’419 patent (claims 1,10)

                                                              Claim Chart C‐2: Kitabata in view of Singleton and Berkemer FO, H, BE, 403
   4837                                                       (’419 patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart C‐3: Kitabata in view of Singleton, Berkemer,
                                                                                                                             FO, H, BE, 403
   4838                                                       and Evans (’954 patent (claims 24‐26))

                                                              Claim Chart C‐4: Kitabata in view of Singleton, Berkemer,        FO, H, BE, 403
   4839                                                       and Tanabe (’954 patent (claims 12, 13, 19))

                                                              Claim Chart C‐5: Kitabata in view of Singleton, Berkemer,        FO, H, BE, 403
   4840                                                       Tanabe, and Evans (’954 patent (claims 14‐16))


                                                           Page 158
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 162 of 714 PageID #:
                                                      50447

Trial Exh./   Document   Begin Bates No.   End Bates No.                              Description                                Plaintiffs'
Deposition      Date                                                                                                             Objection
 Exh. No.

                                                              Claim Chart C‐6: Kitabata in view of Singleton, Berkemer,      FO, H, BE, 403
   4841                                                       Tanabe, and Stone (’954 patent (claim 20))

                                                              Claim Chart C‐7: Kitabata in view of Dasher and Robbins        FO, H, BE, 403
   4842                                                       (’419 patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart C‐8: Kitabata in view of Dasher, Robbins , and
                                                                                                                             FO, H, BE, 403
   4843                                                       Evans (’954 patent (claims 24‐26))
                                                              Claim Chart C‐9: Kitabata in view of Dasher, Robbins , and
                                                                                                                             FO, H, BE, 403
   4844                                                       Tanabe (’954 patent (claims 12, 13, 19))

                                                              Claim Chart C‐10: Kitabata in view of Dasher, Robbins ,        FO, H, BE, 403
   4845                                                       Tanabe, and Evans (’954 patent (claims 14‐16))
                                                              Claim Chart C‐11: Kitabata in view of Dasher, Robbins ,
                                                                                                                             FO, H, BE, 403
   4846                                                       Tanabe, and Stone (’954 patent (claim 20))
                                                              Claim Chart D‐1: Pratt in view of Tanabe (or further in view
                                                              of Berkemer and KR ’564 (’419 patent (claims 1,10), ’954
   4847                                                       patent (claims 1, 4, 11‐13, 19, 30))                           FO, H, BE, 403
                                                              Claim Chart D‐2: Pratt in view of Tanabe and Evans (or
                                                              further in view of Berkemer and KR ’564) (’954 patent          FO, H, BE, 403
   4848                                                       (claims 14‐16, 24‐26))
                                                              Claim Chart D‐3: Pratt in view of Tanabe and Stone (or
                                                              further in view of Berkemer and KR ’564) (’954 patent (claim   FO, H, BE, 403
   4849                                                       20))

                                                              Claim Chart E‐1: Wahler in view of Dasher and Robbins (’419
                                                                                                                             FO, H, BE, 403
                                                              patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
   4850                                                       ‐ Priority chart for Wahler (FR ’138 and FR ’139)
                                                              Claim Chart E‐2: Wahler in view of Dasher, Robbins , and
                                                                                                                             FO, H, BE, 403
   4851                                                       Evans (’954 patent (claims 24‐26))
                                                              Claim Chart E‐3: Wahler in view of Dasher, Robbins , and
                                                                                                                             FO, H, BE, 403
   4852                                                       Tanabe (’954 patent (claims 12, 13, 19))
                                                              Claim Chart E‐4: Wahler in view of Dasher, Robbins , Tanabe,
                                                                                                                             FO, H, BE, 403
   4853                                                       and Evans (’954 patent (claims 14‐16))


                                                           Page 159
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 163 of 714 PageID #:
                                                      50448

Trial Exh./   Document   Begin Bates No.   End Bates No.                              Description                                Plaintiffs'
Deposition      Date                                                                                                             Objection
 Exh. No.
                                                              Claim Chart E‐5: Wahler in view of Dasher, Robbins , Tanabe,
                                                                                                                           FO, H, BE, 403
   4854                                                       and Stone (’954 patent (claim 20))

                                                              Claim Chart E‐6: Wahler in view of Dasher and Hawker (’419    FO, H, BE, 403
   4855                                                       patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart E‐7: Wahler in view of Dasher, Hawker, and
                                                                                                                            FO, H, BE, 403
   4856                                                       Evans (’954 patent (claims 24‐26))
                                                              Claim Chart E‐8: Wahler in view of Dasher, Hawker, and
                                                                                                                            FO, H, BE, 403
   4857                                                       Tanabe (’954 patent (claims 12, 13, 19))
                                                              Claim Chart E‐9: Wahler in view of Dasher, Hawker, Tanabe,
                                                                                                                            FO, H, BE, 403
   4858                                                       and Evans (’954 patent (claims 14‐16))
                                                              Claim Chart E‐10: Wahler in view of Dasher, Hawker,
                                                                                                                            FO, H, BE, 403
   4859                                                       Tanabe, and Stone (’954 patent (claim 20))

                                                              Claim Chart F‐1: Cotteret in view of Ogawa and Singleton       FO, H, BE, 403
   4860                                                       (’419 patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart F‐2: Cotteret in view of Ogawa, Singleton, and
                                                                                                                             FO, H, BE, 403
   4861                                                       Evans (’954 patent (claims 24‐26))

                                                              Claim Chart F‐3: Cotteret in view of Ogawa, Singleton, and    FO, H, BE, 403
   4862                                                       Tanabe (’954 patent (claims 12, 13, 19))

                                                              Claim Chart F‐4: Cotteret in view of Ogawa, Singleton,        FO, H, BE, 403
   4863                                                       Tanabe, and Evans (’954 patent (claims 14‐16))
                                                              Claim Chart F‐5: Cotteret in view of Ogawa, Singleton,
                                                                                                                            FO, H, BE, 403
   4864                                                       Tanabe, and Stone (’954 patent (claim 20))

                                                              Claim Chart G‐1: Anderson in view of Pratt and Robbins         FO, H, BE, 403
   4865                                                       (’419 patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart G‐2: Anderson in view of Pratt, Robbins, and
                                                                                                                             FO, H, BE, 403
   4866                                                       Evans (’954 patent (claims 24‐26))
                                                              Claim Chart G‐3: Anderson in view of Pratt, Robbins, and
                                                                                                                             FO, H, BE, 403
   4867                                                       Tanabe (’954 patent (claims 12, 13, 19))



                                                           Page 160
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 164 of 714 PageID #:
                                                      50449

Trial Exh./   Document   Begin Bates No.   End Bates No.                              Description                                 Plaintiffs'
Deposition      Date                                                                                                              Objection
 Exh. No.
                                                              Claim Chart G‐4: Anderson in view of Pratt, Robbins, Tanabe,
                                                                                                                           FO, H, BE, 403
   4868                                                       and Evans (’954 patent (claims 14‐16))
                                                              Claim Chart G‐5: Anderson in view of Pratt, Robbins ,
                                                                                                                           FO, H, BE, 403
   4869                                                       Tanabe, and Stone (’954 patent (claim 20))

                                                              Claim Chart H‐1: Flohr in view of Pratt and Robbins (’419       FO, H, BE, 403
   4870                                                       patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart H‐2: Flohr in view of Pratt, Robbins, and Evans
                                                                                                                              FO, H, BE, 403
   4871                                                       (’954 patent (claims 24‐26))
                                                              Claim Chart H‐3: Flohr in view of Pratt, Robbins, and Tanabe
                                                                                                                              FO, H, BE, 403
   4872                                                       (’954 patent (claims 12, 13, 19))
                                                              Claim Chart H‐4: Flohr in view of Pratt, Robbins, Tanabe, and
                                                                                                                              FO, H, BE, 403
   4873                                                       Evans (’954 patent (claims 14‐16))
                                                              Claim Chart H‐5: Flohr in view of Pratt, Robbins , Tanabe,
                                                                                                                              FO, H, BE, 403
   4874                                                       and Stone (’954 patent (claim 20))

                                                              Claim Chart H‐6: Flohr in view of Kitabata and Robbins (’419    FO, H, BE, 403
   4875                                                       patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart H‐7: Flohr in view of Kitabata, Robbins, and
                                                                                                                              FO, H, BE, 403
   4876                                                       Evans (’954 patent (claims 24‐26))
                                                              Claim Chart H‐8: Flohr in view of Kitabata, Robbins, and
                                                                                                                              FO, H, BE, 403
   4877                                                       Tanabe (’954 patent (claims 12, 13, 19))
                                                              Claim Chart H‐9: Flohr in view of Kitabata, Robbins, Tanabe,
                                                                                                                              FO, H, BE, 403
   4878                                                       and Evans (’954 patent (claims 14‐16))
                                                              Claim Chart H‐10: Flohr in view of Kitabata, Robbins ,
                                                                                                                              FO, H, BE, 403
   4879                                                       Tanabe, and Stone (’954 patent (claim 20))

                                                              Claim Chart I‐1: DeGeorge in view of Berkemer and KR ’564 FO, H, BE, 403
   4880                                                       (’419 patent (claims 1,10), ’954 patent (claims 1, 4, 11, 30))
                                                              Claim Chart I‐2: DeGeorge in view of Berkemer, KR ’564, and
                                                                                                                             FO, H, BE, 403
   4881                                                       Evans (’954 patent (claims 24‐26))
                                                              Claim Chart I‐3: DeGeorge in view of Berkemer, KR ’564, and
                                                                                                                             FO, H, BE, 403
   4882                                                       Tanabe (’954 patent (claims 12, 13, 19))



                                                           Page 161
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 165 of 714 PageID #:
                                                      50450

Trial Exh./   Document      Begin Bates No.      End Bates No.                             Description                                Plaintiffs'
Deposition      Date                                                                                                                  Objection
 Exh. No.
                                                                    Claim Chart I‐4: DeGeorge in view of Berkemer, KR ’564,
                                                                                                                                  FO, H, BE, 403
   4883                                                             Tanabe, and Evans (’954 patent (claims 14‐16))
                                                                    Claim Chart I‐5: DeGeorge in view of Berkemer, KR ’564,
                                                                                                                                  FO, H, BE, 403
   4884                                                             Tanabe, and Stone (’954 patent (claim 20))
                                                                    Email from F. Boulineau to C. Goget, D. Bethelmy‐Rada, and    H; FO
                                                                    L. Vandall, dated May 9, 2016 re: Hot for AM‐ Maleic Acid
   4885          5/9/2016 LO_USA0040736       LO_USA0040737         Function
   4886                   LO_USA0008653       LO_USA0008653         Composition of raw materials of 1200591                       H; FO; CP; AU
   4887                   LO_USA0008677       LO_USA0008677         Composition of raw materials of 1112405                       H; FO; CP; AU
                                                                    Ethanolamine, National Center for Biotechnology               DIS; H; FO; REL;
                                                                    Information, PubChem Open Chemistry Database,                 403
                                                                    https://pubchem.ncbi.nlm.nih.gov/compound/Ethanolamin
   4888                                                             e#section=3D‐Conformer
                                                                                                                                  DIS; H; FO; REL;
                                                                    Citric Acid, National Center for Biotechnology Information,   403
                                                                    PubChem Open Chemistry Database,
   4889                                                             https://pubchem.ncbi.nlm.nih.gov/compound/citric_acid
                                                                    Officialization International except Japan and South Korea,   No objection
   4890         6/16/2016 LO_USA0008607       LO_USA0008621         Redken pH Bonder Step
                                                                    Officialization International except Japan and South Korea,   No objection
   4891         6/16/2016 LO_USA0008630       LO_USA0008644         Matrix Bond Ultim8 Step 1
                                                                    Officialization International L’Oreal Professionnel           No objection
   4892         10/2/2017 LO_USA0008654       LO_USA0008658         Smartbond step 1
   4893        12/16/2016 OLA_0000026884      OLA_0000026886        ANALYZE Report                                                H; FO; CP
                                                                    Brandwatch Data Coverage White Paper: “In total we crawl      H; DIS; FO; MIL
   4894         2/12/2019                                           over 95 million sites every day”
   4895         2/12/2019                                           The Instagram Universe dataset                                H; DIS; FO; MIL
   4896         2/12/2019                                           subfilter used for Set A on the Instagram platform            H; DIS; FO; MIL
   4897         2/12/2019                                           Comparison Set A – Instagram dataset                          H; DIS; FO; MIL
   4898         2/12/2019                                           subfilter used for Set B on the Instagram platform            H; DIS; FO; MIL
   4899         2/12/2019                                           Comparison Set B – Instagram dataset                          H; DIS; FO; MIL
   4900         2/12/2019                                           Twitter Universe dataset                                      H; DIS; FO; MIL
   4901         2/12/2019                                           subfilter used for Set A on the Twitter platform              H; DIS; FO; MIL
   4902         2/12/2019                                           Comparison Set A – Twitter dataset                            H; DIS; FO; MIL


                                                                 Page 162
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 166 of 714 PageID #:
                                                      50451

Trial Exh./   Document      Begin Bates No.      End Bates No.                              Description                         Plaintiffs'
Deposition      Date                                                                                                            Objection
 Exh. No.
   4903         2/12/2019                                           subfilter used for Set B on the Twitter platform        H; DIS; FO; MIL
   4904         2/12/2019                                           Comparison Set B – Twitter dataset                      H; DIS; FO; MIL
   4905         2/12/2019                                           Screengrabs from the Facebook Ad Platform               H; DIS; FO; MIL
   4906         2/12/2019                                           Digital News Universe dataset                           H; DIS; FO; MIL
   4907         2/12/2019                                           subfilter used for Set A in the Digital News Universe   H; DIS; FO; MIL
   4908         2/12/2019                                           Comparison Set A – Digital News dataset                 H; DIS; FO; MIL
   4909         2/12/2019                                           subfilter used for Set B in the Digital News Universe   H; DIS; FO; MIL
   4910         2/12/2019                                           Comparison Set B – Digital News dataset                 H; DIS; FO; MIL
   4911         2/12/2019                                           Forums/Blogs Universe dataset                           H; DIS; FO; MIL
                                                                                                                            H; DIS; FO; MIL
   4912         2/12/2019                                           subfilter used for Set A in the Forums/Blogs Universe
   4913         2/12/2019                                           Comparison Set A – Forums/Blogs dataset                 H; DIS; FO; MIL
                                                                                                                            H; DIS; FO; MIL
   4914         2/12/2019                                           subfilter used for Set B in the Forums/Blogs Universe
   4915         2/12/2019                                           Comparison Set B – Forums/Blogs dataset                 H; DIS; FO; MIL
   4916         2/12/2019                                           Comparison Sets – Non‐query/Boolean List                H; DIS; FO; MIL
                                                                                                                            LO Produced Late
                                                                                                                            on May 8, 2019;
                                                                                                                            DIS; H; FO; AU;
                                                                                                                            MIL; LR; Missing
                                                                                                                            Metadata
   4917          2/5/2015 LO_USA0075979       LO_USA0076005         WO 2015/017768 A1 with markups
                                                                                                                            LO Produced Late
                                                                                                                            on May 8, 2019;
                                                                                                                            DIS; H; FO; AU;
                                                                                                                            MIL; LR; Missing
                                                                                                                            Metadata;
                                                                                                                            Incorrect Bate‐
                                                                                                                            stamp range
                                                                                                                            and/or Description
                                                                                                                            of document

   4918            Apr‐15 LO_USA0076006       LO_USA0076056         Presentation entitled sSalon Brand Snapshot



                                                                 Page 163
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 167 of 714 PageID #:
                                                      50452

Trial Exh./   Document     Begin Bates No.      End Bates No.                               Description                           Plaintiffs'
Deposition      Date                                                                                                              Objection
 Exh. No.
                                                                                                                              LO Produced Late
                                                                                                                              on May 8, 2019;
                                                                                                                              DIS; H; FO; AU;
                                                                                                                              MIL; LR; Missing
                                                                                                                              Metadata
   4919           May‐15 LO_USA0076057       LO_USA0076058         Olivia ‐ R&I assessment‐ May 2015 with handwritten notes
                                                                                                                              LO Produced Late
                                                                                                                              on May 8, 2019;
                                                                                                                              DIS; H; FO; AU;
                                                                                                                              MIL; LR; CP; COMP;
                                                                                                                              Missing Metadata
                                                                   Email from R. Dolden to D. Christal re: Project Olivia ‐
   4920         5/13/2015 LO_USA0076059      LO_USA0076079         Confidential with attachment
                                                                                                                              LO Produced Late
                                                                                                                              on May 8, 2019;
                                                                                                                              DIS; H; FO; AU;
                                                                                                                              MIL; LR; Missing
                                                                                                                              Metadata
   4921             2015 LO_USA0076080       LO_USA0076080         Handwritten notes relating to Olivia
                                                                                                                              LO Produced Late
                                                                                                                              on May 8, 2019;
                                                                                                                              DIS; H; FO; AU;
                                                                                                                              MIL; LR; Missing
                                                                                                                              Metadata
   4922          5/7/2015 LO_USA0076081      LO_USA0076092         Presentation entitiled "Additives"
                                                                                                                              LO Produced Late
                                                                                                                              on May 8, 2019;
                                                                                                                              DIS; H; FO; AU;
                                                                                                                              MIL; LR; Missing
                                                                                                                              Metadata
   4923          5/7/2015 LO_USA0076093      LO_USA0076098         Presentation entitled Olaplex




                                                                Page 164
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 168 of 714 PageID #:
                                                      50453

Trial Exh./   Document     Begin Bates No.      End Bates No.                             Description                               Plaintiffs'
Deposition      Date                                                                                                                Objection
 Exh. No.
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; Incorrect
                                                                                                                                Bate‐stamp range;
                                                                                                                                Missing Metadata;
                                                                   Email fro Delphine Allard to S. Allard forwarding email from foreign language
                                                                   F. Legrand to Delphine Allard dated May 7, 2015 re: Olivia ‐
   4924          5/7/2015 LO_USA0076099      LO_USA0076099         mechanismes avances
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; Incorrect
                                                                                                                                Description of
                                                                                                                                document; Missing
                                                                                                                                Metadata

   4925                  LO_USA0076100       LO_USA0076100         Document regarding mechanism
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; Incorrect
                                                                                                                                Bate‐stamp range;
                                                                                                                                Missing Metadata
                                                                   Email thread ending with email from F. Legrand to Delphine
   4926          5/5/2015 LO_USA0076101      LO_USA0076103         Allard Re: FW: Pre DD R&I assessment deck
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; Missing
                                                                   Search Report for Bis‐Aminopropyl Diglycol Dimaleate in      Metadata
   4927          2/9/2015 LO_USA0076104      LO_USA0076111         Hair Cosemtics




                                                                Page 165
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 169 of 714 PageID #:
                                                      50454

Trial Exh./   Document     Begin Bates No.      End Bates No.                               Description                             Plaintiffs'
Deposition      Date                                                                                                                Objection
 Exh. No.
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; CP;
                                                                   Presentation entitled Olivia R&I Synthesis ‐ PreDD with      Missing
   4928         4/28/2015 LO_USA0076112      LO_USA0076116         markups                                                      Metadata
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; Missing
                                                                                                                                Metadata
   4929             2015 LO_USA0076117       LO_USA0076117         Project Olivia ‐ Pre d/d Request List
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; CP;
                                                                                                                                Incorrect Bate‐
                                                                                                                                stamp range;
                                                                                                                                Missing Metadata
   4930             2015 LO_USA0076118       LO_USA0076118         Olivia ‐ R&I assessment notes
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; CP;
                                                                   Presentation entitled Olaplex Evaluation in Tecture metier   Missing
   4931                  LO_USA0076120       LO_USA0076134         with handwritten notes                                       Metadata
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; Missing
                                                                   Presentation ‐ Product Performance Evaluation ‐ Olaplex      Metadata
   4932         6/11/2015 LO_USA0076135      LO_USA0076143         Technology Instrumental Evaluation




                                                                Page 166
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 170 of 714 PageID #:
                                                      50455

Trial Exh./   Document     Begin Bates No.      End Bates No.                            Description                            Plaintiffs'
Deposition      Date                                                                                                            Objection
 Exh. No.
                                                                                                                            LO Produced Late
                                                                                                                            on May 8, 2019;
                                                                                                                            DIS; H; FO; AU;
                                                                                                                            MIL; LR; Missing
                                                                   R&I Eexecutive summary following Olivia meeting on May   Metadata
   4933             2015 LO_USA0076144       LO_USA0076144         19th with markups
                                                                                                                            LO Produced Late
                                                                                                                            on May 8, 2019;
                                                                                                                            DIS; H; FO; AU;
                                                                                                                            MIL; LR; Missing
                                                                   R&I Eexecutive summary following Olivia meeting on May   Metadata
   4934             2015 LO_USA0076145       LO_USA0076145         19th
                                                                                                                             LO Produced Late
                                                                                                                             on May 8, 2019;
                                                                                                                             DIS; H; FO; AU;
                                                                                                                             MIL; LR; CP;
                                                                                                                             Incorrect Bate‐
                                                                                                                             stamp range;
                                                                   R&I assessment followiing Olivia meeting on May 19th with Missing Metadata
   4935             2015 LO_USA0076146       LO_USA0076147         handwritten notes and markups
                                                                                                                             LO Produced Late
                                                                                                                             on May 8, 2019;
                                                                                                                             DIS; H; FO; AU;
                                                                                                                             MIL; LR; CP;
                                                                                                                             Incorrect Bate‐
                                                                                                                             stamp range;
                                                                                                                             Missing Metadata
   4936             2015 LO_USA0076148       LO_USA0076148         Notes‐ About the silicon technology with markups




                                                                Page 167
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 171 of 714 PageID #:
                                                      50456

Trial Exh./   Document      Begin Bates No.      End Bates No.                             Description                              Plaintiffs'
Deposition      Date                                                                                                                Objection
 Exh. No.
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; Incorrect
                                                                                                                                Bate‐stamp range;
                                                                    Email thread ending with email from R. Dolden to Vianney    Missing Metadata
                                                                    Pivet and H. Kumetz Re: Project Olivia ‐ Meeting with
   4937         5/22/2015 LO_USA0076149       LO_USA0076171         Owner/Scientists ‐ Strictly Confidential with attachments
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019;
                                                                                                                                DIS; H; FO; AU;
                                                                                                                                MIL; LR; CP;
                                                                    Copy of International Search Report for International       Missing
   4938        10/21/2014 LO_USA0076172       LO_USA0076175         Application No. PCT/US2014/049388                           Metadata
                                                                                                                                LO Produced Late
                                                                                                                                on May 8, 2019);
                                                                                                                                DIS; H; FO; AU; BE;
                                                                                                                                MIL; LR; Missing
                                                                                                                                Metadata
   4939         5/19/2015 LO_USA0076176       LO_USA0076225         Notebook with handwritten meeting notes
   4940         2/12/2019                                           Expert Report of James Pooley                              H; MIL
   4941         2/12/2019                                           James Pooley CV                                            H; MIL
   4942         2/12/2019                                           James Pooley Materials reviewed                            H; MIL
                                                                    Email from E. Connaghan to D. Christal, dated May 16, 2014
   4943          5/6/2014 OLA_00000116840     OLA_00000116840       re Olaplex
                                                                                                                               H; MIL; 403
                                                                                                                               (cumulative, see,
   4944         2/12/2019                                           Expert Report of Thomas Shultz, Ph.D.                      e.g., TX 920)
   4945                                                             Shultz Curriculum Vitae                                    H; MIL
   4946                                                             Shultz Materials Reviewed                                  H; MIL
                                                                    Rebuttal Expert Report of W. Todd Schoettelkotte Relating H; MIL
   4947         2/12/2019                                           to Olaplex's Damages
   4948         2/12/2019                                           Schedule 1                                                 H; MIL
   4949         2/12/2019                                           Schedule 2                                                 H; MIL


                                                                 Page 168
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 172 of 714 PageID #:
                                                      50457

Trial Exh./   Document      Begin Bates No.   End Bates No.                      Description              Plaintiffs'
Deposition      Date                                                                                      Objection
 Exh. No.
   4950         2/12/2019                                        Schedule 3.1                         H; MIL
   4951         2/12/2019                                        Schedule 3.2                         H; MIL
   4952         2/12/2019                                        Schedule 3.3                         H; MIL
   4953         2/12/2019                                        Schedule 3.4                         H; MIL
   4954         2/12/2019                                        Schedule 3.5                         H; MIL
   4955         2/12/2019                                        Schedule 3.6                         H; MIL
   4956         2/12/2019                                        Schedule 3.7                         H; MIL
   4957         2/12/2019                                        Schedule 4.1                         H; MIL
   4958         2/12/2019                                        Schedule 4.2                         H; MIL
   4959         2/12/2019                                        Schedule 4.3                         H; MIL
   4960         2/12/2019                                        Schedule 4.4                         H; MIL
   4961         2/12/2019                                        Schedule 5.1                         H; MIL
   4962         2/12/2019                                        Schedule 5.2                         H; MIL
   4963         2/12/2019                                        Schedule 5.3                         H; MIL
   4964         2/12/2019                                        Schedule 5.4                         H; MIL
   4965         2/12/2019                                        Schedule 5.5                         H; MIL
   4966         2/12/2019                                        Schedule 5.6                         H; MIL
   4967         2/12/2019                                        Schedule 5.7                         H; MIL
   4968         2/12/2019                                        Schedule 5.8                         H; MIL
   4969         2/12/2019                                        Schedule 5.9                         H; MIL
   4970         2/12/2019                                        Schedule 5.10                        H; MIL
   4971         2/12/2019                                        Schedule 5.11                        H; MIL
   4972         2/12/2019                                        Schedule 5.12                        H; MIL
   4973         2/12/2019                                        Schedule 5.13                        H; MIL
   4974         2/12/2019                                        Schedule 5.14                        H; MIL
   4975         2/12/2019                                        Schedule 5.15                        H; MIL
   4976         2/12/2019                                        Schedule 5.16                        H; MIL
   4977         2/12/2019                                        Schedule 5.17                        H; MIL
   4978         2/12/2019                                        Schedule 5.18                        H; MIL
   4979         2/12/2019                                        Schedule 5.19                        H; MIL
   4980         2/12/2019                                        Schedule 5.20                        H; MIL
   4981         2/12/2019                                        Schedule 5.21                        H; MIL
   4982         2/12/2019                                        Schedule 6.1                         H; MIL
   4983         2/12/2019                                        Schedule 6.2                         H; MIL


                                                              Page 169
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 173 of 714 PageID #:
                                                      50458

Trial Exh./   Document      Begin Bates No.   End Bates No.                      Description              Plaintiffs'
Deposition      Date                                                                                      Objection
 Exh. No.
   4984         2/12/2019                                        Schedule 6.3                         H; MIL
   4985         2/12/2019                                        Schedule 6.4                         H; MIL
   4986         2/12/2019                                        Schedule 6.5                         H; MIL
   4987         2/12/2019                                        Schedule 6.6                         H; MIL
   4988         2/12/2019                                        Schedule 6.7                         H; MIL
   4989         2/12/2019                                        Schedule 6.8                         H; MIL
   4990         2/12/2019                                        Schedule 6.9                         H; MIL
   4991         2/12/2019                                        Schedule 6.10                        H; MIL
   4992         2/12/2019                                        Schedule 6.11                        H; MIL
   4993         2/12/2019                                        Schedule 6.12                        H; MIL
   4994         2/12/2019                                        Schedule 6.13                        H; MIL
   4995         2/12/2019                                        Schedule 6.14                        H; MIL
   4996         2/12/2019                                        Schedule 6.15                        H; MIL
   4997         2/12/2019                                        Schedule 6.16                        H; MIL
   4998         2/12/2019                                        Schedule 6.17                        H; MIL
   4999         2/12/2019                                        Schedule 6.18                        H; MIL
   5000         2/12/2019                                        Schedule 7.1                         H; MIL
   5001         2/12/2019                                        Schedule 7.2                         H; MIL
   5002         2/12/2019                                        Schedule 7.3                         H; MIL
   5003         2/12/2019                                        Schedule 7.4                         H; MIL
   5004         2/12/2019                                        Schedule 7.5                         H; MIL
   5005         2/12/2019                                        Schedule 7.6                         H; MIL
   5006         2/12/2019                                        Schedule 7.7                         H; MIL
   5007         2/12/2019                                        Schedule 7.8                         H; MIL
   5008         2/12/2019                                        Schedule 7.9                         H; MIL
   5009         2/12/2019                                        Schedule 7.10                        H; MIL
   5010         2/12/2019                                        Schedule 7.11                        H; MIL
   5011         2/12/2019                                        Schedule 7.12                        H; MIL
   5012         2/12/2019                                        Schedule 7.13                        H; MIL
   5013         2/12/2019                                        Schedule 7.14                        H; MIL
   5014         2/12/2019                                        Schedule 7.15                        H; MIL
   5015         2/12/2019                                        Schedule 7.16                        H; MIL
   5016         2/12/2019                                        Schedule 7.17                        H; MIL
   5017         2/12/2019                                        Schedule 7.18                        H; MIL


                                                              Page 170
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 174 of 714 PageID #:
                                                      50459

Trial Exh./   Document      Begin Bates No.   End Bates No.                             Description                      Plaintiffs'
Deposition      Date                                                                                                     Objection
 Exh. No.
   5018         2/12/2019                                        Schedule 7.19                                       H; MIL
   5019         2/12/2019                                        Schedule 7.20                                       H; MIL
   5020         2/12/2019                                        Schedule 7.21                                       H; MIL
   5021         2/12/2019                                        Schedule 8.1                                        H; MIL
   5022         2/12/2019                                        Schedule 8.2                                        H; MIL
   5023         2/12/2019                                        Schedule 8.3                                        H; MIL
   5024         2/12/2019                                        Schedule 8.4                                        H; MIL
   5025         2/12/2019                                        Schedule 8.5                                        H; MIL
   5026         2/12/2019                                        Schedule 8.6                                        H; MIL
   5027         2/12/2019                                        Schedule 9.1                                        H; MIL
   5028         2/12/2019                                        Schedule 9.2                                        H; MIL
   5029         2/12/2019                                        Schedule 9.3                                        H; MIL
   5030         2/12/2019                                        Schedule 9.4                                        H; MIL
   5031         2/12/2019                                        Schedule 9.5                                        H; MIL
   5032         2/12/2019                                        Schedule 9.6                                        H; MIL
   5033         2/12/2019                                        Schedule 9.7                                        H; MIL
   5034         2/12/2019                                        Schedule 9.8                                        H; MIL
   5035         2/12/2019                                        Schedule 9.9                                        H; MIL
   5036         2/12/2019                                        Schedule 9.10                                       H; MIL
   5037         2/12/2019                                        Schedule 9.11                                       H; MIL
   5038         2/12/2019                                        Schedule 9.12                                       H; MIL
   5039         2/12/2019                                        Schedule 9.1                                        H; MIL
   5040         2/12/2019                                        Schedule 9.2                                        H; MIL
   5041         2/12/2019                                        Schedule 9.3                                        H; MIL
   5042         2/12/2019                                        Schedule 9.4                                        H; MIL
   5043         2/12/2019                                        Schedule 9.5                                        H; MIL
   5044         2/12/2019                                        Schedule 9.6                                        H; MIL
   5045         2/12/2019                                        Schedule 9.7                                        H; MIL
   5046         2/12/2019                                        Schedule 9.8                                        H; MIL
   5047         2/12/2019                                        Schedule 9.9                                        H; MIL
   5048         2/12/2019                                        Schedule 9.10                                       H; MIL
   5049         2/12/2019                                        Schedule 9.11                                       H; MIL
   5050         2/12/2019                                        Schedule 9.12                                       H; MIL
   5051         2/12/2019                                        Expert Report of Professor Peter N. Golder, Ph.D.   H


                                                              Page 171
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 175 of 714 PageID #:
                                                      50460

Trial Exh./   Document      Begin Bates No.      End Bates No.                              Description                               Plaintiffs'
Deposition      Date                                                                                                                  Objection
 Exh. No.
                                                                    Ex. 1 ‐ The Six Innovation Adoption Factors                   H
   5052         2/12/2019                                           Olaplex and L’Oréal USA
                                                                    Ex. 2 ‐ Market Entrance Timeline of Hair‐Protecting           H
   5053         2/12/2019                                           Additives Based on the 2016 TrendVision Report
                                                                    Ex. 3 ‐ Annotations to Professor Hanssens's Exhibit 4         H
                                                                    Per‐Month Average Historical U.S. Sales by Quarter
   5054         2/12/2019                                           October 2014 –September 2018
   5055         2/12/2019                                           Appendix A ‐ Curriculum Vitae                                 H
   5056         2/12/2019                                           Appendix B ‐ Testimony in the last four years                 H
   5057         2/12/2019                                           Appendix C ‐ Materials Relied Upon                            H
                                                                    Appendix D ‐ Mellage, Carrie M., “Salon Hair Care: U.S.       H; FO
                                                                    Market Analysis and Opportunities,” Kline Research, May
   5058         2/12/2019                                           2018 (“2018 Kline Report”)
                                                                                                                                   Late addition by
                                                                                                                                   L'Oreal on May 12,
                                                                                                                                   2019 after May 8,
                                                                    Memo from M. Soliman to C. Goget, K. Hamilton, H. Lee, K. 2019 deadline for
                                                                    Norwood, J. Troch, D. Velkov, J. Ascione, S. De Launay, M.     updated exhibit
                                                                    Kanji, F. LeGrand, C. Rondeau, and D. Trillat, dated June 10, list; H; FO
   5059         6/10/2015 LO_USA0074906       LO_USA0074910         2015 re HIE15‐007
                                                                                                                                   Late addition by
                                                                                                                                   L'Oreal on May 12,
                                                                    Memo from J. Cabourg, F. Chiba, M. De Boni, L. Feuillette, 2019 after May 8,
                                                                    and H. Takahashi to V. Burckbuchler, A. Cavezza, C. Blaise, N. 2019 deadline for
                                                                    Cavusoglu, A. Dublanchet, D. Jullien, F. Leroy, J. Morancais, updated exhibit
                                                                    F. Pataut, G. Plos, I. Rodriguez, M. Vicic, J. Ascione, B.     list; H; FO
                                                                    Didllon, G. Genain, L. Gilbert, I. Marey‐Semper, and M.
                                                                    Mellul, dated April 19, 2011 fe Investigation of the
                                                                    Perfomrances of Bis‐Maleimides on Hair Within the Context
   5060         4/19/2011 LO_USA0074935       LO_USA0074950         of 2 Axes: Straightening and Perm, and Formol Substitution




                                                                 Page 172
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 176 of 714 PageID #:
                                                      50461

Trial Exh./   Document      Begin Bates No.      End Bates No.                               Description                          Plaintiffs'
Deposition      Date                                                                                                              Objection
 Exh. No.
                                                                                                                              Late addition by
                                                                                                                              L'Oreal on May 12,
                                                                                                                              2019 after May 8,
                                                                                                                              2019 deadline for
                                                                                                                              updated exhibit
                                                                    Hair Fiber Transformation Evaluation of Bis‐Maleimides    list; H; FO; DIS
   5061         1/18/2011 LO_USA0074981       LO_USA0075034         Reactivity on Amines
                                                                                                                              Late addition by
                                                                                                                              L'Oreal on May 12,
                                                                                                                              2019 after May 8,
                                                                                                                              2019 deadline for
                                                                                                                              updated exhibit
                                                                                                                              list; H; FO
   5062                  LO_USA0075977        LO_USA0075977         L'Oreal USA Units Sold
                                                                                                                              Late addition by
                                                                                                                              L'Oreal on May 12,
                                                                                                                              2019 after May 8,
                                                                                                                              2019 deadline for
                                                                                                                              updated exhibit
                                                                                                                              list; 403
                                                                                                                              (cumulative, see,
                                                                                                                              e.g., TX 3935)
                                                                    Email from J. Schwartz to S. Orzel at K. Stewart, dated
   5063         8/21/2015 OLA_0000073810      OLA_0000073810        August 21, 2015 re Olaplex Knock Off
                                                                                                                              Late addition by
                                                                                                                              L'Oreal on May 12,
                                                                                                                              2019 after May 8,
                                                                                                                              2019 deadline for
                                                                                                                              updated exhibit
                                                                                                                              list; H; FO
   5064         11/5/2018 OLA_0000075807      OLA_0000075807        Spreadsheet from T. Walden re Olaplex sales




                                                                 Page 173
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 177 of 714 PageID #:
                                                      50462

Trial Exh./   Document      Begin Bates No.   End Bates No.                              Description                               Plaintiffs'
Deposition      Date                                                                                                               Objection
 Exh. No.
                                                                                                                               Late addition by
                                                                                                                               L'Oreal on May 12,
                                                                                                                               2019 after May 8,
                                                                                                                               2019 deadline for
                                                                 “pH Bonder: A Complete Synergistic System to Promote          updated exhibit
                                                                 Bond Integrity,” Redken, available at                         list; H; FO; DIS; REL
                                                                 https://www.redken.com/blog/at‐the‐salon/ph‐bonder‐
   5065         2/12/2019                                        complete‐synergistic‐system‐promotes‐bond‐integrity
                                                                                                                             Late addition by
                                                                                                                             L'Oreal on May 12,
                                                                                                                             2019 after May 8,
                                                                 Golder, Peter N. and Gerard J. Tellis, “Pioneer Advantage:  2019 deadline for
                                                                 Marketing Logic or Marketing Legend?” Journal of            updated exhibit
                                                                 Marketing Research, Vol. 30(2), 1993, pp. 158‐170 (“Golder list; H; FO; DIS
   5066         6/15/1905                                        and Tellis (1993)”)
                                                                                                                             Late addition by
                                                                                                                             L'Oreal on May 12,
                                                                                                                             2019 after May 8,
                                                                                                                             2019 deadline for
                                                                 Tellis, Gerard J. and Peter N. Golder, Will and Vision: How updated exhibit
                                                                 Latecomers Grow to Dominate Markets, Figueroa Press,        list; H; FO; DIS
   5067         6/28/1905                                        2006 (“Will and Vision”)
                                                                                                                             Late addition by
                                                                                                                             L'Oreal on May 12,
                                                                                                                             2019 after May 8,
                                                                                                                             2019 deadline for
                                                                                                                             updated exhibit
                                                                                                                             list; H; FO; DIS; REL;
                                                                 Lieberman, Marvin B. and David B. Montgomery, “First‐       403 (cumulative,
                                                                 Mover (Dis)Advantages: Retrospective and Link with the      see, e.g., TX 1029)
                                                                 Resource‐Based View,” Strategic Management Journal, Vol.
                                                                 19(12), 1998, pp. 1111‐1125 (“Lieberman and Montgomery
   5068         6/20/1905                                        (1998)”)



                                                              Page 174
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 178 of 714 PageID #:
                                                      50463

Trial Exh./   Document      Begin Bates No.   End Bates No.                               Description                                   Plaintiffs'
Deposition      Date                                                                                                                    Objection
 Exh. No.
                                                                                                                                   Late addition by
                                                                                                                                   L'Oreal on May 12,
                                                                                                                                   2019 after May 8,
                                                                                                                                   2019 deadline for
                                                                 Golder, Peter N., “First‐Mover (Pioneer) Advantage,” in           updated exhibit
                                                                 Wiley International Encyclopedia of Marketing, Jagdish            list; H; FO; DIS
   5070          7/3/1905                                        Sheth and Naresh Malhotra (Eds.), Wiley, 2011
                                                                                                                                   Late addition by
                                                                                                                                   L'Oreal on May 12,
                                                                                                                                   2019 after May 8,
                                                                                                                                   2019 deadline for
                                                                 Golder, Peter N., “Later Mover (Nonpioneer) Advantage,” in updated exhibit
                                                                 Wiley International Encyclopedia of Marketing, Jagdish            list; H; FO; DIS
   5071          7/3/1905                                        Sheth and Naresh Malhotra (Eds.), Wiley, 2011
                                                                                                                                   Late addition by
                                                                                                                                   L'Oreal on May 12,
                                                                                                                                   2019 after May 8,
                                                                                                                                   2019 deadline for
                                                                 Tellis, Gerald J. and Peter N. Golder, “First to Market, First to updated exhibit
                                                                 Fail? Real Causes of Enduring Market Leadership,” Sloan           list; H; FO; DIS; REL
                                                                 Management Review, Vol. 37(2), 1996, pp. 65‐75 (“Tellis
   5072         6/18/1905                                        and Golder (1996)”)
                                                                                                                                   Late addition by
                                                                                                                                   L'Oreal on May 12,
                                                                                                                                   2019 after May 8,
                                                                 “New Usage Directions. Same Amazing Result.,” Olaplex ,           2019 deadline for
                                                                 September 6, 2016, available at                                   updated exhibit
                                                                 https://blog.olaplex.com/2016/09/06/olaplexs‐new‐usage‐ list; H; FO; DIS
   5073          9/6/2016                                        directions‐same‐amazing‐result/




                                                              Page 175
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 179 of 714 PageID #:
                                                      50464

Trial Exh./   Document      Begin Bates No.   End Bates No.                              Description                        Plaintiffs'
Deposition      Date                                                                                                        Objection
 Exh. No.
                                                                                                                        Late addition by
                                                                                                                        L'Oreal on May 12,
                                                                                                                        2019 after May 8,
                                                                                                                        2019 deadline for
                                                                                                                        updated exhibit
                                                                 “Goldwell's BondPro+,” Modern Salon , available at     list; H; FO; DIS; REL
                                                                 https://www.modernsalon.com/product/39856/goldwells‐
   5074         2/12/2019                                        bondpro
                                                                                                                        Late addition by
                                                                                                                        L'Oreal on May 12,
                                                                                                                        2019 after May 8,
                                                                                                                        2019 deadline for
                                                                                                                        updated exhibit
                                                                 “FibrePlex,” Behind the Chair , available at           list; H; FO; DIS; REL
                                                                 https://behindthechair.com/product‐
   5075         3/13/2017                                        announcements/schwarzkopf‐professional‐fibreplex/
                                                                                                                        Late addition by
                                                                                                                        L'Oreal on May 12,
                                                                                                                        2019 after May 8,
                                                                                                                        2019 deadline for
                                                                                                                        updated exhibit
                                                                 “WellaPlex,” Behind the Chair , available at           list; H; FO; DIS; REL
                                                                 https://behindthechair.com/product‐
   5076         1/16/2018                                        announcements/wellaplex/
                                                                                                                        Late addition by
                                                                                                                        L'Oreal on May 12,
                                                                                                                        2019 after May 8,
                                                                                                                        2019 deadline for
                                                                                                                        updated exhibit
                                                                                                                        list; H; FO; DIS; REL
                                                                 “WellaPlex Travel Kit,” CosmoProf , available at
   5077         2/12/2019                                        https://www.cosmoprofbeauty.com/USA‐819017.html




                                                              Page 176
                 Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 180 of 714 PageID #:
                                                      50465

Trial Exh./   Document      Begin Bates No.   End Bates No.                           Description                             Plaintiffs'
Deposition      Date                                                                                                          Objection
 Exh. No.
                                                                                                                          Late addition by
                                                                                                                          L'Oreal on May 14,
                                                                                                                          2019 after May 8,
                                                                 Malonic Acid, National Center for Biotechnology          2019 deadline for
                                                                 Information, PubChem Open Chemistry                      updated exhibit
                                                                 Database,                                                list; H; FO; DIS; REL
                                                                 https://pubchem.ncbi.nlm.nih.gov/compound/malonic_acid
   5078         2/11/2019                                        .




                                                              Page 177
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 181 of 714 PageID #:
                                     50466
      PLAINTIFFS’ OBJECTION CODES TO DEFENDANTS’ TRIAL EXHIBIT LIST


   OBJECTIONS                DESCRIPTIONS                   RULES
   403                       Probative value outweighed     FRE 403
                             by unfair prejudice,
                             confusion, undue delay,
                             wasting time, or cumulative
                             evidence
   AU                        Authenticity                   FRE 901, 1001, 1002

   BE                        Best evidence rule             FRE 901, 1002, 1003

   COMP                      Compilation of                 FRE 901, 1001, 1002
                             documents/multiple
                             documents
   CP                        Rule of                        FRE 106, 403, 1003
                             completeness/incomplete
                             document
   DIS                       Not produced during
                             discovery
   FO                        Lack of foundation             FRE 602, 611(a)

   H                         Hearsay                        FRE 801, 802

   MIL                       Subject of pending motion in
                             limine or other motion
   LR                        Violates the Delaware Local    L.R. 16.3
                             Rules
   Q                         Quality of the document;
                             illegible
   REL                       Lack of relevance              FRE 401, 402

   105                       Admissible for one party for   FRE 105
                             one purpose but not another
                             party for another purpose
   W                         Privileged/Word Product        FRE 501
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 182 of 714 PageID #:
                                     50467




                           EXHIBIT 12
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 183 of 714 PageID #:
                                     50468



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  LIQWD, INC. and OLAPLEX LLC,             )
                                           )
                        Plaintiffs,        )
                                           )
                 v.                        )   C. A. No. 17-14 (JFB) (SRF)
                                           )
  L’ORÉAL USA, INC., L’ORÉAL USA           )   CONFIDENTIAL – FILED UNDER
  PRODUCTS, INC, L’ORÉAL USA S/D,          )   SEAL
  INC., and REDKEN 5TH AVENUE NYC,         )
  L.L.C.,                                  )
                                           )
                        Defendants.        )



      PLAINTIFFS’ MOTION IN LIMINE NO. 1 TO PRECLUDE TESTIMONY OF
    DEFENDANTS’ EXPERTS OUTSIDE THE SCOPE OF THEIR EXPERT REPORTS

  OF COUNSEL:                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                           Jack B. Blumenfeld (#1014)
  Joseph M. Paunovich                      Jeremy A. Tigan (#5239)
  Ali Moghaddas                            Anthony D. Raucci (#5948)
  QUINN EMANUEL URQUHART                   1201 North Market Street
    & SULLIVAN, LLP                        P.O. Box 1347
  865 South Figueroa Street, 10th Floor    Wilmington, DE 19899
  Los Angeles, CA 90017                    (302) 658-9200
  (213) 443-3000                           jblumenfeld@mnat.com
                                           jtigan@mnat.com
  Adam DiClemente                          araucci@mnat.com
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP                        Attorneys for Plaintiffs
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 1, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 184 of 714 PageID #:
                                     50469



         Defendants (“L’Oréal”) should be precluded from eliciting expert opinion testimony from

  their expert witnesses1 beyond the scope of the opinions disclosed in the experts’ Rule 26 reports.

  I.     BACKGROUND

         L’Oréal’s Amended Counter-Complaint (D.I. 650) alleges broadly that Plaintiffs (“Olaplex”)

  violated the Lanham Act through unspecified false advertising. D.I. 650, at 60-69. As written and

  served, its expert reports fail to offer admissible opinions in support of that claim.2 As explained

  below, opinions not disclosed in a written report are “inadmissible for any purpose,” and should be

  precluded by an order in limine. Hologic, Inc. v. Minervia Surgical, Inc., 2018 WL 3348998, at *1

  (D. Del. Jul. 6, 2018) (quoting Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th

  Cir. 1997)).

         For example, Mr. Nolte was “engaged by L’Oréal USA to calculate monetary remedies” for

  the Lanham Act and False Marking Counter-Claims. Nolte Report at 1. As Olaplex explained, his

  damages Report lacks any analysis of the causal link between Olaplex’s challenged conduct and the

  asserted damages. D.I. 689, 765. Nonetheless, Mr. Nolte asserted at deposition that Olaplex’s

  conduct caused damages, declining to provide any specifics, or to locate that opinion in his Report.3

  Similarly, Ms. Harper was retained to opine on whether “Olaplex’s marketing activities …follow the


         1
             Olaplex has moved to exclude L’Oréal’s experts pursuant to Daubert and Rule 702. See
  D.I. 684, 686, 688, 690, 692, 697, 700. In the event this Court does not grant such Motions, an order
  in limine should issue for the reasons set forth herein.
          2
             On January 29, 2019 L’Oréal served reports of Harper (D.I. 720, Ex. 4, “Harper Report”)
  and Nolte (D.I. 720, Ex. 5, “Nolte Report”). Olaplex took depositions on March 6, 2019 (D.I. 722,
  Ex. 14, “Harper Tr.”) and March 7, 2019 (D.I. 722, Ex. 15, “Nolte Tr.”).
          3
             See Nolte Tr. at 101:11-14 (“Q. And you concluded that there is causation with respect to
  both the false patent [marking] and the false advertising? A. I have made that conclusion, yes.”); id.
  at 49:6-10 (“Q. What else in your report speaks to causation? A. In doing the calculations that I did,
  I made adjustments. And both those calculations were attempting to separate additional harm. And
  [] effectively it was because of causation-type reasons.”); id. at 50:8-9 (“So in that sense, [] I guess
  I’d refer you to almost the entire report.”).




                                                     1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 185 of 714 PageID #:
                                     50470



  rules and regulations of the Lanham Act.” Harper Report, ¶ 16. The Harper Report claims (without

  basis) that Olaplex “deceived millions of consumers,” nowhere explaining how the “millions” figure

  was derived or providing quantification. D.I. 687 at 13-14. Nonetheless, Ms. Harper (and her

  Counsel) claimed for the first time at deposition that the figure was “half a million” and/or “at least

  33 million” without any analysis or support. Id. In addition to these examples, L’Oréal should not

  be allowed elicit testimony beyond the scope of the Rule 26 reports from any of its experts permitted

  to testify at trial. See supra note 1.

  II.     PRECLUSION IS THE APPROPRIATE REMEDY

          This Court has explained that it “will, as it must, limit the expert testimony at trial to that

  disclosed in the expert reports.” Stored Value Sols., Inc. v. Card Activation Techs., Inc., 2010 WL

  3834457, at *2 n.1 (D. Del. Sep. 27, 2010); accord Fairchild Semiconductor Corp. v. Power

  Integrations, Inc., 2015 WL 10457176, at *4 (D. Del. April 23, 2015) (“Absent approval of the

  Court, all experts for all parties are PRECLUDED from testifying beyond the scope of their reports .

  . . .”). Such limitation is appropriate here—not only as to Ms. Harper and Mr. Nolte, but all of

  L’Oréal’s experts surviving to trial.

          Federal Rule of Civil Procedure 26(a)(2)(B) requires an expert to disclose in his or her report

  “a complete statement of all opinions the witness will express and the basis and reasons for them.”

  Id. (emphasis added). As described above, several of L’Oréal’s experts attempted to offer additional

  opinions at deposition beyond what was set forth in their Rule 26 reports. If these experts are

  permitted to testify at trial, L’Oréal will likely attempt to elicit or use undisclosed opinions to

  remedy their deficient Rule 26 reports. Such testimony is not a “reasonable synthesis and/or

  elaboration of the opinions contained in [their] report[s]” and therefore must be excluded. Power

  Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 585 F. Supp. 2d 568, 581 (D. Del. 2008).




                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 186 of 714 PageID #:
                                     50471



          Notably, in its Opposition to Olaplex’s Daubert challenge of Mr. Nolte’s purported causation

  opinion, L’Oréal represented to the Court (contrary to Mr. Nolte’s deposition testimony) that “Mr.

  Nolte was not asked, nor does he intend, to offer an opinion on causation.” D.I. 755, at 1. Taking

  that representation as true, L’Oréal has no basis to oppose this motion precluding L’Oréal from

  eliciting, or Mr. Nolte from offering, a “causation” opinion at trial. Similarly, L’Oréal should not

  allowed to attempt to rescue Ms. Harper’s unstated figures by asserting they are “mere arithmetic.”

  A central purpose of a Rule 26 report is to permit testing of the expert’s opinions and their

  underlying methodology. See Withrow v. Spears, 967 F. Supp. 2d 982, 1000 (D. Del. 2013); Fed. R.

  Evid. 702. Ms. Harper’s report does not attempt to quantify her “millions” figure and the challenged

  opinions are thus not “synthesis and/or elaboration” of that claim. Power Integrations, 585 F. Supp.

  2d at 581.

          Moreover, Olaplex would be unfairly prejudiced by allowing such new opinions at trial.

  Curing such prejudice would require supplemental discovery, which is impossible given the trial

  date. See D.I. 195. See Forest Labs., Inc. v. Ivax Pharm., Inc., 237 F.R.D. 106, 113-14 (D. Del.

  2006) (sustaining objections to expert’s trial testimony as beyond the scope of his expert reports);

  see also Hurley v. Atlantic City Police Dept., 174 F.3d 95, 113 (3d Cir. 1999) (factors for

  determining whether allowing testimony beyond the scope of expert reports was abuse of discretion

  include prejudice to opposing party, ability to cure the prejudice, disruption of trial, and bad faith or

  willfulness of non-compliance), abrogated on other grounds by Potente v. Cty. of Hudson, 900 A,2d

  787, 794 (N.J. 2006) (applying state law).

  III.    CONCLUSION

          Olaplex respectfully requests that the Court grant this Motion and enter an order precluding

  L’Oréal from eliciting expert opinion testimony outside the scope of its experts’ reports.




                                                     3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 187 of 714 PageID #:
                                     50472



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Anthony D. Raucci
                                          ____________________________________
  OF COUNSEL:                             Jack B. Blumenfeld (#1014)
                                          Jeremy A. Tigan (#5239)
  Joseph M. Paunovich                     Anthony D. Raucci (#5948)
  Ali Moghaddas                           1201 North Market Street
  QUINN EMANUEL URQUHART                  P.O. Box 1347
    & SULLIVAN, LLP                       Wilmington, DE 19899
  865 South Figueroa Street, 10th Floor   (302) 658-9200
  Los Angeles, CA 90017                   jblumenfeld@mnat.com
  (213) 443-3000                          jtigan@mnat.com
                                          araucci@mnat.com
  Adam DiClemente
  QUINN EMANUEL URQUHART                  Attorneys for Plaintiffs
    & SULLIVAN, LLP
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 1, 2019




                                          4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 188 of 714 PageID #:
                                     50473



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, copies of the foregoing were caused to be served upon

  the following in the manner indicated:

  Frederick L. Cottrell, Esquire                                         VIA ELECTRONIC MAIL
  Jeffrey L. Moyer, Esquire
  Jason J. Rawnsley, Esquire
  Katharine Lester Mowery, Esquire
  RICHARDS, LAYTON & FINGER, PA
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants

  Dennis S. Ellis, Esquire                                               VIA ELECTRONIC MAIL
  Katherine Murray, Esquire
  Adam M. Reich, Esquire
  Serli Polatoglu, Esquire
  PAUL HASTINGS LLP
  515 South Flower Street, 25th Floor
  Los Angeles, CA 90071
  Attorneys for Defendants

  Naveen Modi, Esquire                                                   VIA ELECTRONIC MAIL
  Joseph E. Palys, Esquire
  Daniel Zeilberger, Esquire
  Michael A. Wolfe, Esquire
  PAUL HASTINGS LLP
  875 15th Street, N.W.
  Washington, D.C. 20005
  Attorneys for Defendants

  Scott F. Peachman, Esquire                                             VIA ELECTRONIC MAIL
  PAUL HASTINGS LLP
  200 Park Avenue
  New York, NY 10166
  Attorneys for Defendants
                                              /s/ Anthony D. Raucci
                                              Anthony D. Raucci (#5948)




                                                  1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 189 of 714 PageID #:
                                     50474



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   LIQWD, INC. and OLAPLEX LLC,                    )
                                                   )
                            Plaintiffs,            )
                                                   )
   v.                                              )    C.A. No. 17-14-JFB-SRF
                                                   )
   L’ORÉAL USA, INC., L’ORÉAL USA                  )    CONFIDENTIAL –
   PRODUCTS, INC., L’ORÉAL USA S/D,                )    FILED UNDER SEAL
   INC. and REDKEN 5TH AVENUE NYC,                 )
   LLC,                                            )
                                                   )
                            Defendants.

    DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 1 TO
   PRECLUDE TESTIMONY OF DEFENDANTS’ EXPERTS OUTSIDE THE SCOPE OF
                       THEIR EXPERT REPORTS


   Of Counsel:                            Frederick L. Cottrell, III (#2555)
                                          Jeffrey L. Moyer (#3309)
   Dennis S. Ellis                        Katharine L. Mowery (#5629)
   Katherine F. Murray                    Richards, Layton & Finger, P.A.
   Adam M. Reich                          One Rodney Square
   Paul Hastings LLP                      920 N. King Street
   515 South Flower Street, 25th Floor    Wilmington, Delaware 19801
   Los Angeles, CA 90071                  (302) 651-7700
   (213) 683-6000                         cottrell@rlf.com
                                          moyer@rlf.com
   Naveen Modi                            mowery@rlf.com
   Joseph E. Palys
   Daniel Zeilberger                      Attorneys for Defendants
   Paul Hastings LLP                      L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   875 15th Street, N.W.                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   Washington, D.C. 20005
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 190 of 714 PageID #:
                                     50475



  I.     SUMMARY OF ARGUMENT

         Defendants agree, in principle, that experts should not be permitted to provide testimony

  at trial that goes beyond the scope of their reports. However, any such rule must be applied

  equally to all parties, not just to Defendants’ experts. Fed. R. Civ. P. 26(a)(2)(B).

  Notwithstanding Defendants’ position, Defendants oppose Plaintiffs’ Motion because it is

  premature and vague. Courts routinely deny motions in limine that seek to preclude expert

  testimony that goes “beyond the scope” of expert reports, holding that such determinations are

  more appropriately made at trial. See, e.g., Almirall LLC v. Taro Pharm. Indus. LTD, 2019 WL

  316742, at *3 (D. Del. Jan. 24, 2019) (denying motion in limine to exclude expert testimony

  outside the scope of the expert’s report, holding that while “only testimony and opinions

  properly disclosed in expert reports will be permitted[,] [plaintiff]’s challenges to purportedly

  undisclosed testimony may be based on an unduly narrow reading of the reports,” and such

  objections would more appropriately be made at trial). Moreover, Plaintiffs’ Motion is vague, as

  it purports to encompass all of Defendants’ experts, but fails to pinpoint exactly which of their

  opinions will go beyond the scope of their reports. “Evidentiary rulings, especially ones that

  encompass broad classes of evidence, should generally be deferred until trial to allow for the

  resolution of questions of foundation, relevancy, and potential prejudice in proper context.”

  Leonard v. Stemtech Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013).

  II.    OLAPLEX’S OBJECTIONS AS TO THE SCOPE OF DEFENDANTS’ EXPERTS’
         TESTIMONY ARE BETTER RESERVED FOR TRIAL.

         While Defendants agree with the basic principle that parties’ experts should not be

  permitted to testify about subjects beyond the scope of their reports, granting a motion in limine

  to this effect would be premature. Save for two experts, Plaintiffs have failed to articulate what

  matters would be “outside the scope” of Defendants’ experts’ reports. Leonard, 981 F. Supp. 2d



                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 191 of 714 PageID #:
                                     50476



  at 276 (“[T]he court may deny a motion in limine when it lacks the necessary specificity with

  respect to the evidence to be excluded.”) As such, an order proscribing such testimony for

  Defendants’ remaining experts would be vague, and susceptible to different interpretations by

  both parties. See, e.g., Almirall, 2019 WL 316742, at *3 (D. Del. Jan. 24, 2019) (denying motion

  in limine to exclude expert testimony outside the scope of the expert’s report, holding that while

  “only testimony and opinions properly disclosed in expert reports will be permitted[,]

  [plaintiff]’s challenges to purportedly undisclosed testimony may be based on an unduly narrow

  reading of the reports”) (emphasis added). See also Bailey v. B.S. Quarries, Inc., 2016 WL

  3411639, at *3, n.3 (M.D. Pa. June 16, 2016) (denying motion in limine to preclude expert

  testimony beyond the scope of the expert’s report, holding that an objection at trial would be a

  more appropriate means to decide the issue); Lee v. Bawuah, 2008 WL 8929051, at *1 (S.D.N.Y.

  July 23, 2008) (denying motion in limine to preclude doctors from testifying as to matters outside

  their report, holding that “defense counsel can object to any testimony at trial that goes beyond

  the scope of the doctors’ role as treating physician; the Court cannot rule in advance on any

  question by question issues, but will rule as necessary at trial”). Indeed, even Plaintiffs’ cited

  authority supports the proposition that in limine preclusion of testimony as to matters outside an

  expert’s report would be premature. See, e.g., Stored Value Sols., Inc. v. Card Activation Techs.,

  Inc., 2010 WL 3834457, at *2 (D. Del. Sept. 27, 2010) (“The Court will defer ruling on any

  objection to expert testimony as beyond the scope of the expert reports until after trial.”).

         Plaintiffs’ arguments as to the two matters specifically identified as outside the scope of

  Defendants’ expert reports are unconvincing. First, Plaintiffs assert that David Nolte,

  Defendants’ damages expert, should be precluded from offering an opinion as to causation in

  connection with Defendants’ false advertising and false marking claims. However, Mr. Nolte




                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 192 of 714 PageID #:
                                     50477



  considered facts pertinent to causation in forming his damages opinions, as explained in his

  report, and should be permitted to discuss the facts he relied on at trial. An order prematurely

  circumscribing such testimony would be improper. Moreover, Plaintiffs’ contention that Ms.

  Harper’s opinion that Olaplex deceived millions of consumers should be excluded as “beyond

  the scope” of her report is belied by the Motion itself, which concedes that Ms. Harper included

  this opinion in her expert report, and she expounded upon it at her deposition.1 (Mot. at 2.) As

  such, Olaplex has not articulated any grounds on which these or any other expert opinions should

  be excluded in limine, and its Motion should be denied.




  1
    Olaplex’s contention that the admission of these opinions would necessitate additional
  discovery is nonsensical, as these are not “new” opinions. Moreover, as Olaplex successfully
  blocked Defendants’ efforts to obtain additional discovery as to causation and related matters, it
  should not now be allowed to block Defendants’ introduction of such evidence. (See D.I. 673,
  Ex. B at 26:11-22, 30:20-31:11.) (Magistrate denying Defendants’ motion to compel Plaintiffs to
  produce additional discovery relating to their false advertising based on Olaplex’s
  representations that further discovery would be “cumulative.”).


                                                   3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 193 of 714 PageID #:
                                     50478



   Of Counsel:                           /s/ Frederick L. Cottrell, III
                                         Frederick L. Cottrell, III (#2555)
   Dennis S. Ellis                       Jeffrey L. Moyer (#3309)
   Katherine F. Murray                   Katharine L. Mowery (#5629)
   Adam M. Reich                         Richards, Layton & Finger, P.A.
   Paul Hastings LLP                     One Rodney Square
   515 South Flower Street, 25th Floor   920 N. King Street
   Los Angeles, CA 90071                 Wilmington, Delaware 19801
   (213) 683-6000                        (302) 651-7700
                                         cottrell@rlf.com
   Naveen Modi                           moyer@rlf.com
   Joseph E. Palys                       mowery@rlf.com
   Daniel Zeilberger
   Paul Hastings LLP                     Attorneys for Defendants
   875 15th Street, N.W.                 L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   Washington, D.C. 20005                USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019




                                               4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 194 of 714 PageID #:
                                     50479



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 8, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

   VIA ELECTRONIC MAIL                               VIA ELECTRONIC MAIL
   Jack B. Blumenfeld                                Amardeep L. Thakur
   Jeremy A. Tigan                                   Joseph M. Paunovich
   Anthony D. Raucci                                 Bruce E. Van Dalsem
   Morris, Nichols, Arsht & Tunnell LLP              Ali Moghaddas
   1201 North Market Street                          Patrick T. Schmidt
   P.O. Box 1347                                     William Odom
   Wilmington, DE 19899                              Quinn, Emmanuel, Urquhart & Sullivan, LLP
   (302) 658-9200                                    865 S. Figueroa Street
   jblumenfeld@mnat.com                              Los Angeles, CA 90017
   jtigan@mnat.com                                   (213) 443-3000
   araucci@mnat.com                                  amarthakur@quinnemanuel.com
                                                     joepaunovich@quinnemanuel.com
   Diane M. Doolittle                                brucevandalsem@quinnemanuel.com
   Suong T. Nguyen                                   alimoghaddas@quinnemanuel.com
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         patrickschmidt@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor                 william.odom@quinnemanuel.com
   Redwood Shores, CA 94065
   (605) 801-5000                                    Adam J. DiClemente
   dianedoolittle@quinnemanuel.com                   Quinn, Emmanuel, Urquhart & Sullivan, LLP
   suongnguyen@quinnemanuel.com                      55 Madison Avenue
                                                     22nd Floor
   Jared W. Newton                                   New York, NY 10010
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         (212) 849-7361
   1300 I Street NW, Suite 900                       adamdiclemente@quinnemanuel.com
   Washington, DC 20005
   (202) 538-8000                                    Matthew K. Blackburn
   jarednewton@quinnemanuel.com                      Diamond McCarthy LLP
                                                     150 California Street
   Megan Y. Yung                                     Suite 2200
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         San Francisco, CA 94111
   111 Huntington Avenue                             (415) 263-9200
   Suite 520                                         mblackburn@diamondmccarthy.com
   Boston, MA 02199
   meganyung@quinnemanuel.com

                                                       /s/ Katharine L. Mowery
                                                       Katharine L. Mowery (#5629)




                                                 5
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 195 of 714 PageID #:
                                     50480



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

      LIQWD, INC. and OLAPLEX LLC,           )
                                             )
                             Plaintiffs,     )
                                             )
                     v.                      )      C. A. No. 1:17-cv-00014-JFB-SRF
                                             )
      L’ORÉAL USA, INC., L’ORÉAL USA         )      CONFIDENTIAL –
      PRODUCTS, INC., L’ORÉAL USA            )      FILED UNDER SEAL
      S/D, INC., and REDKEN 5TH AVENUE       )
      NYC, L.L.C.,                           )
                                             )
                             Defendants.     )

   PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF THEIR MOTION IN LIMINE NO.
  1 TO PRECLUDE TESTIMONY OF DEFENDANTS’ EXPERTS OUTSIDE THE SCOPE
                         OF THEIR EXPERT REPORTS

   OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                           Jack B. Blumenfeld (#1014)
   Joseph M. Paunovich                     Jeremy A. Tigan (#5239)
   Ali Moghaddas                           Anthony D. Raucci (#5948)
   QUINN EMANUEL URQUHART                  1201 North Market Street
     & SULLIVAN, LLP                       P.O. Box 1347
   865 South Figueroa Street, 10th Floor   Wilmington, DE 19899
   Los Angeles, CA 90017                   (302) 658-9200
   (213) 443-3000                          jblumenfeld@mnat.com
                                           jtigan@mnat.com
   Adam DiClemente                         araucci@mnat.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                       Attorneys for Plaintiffs
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 13, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 196 of 714 PageID #:
                                     50481



         Plaintiffs’ (“Olaplex”) and Defendants (“L’Oréal”) are in accord: “experts should not be

  permitted to provide testimony at trial that goes beyond the scope of their reports.” Opp. at 1.

  Notwithstanding this agreement, L’Oréal argues that Olaplex’s Motion is “premature and vague”

  because Olaplex identified “only” two instances in which L’Oréal’s experts already attempt to

  offer opinions beyond their reports. Id. At a minimum, the Court should exclude those improper

  opinions, and Olaplex maintains that an in limine order covering all experts at trial is warranted.

  The specificity of Olaplex’s Motion alone distinguishes this case from L’Oréal’s cited authorities,

  which do not address specific examples of testimony outside the scope of expert reports. E.g.,

  Bailey v. B.S. Quarries, Inc., 2016 WL 3411639 (M.D. Pa. June 16, 2016); Lee v. Bawuah, 2008

  WL 8929051 (S.D.N.Y. July 23, 2008). L’Oréal’s other authorities are inapposite bench trials, not

  jury trials mandating relief as here. E.g., Almirall LLC v. Taro Pharma. Indus. LTD, 2019 WL

  316742, at *2 (D. Del. Jan. 24, 2019). The concerns about “new” expert opinions are significant

  because this is a jury trial, and juries often heed expert testimony closely. For that reason,

  numerous decisions exist precluding, in limine, experts from offering opinions beyond their Rule

  26 reports (see Mot. at 2); the Court should exercise its discretion to do so here for the reasons

  outlined in the Motion. As to David Nolte, L’Oréal’s defense of his novel causation opinions fails.

  Opp. at 2-3. At deposition Mr. Nolte for the first time purported to opine on causation (Mot. at 1

  & n.3). L’Oréal claims that he “explained in his report” that he “considered facts pertinent to

  causation,” Opp. at 2-3, but can offer no citation proving this because there is none. See D.I. 720,

  Ex. 5. As to Rhonda Harper, L’Oréal attempts to characterize the “at least 33 million” figure

  offered by counsel at deposition as merely “expound[ing] upon” her written “millions of

  consumers” opinion. Opp. at 3. But attorney testimony at deposition to buttress a conclusory

  opinion is still an opinion outside the report, and improper. Mot. at 1-2; D.I. 687, at 13-14 & n.3.




                                                   1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 197 of 714 PageID #:
                                     50482



                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Anthony D. Raucci
                                           Jack B. Blumenfeld (#1014)
   OF COUNSEL:                             Jeremy A. Tigan (#5239)
                                           Anthony D. Raucci (#5948)
   Joseph M. Paunovich                     1201 North Market Street
   Ali Moghaddas                           P.O. Box 1347
   QUINN EMANUEL URQUHART                  Wilmington, DE 19899
     & SULLIVAN, LLP                       (302) 658-9200
   865 South Figueroa Street, 10th Floor   jblumenfeld@mnat.com
   Los Angeles, CA 90017                   jtigan@mnat.com
   (213) 443-3000                          araucci@mnat.com

   Adam DiClemente                         Attorneys for Plaintiffs
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 13, 2019




                                           2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 198 of 714 PageID #:
                                     50483



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 13, 2019, copies of the foregoing were caused to be served

  upon the following in the manner indicated:

   Frederick L. Cottrell, Esquire                                     VIA ELECTRONIC MAIL
   Jeffrey L. Moyer, Esquire
   Jason J. Rawnsley, Esquire
   Katharine Lester Mowery, Esquire
   RICHARDS, LAYTON & FINGER, PA
   One Rodney Square
   920 North King Street
   Wilmington, DE 19801
   Attorneys for Defendants

   Dennis S. Ellis, Esquire                                           VIA ELECTRONIC MAIL
   Katherine Murray, Esquire
   Adam M. Reich, Esquire
   Serli Polatoglu, Esquire
   PAUL HASTINGS LLP
   515 South Flower Street, 25th Floor
   Los Angeles, CA 90071
   Attorneys for Defendants

   Naveen Modi, Esquire                                               VIA ELECTRONIC MAIL
   Joseph E. Palys, Esquire
   Daniel Zeilberger, Esquire
   Michael A. Wolfe, Esquire
   PAUL HASTINGS LLP
   875 15th Street, N.W.
   Washington, D.C. 20005
   Attorneys for Defendants

   Scott F. Peachman, Esquire                                         VIA ELECTRONIC MAIL
   PAUL HASTINGS LLP
   200 Park Avenue
   New York, NY 10166
   Attorneys for Defendants
                                                /s/ Anthony D. Raucci
                                                Anthony D. Raucci (#5948)




                                                  3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 199 of 714 PageID #:
                                     50484



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

     LIQWD, INC. and OLAPLEX LLC,              )
                                               )
                            Plaintiffs,        )
                                               )
                    v.                         )     C. A. No. 17-14 (JFB) (SRF)
                                               )
     L’ORÉAL USA, INC., L’ORÉAL USA            )     CONFIDENTIAL –
     PRODUCTS, INC., L’ORÉAL USA S/D,          )     FILED UNDER SEAL
     INC., and REDKEN 5TH AVENUE               )
     NYC, L.L.C.,                              )
                                               )
                            Defendants.        )

  PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO PRECLUDE REFERENCE TO OR USE
  OF POST GRANT REVIEW PROCEEDINGS RELATING TO THE PATENTS-IN-SUIT

  OF COUNSEL:                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                           Jack B. Blumenfeld (#1014)
  Joseph M. Paunovich                      Jeremy A. Tigan (#5239)
  Ali Moghaddas                            Anthony D. Raucci (#5948)
  QUINN EMANUEL URQUHART                   1201 North Market Street
    & SULLIVAN, LLP                        P.O. Box 1347
  865 South Figueroa Street, 10th Floor    Wilmington, DE 19899
  Los Angeles, CA 90017                    (302) 658-9200
  (213) 443-3000                           jblumenfeld@mnat.com
                                           jtigan@mnat.com
  Adam DiClemente                          araucci@mnat.com
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP                        Attorneys for Plaintiffs
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 1, 2019




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 200 of 714 PageID #:
                                     50485



         Defendants (“L’Oréal”) should be precluded from referencing or using at trial any Post

  Grant Review (“PGR”) proceedings or decisions regarding the Patents-in-Suit, including

  reference or use of any decision that issues between now and trial.

  I.     BACKGROUND

         Plaintiffs (“Olaplex”) claim that L’Oréal infringes U.S. Patent No. 9,498,419 (“’419

  Patent”) and No. 9,668,954 (“’954 Patent”). D.I. 636, at 25-37. Post-Grant Review of the ’419

  Patent was instituted on July 19, 2017. See L’Oreal USA, Inc. v. Liqwd, Inc., No. PGR2017–

  00012, 2017 WL 3085428 (PTAB July 19, 2017). The Patent Office found claims 1-8 and 10 of

  the ’419 Patent to be unpatentable. D.I. 373. Olaplex has timely appealed that decision to the

  United States Court of Appeals for the Federal Circuit, where the appeal remains active and

  pending. See Liqwd, Inc. v. L’Oréal USA, Inc., Case No. 2018-2152. Post-Grant Review of the

  ’954 Patent was instituted on August 30, 2018. See L’Oreal USA, Inc. v. Liqwd, Inc., No.

  PGR2018-00025, 2018 WL 3934314 (PTAB Aug 10, 2018). The Patent Office has not yet

  issued a decision in this PGR proceeding.1

         As a defense to Olaplex’s infringement claims, L’Oréal contends that the Patents-in-Suit

  are invalid. See, e.g., D.I. 650 at 26 (Fourth Defense), id. ¶¶ 255-59, 265-69. L’Oréal should be

  precluded from arguing that the Patent Office’s decisions—to date and any additional decisions

  prior to the start of trial—are evidence of invalidity in support of this defense. Because, as

  described below, such evidence is “inadmissible on all potential grounds,” Leonard v. Stemtech

  Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013), and because the development and

  presentation of the evidence at trial will not bear upon the admissibility question, cf. C R Bard


         1
              The Patent Office declined to institute Post-Grant review in response to several
  petitions concerning the Patents-in-Suit. This Motion seeks an order precluding any reference or
  use of PGR proceedings and, as such, applies equally to these declinations.



                                                  1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 201 of 714 PageID #:
                                     50486



  Inc. v. AngioDynamics Inc., 2018 WL 3468215, at *3 (D. Del. July 18, 2018), an order in limine

  is appropriate.

  II.    ARGUMENT

         The Patent Office’s decision on the ’419 Patent is not binding on the district court and is

  still on appeal to the Federal Circuit, and its decision to institute ‘954 Patent PGR proceedings is

  preliminary.2 Therefore, any reference to this decision or institution, or to the proceeding

  generally, would be highly prejudicial to Olaplex at trial. Fed. R. Evid. 403; see Hologic, Inc. v.

  Minerva Surgical, Inc., 2018 WL 3348998, at *4 (D. Del. July 9, 2018) (issuing order in limine

  “because the patent office proceeding and decision are not binding and are on appeal, the

  prejudicial and confusing effect of the evidence almost certainly outweighs any probative

  value.”). The nature of Patent Office PGR decisions, and their interaction with Article III

  appeals, is a complex question beyond the understanding of a reasonable jury. A jury will not

  likely understand how to weigh an administrative decision subject to appeal that may be reversed

  (as to the ’419 Patent), nor a decision to institute PGR proceedings (as to the ’954 Patent), and is

  likely to give the Patent Office’s decisions far more weight than the law permits. Indeed, even

  on instruction a jury is not likely to comprehend the differing burdens of proof employed by the

  Patent Office (as compared to the Article III Courts), or the meaning of institution of PGR

  proceedings. Should the Federal Circuit reverse (in whole or in part) the Patent Office’s decision

  on the ’419 Patent, or should the Patent Office determine that the ’954 Patent was duly issued,

  the jury will have already been tainted by presentation of this information, necessitating retrial.

         Where, as here, the Patent Office’s decision is not binding and the Federal Circuit has not

  ruled on it, courts routinely exclude any reference to or reliance on the Patent Office’s decision
         2
             The Patent Office may issue a decision on the ’954 Patent between now and trial. As
  such, the Court’s order should extend to any decisions that may issue from the Patent Office.



                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 202 of 714 PageID #:
                                     50487



  under Rule 403. See, e.g., Callaway Golf Co. v. Acushnet Co., 576 F.3d 1331, 1343 (Fed. Cir.

  2009) (applying Third Circuit law, finding that the results of the Patent Office proceedings were

  “not binding” on the district court and the “prejudicial nature of evidence” “outweighed

  whatever marginal probative or corrective value”); Hologic, Inc., 2018 WL 3348998, at *4

  (excluding reference to the substance and decision of PGR proceedings “with respect to the

  merits”); Personalized User Model, L.L.P. v. Google Inc., 2014 WL 807736, at *3 (D. Del. Feb.

  27, 2014) (excluding any reference to Patent Office proceedings because “given the non-finality

  of the reexamination proceedings . . . the probative value of the reexamination evidence is

  substantially outweighed by the risk of unfair prejudice”); Belden Techs. Inc. v. Superior Essex

  Commc’ns LP, 802 F. Supp. 2d 555, 569 (D. Del. 2011) (“final” decision by Patent Office “not

  binding on the court” and “far more prejudicial than probative”).

            In addition to yielding unfair prejudice, reference to the PGR proceedings would present

  a substantial danger of confusing the issues and misleading the jury. See Fed. R. Evid. 403.

  PGR proceedings apply unique burdens of proof and different legal standards from those in

  District Court. It would be difficult, if not impossible, to instruct a jury on these critical nuances.

  See Personalized User Model, 2014 WL 807736, at *3 (excluding any reference to the Patent

  Office proceedings because of the “different standards applicable” to patent office proceedings

  and litigation “risk confusing the jury”); Callaway, 576 F.3d at 1343 (risk of jury confusion is

  “high” if evidence from Patent Office proceedings introduced); Belden Techs., 802 F. Supp. 2d at

  569 (admitting the final results at the Patent Office “would have only served to confuse the

  jury”).

  III.      CONCLUSION

            Olaplex respectfully requests that the Court grant this motion and enter an order

  precluding L’Oréal from referencing or using at trial any PGR proceedings or decisions.


                                                    3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 203 of 714 PageID #:
                                     50488



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Anthony D. Raucci
                                          Jack B. Blumenfeld (#1014)
  OF COUNSEL:                             Jeremy A. Tigan (#5239)
                                          Anthony D. Raucci (#5948)
  Joseph M. Paunovich                     1201 North Market Street
  Ali Moghaddas                           P.O. Box 1347
  QUINN EMANUEL URQUHART                  Wilmington, DE 19899
    & SULLIVAN, LLP                       (302) 658-9200
  865 South Figueroa Street, 10th Floor   jblumenfeld@mnat.com
  Los Angeles, CA 90017                   jtigan@mnat.com
  (213) 443-3000                          araucci@mnat.com

  Adam DiClemente                         Attorneys for Plaintiffs
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 1, 2019




                                          4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 204 of 714 PageID #:
                                     50489



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, copies of the foregoing were caused to be served

  upon the following in the manner indicated:

  Frederick L. Cottrell, Esquire                                       VIA ELECTRONIC MAIL
  Jeffrey L. Moyer, Esquire
  Jason J. Rawnsley, Esquire
  Katharine Lester Mowery, Esquire
  RICHARDS, LAYTON & FINGER, PA
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants

  Dennis S. Ellis, Esquire                                             VIA ELECTRONIC MAIL
  Katherine Murray, Esquire
  Adam M. Reich, Esquire
  Serli Polatoglu, Esquire
  PAUL HASTINGS LLP
  515 South Flower Street, 25th Floor
  Los Angeles, CA 90071
  Attorneys for Defendants

  Naveen Modi, Esquire                                                 VIA ELECTRONIC MAIL
  Joseph E. Palys, Esquire
  Daniel Zeilberger, Esquire
  Michael A. Wolfe, Esquire
  PAUL HASTINGS LLP
  875 15th Street, N.W.
  Washington, D.C. 20005
  Attorneys for Defendants

  Scott F. Peachman, Esquire                                           VIA ELECTRONIC MAIL
  PAUL HASTINGS LLP
  200 Park Avenue
  New York, NY 10166
  Attorneys for Defendants
                                                /s/ Anthony D. Raucci
                                                Anthony D. Raucci (#5948)




                                                  5
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 205 of 714 PageID #:
                                     50490



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



   LIQWD, INC. and OLAPLEX LLC,                    )
                                                   )
   Plaintiffs,                                     )
                                                   )
   v.                                              )     C.A. No. 17-14-JFB-SRF
                                                   )
   L’ORÉAL USA, INC., L’ORÉAL USA                  )     HIGHLY CONFIDENTIAL
   PRODUCTS, INC., L’ORÉAL USA S/D, INC.,          )     FILED UNDER SEAL
   and REDKEN 5TH AVENUE NYC, LLC,                 )
                                                   )
   Defendants.                                     )

     DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION IN LIMINE NO. 2 TO
   PRECLUDE REFERENCE TO OR USE OF POST GRANT REVIEW PROCEEDINGS
                  RELATING TO THE PATENTS-IN-SUIT


                                         Frederick L. Cottrell, III (#2555)
   Of Counsel:                           Jeffrey L. Moyer (#3309)
   Dennis S. Ellis                       Katharine L. Mowery (#5629)
   Katherine F. Murray                   Richards, Layton & Finger, P.A.
   Adam M. Reich                         One Rodney Square
   Paul Hastings LLP                     920 N. King Street
   515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
   Los Angeles, CA 90071                 (302) 651-7700
   (213) 683-6000                        cottrell@rlf.com
                                         moyer@rlf.com
   Naveen Modi                           mowery@rlf.com
   Joseph E. Palys
   Daniel Zeilberger                     Attorneys for Defendants
   Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   Washington, D.C. 20005
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 206 of 714 PageID #:
                                     50491



         Defendant L’Oréal USA, Inc. initiated post-grant reviews (“PGRs”) against the two

  asserted patents in this case, U.S. Patent No. 9,498,419 (“the ’419 patent”) and U.S. Patent No.

  9,668,954 (“the ’954 patent”). The ’419 patent PGR was instituted on July 19, 2017, L’Oréal

  USA, Inc. v. Liqwd, Inc., No. PGR2017-00012, 2017 WL 3085428 (P.T.A.B. July 19, 2017), and

  the Patent Trial and Appeal Board (“PTAB”) issued a final written decision on June 27, 2018,

  finding all of the claims-at-issue (claims 1-8 and 10) to be unpatentable. (D.I. 373.) The ’954

  patent PGR was instituted on August 10, 2018 (as to all claims), but a final decision has not yet

  issued. L’Oréal USA, Inc. v. Liqwd, Inc., No. PGR2018-00025, 2018 WL 3934314 (P.T.A.B.

  Aug. 10, 2018). Plaintiffs ask that the Court “enter an order precluding L’Oréal from referencing

  or using at trial any PGR proceedings or decisions” under Rule 403 of the Federal Rules of

  Evidence. (Mot. at 3.) Plaintiffs’ motion should be denied for several reasons.

         First, Plaintiffs ask for the motion in limine to apply only to Defendants. (See Mot. at 3.)

  By making such a one-sided request, Plaintiffs concede the relevance of the information at issue.

  There is no legitimate basis to apply a PGR-related restriction on Defendants and not Plaintiffs.

  If the Court were to agree with Plaintiffs’ arguments as to prejudice and confusion, they would

  apply in both directions.

         Second, the PGR proceedings are part of the intrinsic records of the asserted patents and

  thus are relevant to both Plaintiffs’ and Defendants’ claims and defenses concerning these

  patents (e.g., as to invalidity, non-infringement, and estoppel). Microsoft Corp. v. Multi-Tech

  Sys., Inc., 357 F.3d 1340, 1349 (Fed. Cir. 2004).

         Third, Plaintiffs themselves have highlighted the relevance of this intrinsic evidence by

  heavily relying on the PGR record throughout this case to support their positions concerning the

  asserted patents. For instance, Plaintiff’s technical expert referenced the PGR record in well



                                                  1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 207 of 714 PageID #:
                                     50492



  over 100 paragraphs of his expert report to support his opinions on validity. (See, e.g., D.I. 716,

  Ex. B at ¶¶ 79-82, 86-96, 106, 108, 109, 115, 180, 198, 219, 220, 222, 228, 231-235, 238, 256-

  258, 279, 283, 293, 310, 312, 314-316, 347-351, 353, 354, 356, 358, 360, 361, 368-371, 373,

  374, 376, 378, 380, 381, 383, 385, 392, 400, 458-460, 464-466, 468-471, 475-479, 481-483, 485-

  487, 489, 490, 492, 497, 498, 500, 502, 509, 519, 532, 542, 550, 562, 564, 567, 570-576, 579,

  581, 582, 585-588, 591, 613, 622, 635, 645, 669, 681, 695, 708, 719, 822, 830, 850, 853, 863-

  865, 978.) In fact, many of these paragraphs cite exclusively to the PGR record, and go to key

  issues such as whether the prior art discloses certain claim limitations. It would be highly

  prejudicial to preclude Defendants from referencing or using the PGR record—effectively

  shielding Plaintiffs’ expert from questions about the PGR record—when Plaintiffs’ expert has

  relied on the PGR record to support his opinions.

         Fourth, testimonial and documentary evidence has been developed in the PGR

  proceedings that is relevant here. For instance, Plaintiff Liqwd, Inc. submitted to the PTAB

  declarations from one co-inventor Eric Pressly (Ex. A), Plaintiffs’ CEO, Dean Christal (Ex. B;

  Ex. C), and a technical expert, Edward Borish, (Ex. D; Ex. E). Each of these individuals was

  also deposed in relation to the PGR proceedings, resulting in deposition transcripts being

  submitted into evidence in the PGR proceedings.1 Pressly and Christal are fact witnesses in this

  case (see D.I. 762) and Borish is Plaintiffs’ technical expert (see D.I. 714 Ex. B). This Court has

  previously recognized that it is entirely permissible for “evidence that has been developed in [a

  post-grant patent office proceeding, such as a PGR] – including testimonial as well as

  documentary evidence – [to] be used at trial, provided that it is done without referencing the




  1
   Plaintiffs have refused to produce deposition transcripts associated with the ’954 patent PGR,
  which is a subject of objections filed by Defendants. (See D.I. 729.)
                                                   2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 208 of 714 PageID #:
                                     50493



  [proceeding].” Siemens Mobility Inc. v. Westinghouse Air Brake Techs. Corp., No. 16-284-LPS,

  2019 WL 77046, at *1 (D. Del. Jan. 2, 2019). Thus, at a minimum, Defendants should be

  allowed to make the jury aware of testimony and evidence offered to the PTAB to assess witness

  credibility and truthfulness, particularly where the testimony is inconsistent with what is offered

  to the jury. Indeed, while Plaintiffs ask the Court to preclude reference to anything from the

  PGR proceedings, its arguments are exclusively directed to issues associated with putting PGR

  decisions before the jury. (Mot. at 2-3.) While inconsistent testimony may be harmful to

  Plaintiffs’ case, it is not the sort of prejudice that is considered in the context of FRE Rule 403.

  Consistent with the finding in Siemens Mobility, testimonial and documentary evidence

  developed in the PGR proceedings should be admissible.

         Fifth, Plaintiffs assert that Defendants “[have] willfully infringed, and [are] willfully

  infringing the Asserted Patents” and further ask that “this case [be] found to be an exceptional

  case.” (D.I. 636 at 42.) Therefore, “the fact of initiation of the [PGR] proceeding[s] may be

  relevant to issues of subjective intent and willfulness.” Hologic, Inc. v. Minerva Surgical, Inc.,

  No. 1:15-cv-1031, 2018 WL 3348998, at *4 (D. Del. July 9, 2018). While Plaintiffs argue that

  the jury will not know how to assess the PGR decisions against the patents-in-suit (Mot. at 2-3),

  no such prejudice could apply to references to the filing of the PGRs. And even if there was

  some de minimis prejudice, it is not undue prejudice since it is highly relevant and the likelihood

  of any jury confusion is low. Therefore, Defendants should be allowed to present the jury with

  sufficient evidence from the PGR proceedings to defend against Plaintiffs’ claims that relate to

  Defendants’ intent.

         For the foregoing reasons, Defendants respectfully submit that Plaintiffs’ motion should

  be denied.



                                                    3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 209 of 714 PageID #:
                                     50494



                                         /s/ Frederick L. Cottrell, III
   Of Counsel:                           Frederick L. Cottrell, III (#2555)
                                         Jeffrey L. Moyer (#3309)
   Dennis S. Ellis                       Katharine L. Mowery (#5629)
   Katherine F. Murray                   Richards, Layton & Finger, P.A.
   Adam M. Reich                         One Rodney Square
   Paul Hastings LLP                     920 N. King Street
   515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
   Los Angeles, CA 90071                 (302) 651-7700
   (213) 683-6000                        cottrell@rlf.com
                                         moyer@rlf.com
   Naveen Modi                           mowery@rlf.com
   Joseph E. Palys
   Daniel Zeilberger                     Attorneys for Defendants
   Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   Washington, D.C. 20005
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019




                                               4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 210 of 714 PageID #:
                                     50495



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 8, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

   VIA ELECTRONIC MAIL                               VIA ELECTRONIC MAIL
   Jack B. Blumenfeld                                Amardeep L. Thakur
   Jeremy A. Tigan                                   Joseph M. Paunovich
   Anthony D. Raucci                                 Bruce E. Van Dalsem
   Morris, Nichols, Arsht & Tunnell LLP              Ali Moghaddas
   1201 North Market Street                          Patrick T. Schmidt
   P.O. Box 1347                                     William Odom
   Wilmington, DE 19899                              Quinn, Emmanuel, Urquhart & Sullivan, LLP
   (302) 658-9200                                    865 S. Figueroa Street
   jblumenfeld@mnat.com                              Los Angeles, CA 90017
   jtigan@mnat.com                                   (213) 443-3000
   araucci@mnat.com                                  amarthakur@quinnemanuel.com
                                                     joepaunovich@quinnemanuel.com
   Diane M. Doolittle                                brucevandalsem@quinnemanuel.com
   Suong T. Nguyen                                   alimoghaddas@quinnemanuel.com
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         patrickschmidt@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor                 william.odom@quinnemanuel.com
   Redwood Shores, CA 94065
   (605) 801-5000                                    Adam J. DiClemente
   dianedoolittle@quinnemanuel.com                   Quinn, Emmanuel, Urquhart & Sullivan, LLP
   suongnguyen@quinnemanuel.com                      55 Madison Avenue
                                                     22nd Floor
   Jared W. Newton                                   New York, NY 10010
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         (212) 849-7361
   1300 I Street NW, Suite 900                       adamdiclemente@quinnemanuel.com
   Washington, DC 20005
   (202) 538-8000                                    Matthew K. Blackburn
   jarednewton@quinnemanuel.com                      Diamond McCarthy LLP
                                                     150 California Street
   Megan Y. Yung                                     Suite 2200
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         San Francisco, CA 94111
   111 Huntington Avenue                             (415) 263-9200
   Suite 520                                         mblackburn@diamondmccarthy.com
   Boston, MA 02199
   meganyung@quinnemanuel.com

                                                       /s/ Katharine L. Mowery
                                                       Katharine L. Mowery (#5629)




                                                 5
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 211 of 714 PageID #:
                                     50496




                        Exhibit A
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 212 of 714 PageID #:
                                     50497
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 213 of 714 PageID #:
                                     50498
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 214 of 714 PageID #:
                                     50499
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 215 of 714 PageID #:
                                     50500
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 216 of 714 PageID #:
                                     50501
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 217 of 714 PageID #:
                                     50502
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 218 of 714 PageID #:
                                     50503




                        Exhibit B
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 219 of 714 PageID #:
                                     50504
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 220 of 714 PageID #:
                                     50505
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 221 of 714 PageID #:
                                     50506
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 222 of 714 PageID #:
                                     50507
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 223 of 714 PageID #:
                                     50508
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 224 of 714 PageID #:
                                     50509
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 225 of 714 PageID #:
                                     50510
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 226 of 714 PageID #:
                                     50511




                        Exhibit C
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 227 of 714 PageID #:
                                     50512
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 228 of 714 PageID #:
                                     50513
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 229 of 714 PageID #:
                                     50514
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 230 of 714 PageID #:
                                     50515
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 231 of 714 PageID #:
                                     50516
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 232 of 714 PageID #:
                                     50517
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 233 of 714 PageID #:
                                     50518
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 234 of 714 PageID #:
                                     50519




                        Exhibit D
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 235 of 714 PageID #:
                                     50520
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 236 of 714 PageID #:
                                     50521
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 237 of 714 PageID #:
                                     50522
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 238 of 714 PageID #:
                                     50523
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 239 of 714 PageID #:
                                     50524
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 240 of 714 PageID #:
                                     50525
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 241 of 714 PageID #:
                                     50526
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 242 of 714 PageID #:
                                     50527
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 243 of 714 PageID #:
                                     50528
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 244 of 714 PageID #:
                                     50529
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 245 of 714 PageID #:
                                     50530
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 246 of 714 PageID #:
                                     50531
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 247 of 714 PageID #:
                                     50532
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 248 of 714 PageID #:
                                     50533
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 249 of 714 PageID #:
                                     50534
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 250 of 714 PageID #:
                                     50535
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 251 of 714 PageID #:
                                     50536
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 252 of 714 PageID #:
                                     50537
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 253 of 714 PageID #:
                                     50538
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 254 of 714 PageID #:
                                     50539
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 255 of 714 PageID #:
                                     50540
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 256 of 714 PageID #:
                                     50541
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 257 of 714 PageID #:
                                     50542
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 258 of 714 PageID #:
                                     50543
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 259 of 714 PageID #:
                                     50544
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 260 of 714 PageID #:
                                     50545
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 261 of 714 PageID #:
                                     50546
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 262 of 714 PageID #:
                                     50547
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 263 of 714 PageID #:
                                     50548
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 264 of 714 PageID #:
                                     50549
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 265 of 714 PageID #:
                                     50550
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 266 of 714 PageID #:
                                     50551
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 267 of 714 PageID #:
                                     50552
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 268 of 714 PageID #:
                                     50553
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 269 of 714 PageID #:
                                     50554
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 270 of 714 PageID #:
                                     50555
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 271 of 714 PageID #:
                                     50556
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 272 of 714 PageID #:
                                     50557
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 273 of 714 PageID #:
                                     50558
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 274 of 714 PageID #:
                                     50559
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 275 of 714 PageID #:
                                     50560
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 276 of 714 PageID #:
                                     50561
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 277 of 714 PageID #:
                                     50562
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 278 of 714 PageID #:
                                     50563
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 279 of 714 PageID #:
                                     50564
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 280 of 714 PageID #:
                                     50565
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 281 of 714 PageID #:
                                     50566
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 282 of 714 PageID #:
                                     50567
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 283 of 714 PageID #:
                                     50568
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 284 of 714 PageID #:
                                     50569
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 285 of 714 PageID #:
                                     50570
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 286 of 714 PageID #:
                                     50571
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 287 of 714 PageID #:
                                     50572
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 288 of 714 PageID #:
                                     50573
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 289 of 714 PageID #:
                                     50574
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 290 of 714 PageID #:
                                     50575
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 291 of 714 PageID #:
                                     50576
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 292 of 714 PageID #:
                                     50577
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 293 of 714 PageID #:
                                     50578
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 294 of 714 PageID #:
                                     50579
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 295 of 714 PageID #:
                                     50580
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 296 of 714 PageID #:
                                     50581
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 297 of 714 PageID #:
                                     50582
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 298 of 714 PageID #:
                                     50583
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 299 of 714 PageID #:
                                     50584
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 300 of 714 PageID #:
                                     50585
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 301 of 714 PageID #:
                                     50586
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 302 of 714 PageID #:
                                     50587
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 303 of 714 PageID #:
                                     50588
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 304 of 714 PageID #:
                                     50589
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 305 of 714 PageID #:
                                     50590
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 306 of 714 PageID #:
                                     50591
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 307 of 714 PageID #:
                                     50592
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 308 of 714 PageID #:
                                     50593
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 309 of 714 PageID #:
                                     50594
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 310 of 714 PageID #:
                                     50595
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 311 of 714 PageID #:
                                     50596
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 312 of 714 PageID #:
                                     50597
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 313 of 714 PageID #:
                                     50598
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 314 of 714 PageID #:
                                     50599
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 315 of 714 PageID #:
                                     50600
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 316 of 714 PageID #:
                                     50601
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 317 of 714 PageID #:
                                     50602
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 318 of 714 PageID #:
                                     50603
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 319 of 714 PageID #:
                                     50604
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 320 of 714 PageID #:
                                     50605
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 321 of 714 PageID #:
                                     50606
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 322 of 714 PageID #:
                                     50607
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 323 of 714 PageID #:
                                     50608
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 324 of 714 PageID #:
                                     50609
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 325 of 714 PageID #:
                                     50610
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 326 of 714 PageID #:
                                     50611
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 327 of 714 PageID #:
                                     50612
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 328 of 714 PageID #:
                                     50613
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 329 of 714 PageID #:
                                     50614
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 330 of 714 PageID #:
                                     50615
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 331 of 714 PageID #:
                                     50616
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 332 of 714 PageID #:
                                     50617
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 333 of 714 PageID #:
                                     50618
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 334 of 714 PageID #:
                                     50619
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 335 of 714 PageID #:
                                     50620
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 336 of 714 PageID #:
                                     50621
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 337 of 714 PageID #:
                                     50622
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 338 of 714 PageID #:
                                     50623
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 339 of 714 PageID #:
                                     50624
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 340 of 714 PageID #:
                                     50625
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 341 of 714 PageID #:
                                     50626
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 342 of 714 PageID #:
                                     50627
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 343 of 714 PageID #:
                                     50628
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 344 of 714 PageID #:
                                     50629
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 345 of 714 PageID #:
                                     50630
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 346 of 714 PageID #:
                                     50631
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 347 of 714 PageID #:
                                     50632
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 348 of 714 PageID #:
                                     50633
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 349 of 714 PageID #:
                                     50634
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 350 of 714 PageID #:
                                     50635
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 351 of 714 PageID #:
                                     50636
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 352 of 714 PageID #:
                                     50637
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 353 of 714 PageID #:
                                     50638
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 354 of 714 PageID #:
                                     50639
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 355 of 714 PageID #:
                                     50640
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 356 of 714 PageID #:
                                     50641
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 357 of 714 PageID #:
                                     50642
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 358 of 714 PageID #:
                                     50643
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 359 of 714 PageID #:
                                     50644
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 360 of 714 PageID #:
                                     50645
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 361 of 714 PageID #:
                                     50646
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 362 of 714 PageID #:
                                     50647




                        Exhibit E
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 363 of 714 PageID #:
                                     50648
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 364 of 714 PageID #:
                                     50649
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 365 of 714 PageID #:
                                     50650
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 366 of 714 PageID #:
                                     50651
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 367 of 714 PageID #:
                                     50652
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 368 of 714 PageID #:
                                     50653
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 369 of 714 PageID #:
                                     50654
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 370 of 714 PageID #:
                                     50655
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 371 of 714 PageID #:
                                     50656
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 372 of 714 PageID #:
                                     50657
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 373 of 714 PageID #:
                                     50658
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 374 of 714 PageID #:
                                     50659
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 375 of 714 PageID #:
                                     50660
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 376 of 714 PageID #:
                                     50661
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 377 of 714 PageID #:
                                     50662
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 378 of 714 PageID #:
                                     50663
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 379 of 714 PageID #:
                                     50664
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 380 of 714 PageID #:
                                     50665
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 381 of 714 PageID #:
                                     50666
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 382 of 714 PageID #:
                                     50667
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 383 of 714 PageID #:
                                     50668
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 384 of 714 PageID #:
                                     50669
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 385 of 714 PageID #:
                                     50670
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 386 of 714 PageID #:
                                     50671
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 387 of 714 PageID #:
                                     50672
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 388 of 714 PageID #:
                                     50673
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 389 of 714 PageID #:
                                     50674
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 390 of 714 PageID #:
                                     50675
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 391 of 714 PageID #:
                                     50676
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 392 of 714 PageID #:
                                     50677
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 393 of 714 PageID #:
                                     50678
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 394 of 714 PageID #:
                                     50679
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 395 of 714 PageID #:
                                     50680
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 396 of 714 PageID #:
                                     50681
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 397 of 714 PageID #:
                                     50682
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 398 of 714 PageID #:
                                     50683
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 399 of 714 PageID #:
                                     50684
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 400 of 714 PageID #:
                                     50685
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 401 of 714 PageID #:
                                     50686
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 402 of 714 PageID #:
                                     50687
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 403 of 714 PageID #:
                                     50688
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 404 of 714 PageID #:
                                     50689
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 405 of 714 PageID #:
                                     50690
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 406 of 714 PageID #:
                                     50691
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 407 of 714 PageID #:
                                     50692
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 408 of 714 PageID #:
                                     50693
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 409 of 714 PageID #:
                                     50694
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 410 of 714 PageID #:
                                     50695
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 411 of 714 PageID #:
                                     50696
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 412 of 714 PageID #:
                                     50697
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 413 of 714 PageID #:
                                     50698
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 414 of 714 PageID #:
                                     50699
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 415 of 714 PageID #:
                                     50700
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 416 of 714 PageID #:
                                     50701
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 417 of 714 PageID #:
                                     50702
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 418 of 714 PageID #:
                                     50703
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 419 of 714 PageID #:
                                     50704
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 420 of 714 PageID #:
                                     50705
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 421 of 714 PageID #:
                                     50706
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 422 of 714 PageID #:
                                     50707
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 423 of 714 PageID #:
                                     50708
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 424 of 714 PageID #:
                                     50709
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 425 of 714 PageID #:
                                     50710
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 426 of 714 PageID #:
                                     50711
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 427 of 714 PageID #:
                                     50712
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 428 of 714 PageID #:
                                     50713
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 429 of 714 PageID #:
                                     50714
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 430 of 714 PageID #:
                                     50715
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 431 of 714 PageID #:
                                     50716
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 432 of 714 PageID #:
                                     50717
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 433 of 714 PageID #:
                                     50718
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 434 of 714 PageID #:
                                     50719
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 435 of 714 PageID #:
                                     50720
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 436 of 714 PageID #:
                                     50721
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 437 of 714 PageID #:
                                     50722
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 438 of 714 PageID #:
                                     50723
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 439 of 714 PageID #:
                                     50724
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 440 of 714 PageID #:
                                     50725
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 441 of 714 PageID #:
                                     50726
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 442 of 714 PageID #:
                                     50727
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 443 of 714 PageID #:
                                     50728
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 444 of 714 PageID #:
                                     50729
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 445 of 714 PageID #:
                                     50730
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 446 of 714 PageID #:
                                     50731
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 447 of 714 PageID #:
                                     50732
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 448 of 714 PageID #:
                                     50733
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 449 of 714 PageID #:
                                     50734
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 450 of 714 PageID #:
                                     50735
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 451 of 714 PageID #:
                                     50736
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 452 of 714 PageID #:
                                     50737
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 453 of 714 PageID #:
                                     50738
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 454 of 714 PageID #:
                                     50739
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 455 of 714 PageID #:
                                     50740
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 456 of 714 PageID #:
                                     50741
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 457 of 714 PageID #:
                                     50742
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 458 of 714 PageID #:
                                     50743
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 459 of 714 PageID #:
                                     50744
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 460 of 714 PageID #:
                                     50745
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 461 of 714 PageID #:
                                     50746
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 462 of 714 PageID #:
                                     50747
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 463 of 714 PageID #:
                                     50748
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 464 of 714 PageID #:
                                     50749
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 465 of 714 PageID #:
                                     50750
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 466 of 714 PageID #:
                                     50751
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 467 of 714 PageID #:
                                     50752
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 468 of 714 PageID #:
                                     50753
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 469 of 714 PageID #:
                                     50754
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 470 of 714 PageID #:
                                     50755
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 471 of 714 PageID #:
                                     50756
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 472 of 714 PageID #:
                                     50757
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 473 of 714 PageID #:
                                     50758
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 474 of 714 PageID #:
                                     50759
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 475 of 714 PageID #:
                                     50760
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 476 of 714 PageID #:
                                     50761
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 477 of 714 PageID #:
                                     50762
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 478 of 714 PageID #:
                                     50763
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 479 of 714 PageID #:
                                     50764
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 480 of 714 PageID #:
                                     50765
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 481 of 714 PageID #:
                                     50766
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 482 of 714 PageID #:
                                     50767
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 483 of 714 PageID #:
                                     50768
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 484 of 714 PageID #:
                                     50769
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 485 of 714 PageID #:
                                     50770
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 486 of 714 PageID #:
                                     50771
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 487 of 714 PageID #:
                                     50772
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 488 of 714 PageID #:
                                     50773
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 489 of 714 PageID #:
                                     50774
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 490 of 714 PageID #:
                                     50775
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 491 of 714 PageID #:
                                     50776
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 492 of 714 PageID #:
                                     50777
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 493 of 714 PageID #:
                                     50778
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 494 of 714 PageID #:
                                     50779
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 495 of 714 PageID #:
                                     50780
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 496 of 714 PageID #:
                                     50781
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 497 of 714 PageID #:
                                     50782
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 498 of 714 PageID #:
                                     50783
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 499 of 714 PageID #:
                                     50784
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 500 of 714 PageID #:
                                     50785
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 501 of 714 PageID #:
                                     50786
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 502 of 714 PageID #:
                                     50787
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 503 of 714 PageID #:
                                     50788
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 504 of 714 PageID #:
                                     50789
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 505 of 714 PageID #:
                                     50790
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 506 of 714 PageID #:
                                     50791
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 507 of 714 PageID #:
                                     50792
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 508 of 714 PageID #:
                                     50793
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 509 of 714 PageID #:
                                     50794
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 510 of 714 PageID #:
                                     50795
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 511 of 714 PageID #:
                                     50796
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 512 of 714 PageID #:
                                     50797
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 513 of 714 PageID #:
                                     50798
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 514 of 714 PageID #:
                                     50799
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 515 of 714 PageID #:
                                     50800
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 516 of 714 PageID #:
                                     50801
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 517 of 714 PageID #:
                                     50802
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 518 of 714 PageID #:
                                     50803
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 519 of 714 PageID #:
                                     50804
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 520 of 714 PageID #:
                                     50805
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 521 of 714 PageID #:
                                     50806
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 522 of 714 PageID #:
                                     50807
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 523 of 714 PageID #:
                                     50808
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 524 of 714 PageID #:
                                     50809
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 525 of 714 PageID #:
                                     50810
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 526 of 714 PageID #:
                                     50811
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 527 of 714 PageID #:
                                     50812
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 528 of 714 PageID #:
                                     50813
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 529 of 714 PageID #:
                                     50814
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 530 of 714 PageID #:
                                     50815
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 531 of 714 PageID #:
                                     50816
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 532 of 714 PageID #:
                                     50817
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 533 of 714 PageID #:
                                     50818
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 534 of 714 PageID #:
                                     50819
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 535 of 714 PageID #:
                                     50820
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 536 of 714 PageID #:
                                     50821
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 537 of 714 PageID #:
                                     50822
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 538 of 714 PageID #:
                                     50823
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 539 of 714 PageID #:
                                     50824
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 540 of 714 PageID #:
                                     50825
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 541 of 714 PageID #:
                                     50826
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 542 of 714 PageID #:
                                     50827
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 543 of 714 PageID #:
                                     50828
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 544 of 714 PageID #:
                                     50829
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 545 of 714 PageID #:
                                     50830
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 546 of 714 PageID #:
                                     50831
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 547 of 714 PageID #:
                                     50832
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 548 of 714 PageID #:
                                     50833
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 549 of 714 PageID #:
                                     50834
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 550 of 714 PageID #:
                                     50835
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 551 of 714 PageID #:
                                     50836
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 552 of 714 PageID #:
                                     50837
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 553 of 714 PageID #:
                                     50838
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 554 of 714 PageID #:
                                     50839



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

      LIQWD, INC. and OLAPLEX LLC,               )
                                                 )
                             Plaintiffs,         )
                                                 )
                     v.                          )      C. A. No. 1:17-cv-00014-JFB-SRF
                                                 )
      L’ORÉAL USA, INC., L’ORÉAL USA             )      CONFIDENTIAL –
      PRODUCTS, INC., L’ORÉAL USA                )      FILED UNDER SEAL
      S/D, INC., and REDKEN 5TH AVENUE           )
      NYC, L.L.C.,                               )
                                                 )
                             Defendants.         )

   PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF THEIR MOTION IN LIMINE NO.
       2 TO PRECLUDE REFERENCE TO OR USE OF POST GRANT REVIEW
              PROCEEDINGS RELATING TO THE PATENTS-IN-SUIT

   OF COUNSEL:                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Jack B. Blumenfeld (#1014)
   Joseph M. Paunovich                         Jeremy A. Tigan (#5239)
   Ali Moghaddas                               Anthony D. Raucci (#5948)
   QUINN EMANUEL URQUHART                      1201 North Market Street
     & SULLIVAN, LLP                           P.O. Box 1347
   865 South Figueroa Street, 10th Floor       Wilmington, DE 19899
   Los Angeles, CA 90017                       (302) 658-9200
   (213) 443-3000                              jblumenfeld@mnat.com
                                               jtigan@mnat.com
   Adam DiClemente                             araucci@mnat.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                           Attorneys for Plaintiffs
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 13, 2019




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 555 of 714 PageID #:
                                     50840



         Plaintiffs’ (“Olaplex”) Motion acknowledged that the relief would apply to all parties (Mot.

  at 1 n.1) and never objected to this Court’s order extending to all parties. Cf. Opp. at 1. L’Oréal’s

  contrary claim is unfounded. First, L’Oréal’s reliance on Microsoft Corp. v. Multi-Tech Sys., Inc.,

  357 F.3d 1340 (Fed. Cir. 2004) (Mot. at 1) as a basis for admitting the PGR results is misplaced

  since that case does not concern the admission of PGR (or any type of PTAB proceeding) evidence

  before a jury at all. Second, L’Oréal’s assertion that “PGR proceedings . . . are relevant to both

  Plaintiffs’ and Defendants’ claims and defenses” is belied by the wealth of authority cited by

  Olaplex establishing the opposite. Mot. at 2-3. Even so, the risk of misuse would trigger exclusion

  under Rule 403. L’Oréal’s third point (Opp. at 1-2) is mislaid: Olaplex’s position is not that

  evidence must be excluded simply because it happened to be submitted in a PGR proceeding.

  Rather, Olaplex’s seeks an order, just as this Court entered in Hologic, Inc. v. Minerva Surgical,

  2018 WL 3348998 (D. Del. July 9, 2018), precluding reference to “the PTAB’s substantive

  proceeding, findings, and decision.” Id. at *4. For the same reason, L’Oréal’s fourth point (Opp.

  at 2-3) fails. The relief requested would not preclude use of prior witness declarations and

  depositions taken in connection with PGR proceedings. However, if L’Oréal seeks to offer such

  evidence in this proceeding, it should be precluded from informing the jury that they were

  submitted in PGR proceedings or the results thereof. See Mot. at 2-3 (collecting cases). Finally,

  L’Oréal mischaracterizes this Court’s Hologic decision granting the same relief Olaplex requests

  here. The Hologic decision did not find that PGR proceedings were relevant to intent or

  willfulness, but found those issues moot based on Rule 56 rulings. Id. at *4. Hologic held:

         [B]ecause the patent office proceeding and decision are not binding … the
         prejudicial and confusing effect of the evidence almost certainly outweighs any
         probative value…. The substance of the proceeding and decision will not be
         admitted.

  Id. The same results should follow here. Olaplex requests this Court grant its Motion.



                                                   1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 556 of 714 PageID #:
                                     50841



                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Anthony D. Raucci
                                           Jack B. Blumenfeld (#1014)
   OF COUNSEL:                             Jeremy A. Tigan (#5239)
                                           Anthony D. Raucci (#5948)
   Joseph M. Paunovich                     1201 North Market Street
   Ali Moghaddas                           P.O. Box 1347
   QUINN EMANUEL URQUHART                  Wilmington, DE 19899
     & SULLIVAN, LLP                       (302) 658-9200
   865 South Figueroa Street, 10th Floor   jblumenfeld@mnat.com
   Los Angeles, CA 90017                   jtigan@mnat.com
   (213) 443-3000                          araucci@mnat.com

   Adam DiClemente                         Attorneys for Plaintiffs
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 13, 2019




                                           2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 557 of 714 PageID #:
                                     50842



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 13, 2019, copies of the foregoing were caused to be served

  upon the following in the manner indicated:

   Frederick L. Cottrell, Esquire                                     VIA ELECTRONIC MAIL
   Jeffrey L. Moyer, Esquire
   Jason J. Rawnsley, Esquire
   Katharine Lester Mowery, Esquire
   RICHARDS, LAYTON & FINGER, PA
   One Rodney Square
   920 North King Street
   Wilmington, DE 19801
   Attorneys for Defendants

   Dennis S. Ellis, Esquire                                           VIA ELECTRONIC MAIL
   Katherine Murray, Esquire
   Adam M. Reich, Esquire
   Serli Polatoglu, Esquire
   PAUL HASTINGS LLP
   515 South Flower Street, 25th Floor
   Los Angeles, CA 90071
   Attorneys for Defendants

   Naveen Modi, Esquire                                               VIA ELECTRONIC MAIL
   Joseph E. Palys, Esquire
   Daniel Zeilberger, Esquire
   Michael A. Wolfe, Esquire
   PAUL HASTINGS LLP
   875 15th Street, N.W.
   Washington, D.C. 20005
   Attorneys for Defendants

   Scott F. Peachman, Esquire                                         VIA ELECTRONIC MAIL
   PAUL HASTINGS LLP
   200 Park Avenue
   New York, NY 10166
   Attorneys for Defendants
                                                /s/ Anthony D. Raucci
                                                Anthony D. Raucci (#5948)




                                                  3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 558 of 714 PageID #:
                                     50843



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

     LIQWD, INC. and OLAPLEX LLC,              )
                                               )
                            Plaintiffs,        )
                                               )
                    v.                         )     C. A. No. 17-14 (JFB) (SRF)
                                               )
     L’ORÉAL USA, INC., L’ORÉAL USA            )     CONFIDENTIAL –
     PRODUCTS, INC., L’ORÉAL USA S/D,          )     FILED UNDER SEAL
     INC., and REDKEN 5TH AVENUE               )
     NYC, L.L.C.,                              )
                                               )
                            Defendants.        )

       PLAINTIFFS’ MOTION IN LIMINE NO. 3 TO PRECLUDE REFERENCE TO
           L’ORÉAL’S PATENTS AS EVIDENCE OF NON-INFRINGEMENT

  OF COUNSEL:                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                           Jack B. Blumenfeld (#1014)
  Joseph M. Paunovich                      Jeremy A. Tigan (#5239)
  Ali Moghaddas                            Anthony D. Raucci (#5948)
  QUINN EMANUEL URQUHART                   1201 North Market Street
    & SULLIVAN, LLP                        P.O. Box 1347
  865 South Figueroa Street, 10th Floor    Wilmington, DE 19899
  Los Angeles, CA 90017                    (302) 658-9200
  (213) 443-3000                           jblumenfeld@mnat.com
                                           jtigan@mnat.com
  Adam DiClemente                          araucci@mnat.com
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP                        Attorneys for Plaintiffs
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 1, 2019




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 559 of 714 PageID #:
                                     50844



         Defendants (“L’Oréal”) should be precluded from referencing or using at trial its own

  patents and patent applications (including prosecutions histories) to argue or suggest that L’Oréal

  does not infringe Olaplex’s Patents-in-Suit.

  I.     BACKGROUND

         Plaintiffs (“Olaplex”) claim that L’Oréal infringes U.S. Patent No. 9,498,419 (“’419

  Patent”) and No. 9,668,954 (“’954 Patent”). D.I. 636, at 25-37.1

  II.    PRECLUSION IS THE APPROPRIATE REMEDY

         This case concerns L’Oréal’s infringement of Olaplex’s ’419 and ’954 Patents. At trial,

  the jury will be asked to determine whether use of L’Oréal’s Accused Product satisfies all

  elements of the Patents-in-Suit by comparing the claim terms, as construed by the Court, to the

  Accused Product and the usage thereof. L’Oréal’s own patents (allegedly covering the Accused

  Products or not) do not bear upon this inquiry. The law is clear on this point. See Bio-Tech.

  Gen. Corp. v. Genentech, Inc., 80 F.3d 1553, 1559 (Fed. Cir. 1996) (“That [defendants] patented

  its [accused] method is irrelevant: ‘The existence of one’s own patent does not constitute a

  defense to infringement of someone else’s patent.’” (citation omitted)); Carnegie Mellon Univ. v.

  Marvell Tech. Grp., Ltd., 807 F.3d 1283, 1300-01 (Fed. Cir. 2015) (“[T]he facts that [the

  defendant] sought and obtained patents gave it no defense to patent infringement . . . .”); Sonos,

  Inc. v. D&M Holdings Inc., 2017 WL 5633204, at *1 (D. Del. Nov. 21, 2017) (“The fact that

  [defendants] ha[ve] patents in the same technological field is not a defense to infringement . . .

  .”).

         Reference, use, or introduction of L’Oréal’s patents at trial to suggest they are

  exculpatory would confuse the jury by implying that L’Oréal would not have received its patents

         1
            The parties are exchanging initial exhibits lists concurrently with this filing. As such,
  Olaplex cannot yet identify any specific trial exhibits to which this Motion applies.



                                                  1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 560 of 714 PageID #:
                                     50845



  if its products using that patented technology infringed Olaplex’s patents. That, of course, is a

  legally erroneous assumption—a product can practice more than one patent. See, e.g., Atlas

  Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1580 (Fed. Cir. 1984). Further,

  disputes at trial about the scope and validity of L’Oréal’s patents, which are not asserted and

  have not been subject of claim construction or other motions practice, would greatly compound

  the confusion. See Advanced Cardiovascular Sys., Inc. v. Medtronic, Inc., 2000 WL 34334583,

  at *6 (N.D. Cal. Mar. 31, 2000) (“Had the Court allowed this evidence . . . the trial would have

  devolved into a series of collateral disputes dealing with the scope and validity of each of

  [defendant’s] asserted patents. The Court is satisfied that it did not abuse its discretion in

  excluding evidence that the [accused product] was covered by [defendant]’s patents.”).

         Courts have repeatedly excluded an infringer’s patents under Rule 403 due to the

  potential prejudice to the plaintiff and the high risk of jury confusion.           “The fact that

  [defendants] ha[ve] patents . . . could mislead the jury into believing that [defendants’] patents

  give it the right to practice technology that is covered by those patents . . . .” Sonos, Inc., 2017

  WL 5633204, at *1. This would improperly “shift the focus of the trial from the validity and

  infringement of [the plaintiff’s] patent to the validity of [the defendant’s] patent” thereby

  “distracting and confusing

  . . . the jury, while providing little, if any, relevant information.” Cameco Indus., Inc. v. La.

  Cane Mfg., Inc., 1995 WL 468234, at *6 (E.D. La. July 27, 1995) (excluding defendant’s patent

  because they were “unfairly prejudicial to the plaintiff”). This Court has recently issued an order

  in limine to prevent this form of evidence from reaching the jury “as to evidence that relates to

  infringement or embodiment” in a patent infringement case. See Hologic, Inc. v. Minerva

  Surgical, Inc., 2018 WL 3348998, at *5 (D. Del. July 9, 2018) (“Minerva’s patents will not be




                                                   2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 561 of 714 PageID #:
                                     50846



  admitted to show or suggest that the fact that Minerva obtained a patent means they do not

  infringe Hologic’s patent.”).

  III.   CONCLUSION

         Olaplex respectfully requests that the Court grant this motion and enter an order

  precluding L’Oréal from referencing or using at trial its own patents and patent applications (and

  prosecutions histories) to argue or suggest that they show L’Oréal does not infringe.



                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Anthony D. Raucci
                                                  Jack B. Blumenfeld (#1014)
  OF COUNSEL:                                     Jeremy A. Tigan (#5239)
                                                  Anthony D. Raucci (#5948)
  Joseph M. Paunovich                             1201 North Market Street
  Ali Moghaddas                                   P.O. Box 1347
  QUINN EMANUEL URQUHART                          Wilmington, DE 19899
    & SULLIVAN, LLP                               (302) 658-9200
  865 South Figueroa Street, 10th Floor           jblumenfeld@mnat.com
  Los Angeles, CA 90017                           jtigan@mnat.com
  (213) 443-3000                                  araucci@mnat.com

  Adam DiClemente                                 Attorneys for Plaintiffs
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 1, 2019




                                                  3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 562 of 714 PageID #:
                                     50847



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, copies of the foregoing were caused to be served

  upon the following in the manner indicated:

  Frederick L. Cottrell, Esquire                                       VIA ELECTRONIC MAIL
  Jeffrey L. Moyer, Esquire
  Jason J. Rawnsley, Esquire
  Katharine Lester Mowery, Esquire
  RICHARDS, LAYTON & FINGER, PA
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants

  Dennis S. Ellis, Esquire                                             VIA ELECTRONIC MAIL
  Katherine Murray, Esquire
  Adam M. Reich, Esquire
  Serli Polatoglu, Esquire
  PAUL HASTINGS LLP
  515 South Flower Street, 25th Floor
  Los Angeles, CA 90071
  Attorneys for Defendants

  Naveen Modi, Esquire                                                 VIA ELECTRONIC MAIL
  Joseph E. Palys, Esquire
  Daniel Zeilberger, Esquire
  Michael A. Wolfe, Esquire
  PAUL HASTINGS LLP
  875 15th Street, N.W.
  Washington, D.C. 20005
  Attorneys for Defendants

  Scott F. Peachman, Esquire                                           VIA ELECTRONIC MAIL
  PAUL HASTINGS LLP
  200 Park Avenue
  New York, NY 10166
  Attorneys for Defendants
                                                /s/ Anthony D. Raucci
                                                Anthony D. Raucci (#5948)




                                                  4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 563 of 714 PageID #:
                                     50848



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



   LIQWD, INC. and OLAPLEX LLC,                    )
                                                   )
   Plaintiffs,                                     )
                                                   )
   v.                                              )     C.A. No. 17-14-JFB-SRF
                                                   )
   L’ORÉAL USA, INC., L’ORÉAL USA                  )     CONFIDENTIAL
   PRODUCTS, INC., L’ORÉAL USA S/D, INC.,          )     FILED UNDER SEAL
   and REDKEN 5TH AVENUE NYC, LLC,                 )
                                                   )
   Defendants.                                     )

                    DEFENDANTS’ RESPONSE TO PLAINTIFFS’
              MOTION IN LIMINE NO. 3 TO PRECLUDE REFERENCE TO
           L’OREAL USA’S PATENTS AS EVIDENCE OF NON-INFRINGEMENT


                                         Frederick L. Cottrell, III (#2555)
   Of Counsel:                           Jeffrey L. Moyer (#3309)
   Dennis S. Ellis                       Katharine L. Mowery (#5629)
   Katherine F. Murray                   Richards, Layton & Finger, P.A.
   Adam M. Reich                         One Rodney Square
   Paul Hastings LLP                     920 N. King Street
   515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
   Los Angeles, CA 90071                 (302) 651-7700
   (213) 683-6000                        cottrell@rlf.com
                                         moyer@rlf.com
   Naveen Modi                           mowery@rlf.com
   Joseph E. Palys
   Daniel Zeilberger                     Attorneys for Defendants
   Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   Washington, D.C. 20005
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 564 of 714 PageID #:
                                     50849



         Plaintiffs’ motion is largely moot as Defendants do not intend to introduce L’Oréal

  patents and patent applications for the narrow purpose suggested by Plaintiffs—that Defendants

  would not have received their patents if their products using that patented technology infringed

  Olaplex’s patent. (Olaplex MIL No. 3 at 1-2.) However, L’Oréal patents and patent applications

  are relevant for other purposes and thus reference to and use of those patents and patent

  applications should not be entirely precluded.

         For instance, Plaintiffs themselves have made L’Oréal’s patents and patent applications

  relevant to Plaintiffs’ claims of trade secret misappropriation. (See, e.g., D.I. 732 at 1 (arguing

  “L’Oréal [USA] skipped many months of research, and applied for a patent claiming Olaplex’s

  technology….”), 5, 7, 15 (referring to Defendants’ “patent efforts”), 19; D.I. 734, Ex. 116; D.I.

  706, Ex. C at ¶¶ 65, 76 n.1, 82 (referring to Defendants’ patent applications).) Although

  Plaintiffs quote a portion of this Court’s decision in Sonos, Inc. v. D&M Holdings Inc., No. 14-

  cv-1330-WCB, 2017 WL 5633204 (D. Del. Nov. 21, 2017), they ignore the relevant portion that

  would allow use of a defendant’s patents if the plaintiff “first opens the door to any such

  evidence, such as by stating that [defendant] lacks its own technology and therefore must rely on

  stealing technology from [plaintiff].” Id. at *1. To date, Plaintiffs’ trade secret misappropriation

  claims have used L’Oréal’s patents and patent applications against Defendants. Defendants must

  have the opportunity to defend themselves at trial with reciprocal use.

         In addition, because Plaintiffs have highlighted the relevancy of L’Oréal’s patent

  applications, reference to and use of any patents granted from those applications should be

  allowed to prevent any prejudice by the suggestion that no patents were granted from these

  applications. See Wonderland NurseryGoods Co. v. Thorley Indus., LLC, No. 12-cv-196, 2014

  WL 241751, at *2 (W.D. Pa. Jan. 22, 2014). (“The Court finds that it is unfairly prejudicial to



                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 565 of 714 PageID #:
                                     50850



  [defendant] to admit the published patent applications without admitting the corresponding

  granted patents because it suggests to the jury that [defendant] did not receive patents for its

  research and work in attempting to patent features of the accused [] device.”).

         Furthermore, reference to and use of such patents and applications is relevant and proper

  to address technical features relating to the accused products, including the “synergistic” features

  relating to those products that Plaintiffs have suggested is a “litigation-driven concept made out

  of whole cloth by counsel and adopted by L’Oréal[ USA’s] expert.” (D.I. 757 at 7.) As

  explained by Defendants, this narrative is decisively refuted by Defendants’ independent product

  development documentation as well as Defendants’ patents and patent applications. (D.I. 775 at

  2.)

         For the foregoing reasons, Defendants respectfully request this Court deny Plaintiffs’

  motion in limine.




                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 566 of 714 PageID #:
                                     50851



                                         /s/ Katharine L. Mowery
   Of Counsel:                           Frederick L. Cottrell, III (#2555)
                                         Jeffrey L. Moyer (#3309)
   Dennis S. Ellis                       Katharine L. Mowery (#5629)
   Katherine F. Murray                   Richards, Layton & Finger, P.A.
   Adam M. Reich                         One Rodney Square
   Paul Hastings LLP                     920 N. King Street
   515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
   Los Angeles, CA 90071                 (302) 651-7700
   (213) 683-6000                        cottrell@rlf.com
                                         moyer@rlf.com
   Naveen Modi                           mowery@rlf.com
   Joseph E. Palys
   Daniel Zeilberger                     Attorneys for Defendants
   Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   Washington, D.C. 20005
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019




                                               3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 567 of 714 PageID #:
                                     50852



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 8, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

   VIA ELECTRONIC MAIL                               VIA ELECTRONIC MAIL
   Jack B. Blumenfeld                                Amardeep L. Thakur
   Jeremy A. Tigan                                   Joseph M. Paunovich
   Anthony D. Raucci                                 Bruce E. Van Dalsem
   Morris, Nichols, Arsht & Tunnell LLP              Ali Moghaddas
   1201 North Market Street                          Patrick T. Schmidt
   P.O. Box 1347                                     William Odom
   Wilmington, DE 19899                              Quinn, Emmanuel, Urquhart & Sullivan, LLP
   (302) 658-9200                                    865 S. Figueroa Street
   jblumenfeld@mnat.com                              Los Angeles, CA 90017
   jtigan@mnat.com                                   (213) 443-3000
   araucci@mnat.com                                  amarthakur@quinnemanuel.com
                                                     joepaunovich@quinnemanuel.com
   Diane M. Doolittle                                brucevandalsem@quinnemanuel.com
   Suong T. Nguyen                                   alimoghaddas@quinnemanuel.com
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         patrickschmidt@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor                 william.odom@quinnemanuel.com
   Redwood Shores, CA 94065
   (605) 801-5000                                    Adam J. DiClemente
   dianedoolittle@quinnemanuel.com                   Quinn, Emmanuel, Urquhart & Sullivan, LLP
   suongnguyen@quinnemanuel.com                      55 Madison Avenue
                                                     22nd Floor
   Jared W. Newton                                   New York, NY 10010
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         (212) 849-7361
   1300 I Street NW, Suite 900                       adamdiclemente@quinnemanuel.com
   Washington, DC 20005
   (202) 538-8000                                    Matthew K. Blackburn
   jarednewton@quinnemanuel.com                      Diamond McCarthy LLP
                                                     150 California Street
   Megan Y. Yung                                     Suite 2200
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         San Francisco, CA 94111
   111 Huntington Avenue                             (415) 263-9200
   Suite 520                                         mblackburn@diamondmccarthy.com
   Boston, MA 02199
   meganyung@quinnemanuel.com

                                                       /s/ Katharine L. Mowery
                                                       Katharine L. Mowery (#5629)




                                                 4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 568 of 714 PageID #:
                                     50853



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

      LIQWD, INC. and OLAPLEX LLC,               )
                                                 )
                             Plaintiffs,         )
                                                 )
                     v.                          )      C. A. No. 1:17-cv-00014-JFB-SRF
                                                 )
      L’ORÉAL USA, INC., L’ORÉAL USA             )      CONFIDENTIAL –
      PRODUCTS, INC., L’ORÉAL USA                )      FILED UNDER SEAL
      S/D, INC., and REDKEN 5TH AVENUE           )
      NYC, L.L.C.,                               )
                                                 )
                             Defendants.         )

    PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF MOTION IN LIMINE NO. 3 TO
     PRECLUDE REFERENCE TO L’ORÉAL’S PATENTS AS EVIDENCE OF NON-
                             INFRINGEMENT

   OF COUNSEL:                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Jack B. Blumenfeld (#1014)
   Joseph M. Paunovich                         Jeremy A. Tigan (#5239)
   Ali Moghaddas                               Anthony D. Raucci (#5948)
   QUINN EMANUEL URQUHART                      1201 North Market Street
     & SULLIVAN, LLP                           P.O. Box 1347
   865 South Figueroa Street, 10th Floor       Wilmington, DE 19899
   Los Angeles, CA 90017                       (302) 658-9200
   (213) 443-3000                              jblumenfeld@mnat.com
                                               jtigan@mnat.com
   Adam DiClemente                             araucci@mnat.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                           Attorneys for Plaintiffs
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 13, 2019




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 569 of 714 PageID #:
                                     50854



          Defendants (“L’Oréal”) concede in their Opposition brief that the narrow relief Plaintiffs

  (“Olaplex”) seek through their Motion is appropriate. Opp. at 1. Olaplex purposefully sought

  narrow, circumscribed relief by way of its Motion—seeking the exclusion of evidence regarding

  L’Oréal’s patents for a particular, improper purpose. Mot. at 3. The supposedly relevant purposes

  for which L’Oréal states it intends to use its own patents and patent applications, which concern

  Olaplex’s trade secret claims, not its patent claims, (Opp. at 1-2) fall outside that requested relief.1

          L’Oréal calls this motion “largely moot” because it does not “intend to introduce L’Oréal

  patents and patent applications for the narrow purpose suggested by Plaintiffs . . . .” Opp. at 1.

  That does not make this motion “moot,” it makes it uncontested. The Court should enter the order

  requested by Olaplex outright, ensuring L’Oréal does not alter its position at trial and make

  improper argument to the jury.




          1
             Olaplex reserves the right to object at trial to L’Oréal’s introduction of its own patents
  or patent applications for the purposes L’Oréal describes in its Opposition, and does not concede
  that the use of L’Oréal’s patents at trial is permissible or appropriate.


                                                     1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 570 of 714 PageID #:
                                     50855



                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Anthony D. Raucci
                                           Jack B. Blumenfeld (#1014)
   OF COUNSEL:                             Jeremy A. Tigan (#5239)
                                           Anthony D. Raucci (#5948)
   Joseph M. Paunovich                     1201 North Market Street
   Ali Moghaddas                           P.O. Box 1347
   QUINN EMANUEL URQUHART                  Wilmington, DE 19899
     & SULLIVAN, LLP                       (302) 658-9200
   865 South Figueroa Street, 10th Floor   jblumenfeld@mnat.com
   Los Angeles, CA 90017                   jtigan@mnat.com
   (213) 443-3000                          araucci@mnat.com

   Adam DiClemente                         Attorneys for Plaintiffs
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 13, 2019




                                           2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 571 of 714 PageID #:
                                     50856



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 13, 2019, copies of the foregoing were caused to be served

  upon the following in the manner indicated:

   Frederick L. Cottrell, Esquire                                     VIA ELECTRONIC MAIL
   Jeffrey L. Moyer, Esquire
   Jason J. Rawnsley, Esquire
   Katharine Lester Mowery, Esquire
   RICHARDS, LAYTON & FINGER, PA
   One Rodney Square
   920 North King Street
   Wilmington, DE 19801
   Attorneys for Defendants

   Dennis S. Ellis, Esquire                                           VIA ELECTRONIC MAIL
   Katherine Murray, Esquire
   Adam M. Reich, Esquire
   Serli Polatoglu, Esquire
   PAUL HASTINGS LLP
   515 South Flower Street, 25th Floor
   Los Angeles, CA 90071
   Attorneys for Defendants

   Naveen Modi, Esquire                                               VIA ELECTRONIC MAIL
   Joseph E. Palys, Esquire
   Daniel Zeilberger, Esquire
   Michael A. Wolfe, Esquire
   PAUL HASTINGS LLP
   875 15th Street, N.W.
   Washington, D.C. 20005
   Attorneys for Defendants

   Scott F. Peachman, Esquire                                         VIA ELECTRONIC MAIL
   PAUL HASTINGS LLP
   200 Park Avenue
   New York, NY 10166
   Attorneys for Defendants
                                                /s/ Anthony D. Raucci
                                                Anthony D. Raucci (#5948)




                                                  3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 572 of 714 PageID #:
                                     50857



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

     LIQWD, INC. and OLAPLEX LLC,              )
                                               )
                            Plaintiffs,        )
                                               )
                    v.                         )     C. A. No. 17-14 (JFB) (SRF)
                                               )
     L’ORÉAL USA, INC., L’ORÉAL USA            )     CONFIDENTIAL –
     PRODUCTS, INC., L’ORÉAL USA S/D,          )     FILED UNDER SEAL
     INC., and REDKEN 5TH AVENUE               )
     NYC, L.L.C.,                              )
                                               )
                            Defendants.        )

      PLAINTIFFS’ MOTION IN LIMINE NO. 4 TO PRECLUDE USE OF ALLEGED
   “FALSE ADVERTISING” POSTS OR ACCOUNTS BEYOND THOSE SPECIFICALLY
          IDENTIFIED IN L’ORÉAL’S PLEADINGS AND EXPERT REPORTS

  OF COUNSEL:                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                           Jack B. Blumenfeld (#1014)
  Joseph M. Paunovich                      Jeremy A. Tigan (#5239)
  Ali Moghaddas                            Anthony D. Raucci (#5948)
  QUINN EMANUEL URQUHART                   1201 North Market Street
    & SULLIVAN, LLP                        P.O. Box 1347
  865 South Figueroa Street, 10th Floor    Wilmington, DE 19899
  Los Angeles, CA 90017                    (302) 658-9200
  (213) 443-3000                           jblumenfeld@mnat.com
                                           jtigan@mnat.com
  Adam DiClemente                          araucci@mnat.com
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP                        Attorneys for Plaintiffs
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 1, 2019




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 573 of 714 PageID #:
                                     50858



         Defendants (“L’Oreal”) should be precluded from using at trial any evidence of or

  arguing the existence of allegedly “fake” online posts or online accounts which were not

  specifically identified in the Expert Report of Peter Smith.

  I.     BACKGROUND

         L’Oreal filed its Lanham Act false advertising Counter-Claim after the close of

  discovery. See D.I. 608. Notwithstanding, the Pleading (as filed, and as amended on February 8,

  2019 (D.I. 650)), utterly lacks specificity regarding the identity of the alleged false

  advertisements at issue in the case. Olaplex sought bifurcation, in part to allow discovery and

  responses to contention interrogatories. See D.I. 616. L’Oreal stridently opposed (D.I. 625) and

  the Magistrate denied the request (D.I. 634). No fact discovery was permitted on the Counter-

  claim. Accordingly, as of the date hereof, L’Oreal has not identified the evidence it will use to

  support this claim—and, critically, the identity of the alleged false advertisements at issue. This

  is crucial because the Lanham Act requires proof of “injury flowing directly from the deception

  wrought by the defendant’s advertising,” Lexmark Int’l v. Static Control Components, Inc., 572

  U.S. 118, 133 (2014) (emphasis added), which requires “establishing a causal link between its

  alleged injury and [Olaplex’s] specific misrepresentations,” Larry Pitt & Assocs. v. Lundy Law

  LLP, 294 F. Supp. 3d 329, 341 (E.D. Pa. 2018) (emphasis added). Olaplex has shown that the

  Lanham Act claim is ripe for Summary Judgment. D.I. 682. In the event the claim does proceed

  to trial, to avoid quintessential “trial by ambush,” L’Oreal should be precluded from offering into

  evidence (or suggesting the existence of) any alleged instances of false advertising (e.g., “fake

  posts,” “fake accounts,” or articles without attribution) that have not been specifically identified

  in the Pleading, expert discovery, and in briefing on Summary Judgment.

         Specifically, L’Oreal should be precluded from introducing anything other than the 25

  posts identified, marked as exhibits, and served with the expert report of Peter Smith (D.I. 720,


                                                   1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 574 of 714 PageID #:
                                     50859



  Ex. 9, “Smith Report”), and alleged additional false advertisements cited in the Opposition to

  Olaplex’s Summary judgment motion (D.I. 758). Mr. Smith opines that the “accounts identified

  in documents produced by Olaplex in this case made 19 posts regarding Olaplex and 6 posts

  regarding L’Oreal USA and its products that [he] was able to locate,” Smith Report at ¶ 8, and he

  attached copies of those posts to his Report, id. Exs. A - I-12. Those posts have been sufficiently

  identified.1   To the extent L’Oreal contends that it has specifically identified other false

  advertising posts that should not be subject to this limiting order, L’Oreal appropriately bears the

  burden of identifying them to Olaplex and this Court.

  II.     PRECLUSION IS THE APPROPRIATE REMEDY

          If the Lanham Act claim proceeds to trial, it should be limited to alleged false

  advertisements that L’Oreal has actually identified and disclosed. To do otherwise invites unfair

  surprise and prejudice to Olaplex. This situation—first revealing alleged false advertisements at

  trial—is akin to failing to identify a witness, and the factors set out in Meyers v. Pennypack

  Woods HOA, 599 F.2d 894, 904-05 (3d. Cir. 1997) are instructive. First, “prejudice or surprise”

  to Olaplex is high—social media contains millions of posts referencing Olaplex and/or the

  Accused Products. Olaplex cannot prepare to defend itself against all (even most) unidentified

  posts. Second, L’Oreal cannot now cure its non-identification: discovery is closed; summary

  judgment has been filed; the case is at the eve of trial. Third, disruption at trial will be

  significant. See Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 863 (9th Cir. 2014)

  (“late disclosure … throws a wrench into the machinery of trial.”). An order in limine is

  appropriate because this undisclosed evidence (alleged false advertisements not previously


          1
            Olaplex may raise challenges to any specific post if and when L’Oreal moves to offer
  one into evidence, based on context, use, and other appropriate factors. Accord D.I. 769 at 2 &
  n.1.



                                                   2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 575 of 714 PageID #:
                                     50860



  identified) would be “inadmissible on all potential grounds.” Leonard v. Stemtech Health Scis.,

  Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013). Introducing undisclosed “advertisements” into

  evidence or suggesting more exist would work unfair prejudice as “trial by ambush.” Indeed, the

  Federal Rules of Civil Procedure exist “in part, to eliminate the element of ‘surprise’ in

  litigation,” and “surprise during trial, by major variance in theory of recovery or defense,

  undisclosed until after trial is underway, is a long-established ground for granting a new trial

  motion.” Becton Dickinson & Co. v. Tyco Healthcare Grp. LP, 2006 WL 890995, at *9–10 (D.

  Del. Mar. 31, 2006) (internal citations omitted). This is not a situation where review of the trial

  evidence, as it unfolds, is necessary to decide an evidentiary issue. Cf. C R Bard Inc. v.

  AngioDynamics Inc., 2018 WL 3468215, at *3 (D. Del. July 18, 2018). Rather, Olaplex is

  entitled to know the specific allegations against it to adequately prepare its defenses. As it stands,

  the decision not to bifurcate proceedings (to which Olaplex has objected, D.I. 655), prevented

  any fact discovery on this Counter-Claim. It follows that, at the least, the Counter-Claim should

  be limited to those alleged false advertisements that expressly were made known to Olaplex in

  the pleadings, expert discovery, and summary judgment filings. To do otherwise is to invite error

  at trial and to ensure unfair prejudice against Olaplex.

  III.   CONCLUSION

         Olaplex respectfully requests that the Court issue an order in limine precluding L’Oreal

  from referencing or introducing evidence of or suggesting the existence of allegedly “fake”

  online posts or online accounts which were not specifically identified in the Expert Report of

  Peter Smith.




                                                    3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 576 of 714 PageID #:
                                     50861



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Anthony D. Raucci
                                          Jack B. Blumenfeld (#1014)
  OF COUNSEL:                             Jeremy A. Tigan (#5239)
                                          Anthony D. Raucci (#5948)
  Joseph M. Paunovich                     1201 North Market Street
  Ali Moghaddas                           P.O. Box 1347
  QUINN EMANUEL URQUHART                  Wilmington, DE 19899
    & SULLIVAN, LLP                       (302) 658-9200
  865 South Figueroa Street, 10th Floor   jblumenfeld@mnat.com
  Los Angeles, CA 90017                   jtigan@mnat.com
  (213) 443-3000                          araucci@mnat.com

  Adam DiClemente                         Attorneys for Plaintiffs
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 1, 2019




                                          4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 577 of 714 PageID #:
                                     50862



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, copies of the foregoing were caused to be served

  upon the following in the manner indicated:

  Frederick L. Cottrell, Esquire                                       VIA ELECTRONIC MAIL
  Jeffrey L. Moyer, Esquire
  Jason J. Rawnsley, Esquire
  Katharine Lester Mowery, Esquire
  RICHARDS, LAYTON & FINGER, PA
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants

  Dennis S. Ellis, Esquire                                             VIA ELECTRONIC MAIL
  Katherine Murray, Esquire
  Adam M. Reich, Esquire
  Serli Polatoglu, Esquire
  PAUL HASTINGS LLP
  515 South Flower Street, 25th Floor
  Los Angeles, CA 90071
  Attorneys for Defendants

  Naveen Modi, Esquire                                                 VIA ELECTRONIC MAIL
  Joseph E. Palys, Esquire
  Daniel Zeilberger, Esquire
  Michael A. Wolfe, Esquire
  PAUL HASTINGS LLP
  875 15th Street, N.W.
  Washington, D.C. 20005
  Attorneys for Defendants

  Scott F. Peachman, Esquire                                           VIA ELECTRONIC MAIL
  PAUL HASTINGS LLP
  200 Park Avenue
  New York, NY 10166
  Attorneys for Defendants
                                                /s/ Anthony D. Raucci
                                                Anthony D. Raucci (#5948)




                                                  5
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 578 of 714 PageID #:
                                     50863



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   LIQWD, INC. and OLAPLEX LLC,                    )
                                                   )
                            Plaintiffs,            )
                                                   )
   v.                                              )    C.A. No. 17-14-JFB-SRF
                                                   )
   L’ORÉAL USA, INC., L’ORÉAL USA                  )    CONFIDENTIAL –
   PRODUCTS, INC., L’ORÉAL USA S/D,                )    FILED UNDER SEAL
   INC. and REDKEN 5TH AVENUE NYC,                 )
   LLC,                                            )
                                                   )
                            Defendants.

     DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 4 TO
    PRECLUDE USE OF ALLEGED “FALSE ADVERTISING” POSTS OR ACCOUNTS
     BEYOND THOSE SPECIFICALLY IDENTIFIED IN DEFENDANTS’ PLEADINGS
                          AND EXPERT REPORTS


   Of Counsel:                            Frederick L. Cottrell, III (#2555)
                                          Jeffrey L. Moyer (#3309)
   Dennis S. Ellis                        Katharine L. Mowery (#5629)
   Katherine F. Murray                    Richards, Layton & Finger, P.A.
   Adam M. Reich                          One Rodney Square
   Paul Hastings LLP                      920 N. King Street
   515 South Flower Street, 25th Floor    Wilmington, Delaware 19801
   Los Angeles, CA 90071                  (302) 651-7700
   (213) 683-6000                         cottrell@rlf.com
                                          moyer@rlf.com
   Naveen Modi                            mowery@rlf.com
   Joseph E. Palys
   Daniel Zeilberger                      Attorneys for Defendants
   Paul Hastings LLP                      L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   875 15th Street, N.W.                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   Washington, D.C. 20005
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 579 of 714 PageID #:
                                     50864




  I.     SUMMARY OF ARGUMENT

         Plaintiffs’ request that Defendants “be precluded from offering into evidence (or

  suggesting the existence of) any alleged instances of false advertising (e.g., ‘fake posts,’ ‘fake

  accounts,’ or articles without attribution) beyond those specifically identified in [Defendants’

  Counterclaims], expert discovery, and in briefing on Summary Judgment” should be denied.

         As a preliminary matter, Plaintiffs do not identify any legal basis for the exclusion of

  such evidence. Plaintiffs’ sole argument—that any mention of additional burner accounts1 or

  posts made therefrom would constitute “unfair surprise” at trial—carries no weight. (Mot. at 2-

  3.) First, any evidence that Defendants intend to introduce would be identified on their exhibit

  list. There is no “unfair surprise.” Second, as the Magistrate correctly noted long ago, Olaplex

  already possesses the information forming the bases of Defendants’ Lanham Act counterclaim,

  as the representations at issue came from Olaplex. (D.I. 633 ¶ 8.) Olaplex refused to produce all

  of this evidence to Defendants, forcing Defendants to move to compel. (D.I. 643 at 1-2.) In

  response to Defendants’ motion to compel, Plaintiffs took the position that producing additional

  evidence of their burner accounts would be “cumulative,” thus acknowledging the existence of

  these additional accounts. (D.I. 673, Ex. B at 26:11-13.) Plaintiffs also represented to the

  Magistrate that the information had already been identified by Plaintiffs’ own expert, Leigh

  Fatzinger, in his report, which was served on February 12, 2019, two weeks after Defendants’

  expert report was served. (See D.I. 673, Ex. B at 26:11-22 (Olaplex acknowledging that Mr.

  Fatzinger identified the universe of potential posts infected by Olaplex’s alleged malfeasance and



  1
    “Burner accounts” refer to social media accounts created by Olaplex that fail to disclose any
  affiliation with the company, through which Olaplex employees masquerade as objective third-
  parties commenting positively on the company’s own products, and negatively about
  competitors.


                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 580 of 714 PageID #:
                                     50865



  “provide[d] that analysis” to Defendants”).) (See also D.I. 673, Ex. A ¶¶ 18, 22). Having

  represented to the Magistrate that the requested information had already been provided, and

  having not been required to produce any more, Plaintiffs cannot now preclude Defendants from

  relying on the information they do have. Plaintiffs’ Motion should be denied.

  II.    PRECLUDING RELEVANT EVIDENCE WOULD BE UNDULY PREJUDICIAL
         TO DEFENDANTS.

         Plaintiffs cannot shield evidence from the jury simply because it is unfavorable. Without

  any legal support for their request, Plaintiffs contend that any reference to burner accounts used

  by Plaintiffs and not disclosed in the Expert Report of Peter Smith would cause “unfair surprise.”

  This make no sense, as Plaintiffs clearly are aware of the burner accounts they created. To the

  extent Plaintiffs were unaware of the magnitude of their enterprise, they learned these facts no

  later than January 29, 2019, when their own expert, Leigh Fatzinger, submitted his report.

  Plaintiffs even relied on their expert’s report to block Defendants from obtaining further

  discovery. As Plaintiffs represented to the Magistrate:

         And this I think is the key here why this truly is cumulative and they don’t
         need anything more. In response to Mr. Smith, we hired a gentleman by
         the name of Leigh Fatzinger who works for a company Turbine Labs.
         They’re one of the preeminent social media companies that analyzes these
         types of things, and they went out and they tried to scrape literally every
         post or publication that so much as mentioned Olaplex on Instagram,
         Twitter, Facebook, the Internet, and they did provide this analysis [to
         Defendants].

  (D.I. 673, Ex. B at 26:11-22.) Plaintiffs won this argument. They cannot now block this

  evidence from the jury, simply because it is not favorable to them.2


  2
    Plaintiffs’ Motion in Limine does not seek preclusion of any evidence showing that additional
  burner accounts exist, as identified by Defendants’ expert, Peter Smith, in his expert report dated
  January 29, 2019. To the extent Plaintiffs raise this argument for the first time in Reply, it
  should be denied. U.S. v. Medeiros, 710 F. Supp. 106, 110 (M.D. Pa. 1989), aff'd 884 F.2d 75
  (3d Cir. 1989) (“[I]t is improper for a party to present a new argument in his or her reply brief.”).
  In any event, Plaintiffs cannot claim “unfair surprise” as to such evidence, since it was disclosed


                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 581 of 714 PageID #:
                                     50866



         Olaplex’s cited authority is inapposite. The factors articulated in Meyers v. Pennypack

  Woods HOA, 559 F.2d 894 (3d Cir. 1977), do not apply, as this situation is not akin to a party’s

  attempt to introduce a surprise witness. Id. at 904-05. The evidence at issue here has long-since

  been known to Plaintiffs. Indeed, unlike the plaintiff in Meyers, Defendants disclosed the expert

  reports of both Mr. Smith and Mr. Fatzinger in their initial trial exhibit list exchanged on May 1,

  2019. See id. at 904 (overruling trial court’s decision to exclude the testimony of witnesses

  whose names were not disclosed on the parties’ pretrial memorandum).

         Leonard v. Stemtech Health Scis., Inc., 981 F. Supp. 2d 273 (D. Del. 2013) is equally

  unhelpful, as it explains that “[e]vidence should not be excluded pursuant to a motion in limine,

  unless it is clearly inadmissible on all potential grounds.” Id. at 276 (emphasis added).

  Plaintiffs have not demonstrated as much, as evidence relating to additional burner accounts is

  relevant to issues beyond Defendants’ Lanham Act counterclaim. (See D.I. 633 ¶ 7 (“L’Oréal

  has established that the facts underlying L’Oréal’s first counterclaim under the Lanham Act are

  related to its unjust enrichment defense and Olaplex’s claim for damages.”).) At a minimum, as

  the Magistrate noted, this information is relevant to Defendants’ unjust enrichment defense and

  Olaplex’s claim for damages. (See D.I. 633 ¶ 7.) This information also rebuts Plaintiffs’ two-

  party market theory, as it demonstrates that Plaintiffs artificially created this market through their

  own manipulative conduct, as well as Defendants’ unclean hands defense, which is premised, in

  part, on Plaintiffs’ market manipulation. (See D.I. 605; D.I. 650 at 31; Opp. to Plaintiffs’ MIL

  No. 5, filed concurrently herewith, at 1-2.)

         Plaintiffs’ Motion in Limine to preclude references to burner accounts should be denied.



  in opening expert reports. Tellingly, Olaplex has not asserted, in either its Motion in Limine or
  in its Daubert motion challenging Mr. Smith, that Mr. Smith’s identification of additional burner
  accounts is wrong.


                                                    3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 582 of 714 PageID #:
                                     50867



   Of Counsel:                           /s/ Frederick L. Cottrell, III
                                         Frederick L. Cottrell, III (#2555)
   Dennis S. Ellis                       Jeffrey L. Moyer (#3309)
   Katherine F. Murray                   Katharine L. Mowery (#5629)
   Adam M. Reich                         Richards, Layton & Finger, P.A.
   Paul Hastings LLP                     One Rodney Square
   515 South Flower Street, 25th Floor   920 N. King Street
   Los Angeles, CA 90071                 Wilmington, Delaware 19801
   (213) 683-6000                        (302) 651-7700
                                         cottrell@rlf.com
   Naveen Modi                           moyer@rlf.com
   Joseph E. Palys                       mowery@rlf.com
   Daniel Zeilberger
   Paul Hastings LLP                     Attorneys for Defendants
   875 15th Street, N.W.                 L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   Washington, D.C. 20005                USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019




                                               4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 583 of 714 PageID #:
                                     50868



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 8, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

   VIA ELECTRONIC MAIL                               VIA ELECTRONIC MAIL
   Jack B. Blumenfeld                                Amardeep L. Thakur
   Jeremy A. Tigan                                   Joseph M. Paunovich
   Anthony D. Raucci                                 Bruce E. Van Dalsem
   Morris, Nichols, Arsht & Tunnell LLP              Ali Moghaddas
   1201 North Market Street                          Patrick T. Schmidt
   P.O. Box 1347                                     William Odom
   Wilmington, DE 19899                              Quinn, Emmanuel, Urquhart & Sullivan, LLP
   (302) 658-9200                                    865 S. Figueroa Street
   jblumenfeld@mnat.com                              Los Angeles, CA 90017
   jtigan@mnat.com                                   (213) 443-3000
   araucci@mnat.com                                  amarthakur@quinnemanuel.com
                                                     joepaunovich@quinnemanuel.com
   Diane M. Doolittle                                brucevandalsem@quinnemanuel.com
   Suong T. Nguyen                                   alimoghaddas@quinnemanuel.com
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         patrickschmidt@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor                 william.odom@quinnemanuel.com
   Redwood Shores, CA 94065
   (605) 801-5000                                    Adam J. DiClemente
   dianedoolittle@quinnemanuel.com                   Quinn, Emmanuel, Urquhart & Sullivan, LLP
   suongnguyen@quinnemanuel.com                      55 Madison Avenue
                                                     22nd Floor
   Jared W. Newton                                   New York, NY 10010
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         (212) 849-7361
   1300 I Street NW, Suite 900                       adamdiclemente@quinnemanuel.com
   Washington, DC 20005
   (202) 538-8000                                    Matthew K. Blackburn
   jarednewton@quinnemanuel.com                      Diamond McCarthy LLP
                                                     150 California Street
   Megan Y. Yung                                     Suite 2200
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         San Francisco, CA 94111
   111 Huntington Avenue                             (415) 263-9200
   Suite 520                                         mblackburn@diamondmccarthy.com
   Boston, MA 02199
   meganyung@quinnemanuel.com

                                                       /s/ Katharine L. Mowery
                                                       Katharine L. Mowery (#5629)




                                                 5
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 584 of 714 PageID #:
                                     50869



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

      LIQWD, INC. and OLAPLEX LLC,               )
                                                 )
                             Plaintiffs,         )
                                                 )
                     v.                          )      C. A. No. 1:17-cv-00014-JFB-SRF
                                                 )
      L’ORÉAL USA, INC., L’ORÉAL USA             )      CONFIDENTIAL –
      PRODUCTS, INC., L’ORÉAL USA                )      FILED UNDER SEAL
      S/D, INC., and REDKEN 5TH AVENUE           )
      NYC, L.L.C.,                               )
                                                 )
                             Defendants.         )

     PLAINTIFFS’ REPLY BRIEF IN FURTHER SUPPORT OF THEIR MOTION IN
   LIMINE NO. 4 TO PRECLUDE USE OF ALLEGED “FALSE ADVERTISING” POSTS
    OR ACCOUNTS BEYOND THOSE SPECIFICALLY IDENTIFIED IN L’ORÉAL’S
                      PLEADINGS AND EXPERT REPORTS

   OF COUNSEL:                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Jack B. Blumenfeld (#1014)
   Joseph M. Paunovich                         Jeremy A. Tigan (#5239)
   Ali Moghaddas                               Anthony D. Raucci (#5948)
   QUINN EMANUEL URQUHART                      1201 North Market Street
     & SULLIVAN, LLP                           P.O. Box 1347
   865 South Figueroa Street, 10th Floor       Wilmington, DE 19899
   Los Angeles, CA 90017                       (302) 658-9200
   (213) 443-3000                              jblumenfeld@mnat.com
                                               jtigan@mnat.com
   Adam DiClemente                             araucci@mnat.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                           Attorneys for Plaintiffs
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 13, 2019




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 585 of 714 PageID #:
                                     50870



         Defendants’ (“L’Oréal”) opposition to Plaintiffs’ (“Olaplex”) Motion In Limine No. 4 is

  an invitation to chaos and prejudice at trial. Despite filing its sprawling false advertising Lanham

  Act claim in January 2019, L’Oréal has never identified with any specificity the false

  advertisements that it claims are at issue in this case. The failure to do so renders it impossible for

  Olaplex to adequately prepare trial defenses and strategy under the governing law. See Lexmark

  Int’l v. Static Control Components, Inc., 572 U.S. 118, 133 (2014); Larry Pitt & Assocs. v. Lundy

  Law LLP, 294 F. Supp. 3d 329, 341 (E.D. Pa. 2018) (“specific misrepresentations”). L’Oréal

  claims Olaplex did not identify any legal basis for this Motion. Opp. at 1. That is obstinate: the

  impropriety of “trial by ambush” is beyond citation. The only effort L’Oréal has made to

  specifically identify the false advertisements at issue is in exhibits to the Smith Report and

  summary judgment briefs. This Court appropriately should hold L’Oréal—the Counter-Plaintiff

  bearing the burden of proof on its claim—to those, and only those, contentions.

         L’Oréal’s Opposition obfuscates by claiming that an Olaplex Expert Report (Fatzinger)

  identified advertisements that L’Oréal may attempt to use at trial. First, this continues L’Oréal’s

  flagrant mischaracterization of this Report, which only identifies generic content from the Internet

  hitting on “keyword searches” and makes no claim that any such content is a “false advertisement.”

  D.I. 765, at 6 n.7. Second, the Report’s exhibits are merely spreadsheets listing thousands of

  Internet hits for keywords like “Olaplex.” L’Oréal has never identified which spreadsheet entries

  it will attempt to offer as evidence of false advertising—citing the exhibits as “proof” that other

  false advertisements have been adequately “identified” is a fiction. Opp. at 2-3. L’Oréal’s

  accusation that Olaplex withheld discovery is wrong. That dispute was resolved and not at issue

  in this Motion. D.I. 681. In sum, the Court should not to allow L’Oréal to ambush Olaplex (or

  the Court) at trial by attempting to use or refer to alleged false advertisements it never identified.




                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 586 of 714 PageID #:
                                     50871



                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Anthony D. Raucci
                                           Jack B. Blumenfeld (#1014)
   OF COUNSEL:                             Jeremy A. Tigan (#5239)
                                           Anthony D. Raucci (#5948)
   Joseph M. Paunovich                     1201 North Market Street
   Ali Moghaddas                           P.O. Box 1347
   QUINN EMANUEL URQUHART                  Wilmington, DE 19899
     & SULLIVAN, LLP                       (302) 658-9200
   865 South Figueroa Street, 10th Floor   jblumenfeld@mnat.com
   Los Angeles, CA 90017                   jtigan@mnat.com
   (213) 443-3000                          araucci@mnat.com

   Adam DiClemente                         Attorneys for Plaintiffs
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 13, 2019




                                           2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 587 of 714 PageID #:
                                     50872



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 13, 2019, copies of the foregoing were caused to be served

  upon the following in the manner indicated:

   Frederick L. Cottrell, Esquire                                     VIA ELECTRONIC MAIL
   Jeffrey L. Moyer, Esquire
   Jason J. Rawnsley, Esquire
   Katharine Lester Mowery, Esquire
   RICHARDS, LAYTON & FINGER, PA
   One Rodney Square
   920 North King Street
   Wilmington, DE 19801
   Attorneys for Defendants

   Dennis S. Ellis, Esquire                                           VIA ELECTRONIC MAIL
   Katherine Murray, Esquire
   Adam M. Reich, Esquire
   Serli Polatoglu, Esquire
   PAUL HASTINGS LLP
   515 South Flower Street, 25th Floor
   Los Angeles, CA 90071
   Attorneys for Defendants

   Naveen Modi, Esquire                                               VIA ELECTRONIC MAIL
   Joseph E. Palys, Esquire
   Daniel Zeilberger, Esquire
   Michael A. Wolfe, Esquire
   PAUL HASTINGS LLP
   875 15th Street, N.W.
   Washington, D.C. 20005
   Attorneys for Defendants

   Scott F. Peachman, Esquire                                         VIA ELECTRONIC MAIL
   PAUL HASTINGS LLP
   200 Park Avenue
   New York, NY 10166
   Attorneys for Defendants
                                                /s/ Anthony D. Raucci
                                                Anthony D. Raucci (#5948)




                                                  3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 588 of 714 PageID #:
                                     50873



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

     LIQWD, INC. and OLAPLEX LLC,              )
                                               )
                            Plaintiffs,        )
                                               )
                    v.                         )     C. A. No. 17-14 (JFB) (SRF)
                                               )
     L’ORÉAL USA, INC., L’ORÉAL USA            )     CONFIDENTIAL –
     PRODUCTS, INC., L’ORÉAL USA S/D,          )     FILED UNDER SEAL
     INC., and REDKEN 5TH AVENUE               )
     NYC, L.L.C.,                              )
                                               )
                            Defendants.        )

    PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO PRECLUDE DEFENDANTS FROM
  REFERENCE TO OR RELIANCE ON MATTERS DISMISSED FROM THE AMENDED
    COUNTER-COMPLAINT PURSUANT TO RULE 12(b)(6) OR FROM ASSERTING
  CLAIM CONSTRUCTIONS OR CLAIM CONSTRUCTION ARGUMENTS REJECTED
                  IN THE CLAIM CONSTRUCTION ORDER

  OF COUNSEL:                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                           Jack B. Blumenfeld (#1014)
  Joseph M. Paunovich                      Jeremy A. Tigan (#5239)
  Ali Moghaddas                            Anthony D. Raucci (#5948)
  QUINN EMANUEL URQUHART                   1201 North Market Street
    & SULLIVAN, LLP                        P.O. Box 1347
  865 South Figueroa Street, 10th Floor    Wilmington, DE 19899
  Los Angeles, CA 90017                    (302) 658-9200
  (213) 443-3000                           jblumenfeld@mnat.com
                                           jtigan@mnat.com
  Adam DiClemente                          araucci@mnat.com
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP                        Attorneys for Plaintiffs
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 2, 2019



                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 589 of 714 PageID #:
                                     50874



         Defendants (“L’Oréal”) should be precluded from referring to or relying on matters

  stricken from the Amended Counter-Complaint (D.I. 650) pursuant to the Court’s Report and

  Recommendation granting in part Olaplex’s Rule 12(b)(6) Motion to Dismiss (D.I. 791), and

  from asserting claim constructions or construction arguments rejected in the governing claim

  construction order (D.I. 796, adopting D.I. 602).

  I.     BACKGROUND

         L’Oréal filed its Amended Counter-Complaint after the close of fact discovery on

  February 8, 2019. D.I. 650. On February 22, 2019, Olaplex filed a Motion to Dismiss pursuant

  to Rule 12(b)(6). D.I. 665, 666. After full briefing (see D.I. 666, 679, 728), Judge Fallon issued

  a Report & Recommendation (D.I. 791) granting, in part, Olaplex’s Rule 12 Motion. Trial is

  slated to begin on July 29, 2019. The Report & Recommendation dismissed substantial parts of

  L’Oréal’s Counterclaim for false advertising under the Lanham Act (D.I. 791 at 9-24, 38), and

  L’Oréal’s full Counterclaims for inequitable conduct (id. at 35-39). 1 With respect to the Lanham

  Act claim, the Motion to Dismiss ruling substantially curtails L’Oréal’s cause of action and the

  theories of liability. As these matters have been removed from the case, and as discussing those

  matters at trial would yield substantial confusion of the issues that actually remain in the case,

  L’Oréal should be precluded from referring to, introducing alleged evidence of, or relying on the

  following:

               A. Any information regarding the dismissed alleged false advertisement claim that
                  “Craig Hawker invented Olaplex in one night and handed it do Dean Christal after
                  Chistal told him what he wanted[.]” D.I. 791 at 10 (point ii);
               B. Any information regarding the dismissed alleged false advertisement claim that
                  Olaplex products will “never break a client’s hair again[.]” Id. (point iii);
         1
               L’Oréal’s Counterclaims for inequitable conduct were previously bifurcated for
  separate trial to the bench. See D.I. 633 (Bifurcation Order).



                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 590 of 714 PageID #:
                                     50875



            C. Any information regarding the dismissed alleged false advertisement claim that
                the “L’Oréal USA products do not perform as well as the Olaplex products, when
                in fact, the L’Oréal USA products perform superior to Olaplex[.]” Id. (point vii);
            D. Any information regrading the dismissed alleged false advertisement claim that
                “[s]tylists should be ‘careful’ using any products other than the ‘Olaplex
                technology’ because they may           not protect the hair like Olaplex chemistry
                does[.]” Id. (point vii);
            E. Any information regarding the dismissed alleged false advertisement claim that
                “Olaplex links and multiplies the bonds of the hair” whereas other products are “a
                band aid at best[.]” Id. at 11 (point x);
            F. Any information regarding the dismissed alleged false advertisement claim that
                “Olaplex’s purposes is to serve [the public] with honesty and full transparency[.]”
                Id. (point xi);
            G. Any information regarding the FTC Act or the FTC Guidelines Concerning the
                Use of Endorsements and Testimonials in Advertising. Id. at 21-22;
            H. Any information regarding allegedly false advertisements by Olaplex occurring
                prior to July 2016. Id. at 24;
            I. Any information regarding Olaplex, or actors affiliated with Olaplex (including,
                but not limited to Dean Christal, Eric Pressly, and Rivka Monheit’s)
                representations to the USPTO related to L’Oréal’s dismissed inequitable conduct
                claims. Id. at 35-38.
  II.    PRECLUSION IS THE APPROPRIATE REMEDY

         If L’Oréal’s Lanham Act claim reaches trial in any form (but see D.I. 683 (Olaplex’s

  Opening Brief in support of its Motion for Summary Judgment)), the jury will be tasked with

  ascertaining whether the alleged statements constitute false advertising, whether such

  advertisements created actual deception, and, if so, whether L’Oréal has demonstrated nay harm

  “flowing directly” from such statements. See Incarcerated Entm’t, LLC. v. CNBC LLC, 331 F.

  Supp. 2d 352 (D. Del. 2018); Lexmark Int’l, Inc. v. Static Ctrl Components, Inc., 572 U.S. 118

  (2014). Allowing L’Oréal to offer evidence and discussion of alleged false advertisements that


                                                   2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 591 of 714 PageID #:
                                     50876



  have been eliminated from its Counterclaim (points A-F, H) is highly likely to yield substantial

  confusion of the issues and misleading the jury. Because these allegations are no longer at issue,

  evidence in support there of has no probative value and the Rule 403 exclusion standard is easily

  satisfied. See Fed. R. Civ. P. 403 (exclusion permitted where “probative value is substantially

  outweighed by a danger of … confusing the issues [or] misleading the jury”). Similarly, any

  reference to the irrelevant, legally inapposite FTC Act or the Guidelines thereunder (point G) is

  likely to generate significant juror confusion about the governing law and, as they suggest that

  the Federal Government has taken a controlling position about the alleged conduct (where it has

  not), would be unfairly prejudicial well in excess of any probative value (as there is none). Last,

  any reference to the dismissed inequitable conduct allegations (point I)—to the extent the

  bifurcation order does not already resolve this issue—should be barred because they would

  plainly mislead and confuse the jury about the live issue of the Asserted Patents’ validity.

         Additionally, notwithstanding the claim construction Report and Recommendation (D.I.

  602), adopted by this Court in full (D.I. 796), L’Oréal has indicated an intent to present at trial

  arguments that depend on rejected claim constructions and arguments.             E.g., D.I. 684-85

  (Olaplex’s Daubert Motion and Brief as to Dr. Benny Freeman). Like expert testimony, fact

  testimony or attorney argument “based on an impermissible claim construction is properly

  excluded as irrelevant and on the basis that the evidence could confuse the jury.” EMC Corp. v.

  Pure Storage, Inc. 154 F. Supp. 3d 81, 109 (D. Del. 2016); Fed R. Evid. 403. As testimony and

  argument concerning claims in the Asserted Patents will permeate trial, in limine relief is proper.

  III.   CONCLUSION

         Olaplex respectfully requests that the Court issue an order in limine precluding L’Oréal

  from referring to or relying on matters stricken from the Amended Counter-Complaint or

  rejected claim constructions and arguments as set forth above.


                                                   3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 592 of 714 PageID #:
                                     50877



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Anthony D. Raucci
                                          Jack B. Blumenfeld (#1014)
  OF COUNSEL:                             Jeremy A. Tigan (#5239)
                                          Anthony D. Raucci (#5948)
  Joseph M. Paunovich                     1201 North Market Street
  Ali Moghaddas                           P.O. Box 1347
  QUINN EMANUEL URQUHART                  Wilmington, DE 19899
    & SULLIVAN, LLP                       (302) 658-9200
  865 South Figueroa Street, 10th Floor   jblumenfeld@mnat.com
  Los Angeles, CA 90017                   jtigan@mnat.com
  (213) 443-3000                          araucci@mnat.com

  Adam DiClemente                         Attorneys for Plaintiffs
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 2, 2019




                                          4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 593 of 714 PageID #:
                                     50878



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 2, 2019, copies of the foregoing were caused to be served

  upon the following in the manner indicated:

  Frederick L. Cottrell, Esquire                                       VIA ELECTRONIC MAIL
  Jeffrey L. Moyer, Esquire
  Jason J. Rawnsley, Esquire
  Katharine Lester Mowery, Esquire
  RICHARDS, LAYTON & FINGER, PA
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants

  Dennis S. Ellis, Esquire                                             VIA ELECTRONIC MAIL
  Katherine Murray, Esquire
  Adam M. Reich, Esquire
  Serli Polatoglu, Esquire
  PAUL HASTINGS LLP
  515 South Flower Street, 25th Floor
  Los Angeles, CA 90071
  Attorneys for Defendants

  Naveen Modi, Esquire                                                 VIA ELECTRONIC MAIL
  Joseph E. Palys, Esquire
  Daniel Zeilberger, Esquire
  Michael A. Wolfe, Esquire
  PAUL HASTINGS LLP
  875 15th Street, N.W.
  Washington, D.C. 20005
  Attorneys for Defendants

  Scott F. Peachman, Esquire                                           VIA ELECTRONIC MAIL
  PAUL HASTINGS LLP
  200 Park Avenue
  New York, NY 10166
  Attorneys for Defendants
                                                /s/ Anthony D. Raucci
                                                Anthony D. Raucci (#5948)




                                                  5
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 594 of 714 PageID #:
                                     50879



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   LIQWD, INC. and OLAPLEX LLC,                    )
                                                   )
                            Plaintiffs,            )
                                                   )
   v.                                              )    C.A. No. 17-14-JFB-SRF
                                                   )
   L’ORÉAL USA, INC., L’ORÉAL USA                  )    CONFIDENTIAL –
   PRODUCTS, INC., L’ORÉAL USA S/D,                )    FILED UNDER SEAL
   INC. and REDKEN 5TH AVENUE NYC,                 )
   LLC,                                            )
                                                   )
                            Defendants.

    DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION IN LIMINE NO. 5 TO
  PRECLUDE DEFENDANTS FROM REFERENCE TO OR RELIANCE ON MATTERS
  DISMISSED FROM THE AMENDED COUNTER-COMPLAINT PURSUANT TO RULE
                               12(b)(6)


   Of Counsel:                            Frederick L. Cottrell, III (#2555)
                                          Jeffrey L. Moyer (#3309)
   Dennis S. Ellis                        Katharine L. Mowery (#5629)
   Katherine F. Murray                    Richards, Layton & Finger, P.A.
   Adam M. Reich                          One Rodney Square
   Paul Hastings LLP                      920 N. King Street
   515 South Flower Street, 25th Floor    Wilmington, Delaware 19801
   Los Angeles, CA 90071                  (302) 651-7700
   (213) 683-6000                         cottrell@rlf.com
                                          moyer@rlf.com
   Naveen Modi                            mowery@rlf.com
   Joseph E. Palys
   Daniel Zeilberger                      Attorneys for Defendants
   Paul Hastings LLP                      L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   875 15th Street, N.W.                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   Washington, D.C. 20005
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 595 of 714 PageID #:
                                     50880



         Plaintiffs seek, through their Motion in Limine No. 5, to preclude Defendants from

  presenting to the jury evidence of their market manipulation and misconduct. This is overly

  broad, improper for various reasons, and would be prejudicial to Defendants.

         Plaintiffs seek to preclude reference to any of the matters identified as (A) through (I) in

  their Motion on the grounds that Defendants cited this evidence as partial support for their

  Lanham Act claim, which the R&R partially dismissed, and for their inequitable conduct claims,

  which the R&R dismissed entirely. (D.I. 791.) First, the R&R is not final, as the parties’

  objections are due May 14, 2019. Second, even if the Court were to overrule all objections to the

  R&R, Plaintiffs’ Motion still should be denied because evidence concerning the matters (A)

  through (I) are relevant to issues beyond false advertising and inequitable conduct. The law is

  clear that “evidence should not be excluded pursuant to a motion in limine, unless it is clearly

  inadmissible on all potential grounds.” Leonard v. Stemtech Health Scis., Inc., 981 F. Supp. 2d

  273, 276 (D. Del. 2013) (emphasis added). Plaintiffs have not made this showing. Nor can they.

  The issues relating to Defendants’ false advertising counterclaim overlap with Defendants’

  defenses and damages issues, as the Magistrate recognized in its ruling on Plaintiffs’ Motion to

  Bifurcate. (See D.I. 633 ¶ 7 (“L’Oréal has established that the facts underlying L’Oréal’s first

  counter claim under the Lanham Act are related to its unjust enrichment defense and Olaplex’s

  claim for damages.”).)

         Further, Plaintiffs position that “[b]ecause these allegations are no longer at issue,

  evidence in support there of [sic] has no probative value and the Rule 403 exclusion standard is

  easily satisfied” is simply incorrect. (Mot. at 3.) Matters (A) through (F) relate to

  representations made by Plaintiffs in order to gain market share by touting their products and

  denouncing competitors. This conduct is directly relevant to Plaintiffs’ two-party market theory,




                                                   1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 596 of 714 PageID #:
                                     50881



  which Plaintiffs continue to pursue in support of their request for injunctive relief. Defendants

  dispute Plaintiffs’ two-party market theory, and this evidence shows that the market identified by

  Plaintiffs was artificially created through Plaintiffs’ own manipulation. (See, e.g., Mot. at I(B)-

  (E) (listing examples); D.I 605.) This evidence is also relevant to Defendants’ unjust enrichment

  defense, and the issue of damages. Specifically, Defendants have a right to present evidence

  showing that Plaintiffs were unjustly enriched as a result of their misconduct, and thus, to the

  extent Plaintiffs are entitled to any damages, those damages should be offset by the amount of

  their unjust enrichment.1 Plaintiffs’ actions are also relevant to Defendants’ defense of unclean

  hands, which is premised on Plaintiffs’ manipulation of the market by lauding their own products

  and denouncing the Accused Products, often through undisclosed, paid endorsements and fake

  social media accounts. (See D.I. 650 at 31; see also Opp. to Plaintiffs’ MIL No. 4 at 3.)

         Moreover, Plaintiffs’ request to preclude any information related to Defendants’

  inequitable conduct claims (matter (I)) is improperly vague.2 For instance, the file histories of

  the asserted patents, including its record of communications with the USPTO are part of the

  intrinsic record. Thus, arguments and declarations, inter alia, submitted by Plaintiffs during

  prosecution of Plaintiffs’ patent applications are highly relevant to issues well beyond

  inequitable conduct, including invalidity and noninfringement. Indeed, Plaintiffs have relied on

  materials identified in the inequitable conduct claims (e.g., a declaration from co-inventor Dr.


  1
    Though the Magistrate held that Defendants could not base a Lanham Act claim on matters (A)
  and (B) on statute of limitations grounds, this does not preclude Defendants from presenting this
  evidence as it relates to damages, including issues relating to Plaintiffs’ inflated profits.
  2
    Plaintiffs’ broad, vague request to preclude “any information regarding” matters (A)-(I) is
  sufficient grounds to deny the Motion. See Leonard, 981 F. Supp. 2d at 276 (“[T]he court may
  deny a motion in limine when it lacks the necessary specificity with respect to the evidence to be
  excluded.”); id. (“Evidentiary rulings, especially ones that encompass broad classes of evidence,
  should generally be deferred until trial to allow for the resolution of questions of foundation,
  relevancy, and potential prejudice in proper context.”).


                                                   2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 597 of 714 PageID #:
                                     50882



  Eric Pressly submitted to the USPTO during prosecution), as evidence of nonobviousness.

  (Compare D.I. 626, Ex. H at 74-76 with D.I. 608 ¶¶ 229-35, 249-50.) Allowing Plaintiffs to rely

  on evidence from the file histories while precluding Defendants from doing the same for

  purposes other than assertions of inequitable conduct would be highly prejudicial. Similarly, as

  another example, an article authored by co-inventor Craig Hawker that is identified in

  Defendants’ inequitable conduct claims is a prior art reference identified and relied upon by

  Defendants’ expert for obviousness. (D.I. 716, Ex. A ¶¶ 400-419.) As this article is relevant to

  invalidity and the state of the art, its use during trial should not be precluded.

         Furthermore, the matters identified by Plaintiffs are also relevant to rebut theories that

  Plaintiffs may present at trial and to test the credibility of its witnesses. Defendants have a right

  to introduce and use evidence that is relevant to their defenses and to damages issues in this case,

  even if that evidence may also be relevant to other claims. Plaintiffs’ motion for a blanket

  prohibition of relevant evidence should be denied.

         Last, Plaintiffs’ belated attempt to add another (sixth) motion in limine concerning this

  Court’s ruling on claim construction by way of its fifth Motion is improper. (Ex. A.) While

  Defendants agree that the parties should not raise different claim constructions for the fifteen

  terms/phrases specifically identified in the Court’s Order (D.I. 796 at 11-12), Plaintiffs’ Motion

  appears to seek a broader Daubert preclusion. As explained by Defendants in response to

  Plaintiffs’ Daubert Motion, Defendants’ expert has presented opinions on invalidity and

  noninfringement that apply the same constructions now adopted by this Court in the context of

  the asserted claims. (D.I. 738.) Plaintiffs’ disagreement with Defendants’ expert as to how the

  Court’s now adopted constructions are applied is no basis for precluding those arguments during

  trial. Plaintiffs’ Motion should be denied.




                                                     3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 598 of 714 PageID #:
                                     50883



   Of Counsel:                           /s/ Frederick L. Cottrell, III
                                         Frederick L. Cottrell, III (#2555)
   Dennis S. Ellis                       Jeffrey L. Moyer (#3309)
   Katherine F. Murray                   Katharine L. Mowery (#5629)
   Adam M. Reich                         Richards, Layton & Finger, P.A.
   Paul Hastings LLP                     One Rodney Square
   515 South Flower Street, 25th Floor   920 N. King Street
   Los Angeles, CA 90071                 Wilmington, Delaware 19801
   (213) 683-6000                        (302) 651-7700
                                         cottrell@rlf.com
   Naveen Modi                           moyer@rlf.com
   Joseph E. Palys                       mowery@rlf.com
   Daniel Zeilberger
   Paul Hastings LLP                     Attorneys for Defendants
   875 15th Street, N.W.                 L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
   Washington, D.C. 20005                USA S/D, Inc. and Redken 5th Avenue NYC, LLC
   (202) 551-1990

   Scott F. Peachman
   Paul Hastings LLP
   200 Park Avenue
   New York, NY 10166
   (212) 318-6000
   Dated: May 8, 2019




                                               4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 599 of 714 PageID #:
                                     50884



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 8, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

   VIA ELECTRONIC MAIL                               VIA ELECTRONIC MAIL
   Jack B. Blumenfeld                                Amardeep L. Thakur
   Jeremy A. Tigan                                   Joseph M. Paunovich
   Anthony D. Raucci                                 Bruce E. Van Dalsem
   Morris, Nichols, Arsht & Tunnell LLP              Ali Moghaddas
   1201 North Market Street                          Patrick T. Schmidt
   P.O. Box 1347                                     William Odom
   Wilmington, DE 19899                              Quinn, Emmanuel, Urquhart & Sullivan, LLP
   (302) 658-9200                                    865 S. Figueroa Street
   jblumenfeld@mnat.com                              Los Angeles, CA 90017
   jtigan@mnat.com                                   (213) 443-3000
   araucci@mnat.com                                  amarthakur@quinnemanuel.com
                                                     joepaunovich@quinnemanuel.com
   Diane M. Doolittle                                brucevandalsem@quinnemanuel.com
   Suong T. Nguyen                                   alimoghaddas@quinnemanuel.com
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         patrickschmidt@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor                 william.odom@quinnemanuel.com
   Redwood Shores, CA 94065
   (605) 801-5000                                    Adam J. DiClemente
   dianedoolittle@quinnemanuel.com                   Quinn, Emmanuel, Urquhart & Sullivan, LLP
   suongnguyen@quinnemanuel.com                      55 Madison Avenue
                                                     22nd Floor
   Jared W. Newton                                   New York, NY 10010
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         (212) 849-7361
   1300 I Street NW, Suite 900                       adamdiclemente@quinnemanuel.com
   Washington, DC 20005
   (202) 538-8000                                    Matthew K. Blackburn
   jarednewton@quinnemanuel.com                      Diamond McCarthy LLP
                                                     150 California Street
   Megan Y. Yung                                     Suite 2200
   Quinn, Emmanuel, Urquhart & Sullivan, LLP         San Francisco, CA 94111
   111 Huntington Avenue                             (415) 263-9200
   Suite 520                                         mblackburn@diamondmccarthy.com
   Boston, MA 02199
   meganyung@quinnemanuel.com

                                                       /s/ Katharine L. Mowery
                                                       Katharine L. Mowery (#5629)




                                                 5
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 600 of 714 PageID #:
                                     50885



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE
     LIQWD, INC. and OLAPLEX LLC,           )
                                            )
                        Plaintiffs,         )
                                            )
                  v.                        )    C. A. No. 17-14 (JFB) (SRF)
                                            )
     L’ORÉAL USA, INC., L’ORÉAL USA         )    CONFIDENTIAL –
     PRODUCTS, INC., L’ORÉAL USA S/D,       )    FILED UNDER SEAL
                        TH
     INC., and REDKEN 5 AVENUE              )
     NYC, L.L.C.,                           )
                                            )
                        Defendants.         )

    PLAINTIFFS’ REPLY BRIEF IN FURTHER SUPPORT OF THEIR MOTION IN
      LIMINE NO. 5 TO PRECLUDE DEFENDANTS FROM REFERENCE TO OR
      RELIANCE ON MATTERS DISMISSED FROM THE AMENDED COUNTER
     COMPLAINT PURSUANT TO RULE 12(b)(6) OR FROM ASSERTING CLAIM
  CONSTRUCTIONS OR CLAIM CONSTRUCTION ARGUMENTS REJECTED IN THE
                       CLAIM CONSTRUCTION ORDER

  OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                          Jack B. Blumenfeld (#1014)
  Joseph M. Paunovich                     Jeremy A. Tigan (#5239)
  Ali Moghaddas                           Anthony D. Raucci (#5948)
  QUINN EMANUEL URQUHART                  1201 North Market Street
    & SULLIVAN, LLP                       P.O. Box 1347
  865 South Figueroa Street, 10th Floor   Wilmington, DE 19899
  Los Angeles, CA 90017                   (302) 658-9200
  (213) 443-3000                          jblumenfeld@mnat.com
                                          jtigan@mnat.com
  Adam DiClemente                         araucci@mnat.com
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP                       Attorneys for Plaintiffs
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 13, 2019



                                          i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 601 of 714 PageID #:
                                     50886



         Defendants (“L’Oréal”) opposition to Plaintiffs’ (“Olaplex”) Motion In Limine No. 5

  proves that its Counterclaims are designed to sow trial confusion by generically alleging that

  Olaplex engaged in unspecified “market manipulation and misconduct.” Opp. at 1. Olaplex’s

  Motion would merely limit evidence to only those claims remaining in issue. Because L’Oréal’s

  Counter-Complaint is significantly reduced by the recent Order (D.I. 791), and because claim

  construction disputes are now fully resolved (D.I. 796), it is appropriate to exclude related

  evidence and argument. L’Oréal’s Opposition asks the Court to deny the Motion for each

  category (see Mot. at A-I) because, now somehow, these points are “relevant to issues beyond

  false advertising and inequitable conduct.” Opp. at 1. L’Oréal requests free rein to discuss the

  dismissed issues based on a showing of feigned relevance to other claims and defenses. Mot. at

  2-3. Even if Points A-I had relevance to issues other than the now dismissed claims (they do

  not), that is insufficient to allow their use under Rule 403. Indeed, its Opposition proves that

  L’Oreal intends to generically argue at trial that Olaplex conducted an undefined campaign of

  “market manipulation and misconduct” by pointing to anything and everything even if not

  actionable. Mot. at 1. Thus, there is a substantial risk of juror confusion and prejudice to

  Olaplex outweighing any probative value, inviting jury misuse to inform decisions on the

  remainder of the Lanham Act claim and in assessing remedies. Points A-F go to specific alleged

  false advertisements that L’Oréal can no longer assert at trial. The claim that these are now

  relevant to “gaining market share” is an obvious backdoor effort to reanimate the dismissed

  claims. Mot. at 1-2. Point I only prevents argument that Olaplex engaged misconduct at the

  USPTO, and would not prevent use of intrinsic evidence for the patent claims. L’Oréal’s

  unwillingness to concede that the Rule 12 and claim construction orders altered the scope of the

  case is, itself, strong proof that restricting this evidence in limine is necessary and appropriate.




                                                     1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 602 of 714 PageID #:
                                     50887



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Anthony D. Raucci
                                          Jack B. Blumenfeld (#1014)
  OF COUNSEL:                             Jeremy A. Tigan (#5239)
                                          Anthony D. Raucci (#5948)
  Joseph M. Paunovich                     1201 North Market Street
  Ali Moghaddas                           P.O. Box 1347
  QUINN EMANUEL URQUHART                  Wilmington, DE 19899
    & SULLIVAN, LLP                       (302) 658-9200
  865 South Figueroa Street, 10th Floor   jblumenfeld@mnat.com
  Los Angeles, CA 90017                   jtigan@mnat.com
  (213) 443-3000                          araucci@mnat.com

  Adam DiClemente                         Attorneys for Plaintiffs
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP
  51 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849-7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  May 13, 2019




                                          2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 603 of 714 PageID #:
                                     50888



                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 13, 2019, copies of the foregoing were caused to be served

  upon the following in the manner indicated:

  Frederick L. Cottrell, Esquire                                       VIA ELECTRONIC MAIL
  Jeffrey L. Moyer, Esquire
  Jason J. Rawnsley, Esquire
  Katharine Lester Mowery, Esquire
  RICHARDS, LAYTON & FINGER, PA
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants

  Dennis S. Ellis, Esquire                                             VIA ELECTRONIC MAIL
  Katherine Murray, Esquire
  Adam M. Reich, Esquire
  Serli Polatoglu, Esquire
  PAUL HASTINGS LLP
  515 South Flower Street, 25th Floor
  Los Angeles, CA 90071
  Attorneys for Defendants

  Naveen Modi, Esquire                                                 VIA ELECTRONIC MAIL
  Joseph E. Palys, Esquire
  Daniel Zeilberger, Esquire
  Michael A. Wolfe, Esquire
  PAUL HASTINGS LLP
  875 15th Street, N.W.
  Washington, D.C. 20005
  Attorneys for Defendants

  Scott F. Peachman, Esquire                                           VIA ELECTRONIC MAIL
  PAUL HASTINGS LLP
  200 Park Avenue
  New York, NY 10166
  Attorneys for Defendants
                                                /s/ Anthony D. Raucci
                                                Anthony D. Raucci (#5948)




                                                  3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 604 of 714 PageID #:
                                     50889




                           EXHIBIT 13
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 605 of 714 PageID #:
                                     50890



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  LIQWD, INC. and OLAPLEX LLC,                     )
                                                   )
                           Plaintiffs,             )
                                                   )
  v.                                               )     C.A. No. 17-14-JFB-SRF
                                                   )
  L’ORÉAL USA, INC., L’ORÉAL USA                   )     CONFIDENTIAL –
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.            )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                  )
                                                   )
                           Defendants.
                                                   )

                 DEFENDANTS’ MOTION IN LIMINE NO. 1 TO EXCLUDE
                           EVIDENCE OF NET WORTH


  Of Counsel:                            Frederick L. Cottrell, III (#2555)
                                         Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                        Katharine L. Mowery (#5629)
  Katherine F. Murray                    Richards, Layton & Finger, P.A.
  Adam M. Reich                          One Rodney Square
  Paul Hastings LLP                      920 N. King Street
  515 South Flower Street, 25th Floor    Wilmington, Delaware 19801
  Los Angeles, CA 90071                  (302) 651-7700
  (213) 683-6000                         cottrell@rlf.com
                                         moyer@rlf.com
  Naveen Modi                            mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                      Attorneys for Defendants
  Paul Hastings LLP                      L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 606 of 714 PageID #:
                                     50891




  I.     SUMMARY OF ARGUMENT

         Defendants L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc., and

  Redken 5th Avenue NYC, L.L.C. (together, “Defendants”) respectfully request an Order in

  limine precluding Plaintiffs Liqwd, Inc. and Olaplex LLC (together, “Plaintiffs”) from

  referencing at trial the financial condition, profitability, and/or net worth of any Defendant or

  their parent entity. While the profitability of the Accused Products may be relevant to Plaintiffs’

  patent infringement claims, Defendants’ overall finances are not, and should not be disclosed to

  the jury. Fed. R. Evid. 402. Courts routinely hold that such information is inadmissible unless

  and until a jury concludes that “the defendant’s [] conduct warrants an award of punitive

  damages.” Johnson v. Fed. Express Corp., 2014 WL 805995, at *12 (M.D. Pa. Feb. 28, 2014).

  See also Waters v. Genesis Health Ventures, Inc., 400 F. Supp. 2d 808, 813 (E.D. Pa. 2005)

  (barring reference to plaintiff from referencing defendant’s net worth in the presence of the jury

  “until the Court determines that Plaintiff has demonstrated that punitive damages are

  appropriate”). Furthermore, even if Plaintiffs were to demonstrate that they are entitled to

  punitive damages, evidence pertaining to Defendants’ overall financial condition should still be

  excluded as substantially more prejudicial than probative. Fed. R. Evid. 403; Mango v.

  BuzzFeed, Inc., 316 F. Supp. 3d 811, 813 (S.D.N.Y. 2018) (precluding evidence of defendant’s

  net worth and financial condition, despite this information’s limited relevance to plaintiff’s

  punitive damages claim, reasoning it was substantially more prejudicial than probative,

  especially where defendant agreed to stipulate to its size and international presence).

  II.    DEFENDANTS’ OVERALL FINANCIAL STATUS IS IRRELEVANT AND
         SUBSTANTIALLY MORE PREJUDICIAL THAN PROBATIVE.

         Plaintiffs should be precluded from referencing the financial status or net worth of any

  Defendant or the corporate parent of any Defendant unless and until they can show they are


                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 607 of 714 PageID #:
                                     50892



  entitled to punitive damages on their tort claims. 1 Parkins v. Brown, 241 F.2d 367, 368 n.2 (5th

  Cir. 1957) (“The proffered evidence as to the financial condition of defendant will be competent

  only if the evidence develops a case warranting the jury in awarding punitive or exemplary

  damages.”). “[E]vidence of [a] defendant’s financial condition is not relevant until the factfinder

  concludes that the defendant’s intentional conduct warrants an award of punitive damages.”

  Johnson, 2014 WL 805995, at *12 (granting motion in limine to “preclude [plaintiff] from

  offering evidence or testimony of [defendant]’s net worth or revenue in her opening statement or

  at any other time in the presence of the jury until the jury reaches a verdict awarding punitive

  damages”); McGrane v. Shred-It USA, Inc., 2011 WL 1706777, at *2 (W.D. Pa. May 4, 2011)

  (“[U]ntil the Court determines that the evidence of record is sufficient to prove outrageous

  conduct, evidence of Defendant’s financial condition or net worth is irrelevant.”).

         Admitting evidence of Defendants’ net worth absent a showing that enhanced damages

  are recoverable would substantially and unduly prejudice Defendants. See Ridolfi v. State Farm

  Mut. Auto. Ins. Co., 2017 WL 3142372, at *2 (M.D. Pa. July 25, 2017) (holding that, where

  punitive damages were not recoverable, evidence of defendant’s net worth should be excluded a

  “irrelevant” and “highly prejudicial,” as it “could lead to juror confusion”); Smith v. Allstate Ins.

  Co., 912 F. Supp. 2d 242, 255 (W.D. Pa. 2012) (“Nonetheless, the Court agrees with [defendant]

  that, should Plaintiff present evidence regarding [defendant]’s net worth and punitive damages

  before Plaintiff presents legally sufficient evidence to sustain her claim for punitive damages, the



  1
    Under no circumstances can Plaintiffs reference such information in connection with their
  patent infringement claim, as the issue of enhanced damages is not a matter for the jury. See,
  e.g., Saint-Gobain Autover USA, Inc. v. Xinyi Glass N. Am., Inc., 707 F. Supp. 2d 737, 745 (N.D.
  Ohio 2010) (“Assessing enhanced damages is a two-step process: first, the fact finder must
  determine if an accused infringer is guilty of conduct, such as willfulness, upon which enhanced
  damages may be based, and, if so, the court must then exercise its discretion to determine if
  damages should be enhanced given the totality of the circumstances.”) (emphasis added).

                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 608 of 714 PageID #:
                                     50893



  probative value of this evidence would be substantially outweighed by a danger of unfair

  prejudice to [defendant], confusing the issues, misleading the jury, undue delay, and wasting

  time.”); Williams v. Betz Labs., Inc., 1996 WL 114815, at *3 (E.D. Pa. Mar. 14, 1996) (holding

  that “[b]efore evidence of the financial condition or net worth of defendant Betz is admissible,

  this Court must determine the legal sufficiency of plaintiff’s claim for punitive damages, which

  must await trial,” as a contrary decision would lead to the jury hearing “irrelevant confusing

  matters” proscribed by Federal Rule of Evidence 403). “The only purpose of presenting such

  evidence to the jury [at this stage] would be to represent that [Defendant] could afford to pay an

  award to Plaintiffs,” which is improper. Karlo v. Pittsburgh Glass Works, LLC, 2016 WL

  69651, at *3 (W.D. Pa. Jan. 6, 2016) (granting motion in limine to exclude evidence of

  defendant’s financial status). See also Hunt v. Cty. of Orange, 2009 WL 10702539, at *3 (C.D.

  Cal. Oct. 7, 2009) (granting motion in limine to exclude evidence of defendant’s financial

  condition because it would compromise factfinder’s ability to award damages by “injecting the

  ‘foreign, diverting, and distracting’ question of the defendants’ ‘ability . . . to pay the . . .

  damages’”). The danger of jury confusion is high here, where Plaintiffs have already attempted

  to rely on finances relating to Defendants’ corporate parent, L’Oréal S.A., who is not a party to

  this action, to increase their damages demand. (See D.I. 705, Ex. A; D.I. 702 at 15-16, D.I. 779

  at 9-10.) Moreover, even if Plaintiffs did demonstrate their entitlement to punitive damages,

  evidence of Defendants’ financial condition should still be excluded as more prejudicial than

  probative. Mango, 316 F. Supp. 3d at 813 (precluding evidence of financial condition and noting

  that defendant’s size and international presence sufficed to calculate punitive damages).

          Plaintiffs should be precluded from offering evidence of the net worth of any Defendant

  or their corporate parent.




                                                      3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 609 of 714 PageID #:
                                     50894



  Of Counsel:                           /s/ Frederick L. Cottrell, III
                                        Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                       Jeffrey L. Moyer (#3309)
  Katherine F. Murray                   Katharine L. Mowery (#5629)
  Adam M. Reich                         Richards, Layton & Finger, P.A.
  Paul Hastings LLP                     One Rodney Square
  515 South Flower Street, 25th Floor   920 N. King Street
  Los Angeles, CA 90071                 Wilmington, Delaware 19801
  (213) 683-6000                        (302) 651-7700
                                        cottrell@rlf.com
  Naveen Modi                           moyer@rlf.com
  Joseph E. Palys                       mowery@rlf.com
  Daniel Zeilberger
  Paul Hastings LLP                     Attorneys for Defendants
  875 15th Street, N.W.                 L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  Washington, D.C. 20005                USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019




                                               4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 610 of 714 PageID #:
                                     50895



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

  VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
  Jack B. Blumenfeld                               Amardeep L. Thakur
  Jeremy A. Tigan                                  Joseph M. Paunovich
  Anthony D. Raucci                                Bruce E. Van Dalsem
  Morris, Nichols, Arsht & Tunnell LLP             Ali Moghaddas
  1201 North Market Street                         Patrick T. Schmidt
  P.O. Box 1347                                    William Odom
  Wilmington, DE 19899                             Quinn, Emmanuel, Urquhart & Sullivan, LLP
  (302) 658-9200                                   865 S. Figueroa Street
  jblumenfeld@mnat.com                             Los Angeles, CA 90017
  jtigan@mnat.com                                  (213) 443-3000
  araucci@mnat.com                                 amarthakur@quinnemanuel.com
                                                   joepaunovich@quinnemanuel.com
  Diane M. Doolittle                               brucevandalsem@quinnemanuel.com
  Suong T. Nguyen                                  alimoghaddas@quinnemanuel.com
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        patrickschmidt@quinnemanuel.com
  555 Twin Dolphin Drive, 5th Floor                william.odom@quinnemanuel.com
  Redwood Shores, CA 94065
  (605) 801-5000                                   Adam J. DiClemente
  dianedoolittle@quinnemanuel.com                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
  suongnguyen@quinnemanuel.com                     55 Madison Avenue
                                                   22nd Floor
  Jared W. Newton                                  New York, NY 10010
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        (212) 849-7361
  1300 I Street NW, Suite 900                      adamdiclemente@quinnemanuel.com
  Washington, DC 20005
  (202) 538-8000                                   Matthew K. Blackburn
  jarednewton@quinnemanuel.com                     Diamond McCarthy LLP
                                                   150 California Street
  Megan Y. Yung                                    Suite 2200
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        San Francisco, CA 94111
  111 Huntington Avenue                            (415) 263-9200
  Suite 520                                        mblackburn@diamondmccarthy.com
  Boston, MA 02199
  meganyung@quinnemanuel.com


                                                    /s/ Jason J. Rawnsley
                                                    Jason J. Rawnsley (#5379)
                                                    rawnsley@rlf.com
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 611 of 714 PageID #:
                                     50896



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

      LIQWD, INC. and OLAPLEX LLC,               )
                                                 )
                             Plaintiffs,         )
                                                 )
                     v.                          )      C. A. No. 1:17-cv-00014-JFB-SRF
                                                 )
      L’ORÉAL USA, INC., L’ORÉAL USA             )      CONFIDENTIAL –
      PRODUCTS, INC., L’ORÉAL USA                )      FILED UNDER SEAL
      S/D, INC., and REDKEN 5TH AVENUE           )
      NYC, L.L.C.,                               )
                                                 )
                             Defendants.         )

     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE NO. 1 TO
                    EXCLUDE EVIDENCE OF NET WORTH

   OF COUNSEL:                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Jack B. Blumenfeld (#1014)
   Joseph M. Paunovich                         Jeremy A. Tigan (#5239)
   Ali Moghaddas                               Anthony D. Raucci (#5948)
   QUINN EMANUEL URQUHART                      1201 North Market Street
     & SULLIVAN, LLP                           P.O. Box 1347
   865 South Figueroa Street, 10th Floor       Wilmington, DE 19899
   Los Angeles, CA 90017                       (302) 658-9200
   (213) 443-3000                              jblumenfeld@mnat.com
                                               jtigan@mnat.com
   Adam DiClemente                             araucci@mnat.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                           Attorneys for Plaintiffs
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2018




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 612 of 714 PageID #:
                                     50897



         Plaintiffs (“Olaplex”) oppose Defendants’ (“L’Oréal”) Motion in Limine No. 1 (“Mot.”).

  I.     PUNITIVE DAMAGES CLAIMS SUPPORT EVIDENCE OF NET WORTH

         In a single sentence, L’Oréal urges this Court to exclude all evidence touching on its net

  worth, despite acknowledging the clear relevance of such information as to damages (among other

  issues in this case). Mot. at 3. However, both the Delaware Uniform Trade Secrets Act and the

  federal Defend Trade Secrets Act authorize recovery of punitive damages, 6 Del. C. § 2003(b); 18

  U.S.C. § 1836(b)(3)(C), and L’Oréal acknowledges that “[e]vidence concerning a defendant’s net

  worth is relevant to punitive damages.” Bassi v. Patten, 592 F. Supp. 2d 77, 85 (D.D.C. 2009).

  This admission alone is sufficient to deny L’Oréal’s Motion.

         Rather than address this head-on, L’Oréal urges error by asking the Court to exclude

  relevant evidence based on distinguishable cases and Rule 403. Both arguments fail. First,

  L’Oréal’s cases generally concern claims where punitive damages were not available as a matter

  of law or where the defendant had stipulated to facts concerning statutory damages enhancement.

  E.g., Ridolfi v. State Farm Mut. Auto. Ins. Co., 2017 WL 3142372, at *2 (M.D. Pa. July 25, 2017)

  (breach of contract); Karlo v. Pittsburgh Glass Works, LLC, 2016 WL 69651, at *2-3 (W.D. Pa.

  Jan. 6, 2016) (age discrimination); Mango v. BuzzFeed, Inc., 316 F. Supp. 3d 811, 814 (S.D.N.Y.

  2018) (copyright infringement). None of these circumstances is present here. In L’Oreal’s

  remaining cases, evidence of net worth was excluded only for the liability stage of trials in which

  damages was bifurcated. E.g., Johnson v. Federal Exp. Corp., 2014 WL 805995, at *12 (M.D. Pa.

  Feb. 28, 2014); Hunt v. Cnty. of Orange, 2009 WL 10702539, at *10 (C.D. Cal. Oct. 7, 2009).

  This circumstance, too, is not present here.

         Second, Rule 403 exclusion is not proper because, as detailed in Part II, evidence

  addressing L’Oréal’s net worth has significant, independent probative value for multiple claims

  and defenses at issue in this case. Any abstract danger articulated by L’Oréal is insufficient to


                                                  1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 613 of 714 PageID #:
                                     50898



  “substantially outweigh” the value of presenting this relevant evidence to the jury; especially in an

  in limine order rendered before the Court is given a full record to understand the context and scope

  for presentation of this evidence. Ignoring this reality, L’Oreal argues under Rule 403 that Olaplex

  may address L’Oréal’s net worth only after the Court has found sufficient evidence to support

  exemplary damages. Mot. at 1-2. This trial within the trial demand makes no sense. Moreover,

  there is no “danger of unfair prejudice” if this evidence were presented without evidence of willful

  and malicious conduct because L’Oréal’s culpability is clear in the record at the outset. See, e.g.,

  D.I. 732, at 2-7, 18-19. Notably, none of L’Oréal’s four separate motions for summary judgment

  (D.I. 694, 703, 710, 712), including one targeting Olaplex’s damages case (D.I. 694), assert that

  willfulness cannot be proven.      The Rule 403 inquiry is highly fact- and context-sensitive,

  Sprint/United Management Co. v. Mendelsohn, 552 U.S. 379, 388 (2008), so L’Oréal’s reliance

  on employment-discrimination cases is unavailing. Mot. at 1-2. To the extent L’Oréal fears juror

  misuse of this otherwise proper information, it should propose a jury instruction at the appropriate

  time—a generic order in limine is not called for on these facts.

  II.    EVIDENCE OF NET WORTH IS RELEVANT AND HIGHLY PROBATIVE

         Beyond relevance to Olaplex’s punitive damages case (which L’Oréal concedes), evidence

  relating to Defendant’s financial capacities (e.g., net worth) is probative of key claims and defenses

  in this lawsuit. The case law is clear that evidence of financial capability “may be admitted where

  it relates to a substantive issue at trial.” Marvin Johnson, P.C. v. Shoen, 888 F. Supp. 1009, 1013-

  14 (D. Ariz. 1995) (admitting evidence of defendant’s financial capacity because it was relevant

  to the parties’ asserted interpretations of contract); see also Bower v. Weisman, 674 F. Supp. 113,

  117-18 (S.D.N.Y. 1987) (admitting evidence of defendant’s financial capacity because it was

  “relevant for reasons other than the determination of damages”). Here, one of L’Oréal’s defenses

  concerning Olaplex’s claims is that it did or could have independently ascertained (not


                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 614 of 714 PageID #:
                                     50899



  misappropriated) Olaplex’s technology using its knowhow and resources and/or designed around

  it to avoid paying Olaplex’s lost profits. D.I. 650, at 29; D.I. 695 at 10-14, 17-20. Thus, L’Oréal

  has squarely put at issue its financial ability and resources to develop the Accused Products

  independently from the information it stole from Olaplex and/or that L’Oréal had the financial

  wherewithal and resources to design around Olaplex’s technology.           These capabilities are

  materially a function of financial resources—the ability to pay top chemists and to fund R&D, for

  example, goes directly to L’Oréal’s defenses. Id. Further, L’Oréal’s fraud Counterclaim is

  premised on its claim that Olaplex allegedly “demand[ed] an unreasonable $1 billion” from

  L’Oréal during talks. D.I. 650, at 69-70 (emphasis added). That L’Oréal could more than afford

  this acquisition request—a fact publicly known—is probative of the demand’s reasonability and

  provides context that tends to disprove L’Oréal’s argument. Further still, L’Oréal has placed its

  own net worth in issue because, in attempting to defeat Olaplex’s lost profits claims for alleged

  lack of demand for the patented invention, its witnesses (including an expert) have asserted that

  the Accused Products are not profitable by comparing their sales with L’Oréal’s overall sales. See,

  e.g., D.I. 720, Ex. 7, at ¶ 95 (arguing that sales of the Accused Products “represent just a tiny

  fraction of the L’Oréal Group’s overall sales”).        L’Oréal cannot rely on this point and

  simultaneously seek an order that would preclude Olaplex from rebutting it. Evidence of financial

  capacity would not be offered to show ability to pay. Mot. at 3. However, for the reasons above,

  this evidence is highly probative of claims and defenses. The balance of Rule 403 factors counsels

  denying L’Oréal’s broad request for in limine relief.

  III.   CONCLUSION

         Olaplex respectfully requests that the Court deny L’Oréal’s Motion in Limine No. 1 to

  Exclude Evidence of Net Worth.




                                                  3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 615 of 714 PageID #:
                                     50900


   OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

   Joseph M. Paunovich                     /s/ Anthony D. Raucci
   Ali Moghaddas                           ____________________________________
   QUINN EMANUEL URQUHART                  Jack B. Blumenfeld (#1014)
     & SULLIVAN, LLP                       Jeremy A. Tigan (#5239)
   865 South Figueroa Street, 10th Floor   Anthony D. Raucci (#5948)
   Los Angeles, CA 90017                   1201 North Market Street
   (213) 443-3000                          P.O. Box 1347
                                           Wilmington, DE 19899
   Adam DiClemente                         (302) 658-9200
   QUINN EMANUEL URQUHART                  jblumenfeld@mnat.com
     & SULLIVAN, LLP                       jtigan@mnat.com
   51 Madison Avenue, 22nd Floor           araucci@mnat.com
   New York, NY 10010
   (212) 849-7000                          Attorneys for Plaintiffs

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2019




                                           4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 616 of 714 PageID #:
                                     50901



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  LIQWD, INC. and OLAPLEX LLC,                     )
                                                   )
                           Plaintiffs,             )
                                                   )
  v.                                               )     C.A. No. 17-14-JFB-SRF
                                                   )
  L’ORÉAL USA, INC., L’ORÉAL USA                   )     CONFIDENTIAL –
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.            )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                  )
                                                   )
                           Defendants.
                                                   )

       DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION IN LIMINE NO. 1 TO
                     EXCLUDE EVIDENCE OF NET WORTH


  Of Counsel:                            Frederick L. Cottrell, III (#2555)
                                         Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                        Katharine L. Mowery (#5629)
  Katherine F. Murray                    Richards, Layton & Finger, P.A.
  Adam M. Reich                          One Rodney Square
  Paul Hastings LLP                      920 N. King Street
  515 South Flower Street, 25th Floor    Wilmington, Delaware 19801
  Los Angeles, CA 90071                  (302) 651-7700
  (213) 683-6000                         cottrell@rlf.com
                                         moyer@rlf.com
  Naveen Modi                            mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                      Attorneys for Defendants
  Paul Hastings LLP                      L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 617 of 714 PageID #:
                                     50902



         Olaplex fails to grasp the import of L’Oréal USA’s Motion in Limine No. 1, which does

  not seek to preclude reference to L’Oréal USA’s resources or Accused Products sales, but to its

  net worth and the net worth of its parent company, L’Oréal S.A.. Courts routinely exclude such

  information prior to a finding of liability on grounds that this information is substantially more

  prejudicial than probative. See, e.g., Waters v. Genesis Health Ventures, Inc., 400 F. Supp. 2d

  808, 813 (E.D. Pa. 2005); Parkins v. Brown, 241 F.2d 367, 368 n.2 (5th Cir. 1957); Smith v.

  Allstate Ins. Co., 912 F. Supp. 2d 242, 255 (W.D. Pa. 2012); McGrane v. Shred-It USA, Inc.,

  2011 WL 1706777, at *2 (W.D. Pa. May 4, 2011); Williams v. Betz Labs., Inc., 1996 WL

  114815, at *3 (E.D. Pa. Mar. 14, 1996). 1 Olaplex also attempts to distinguish certain cases by

  noting that they involved employment discrimination claims, but this superficial distinction is

  irrelevant. Reference to a defendant’s net worth in any case seeking punitive damages would be

  substantially more prejudicial than probative for the same reason—it would “confus[e] the

  issues, mislead[] the jury, undu[ly] delay, and wast[e] time.” Smith, 912 F. Supp. 2d at 255.

         Olaplex’s argument that Defendants’ net worth is relevant to issues beyond punitive

  damages is misplaced. While the parties may discuss the resources available to Defendants, and

  Defendants’ ability to manufacture products without the assistance of Olaplex, this has nothing

  to do with the net worth of the company. Defendants’ net worth is also irrelevant to whether

  Olaplex’s (not Defendants’) $1 billion acquisition demand was made in good faith. Whether

  Defendants may have had the means to pay this amount has no bearing on the reasonableness of

  Olaplex’s demand. Likewise, the profitability of the Accused Products can be shown through

  evidence of the sales of those products. Olaplex’s introduction of net worth evidence at trial

  would be prejudicial and invite error. Defendants’ Motion should be granted.


  1
   Contrary to Olaplex’s assertion, these cases did not involve situations where punitive damages
  were unavailable as a matter of law, or where the issue of punitive damages was bifurcated.

                                                   1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 618 of 714 PageID #:
                                     50903



  Of Counsel:                           /s/ Frederick L. Cottrell, III
                                        Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                       Jeffrey L. Moyer (#3309)
  Katherine F. Murray                   Katharine L. Mowery (#5629)
  Adam M. Reich                         Richards, Layton & Finger, P.A.
  Paul Hastings LLP                     One Rodney Square
  515 South Flower Street, 25th Floor   920 N. King Street
  Los Angeles, CA 90071                 Wilmington, Delaware 19801
  (213) 683-6000                        (302) 651-7700
                                        cottrell@rlf.com
  Naveen Modi                           moyer@rlf.com
  Joseph E. Palys                       mowery@rlf.com
  Daniel Zeilberger
  Paul Hastings LLP                     Attorneys for Defendants
  875 15th Street, N.W.                 L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  Washington, D.C. 20005                USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019




                                               2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 619 of 714 PageID #:
                                     50904



                                  CERTIFICATE OF SERVICE

  I H E R E B Y C E R T I F Y that on May 13, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

   VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
   Jack B. Blumenfeld                               Amardeep L. Thakur
   Jeremy A. Tigan                                  Joseph M. Paunovich
   Anthony D. Raucci                                Bruce E. Van Dalsem
   Morris, Nichols, Arsht & Tunnell LLP             Ali Moghaddas
   1201 North Market Street                         Patrick T. Schmidt
   P.O. Box 1347                                    William Odom
   Wilmington, DE 19899                             Quinn, Emmanuel, Urquhart & Sullivan, LLP
   (302) 658-9200                                   865 S. Figueroa Street
   jblumenfeld@mnat.com                             Los Angeles, CA 90017
   jtigan@mnat.com                                  (213) 443-3000
   araucci@mnat.com                                 amarthakur@quinnemanuel.com
                                                    joepaunovich@quinnemanuel.com
   Diane M. Doolittle                               brucevandalsem@quinnemanuel.com
   Suong T. Nguyen                                  alimoghaddas@quinnemanuel.com
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        patrickschmidt@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor                william.odom@quinnemanuel.com
   Redwood Shores, CA 94065
   (605) 801-5000                                   Adam J. DiClemente
   dianedoolittle@quinnemanuel.com                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
   suongnguyen@quinnemanuel.com                     55 Madison Avenue
                                                    22nd Floor
   Jared W. Newton                                  New York, NY 10010
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        (212) 849-7361
   1300 I Street NW, Suite 900                      adamdiclemente@quinnemanuel.com
   Washington, DC 20005
   (202) 538-8000                                   Matthew K. Blackburn
   jarednewton@quinnemanuel.com                     Diamond McCarthy LLP
                                                    150 California Street
   Megan Y. Yung                                    Suite 2200
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        San Francisco, CA 94111
   111 Huntington Avenue                            (415) 263-9200
   Suite 520                                        mblackburn@diamondmccarthy.com
   Boston, MA 02199
   meganyung@quinnemanuel.com


                                                     /s/ Jason J. Rawnsley
                                                     Jason J. Rawnsley (#5379)
                                                     rawnsley@rlf.com
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 620 of 714 PageID #:
                                     50905



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  LIQWD, INC. and OLAPLEX LLC,                     )
                                                   )
                           Plaintiffs,             )
                                                   )
  v.                                               )     C.A. No. 17-14-JFB-SRF
                                                   )
  L’ORÉAL USA, INC., L’ORÉAL USA                   )     CONFIDENTIAL –
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.            )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                  )
                                                   )
                           Defendants.
                                                   )

    DEFENDANTS’ MOTION IN LIMINE NO. 2 TO PRECLUDE REFERENCE TO ANY
     FINDINGS AND CONCLUSIONS MADE IN CONNECTION WITH PLAINTIFFS’
                  MOTIONS FOR PRELIMINARY INJUNCTION


  Of Counsel:                            Frederick L. Cottrell, III (#2555)
                                         Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                        Katharine L. Mowery (#5629)
  Katherine F. Murray                    Richards, Layton & Finger, P.A.
  Adam M. Reich                          One Rodney Square
  Paul Hastings LLP                      920 N. King Street
  515 South Flower Street, 25th Floor    Wilmington, Delaware 19801
  Los Angeles, CA 90071                  (302) 651-7700
  (213) 683-6000                         cottrell@rlf.com
                                         moyer@rlf.com
  Naveen Modi                            mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                      Attorneys for Defendants
  Paul Hastings LLP                      L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 621 of 714 PageID #:
                                     50906




  I.     SUMMARY OF ARGUMENT

         Plaintiffs should be precluded from making reference at trial to any finding or ruling

  made by the Magistrate, this Court, or the Federal Circuit in connection with Plaintiffs’ motions

  for preliminary injunction (D.I. 14, 239). Plaintiffs have used these rulings as a crutch

  throughout this litigation, relying on preliminary findings based on an incomplete record to avoid

  making fulsome, affirmative arguments. They should not be permitted to utilize this strategy at

  trial. As a threshold matter, any findings or conclusions made in connection with Plaintiffs’

  motions for preliminary injunctive relief are irrelevant to any issue being decided by the jury.

  Fed. R. Evid. 402. But even if that were not the case, such references should be excluded as

  substantially more prejudicial than probative. Fed. R. Evid. 403. Courts routinely preclude

  references to preliminary injunctions on these grounds. See Judkins v. HT Window Fashions

  Corp., 2009 WL 3400989, at *1 (W.D. Pa. Oct. 20, 2009); Altana Pharma AG v. Teva Pharm.

  USA Inc., 2010 WL 11470982, at *1 (D.N.J. Apr. 5, 2010); King Pharm., Inc. v. Sandoz, Inc.,

  2010 WL 4789950, at *1 (D.N.J. Sept. 8, 2010). 1

  II.    THE FINDINGS AND CONCLUSIONS ON PLAINTIFFS’ MOTIONS FOR
         PRELIMINARY INJUNCTION ARE NOT RELEVANT.

         The findings and conclusions relating to Plaintiffs’ requests for preliminary injunctive

  relief are irrelevant at trial. Fed. R. Evid. 402. “[T]he purpose of a preliminary injunction is

  merely to preserve the relative positions of the parties until a trial on the merits can be held.

  Given this limited purpose, and given the haste that is often necessary if those positions are to be

  preserved, a preliminary injunction is customarily granted on the basis of procedures that are less

  formal and evidence that is less complete than in a trial on the merits.” Univ. of Tex. v.

  1
    To be clear, Defendants are not seeking to preclude evidence adduced or presented by any party
  in connection with the preliminary injunction motions. This motion in limine is limited only to
  the findings and conclusions reached by the courts in connection with those motions.

                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 622 of 714 PageID #:
                                     50907



  Camenisch, 451 U.S. 390, 395 (1981). As such, “all findings of fact and conclusions of law at

  the preliminary injunction stage are subject to change upon the ultimate trial on the merits,” and

  are “not binding” on the trial court. Purdue Pharma L.P. v. Boehringer Ingelheim GmbH, 237

  F.3d 1359, 1363 (Fed. Cir. 2001); Univ. of Tex., 451 U.S. at 395. This point is punctuated in the

  instant case, as this Court declined to review Defendants’ motions to reopen the preliminary

  injunction record to include evidence that Plaintiffs withheld during discovery (and which was

  not available to Defendants during the preliminary injunction briefing), on grounds that the

  preliminary injunction was “preliminary.” (See D.I. 785 at 12 (emphasis in original).)

  Defendants intend to appeal this Court’s order granting Plaintiffs’ Renewed Motion for

  Preliminary Injunction. (D.I. 785.) In short, the preliminary nature of both the requested relief

  and the findings associated therewith are precisely what make them irrelevant to a full trial on

  the merits. See Judkins, 2009 WL 3400989, at *1 (granting motion in limine to preclude

  reference to preliminary injunction decision because “findings and conclusions at the preliminary

  injunction stage are tentative, subject to change, and are not binding at a trial on the merits”);

  Sanofi-Aventis Deutschland Gmbh v. Glenmark Pharm. Inc., USA, 2011 WL 383861, at *3

  (D.N.J. Feb. 3, 2011) (excluding as irrelevant references concerning the court’s preliminary

  injunction opinion); Howmedica Osteonics Corp. v. Zimmer, Inc., 2013 WL 5286189, at *2

  (D.N.J. Sept. 16, 2013) (same); Novartis Pharm. Corp. v. Teva Pharm. USA, Inc., 2009 WL

  3754170, at *5 (D.N.J. Nov. 5, 2009) (“A judicial ruling or court conclusion of law is not a

  matter for the jury which operates as the factfinder.”).

  III.   REFERENCE TO THE COURTS’ PRELIMINARY FINDINGS AND
         CONCLUSIONS IS SUBSTANTIALLY MORE PREJUDICIAL THAN
         PROBATIVE.

         Even if the findings and conclusions were relevant, such references should be excluded as

  more prejudicial than probative. Fed. R. Evid. 403. Courts routinely exclude such evidence on


                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 623 of 714 PageID #:
                                     50908



  the grounds that it is “likely to unduly influence the jury.” Park W. Radiology v. CareCore Nat’l

  LLC, 675 F. Supp. 2d 314, 324 (S.D.N.Y. 2009) (granting motion in limine to preclude

  references to the court’s preliminary injunction ruling pursuant to Rule 403); Sanofi-Aventis,

  2011 WL 383861, at *3 (excluding as prejudicial evidence and references relating to the court’s

  preliminary injunction opinion); Novartis, 2009 WL 3754170, at *5 (“Given the leniency

  afforded by courts at the preliminary injunction stage, the introduction of the denial of the

  preliminary injunction and the Federal Circuit's affirmance of that disposition creates an unduly

  prejudicial effect outweighing any potential probative value alleged for purposes of

  introduction.”); Howmedica, 2013 WL 5286189, at *2 (excluding evidence of and reference to

  preliminary injunction order on the grounds that it “would be unfairly prejudicial, confuse the

  issues, and mislead the jury”); King Lombardi Acquisitions, Inc. v. Troop Real Estate, Inc., 2011

  WL 13213918, at *1 (C.D. Cal. Jan. 10, 2011) (granting motion in limine to “preclude plaintiff

  from offering evidence or argument related to the parties’ stipulated preliminary injunction,”

  reasoning that “whatever probative value evidence of the stipulated preliminary injunction may

  have, it is far outweighed by the potential for unfair prejudice and confusion”).

         Plaintiffs should be precluded from referencing any findings or conclusions reached by

  any court relating to their motions for preliminary injunction.

  Of Counsel:                              /s/ Frederick L. Cottrell, III
                                           Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                          Jeffrey L. Moyer (#3309)
  Katherine F. Murray                      Katharine L. Mowery (#5629)
  Adam M. Reich                            Richards, Layton & Finger, P.A.
  Paul Hastings LLP                        One Rodney Square
  515 South Flower Street, 25th Floor      920 N. King Street
  Los Angeles, CA 90071                    Wilmington, Delaware 19801
  (213) 683-6000                           (302) 651-7700
                                           cottrell@rlf.com
  Naveen Modi                              moyer@rlf.com
  Joseph E. Palys                          mowery@rlf.com
  Daniel Zeilberger


                                                   3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 624 of 714 PageID #:
                                     50909



  Paul Hastings LLP
  875 15th Street, N.W.           Attorneys for Defendants
  Washington, D.C. 20005          L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  (202) 551-1990                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019




                                         4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 625 of 714 PageID #:
                                     50910



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

  VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
  Jack B. Blumenfeld                               Amardeep L. Thakur
  Jeremy A. Tigan                                  Joseph M. Paunovich
  Anthony D. Raucci                                Bruce E. Van Dalsem
  Morris, Nichols, Arsht & Tunnell LLP             Ali Moghaddas
  1201 North Market Street                         Patrick T. Schmidt
  P.O. Box 1347                                    William Odom
  Wilmington, DE 19899                             Quinn, Emmanuel, Urquhart & Sullivan, LLP
  (302) 658-9200                                   865 S. Figueroa Street
  jblumenfeld@mnat.com                             Los Angeles, CA 90017
  jtigan@mnat.com                                  (213) 443-3000
  araucci@mnat.com                                 amarthakur@quinnemanuel.com
                                                   joepaunovich@quinnemanuel.com
  Diane M. Doolittle                               brucevandalsem@quinnemanuel.com
  Suong T. Nguyen                                  alimoghaddas@quinnemanuel.com
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        patrickschmidt@quinnemanuel.com
  555 Twin Dolphin Drive, 5th Floor                william.odom@quinnemanuel.com
  Redwood Shores, CA 94065
  (605) 801-5000                                   Adam J. DiClemente
  dianedoolittle@quinnemanuel.com                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
  suongnguyen@quinnemanuel.com                     55 Madison Avenue
                                                   22nd Floor
  Jared W. Newton                                  New York, NY 10010
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        (212) 849-7361
  1300 I Street NW, Suite 900                      adamdiclemente@quinnemanuel.com
  Washington, DC 20005
  (202) 538-8000                                   Matthew K. Blackburn
  jarednewton@quinnemanuel.com                     Diamond McCarthy LLP
                                                   150 California Street
  Megan Y. Yung                                    Suite 2200
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        San Francisco, CA 94111
  111 Huntington Avenue                            (415) 263-9200
  Suite 520                                        mblackburn@diamondmccarthy.com
  Boston, MA 02199
  meganyung@quinnemanuel.com


                                                    /s/ Jason J. Rawnsley
                                                    Jason J. Rawnsley (#5379)
                                                    rawnsley@rlf.com
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 626 of 714 PageID #:
                                     50911



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

      LIQWD, INC. and OLAPLEX LLC,               )
                                                 )
                             Plaintiffs,         )
                                                 )
                     v.                          )      C. A. No. 1:17-cv-00014-JFB-SRF
                                                 )
      L’ORÉAL USA, INC., L’ORÉAL USA             )      CONFIDENTIAL –
      PRODUCTS, INC., L’ORÉAL USA                )      FILED UNDER SEAL
      S/D, INC., and REDKEN 5TH AVENUE           )
      NYC, L.L.C.,                               )
                                                 )
                             Defendants.         )

    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE NO. 2 TO
     PRECLUDE REFERENCE TO ANY FINDINGS AND CONCLUSIONS MADE IN
   CONNECTION WITH PLAINTIFFS’ MOTIONS FOR PRELIMINARY INJUNCTION

   OF COUNSEL:                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Jack B. Blumenfeld (#1014)
   Joseph M. Paunovich                         Jeremy A. Tigan (#5239)
   Ali Moghaddas                               Anthony D. Raucci (#5948)
   QUINN EMANUEL URQUHART                      1201 North Market Street
     & SULLIVAN, LLP                           P.O. Box 1347
   865 South Figueroa Street, 10th Floor       Wilmington, DE 19899
   Los Angeles, CA 90017                       (302) 658-9200
   (213) 443-3000                              jblumenfeld@mnat.com
                                               jtigan@mnat.com
   Adam DiClemente                             araucci@mnat.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                           Attorneys for Plaintiffs
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2018




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 627 of 714 PageID #:
                                     50912



         Plaintiffs (“Olaplex”) oppose Defendants’ (“L’Oréal”) Motion in Limine No. 2 to Prelude

  Reference to Any Findings and Conclusions Made in Connection with Plaintiffs’ Motions for

  Preliminary Injunction (“Motion” or “Mot.”).

  I.     CERTAIN PRELIMINARY INJUNCTION FINDINGS ARE PROBATIVE AND
         ADMISSIBLE FOR PROPER PURPOSES

         L’Oréal’s Motion seeks to preclude “any findings and conclusions” related to Olaplex’s

  Preliminary Injunction Motions. Mot. at 1 (emphasis added). This is an overbroad request and

  improper. Leonard v. Stemtech Health Scis., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013)

  (“Evidentiary rulings … should generally be deferred until trial to allow for the resolution of

  questions of foundation, relevancy, and potential prejudice in proper context.”). At the outset,

  Olaplex will certainly not suggest that the jury should find the ’419 Patent valid and infringed at

  trial on the basis that its motion for a preliminary injunction was granted.1 However, there are

  several proper uses of findings made in connection with the preliminary injunction motions and it

  should not be excluded wholesale. For example, Olaplex contends that L’Oréal actively induces

  infringement by instructing its customers to use the Accused Products in an infringing manner.

  Liqwd, Inc. v. L’Oréal USA, Inc., 720 F. App’x 623, 628-29 (Fed. Cir. 2018). As the Federal

  Circuit recognized, “active inducement of infringement[] is often ‘an ongoing offense that can

  continue after litigation has commenced.’” Id. at 628 (quoting In re Seagate Technology, LLC,

  497 F.3d 1360, 1374 (Fed. Cir. 2007)). Olaplex should be permitted to inform the jury of the

  Federal Circuit’s decision on appeal from the first Order concerning the preliminary injunction

  motion (D.I. 135), as well as the date thereof (D.I. 217-1), because that decision establishes that



         1
              L’Oréal charges, without citation or explanation, that “Plaintiffs have used these
  [preliminary injunction] rulings as a crutch throughout this litigation, relying on preliminary
  findings based on an incomplete record to avoid making fulsome, affirmative argument.” Mot. at
  1. L’Oréal declined to direct the Court to even a single example to back up this claim.


                                                  1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 628 of 714 PageID #:
                                     50913



  L’Oréal actively induced infringement with the requisite knowledge at least as early as the date

  the decision issued (but likely much earlier in light of other evidence). See id. at 629 (“Our claim

  construction today makes it likely that the knowledge element for inducement of infringement

  may be satisfied[.]” (emphasis added)). Relatedly, one of L’Oréal’s defenses to Olaplex’s

  infringement claims is that, to the extent it has infringed Olaplex’s patents, it did not do so

  willfully. D.I. 650, at 27. The Federal Circuit has held that the fact an infringer is enjoined from

  infringing is relevant to the infringer’s notice of infringement, supporting a finding of willfulness.

  Paper Converting Mach. Co. v. Magna-Graphics Corp., 785 F.2d 1013, 1015 (Fed. Cir. 1986)

  (“We agree . . . that the injunction, against a party who had already infringed, provided an added

  reason for caution.”). In support of Olaplex’s demand for enhanced patent damages, Olaplex

  should be permitted to inform the jury of the timeframe when L’Oréal was found likely to be

  infringing the ’419 Patent, helping to establish the date by which L’Oréal knew (or should have

  known) that its conduct was infringing. L’Oréal did not stop its infringement (or do anything

  different) following either the Federal Circuit’s decision (D.I. 217-1), or this Court’s decisions on

  remand (D.I. 430; D.I. 785). L’Oréal’s request to entirely bar information from the first two years

  of this litigation (indeed two additional years of infringing conduct) is overbroad and unsupported

  at law. To the extent L’Oréal believes that any specific reference to an order, conclusion, or

  decision respecting the preliminary injunction phase of this case is improper, the appropriate action

  is a contemporaneous trial objection. Cf. C.R. Bard Inc. v. AngioDynamics Inc., 2018 WL

  3468215, at *3 (D. Del. July 18, 2018); see infra Part II. Further still, evidence of preliminary

  injunction decisions may be relevant for impeachment purposes at trial. One of the cases L’Oréal

  cites expressly recognizes that an order in limine otherwise excluding reference to a preliminary

  injunction order should leave open its use for impeachment. See Altana Pharma AG v. Teva




                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 629 of 714 PageID #:
                                     50914



  Pharms. USA Inc., 2010 WL 11470982, at *1 (D.N.J. April 5, 2010) (“However, the Defendants

  are not precluded from the use of injunction materials if relevant and appropriate for impeachment

  purposes.”). Moreover, several of L’Oréal’s experts relied on preliminary injunction materials and

  decisions to form their opinions. See, e.g., D.I. 719, Ex. 1, at ¶¶ 25, 29 (Dr. Benny Freeman’s

  Opening Report); D.I. 720, Ex. 4, at ¶ 14 & n.2 (Rhonda Harper’s Report); D.I. 720, Ex. 6, at Ex.

  B, Items 7, 12 (James Pooley’s Report); D.I. 720, Ex. 8, at Ex. B, Items 6, 10 (Thomas Schultz’s

  Report); D.I. 719, Ex. 3, at ¶ 23, 27, 77 n.44 (Dr. Freeman’s Rebuttal Report). Assuming that

  these experts are permitted to testify at trial,2 Olaplex should be allowed to cross-examine them

  about and impeach them with the materials they relied on, see Fed. R. Evid. 705, which includes

  the evidence that L’Oréal would exclude hereby.3

  II.    ANY PREJUDICE CAN BE EASILY CURED

         To the extent there is any prejudice in informing the jury about certain findings related to

  the preliminary injunction proceedings, it is easily cured. Given the probative value that Olaplex

  has described above, to the extent any prejudice would result, the remedy should not be to exclude

  the evidence but to issue a cautionary instruction to the jury. See, e.g., WWP, Inc. v. Wounded

  Warriors Family Support, Inc., 628 F.3d 1032, 1040-41 (8th Cir. 2011) (affirming district court’s

  admission of reference to grant of preliminary injunction because it was relevant to plaintiff’s

  damages theory and because the district court “issued a cautionary instruction”); Citizens Fin.

  Group, Inc. v. Citizens Nat’l Bank, 383 F.3d 110, 133 (3d Cir. 2004).

  III.   CONCLUSION

         Olaplex respectfully requests that the Court deny L’Oréal’s Motion.


         2
            But see D.I. 684, 686, 690, 697 (Olaplex’s Daubert motions).
         3
            Additionally, Olaplex experts rely on the existence of judicial findings made in the
  Preliminary Injunction proceedings that are probative of issues and defenses in the case. See, e.g.,
  D.I. 747-1, Ex. 1 at ¶¶ 29, 48, 63, 68, 74, 83 & accompanying footnotes.


                                                   3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 630 of 714 PageID #:
                                     50915


   OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

   Joseph M. Paunovich                     /s/ Anthony D. Raucci
   Ali Moghaddas                           ____________________________________
   QUINN EMANUEL URQUHART                  Jack B. Blumenfeld (#1014)
     & SULLIVAN, LLP                       Jeremy A. Tigan (#5239)
   865 South Figueroa Street, 10th Floor   Anthony D. Raucci (#5948)
   Los Angeles, CA 90017                   1201 North Market Street
   (213) 443-3000                          P.O. Box 1347
                                           Wilmington, DE 19899
   Adam DiClemente                         (302) 658-9200
   QUINN EMANUEL URQUHART                  jblumenfeld@mnat.com
     & SULLIVAN, LLP                       jtigan@mnat.com
   51 Madison Avenue, 22nd Floor           araucci@mnat.com
   New York, NY 10010
   (212) 849-7000                          Attorneys for Plaintiffs

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2019




                                           4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 631 of 714 PageID #:
                                     50916



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  LIQWD, INC. and OLAPLEX LLC,                     )
                                                   )
                           Plaintiffs,             )
                                                   )
  v.                                               )     C.A. No. 17-14-JFB-SRF
                                                   )
  L’ORÉAL USA, INC., L’ORÉAL USA                   )     CONFIDENTIAL –
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.            )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                  )
                                                   )
                           Defendants.
                                                   )

  DEFENDANTS’ REPLY IN SUPPORT OF MOTION IN LIMINE NO. 2 TO PRECLUDE
   REFERENCE TO ANY FINDINGS AND CONCLUSIONS MADE IN CONNECTION
        WITH PLAINTIFFS’ MOTIONS FOR PRELIMINARY INJUNCTION


  Of Counsel:                            Frederick L. Cottrell, III (#2555)
                                         Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                        Katharine L. Mowery (#5629)
  Katherine F. Murray                    Richards, Layton & Finger, P.A.
  Adam M. Reich                          One Rodney Square
  Paul Hastings LLP                      920 N. King Street
  515 South Flower Street, 25th Floor    Wilmington, Delaware 19801
  Los Angeles, CA 90071                  (302) 651-7700
  (213) 683-6000                         cottrell@rlf.com
                                         moyer@rlf.com
  Naveen Modi                            mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                      Attorneys for Defendants
  Paul Hastings LLP                      L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 632 of 714 PageID #:
                                     50917



         Olaplex concedes that it would be improper to “suggest that the jury should find the ’419

  Patent valid and infringed at trial on the basis that its motion for preliminary injunction was

  granted.” (Opp. at 1.) Nonetheless, Olaplex still seeks to reference the trial and appellate courts’

  findings relating to its motions for preliminary injunction (“PI”). This is improper, as these

  preliminary findings are based on an incomplete record and would “unduly influence the jury.”

  Park W. Radiology v. CareCore Nat’l LLC, 675 F. Supp. 2d 314, 324 (S.D.N.Y. 2009).

         While Olaplex argues that the PI findings may be relevant for other purposes, it focuses

  primarily on the evidence presented in connection with the PI motions, not with the courts’

  findings. 1 Defendants do not seek to preclude the underlying evidence, to which they may have

  separate objections at trial. Their motion focuses only on the rulings and findings within them.

         Olaplex also contends that the PI ruling somehow establishes Defendants’ knowledge for

  induced infringement or willfulness. (Opp. at 2.) Not only is this argument incorrect (and

  Defendants reject such a premise), it underscores the prejudice such rulings would introduce to

  Defendants, as Defendants were forced to present initial non-infringement and invalidity

  positions during the time constrained PI phases of this case, which do not represent all of

  Defendants’ non-infringement and invalidity positions against the asserted patents. The jury

  should not be tainted by findings and conclusions that were not based on a full record and

  evidence that will be presented at trial. Moreover, Defendants are appealing the PI ruling and

  maintain that the asserted patents are both invalid and not infringed. 2


  1
    For instance, Olaplex states that this information may be relevant for impeachment purposes,
  and that Defendants’ experts relied on the PI ruling in their reports. The cited portions of the
  reports note the experts’ awareness of the rulings, not their reliance on them.
  2
    Moreover, if Olaplex is permitted to reference the PI rulings at trial based on its theory, then the
  PGR decisions (which Olaplex seeks to preclude in another motion in limine) demonstrating the
  invalidity of the asserted patents should likewise be allowed, to afford Defendants a fair retort to
  Olaplex’s allegations of willfulness, infringement, and validity.

                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 633 of 714 PageID #:
                                     50918



  Of Counsel:                           /s/ Frederick L. Cottrell, III
                                        Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                       Jeffrey L. Moyer (#3309)
  Katherine F. Murray                   Katharine L. Mowery (#5629)
  Adam M. Reich                         Richards, Layton & Finger, P.A.
  Paul Hastings LLP                     One Rodney Square
  515 South Flower Street, 25th Floor   920 N. King Street
  Los Angeles, CA 90071                 Wilmington, Delaware 19801
  (213) 683-6000                        (302) 651-7700
                                        cottrell@rlf.com
  Naveen Modi                           moyer@rlf.com
  Joseph E. Palys                       mowery@rlf.com
  Daniel Zeilberger
  Paul Hastings LLP                     Attorneys for Defendants
  875 15th Street, N.W.                 L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  Washington, D.C. 20005                USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019




                                               2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 634 of 714 PageID #:
                                     50919



                                  CERTIFICATE OF SERVICE

  I H E R E B Y C E R T I F Y that on May 13, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

   VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
   Jack B. Blumenfeld                               Amardeep L. Thakur
   Jeremy A. Tigan                                  Joseph M. Paunovich
   Anthony D. Raucci                                Bruce E. Van Dalsem
   Morris, Nichols, Arsht & Tunnell LLP             Ali Moghaddas
   1201 North Market Street                         Patrick T. Schmidt
   P.O. Box 1347                                    William Odom
   Wilmington, DE 19899                             Quinn, Emmanuel, Urquhart & Sullivan, LLP
   (302) 658-9200                                   865 S. Figueroa Street
   jblumenfeld@mnat.com                             Los Angeles, CA 90017
   jtigan@mnat.com                                  (213) 443-3000
   araucci@mnat.com                                 amarthakur@quinnemanuel.com
                                                    joepaunovich@quinnemanuel.com
   Diane M. Doolittle                               brucevandalsem@quinnemanuel.com
   Suong T. Nguyen                                  alimoghaddas@quinnemanuel.com
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        patrickschmidt@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor                william.odom@quinnemanuel.com
   Redwood Shores, CA 94065
   (605) 801-5000                                   Adam J. DiClemente
   dianedoolittle@quinnemanuel.com                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
   suongnguyen@quinnemanuel.com                     55 Madison Avenue
                                                    22nd Floor
   Jared W. Newton                                  New York, NY 10010
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        (212) 849-7361
   1300 I Street NW, Suite 900                      adamdiclemente@quinnemanuel.com
   Washington, DC 20005
   (202) 538-8000                                   Matthew K. Blackburn
   jarednewton@quinnemanuel.com                     Diamond McCarthy LLP
                                                    150 California Street
   Megan Y. Yung                                    Suite 2200
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        San Francisco, CA 94111
   111 Huntington Avenue                            (415) 263-9200
   Suite 520                                        mblackburn@diamondmccarthy.com
   Boston, MA 02199
   meganyung@quinnemanuel.com


                                                     /s/ Jason J. Rawnsley
                                                     Jason J. Rawnsley (#5379)
                                                     rawnsley@rlf.com
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 635 of 714 PageID #:
                                     50920



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



  LIQWD, INC. and OLAPLEX LLC,                    )
                                                  )
  Plaintiffs,                                     )
                                                  )
  v.                                              )     C.A. No. 17-14-JFB-SRF
                                                  )
  L’ORÉAL USA, INC., L’ORÉAL USA                  )     HIGHLY CONFIDENTIAL
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.,          )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                 )
                                                  )
  Defendants.                                     )

              DEFENDANTS’ MOTION IN LIMINE NO. 3 TO PRECLUDE
         REFERENCE TO L’ORÉAL S.A.’S PARTICIPATION IN AND DISMISSAL
           FROM THIS PROCEEDING AND THE U.K. LITIGATION DECISION


                                        Frederick L. Cottrell, III (#2555)
  Of Counsel:                           Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                       Katharine L. Mowery (#5629)
  Katherine F. Murray                   Richards, Layton & Finger, P.A.
  Adam M. Reich                         One Rodney Square
  Paul Hastings LLP                     920 N. King Street
  515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
  Los Angeles, CA 90071                 (302) 651-7700
  (213) 683-6000                        cottrell@rlf.com
                                        moyer@rlf.com
  Naveen Modi                           mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                     Attorneys for Defendants
  Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 636 of 714 PageID #:
                                     50921



         Defendants respectfully request an order in limine precluding Plaintiffs from referencing

  or using at trial certain information regarding a non-party, L’Oréal S.A. In particular,

  Defendants request that the Court preclude Olaplex from referring to or eliciting testimony

  regarding the following at trial: (1) L’Oréal S.A.’s temporary involvement and dismissal from

  this case; and (2) a decision currently under appeal in the United Kingdom involving L’Oréal

  S.A, Liqwd, Inc. v. L’Oréal (U.K.) Ltd. (the “U.K. Decision”).

         L’Oréal S.A. is not a defendant in this case. Yet, throughout this case, Olaplex has

  repeatedly referenced “L’Oréal” indiscriminately in an attempt to blur the lines between the

  distinct entities to Olaplex’s benefit. (See, e.g., D.I. 668 at 4 (arguing “L’Oréal [i.e., L’Oréal

  USA] has already deposed [Olaplex witnesses] extensively on the subject of Olaplex’s alleged

  prior public use and/or sale of its products … a contention that was rejected by the court in the

  U.K. Litigation but which L’Oréal [i.e., L’Oréal S.A. and L’Oréal (U.K.) Ltd.] continues to

  pursue on appeal.”) (emphasis added).) Defendants expect Olaplex will reference L’Oréal S.A.

  in an attempt to suggest that a foreign company, rather than L’Oréal USA, Inc., a U.S. company,

  is the true party in this lawsuit. The fact is that Defendants are U.S. companies just like Olaplex,

  and any suggestion to the contrary to try to prejudice Defendants should be precluded. In

  particular, Olaplex should be precluded from referencing L’Oréal S.A.’s former status as a

  defendant in this case, discovery issues relating to L’Oréal S.A., and a U.K. Decision involving

  L’Oréal S.A. (See, e.g., Ex. A at 5 (Tiffany Walden asserting that “a judge may consider [the

  U.K. decision] when assessing the [U.S.] case”).) These topics are irrelevant to the case, are

  likely to confuse/mislead the jury, and carry a substantial risk of unfairly prejudicing Defendants.

  See Fed. R. Evid. 401-403. Thus, this Court should issue an order in limine preempting such

  juror confusion and undue prejudice.



                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 637 of 714 PageID #:
                                     50922



  L’Oréal S.A.’s Participation In The Case

         This Court has already rejected Olaplex’s contention that L’Oréal S.A.—the foreign

  parent company of L’Oréal USA, Inc., but a separate legal entity—was purportedly “closely

  related” to Defendants for purposes of this proceeding, and therefore this Court rejected

  Olaplex’s improper attempt to draw L’Oréal S.A. into this case through its First Amended

  Complaint. (See D.I. 186 at 4, 6, 15-16, 38-39, 41-45 (recommending dismissal); D.I. 234 at 2-7

  (adopting D.I. 186 in its entirety); see also D.I. 117 (L’Oréal S.A.’s motion to dismiss).) Olaplex

  should be precluded from suggesting to the jury that any negative inference should be made

  regarding L’Oréal S.A.’s temporary involvement in this case or any discovery directed to

  L’Oréal S.A.—such as, for example, impugning the Defendants for Olaplex’s failure to prove its

  entitlement to discovery from L’Oréal S.A., a separate entity.

  The U.K. Decision

         This Court should also preclude reference to and use of the U.K. Decision finding

  infringement and validity of U.K. Patent GB 2 525 793 by L’Oréal S.A. and L’Oréal (U.K.) Ltd.

         First, reference to the U.K. Decision would present a substantial danger of confusing the

  issues and misleading the jury while its probative value is negligible. See Fed. R. Evid. 401-403.

  Differences between the present case and the U.K. litigation make that decision irrelevant to the

  present case. 1 For example, the UK Decision is based on laws of a different country and is




  1
    Although the decision in the U.K. litigation is irrelevant to this case, certain underlying facts,
  such as prior use by Olaplex, are relevant to certain claims or defenses by both Olaplex and
  L’Oréal USA. Defendants’ motion does not seek to exclude all mention of the U.K. litigation
  (which may be properly invoked for impeachment purposes, for example), but instead is
  narrowly targeted to the decision in the case which has no probative value and a high likelihood
  of unfair prejudice to Defendants in this case, none of which were/are a party to that U.K.
  litigation.
                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 638 of 714 PageID #:
                                     50923



  against different defendants. (See D.I. 668, Ex. N). It would be difficult, if not impossible, to

  instruct a jury on these nuances.

          Second, the U.K. Decision is both non-binding and is still on appeal; therefore, any

  reference to that decision would be highly prejudicial to Defendants at trial. See Quad/Tech, Inc.

  v. Q.I. Press Controls B.V., 701 F. Supp. 2d 644, 655 (E.D. Pa. 2010) (“foreign patent

  determinations are not binding in litigation concerning United States patents and patent law”),

  aff’d, 413 F. App’x 278 (Fed. Cir. 2011). Even if the Court finds that the U.K. Decision has

  minimal relevance, the jury likely will not know how to properly weigh a decision in a foreign

  jurisdiction that is on appeal. Should the U.K. appellate court reverse (or even criticize) the U.K.

  Decision, the jury will have already been tainted. The marginal probative value (if any) of the

  U.K. Decision is vastly outweighed by the high likelihood of unfair prejudice to Defendants by

  its inclusion.

          Third, it would be unfair to allow Olaplex to use the U.K. Decision to persuade the jury

  that specific outcomes in that case (e.g., infringement of a foreign patent and validity regarding

  prior use under U.K. law) are relevant to this case when Olaplex vigorously (and successfully)

  fought to block Defendants’ access to documents from that case. (See D.I. 668, 675.) Allowing

  the use of the decision would be permitting Olaplex to use an outcome while withholding from

  Defendants the basic information to argue why this outcome is inapplicable. Olaplex cannot

  have it both ways.

          For the foregoing reasons, Defendants respectfully request an order in limine precluding

  Olaplex from referencing or using at trial the participation and dismissal of L’Oréal S.A. in this

  action or the U.K. Decision.




                                                   3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 639 of 714 PageID #:
                                     50924



                                        /s/ Frederick L. Cottrell, III
  Of Counsel:                           Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                       Jeffrey L. Moyer (#3309)
  Katherine F. Murray                   Katharine L. Mowery (#5629)
  Adam M. Reich                         Richards, Layton & Finger, P.A.
  Paul Hastings LLP                     One Rodney Square
  515 South Flower Street, 25th Floor   920 N. King Street
  Los Angeles, CA 90071                 Wilmington, Delaware 19801
  (213) 683-6000                        (302) 651-7700
                                        cottrell@rlf.com
  Naveen Modi                           moyer@rlf.com
  Joseph E. Palys                       mowery@rlf.com
  Daniel Zeilberger
  Paul Hastings LLP                     Attorneys for Defendants
  875 15th Street, N.W.                 L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  Washington, D.C. 20005                USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019




                                               4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 640 of 714 PageID #:
                                     50925



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

  VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
  Jack B. Blumenfeld                               Amardeep L. Thakur
  Jeremy A. Tigan                                  Joseph M. Paunovich
  Anthony D. Raucci                                Bruce E. Van Dalsem
  Morris, Nichols, Arsht & Tunnell LLP             Ali Moghaddas
  1201 North Market Street                         Patrick T. Schmidt
  P.O. Box 1347                                    William Odom
  Wilmington, DE 19899                             Quinn, Emmanuel, Urquhart & Sullivan, LLP
  (302) 658-9200                                   865 S. Figueroa Street
  jblumenfeld@mnat.com                             Los Angeles, CA 90017
  jtigan@mnat.com                                  (213) 443-3000
  araucci@mnat.com                                 amarthakur@quinnemanuel.com
                                                   joepaunovich@quinnemanuel.com
  Diane M. Doolittle                               brucevandalsem@quinnemanuel.com
  Suong T. Nguyen                                  alimoghaddas@quinnemanuel.com
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        patrickschmidt@quinnemanuel.com
  555 Twin Dolphin Drive, 5th Floor                william.odom@quinnemanuel.com
  Redwood Shores, CA 94065
  (605) 801-5000                                   Adam J. DiClemente
  dianedoolittle@quinnemanuel.com                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
  suongnguyen@quinnemanuel.com                     55 Madison Avenue
                                                   22nd Floor
  Jared W. Newton                                  New York, NY 10010
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        (212) 849-7361
  1300 I Street NW, Suite 900                      adamdiclemente@quinnemanuel.com
  Washington, DC 20005
  (202) 538-8000                                   Matthew K. Blackburn
  jarednewton@quinnemanuel.com                     Diamond McCarthy LLP
                                                   150 California Street
  Megan Y. Yung                                    Suite 2200
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        San Francisco, CA 94111
  111 Huntington Avenue                            (415) 263-9200
  Suite 520                                        mblackburn@diamondmccarthy.com
  Boston, MA 02199
  meganyung@quinnemanuel.com


                                                    /s/ Jason J. Rawnsley
                                                    Jason J. Rawnsley (#5379)
                                                    rawnsley@rlf.com
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 641 of 714 PageID #:
                                     50926




                        Exhibit A
11/2/2018
        Case                           Legal Update: Olaplex
                 1:17-cv-00014-JFB-SRF Document       821-2  Patent Litigation
                                                                 Filed         Victory - Olaplex
                                                                           05/28/19         Page 642 of 714 PageID #:
                                                       50927

                                                                                                        Back to Website




                                                          Hair Stories  FROM OLAPLEX



                                         Search …




                                                                           Jun 16, 2018



                       Legal Update: Olaplex Patent Litigation
                       Victory




                       On Monday, June 11, 2018, a UK High Court Judge ruled that L’Oréal UK
                       and its parent company, L’Oréal SA infringed an Olaplex patent by selling
https://blog.olaplex.com/2018/06/16/legal-update-olaplex-patent-litigation-victory/                                       1/5
                                                                                                             LO_USA0072114
11/2/2018
        Case                           Legal Update: Olaplex
                 1:17-cv-00014-JFB-SRF Document       821-2  Patent Litigation
                                                                 Filed         Victory - Olaplex
                                                                           05/28/19         Page 643 of 714 PageID #:
                                                       50928
                       and using their Smartbond product. Many of our followers have asked for
                       more information about the case, the victory, what it means for hairdressers,
                       and what it means for Olaplex and their on-going US litigation. To help in
                       answer your questions, below is a Q & A with Dean Christal, the CEO and
                       Founder of Olaplex, and Tiffany Walden, Olaplex’s General Counsel.

                       Q: What does Olaplex have patented?

                       Tiffany: Olaplex has nearly a dozen patents around the world, and more
                       than 100 additional patents pending. They cover a variety of technologies
                       and inventions – some protecting our Olaplex products, some protecting
                       compositions that perform similarly, and some covering new things we
                       haven’t yet manufactured. The patent L’Oréal infringed is the use of maleic
                       acid in bleaching mixtures to repair damage to hair.

                       Q: When did you first learn L’Oréal was infringing your patent?

                       Dean: A few months before the launch of their infringing products – we
                       started hearing whispers in the industry that L’Oréal was going to launch
                       three products that used maleic acid in bleach – something we had patented
                       in the US, and had a patent pending in the UK. L’Oréal knew we had those
                       patents, so we were shocked that they would brazenly infringe the patent.
                       We didn’t want to get in a huge legal battle – it’s been incredibly costly and
                       disruptive to our business and personal lives. But we didn’t have a choice. I
                       had a phone call with Frederic Roze, the Executive Vice President of the
                       Americas for L’Oréal; I informed him they would be infringing our patent and
                       we would have no choice but to sue, but Frederic wasn’t interested in
                       listening to me and ultimately they launched the infringing products.

                       Q: Why did you sue L’Oréal?

                       Dean: Truly, we felt like we didn’t have a choice. Once we informed them
                       we had patents covering their products – and they told us they were not
                       going to cancel the launch, we had to protect our technology and our
                       investment. Olaplex spent millions creating and patenting our Step 1
                       technology – we couldn’t allow L’Oréal to steal it and then compete against
                       us.



https://blog.olaplex.com/2018/06/16/legal-update-olaplex-patent-litigation-victory/                                     2/5
                                                                                                             LO_USA0072115
11/2/2018
        Case                           Legal Update: Olaplex
                 1:17-cv-00014-JFB-SRF Document       821-2  Patent Litigation
                                                                 Filed         Victory - Olaplex
                                                                           05/28/19         Page 644 of 714 PageID #:
                                                       50929
                       Tiffany: Legally, we have an obligation to enforce our patent rights. If you
                       don’t take action when you find people infringing your rights, you are at risk
                       to lose them. We also knew that if L’Oréal got away with patent
                       infringement, every other manufacturer would think they could also infringe
                       our patent.

                       Q: Are a lot of other people infringing your patent?

                       Tiffany: No. While there are a lot of knock-off products purporting to be
                       “bond builders” – none of those products work – because they don’t use our
                       patented chemistry. Most of the “bond builders” out there are really
                       silicones, oils, and protein treatments – they might make the hair feel good in
                       the short-term, but after a couple of washes, the damage becomes apparent.


                       Q: Was it scary for you to go up against L’Oréal – given how big
                       and powerful they are in the industry?

                       Dean: The short answer is yes. From the beginning, we knew we were in the
                       right, everyone knows that Olaplex created this category and we created the
                       technology. L’Oréal is the biggest beauty company in the world and we
                       knew that that they would pull all stops and spend tons of money not to get
                       caught in their illegal acts. We didn’t want to go bankrupt protecting our
                       intellectual property but we had no choice. In the US, they control a lot of our
                       distribution through Salon Centric and we knew that once we sued them, we
                       would risk our business at Salon Centric. Ultimately, I decided that the costs
                       and risks were worth it and we needed to sue them to get L’Oréal to stop
                       infringing.

                       Tiffany: At every stage of the process, we faced an uphill battle because of
                       L’Oréal’s size and strength: we had law firms that wouldn’t work with us
                       because they do work for L’Oréal. We had experts decline to partner with
                       us because they rely on L’Oréal for consulting work and didn’t want to be
                       adverse to them. A lot of times it felt – and it continues to feel – that they’re
                       using their size and power to simply try and outspend us and force us into a
                       position where we can no longer afford to litigate this case.

                       Dean: What they don’t seem to understand is that we can’t afford not to
                       litigate this case. We’ve spent millions of dollars on this case – and we’ve
https://blog.olaplex.com/2018/06/16/legal-update-olaplex-patent-litigation-victory/                                     3/5
                                                                                                             LO_USA0072116
11/2/2018
        Case                           Legal Update: Olaplex
                 1:17-cv-00014-JFB-SRF Document       821-2  Patent Litigation
                                                                 Filed         Victory - Olaplex
                                                                           05/28/19         Page 645 of 714 PageID #:
                                                       50930
                       had to slow down the growth of our business because of it – but if we
                       wouldn’t have sued L’Oréal and wouldn’t have won – it would have had
                       disastrous consequences long-term for the success of our company.

                       Q: What was the hardest part of the lawsuit?

                       Dean: Dealing with the personal attacks from their attorneys. In the UK
                       litigation, their attorney spent hours calling me a liar and a dishonest person.
                       He said the same thing about Dr. Pressly, one of the inventors of Olaplex,
                       and Tracey Cunningham. To hear someone impugn your character, and to
                       have to just sit there and listen to it- is not an easy thing.

                       Tiffany: Olaplex has about 4 attorneys working for us in each of our lawsuits.
                       Combined, L’Oréal has more than twenty. As I mentioned before, I think one
                       of their strategies is to try and overwhelm our small company by filing
                       frivolous motions, and forcing us to spend a lot of money on legal fees. In the
                       UK, early in the litigation they tried this strategy – they filed motions trying to
                       dismiss L’Oréal SA (the French parent company) from the lawsuit. The day
                       before the hearing, they withdrew the motion. The judge ordered L’Oréal to
                       pay us nearly $70,000 for withdrawing the motion. So while their
                       techniques aren’t always effective, it forces us to spend time and money to
                       defend and oppose their motions and applications.

                       Q: Now that you’ve won, what happens next in the UK lawsuit?

                       Tiffany: In July, we are going to the court and asking for the court to order an
                       injunction, award us our legal fees for winning the case, and to enjoin
                       L’Oréal from continuing to sell the Smartbond Step 1 for use in bleach.
                       L’Oréal has already publicly said they’re going to ask the court for
                       permission to appeal.

                       Q: Can hairdressers in the UK keep using the L’Oréal Smartbond
                       Step 1 product?

                       Tiffany: A judge has ruled that using Smartbond Step 1 in bleach/lightener
                       to repair hair during the bleaching process infringes our patent. Anyone that
                       uses Smartbond Step 1 in this way is infringing the patent – and could be
                       liable for damages and may also be enjoined.


https://blog.olaplex.com/2018/06/16/legal-update-olaplex-patent-litigation-victory/                                     4/5
                                                                                                             LO_USA0072117
11/2/2018
        Case                            Legal Update: Olaplex
                  1:17-cv-00014-JFB-SRF Document       821-2  Patent Litigation
                                                                  Filed         Victory - Olaplex
                                                                            05/28/19         Page 646 of 714 PageID #:
                                                        50931
                         Dean: Olaplex supports hairdressers and we always have. We know
                         L’Oréal is the bad-actor here, not the stylists, but if hairdressers continue to
                         use Smartbond in a way that infringes our patent – we may be in a position
                         where we’re forced to take legal action to get them to stop the infringement.

                         Q: Does the fact that the product infringes the patent mean that
                         L’Oréal’s products are identical to Olaplex?

                         Tiffany: No. Olaplex owns a variety of patents that cover various inventions.
                         Olaplex’s raw materials are far more expensive than L’Oréal’s and we
                         believe provide a better product for stylists and colorists.

                         Q: Why does the judgment only mention the Smartbond product
                         and not Redken pH Bonder or Matrix Bond Ultim8?

                         Tiffany: In the UK, L’Oréal sells only the Smartbond product – so that is what
                         the Judge focused on.

                         Q: I know this is just a decision in the UK, does it impact the US or
                         anywhere else in the world?

                         Tiffany: While the decision is not binding on a US court, we believe that a
                         judge may consider this information when assessing the case. L’Oréal seems
                         to agree with that logic, as they’ve cited to the UK litigation multiple times in
                         our US proceeding.




        MADE IN CALIFORNIA, LOVED WORLDWIDE




        Copyright 2018 Olaplex, All rights reserved




https://blog.olaplex.com/2018/06/16/legal-update-olaplex-patent-litigation-victory/                                      5/5
                                                                                                              LO_USA0072118
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 647 of 714 PageID #:
                                     50932



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



  LIQWD, INC. and OLAPLEX LLC,                    )
                                                  )
  Plaintiffs,                                     )
                                                  )
  v.                                              )     C.A. No. 17-14-JFB-SRF
                                                  )
  L’ORÉAL USA, INC., L’ORÉAL USA                  )     HIGHLY CONFIDENTIAL
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.,          )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                 )
                                                  )
  Defendants.                                     )

         DEFENDANTS’ REPLY IN SUPPORT OF ITS MOTION IN LIMINE NO. 3 TO
          PRECLUDE REFERENCE TO L’ORÉAL S.A.’S PARTICIPATION IN AND
       DISMISSAL FROM THIS PROCEEDING AND THE U.K. LITIGATION DECISION


                                        Frederick L. Cottrell, III (#2555)
  Of Counsel:                           Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                       Katharine L. Mowery (#5629)
  Katherine F. Murray                   Richards, Layton & Finger, P.A.
  Adam M. Reich                         One Rodney Square
  Paul Hastings LLP                     920 N. King Street
  515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
  Los Angeles, CA 90071                 (302) 651-7700
  (213) 683-6000                        cottrell@rlf.com
                                        moyer@rlf.com
  Naveen Modi                           mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                     Attorneys for Defendants
  Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 648 of 714 PageID #:
                                     50933



         Defendants’ MIL No. 3 was narrowly-tailored to two issues. Contrary to Plaintiffs’

  hyperbole, Defendants do not seek to force the parties to “avoid mentioning L’Oréal S.A. at

  trial” (Olaplex Opposition (“Opp.”) at 1), but instead prevent Plaintiffs from wielding their

  failure to join L’Oréal S.A. as a weapon to impugn the actual Defendants in the case—as

  exemplified in the opposition itself. (Opp. at 2 n.2.) Olaplex’s failure to obtain discovery from

  L’Oréal S.A.—a foreign entity not in this case—should not be unfairly characterized by

  Plaintiffs to taint Defendants. 1 The proper remedy is to exclude reference to L’Oréal S.A.’s

  participation in this legal proceeding and its dismissal from the case.

         Similarly, Defendants’ motion made clear that it sought to exclude only the U.K.

  decision, not the underlying facts or the proceeding itself. Injecting the U.K. decision into this

  case would encourage the jury to abdicate its role as fact-finder, and instead simply follow the

  U.K. decision, even though that decision is inapplicable on various levels. 2 For example,

  Plaintiffs suggest that the decision is necessary to bolster Mr. Christal’s credibility. (Opp. at 2.)

  However, Mr. Christal’s credibility—as a central witness in this case—is for the jury in this

  proceeding to decide, not a judge in the U.K. Further, Plaintiffs’ willfulness theory is premised

  on the faulty predicate that the U.K. decision is notice of U.S. infringement; it is not. Finally,

  Plaintiffs’ non-infringing alternatives rationale is speculation about what they believe “L’Oreal

  … would have” done (Opp. at 3 (citing no precedent)), not a legitimate need for the decision.



  1
    Plaintiffs’ repeated, strategic use of the term “L’Oréal” to impute actions from separate entities
  onto the Defendants continues. (See Opp. at 3 (“If, as L’Oréal [Defendants] claims … L’Oréal
  [S.A. or U.K.] would have launched them in the U.K.”), 2-3 (ambiguously referring to “its
  invalidity arguments” to imply they were positions of Defendants rather than separate, foreign
  entities).) Plaintiffs’ fabricated “full corporate names” argument misses the mark. (Opp. at 1 n.1.)
  2
    As Defendants explained, the decision is not binding on this Court, was regarding different
  defendants and a different, foreign patent using a different legal standard, and is currently on
  appeal. (Cf. Olaplex MIL No. 2 (arguing incurable prejudice from the mere mention of a PGR
  proceeding between the same parties on the patents-in-suit under U.S. patent law).)
                                                     1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 649 of 714 PageID #:
                                     50934



                                        /s/ Frederick L. Cottrell, III
  Of Counsel:                           Frederick L. Cottrell, III (#2555)
                                        Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                       Katharine L. Mowery (#5629)
  Katherine F. Murray                   Richards, Layton & Finger, P.A.
  Adam M. Reich                         One Rodney Square
  Paul Hastings LLP                     920 N. King Street
  515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
  Los Angeles, CA 90071                 (302) 651-7700
  (213) 683-6000                        cottrell@rlf.com
                                        moyer@rlf.com
  Naveen Modi                           mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                     Attorneys for Defendants
  Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019




                                               2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 650 of 714 PageID #:
                                     50935



                                  CERTIFICATE OF SERVICE

  I H E R E B Y C E R T I F Y that on May 13, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

   VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
   Jack B. Blumenfeld                               Amardeep L. Thakur
   Jeremy A. Tigan                                  Joseph M. Paunovich
   Anthony D. Raucci                                Bruce E. Van Dalsem
   Morris, Nichols, Arsht & Tunnell LLP             Ali Moghaddas
   1201 North Market Street                         Patrick T. Schmidt
   P.O. Box 1347                                    William Odom
   Wilmington, DE 19899                             Quinn, Emmanuel, Urquhart & Sullivan, LLP
   (302) 658-9200                                   865 S. Figueroa Street
   jblumenfeld@mnat.com                             Los Angeles, CA 90017
   jtigan@mnat.com                                  (213) 443-3000
   araucci@mnat.com                                 amarthakur@quinnemanuel.com
                                                    joepaunovich@quinnemanuel.com
   Diane M. Doolittle                               brucevandalsem@quinnemanuel.com
   Suong T. Nguyen                                  alimoghaddas@quinnemanuel.com
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        patrickschmidt@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor                william.odom@quinnemanuel.com
   Redwood Shores, CA 94065
   (605) 801-5000                                   Adam J. DiClemente
   dianedoolittle@quinnemanuel.com                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
   suongnguyen@quinnemanuel.com                     55 Madison Avenue
                                                    22nd Floor
   Jared W. Newton                                  New York, NY 10010
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        (212) 849-7361
   1300 I Street NW, Suite 900                      adamdiclemente@quinnemanuel.com
   Washington, DC 20005
   (202) 538-8000                                   Matthew K. Blackburn
   jarednewton@quinnemanuel.com                     Diamond McCarthy LLP
                                                    150 California Street
   Megan Y. Yung                                    Suite 2200
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        San Francisco, CA 94111
   111 Huntington Avenue                            (415) 263-9200
   Suite 520                                        mblackburn@diamondmccarthy.com
   Boston, MA 02199
   meganyung@quinnemanuel.com


                                                     /s/ Jason J. Rawnsley
                                                     Jason J. Rawnsley (#5379)
                                                     rawnsley@rlf.com
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 651 of 714 PageID #:
                                     50936



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

      LIQWD, INC. and OLAPLEX LLC,               )
                                                 )
                             Plaintiffs,         )
                                                 )
                     v.                          )      C. A. No. 1:17-cv-00014-JFB-SRF
                                                 )
      L’ORÉAL USA, INC., L’ORÉAL USA             )      CONFIDENTIAL –
      PRODUCTS, INC., L’ORÉAL USA                )      FILED UNDER SEAL
      S/D, INC., and REDKEN 5TH AVENUE           )
      NYC, L.L.C.,                               )
                                                 )
                             Defendants.         )

     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE NO. 3 TO
       PRECLUDE REFERENCE TO L’ORÉAL S.A.’S PARTICIPATION IN AND
    DISMISSAL FROM THIS PROCEEDING AND THE U.K. LITIGATION DECISION

   OF COUNSEL:                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Jack B. Blumenfeld (#1014)
   Joseph M. Paunovich                         Jeremy A. Tigan (#5239)
   Ali Moghaddas                               Anthony D. Raucci (#5948)
   QUINN EMANUEL URQUHART                      1201 North Market Street
     & SULLIVAN, LLP                           P.O. Box 1347
   865 South Figueroa Street, 10th Floor       Wilmington, DE 19899
   Los Angeles, CA 90017                       (302) 658-9200
   (213) 443-3000                              jblumenfeld@mnat.com
                                               jtigan@mnat.com
   Adam DiClemente                             araucci@mnat.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                           Attorneys for Plaintiffs
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2018




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 652 of 714 PageID #:
                                     50937



         Plaintiffs (“Olaplex”) oppose Defendants’ (“L’Oréal”) Motion in Limine No. 3 to Prelude

  Reference to L’Oréal S.A.’s Participation in and Dismissal From This Proceeding and the U.K.

  Litigation Decision (“Motion” or “Mot.”).

  I.     L’ORÉAL S.A.’S INVOLVEMENT IN THIS CASE AND THE RECORD IS
         RELEVANT AND PROBATIVE; L’ORÉAL CANNOT SHOW ANY PREJUDICE

         L’Oréal S.A. plays a central role in this case.1 At the critical May 19, 2015 meeting

  between Olaplex and L’Oréal, two of the three L’Oréal representatives were affiliated with

  L’Oréal S.A. See D.I. 732, at 6. Further, many documents which Olaplex will offer in support of

  its trade secret and patent infringement claims, include discussion among L’Oréal S.A. and the

  L’Oréal Defendants regarding Olaplex’s patents,technology, and business. See, e.g., D.I. 734-2,

  Ex. 105 (May 22, 2015 email from Roger Dolden to numerous L’Oreal S.A. executives—e.g.,

  Nicolas Hieronimus, An Verhulst-Santos, Alain Everard—providing “Detailed notes of May 19

  Meeting” and describing information obtained from Olaplex); D.I. 732, at 17(citing D.I. 734-3,

  Ex. 120) (statement from L’Oréal S.A. President about Olaplex). Olaplex originally named

  L’Oréal S.A. as a defendant in this action, but L’Oréal S.A. prevailed on a personal jurisdiction

  motion to dismiss on the basis that it was not a party to the NDAs, and therefore not bound by the

  Delaware forum selection clause. See D.I. 186. However, the decision dismissing L’Oréal S.A.

  as a party in this case does not eliminate L’Oréal S.A.’s (and its employees) significant

  involvement in key parts of the factual record. Given this involvement, it is impossible to avoid

  mentioning L’Oréal S.A. at trial—L’Oréal’s Motion should be denied on that ground alone.

  Additionally, L’Oréal has not shown any prejudice that would result from the jury learning that


         1
              L’Oréal’s claim that Olaplex has attempted to “blur the lines” by, as a matter of
  convenience and clarity, using the defined term “L’Oréal” for the collective Defendants makes no
  sense. Mot. at 1. Almost all of L’Oréal’s witnesses and documents use the same short-hand, as
  do several of the Court’s orders. To the extent L’Oréal somehow seeks an order mandating use of
  full corporate names, no authority supports that contention and none was proffered.


                                                  1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 653 of 714 PageID #:
                                     50938



  L’Oréal S.A. was previously a named defendant or that various relevant actors in this case work

  for L’Oreal S.A. On the contrary, Olaplex would be prejudiced, for example, if it was precluded

  from explaining who the attendees at the critical May 19, 2015 meeting between the parties worked

  for (L’Oreal USA and L’Oreal S.A.) and why Olaplex disclosed its trade secrets to them under the

  NDAs. Not being allowed to inform the jury about L’Oréal S.A.’s role in the factual record and

  why L’Oréal S.A. is not a defendant, if anything, would confuse the jury as to why such a central

  actor is not at trial.2

  II.     THE U.K. LITIGATION DECISION IS RELEVANT FOR PROPER PURPOSES

          As a general matter, Olaplex acknowledges that it would not be proper to urge the jury to

  find validity and infringement of the Asserted Patents in this case merely because a court in the

  U.K. found in Olaplex’s favor on those issues. Olaplex will not do so at trial. However, the fact

  that identical products were found to infringe foreign counterpart patent to those in suit and its

  invalidity arguments rejected is probative of several proper issues in this case.

          The U.K. decision is relevant for examination of at least one of L’Oréal’s experts. James

  Pooley, L’Oréal’s “reasonable efforts” expert, expressly relied on a witness statement submitted

  by Olaplex founder Dean Christal in the U.K. litigation, determined that it lacked credibility,

  discounted it, and would urge the jury that it should do the same as to Mr. Christal. See D.I. 720,

  Ex. 6, at ¶¶ 28 & nn.5, 7-9; see also D.I. 691, at 9-10, 18-19. That the judge presiding over the

  U.K. litigation reached the opposite conclusion is competent evidence to impeach this opinion, for

  which L’Oréal opened the door. Further, the U.K. judgment is probative of willfulness. Olaplex

  seeks enhanced patent damages on the basis that L’Oréal’s infringement was willful. D.I. 650, at


          2
           Notably, this Court granted an opposed Motion for a Letter Request compelling discovery
  (documents and deposition) from L’Oréal S.A., which was objected to by the L’Oréal defendants.
  but L’Oréal S.A. to date has not provided any documents and did not show up for its deposition
  on the date the French court enforcing the Request set for its deposition.


                                                   2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 654 of 714 PageID #:
                                     50939



  27. Notice of infringement is relevant to that inquiry. Zimmer Surgical, Inc. v. Stryker Corp.,

  2019 WL 1082336, at *13 (D. Del. Mar. 7, 2019). The fact that the U.K. court sided with Olaplex

  on the same Accused Products with respect to a foreign counterpart patent to those in suit and its

  invalidity arguments rejected rebuts L’Oréal’s expert’s claim that L’Oreal held a good faith belief

  of noninfringement and invalidity. Similarly, L’Oréal continues to sell its Accused Products

  despite this Court’s Order granting a preliminary injunction to stop such sales (notwithstanding

  the Court’s need to enter an order regarding the appropriate bond amount). D.I. 785; 792. Further

  still, the U.K. judgment is probative of the alleged availability of reasonable non-infringing

  alternatives.3 If, as L’Oréal claims, non-infringing alternatives to Olaplex’s products are available,

  then L’Oréal presumably would have launched them in the U.K. after the U.K. court found that

  L’Oréal’s Accused Products infringe and that the patent is valid. It did not do so, making it less

  likely that its litigation manufactured “alternatives” are reasonable, viable or legitimately

  available.

         To the extent the U.K. decision would introduce any prejudicial harm, such prejudice can

  be addressed through an instruction that the U.K. decision is not binding here, was made under

  different law, and involved different defendants. Such an instruction is far from “difficult, if not

  impossible” to give, as L’Oréal claims.       Mot. at 2. Indeed, juries are presumed to follow

  instructions from the bench. Citizens Fin. Group, Inc. v. Citizens Nat’l Bank, 383 F.3d 110, 133

  (3d Cir. 2004) (“This Court presumes that the jury followed the Court’s instructions.”).

  III.   CONCLUSION

         Olaplex respectfully requests that the Court deny L’Oréal’s Motion.


         3
             The availability of non-infringing alternatives goes to the availability of lost profits
  under Panduit. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1290 (Fed. Cir. 2017).
  L’Oréal’s rebuttal damages expert opines that non-infringing alternatives are available, and that
  Olaplex’s claim to lost profits should therefore be denied. D.I. 720, Ex. 7, at ¶¶ 57-76.


                                                    3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 655 of 714 PageID #:
                                     50940


   OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

   Joseph M. Paunovich                     /s/ Anthony D. Raucci
   Ali Moghaddas                           ____________________________________
   QUINN EMANUEL URQUHART                  Jack B. Blumenfeld (#1014)
     & SULLIVAN, LLP                       Jeremy A. Tigan (#5239)
   865 South Figueroa Street, 10th Floor   Anthony D. Raucci (#5948)
   Los Angeles, CA 90017                   1201 North Market Street
   (213) 443-3000                          P.O. Box 1347
                                           Wilmington, DE 19899
   Adam DiClemente                         (302) 658-9200
   QUINN EMANUEL URQUHART                  jblumenfeld@mnat.com
     & SULLIVAN, LLP                       jtigan@mnat.com
   51 Madison Avenue, 22nd Floor           araucci@mnat.com
   New York, NY 10010
   (212) 849-7000                          Attorneys for Plaintiffs

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2019




                                           4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 656 of 714 PageID #:
                                     50941



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



  LIQWD, INC. and OLAPLEX LLC,                    )
                                                  )
  Plaintiffs,                                     )
                                                  )
  v.                                              )     C.A. No. 17-14-JFB-SRF
                                                  )
  L’ORÉAL USA, INC., L’ORÉAL USA                  )     HIGHLY CONFIDENTIAL
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.,          )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                 )
                                                  )
  Defendants.                                     )

       DEFENDANTS’ MOTION IN LIMINE NO. 4 TO EXCLUDE EVIDENCE OF OR
                REFERENCE TO POTENTIAL EMPLOYMENT OF
                    CRAIG HAWKER AND ERIC PRESSLY


                                        Frederick L. Cottrell, III (#2555)
  Of Counsel:                           Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                       Katharine L. Mowery (#5629)
  Katherine F. Murray                   Richards, Layton & Finger, P.A.
  Adam M. Reich                         One Rodney Square
  Paul Hastings LLP                     920 N. King Street
  515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
  Los Angeles, CA 90071                 (302) 651-7700
  (213) 683-6000                        cottrell@rlf.com
                                        moyer@rlf.com
  Naveen Modi                           mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                     Attorneys for Defendants
  Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 657 of 714 PageID #:
                                     50942



         Pursuant to Federal Rules of Evidence 401-403, Defendants respectfully request that this

  Court preclude Plaintiffs from referencing at trial L’Oréal USA, Inc.’s preliminary contact with

  Drs. Pressly and Hawker inquiring as to their interest in working for L’Oréal USA, Inc. (D.I.

  245 ¶ 8; Ex. A hereto.) Notwithstanding the routine nature of such an inquiry, Defendants

  believe that Plaintiffs may seek to introduce email correspondence between a recruiter and Drs.

  Hawker and Pressly to support their claim that Defendants sought to steal Plaintiffs’ confidential

  information. (See, e.g., D.I. 732 at 2, 18-19 (referencing this inquiry in opposition to

  Defendants’ Motion for Summary Judgment as to Plaintiffs’ Claims for Misappropriation of

  Trade Secrets and Breach of Contract).) This inquiry is irrelevant to Plaintiffs’ claim of trade

  secret misappropriation or any other issue in this case. Reference to this inquiry would be highly

  prejudicial to Defendants, likely to mislead and confuse the jury, and waste time in an already

  tight schedule.

  I.     L’ORÉAL USA, INC.’S ROUTINE OUTREACH TO MEMBERS OF THE
         SCIENTIFIC COMMUNITY IS IRRELEVANT TO PLAINTIFFS’ ALLEGED
         TRADE SECRET MISAPPROPRIATION CLAIM OR ANY OTHER ISSUE.

         There is no probative value to L’Oréal USA, Inc.’s routine outreach to chemists for

  potential employment (including Drs. Pressly and Hawker). On March 2, 2015, a Talent

  Acquisition Director for L’Oréal USA, Inc.’s Research and Innovation team sent Dr. Craig

  Hawker a single e-mail, expressing interest in “an exploratory conversation to discuss [his]

  background and potential opportunities [] at L’Oréal.” (Ex. A hereto.) Dr. Hawker indicated

  that he “did not respond to L’Oréal[].” (D.I. 245 ¶ 8.) And there is no evidence that L’Oréal

  USA, Inc. made any further attempts to contact Drs. Hawker or Pressly. Contrary to Olaplex’s

  insinuations, (see D.I. 732 at 18-19), such a standard introductory email sent to a potential job

  candidate has no bearing on whether Olaplex’s alleged “trade secrets” were either readily

  ascertainable or misappropriated.
                                                   1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 658 of 714 PageID #:
                                     50943



         First, although “[a]n inference of secrecy may [] be drawn from the fact that defendant

  resorted to improper means to obtain the information” (id. at 17), there is nothing improper about

  L’Oréal USA, Inc.’s outreach to Dr. Hawker. In fact, Olaplex itself considered reaching out to

  L’Oréal USA, Inc.’s employees to discuss employment opportunities as well. (See Ex. B hereto

  (Oct. 12, 2016 email from Tiffany Walden considering several L’Oréal USA employees for

  Olaplex’s “VP of Education” position).) The mere fact that a recruiting manager at L’Oréal

  USA, Inc. explored the possibility of hiring Drs. Pressly and Hawker is of no relevance to

  Olaplex’s assertion that its purported “trade secrets were, in fact, secret” (D.I. 732 at 17), and it

  would be improper for Olaplex to introduce such evidence to suggest any malicious intent by

  L’Oréal USA, Inc.

         Second, unlike actual employment of a trade secret holder’s former employees,

  unsuccessful recruitment attempts do not tend to make alleged misappropriation more or less

  probable, and thus are irrelevant. See Fed. R. Evid. 401. As Dr. Hawker testified, he and Dr.

  Pressly “did not respond.” (D.I. 245 ¶ 8.)

         Third, the irrelevance of L’Oréal USA, Inc.’s outreach to Dr. Hawker is evidenced by its

  omission from Olaplex’s trade secret expert report and the deposition of L’Oréal USA, Inc.’s

  corporate representative on this topic. In particular, Olaplex’s purported trade secret expert, Mr.

  Schoon, did not mention L’Oréal USA, Inc.’s single employment inquiry in his expert report.

  (See generally D.I. 749, Ex. 1.) Additionally, Olaplex asked no questions regarding this issue to

  L’Oréal USA, Inc.’s designated corporate witness on this topic. (See Ex. C hereto (Plaintiff’s

  Amended Third Notice of Deposition Pursuant to Fed. R. Civ. P. 30(b)(6)) at ¶ 43.)




                                                     2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 659 of 714 PageID #:
                                     50944



  II.    REFERENCE TO L’ORÉAL USA, INC.’S CONTACT WITH DRS. PRESSLY
         AND HAWKER WILL UNFAIRLY PREJUDICE DEFENDANTS, CONFUSE
         AND MISLEAD THE JURY, AND WASTE TIME.

         If Olaplex is allowed to reference L’Oréal USA, Inc.’s preliminary outreach to Dr.

  Hawker at trial, it likely will insinuate to the jury—as it did to the Court—that this common

  recruiting practice is somehow evidence of nefarious activity by L’Oréal USA, Inc.; it is not. As

  discussed above, such routine recruitment practice is irrelevant to Olaplex’s trade secret claims,

  and whatever probative value it has is substantially outweighed by the substantial prejudice to

  Defendants. See Fed. R. Evid. 401-403. Inquiries and reference to this issue at trial will not only

  unfairly prejudice Defendants, it will confuse and/or mislead the jury by mingling standard

  recruiting practices with Olaplex’s unsubstantiated conspiracy theory concerning the motivation

  behind the inquiries. Moreover, reference to L’Oréal USA, Inc.’s recruiting contact with Dr.

  Hawker will waste time at trial, as it would likely lead to discussions concerning routine and

  common recruiting practices within the industry and at L’Oréal USA, Inc. Presentation of such

  tangential evidence would be a waste of time in an already tight trial schedule.

         Olaplex should be precluded from referencing or using at trial any evidence relating to

  L’Oréal USA, Inc.’s preliminary contact with Drs. Pressly and/or Hawker.



                                           /s/ Frederick L. Cottrell, III
  Of Counsel:                              Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                          Jeffrey L. Moyer (#3309)
  Katherine F. Murray                      Katharine L. Mowery (#5629)
  Adam M. Reich                            Richards, Layton & Finger, P.A.
  Paul Hastings LLP                        One Rodney Square
  515 South Flower Street, 25th Floor      920 N. King Street
  Los Angeles, CA 90071                    Wilmington, Delaware 19801
  (213) 683-6000                           (302) 651-7700
                                           cottrell@rlf.com
  Naveen Modi                              moyer@rlf.com
  Joseph E. Palys                          mowery@rlf.com
  Daniel Zeilberger

                                                   3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 660 of 714 PageID #:
                                     50945



  Paul Hastings LLP               Attorneys for Defendants
  875 15th Street, N.W.           L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  Washington, D.C. 20005          USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019




                                         4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 661 of 714 PageID #:
                                     50946



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

  VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
  Jack B. Blumenfeld                               Amardeep L. Thakur
  Jeremy A. Tigan                                  Joseph M. Paunovich
  Anthony D. Raucci                                Bruce E. Van Dalsem
  Morris, Nichols, Arsht & Tunnell LLP             Ali Moghaddas
  1201 North Market Street                         Patrick T. Schmidt
  P.O. Box 1347                                    William Odom
  Wilmington, DE 19899                             Quinn, Emmanuel, Urquhart & Sullivan, LLP
  (302) 658-9200                                   865 S. Figueroa Street
  jblumenfeld@mnat.com                             Los Angeles, CA 90017
  jtigan@mnat.com                                  (213) 443-3000
  araucci@mnat.com                                 amarthakur@quinnemanuel.com
                                                   joepaunovich@quinnemanuel.com
  Diane M. Doolittle                               brucevandalsem@quinnemanuel.com
  Suong T. Nguyen                                  alimoghaddas@quinnemanuel.com
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        patrickschmidt@quinnemanuel.com
  555 Twin Dolphin Drive, 5th Floor                william.odom@quinnemanuel.com
  Redwood Shores, CA 94065
  (605) 801-5000                                   Adam J. DiClemente
  dianedoolittle@quinnemanuel.com                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
  suongnguyen@quinnemanuel.com                     55 Madison Avenue
                                                   22nd Floor
  Jared W. Newton                                  New York, NY 10010
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        (212) 849-7361
  1300 I Street NW, Suite 900                      adamdiclemente@quinnemanuel.com
  Washington, DC 20005
  (202) 538-8000                                   Matthew K. Blackburn
  jarednewton@quinnemanuel.com                     Diamond McCarthy LLP
                                                   150 California Street
  Megan Y. Yung                                    Suite 2200
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        San Francisco, CA 94111
  111 Huntington Avenue                            (415) 263-9200
  Suite 520                                        mblackburn@diamondmccarthy.com
  Boston, MA 02199
  meganyung@quinnemanuel.com


                                                    /s/ Jason J. Rawnsley
                                                    Jason J. Rawnsley (#5379)
                                                    rawnsley@rlf.com
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 662 of 714 PageID #:
                                     50947




                        Exhibit A
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 663 of 714 PageID #:
                                     50948
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 664 of 714 PageID #:
                                     50949




                        Exhibit B
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 665 of 714 PageID #:
                                     50950
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 666 of 714 PageID #:
                                     50951




                        Exhibit C
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 667 of 714 PageID #:
                                     50952



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  LIQWD, INC. and OLAPLEX LLC,                     )
                                                   )
                        Plaintiffs,                )
                                                   )
                 v.                                )     C. A. No. 17-14 (JFB) (SRF)
                                                   )
  L’ORÉAL USA, INC., L’ORÉAL USA                   )     HIGHLY CONFIDENTIAL
  PRODUCTS, INC, L’ORÉAL USA S/D,                  )
  INC., and REDKEN 5TH AVENUE NYC,                 )
  L.L.C.,                                          )
                                                   )
                        Defendants.                )

    PLAINTIFFS’ AMENDED THIRD NOTICE OF DEPOSITION TO L’ORÉAL USA,
  INC., L’ORÉAL USA PRODUCTS, INC., L’ORÉAL USA S/D, INC., AND REDKEN 5TH
             AVENUE NYC, LLC. PURSUANT TO FED. R. CIV. P. 30(b)(6)

         PLEASE TAKE NOTICE that Plaintiffs, Liqwd, Inc. and Olaplex LLC (collectively

  “Plaintiffs”), will take the testimony by deposition upon oral examination of Defendants L’Oréal

  USA, Inc., L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc., and Redken 5th Avenue NYC,

  LLC (collectively, “Defendants”) pursuant to Fed. R. Civ. P. 30(b)(6).          Defendants shall

  designate one or more officers, directors, managing agents, or other representative(s) who

  consent to testify on Defendants’ behalf regarding the matters set forth in attached Schedule A

  no less than fourteen (14) days before the day set for the deposition, including which portion(s)

  of this Notice each deponent is prepared to discuss.

         PLEASE TAKE FURTHER NOTICE THAT, the deposition will commence at 9:00 a.m.

  on November 13, 2018, or at a date and time to be mutually agreed upon by counsel, and will

  continue until completion with such adjournments as may be necessary. The deposition will take

  place at the offices of Quinn Emanuel Urquhart & Sullivan LLP, 865 S. Figueroa Street, 10th

  Floor, Los Angeles, CA 90017, or at a place to be mutually agreed upon by counsel. The

  deposition shall be taken before an officer, notary public, or other person duly authorized to
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 668 of 714 PageID #:
                                     50953



  administer oaths. You are invited to attend and cross-examine. The testimony will be recorded

  by stenographic, audio, video, and/or real-time transcription means.

         Plaintiffs have prepared this amended notice of deposition based on information and

  discovery currently available to them.      Plaintiffs reserve the right to serve one or more

  supplemental 30(b)(6) notices as they continue their review of Defendants’ current and future

  document productions and as discovery progresses.



                                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                                      /s/ Jeremy A. Tigan
                                                      Jack B. Blumenfeld (#1014)
                                                      Jeremy A. Tigan (#5239)
  OF COUNSEL:                                         1201 North Market Street
                                                      P.O. Box 1347
  Joseph M. Paunovich                                 Wilmington, DE 19899
  Ali Moghaddas                                       (302) 658-9200
  QUINN EMANUEL URQUHART                              jblumenfeld@mnat.com
    & SULLIVAN, LLP                                   jtigan@mnat.com
  865 South Figueroa Street, 10th Floor
  Los Angeles, CA 90017                               Attorneys for Plaintiffs
  (213) 443-3000

  Adam J. DiClemente
  QUINN EMANUEL URQUHART
    & SULLIVAN, LLP
  55 Madison Avenue, 22nd Floor
  New York, NY 10010
  (212) 849 7000

  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5202

  November 2, 2018




                                                  2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 669 of 714 PageID #:
                                     50954



                                           SCHEDULE A

                                DEFINITIONS AND INSTRUCTIONS

         1.      “Olaplex” means Liqwd, Inc. and Olaplex LLC, the plaintiffs in this action, unless

  otherwise expressly stated.

         2.      “You,” “Your,” and “L’Oréal” mean L’Oréal USA, Inc., L’Oréal USA Products,

  Inc., L’Oréal USA S/D, Inc., and Redken 5th Avenue NYC, L.L.C., the Defendants in this

  action, and any predecessor or successor of L’Oréal, and any past or present parent (including

  L’Oréal S.A.), division, subsidiary (including SalonCentric), affiliate, joint venture, associated

  organization, director, officer, agent, employee, consultant, staff member, counsel, patent agent,

  or other representative of L’Oréal in any country.

         3.      This “Action” means District of Delaware Civil Action No. 17-cv-00014, and the

  previously filed litigation in the Central District of California, Case No. 2:16-cv-08708.

         4.      “Complaint” means the latest version of Olaplex’s complaint in the District of

  Delaware Civil Action No. 17-cv-00014, and any amended version(s) of the complaint as of the

  date that such amended version is filed with the Court.

         5.      The “Asserted Patents” means the patents asserted by Olaplex in the latest version

  of Olaplex’s Complaint in this litigation, including United States Patent Nos. 9,498,419 (“the

  ’419 Patent”) and 9,668,954 (“the ’954 Patent”), and all underlying patent applications,

  continuations, continuations-in-part, divisionals, reissues, provisionals, and any other patent

  applications regarding the Asserted Patents. Any additional patent or patents asserted by Olaplex

  in any amended version(s) of the complaint are within the meaning of the term as of the date that

  such amended version is filed with the Court.
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 670 of 714 PageID #:
                                     50955



         6.         “L’Oréal Patent Application” means U.S. Patent Application Serial No.

  15/484,625;    U.S.     Patent     Application   Serial   Nos.   15/484,663;   PCT/US2016/063724;

  PCT/US16/30172; U.S. Provisional Patent Application No. 62/259,564; U.S. Provisional Patent

  Application No. 62/155,931; U.S. Provisional Patent Application No. 62/155,900 and all

  underlying patent applications, continuations, continuations-in-part, divisionals, reissues,

  provisionals, and any other patent applications relating to the substance of the L’Oréal Patent

  Application.

         7.         “Olaplex Trade Secrets” means the confidential and valuable trade secret

  information described and disclosed to L’Oréal as described in Olaplex’s Second Amended

  Complaint, including but not limited to paragraphs 40-59 and 62-64, and in response to Your

  document requests and interrogatories. Any additional Olaplex Trade Secrets in any amended

  version(s) of the complaint are within the meaning of the term as of the date that such version is

  filed with the Court.

         8.         “Olaplex Confidential Information” has the meaning of the term “Confidential

  Information” as defined by the Confidentiality Agreement, dated May 15, 2015, and attached as

  Exhibit C to the Second Amended Complaint.

         9.         “Infringe”     and   “Infringement”     mean   direct   infringement,   contributory

  infringement, infringement by inducement, literal infringement, and infringement by the doctrine

  of equivalents.

         10.        “Maleic acid” means the formula illustrating maleic acid depicted below:




                                                      2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 671 of 714 PageID #:
                                     50956



  and “salts of maleic acid” means all salts of maleic acid.

         11.     The “Accused Products” means each and every product either previously or

  currently made, used, sold, or offered for sale by L’Oréal that Olaplex contends infringes any

  claim of the Asserted Patents in the latest version of Olaplex’s Complaint including but not

  limited to the Matrix Bond Ultim8 Step 1 Amplifier; Matrix Bond Ultim8 Step 2 Sealer; Matrix

  Bond Ultim8 Step 3 Sealing Treatment; Redken pH-Bonder #1 Bond Protecting Additive;

  Redken pH Bonder Step 2 Fiber Restorative Pre-Wash Concentrate; Redken pH Bonder Step 3

  Post-Service Perfector; L'Oréal Professionnel Smartbond Step 1 Additive; L’Oréal Professionnel

  Smartbond Step 2 Pre-Shampoo; and L'Oréal Professionnel Smartbond Step 3 Conditioner. Any

  additional L’Oréal products accused by Olaplex in any amended version(s) of the Complaint are

  within the meaning of the term as of the date that such version is filed with the Court.

         12.     The term “product” should be understood to include any product, device,

  apparatus, process, method, system, media, or instrumentality.

         13.     “Bleaching Treatment” means a chemical treatment performed to remove dye

  and/or natural pigment from hair.

         14.     “Coloring Treatment” means a chemical treatment performed to add a colorant or

  pigment that is customarily used in hair care products, which changes the color or tone of the

  hair it is applied to based upon visual inspection.

         15.     “Standalone Treatment” means with respect to the use of the Accused Products a

  treatment with the Accused Products that does not involve use of a Bleaching Treatment or

  Coloring Treatment mixed with the Accused Products for application to hair.




                                                    3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 672 of 714 PageID #:
                                     50957



         16.        The term “Bond Builder” refers to products that protect and repair hair during and

  after chemical treatments that include maleic acid and its derivatives thereof, specifically

  including the Accused Products and Olaplex.

         17.        “Document” or “Documents” is defined to be synonymous in meaning and equal

  in scope to the usage of this term in Fed. R. Civ. P. 34, including, without limitation, hard copies

  as well as electronic or computerized data compilations. A draft or non-identical copy of a

  document is a separate document within the meaning of this term. Document includes all written,

  graphic or otherwise recorded material, including without limitation, microfilms or other film

  records or impressions, tape recordings or computer cards, floppy disks or printouts, any and all

  papers, photographs, films, recordings, memoranda, books, records, accounts, communications,

  letters, telegrams, correspondence, notes of meetings, notes of conversations, notes of telephone

  calls, inter-office memoranda or written communications of any nature, recordings of

  conversations either in writings or upon any mechanical or electrical recording devices,

  including electronic mail (“e-mail”), notes, papers, reports, analyses, invoices, canceled checks

  or check stubs, receipts, minutes of meetings, time sheets, diaries, desk calendars, ledgers,

  schedules, licenses, financial statements, telephone bills, logs, and any differing versions of any

  of the foregoing, whether so denominated, formal, informal or otherwise, as well as copies of the

  foregoing which differ in any way, including by the addition of handwritten notations or other

  written or printed matter of any nature, from the original. The foregoing specifically includes

  information stored in a computer database and capable of being generated in documentary form,

  such as e-mail.

         18.        “Communication” means, without limitation, any transmission, conveyance or

  exchange of a word, statement, fact, thing, idea, document, instruction, information, demand or




                                                    4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 673 of 714 PageID #:
                                     50958



  question by any medium, whether by written, oral, or other means, including but not limited to,

  electronic communications.

         19.    “Distributors” refers to SalonCentric, Beauty Systems Group (also known as BSG

  and/or CosmoProf), Ulta, Ratner, Beauty Brands, Yellowwood, Masello, Four Star, East Coast

  Salon Services, Reliable, State Beauty Supply, RDA Beauty Supply, Armstrong McCall, Aurora

  Beauty Supply, Island Beauty, Champion Beauty Supply, Four Star Salon Services, Atlantic Star

  Salon Services, Northern Star Salon Services, TruStar Salon Services, Midway Star Salon

  Services, Western Star Salon Services, Mountain Star Salon Services, Future Visions Salon

  Services, Paul Mitchell N. New England, Bravo Distributors, Inc., Bionexia, TRI/Hayashi,

  George Riley, R. Stafford, Salon Direct, TRU Beauty Concepts, Thomassen Beauty Systems,

  New Age Beauty Distributor, Ace Beauty & Nail Supply, Hawaiian Beauty, Hairs the Bling,

  SalonRedi Yellowood, Discover Salon Services, WS Beauty, Windsor Beauty, J&J Beauty,

  Millenium Beauty, Useful Salon Solutions, Goldwell NY, Beyond Basics Beauty Supply, Elite

  Salon Distributors, Capps Beauty, Eugene Beauty Supply, D&D Beauty, Panache, Taylor B&B,

  Pan American B&B, Metro Beauty, Urban Beauty Systems, and any other sellers or suppliers of

  the Accused Products.

         20.    “Person” refers to any individual, corporation, proprietorship, association, joint

  venture, company, limited liability company, partnership, limited liability partnership, or other

  business or legal entity, including governmental bodies and agencies.

         21.    “Information” refers to any facts, data, statistics, or other information provided or

  learned through written or oral communication.

         22.    “Sources” means any document storage system, document management system,

  or server (whether on-site, web-based, or cloud-based, such as an email server or account,




                                                   5
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 674 of 714 PageID #:
                                     50959



  Amazon Web Services server or account, or other third-party managed database or enterprise

  system), any computer (laptop, desktop, and/or server), and/or any other form of electronic or

  hard-copy media, including but not limited to, electronic storage devices, external hard drivers,

  zip drives, memory sticks, jump drives, USB/flash drive devices, CDs, DVDs, floppy disks,

  Blackberries, other PDAs, cell phones, tablets, physical storage systems or locations for

  Documents, and/or any other electronic device capable of storing, transmitting, or receiving

  electronic data.

         23.        “Thing(s)” refers to any physical specimen or tangible item, including research

  and development models, samples, prototypes and the like.

         24.        “Referring to,” “Relating to,” “Regarding,” “Concerning,” or any variation

  thereof, means containing, describing, discussing, embodying, commenting upon, identifying,

  incorporating, summarizing, constituting, comprising, or otherwise pertinent to the matter or any

  aspect thereof.

         25.        “And” and “or” shall be construed either disjunctively or conjunctively as

  necessary to bring within the scope of the interrogatory all responses that might otherwise be

  construed to be outside of its scope.

         26.        The terms “any” and “all” shall each mean and include the other.

         27.        The term “including” shall mean “including but not limited to.”

         28.        The term “each” shall mean “each and every.”

         29.        The use of the singular form of any word includes the plural and vice versa.

         30.         The use of a verb in any tense includes use of the verb in all other tenses.

         31.        “Identity” means the name, address, past and present job title(s), and current

  employment status of any individual natural person.




                                                      6
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 675 of 714 PageID #:
                                     50960



         32.     “PTO” means the United States Patent and Trademark Office.

         33.     “Defendants’ Labeling” means all drafts and proposed versions of the package

  brochure, label, or any other written materials that Defendants have considered, plans, intends to

  distribute, or have distributed with the Accused Products.




                                                  7
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 676 of 714 PageID #:
                                     50961



                                  TOPICS FOR EXAMINATION
         1.      The dates on which You first made, had made, used, imported, exported, offered

  for sale and/or sold each of the Accused Products.

         2.      When and how You first became aware of any of the Asserted Patents.

         3.      When and how Defendants first received any copy, summary or description of the

  Asserted Patents, including but not limited to LIQ 103 US Utility application, filed May 15, 2015

  (U.S.S.N. 14/713,885), LIQ 103 PCT Application, filed May 15, 2015 (PCT/US2015/031166)

  and LIQ 104 Provisional application, filed April 24, 2015 (U.S.S.N. 62/152,220), or any

  information derived from the Asserted Patents.

         4.      All submissions You made to the United States Patent and Trademark Office

  concerning or relating to the Asserted Patents including but not limited to the Third Party

  Submissions dated August 25, 2016, August 29, 2016, September 14, 2016 and September 23,

  2016 submitted in connection with U.S. Patent Application No. 15/087,415, published as U.S.

  Publication No. 2016/0206535. (For clarity, the Third Party Submissions referenced in this Topic

  were also submitted as Exhibits 2006-2009 in PGR2017-00011.)

         5.      Any efforts to analyze, discuss, examine or consider whether the Accused

  Products, including any previous or potential new formulas for the Accused Products, are

  covered by any claim of the Asserted Patents.

         6.      For each of Your step 1, step 2, and step 3 formulas for the Accused Products,

  including but not limited to P1, P2, P3, P4, C2, C3, C4, C5, C6, C7, C8 and formula numbers

  1200591, 1112405 and 38433 RDK, and any others identified in LO_USA0011302-03:

              a. The creation and development of the formulas, including Persons involved;

              b. Any proposal, decision, consideration, or deliberation relating to the creation and

                 development of the formulas;


                                                   8
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 677 of 714 PageID #:
                                     50962



              c. The earliest date of creation of each formula and all corroborating documents;

              d. Any research, experiments, analysis and/or testing of the formulas; and

              e. Any failure, shortcoming, deficiency, problem, or limitation You experienced.

         7.      For each of Your step 1, step 2, and step 3 formulas for the Accused Products,

  including but not limited to P1, P2, P3, P4, C2, C3, C4, C5, C6, C7, C8 and formula numbers

  1200591, 1112405 and 38433 RDK, and any others identified in LO_USA0011302-03, to the

  extent they contain maleic acid or its salts:

              a. Any creation, proposal, consideration, deliberation and decision relating to the use

                 of maleic acid, or its salts, in the formulas and all corroborating documents;

              b. The date(s) You first created, proposed, considered, deliberated and decided to

                 use maleic acid, or its salts, in the formulas and all corroborating documents;

              c. Any research, experimentation, analysis and/or testing concerning the use of

                 maleic acid, or its salts in the formulas, including but not limited to the

                 concentration of maleic acid, or its salts, in the formulas, and all corroborating

                 documents; and

              d. Your understanding and belief about the purpose of maleic acid, or its salts, in the

                 formulas at the time of creation and throughout development of the formulas and

                 all corroborating documents; and

              e. All persons involved in these activities.

         8.      The concentration of maleic, or its salts, when the Accused Products are

  combined with Bleaching Treatments and the methodology You use to assess such

  concentration, and documents showing these assessments.




                                                    9
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 678 of 714 PageID #:
                                     50963



         9.     For each of Your step 1, step 2, and step 3 formulas for the Accused Products,

  including but not limited to P1, P2, P3, P4, C2, C3, C4, C5, C6, C7, C8 and formula numbers

  1200591, 1112405 and 38433 RDK, and any others identified in LO_USA0011302-03, the

  research, experiments, analysis and/or testing You used to determine the analytical, physical

  and/or chemical stability of each formula, including but not limited to nuclear magnetic

  resonance (“NMR”) testing as identified in paragraph 55 of the Complaint, the date(s) on which

  the testing was performed and corroborating documents.

         10.    Your knowledge of the properties of maleic acid, or its salts, alone or in solution,

  as a hair protecting additive in connection with Bleaching Treatments, including but not limited

  to the conditions at which maleic acid is converted to its salt forms and the conditions at which

  bleaching takes place, and the date(s) on which you learned of this knowledge.

         11.    For each of Your step 1, step 2, and step 3 formulas for the Accused Products,

  including but not limited to P1, P2, P3, P4, C2, C3, C4, C5, C6, C7, C8 and formula numbers

  1200591, 1112405 and 38433 RDK, and any others identified in LO_USA0011302-03, the

  research, experiments, analysis and/or testing You conducted to determine its effect on hair

  breakage.

         12.    Your knowledge and use of TRI Princeton Research Education Service testing for

  the Accused Products, including but not limited to Measurement of Dry Combing Forces

  (LO_USA0018791),       Repeated    Grooming      (LO_USA0018868,        LO_USA0019032         and

  LO_USA0065396) and Strength Testing of Hair: Miniature Tensile Testing (LO_USA0019377

  and LO_USA0019869).

         13.    Your testing of hair that has undergone Bleaching Treatment, including but not

  limited to cysteic acid, miniature tensile testing (with wet hair), brushing (wet to dry hair),




                                                 10
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 679 of 714 PageID #:
                                     50964



  repeated grooming (dry hair), DSC, SAPHIR, labile protein, and any others identified in

  LO_USA0064029-30, and Your understanding of the differences between these tests.

         14.     Industry standards for assessing and determining hair breakage, including Your

  knowledge and understanding of physical breakage of hair due to damages caused by Bleaching

  Treatments.

         15.     Testing, analysis or experiments referenced in or related to any L’Oréal Patent

  Application, including but not limited to all results, outcomes or conclusions of such testing

  (including for the Accused Products and any predecessor or successor formulas such as P1, P2,

  P3, P4, C2, C3, C4, C5, C6, C7, C8 and formula numbers 1200591, 1112405 and 38433 RDK,

  and any others identified in LO_USA0011302-03).

         16.     Your protocols and testing of Olaplex’s products, Bond Builders, and any other

  product that markets itself as or claims to be capable of protecting and/or repairing bonds in hair.

         17.     Your education, training, use, and support of the Accused Products, and Your

  knowledge of customers use of the Accused Products in Bleaching Treatments, Coloring

  Treatments or as Standalone Treatments.

         18.     Your research and development costs relating to the Accused Products.

         19.     Your Bleaching Treatments offered, recommended, instructed, suggested or

  which You know that consumers buy with or use with the Accused Products.

         20.     The Persons, employees, departments, organizations, or other entities that created,

  developed, test, use, manufacture, and market each of the Accused Products.

         21.     Your actual and projected sales (quantity of units sold and revenues), profits

  (gross profits, operating profits, profits before taxes, net profits, and any other type of profits

  You typically calculate), market share, and pricing with respect to each Accused Product by




                                                  11
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 680 of 714 PageID #:
                                     50965



  product SKU and distributor sold anywhere in the world, including the amount and category

  (e.g., sales, administrative, direct labor, royalties) of each element of cost involved in the

  manufacturing, marketing, distribution, and sale of each Accused Product since launched.1

         22.     Your system and database software for tracking and recording actual and/or

  projected sales (quantity of units sold and revenues), profits (gross profits, operating profits, net

  profits, and any other type of profits You typically calculate), profits before taxes, market share,

  and pricing with respect to sales of the Accused Products, including (a) the identification of

  every field available in the database, (b) who enters information into the database and the sources

  of the information; (c) who has access to the information; (d) the types of financial reports that

  can be prepared from the database; (e) the types of information that can be queried or extracted

  from the database; (f) and Your record-keeping practices of such information.

         23.     The manufacture of the Accused Products, including each step involved in the

  manufacturing process of any intermediary product and each final Accused Product, including an

  identification of the manufacturer, source, product number, and product name of each ingredient

  used in all current and all previous versions of the Accused Products.




  1
     For clarity, this includes sales, profits, market share, and pricing recognized by L’Oréal USA,
  Inc., L’Oréal USA Products, Inc., L’Oréal USA S/D, Inc., and Redken 5th Avenue NYC, L.L.C.,
  the Defendants in this action, and any predecessor or successor of L’Oréal, and any past or
  present parent (including L’Oréal S.A.), division, subsidiary (including SalonCentric), affiliate,
  joint venture, associated organization, director, officer, agent, employee, consultant, staff
  member, counsel, patent agent, or other representative of L’Oréal in any country. This also
  includes “Representatives” as defined in the parties’ NDA for which "[L'Oréal USA] shall be
  responsible for any breach of this Agreement by our Representatives to the same extent as if they
  were parties hereto and shall take all reasonable measures . . . to restrain [its] Representatives
  from making any unauthorized use or disclosure of any Confidential Information" and "[L'Oréal
  USA] shall be responsible for any breach of this paragraph by [its] Representatives to the same
  extent as if they were parties hereto."



                                                   12
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 681 of 714 PageID #:
                                     50966



         24.     The identity of the specific L’Oréal entity, affiliates, or other entities that

  manufacture, market, offer for sale, sell, import and/or export the Accused Products anywhere in

  the world, including the location(s) in which they conduct each of these activities.

         25.     The identity of the specific L’Oréal entity, affiliates, or other entities that realize,

  recognize, or otherwise track revenue, profits and losses in the ordinary course of business

  related to the manufacture, market, offer for sale, sell, import and/or export of the Accused

  Products anywhere in the world.

         26.     Your revenue sharing models and ratios with any third parties with respect to the

  Accused Products or services relating thereto.

         27.     The development, assembly, manufacture, and/or importation into the United

  States of the Accused Products or components thereof by or on behalf of You, including any

  third parties involved and the nature and extent of their involvement.

         28.     Communications between You and any manufacturer, supplier and/or distributor

  of the Accused Products, including but not limited to any contracts and/or agreements for

  manufacture, supply and/or distribution.

         29.     Identity of the manufacturer(s) and supplier(s) of the Accused Products and their

  geographic locations, including but not limited to Persons who process and/or mix the

  ingredients in the Accused Products.

         30.     The process(es), method(s), or other sequence(s) or step(s) concerning the

  production, testing, packaging, shipping and/or ultimate point of sale and use of the Accused

  Products.

         31.     Promotional, sales, and marketing activities with respect to the Accused Products,

  including, but not limited to, sampling, rebates, discounts, and/or other incentives offered for the




                                                   13
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 682 of 714 PageID #:
                                     50967



  purchase of the Accused Products and strategies for the promotion and marketing of the Accused

  Product for each Accused Product since launched.

          32.     Projects “Olivia,” “Lemon,” and any other pseudonyms or aliases created or used

  by You or your counsel for Your discussions with Olaplex that began in early 2015.

          33.     Your knowledge regarding the historical, current, and projected future percentage

  of consumers that use the Accused Products with Bleaching Treatments, Coloring Treatments or

  as Standalone Treatments.

          34.     Your proposal, decision, deliberation, and consideration, whether attempted or

  successful, in directly or indirectly, replacing, supplanting, or otherwise substituting the Accused

  Products in place of Olaplex’s products in any product placement, promotion, advertising, sale,

  or other Bond Builder market opportunity, including but not limited to the Rachel Ray show

  “makeover” segment.

          35.     Your efforts to, directly or indirectly, compete with Olaplex in the Bond Builder

  market and take, capture or otherwise acquire Olaplex’s Bond Builder market share, including

  but not limited to targeting or soliciting by any means Olaplex customers (e.g., salons, stylists

  and their clients).

          36.     Your, direct or indirect, proposal, decision, deliberation, and consideration of

  product placement of the Accused Products relative to Olaplex’s products (e.g., at events, retail

  stores, catalogs, trade shows, etc.).

          37.     Your, direct or indirect, promotions of the Accused Products (e.g., Salon Centric

  KPIs, salon purchasing incentives, discounts, premiums, free products, rewards, etc.).




                                                  14
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 683 of 714 PageID #:
                                     50968



         38.     Your, direct or indirect, head-to-head and comparative advertising and marketing

  of the Accused Products relative to Olaplex’s products including on social media (e.g.,

  Instagram, Facebook, through use of influencers, etc.).

         39.     Your proposal, decision, deliberation, and consideration of marketing and product

  packaging for the Accused Products that is similar or identical to marketing and product

  packaging used with Olaplex’s products (e.g., instructions for use, use of a three step system,

  concentration of active agent, excipients, bottle size, shape, dispenser type, box, etc.).

         40.     Your     interactions   and    Communications       with    SalonCentric      regarding

  SalonCentric’s sales, marketing, advertising, product placement (online and in-store), and sales

  of Olaplex’s products and the Accused Products.

         41.     The reasons for purchasing and/or using and the advantages, benefits, or bases for

  preference or demand of the Accused Products and/or Olaplex’s products, including when

  compared to any alleged competitor product(s), including but not limited to Eufora Pure Tech

  Professional Treatment; Davines Glorifying Anti-Age Elixir; Affinage ASP Kitoko Advanced

  Hair Therapy Protein Additive; Color Express Ultra One; Farouk Transformation Bonder;

  Snaplex; B3 Brazilian Bond Builder; Cureplex; ColorpHlex; HT Bondex; Bondplex; DS

  Laboratories Continuum; Ultra Bond Seal v2.1; Eslabondexx; Newsha Private Hair Care

  Colorwatch System Extract & Cream; Amika Virgin; FHI Heat Neobond; Nubond Bond Therapy

  System; Schwarzkopf Fibreplex; Schwarzkopf BlondMe; Schwarzkopf IGORA; Sexy Hair

  Bond-Ing Breakage Prevention System; Dennis Bernard 4Plex; Eufora Color Elixir; DiksoPlex;

  Link-D, MagiBond; Nirvelplex; Omniplex; Oxplex; SealPlex Hair Defender; SilaPlex; Tech K-

  Plex; Violett Plex; BondPro+ by Goldwell; Celeb Luxury BondFix Conditioner; Wellaplex; and

  Wonderplex, and any other alleged competitor product identified by You in this Action.




                                                   15
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 684 of 714 PageID #:
                                     50969



         42.     Your knowledge of products that compete with the Accused Products and/or

  Olaplex's products anywhere in the world, the distributors that distribute both the competitor

  product(s) and any of the Accused Products and/or Olaplex products, the channels in which both

  the competitor product(s) and any of the Accused Products and/or Olaplex products are offered

  for sale and/or sold, the market which the competitor product(s) are a part of, the market share by

  units and revenue for each Accused Product by distributor in that market, the market share by

  units and revenue for Olaplex products by distributor in that market, and the market share by

  units and revenue for each of the competitor product(s) by distributor in that market.

         43.     Your strategy and efforts in talent recruitment, including all efforts to hire Drs.

  Eric Pressly and Craig Hawker and the identity of any of Defendants’ employees or consultants

  who participated in such efforts.

         44.     Your practices and policies in acquiring third party targets, including but not

  limited to working with L’Oréal S.A. on such activities related to Olaplex.

         45.     Your practices and protocols for the development and maintenance of segregated

  information departments (e.g., “clean rooms” or “clean teams”) to maintain and process

  confidential information received from third party targets for acquisition, licensing or other

  business opportunities, including but not limited to related to Olaplex.

         46.     L’Oréal S.A.’s access to Olaplex’s Trade Secrets, Olaplex Confidential

  Information, including information stored in Your “clean room,” and Your documents containing

  any such information, such as meeting minutes related to Your potential acquisition of Olaplex

  or licensing of Olaplex’s Asserted Patents, and the location and storage of such information

  whether physically or on Your servers.




                                                  16
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 685 of 714 PageID #:
                                     50970



         47.     The identity of Persons who were employed by You and/or L’Oréal S.A. who

  worked on, researched, assisted, or otherwise have knowledge of the development, marketing

  and/or sale of the Accused Products and Olaplex’s products, but who are no longer employed by

  You and/or L’Oréal S.A.

         48.     All documents and communications You received from or sent to Dean Christal,

  Dr. Eric Pressly and/or Dr. Craig Hawker relating to Olaplex’s technology described and claimed

  in the Asserted Patents, including but not limited to U.S. App. No. 14/713,885, U.S. Pat. No.

  9,326,926, and U.S. Prov. App. No. 61/994,709,

         49.     Your interactions with SalonCentric relating to Olaplex, including but not limited

  to Olaplex’s Asserted Patents, Olaplex Trade Secrets, Olaplex Confidential Information and

  Your potential acquisition of Olaplex or licensing of Olaplex’s Asserted Patents.

         50.     All facts and knowledge regarding Your or L’Oréal S.A.’s patents and

  applications relating to the Accused Products, including but not limited to U.S. Provisional

  Application Nos. 62/155,900 and 62/155,931, both filed on May 1, 2015, and 62/259,564, filed

  on November 24, 2015, which led to the issuance of U.S. Publication Nos. 2018-0042830 and

  2017-0246094, respectively, including the date(s) any invention disclosure statement or the like

  related to the inventions described or claimed therein was prepared and all corroborating

  documents.

         51.     The monetary value or other benefit(s) to You of the Accused Products, including

  the perceived value at the time such Accused Products were launched, as well as the perceived

  impact of the value of the Accused Products on other of Your products.

         52.     Your pricing policies, strategies, and practices regarding the Accused Products

  and any products or services sold or provided in combination with the Accused Products




                                                 17
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 686 of 714 PageID #:
                                     50971



  including sell thru products, convoyed sales, increased services, cost savings, or any other

  benefits.

         53.     Products or services, separate from the Accused Products, provided by You to

  Your customers when they purchase or pay for an Accused Product, and Your revenues, profits,

  profit margins before taxes, and costs associated with each such Product or service.

         54.     The identity of Your customers purchasing or using the Accused Products, the

  number of such customers that You have and have had each year, the turnover rate of such

  customers, the cost of customer acquisition, the cost of customer retention, and the rate of

  conversion of Olaplex customers to customers of the Accused Products.

         55.     Valuation of the Accused Products, regardless of the reason the valuation was

  performed or made, including without limitation, valuation in the context of licensing,

  marketing, sale, assignment, attempts to monetize, corporate transactions, or other

  commercialization.

         56.     The effect of the Accused Products and technology on Your business, including

  on sales, recruiting and retaining customers, or any other commercial benefits.

         57.     Any researched, planned, implemented, or known design-arounds for each of the

  Asserted Patents, including the removal of maleic acid from the Accused Products, and for each

  such alternative the details of Your consideration, if any, for inclusion in Your Accused

  Products.

         58.     Your patent-clearing policies and procedures, as well as policies and procedures

  for reviewing potential licensing needs including but not limited to any patent licenses or

  agreements related to the Accused Products or technology.




                                                 18
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 687 of 714 PageID #:
                                     50972



            59.   Any opinion of counsel (whether oral or written) with respect to the Asserted

  Patents, and the foundation of Documents that discuss, refer to, or evidence the same.

            60.   Your first contemplation, knowledge, and/or awareness of the reasonable

  possibility and/or foreseeability of litigation with Olaplex.

            61.   Your litigation hold, Document preservation and Document destruction policies

  related to this Action, including but not limited to the date(s) that You issued any Document

  preservation or litigation hold notice, identification of each Person that received such a notice on

  each date(s) and Your collection, identification, redaction and production of Documents in this

  Action.

            62.   The steps You took in order to determine whether a copy of the Asserted Patents,

  including but not limited to LIQ 103 US Utility application, filed May 15, 2015 (U.S.S.N.

  14/713,885), LIQ 103 PCT Application, filed May 15, 2015 (PCT/US2015/031166) and LIQ 104

  Provisional application, filed April 24, 2015 (U.S.S.N. 62/152,220), or any information derived

  from the Asserted Patents including the foregoing applications, was in Your possession, custody

  or control between January 1, 2015 and November 19, 2015.

            63.   Any indemnity or defense agreements relating to the Accused Products in this

  case.

            64.   The existence, location, custodian, identification, and substance of any

  Documents created by, used by, or within the possession, custody, or control of You relating to

  the matters described in each of the Topics above.

            65.   The identity of Persons with knowledge regarding the matters described in each of

  the Topics above.




                                                   19
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 688 of 714 PageID #:
                                     50973



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

      LIQWD, INC. and OLAPLEX LLC,               )
                                                 )
                             Plaintiffs,         )
                                                 )
                     v.                          )      C. A. No. 1:17-cv-00014-JFB-SRF
                                                 )
      L’ORÉAL USA, INC., L’ORÉAL USA             )      CONFIDENTIAL –
      PRODUCTS, INC., L’ORÉAL USA                )      FILED UNDER SEAL
      S/D, INC., and REDKEN 5TH AVENUE           )
      NYC, L.L.C.,                               )
                                                 )
                             Defendants.         )

     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE NO. 4 TO
    EXCLUDE EVIDENCE OF OR REFERENCE TO POTENTIAL EMPLOYMENT OF
                     CRAIG HAWKER AND ERIC PRESSLY

   OF COUNSEL:                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Jack B. Blumenfeld (#1014)
   Joseph M. Paunovich                         Jeremy A. Tigan (#5239)
   Ali Moghaddas                               Anthony D. Raucci (#5948)
   QUINN EMANUEL URQUHART                      1201 North Market Street
     & SULLIVAN, LLP                           P.O. Box 1347
   865 South Figueroa Street, 10th Floor       Wilmington, DE 19899
   Los Angeles, CA 90017                       (302) 658-9200
   (213) 443-3000                              jblumenfeld@mnat.com
                                               jtigan@mnat.com
   Adam DiClemente                             araucci@mnat.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                           Attorneys for Plaintiffs
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2018




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 689 of 714 PageID #:
                                     50974



         Plaintiffs (“Olaplex”) oppose Defendants’ (“L’Oréal”) Motion in Limine No. 4 to Exclude

  Evidence of or Reference to Potential Employment of Craig Hawker and Eric Pressly (“Mot.”).

  I.     EVIDENCE OF L’ORÉAL’S ATTEMPT TO HIRE BOTH OF OLAPLEX’S
         INVENTORS ON THE SAME DAY IS HIGHLY PROBATIVE

         Drs. Craig Hawker and Eric Pressly are Olaplex’s inventor-chemists. D.I. 732, at 2-3.

  They are inventors on both Asserted Patents. D.I. 636-1, Ex. A at 1, Ex. B at 1. They were

  responsible for the work underlying Olaplex’s technical trade secrets. D.I. 732, at 3-4. L’Oréal’s

  attempt to poach and hire-away these individuals is highly probative of Olaplex’s trade secret,

  punitive damages and willfulness claims: the evidence tends to circumstantially show that L’Oréal

  wanted Olaplex’s technology but could not develop it without access to Olaplex’s scientists and

  their know-how and planned to take it by any means necessary. The probative value of this

  evidence is not only the fact that L’Oréal attempted to recruit Drs. Hawker and Pressly (sufficient

  in itself), but also the timing of those attempts. The hair care industry spent decades before the

  launch of Olaplex working to correct damage from bleaching treatments, with only marginal

  success. D.I. 732, at 2. After Olaplex launched in the summer of 2014, L’Oréal devoted months

  of work—August 2014 to May 2015—secretly attempting, but failing, to replicate Olaplex. Id. at

  4-7. This failure was despite that “determining the active ingredients and how the chemistry for

  Olaplex works” was “top priority.” Id. at 4. In the same timeframe, L’Oréal approached Olaplex’s

  founder and CEO Dean Christal in January 2015 claiming to be interested in a potential acquisition

  of the company. D.I. 19, at ¶¶ 6-7. When Mr. Christal refused to turn over Olaplex’s trade secrets

  without some form of protection, L’Oréal tried to recruit both of Olaplex’s inventors on the same

  day in March 2015 without telling Dean Christal. Mot. at 1. That failed recruitment effort nearly

  derailed L’Oréal’s “acquisition” talks, and Mr. Christal’s then counsel (Paul Hastings, which is

  now L’Oreal’s counsel in this matter) demanded a Non-Disclosure Agreement between the parties



                                                  1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 690 of 714 PageID #:
                                     50975



  with an employee non-solicit provision before talks could resume. D.I. 732, at 5. After the parties

  signed NDAs, on May 19, 2015, L’Oréal gained access to Olaplex’s trade secrets under the NDAs.

  Id. at 6. L’Oréal never made an offer to acquire Olaplex, but nine days after May 19, 2015 the

  meeting, L’Oréal’s documents indicate that it pivoted its development to Olaplex’s trade secret

  technology. Id. at 6-7. This sequence of events gives rise to a powerful inference that Olaplex

  possessed valid trade secrets, which L’Oréal misappropriated. When viewed in context, L’Oréal’s

  attempt to recruit Olaplex’s inventors is plainly probative.1

         L’Oréal’s argument that it was not “improper” for it to attempt to recruit Olaplex’s

  inventors misses the point. Mot. at 2. Olaplex does not contend that L’Oréal was not permitted to

  approach Drs. Hawker and Pressly at the time that it did. Rather, L’Oréal’s poaching efforts—at

  that time and in the context it occurred—is compelling evidence that (1) Olaplex’s trade secrets

  were not generally known or readily ascertainable; (2) L’Oréal was unable to independently invent

  Olaplex; and (3) L’Oréal resorted to any means necessary to obtain Olaplex’s secrets when proper

  channels failed.

         L’Oréal’s observations in its Motion that Olaplex’s cosmetic chemistry expert (Douglas

  Schoon) does not mention L’Oréal’s recruitment effort, and that Olaplex did not ask L’Oréal’s

  corporate designee about it at deposition, show nothing. Mot. at 2. It is not the proper function of

  a testifying expert to act as attorney mouthpieces, methodically reciting record evidence regardless

  of whether it relates to their field of expertise.2 Mr. Schoon is a cosmetic chemist who offers



         1
            Further still, Drs. Hawker and Pressly were well-regarded polymer chemists years before
  L’Oréal’s solicitation. It is striking that L’Oréal’s “routine outreach to members of the scientific
  community” (Mot. at 1) happened to occur while L’Oréal was attempting to replicate Olaplex and
  “acquire” the company. L’Oréal is entitled to argue this was a pure coincidence; but that speaks
  to the weight, not the admissibility of the evidence.
          2
             See D.I. 698 (Olaplex’s Daubert motion of L’Oréal expert Thomas Schultz); D.I. 691
  (same as to James Pooley); D.I. 687 (same as to Rhonda Harper).


                                                   2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 691 of 714 PageID #:
                                     50976



  opinions regarding (a) whether Olaplex’s technical trade secrets were known or readily

  ascertainable; (b) the typical timeline required to develop and test products for salon use; and (c)

  whether L’Oréal could have independently developed the Olaplex technology in the time it

  claims—all topics that require technical or industry knowledge. D.I. 749, Ex. 1, at ¶¶ 5-11. No

  particular expertise is required to understand L’Oréal’s attempted recruitment. Further, it is not

  clear what L’Oréal contends Olaplex should have asked L’Oréal’s Rule 30(b)(6) corporate

  designee to avoid this Motion. Cf. Mot. at 2. There is no rule—and L’Oréal cites none—that a

  litigant waives reliance on relevant evidence not mentioned during a Rule 30(b)(6) deposition.

  II.    THERE IS NOTHING UNFAIRLY PREJUDICIAL ABOUT THE EVIDENCE

         Notwithstanding moving pursuant to Rule 403, L’Oréal’s motion identifies nothing that

  would be unfairly prejudicial about this evidence. As the Third Circuit has explained, “[Rule 403]

  does not offer protection against evidence that is merely prejudicial, in the sense of being

  detrimental to a party’s case. Rather, the rule only protects against evidence that is unfairly

  prejudicial.” Carter v. Hewitt, 617 F.2d 961, 972 (3d Cir. 1980); see also United States v.

  Wiseman, 576 F. App’x 376, 379 (5th Cir. 2014) (“Relevant evidence is inherently prejudicial.”).

  L’Oréal’s efforts to recruit Drs. Hawker and Pressly are logical, probative, and admissible

  evidence in this case. L’Oréal also has not shown why this evidence, which is quite simple,

  presents a danger of “confusing the issues” or “wasting time.” See Fed. R. Evid. 403.

  III.   CONCLUSION

         Olaplex respectfully requests that the Court deny L’Oréal’s Motion in Limine No. 4 to

  Exclude Evidence of or Reference to Potential Employment of Craig Hawker and Eric Pressly.




                                                   3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 692 of 714 PageID #:
                                     50977


   OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

   Joseph M. Paunovich                     /s/ Anthony D. Raucci
   Ali Moghaddas                           ____________________________________
   QUINN EMANUEL URQUHART                  Jack B. Blumenfeld (#1014)
     & SULLIVAN, LLP                       Jeremy A. Tigan (#5239)
   865 South Figueroa Street, 10th Floor   Anthony D. Raucci (#5948)
   Los Angeles, CA 90017                   1201 North Market Street
   (213) 443-3000                          P.O. Box 1347
                                           Wilmington, DE 19899
   Adam DiClemente                         (302) 658-9200
   QUINN EMANUEL URQUHART                  jblumenfeld@mnat.com
     & SULLIVAN, LLP                       jtigan@mnat.com
   51 Madison Avenue, 22nd Floor           araucci@mnat.com
   New York, NY 10010
   (212) 849-7000                          Attorneys for Plaintiffs

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2019




                                           4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 693 of 714 PageID #:
                                     50978



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



  LIQWD, INC. and OLAPLEX LLC,                    )
                                                  )
  Plaintiffs,                                     )
                                                  )
  v.                                              )     C.A. No. 17-14-JFB-SRF
                                                  )
  L’ORÉAL USA, INC., L’ORÉAL USA                  )     HIGHLY CONFIDENTIAL
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.,          )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                 )
                                                  )
  Defendants.                                     )

        DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
       MOTION IN LIMINE NO. 4 TO EXCLUDE EVIDENCE OF OR REFERENCE TO
         POTENTIAL EMPLOYMENT OF CRAIG HAWKER AND ERIC PRESSLY

                                        Frederick L. Cottrell, III (#2555)
  Of Counsel:                           Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                       Katharine L. Mowery (#5629)
  Katherine F. Murray                   Richards, Layton & Finger, P.A.
  Adam M. Reich                         One Rodney Square
  Paul Hastings LLP                     920 N. King Street
  515 South Flower Street, 25th Floor   Wilmington, Delaware 19801
  Los Angeles, CA 90071                 (302) 651-7700
  (213) 683-6000                        cottrell@rlf.com
                                        moyer@rlf.com
  Naveen Modi                           mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                     Attorneys for Defendants
  Paul Hastings LLP                     L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                 USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 694 of 714 PageID #:
                                     50979



         Plaintiffs’ Opposition (“Opp.”) to Defendants’ Motion in Limine No. 4 (“Mot.”) offers

  nothing more than a made-up story to manufacture relevancy that does not exist. (Opp. at 2.)

  L’Oréal USA’s routine outreach to potential job candidates including Olaplex scientists has no

  probative value and should be precluded from the jury.

         First, secrecy cannot reasonably be inferred from L’Oréal USA’s routine outreach, which

  occurred in early March 2015, before the parties had their first meeting in April 2015, without

  the assumption of improper motives. 1 Thus, Olaplex’s relevancy argument assumes the ultimate

  issue to be proven—that L’Oréal USA acted to steal Olaplex’s alleged trade secrets. (See id. at

  2; D.I. 732 at 17; Mot. at 2.) Second, L’Oréal USA’s outreach to Olaplex’s scientists is

  irrelevant to Olaplex’s claim of misappropriation, which hinges on its theory that L’Oréal USA

  somehow copied Olaplex’s alleged trade secrets allegedly obtained through the parties’

  acquisition meeting. (Opp. 1-2.) The fact that L’Oréal USA reached out to Olaplex scientists

  (and did so before the parties met in April 2015) has no bearing on Olaplex’s misappropriation

  claims. (Mot. at 2.) Olaplex’s attempt to manufacture a scandal by referencing L’Oréal USA’s

  routine recruitment efforts is pure speculation. (Mot. at 3.) Raising information relating to

  L’Oréal USA’s recruitment efforts (including those involving the Olaplex scientists at issue here)

  would unfairly prejudice L’Oréal USA and confuse and mislead the jury by obfuscating

  Olaplex’s theory of misappropriation with speculations of nefarious motives, and would invite

  the need for additional evidence and testimony that would waste trial time and resources to rebut

  such baseless accusations. Thus, L’Oreal USA’s Motion in Limine No. 4 should be granted.




  1
    Where a party obtains information through improper means, it is reasonable to infer that the
  information could not have been otherwise obtained, and thus is not generally known or readily
  ascertainable. (D.I. 732 at 17.) Here, Olaplex acknowledges that L’Oréal USA’s outreach to
  Olaplex scientists is not itself improper. (Opp. at 2.)
                                                   1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 695 of 714 PageID #:
                                     50980



                                        /s/ Frederick L. Cottrell, III
  Of Counsel:                           Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                       Jeffrey L. Moyer (#3309)
  Katherine F. Murray                   Katharine L. Mowery (#5629)
  Adam M. Reich                         Richards, Layton & Finger, P.A.
  Paul Hastings LLP                     One Rodney Square
  515 South Flower Street, 25th Floor   920 N. King Street
  Los Angeles, CA 90071                 Wilmington, Delaware 19801
  (213) 683-6000                        (302) 651-7700
                                        cottrell@rlf.com
  Naveen Modi                           moyer@rlf.com
  Joseph E. Palys                       mowery@rlf.com
  Daniel Zeilberger
  Paul Hastings LLP                     Attorneys for Defendants
  875 15th Street, N.W.                 L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  Washington, D.C. 20005                USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019




                                               2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 696 of 714 PageID #:
                                     50981



                                  CERTIFICATE OF SERVICE

  I H E R E B Y C E R T I F Y that on May 13, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

   VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
   Jack B. Blumenfeld                               Amardeep L. Thakur
   Jeremy A. Tigan                                  Joseph M. Paunovich
   Anthony D. Raucci                                Bruce E. Van Dalsem
   Morris, Nichols, Arsht & Tunnell LLP             Ali Moghaddas
   1201 North Market Street                         Patrick T. Schmidt
   P.O. Box 1347                                    William Odom
   Wilmington, DE 19899                             Quinn, Emmanuel, Urquhart & Sullivan, LLP
   (302) 658-9200                                   865 S. Figueroa Street
   jblumenfeld@mnat.com                             Los Angeles, CA 90017
   jtigan@mnat.com                                  (213) 443-3000
   araucci@mnat.com                                 amarthakur@quinnemanuel.com
                                                    joepaunovich@quinnemanuel.com
   Diane M. Doolittle                               brucevandalsem@quinnemanuel.com
   Suong T. Nguyen                                  alimoghaddas@quinnemanuel.com
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        patrickschmidt@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor                william.odom@quinnemanuel.com
   Redwood Shores, CA 94065
   (605) 801-5000                                   Adam J. DiClemente
   dianedoolittle@quinnemanuel.com                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
   suongnguyen@quinnemanuel.com                     55 Madison Avenue
                                                    22nd Floor
   Jared W. Newton                                  New York, NY 10010
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        (212) 849-7361
   1300 I Street NW, Suite 900                      adamdiclemente@quinnemanuel.com
   Washington, DC 20005
   (202) 538-8000                                   Matthew K. Blackburn
   jarednewton@quinnemanuel.com                     Diamond McCarthy LLP
                                                    150 California Street
   Megan Y. Yung                                    Suite 2200
   Quinn, Emmanuel, Urquhart & Sullivan, LLP        San Francisco, CA 94111
   111 Huntington Avenue                            (415) 263-9200
   Suite 520                                        mblackburn@diamondmccarthy.com
   Boston, MA 02199
   meganyung@quinnemanuel.com


                                                     /s/ Jason J. Rawnsley
                                                     Jason J. Rawnsley (#5379)
                                                     rawnsley@rlf.com
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 697 of 714 PageID #:
                                     50982



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  LIQWD, INC. and OLAPLEX LLC,                     )
                                                   )
                           Plaintiffs,             )
                                                   )
  v.                                               )     C.A. No. 17-14-JFB-SRF
                                                   )
  L’ORÉAL USA, INC., L’ORÉAL USA                   )     CONFIDENTIAL –
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.            )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                  )
                                                   )
                           Defendants.
                                                   )

   DEFENDANTS’ MOTION IN LIMINE NO. 5 TO PRECLUDE REFERENCE TO PAUL
            HASTINGS LLP AS FORMER COUNSEL TO OLAPLEX


  Of Counsel:                            Frederick L. Cottrell, III (#2555)
                                         Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                        Katharine L. Mowery (#5629)
  Katherine F. Murray                    Richards, Layton & Finger, P.A.
  Adam M. Reich                          One Rodney Square
  Paul Hastings LLP                      920 N. King Street
  515 South Flower Street, 25th Floor    Wilmington, Delaware 19801
  Los Angeles, CA 90071                  (302) 651-7700
  (213) 683-6000                         cottrell@rlf.com
                                         moyer@rlf.com
  Naveen Modi                            mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                      Attorneys for Defendants
  Paul Hastings LLP                      L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 698 of 714 PageID #:
                                     50983




  I.     SUMMARY OF ARGUMENT

         Plaintiffs should be precluded from making any reference at trial to the fact that certain

  attorneys at Paul Hastings LLP (“Paul Hastings”), the law firm representing Defendants in this

  action, previously represented Plaintiffs in connection with other matters, years ago.

  Specifically, Plaintiffs should be precluded from referencing the fact that Paul Hastings briefly

  represented Plaintiffs against a third-party in connection with a matter that was filed in January

  2015 in Los Angeles Superior Court, BehindtheChair.com, Inc. v. Christal (the “BTC

  Litigation”). Plaintiffs also should be precluded from referencing the fact that certain corporate

  attorneys at Paul Hastings served as counsel to Olaplex LLC in connection with the non-

  disclosure agreement (“NDA”) it executed with L’Oréal USA, Inc. Paul Hastings’ prior

  representation is irrelevant, as it has no bearing on any issue to be decided by the jury. Fed. R.

  Evid. 402. Grizzle v. Gen. Growth Props., Inc., 2011 WL 7268176, at *3 (W.D. Okla. Oct. 12,

  2011) (precluding evidence relating to an unproven conflict of interest between plaintiff’s expert

  and defendants’ counsel as irrelevant). This information also should be excluded as substantially

  more prejudicial than probative, and likely to lead to juror confusion. Fed. R. Evid. 403. In this

  litigation, Plaintiffs have made references to the fact that Paul Hastings previously represented

  Plaintiffs, even going so far as to suggest that the very attorneys involved in this matter were

  involved in prior matters on behalf of Plaintiff, when there is no truth to that assertion. (See D.I.

  724, Ex. 20 at 11:24-12:18.) None of the Paul Hastings attorneys involved in this matter had any

  involvement in the BTC Litigation or the NDA. As such, any reference to Paul Hastings’

  representation in these matters should be excluded pursuant to Federal Rules of Evidence 402

  and 403.




                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 699 of 714 PageID #:
                                     50984



  II.    PAUL HASTINGS’ PRIOR REPRESENTATION OF PLAINTIFFS SHOULD BE
         EXCLUDED AS IRRELEVANT AND SUBSTANTIALLY MORE PREJUDICIAL
         THAN PROBATIVE.

         Plaintiffs should be precluded from referencing the fact that the law firm representing

  Defendants previously performed some work for Plaintiffs. This information is irrelevant to any

  issue that would properly be before the jury. Indeed, the introduction of such evidence would do

  little more than suggest that Plaintiffs were somehow disadvantaged by a hypothetical conflict of

  interest or have credible claims since Defendants’ counsel at some point represented Plaintiffs.

  Courts routinely grant motions in limine excluding such evidence as both irrelevant and unduly

  prejudicial.

         Grizzle v. General Growth Properties, Inc. is instructive. In Grizzle, defendants moved

  in limine “to prevent Plaintiff from offering evidence related to a dispute between one of her

  experts . . . and the law firm representing Defendants.” 2011 WL 7268176, at *3. The law firm

  representing defendants previously represented plaintiff’s expert, and that relationship

  subsequently soured. Id. The court granted a motion in limine prohibiting any reference to this

  representation, holding that it was irrelevant. Id. Specifically, the court reasoned that “the

  representation of [plaintiff’s expert] was on a totally unrelated matter and,” as here, was done

  “by different members of the law firm.” Id. Moreover, as here, defendants’ counsel

  “affirmatively stated that there is no communication between the two sets of attorneys and that

  the issue has been walled off.” Id.

         Unlike the Grizzle plaintiffs, Plaintiffs have not even made an allegation of impropriety.

  As such, they should not be permitted to use the unproven specter of a conflict of interest to gain

  an unwarranted advantage at trial. See PSM Holding Corp. v. Nat’l Farm Fin. Corp., 2007 WL

  4404271, at *2 (C.D. Cal. May 18, 2007) (granting motion in limine to preclude evidence of a

  conflict of interest in representing defendants in the instant action).


                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 700 of 714 PageID #:
                                     50985



         Plaintiffs should be precluded from referencing at trial the fact that Paul Hastings

  previously represented Plaintiffs in any capacity.



  Of Counsel:                              /s/ Frederick L. Cottrell, III
                                           Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                          Jeffrey L. Moyer (#3309)
  Katherine F. Murray                      Katharine L. Mowery (#5629)
  Adam M. Reich                            Richards, Layton & Finger, P.A.
  Paul Hastings LLP                        One Rodney Square
  515 South Flower Street, 25th Floor      920 N. King Street
  Los Angeles, CA 90071                    Wilmington, Delaware 19801
  (213) 683-6000                           (302) 651-7700
                                           cottrell@rlf.com
  Naveen Modi                              moyer@rlf.com
  Joseph E. Palys                          mowery@rlf.com
  Daniel Zeilberger
  Paul Hastings LLP                        Attorneys for Defendants
  875 15th Street, N.W.                    L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  Washington, D.C. 20005                   USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 1, 2019




                                                   3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 701 of 714 PageID #:
                                     50986



                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, true and correct copies of the foregoing document

  were caused to be served on the following counsel of record as indicated:

  VIA ELECTRONIC MAIL                              VIA ELECTRONIC MAIL
  Jack B. Blumenfeld                               Amardeep L. Thakur
  Jeremy A. Tigan                                  Joseph M. Paunovich
  Anthony D. Raucci                                Bruce E. Van Dalsem
  Morris, Nichols, Arsht & Tunnell LLP             Ali Moghaddas
  1201 North Market Street                         Patrick T. Schmidt
  P.O. Box 1347                                    William Odom
  Wilmington, DE 19899                             Quinn, Emmanuel, Urquhart & Sullivan, LLP
  (302) 658-9200                                   865 S. Figueroa Street
  jblumenfeld@mnat.com                             Los Angeles, CA 90017
  jtigan@mnat.com                                  (213) 443-3000
  araucci@mnat.com                                 amarthakur@quinnemanuel.com
                                                   joepaunovich@quinnemanuel.com
  Diane M. Doolittle                               brucevandalsem@quinnemanuel.com
  Suong T. Nguyen                                  alimoghaddas@quinnemanuel.com
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        patrickschmidt@quinnemanuel.com
  555 Twin Dolphin Drive, 5th Floor                william.odom@quinnemanuel.com
  Redwood Shores, CA 94065
  (605) 801-5000                                   Adam J. DiClemente
  dianedoolittle@quinnemanuel.com                  Quinn, Emmanuel, Urquhart & Sullivan, LLP
  suongnguyen@quinnemanuel.com                     55 Madison Avenue
                                                   22nd Floor
  Jared W. Newton                                  New York, NY 10010
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        (212) 849-7361
  1300 I Street NW, Suite 900                      adamdiclemente@quinnemanuel.com
  Washington, DC 20005
  (202) 538-8000                                   Matthew K. Blackburn
  jarednewton@quinnemanuel.com                     Diamond McCarthy LLP
                                                   150 California Street
  Megan Y. Yung                                    Suite 2200
  Quinn, Emmanuel, Urquhart & Sullivan, LLP        San Francisco, CA 94111
  111 Huntington Avenue                            (415) 263-9200
  Suite 520                                        mblackburn@diamondmccarthy.com
  Boston, MA 02199
  meganyung@quinnemanuel.com


                                                    /s/ Jason J. Rawnsley
                                                    Jason J. Rawnsley (#5379)
                                                    rawnsley@rlf.com
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 702 of 714 PageID #:
                                     50987



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

      LIQWD, INC. and OLAPLEX LLC,               )
                                                 )
                             Plaintiffs,         )
                                                 )
                     v.                          )      C. A. No. 1:17-cv-00014-JFB-SRF
                                                 )
      L’ORÉAL USA, INC., L’ORÉAL USA             )      CONFIDENTIAL –
      PRODUCTS, INC., L’ORÉAL USA                )      FILED UNDER SEAL
      S/D, INC., and REDKEN 5TH AVENUE           )
      NYC, L.L.C.,                               )
                                                 )
                             Defendants.         )

     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE NO. 5 TO
    PRECLUDE REFERENCE TO PAUL HASTINGS LLP AS FORMER COUNSEL TO
                                OLAPLEX

   OF COUNSEL:                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Jack B. Blumenfeld (#1014)
   Joseph M. Paunovich                         Jeremy A. Tigan (#5239)
   Ali Moghaddas                               Anthony D. Raucci (#5948)
   QUINN EMANUEL URQUHART                      1201 North Market Street
     & SULLIVAN, LLP                           P.O. Box 1347
   865 South Figueroa Street, 10th Floor       Wilmington, DE 19899
   Los Angeles, CA 90017                       (302) 658-9200
   (213) 443-3000                              jblumenfeld@mnat.com
                                               jtigan@mnat.com
   Adam DiClemente                             araucci@mnat.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                           Attorneys for Plaintiffs
   51 Madison Avenue, 22nd Floor
   New York, NY 10010
   (212) 849-7000

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2018




                                           i
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 703 of 714 PageID #:
                                     50988



         Plaintiffs (“Olaplex”) oppose Defendants’ (“L’Oréal”) Motion in Limine No. 5 to Prelude

  Reference to Paul Hastings LLP as Former Counsel to Olaplex (“Motion” or “Mot.”).

  I.     THE IDENTITY OF OLAPLEX’S COUNSEL DURING A CRITICAL PERIOD IN
         THIS CASE IS PROBATIVE

         Olaplex alleges that L’Oréal breached a pair of May 2015 non-disclosure agreements

  (“NDAs”) between it and L’Oréal. D.I. 636, at 41. Two of L’Oréal’s Counterclaims are for

  purported breach of the same NDAs. D.I. 650, at 72-79. L’Oréal also alleges that, during the

  negotiation and execution of those NDAs, Olaplex was committing a fraud by false promise

  because—under L’Oréal’s implausible theory—Olaplex orchestrated the acquisition talks that

  L’Oreal approached Olaplex about as an elaborate scheme to plant the suspicion of trade secret

  misappropriation so that Olaplex could initiate this lawsuit years later. Id. at 69-72.

         Identification of Paul Hastings is relevant and probative of Olaplex’s fraud defense:

  Paul Hastings represented Olaplex throughout the period that L’Oréal alleges fraud, specifically

  in connection with negotiating the NDAs that L’Oréal now claims was a Trojan Horse for

  Olaplex’s deception. To fully defend itself against L’Oréal’s fraud claim, Olaplex must be

  permitted to put on evidence of all circumstances surrounding the allegedly fraudulent

  negotiations, including the fact that Olaplex retained and was represented by the same large, well-

  respected law firm that L’Oreal hired to represent it and file a claim for breach of the very same

  NDAs that Paul Hastings negotiated on behalf of Olaplex; these actions make the existence of

  deceptive intent null. Olaplex should be allowed to argue to the jury, among other defenses, that

  the Paul Hastings law firm represented it during the negotiation of the NDAs, did not and would

  have never facilitated the fraudulent scheme that L’Oréal’s Paul Hastings counsel now alleges.




                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 704 of 714 PageID #:
                                     50989



  That is probative evidence that it is not unfairly prejudicial to L’Oréal in the least. See Fed. R.

  Evid. 403.1

         Olaplex’s retention of Paul Hastings LLP is probative of protecting its trade secrets: One

  of L’Oréal’s defenses to Olaplex’s trade secret claims is that Olaplex failed to exercise reasonable

  efforts to protect its trade secrets. See, e.g., D.I. 650, at 29. Indeed, L’Oréal charges that Olaplex

  failed to enter into adequate and sufficient NDAs with individuals and companies who may have

  had access to Olaplex’s trade secrets. D.I. 720, Ex. 6, at 8-10. To establish reasonable efforts,

  Olaplex is entitled to inform the jury of all the ways by which it endeavored to protect its trade

  secrets, including retaining the same large, reputable law firm that L’Oreal is now using to

  negotiate the NDAs on behalf of Olaplex in connection with acquisition talks with L’Oreal. That

  Olaplex was advised by the same law firm presently representing L’Oréal makes it more likely

  that Olaplex exercised reasonable care.

  II.    L’ORÉAL HAS IDENTIFIED NO UNFAIR PREJUDICE FROM THIS EVIDENCE

         Notwithstanding a motion pursuant to Rule 403, L’Oréal has not identified anything

  unfairly prejudicial about identifying for the jury the law firm that represented Olaplex during the

  negotiation of the NDAs on which both parties have filed suit. As L’Oréal states in its Motion,

  “Plaintiffs have not even made an allegation of impropriety.” Mot. at 2. With no allegation of

  impropriety in this lawsuit, it is not clear what prejudice could stem from Olaplex introducing and

  identifying its lawyers.

         Despite representing that courts “routinely” grant motions like this, L’Oréal directs the

  Court to a total of two cases, neither of which is on point. First, Grizzle v. General Growth



         1
             Paul Hastings LLP is not a party in this lawsuit. Potential embarrassment regarding its
  representation of the Plaintiffs in this action, notwithstanding a longstanding institutional
  relationship with L’Oréal, is not grounds to hide evidence through an order in limine.


                                                    2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 705 of 714 PageID #:
                                     50990



  Properties, Inc., 2011 WL 7268176 (W.D. Okla. Oct. 12, 2011) was a personal-injury case about

  an attack in a mall parking lot. Id. at *1. The Defendants moved in limine to exclude “Allegations

  of Conflict of Interest” between one of plaintiff’s experts (not the plaintiff herself) and the

  defendants’ law firm because the defendants’ law firm had previously represented the plaintiff’s

  expert “on a totally unrelated matter.” Id. at *3. In this proceeding, Olaplex seeks to inform the

  jury that it retained Paul Hastings LLP to negotiate the NDAs on its behalf against L’Oréal that

  are at the heart of this case. Furthermore, Paul Hastings’s representation of Olaplex was not “on

  a totally unrelated matter” (cf. Mot. at 2), but went to a central and critical part of this case:

  negotiating and executing the NDAs under which Olaplex disclosed trade secrets to L’Oréal,

  which L’Oréal now alleges was a fraud. Second, PSM Holding Corp. v. National Farm Financial

  Corp., 2007 WL 4404271 (C.D. Cal. May 18, 2007) is a pre-trial order granting and denying

  motions in limine without explanation. The granted motion L’Oréal appears to seize upon was

  “To Preclude Evidence of Whether Chao has Considered a Malpractice Claim Against Dillingham

  & Murphy, LLP and John Camozzi, or Whether Camozzi’s Malpractice Carrier Has Been Put on

  Notice of a Potential Claim, or That There is a Conflict of Interest in Representing Defendants in

  this Action.” Id. at *2. Olaplex will not be asserting at this trial that Paul Hastings committed

  malpractice (it is not a party), nor inquiring as to whether Paul Hastings’s malpractice insurance

  carrier has been notified of a potential claim. There is no reasoning in the cited opinion that

  supports the relief L’Oréal seeks here.

  III.   CONCLUSION

         Olaplex respectfully requests that the Court deny L’Oréal’s Motion in Limine No. 5 to

  Prelude Reference to Paul Hastings LLP as Former Counsel to Olaplex.




                                                  3
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 706 of 714 PageID #:
                                     50991


   OF COUNSEL:                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

   Joseph M. Paunovich                     /s/ Anthony D. Raucci
   Ali Moghaddas                           ____________________________________
   QUINN EMANUEL URQUHART                  Jack B. Blumenfeld (#1014)
     & SULLIVAN, LLP                       Jeremy A. Tigan (#5239)
   865 South Figueroa Street, 10th Floor   Anthony D. Raucci (#5948)
   Los Angeles, CA 90017                   1201 North Market Street
   (213) 443-3000                          P.O. Box 1347
                                           Wilmington, DE 19899
   Adam DiClemente                         (302) 658-9200
   QUINN EMANUEL URQUHART                  jblumenfeld@mnat.com
     & SULLIVAN, LLP                       jtigan@mnat.com
   51 Madison Avenue, 22nd Floor           araucci@mnat.com
   New York, NY 10010
   (212) 849-7000                          Attorneys for Plaintiffs

   Matthew K. Blackburn
   DIAMOND MCCARTHY LLP
   150 California Street, Suite 2200
   San Francisco, CA 94111
   (415) 692-5200

  May 8, 2019




                                           4
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 707 of 714 PageID #:
                                     50992



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  LIQWD, INC. and OLAPLEX LLC,                     )
                                                   )
                           Plaintiffs,             )
                                                   )
  v.                                               )     C.A. No. 17-14-JFB-SRF
                                                   )
  L’ORÉAL USA, INC., L’ORÉAL USA                   )     CONFIDENTIAL –
  PRODUCTS, INC., L’ORÉAL USA S/D, INC.            )     FILED UNDER SEAL
  and REDKEN 5TH AVENUE NYC, LLC,                  )
                                                   )
                           Defendants.
                                                   )

        DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION IN LIMINE NO. 5 TO
       PRECLUDE REFERENCE TO PAUL HASTINGS LLP AS FORMER COUNSEL TO
                                  OLAPLEX


  Of Counsel:                            Frederick L. Cottrell, III (#2555)
                                         Jeffrey L. Moyer (#3309)
  Dennis S. Ellis                        Katharine L. Mowery (#5629)
  Katherine F. Murray                    Richards, Layton & Finger, P.A.
  Adam M. Reich                          One Rodney Square
  Paul Hastings LLP                      920 N. King Street
  515 South Flower Street, 25th Floor    Wilmington, Delaware 19801
  Los Angeles, CA 90071                  (302) 651-7700
  (213) 683-6000                         cottrell@rlf.com
                                         moyer@rlf.com
  Naveen Modi                            mowery@rlf.com
  Joseph E. Palys
  Daniel Zeilberger                      Attorneys for Defendants
  Paul Hastings LLP                      L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  875 15th Street, N.W.                  USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  Washington, D.C. 20005
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 708 of 714 PageID #:
                                     50993



         Plaintiffs’ explanation as to why they wish to reference Paul Hastings’ prior

  representation of Olaplex demonstrates their intent to prejudice Defendants and the significant

  risk of misleading the jury. Plaintiffs intend to reference Paul Hastings’ assistance in negotiating

  the NDA to rebut Defendants’ claim that Olaplex’s professed interest on an acquisition was

  fraudulent, so as to suggest that Plaintiffs could not have possibly orchestrated such a scheme via

  a “large, well-respected” law firm like Paul Hastings. (Opp. at 1.) This argument presupposes

  that the Paul Hastings team at that time was privy to Plaintiffs’ scheme, when the record shows

  that Paul Hastings’ involvement was limited to negotiations of the NDA itself, not the

  acquisition. (See Ex. A at 12:1-20; 13:9-14:3.) Moreover, even if such evidence existed,

  Plaintiffs do not explain why they would need to reference “Paul Hastings”—rather than the fact

  that they were represented by counsel — to make this point. The same can be said of Olaplex’s

  argument that identification of Paul Hastings is relevant to Plaintiffs’ trade secret

  misappropriation claims. The fact that Paul Hastings 1 helped negotiate the terms of the NDA

  does not establish that Plaintiffs took care to guard their trade secrets. And again, Plaintiffs do

  not explain why they would need to identify “Paul Hastings” by name to make this point. 2

         Contrary to Olaplex’s contention, the fact that Olaplex has not expressly asserted a

  conflict of interest (because there is none) is immaterial. There is a significant risk that, once

  mentioned, the jury will surmise that some conflict disadvantaged Olaplex—otherwise there

  would be no reason for Plaintiffs’ desire to use Paul Hastings’ name. The Court should eliminate

  this risk by precluding any reference to Paul Hastings’ prior representation of Plaintiffs.



  1
    To be clear, none of the attorneys representing Defendants in this case had any involvement in
  that representation.
  2
    Defendants also moved to exclude reference to Paul Hastings’ brief representation of Plaintiffs
  in BehindtheChair.com, Inc. v. Christal. Plaintiffs did not oppose this request, conceding the
  matter’s irrelevance, and the danger of prejudice associated therewith.


                                                    1
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 709 of 714 PageID #:
                                     50994



  Of Counsel:                           /s/ Frederick L. Cottrell, III
                                        Frederick L. Cottrell, III (#2555)
  Dennis S. Ellis                       Jeffrey L. Moyer (#3309)
  Katherine F. Murray                   Katharine L. Mowery (#5629)
  Adam M. Reich                         Richards, Layton & Finger, P.A.
  Paul Hastings LLP                     One Rodney Square
  515 South Flower Street, 25th Floor   920 N. King Street
  Los Angeles, CA 90071                 Wilmington, Delaware 19801
  (213) 683-6000                        (302) 651-7700
                                        cottrell@rlf.com
  Naveen Modi                           moyer@rlf.com
  Joseph E. Palys                       mowery@rlf.com
  Daniel Zeilberger
  Paul Hastings LLP                     Attorneys for Defendants
  875 15th Street, N.W.                 L’Oréal USA, Inc., L’Oréal USA Products, Inc., L’Oréal
  Washington, D.C. 20005                USA S/D, Inc. and Redken 5th Avenue NYC, LLC
  (202) 551-1990

  Scott F. Peachman
  Paul Hastings LLP
  200 Park Avenue
  New York, NY 10166
  (212) 318-6000
  Dated: May 13, 2019




                                               2
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 710 of 714 PageID #:
                                     50995



                                (;+,%,7
                                   $
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 711 of 714 PageID #:
                                     50996
                       Contains Highly Confidential Portion
                                 Bound Separately


                                                                         Page 1
 1                      UNITED STATES DISTRICT COURT
 2                         DISTRICT OF DELAWARE
 3
 4     LIQWD, INC. and OLAPLEX LLC, )
                                    )
 5                                  )
                 Plaintiff,         ) CASE NO.
 6                                  ) 17-cv-14-SLR
                                    )
 7     vs.                          )
                                    )
 8                                  )
       L'OREAL USA, INC., L'OREAL   )
 9     USA PRODUCTS, INC. and       )
       L'OREAL USA S/D, INC.,       )
10     L'OREAL S.A. and REDKEN 5TH )
       AVENUE NYD, LLC,             )
11                                  )
                 Defendants.        )
12     ____________________________ )
13
14                   **HIGHLY CONFIDENTIAL PORTION**
15                         **BOUND SEPARATELY**
16
17               VIDEOTAPED DEPOSITION OF DAVID HERNAND
18                    WEDNESDAY, DECEMBER 19, 2018
19                             9:05 A.M.
20                           Pages 31-34
21
22
23
24     REPORTED BY:      KATHERINE FERGUSON, RPR, CSR NO. 12332
25                       JOB NO. 152736

                    TSG Reporting - Worldwide    877-702-9580
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 712 of 714 PageID #:
                                     50997
                                    Contains Highly Confidential Portion
                                              Bound Separately

                                                   Page 10                                                             Page 11
 1         MR. HELM: I'm sure when you show him the 09:11            1   litigation?                             09:12
 2   e-mails he'll be able to answer that.           09:11           2       A Correct.                           09:12
 3         MR. SCHMIDT: Sure.                        09:11           3       Q Do you recall the name of the litigation? 09:12
 4   BY MR. SCHMIDT:                                 09:11           4       A The adverse party was Behind The Chair.          09:12
 5      Q Do you remember when the attorney/client 09:11             5       Q Do you remember where that litigation was 09:12
 6   relationship between you and Olaplex ended?            09:11    6   venued?                                  09:12
 7         MR. HELM: Vague and ambiguous.                  09:11     7       A I think it was Los Angeles. Behind The          09:12
 8         MR. ELLIS: Objection, calls for a legal 09:11             8   Chair, I believe, is in Chicago.                09:12
 9   conclusion.                             09:11                   9       Q During your representation of Olaplex, is 09:13
10      A It's not entirely clear because we          09:11         10   it true that you were a partner with Paul Hastings 09:13
11   transitioned a matter over and we assisted to another 09:11    11   the entire time?                           09:13
12   law firm of an active litigation matter, not       09:11       12       A Yes.                              09:13
13   unrelated to this matter. And we were assisting in 09:12       13       Q During your representation of Olaplex, do 09:13
14   moving that litigation over. I don't remember the 09:12        14   you recall L'Oreal becoming interested in acquiring 09:13
15   exact timeframe, although I think it was sometime in 09:12     15   Olaplex?                                 09:13
16   June. So our representation I think -- I think was 09:12       16       A Yes.                              09:13
17   June, but I don't remember exactly.               09:12        17       Q Can you tell me the timeframe that that        09:13
18   BY MR. SCHMIDT:                                 09:12          18   interest first began?                       09:13
19      Q The June following the December when the 09:12            19       A It was in the -- I believe it was in the 09:13
20   representation began?                        09:12             20   spring or early -- I believe it was in the spring of 09:13
21      A Right, I think so.                    09:12               21   that period of representation.                 09:13
22      Q What law firm were you transitioning the 09:12            22       Q Is it true that you represented Olaplex in 09:13
23   matter over to?                           09:12                23   negotiations with L'Oreal for L'Oreal's perspective 09:13
24      A McKool Smith.                           09:12             24   acquisition of Olaplex?                       09:14
25      Q And was the matter that you referred to        09:12      25       A Yes.                              09:14


                                                   Page 12                                                             Page 13
 1      Q Did you communicate with representatives 09:14             1        A For L'Oreal.                      09:15
 2   from L'Oreal about their interest in acquiring      09:14       2        Q Do you remember, during those negotiations, 09:15
 3   Olaplex?                                09:14                   3   drawing a distinction between different L'Oreal       09:15
 4         MR. HELM: Vague and ambiguous.                  09:14     4   entities that you were communicating with?            09:15
 5      A I communicated with them directly only in 09:14            5          MR. HELM: Vague and ambiguous.                 09:15
 6   the context of negotiating an NDA. And I suppose 09:14          6        A Do I remember drawing a distinction, no, I 09:15
 7   from that I could infer that if they were engaging in 09:14     7   don't remember what I was thinking about at the time. 09:15
 8   negotiations of an NDA, that they had interest in 09:14         8   BY MR. SCHMIDT:                                 09:15
 9   acquiring the company. That was certainly the         09:14     9        Q Do you remember discussing with L'Oreal 09:15
10   subject of the NDA. But I didn't have any direct 09:14         10   what prompted their interest in acquiring Olaplex? 09:15
11   discussions with them about their interest.        09:14       11        A No.                            09:15
12   BY MR. SCHMIDT:                                 09:14          12        Q Are you saying that you can't remember or 09:15
13      Q Okay. So is it fair to say that you were 09:14            13   are you sure that those sorts of conversations didn't 09:16
14   involved in negotiating the NDA between Olaplex and 09:14      14   happen?                                09:16
15   L'Oreal, but not the substantive terms of the       09:14      15        A I -- well, I don't remember any, that is a 09:16
16   proposed acquisition?                        09:15             16   correct statement, and nor would I have had reason to 09:16
17         MR. HELM: You're talking about in             09:15      17   engage in discussions about why they wanted to buy 09:16
18   connection with his discussions with L'Oreal?         09:15    18   the company.                             09:16
19         MR. SCHMIDT: Correct.                      09:15         19        Q Okay. Understood.                     09:16
20      A Yes.                              09:15                   20        A I was dealing with a large conglomerate and 09:16
21   BY MR. SCHMIDT:                                 09:15          21   I was asked to -- I was putting an NDA in place, so I 09:16
22      Q Do you remember who you communicated with? 09:15          22   was focussed on putting an NDA in place.             09:16
23      A No, but I believe they -- I believe they 09:15            23        Q And you may have already answered this, but 09:16
24   were inside counsel.                        09:15              24   I'll ask again.                        09:16
25      Q For L'Oreal?                         09:15                25          During these negotiations of the NDA, the 09:16




                                                                                                                                   4
                               TSG Reporting - Worldwide                     877-702-9580
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 713 of 714 PageID #:
                                     50998
                                   Contains Highly Confidential Portion
                                             Bound Separately

                                                  Page 14                                                               Page 15
 1   potential terms of the acquisition never came up; is 09:16     1   BY MR. SCHMIDT:                                   09:18
 2   that true?                            09:16                    2      Q Do you recall discussing with L'Oreal the 09:18
 3      A Correct.                          09:16                   3   reason, if any, for their interest in acquiring      09:18
 4          MR. HELM: In his discussions with L'Oreal? 09:16        4   Olaplex's intellectual property?                  09:18
 5          MR. SCHMIDT: Correct.                    09:16          5         MR. HELM: Asked and answered.                    09:18
 6      A Correct.                          09:16                   6      A No.                                09:18
 7   BY MR. SCHMIDT:                                09:16           7   BY MR. SCHMIDT:                                   09:18
 8      Q Do you recall, during this time,           09:16          8      Q You mentioned earlier a nondisclosure             09:18
 9   communicating with L'Oreal about any intellectual 09:16        9   agreement that you're involved in negotiating.          09:18
10   property owned by Olaplex?                      09:17         10      A Uh-huh.                               09:18
11      A Only inasmuch as we negotiated the terms of 09:17        11      Q Do you remember what the purpose of that 09:18
12   an NDA for Olaplex and then decided to also have an 09:17     12   nondisclosure agreement was?                       09:18
13   NDA, I think we did, for Liqwd. And my understanding 09:17    13         MR. HELM: Instruct you not to answer.             09:18
14   had been that Liqwd was the owner of patents relevant 09:17   14   Attorney/client privilege. If you want to ask him if 09:18
15   to Olaplex. And so to the extent that the         09:17       15   he discussed the purpose with L'Oreal, I'll let him 09:19
16   discussions were going to relate to the brand and the 09:17   16   answer that.                              09:19
17   product Olaplex and the underlying technology, that 09:17     17   BY MR. SCHMIDT:                                   09:19
18   there would be a separate NDA with Liqwd as well. So 09:17    18      Q Did you discuss the purpose of a               09:19
19   I believe there would have been some discussion with 09:18    19   nondisclosure agreement that was being negotiated 09:19
20   L'Oreal about it.                        09:18                20   with L'Oreal at this time?                     09:19
21          MR. HELM: Got it. I wanted to make sure 09:18          21      A I don't think I discussed the purpose.          09:19
22   you were talking about discussions with L'Oreal?      09:18   22      Q A nondisclosure agreement was eventually 09:19
23          THE WITNESS: Yes.                       09:18          23   executed, correct?                           09:19
24          MR. HELM: Did you finish your answer?          09:18   24      A I don't know. I don't recall that. I         09:19
25          THE WITNESS: Yeah.                       09:18         25   recall negotiating it. It's possible that the act of 09:19


                                                  Page 16                                                               Page 17
 1   executing was left to the parties. I simply don't 09:19        1       A This appears to be an e-mail chain that I 09:21
 2   recall.                              09:19                     2   sent or involving me and the L'Oreal attorney, yes. 09:21
 3           MR. SCHMIDT: Okay. I'm going to mark the 09:19         3   BY MR. SCHMIDT:                                 09:21
 4   next two exhibits.                        09:19                4      Q Does what's been premarked as Exhibit 3 09:21
 5         MR. ODOM: Start at 460.                   09:19          5   look to be a true and accurate copy of e-mail       09:21
 6         MR. SCHMIDT: We'll take care of it mark 09:19            6   communication between yourself and Mr. Gringauz?          09:21
 7   these provisionally.                       09:19               7          MR. HELM: Why don't you flip through,          09:21
 8         (Exhibits 462-463 were marked for           09:20        8   Mr. Hernand. He's asking you about the whole doc. 09:21
 9   identification.)                        09:20                  9      A It appears to be, yes.                 09:21
10   BY MR. SCHMIDT:                                09:20          10   BY MR. SCHMIDT:                                 09:21
11      Q Sir, I placed before you the next two        09:20       11      Q Who is Mr. Gringauz?                      09:21
12   exhibits in order --                      09:20               12      A I assume that he is an inhouse attorney at 09:21
13      A Uh-huh.                             09:20                13   L'Oreal, but I don't know for sure. But clearly from 09:21
14      Q -- which we're marking at this time as        09:20      14   this record, I was interacting with him,          09:21
15   Exhibits 3 and 4. We'll renumber at a later time. 09:20       15   negotiating -- me and my associate were interacting 09:22
16   Starting at Exhibit 3 it's a document ending in Bates 09:20   16   with him and negotiating the NDA.                  09:22
17   number 96270. This looks to be e-mail communications 09:20    17      Q Do you recall what L'Oreal entity he was an 09:22
18   between yourself and Marshall Gringauz at L'Oreal; is 09:20   18   inhouse attorney for?                       09:22
19   that correct?                           09:20                 19      A No.                              09:22
20      A Uh-huh.                             09:20                20      Q I want to draw your attention to the first 09:22
21         MR. HELM: You have to say yes.               09:20      21   page, about halfway down, there's an e-mail from 09:22
22         THE WITNESS: Sorry, yes.                   09:21        22   Mr. Gringauz dated May 18th.                     09:22
23   BY MR. SCHMIDT:                                09:21          23      A Uh-huh.                             09:22
24      Q Are you familiar with these communications? 09:21        24      Q He says, "Hi David, just wanted to check 09:22
25         MR. HELM: Vague and ambiguous.                  09:21   25   back to see if you were able to get Dean's         09:22




                                                                                                                                     5
                               TSG Reporting - Worldwide                    877-702-9580
Case 1:17-cv-00014-JFB-SRF Document 821-2 Filed 05/28/19 Page 714 of 714 PageID #:
                                     50999
  


                                   &(57,),&$7(2)6(59,&(

  , + ( 5 ( % < & ( 5 7 , ) < WKDWRQ0D\WUXHDQGFRUUHFWFRSLHVRIWKHIRUHJRLQJGRFXPHQW

  ZHUHFDXVHGWREHVHUYHGRQWKHIROORZLQJFRXQVHORIUHFRUGDVLQGLFDWHG

      9,$(/(&7521,&0$,/                       9,$(/(&7521,&0$,/
      -DFN%%OXPHQIHOG                       $PDUGHHS/7KDNXU
      -HUHP\$7LJDQ                           -RVHSK03DXQRYLFK
      $QWKRQ\'5DXFFL                         %UXFH(9DQ'DOVHP
      0RUULV1LFKROV$UVKW 7XQQHOO//3      $OL0RJKDGGDV
      1RUWK0DUNHW6WUHHW                  3DWULFN76FKPLGW
      32%R[                             :LOOLDP2GRP
      :LOPLQJWRQ'(                      4XLQQ(PPDQXHO8UTXKDUW 6XOOLYDQ//3
                                    6)LJXHURD6WUHHW
      MEOXPHQIHOG#PQDWFRP                      /RV$QJHOHV&$
      MWLJDQ#PQDWFRP                              
      DUDXFFL#PQDWFRP                          DPDUWKDNXU#TXLQQHPDQXHOFRP
                                                MRHSDXQRYLFK#TXLQQHPDQXHOFRP
      'LDQH0'RROLWWOH                        EUXFHYDQGDOVHP#TXLQQHPDQXHOFRP
      6XRQJ71JX\HQ                          DOLPRJKDGGDV#TXLQQHPDQXHOFRP
      4XLQQ(PPDQXHO8UTXKDUW 6XOOLYDQ//3 SDWULFNVFKPLGW#TXLQQHPDQXHOFRP
      7ZLQ'ROSKLQ'ULYHWK)ORRU         ZLOOLDPRGRP#TXLQQHPDQXHOFRP
      5HGZRRG6KRUHV&$                  
                                    $GDP-'L&OHPHQWH
      GLDQHGRROLWWOH#TXLQQHPDQXHOFRP           4XLQQ(PPDQXHO8UTXKDUW 6XOOLYDQ//3
      VXRQJQJX\HQ#TXLQQHPDQXHOFRP              0DGLVRQ$YHQXH
                                                QG)ORRU
      -DUHG:1HZWRQ                           1HZ<RUN1<
      4XLQQ(PPDQXHO8UTXKDUW 6XOOLYDQ//3    
      ,6WUHHW1:6XLWH               DGDPGLFOHPHQWH#TXLQQHPDQXHOFRP
      :DVKLQJWRQ'&                      
                                    0DWWKHZ.%ODFNEXUQ
      MDUHGQHZWRQ#TXLQQHPDQXHOFRP              'LDPRQG0F&DUWK\//3
                                                 &DOLIRUQLD6WUHHW
      0HJDQ<<XQJ                             6XLWH
      4XLQQ(PPDQXHO8UTXKDUW 6XOOLYDQ//3 6DQ)UDQFLVFR&$
      +XQWLQJWRQ$YHQXH                        
      6XLWH                                 PEODFNEXUQ#GLDPRQGPFFDUWK\FRP
      %RVWRQ0$                          
      PHJDQ\XQJ#TXLQQHPDQXHOFRP

      
                                                       /s/ Jason J. Rawnsley              
                                                       -DVRQ-5DZQVOH\  
                                                       UDZQVOH\#UOIFRP
  


  
